                Case 20-11561-KBO               Doc 7      Filed 08/28/20        Page 1 of 691




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
24 HOUR FITNESS                                              :        Case No. 20– 11558 (KBO)
WORLDWIDE, INC., et al.,                                     :
                                                             :
                                    Debtors.1                :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x


                         STATEMENT OF FINANCIAL AFFAIRS FOR
                      24 HOUR FITNESS USA, INC. (CASE NO. 20-11561)




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour
    Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24
    San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064);
    RS FIT CA LLC (7007); and RS FIT NW LLC (9372). The Debtors’ corporate headquarters and service address
    is 12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.
              Case 20-11561-KBO          Doc 7     Filed 08/28/20     Page 2 of 691




                     GLOBAL NOTES AND STATEMENTS OF
               LIMITATIONS, METHODOLOGY, AND DISCLAIMERS
              REGARDING THE DEBTORS’ SCHEDULES OF ASSETS
           AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        24 Hour Fitness Worldwide, Inc. (“Worldwide”) and its debtor affiliates in the above-
captioned chapter 11 cases, as debtors and debtors in possession (collectively, the “Debtors”), are
filing their respective Schedules of Assets and Liabilities (each, a “Schedule” and, collectively,
the “Schedules”) and Statements of Financial Affairs (each, a “Statement” and, collectively,
the “Statements”) in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) pursuant to section 521 of title 11 of the United States Code
(the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”).

       These Global Notes and Statements of Limitations, Methodology, and Disclaimers
Regarding the Debtors’ Schedules and Statements (the “Global Notes”) pertain to, are
incorporated by reference in, and comprise an integral part of all of the Schedules and Statements.
The Global Notes are in addition to the specific notes set forth below with respect to the Schedules
and Statements (the “Specific Notes” and, together with the Global Notes, the “Notes”). These
Notes should be referred to, and referenced in connection with, any review of the Schedules and
Statements.

         The Debtors’ management team prepared the Schedules and Statements with the assistance
of their advisors and other professionals. The Schedules and Statements are unaudited and subject
to potential adjustment. In preparing the Schedules and Statements, the Debtors relied on financial
data derived from their books and records that was available at the time of preparation. The
Debtors’ management team and advisors have made reasonable efforts to ensure that the Schedules
and Statements are as accurate and complete as possible under the circumstances; however,
subsequent information or discovery may result in material changes to the Schedules and
Statements, and errors or omissions may exist. Notwithstanding any such discovery, new
information, or errors or omissions, the Debtors do not undertake any obligation or commitment
to update the Schedules and Statements.

                The Debtors reserve all rights to amend or supplement the Schedules and
Statements from time to time, in all respects, as may be necessary or appropriate, including the
right to dispute or otherwise assert offsets or defenses to any claim reflected on the Schedules and
Statements as to amount, liability, classification, or identity of the applicable Debtor or to
otherwise subsequently designate any claim as “disputed,” “contingent,” or “unliquidated.”
Furthermore, nothing contained in the Schedules, Statements, or Notes shall constitute a waiver of
any of the Debtors’ rights or an admission with respect to their chapter 11 cases, including any
issues involving objections to claims, substantive consolidation, equitable subordination, defenses,
characterization or re-characterization of contracts and leases, assumption or rejection of contracts
and leases under the provisions of chapter 3 of the Bankruptcy Code, causes of action arising under
the provisions of chapter 5 of the Bankruptcy Code, or any other relevant applicable laws to
recover assets or avoid transfers.




                                                 2
             Case 20-11561-KBO         Doc 7     Filed 08/28/20     Page 3 of 691




                                         Global Notes

The Schedules, Statements, and Notes should not be relied upon by any persons for
information relating to current or future financial conditions, events, or performance of any
of the Debtors or their affiliates.

       1.     Description of the Cases. On June 15, 2020 (the “Petition Date”), each of the
              Debtors commenced a voluntary case under chapter 11 of the Bankruptcy Code.
              The Debtors are authorized to operate their businesses and manage their properties
              as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy
              Code. On the Petition Date, the Bankruptcy Court entered an order authorizing the
              joint administration of the chapter 11 cases pursuant to Bankruptcy Rule 1015(b).
              [See Docket No. 90.] Notwithstanding the joint administration of the Debtors’
              cases for procedural purposes, each Debtor has filed its own Schedule and
              Statement. On June 25, 2020, the United States Trustee for the District of Delaware
              (the “U.S. Trustee”) appointed an official committee of unsecured creditors
              pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Creditors’
              Committee”).

       2.     Basis of Presentation. For financial reporting purposes, the Debtors generally
              prepare consolidated financial statements, which include information for
              Worldwide and its Debtor and non-Debtor affiliates. The Schedules and Statements
              are unaudited and reflect the Debtors’ reasonable efforts to report certain financial
              information of each Debtor on an unconsolidated basis. These Schedules and
              Statements neither purport to represent financial statements prepared in accordance
              with Generally Accepted Accounting Principles in the United States (“GAAP”),
              nor are they intended to be fully reconciled with the financial statements of each
              Debtor.

              The Debtors used reasonable efforts to attribute the assets and liabilities, certain
              required financial information, and various cash disbursements to each particular
              Debtor entity. Because the Debtors’ accounting systems, policies, and practices
              were developed for consolidated reporting purposes rather than for reporting by
              legal entity, however, it is possible that not all assets and liabilities have been
              recorded with the correct legal entity on the Schedules and Statements.
              Accordingly, the Debtors reserve all rights to supplement and amend the Schedules
              and Statements in this regard, including with respect to reallocation of assets or
              liabilities to any particular entity.

       3.     Reporting Date. Unless otherwise noted on the specific responses, the Schedules
              and Statements generally reflect the Debtors’ books and records as of the Petition
              Date. The liability values are as of the Petition Date, adjusted for authorized
              payments made under the First Day Orders (as defined below).

       4.     Current Values. The assets and liabilities of each Debtor are listed on the basis of
              the book value of the asset or liability in the respective Debtor’s accounting books




                                                3
     Case 20-11561-KBO         Doc 7    Filed 08/28/20      Page 4 of 691




     and records. Unless otherwise noted, the carrying value on the Debtors’ books,
     rather than the current market value, is reflected in the Schedules and Statements.

5.   Confidentiality. There may be instances where certain information was not
     included or was redacted due to the nature of an agreement between a Debtor and
     a third party, concerns about the confidential or commercially sensitive nature of
     certain information, or to protect the privacy of an individual.

6.   Consolidated Entity Accounts Payable and Disbursement Systems.
     As described in the Motion of Debtors for Entry of Interim and Final Orders
     (I) Authorizing Debtors to (A) Continue Participating in Existing Cash
     Management System and Using Bank Accounts and Business Forms, and
     (B) Continue Intercompany Transactions, (II) Providing Administrative Expense
     Priority for Postpetition Intercompany Claims, and (III) Granting Related Relief
     [Docket No. 8] (the “Cash Management Motion”), the Debtors utilize an
     integrated, centralized cash management system in the ordinary course of business
     to collect, concentrate, and disburse funds generated by their operations (the “Cash
     Management System”). The Debtors maintain a consolidated disbursements
     system to pay operating and administrative expenses through disbursement
     accounts.

     In the ordinary course of business, the Debtors maintain business relationships
     among each other, which result in intercompany receivables and payables
     (the “Intercompany Claims”) arising from intercompany transactions
     (the “Intercompany Transactions”). As set forth more fully in the Cash
     Management Motion, the primary Intercompany Transactions giving rise to
     Intercompany Claims are cash receipts activities, disbursement activities, and
     expense allocations. Historically, Intercompany Claims are not settled by actual
     transfers of cash among the Debtors. Instead, the Debtors track all Intercompany
     Transactions in their accounting system, which concurrently are recorded on the
     applicable Debtors’ balance sheets. The Debtors’ accounting system requires that
     all general-ledger entries be balanced at the legal-entity level. Unless otherwise
     noted, the Debtors have reported the aggregate net intercompany balances among
     the Debtors as assets on Schedule A/B or as liabilities on Schedule E/F, as
     appropriate.

7.   Accuracy. The financial information disclosed herein was not prepared in
     accordance with federal or state securities laws or other applicable nonbankruptcy
     law or in lieu of complying with any periodic reporting requirements thereunder.
     Persons and entities trading in or otherwise purchasing, selling, or transferring
     claims against or equity interests in the Debtors should evaluate this financial
     information in light of the purposes for which it was prepared. The Debtors are not
     liable for and undertake no responsibility to indicate variations from securities laws
     or for any evaluations of the Debtors based on this financial information or any
     other information.




                                       4
      Case 20-11561-KBO         Doc 7     Filed 08/28/20     Page 5 of 691




8.    Net Book Value of Assets. In many instances, current market valuations are not
      maintained by or readily available to the Debtors. Thus, wherever possible, net
      book values as of the Petition Date are presented. When necessary, the Debtors
      have indicated that the value of certain assets is “unknown” or “undetermined.”
      Amounts ultimately realized may vary materially from net book value (or other
      value so ascribed). Accordingly, the Debtors reserve all rights to amend,
      supplement, and adjust the asset values set forth in the Schedules and Statements.
      As applicable, fixed assets and leasehold-improvement assets that have been fully
      depreciated or amortized, or were expensed for GAAP accounting purposes, have
      no net book value and, therefore, are not included in the Schedules and Statements.

9.    Undetermined Amounts. Claim amounts that could not readily be quantified by
      the Debtors are scheduled as “undetermined,” “unknown,” or “N/A.” The
      description of an amount as “undetermined,” “unknown,” or “N/A” is not intended
      to reflect upon the materiality of the amount.

10.   Excluded Assets and Liabilities. The Debtors believe that they have identified,
      but did not necessarily value, all material categories of assets and liabilities in the
      Schedules. The Debtors have excluded certain accrued liabilities, including,
      without limitation, accrued salaries and wages, employee benefit accruals, and
      certain other accruals, as well as certain other assets and liabilities considered to
      have de minimis or no market value, from the Schedules and Statements. Other
      immaterial assets and liabilities may also have been excluded.

11.   Totals. All totals that are included in the Schedules and Statements represent totals
      of all the known amounts included in the Schedules and Statements and exclude
      items identified as “unknown” or “undetermined.” If there are unknown or
      undetermined amounts, the actual totals may be materially different from the listed
      totals.

12.   Currency. All amounts shown in the Schedules and Statements are in U.S. Dollars,
      unless otherwise indicated.

13.   Payment of Prepetition Claims Pursuant to First Day Orders. Following the
      Petition Date, the Bankruptcy Court entered various orders (the “First Day
      Orders”) authorizing, but not directing, the Debtors to, among other things, pay
      certain prepetition (i) service fees and charges assessed by the Debtors’ banks;
      (ii) insurance and surety bond obligations; (iii) obligations to critical vendors;
      (iv) claims of shippers and lienholders; (v) customer program obligations;
      (vi) employee wages, salaries, and related items (including, employee benefit
      programs and independent contractor obligations); and (vii) taxes and assessments.
      Accordingly, outstanding liabilities may have been reduced by any court-approved
      post-petition payments made with respect to prepetition payables. Where and to
      the extent these liabilities have been satisfied, they are not listed in the Schedules
      and Statements unless otherwise noted. To the extent the Debtors later pay any
      amount of the claims listed in the Schedules and Statements pursuant to any orders
      entered by the Bankruptcy Court, the Debtors reserve all rights to amend or



                                        5
      Case 20-11561-KBO         Doc 7    Filed 08/28/20      Page 6 of 691




      supplement the Schedules and Statements or to take other action, such as filing
      claims objections, as is necessary and appropriate to avoid overpayment or
      duplicate payments for liabilities. Nothing contained herein should be deemed to
      alter the rights of any party in interest to contest a payment made pursuant to an
      order of the Bankruptcy Court where such order preserves the right to contest.

14.   Other Paid Claims. To the extent the Debtors have reached any postpetition
      settlement with a vendor or other creditor, the terms of such settlement will prevail
      and shall supersede amounts listed in the Debtors’ Schedules and Statements and
      be enforceable by all parties, subject to Bankruptcy Court approval.

15.   Setoffs. The Debtors routinely incur certain setoffs with respect to vendors and
      other third parties in the ordinary course of business. Setoffs in the ordinary course
      can result from various items, including, but not limited to, pricing discrepancies,
      returns, promotional funding, and other disputes between the Debtors and third
      parties. These routine setoffs are consistent with the ordinary course of business in
      the Debtors’ industry and, therefore, can be particularly voluminous, unduly
      burdensome, and costly for the Debtors to regularly document. Therefore, although
      such setoffs and other similar rights may have been accounted for when scheduling
      certain amounts, these ordinary-course setoffs are not independently accounted for
      and, thus, are excluded from the Debtors’ Schedules and Statements. Any setoff of
      a prepetition debt to be applied against the Debtors is subject to the automatic stay
      and must comply with section 553 of the Bankruptcy Code.

16.   Inventory. The Debtors maintain saleable inventory, primarily at their club
      locations. Such inventories are valued at the lower of cost or market or net
      realizable value.

17.   Property and Equipment. Property and equipment are recorded at historical cost.
      Depreciation is computed on the straight-line method over the estimated useful
      lives of the furniture, fixtures, and equipment, which generally range from five to
      ten years. Amortization of leasehold improvements is computed on the straight-
      line method based upon the shorter of the estimated useful lives of the assets or the
      terms of the respective leases.

18.   Debtors’ Reservation of Rights. Nothing contained in the Schedules, Statements,
      or Notes shall constitute a waiver of rights with respect to these chapter 11 cases,
      including, but not limited to, the following:

      a.     Any failure to designate a claim listed on the Debtors’ Schedules and
             Statements as “disputed,” “contingent,” or “unliquidated” does not
             constitute an admission by the Debtors that such amount is not “disputed,”
             “contingent,” or “unliquidated.” The Debtors reserve the right to dispute
             and to assert setoff rights, counterclaims, and defenses to any claim
             reflected on the Schedules as to amount, liability, and classification and to
             otherwise subsequently designate any claim as “disputed,” “contingent,” or
             “unliquidated.”




                                        6
Case 20-11561-KBO       Doc 7     Filed 08/28/20      Page 7 of 691




b.    Notwithstanding that the Debtors have made reasonable efforts to correctly
      characterize, classify, categorize, or designate certain claims, assets,
      executory contracts, unexpired leases, and other items reported in the
      Schedules and Statements, the Debtors nonetheless may have improperly
      characterized, classified, categorized, or designated certain items. The
      Debtors thus reserve all rights to re-characterize, re-classify, re-categorize,
      or re-designate items reported in the Schedules and Statements at a later
      time as is necessary and appropriate.

c.    The listing of a claim on Schedule D as “secured,” on Schedule E/F (Part 1)
      as “priority,” on Schedule E/F (Part 2) as “unsecured” or the listing of a
      contract or lease on Schedule G as “executory” or “unexpired” does not
      constitute an admission by the Debtors of the legal rights of the claimant or
      a waiver of the Debtors’ rights to re-characterize or re-classify such claim
      or contract pursuant to an amendment to the Schedules, a claim objection,
      or otherwise. Moreover, although the Debtors may have scheduled claims
      of various creditors as secured claims for informational purposes, no current
      valuation of the Debtors’ assets in which such creditors may have a security
      interest has been undertaken. Except as provided in an order of the
      Bankruptcy Court, the Debtors reserve all rights to dispute and challenge
      the secured nature or amount of any such creditors’ claims, the
      characterization of the structure of any transaction, or any document or
      instrument related to such creditors’ claims.

d.    In the ordinary course of their business, the Debtors lease real property from
      certain third-party lessors to operate their businesses. The Debtors have
      made commercially reasonable efforts to list any such leases in Schedule G,
      and any current amounts due under such leases that were outstanding as of
      the Petition Date are listed on Schedule E/F. Except as otherwise noted
      herein, the property subject to any such leases is not reflected in Schedule
      A/B as either owned property or assets of the Debtors, and neither is such
      property or assets of third parties within the control of the Debtors. Nothing
      in the Schedules is or shall be construed as an admission or determination
      as to the legal status of any lease (including whether any lease is a true lease
      or a financing arrangement), and the Debtors reserve all rights with respect
      to any of such issues, including the re-characterization thereof.

e.    The claims of individual creditors for, among other things, goods, products,
      services, or taxes are listed as the amounts entered on the Debtors’ books
      and records and may not reflect credits, allowances, or other adjustments
      due from such creditors to the Debtors. The Debtors reserve all of their
      rights with regard to such credits, allowances, and other adjustments,
      including the right to assert claims objections and/or setoffs with respect to
      the same.

f.    The Debtors’ businesses are part of a complex enterprise. Although the
      Debtors have exercised their reasonable efforts to ensure the accuracy of



                                 7
Case 20-11561-KBO       Doc 7     Filed 08/28/20       Page 8 of 691




      their Schedules and Statements, the Schedules and Statements nevertheless
      may contain errors and omissions. The Debtors hereby reserve all of their
      rights to dispute the validity, status, and enforceability of any contracts,
      agreements, and leases identified in the Debtors’ Schedules and Statements
      and to amend and supplement the Schedules and Statements as necessary.

g.    The Debtors further reserve all of their rights, claims, and causes of action
      with respect to the contracts and agreements listed on the Schedules and
      Statements, including, but not limited to, the right to dispute and challenge
      the characterization or the structure of any transaction, document, and
      instrument related to a creditor’s claim.

h.    Except as otherwise indicated, the Debtors have identified the primary
      Debtor obligor(s) with respect to their executory contracts, unexpired
      leases, and other agreements. The Debtors reserve their rights to amend and
      supplement the Schedules and Statements to the extent that guarantees and
      other secondary liability claims are identified. In addition, the Debtors
      reserve the right to amend the Schedules and Statements to re-characterize
      and re-classify any such contract or claim.

i.    Listing a contract or lease on the Debtors’ Schedules and Statements shall
      not be deemed an admission that such contract is an executory contract,
      such lease is an unexpired lease, or that either necessarily is a binding, valid,
      and enforceable contract. The Debtors hereby expressly reserve the right to
      assert that any contract listed on the Debtors’ Schedules and Statements
      does not constitute an executory contract within the meaning of section 365
      of the Bankruptcy Code and the right to assert that any lease so listed does
      not constitute an unexpired lease within the meaning of section 365 of the
      Bankruptcy Code.

j.    Exclusion of certain intellectual property should not be construed to be an
      admission that such intellectual property rights have been abandoned, have
      been terminated or otherwise expired by their terms, or have been assigned
      or otherwise transferred pursuant to a sale, acquisition, or other transaction.
      Conversely, inclusion of certain intellectual property should not be
      construed to be an admission that such intellectual property rights have not
      been abandoned, have not been terminated or otherwise expired by their
      terms, or have not been assigned or otherwise transferred pursuant to a sale,
      acquisition, or other transaction.

k.    To timely close the books and records of the Debtors as of the Petition Date
      and to prepare such information on a legal-entity basis, the Debtors were
      required to make certain estimates and assumptions that affect the reported
      amounts of assets and liabilities and reported revenue and expenses as of
      the Petition Date. The Debtors reserve all rights to amend the reported
      amounts of assets, liabilities, revenue, and expenses to reflect changes in
      those estimates and assumptions.



                                 8
      Case 20-11561-KBO      Doc 7    Filed 08/28/20    Page 9 of 691




19.   Global Notes Control. In the event that the Schedules or Statements differ from
      any of the foregoing Global Notes, the Global Notes shall control.




                                     9
            Case 20-11561-KBO          Doc 7    Filed 08/28/20     Page 10 of 691




      Specific Notes with Respect to the Debtors’ Schedules of Assets and Liabilities

Schedule A/B

   a. Part 1. As set forth more fully in the Cash Management Motion, the Debtors conduct their
      operations through an extensive network of bank accounts. The values provided for in
      Schedule A/B, Item 3 for each account for a given Debtor reflect the ending cash balance
      of such account as of the close of business on June 14, 2020.

   b. Part 2. The Debtors maintain certain deposits in the conduct of their business operations,
      which are included in the Schedules for the appropriate legal entity. Certain prepaid or
      amortized assets are listed in Part 2 in accordance with the Debtors’ books and records.
      The amounts listed in Part 2 do not necessarily reflect values that the Debtors will be able
      to collect or realize. The amounts listed in Part 2 include, among other things, various
      prepaid deposits, prepaid taxes, prepaid insurance, and prepaid supplies.

   c. Part 3. The Debtors’ accounts receivable information includes receivables from the
      Debtors’ members, vendors, or third parties, which are calculated net of any amounts that,
      as of the Petition Date, may be owed to such parties in the form of offsets or other
      adjustments pursuant to the Debtors’ day-to-day operations or may, in the Debtors’
      opinion, be difficult to collect from such parties due to the passage of time or other
      circumstances. The Debtors indicate the age of accounts receivables in the Schedules for
      the applicable Debtor. The accounts receivable balances in this section exclude
      intercompany receivables.

      As stated in the Cash Management Motion, the Debtors historically have tracked
      Intercompany Transactions and continue to track such Intercompany Transactions on a
      post-petition, Debtor-by-Debtor basis.

   d. Part 4. Any of the Debtors’ ownership interests in subsidiaries, partnerships, and joint
      ventures were not considered and are not listed in Schedule A/B, Part 4 because the fair
      market value of such interests is dependent on numerous variables and factors and may
      differ significantly from the net book value.

   e. Part 5. The Debtors maintain saleable inventory, primarily at their club locations. Such
      inventories are valued at the lower of cost or market or net realizable value.

   f. Part 7. The Debtors have identified owned furniture, fixtures, and equipment. Actual
      realizable values may vary significantly relative to net book values as of the Petition Date.

   g. Part 9. Actual realizable values of the identified leasehold improvements may vary
      significantly relative to net book values as of the Petition Date.

   h. Part 10. The Debtors have identified intangible assets as of the Petition Date, although
      the Debtors have not listed the value of such assets because the values reflected in the
      Debtors’ books and records may not accurately reflect such assets’ value in the




                                               10
             Case 20-11561-KBO           Doc 7     Filed 08/28/20      Page 11 of 691




       marketplace. Additionally, certain of the Debtors have member information from
       conducting gift card programs, credit card and online sales, and ordinary-course business
       practices for an operator of fitness clubs, which information may include personally
       identifiable information. The Debtors maintain certain records in the ordinary course of
       business but do not sell these records in the ordinary course of business. Due to the need
       to protect confidential information and individual privacy, the Debtors have not furnished
       any customer lists on their Schedules.

   i. Part 11. In the ordinary course of business, the Debtors may have accrued, or may
      subsequently accrue, certain rights to counterclaims, cross-claims, setoffs, and refunds with
      and potential warranty claims against their vendors, among other claims. Additionally,
      certain of the Debtors may be party to pending litigation in which the Debtors have
      asserted, or may assert, claims as plaintiffs or counter-claims and/or cross-claims as
      defendants. Such litigation is listed in the Statements.

       Despite exercising their reasonable efforts to identify all such assets, the Debtors may not
       have listed all of their causes of action or potential causes of action against third parties as
       assets in their Schedules, including, but not limited to, avoidance actions arising under
       chapter 5 of the Bankruptcy Code, actions under other relevant nonbankruptcy laws to
       recover assets, and actions relating to or arising from the COVID-19 pandemic. The
       Debtors reserve all of their rights with respect to any claims, causes of action, or avoidance
       actions they may have, and neither these Notes nor the Schedules shall be deemed a waiver
       of any such claims, causes of action, or avoidance actions or in any way prejudice or impair
       the assertion of such claims.

       The Debtors file consolidated federal tax returns, as well as certain of their state tax returns,
       under Worldwide. The values of the net operating losses listed in Schedule A/B reflect the
       amounts listed in the Debtors’ books and records, which may not reflect the value
       recoverable on account of such net operating losses, and may reflect net operating losses
       accumulated for more than one tax year.

       Where a Debtor holds a positive net intercompany balance, such amount has been listed on
       Schedule A/B for such Debtor. Correspondingly, where a Debtor holds a negative net
       intercompany balance, such amount has been listed on Schedule E/F, Part 2 for such
       Debtor.

Schedule D

The claims listed on Schedule D, as well as the guarantees of those claims listed on Schedule H,
arose and were incurred on various dates; a determination of the date upon which each claim arose
or was incurred would be unduly burdensome and cost prohibitive. Accordingly, not all such dates
are included for each claim. To the best of the Debtors’ knowledge, all claims listed on Schedule
D arose or were incurred prior to the Petition Date. The amounts in Schedule D are consistent
with the Debtors’ stipulations set forth in the Final Order (I) Authorizing the Debtors to Obtain
Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens
and Providing Superpriority Administrative Expense Claims, (IV) Granting Adequate Protection




                                                  11
             Case 20-11561-KBO           Doc 7    Filed 08/28/20      Page 12 of 691




to Prepetition Lenders, (V) Modifying Automatic Stay, and (VI) Granting Related Relief [Docket
No. 652] (the “DIP Order”), which remain subject to investigation and challenge by the Creditors’
Committee or other parties in interest, all as more fully set forth in the DIP Order and the order
extending the time for the Creditors’ Committee to challenge such liens entered by the Bankruptcy
Court on August 21, 2020 [Docket No. 774].

Except as otherwise agreed to or stated pursuant to a stipulation, agreed order, or general order
entered by the Bankruptcy Court that is or becomes final, including the DIP Order, the Debtors
and their estates reserve their right to dispute and challenge the validity, perfection, or immunity
from avoidance of any lien purported to be granted or perfected in any specific asset to a creditor
listed on Schedule D of any Debtor and, subject to the foregoing limitations, note as follows:
(a) although the Debtors may have scheduled claims of various creditors as secured claims for
informational purposes, no current valuation of the Debtors’ assets in which such creditors may
have a lien has been undertaken; (b) the Debtors reserve all rights to dispute and challenge the
secured nature of any creditor’s claim, the characterization of the structure of any such transaction,
or any document or instrument related to such creditor’s claim; and (c) the descriptions provided
on Schedule D only are intended to be a summary. Reference to the applicable loan agreements
and related documents is necessary for a complete description of the collateral and the nature,
extent, and priority of any liens.

Detailed descriptions of the Debtors’ prepetition debt structure and descriptions of collateral
relating to the debt contained on Schedule D are contained in the Declaration of Daniel Hugo in
Support of Debtors’ Chapter 11 Petitions and First Day Relief [Docket No. 4] (the “First Day
Declaration”). Although there are multiple parties that hold a portion of the Debtors’
indebtedness, only the administrative agent has been listed for the purposes of Schedule D. The
descriptions provided in Schedule D are intended only to be a summary. Reference to the
applicable loan documents is necessary for a complete description of the collateral and the nature,
extent, and priority of any liens. Nothing in these Notes or the Schedules and Statements shall be
deemed a modification or interpretation of the terms of such agreements

Except as specifically stated herein, real property lessors, utility companies, and other parties that
may hold deposits have not been listed on Schedule D. Additionally, the Debtors have not included
parties that may assert claims secured through setoff rights or inchoate statutory lien rights.

Schedule E/F

   a. Part 1. The claims listed on Part 1 arose and were incurred on various dates. A
      determination of the date upon which each claim arose or was incurred would be unduly
      burdensome and cost prohibitive. Accordingly, no such dates are included for each claim
      listed on Part 1. To the best of the Debtors’ knowledge, all claims listed on Part 1 arose or
      were incurred before the Petition Date.

       The Debtors have not listed any wage or wage-related obligations that the Debtors have
       paid pursuant to the First Day Orders on Part 1. The Debtors believe that all such claims
       for wages, salaries, expenses, benefits, and other compensation as described in the First




                                                 12
         Case 20-11561-KBO           Doc 7     Filed 08/28/20      Page 13 of 691




   Day Orders have been or will be satisfied in the ordinary course during these chapter 11
   cases pursuant to the authority granted to the Debtors in the relevant First Day Orders.

   Claims owing to various taxing authorities to which the Debtors potentially may be liable
   are included on Part 1. Such claims, however, may be subject to ongoing audits and/or the
   Debtors may otherwise be unable to determine with certainty the amount of the remaining
   claims listed on Part 1. Therefore, the Debtors have listed all such claims as “contingent”
   and “unliquidated,” pending final resolution of ongoing audits or other outstanding issues.

   The Debtors reserve their rights to dispute or challenge whether creditors listed on Part 1
   are entitled to priority claims under the Bankruptcy Code.

b. Part 2. The Debtors have exercised their reasonable efforts to list all liabilities on Part 2
   of each applicable Debtor’s Schedule. As a result of the Debtors’ consolidated operations,
   however, Part 2 for each Debtor should be reviewed in these chapter 11 cases for a
   complete understanding of the unsecured claims against the Debtors. Certain creditors
   listed on Part 2 may owe amounts to the Debtors, and, thus, the Debtors may have valid
   setoff and recoupment rights with respect to such amounts. The amounts listed on Part 2
   may not reflect any such right of setoff or recoupment, and the Debtors reserve all rights
   to assert the same and to dispute and challenge any setoff and/or recoupment rights that
   may be asserted against the Debtors by a creditor. Additionally, certain creditors may
   assert mechanics’ or other similar liens against the Debtors for amounts listed on Part 2.
   The Debtors reserve their right to dispute and challenge the validity, perfection, and
   immunity from avoidance of any lien purported to be perfected by a creditor listed on Part
   2 of any Debtor. In addition, certain claims listed on Part 2 may potentially be entitled to
   priority under section 503(b)(9) of the Bankruptcy Code. The Debtors reserve their right
   to dispute or challenge any priority asserted with respect to any liabilities listed on
   Schedule E/F.

   Unless otherwise noted, the claims listed on Part 2 are based on the Debtors’ books and
   records as of the Petition Date. Despite the Debtors’ reasonable efforts to include all
   unsecured creditors on Part 2, including, but not limited to, trade creditors, landlords, utility
   companies, and other service providers, there may be instances where creditors have yet to
   provide proper invoices for prepetition goods or services. Although the Debtors maintain
   general accruals to account for these liabilities in accordance with GAAP, these amounts
   are estimates and have not been included on Part 2. Such amounts are, however, reflected
   on the Debtors’ books and records, as required in accordance with GAAP, but such accruals
   primarily represent general estimates of liabilities and do not represent specific claims as
   of the Petition Date. The Debtors have made reasonable efforts to include as “contingent,”
   “unliquidated,” and/or “disputed” the claim of any party not included on the Debtors’ open
   accounts payable that is associated with an account that has an accrual or receipt not
   invoiced.

   Schedule E/F also contains information regarding pending litigation involving the Debtors.
   In certain instances, the relevant Debtor that is the subject of the litigation is unclear or
   undetermined. To the extent that litigation involving a particular Debtor has been




                                              13
             Case 20-11561-KBO         Doc 7     Filed 08/28/20     Page 14 of 691




       identified, however, such information is included on that Debtor’s Schedule E/F. The
       amounts for these potential claims are listed as undetermined and marked as “contingent,”
       “unliquidated,” and “disputed” in the Schedules.

       As of the Petition Date, the Debtors served approximately 3 million members nationwide.
       In the course of these chapter 11 cases, the Debtors will have provided notice of the general
       bar date to approximately 11.1 million current and former members and approximately 3.5
       million guests. A determination of the amount of any claim that each of the Debtors’ current
       members, former members, and guests may hold would be unduly burdensome and cost
       prohibitive.

       With respect to those 8.000% senior unsecured notes due 2022 issued under that certain
       indenture, dated as of May 30, 2014, the Debtors have listed only the indenture trustee as
       the named creditor on Schedule F. Nonetheless, these notes are beneficially owned by a
       number of other parties.

       As noted in the Global Notes, the Bankruptcy Court has authorized the Debtors to pay, in
       their discretion, certain non-priority unsecured claims pursuant to the First Day Orders. To
       the extent practicable, each Debtor’s Schedule E/F is intended to reflect the balance as of
       the Petition Date, adjusted for post-petition payments made under some or all of the First
       Day Orders. Each Debtor’s Schedule E/F will reflect that Debtor’s payment of certain
       claims pursuant to the First Day Orders, and, to the extent an unsecured claim has been
       paid or may be paid, it is possible such claim is not included on Schedule E/F. Certain
       Debtors may pay additional claims listed on Schedule E/F during these chapter 11 cases
       pursuant to the First Day Orders and other orders of the Bankruptcy Court, and the Debtors
       reserve all of their rights to update Schedule E/F to reflect such payments or to modify the
       claims register to account for the satisfaction of such claims. Additionally, Schedule E/F
       does not include potential rejection damage claims, if any, of the counterparties to
       executory contracts and unexpired leases that may be rejected.

Schedule G

Although reasonable efforts have been made to ensure the accuracy of Schedule G regarding
executory contracts and unexpired leases (collectively, the “Agreements”), the Debtors’ review
process of the Agreements is ongoing, and inadvertent errors, omissions, or over-inclusion may
have occurred. The Debtors may have entered into various other types of Agreements in the
ordinary course of their businesses, such as indemnity agreements, supplemental agreements,
amendments/letter agreements, and confidentiality agreements which may not be set forth in
Schedule G. As stated in the Global Notes, omission of a contract or agreement from Schedule G
does not constitute an admission that such omitted contract or agreement is not an executory
contract or unexpired lease. Schedule G may be amended at any time to add any omitted
Agreement. Likewise, the listing of an Agreement on Schedule G does not constitute an admission
that such Agreement is an executory contract or unexpired lease or that such Agreement was in
effect on the Petition Date or is valid or enforceable. The Agreements listed on Schedule G may
have expired or may have been modified, amended, or supplemented from time to time by various
amendments, restatements, waivers, estoppel certificates, letters and other documents,




                                                14
             Case 20-11561-KBO          Doc 7    Filed 08/28/20     Page 15 of 691




instruments, and agreements that may not be listed on Schedule G. Any and all of the Debtors’
rights, claims, and causes of action with respect to the Agreements listed on Schedule G are hereby
reserved and preserved, and, thus, the Debtors hereby reserve all of their rights to (i) dispute the
validity, status, or enforceability of any Agreements set forth on Schedule G; (ii) dispute or
challenge the characterization of the structure of any transaction or any document or instrument
related to a creditor’s claim, including, but not limited to, the Agreements listed on Schedule G;
and (iii) amend or supplement such Schedule as necessary.

Executory contracts for short-term service orders that are oral in nature have not been included in
Schedule G. Executory contracts that expired between the Petition Date and the filing of these
Schedules are also excluded from Schedule G.

Certain of the Agreements listed on Schedule G may have been entered into by or on behalf of
more than one of the Debtors. Additionally, the specific Debtor obligor(s) to certain of the
Agreements could not be specifically ascertained in every circumstance. In such cases, the Debtors
have made reasonable efforts to identify the correct Debtor’s Schedule G on which to list the
Agreement, and, where a contract party remained uncertain, such Agreement may have been listed
on a different Debtor’s Schedule G.

Schedule H

The Debtors are party to various debt agreements that were executed by multiple Debtors. The
guaranty obligations with respect to the Debtors’ prepetition indebtedness are noted on Schedule
H for each individual Debtor. In the event that two or more Debtors are co-obligors with respect
to a scheduled debt or guaranty, such debt or guaranty is listed in the Schedule and Statement of
each such Debtor at the full amount of such potential claim, and such claim is marked “contingent”
and “unliquidated.”

In the ordinary course of their businesses, the Debtors are involved in pending or threatened
litigation and claims arising out of the conduct of their businesses. Some of these matters may
involve multiple plaintiffs and defendants, some or all of whom may assert cross-claims and
counter-claims against other parties and some or all of whom may have been named as plaintiffs
and defendants inadvertently. Such claims are listed elsewhere in the Schedules, and they have
not been set forth individually on Schedule H.

Except as otherwise indicated, the Debtors have identified the primary Debtor obligor(s) with
respect to their executory contracts, unexpired leases, and other agreements. The Debtors reserve
their rights to amend and supplement the Schedules and Statements to the extent that guarantees
and other secondary liability claims are identified.

No claim set forth on the Schedules and Statements of any Debtor is intended to acknowledge
claims of creditors that are otherwise satisfied or discharged by other Debtors or non-Debtors. To
the extent these Notes include notes specific to Schedules D–G, such Notes also apply to the co-
Debtors listed in Schedule H. The Debtors reserve all of their rights to amend the Schedules to
the extent that additional guarantees are identified or such guarantees are discovered to have
expired or be unenforceable.




                                                15
              Case 20-11561-KBO          Doc 7     Filed 08/28/20      Page 16 of 691




         Specific Notes with Respect to the Debtors’ Statements of Financial Affairs

Part 1, Question 1

The income stated in the Debtors’ response to Question 1 is consistent with the consolidated sales
disclosed in compliance with GAAP.

The Debtors’ fiscal year ends on the last day of each calendar year:

   •   FY 2018: Comprised of 52 weeks ending December 31, 2018.

   •   FY 2019: Comprised of 52 weeks ending December 31, 2019.

   •   Stub Period 2020: Comprised of approximately 23 weeks ending June 14, 2020.

Part 2, Question 3

The obligations of the Debtors are primarily paid by and through 24 Hour Fitness USA, Inc.,
notwithstanding the fact that certain obligations may be obligations of one or more of the affiliated
Debtors.

The payments disclosed in SOFA 3 are based on payments made by the Debtors with payment
dates from March 15, 2020 to June 14, 2020. The Debtors have listed payroll-related amounts in
the aggregate, which includes amounts that were paid to insiders and included in response to
Question 4. Amounts still owed to creditors will appear on the Schedules for each Debtor, as
applicable.

All payments for services of any entities that provided consultation concerning debt counseling or
restructuring services, relief under the Bankruptcy Code, or preparation of a petition in bankruptcy
within one year immediately preceding the Petition Date are listed on Question 11 and are excluded
from Question 3.

Part 2, Question 4

For purposes of the Schedules and Statements, the Debtors define insiders as (a) officers, directors,
and anyone in control of a corporate debtor and their relatives and (b) affiliates of the Debtor and
insiders of such affiliates. Individuals listed in the Statements as insiders have been included for
informational purposes only. The Debtors do not take any position with respect to (i) such
individual’s influence over the control of the Debtors, (ii) the management responsibilities or
functions of such individual, (iii) the decision-making or corporate authority of such individual, or
(iv) whether such individual could successfully argue that he or she is not an insider under
applicable law, including, without limitation, the federal securities laws, or with respect to any
theories of liability or for any other purpose. Thus, the Debtors reserve all rights to dispute whether
someone identified is in fact an “insider” as defined in section 101(31) of the Bankruptcy Code.
For more information regarding each Debtor’s officers and directors, please refer to Question 28
and Question 29 of the Statements.




                                                  16
               Case 20-11561-KBO            Doc 7      Filed 08/28/20        Page 17 of 691




Home addresses for directors, former directors, employees, and former employees identified as
insiders have not been included in the Statements for privacy reasons.2 Amounts still owed to
creditors will appear on the Schedules for each of the Debtors, as applicable.

The payroll-related amount shown in response to Question 4, which includes, among other things,
salary, wage, and additional compensation, is a gross amount that does not include reductions for
amounts including employee tax or benefit withholdings. In the ordinary course of business,
certain corporate or personal credit cards may be utilized by insiders to pay for travel and business-
related expenses for various other individuals employed by the Debtors. As it would be unduly
burdensome for the Debtors to analyze which credit card expenses related to those incurred on
behalf of an insider as opposed to another employee (or the Debtors), the Debtors have listed the
aggregate amount paid for such expenses. Amounts still owed to creditors will appear on the
Schedules for each of the Debtors.

Part 2, Question 6

The Debtors incur certain offsets and other similar rights in the ordinary course of business.
Offsets in the ordinary course can result from various items, including, without limitation, billing
discrepancies, overpayments, returns, and other disputes between the Debtors and their club
members, vendors, and contract counterparties. These offsets and other similar rights are
consistent with the ordinary course of business in the Debtors’ industry and are not tracked
separately.

Part 3, Question 7

Actions described in response to Question 7 include, but are not limited to, consumer disputes,
employee matters, and personal injury suits.

The Debtors reserve all of their rights and defenses with respect to any and all listed lawsuits and
administrative proceedings. The listing of such suits and proceedings shall not constitute an
admission by the Debtors of any liabilities or that the actions or proceedings were correctly filed
against the Debtors or any affiliates of the Debtors. The Debtors also reserve their rights to assert
that neither the Debtors nor any affiliate of the Debtors is an appropriate party to such actions or
proceedings. Further, the Debtors operate in numerous jurisdictions and in the ordinary course of
business may have disputed property valuations/tax assessments. The Debtors have not listed such
disputes on Question 7.

Part 4, Question 9

The donations and/or charitable contributions listed in response to this question represent
payments made by the Debtors to third parties during the applicable timeframe that were recorded
as such within the Debtors’ books and records. In addition to the charitable contributions listed
therein, the Debtors may make de minimis gifts or gifts in kind from time to time.


2
    On June 16, 2020, the Bankruptcy Court entered an order granting the Debtors’ motion requesting authority to
    redact the home addresses of the Debtors’ current and former employees. [See Docket No. 119.]




                                                      17
             Case 20-11561-KBO          Doc 7    Filed 08/28/20     Page 18 of 691




Part 5, Question 10

The Debtors occasionally incurred losses for a variety of reasons, including theft and property
damage. The Debtors, however, may not have records of all such losses if such losses do not have
a material impact on the Debtors’ business or are not reported for insurance purposes. Accordingly,
in this context, the Debtors have not listed such losses.

Additionally, the Debtors have not listed any losses arising from or related to the COVID-19
pandemic.

Part 6, Question 11

All payments for services of any entities that provided consultation concerning debt counseling or
restructuring services, relief under the Bankruptcy Code, or preparation of a petition in bankruptcy
within one year immediately preceding the Petition Date are listed on the applicable Debtor’s
response to Question 11. Additional information regarding the Debtors’ retention of professional
service firms is more fully described in individual retention applications and related orders. In
addition, the Debtors have listed payments made to professionals retained by the Debtors but not
payments made to advisors of their lenders or other parties.

Part 6, Question 13

The Debtors may, from time to time and in the ordinary course of business, transfer equipment
and other assets and/or sell certain equipment and other assets to third parties. These types of
ordinary course transfers have not been disclosed in Question 13.

Part 9, Question 16

The Debtors collect a limited amount of information from club members and guests, including
personally identifiable information, via their website portals and mobile applications, over the
telephone, or in person in order to provide services to members and guests and inform them of new
products and services. Examples of the types of information collected by the Debtors include,
among other things, mailing addresses, email addresses, phone number, and names. The Debtors
retain such information as long as is necessary for the Debtors to comply with business, tax, and
legal requirements. The Debtors maintain privacy policies and have information security protocols
to safeguard personally identifiable information.

Part 9, Question 17

As of the Petition Date, the Debtors maintained a non-qualified deferred compensation plan (a/k/a
the 24 Hour Fitness USA, Inc. Deferred Compensation Plan) (the “NQDC Plan”). Claims of
participants in the NQDC Plan have been listed with an “unknown” value and designated as
“contingent” and “unliquidated.”

Part 10, Question 18

In the ordinary course of the Debtors’ business, the Debtors are engaged in various financial
instruments, including Letters of Credit that are renewed on a regular basis. Certain accounts or



                                                18
             Case 20-11561-KBO         Doc 7    Filed 08/28/20     Page 19 of 691




instruments that appear to have been “closed” were closed in regard to that particular period but
were renewed for subsequent periods. To the extent the Debtors have any accounts or instruments
that appear to have been closed but were in fact renewed for subsequent years and are continuing
under a present renewal, the Debtors have not included those accounts or instruments in response
to Question 18.

Part 11, Question 21

In the ordinary course of business, the Debtors’ club locations contain items owned by others,
including, but not limited to vending machines and beverage coolers. The Debtors have not
included such items in response to Question 21.

Part 13, Question 26

   a. Question 26(a), (b), and (c).

       In the ordinary course of business, the Debtors retain certain bookkeepers, accountants, or
       other firms or individuals (collectively, “Recipients”) in order to review the Debtors’
       books and records for the purpose of auditing the books and records or preparing financial
       statements. The Debtors have not included members of their management team in response
       to Question 26, given the number of such persons who may have reviewed the Debtors’
       books and records.

       The Debtors do not maintain complete lists to track all persons who may have reviewed
       their books and records and cannot account for the possibility that persons may have
       reviewed the Debtors’ books and records without the Debtors’ knowledge or consent.
       Considering the number of such persons and the possibility that persons may have
       reviewed the Debtors’ books and records without the Debtors’ knowledge or consent, the
       Debtors have not disclosed any such persons for the purposes of Question 26.

   b. Question 26(d).

       The Debtors provided financial statements in the ordinary course of business to certain
       parties for business, statutory, credit, financing, and other reasons. Recipients have
       included regulatory agencies, financial institutions, investment banks, debtholders, and
       their legal and financial advisors. Financial statements have also been provided to other
       parties as requested. The Debtors do not maintain complete lists to track such disclosures
       and cannot account for the possibility that such information may have been shared with
       parties without the Debtors’ knowledge or consent. Considering the number of such
       recipients and the possibility that such information may have been shared with parties
       without the Debtors’ knowledge or consent, the Debtors have not disclosed any parties that
       may have received such financial statements for the purposes of Question 26(d).

Part 13, Question 28

For each entity, the Debtors have included individuals identified as of the Petition Date as
directors, officers, members, or managers, as applicable, of such entity in the Debtors’
recordkeeping systems or, if no individuals were identified, an entity member, as applicable.



                                               19
              Case 20-11561-KBO          Doc 7     Filed 08/28/20     Page 20 of 691




Part 13, Question 29

The disclosures relate specifically to terminated job titles or positions and are not indicative of the
individuals’ current employment status with the Debtors. For each entity, the Debtors have
included the individuals who, during the applicable period, were identified as directors and officers
of such entity in the Debtors’ recordkeeping systems.

Part 13, Question 30

Any and all known disbursements to insiders have been listed in response to Question 4.




                                                  20
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 21 of 691




 Fill in this information to identify the case:

 Debtor name         24 Hour Fitness USA, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-11561
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                  04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                   Gross revenue
       which may be a calendar year                                                            Check all that apply                 (before deductions and
                                                                                                                                    exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                   $309,431,891.12
       From 1/01/2020 to Filing Date                                                                        Membership and
                                                                                                   Other    Ancillary Sales


       For prior year:                                                                             Operating a business                 $1,515,093,394.30
       From 1/01/2019 to 12/31/2019                                                                         Membership and
                                                                                                   Other    Ancillary Sales


       For year before that:                                                                       Operating a business                 $1,524,245,319.12
       From 1/01/2018 to 12/31/2018                                                                         Membership and
                                                                                                   Other    Ancillary Sales

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue    Gross revenue from
                                                                                                                                    each source
                                                                                                                                    (before deductions and
                                                                                                                                    exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2020 to Filing Date                                                           Interest-Dividend Income                           $5,668.68


       From the beginning of the fiscal year to filing date:                                   Rent Income - BFIT
       From 1/01/2020 to Filing Date                                                           Equipment                                       $142,940.95


       From the beginning of the fiscal year to filing date:
       From 1/01/2020 to Filing Date                                                           Investment (income) loss                        $349,422.06




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 22 of 691
 Debtor       24 Hour Fitness USA, Inc.                                                                 Case number (if known) 20-11561



                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)
       From the beginning of the fiscal year to filing date:                                   (Gain) Loss from
       From 1/01/2020 to Filing Date                                                           acquisitions - Net                                 $-1,808,692.53


       For prior year:
       From 1/01/2019 to 12/31/2019                                                            Interest-Dividend Income                               $83,355.01


       For prior year:
       From 1/01/2019 to 12/31/2019                                                            Interest-Dividend Income                              $169,016.04


       For prior year:                                                                         Rent Income - BFIT
       From 1/01/2019 to 12/31/2019                                                            Equipment                                             $347,659.94


       For prior year:
       From 1/01/2019 to 12/31/2019                                                            Investment (income) loss                           $-2,255,285.06


       For year before that:                                                                   Rent Income - BFIT
       From 1/01/2018 to 12/31/2018                                                            Equipment                                             $455,688.41


       For year before that:
       From 1/01/2018 to 12/31/2018                                                            Investment (income) loss                              $615,545.14


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               2300 FORT WORTH AVE LLC                                     6/12/2020                       $170,425.34           Secured debt
               C/O L2 PARTNERS LLC                                                                                               Unsecured loan repayments
               1790 CORAL WAY                                                                                                    Suppliers or vendors
               MIAMI, FL 33145                                                                                                   Services
                                                                                                                                 Other CAM Landlord


       3.2.
               24 HOUR FITNESS HELPING HANDS                               3/31/2020                          $6,202.82          Secured debt
               FOUNDATION                                                                                                        Unsecured loan repayments
               12647 ALCOSTA BLVD                                                                                                Suppliers or vendors
               SAN RAMON, CA 94583                                                                                               Services
                                                                                                                                 Other HH Contributions


       3.3.
               24 HOUR FITNESS HELPING HANDS                               4/28/2020                          $5,411.87          Secured debt
               FOUNDATION                                                                                                        Unsecured loan repayments
               12647 ALCOSTA BLVD                                                                                                Suppliers or vendors
               SAN RAMON, CA 94583                                                                                               Services
                                                                                                                                 Other HH Contributions



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 23 of 691
 Debtor       24 Hour Fitness USA, Inc.                                                                 Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.4.
               24 HOUR FITNESS HELPING HANDS                               5/28/2020                          $2,822.39          Secured debt
               FOUNDATION                                                                                                        Unsecured loan repayments
               12647 ALCOSTA BLVD                                                                                                Suppliers or vendors
               SAN RAMON, CA 94583                                                                                               Services
                                                                                                                                 Other HH Contributions


       3.5.
               507 NORTHGATE LLC                                           6/8/2020                        $276,065.74           Secured debt
               PO BOX 4184                                                                                                       Unsecured loan repayments
               BELLEVUE, WA 98009                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Rent - Premises


       3.6.
               9 ROUND                                                     3/31/2020                            $338.00          Secured debt
               847 NE MAIN ST.                                                                                                   Unsecured loan repayments
               SIMPSONVILLE, SC 29681                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.7.
               93 BOVET LEASE PARTNERS LLC                                 5/28/2020                        $16,113.00           Secured debt
               ATTN: JULIA M. BAIGENT                                                                                            Unsecured loan repayments
               C/O RABBIT'S FOOT INVESTOR I, LLC,                                                                                Suppliers or vendors
               WOODSIDE, CA 94062                                                                                                Services
                                                                                                                                 Other CAM Landlord


       3.8.
               ABRAMS, FENSTERMAN                                          3/20/2020                            $628.50          Secured debt
               1 METROTECH CENTER                                                                                                Unsecured loan repayments
               17TH FLOOR                                                                                                        Suppliers or vendors
               SUITE 1701                                                                                                        Services
               BROOKLYN, NY 11201
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.9.
               ABRAMS, FENSTERMAN                                          3/23/2020                              $98.00         Secured debt
               1 METROTECH CENTER                                                                                                Unsecured loan repayments
               17TH FLOOR                                                                                                        Suppliers or vendors
               SUITE 1701                                                                                                        Services
               BROOKLYN, NY 11201
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.10
       .
            ABRAMS, FENSTERMAN                                             3/20/2020                          $1,114.50          Secured debt
               1 METROTECH CENTER                                                                                                Unsecured loan repayments
               17TH FLOOR                                                                                                        Suppliers or vendors
               SUITE 1701                                                                                                        Services
               BROOKLYN, NY 11201
                                                                                                                                 Other General Liability
                                                                                                                               Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 24 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       .
            ABRAMS, FENSTERMAN                                             3/21/2020                            $586.50          Secured debt
               1 METROTECH CENTER                                                                                                Unsecured loan repayments
               17TH FLOOR                                                                                                        Suppliers or vendors
               SUITE 1701                                                                                                        Services
               BROOKLYN, NY 11201
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.12
       .
            ABRAMS, FENSTERMAN                                             3/20/2020                            $945.00          Secured debt
               1 METROTECH CENTER                                                                                                Unsecured loan repayments
               17TH FLOOR                                                                                                        Suppliers or vendors
               SUITE 1701                                                                                                        Services
               BROOKLYN, NY 11201
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.13
       .
            ABRAMS, FENSTERMAN                                             3/20/2020                          $2,241.17          Secured debt
               1 METROTECH CENTER                                                                                                Unsecured loan repayments
               17TH FLOOR                                                                                                        Suppliers or vendors
               SUITE 1701                                                                                                        Services
               BROOKLYN, NY 11201
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.14
       .
            ABRAMS, FENSTERMAN                                             3/20/2020                              $84.00         Secured debt
               1 METROTECH CENTER                                                                                                Unsecured loan repayments
               17TH FLOOR                                                                                                        Suppliers or vendors
               SUITE 1701                                                                                                        Services
               BROOKLYN, NY 11201
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.15
       .
            ACCESSIBLE SYSTEMS INC                                         6/11/2020                        $12,000.00           Secured debt
               3011 GROTTO WALK                                                                                                  Unsecured loan repayments
               ELLICOTT CITY, MD 21042                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Legal Costs


       3.16
       .
            ACE AMERICAN INSURANCE                                         6/10/2020                       $259,262.08           Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               3280 PAECHTREE ROAD NE                                                                                            Suppliers or vendors
               ATLANTA, GA 30305                                                                                                 Services
                                                                                                                                 Other Deposits - Short Term


       3.17
       .
            ACS SOLAR LLC                                                  3/24/2020                          $7,524.46          Secured debt
               P.O. BOX 399179                                                                                                   Unsecured loan repayments
               SAN FRANCISCO, CA 94139-9179                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 25 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       .
            ACS SOLAR LLC                                                  4/21/2020                          $5,007.34          Secured debt
               P.O. BOX 399179                                                                                                   Unsecured loan repayments
               SAN FRANCISCO, CA 94139-9179                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.19
       .
            ACS SOLAR LLC                                                  5/28/2020                          $3,202.24          Secured debt
               P.O. BOX 399179                                                                                                   Unsecured loan repayments
               SAN FRANCISCO, CA 94139-9179                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.20
       .
            ACTION FIRE PROS                                               5/12/2020                            $105.00          Secured debt
               3709 S IH 35                                                                                                      Unsecured loan repayments
               WAXAHACHIE, TX 75165                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.21
       .
            ADP CLIENT TRUST                                               3/31/2020                       $287,747.34           Secured debt
               PO BOX 31001-1874                                                                                                 Unsecured loan repayments
               PASADENA, CA 91110-1874                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Fees


       3.22
       .
            ADP CLIENT TRUST                                               4/7/2020                        $138,726.67           Secured debt
               PO BOX 31001-1874                                                                                                 Unsecured loan repayments
               PASADENA, CA 91110-1874                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Fees


       3.23
       .
            ADP CLIENT TRUST                                               5/5/2020                        $226,796.67           Secured debt
               PO BOX 31001-1874                                                                                                 Unsecured loan repayments
               PASADENA, CA 91110-1874                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Fees


       3.24
       .
            ADP CLIENT TRUST                                               5/12/2020                        $21,681.52           Secured debt
               PO BOX 31001-1874                                                                                                 Unsecured loan repayments
               PASADENA, CA 91110-1874                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Fees


       3.25
       .
            ADP CLIENT TRUST                                               6/2/2020                        $224,681.77           Secured debt
               PO BOX 31001-1874                                                                                                 Unsecured loan repayments
               PASADENA, CA 91110-1874                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Fees




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 26 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.26
       .
            ADP CLIENT TRUST                                               6/11/2020                        $13,346.86           Secured debt
               PO BOX 31001-1874                                                                                                 Unsecured loan repayments
               PASADENA, CA 91110-1874                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Fees


       3.27
       .
            ADVANCE SURGEONS MEDICAL                                       4/8/2020                             $228.09          Secured debt
               GROUP                                                                                                             Unsecured loan repayments
               328 S 1ST ST F AND G                                                                                              Suppliers or vendors
               ALHAMBRA, CA 91801                                                                                                Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       .
            ADVANCE SURGEONS MEDICAL                                       4/9/2020                             $112.85          Secured debt
               GROUP                                                                                                             Unsecured loan repayments
               328 S 1ST ST # FG                                                                                                 Suppliers or vendors
               ALHAMBRA, CA 91801                                                                                                Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       .
            ADVANCED FIRE AND SECURITY INC                                 5/12/2020                          $1,017.57          Secured debt
               2780 GATEWAY DRIVE                                                                                                Unsecured loan repayments
               POMPANO BEACH, FL 33069                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.30
       .
            ADVANCED FIRE AND SECURITY INC                                 5/14/2020                            $112.35          Secured debt
               2780 GATEWAY DRIVE                                                                                                Unsecured loan repayments
               POMPANO BEACH, FL 33069                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.31
       .
            ADVANCED RX LLC 030                                            3/17/2020                              $74.31         Secured debt
               2000 S MAYS ST STE 200                                                                                            Unsecured loan repayments
               ROUND ROCK, TX 78664                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       .
            ADVANCED RX LLC 030                                            4/22/2020                              $74.31         Secured debt
               2000 S MAYS ST STE 200                                                                                            Unsecured loan repayments
               ROUND ROCK, TX 78664                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       .
            ADVANCED RX LLC 030                                            5/1/2020                             $491.42          Secured debt
               2000 S MAYS ST STE 200                                                                                            Unsecured loan repayments
               ROUND ROCK, TX 78664                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 27 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.34
       .
            ADVANCED RX LLC 030                                            5/26/2020                            $491.42          Secured debt
               2000 S MAYS ST STE 200                                                                                            Unsecured loan repayments
               ROUND ROCK, TX 78664                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.35
       .
            ADVANCED RX LLC 030                                            5/26/2020                              $74.31         Secured debt
               2000 S MAYS ST STE 200                                                                                            Unsecured loan repayments
               ROUND ROCK, TX 78664                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       .
            ADVANCED SPINE & REHABILITATION                                4/8/2020                             $865.02          Secured debt
               715 MALL RING CIRCLE                                                                                              Unsecured loan repayments
               SUITE 100                                                                                                         Suppliers or vendors
               HENDERSON, NV 890146667                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.37
       .
            ADVANCED TX LLC 030                                            4/2/2020                             $566.19          Secured debt
               2000 S MAYS ST STE 200                                                                                            Unsecured loan repayments
               ROUND ROCK, TX 78664                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.38
       .
            ADYEN                                                          4/10/2020                        $74,390.10           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.39
       .
            ADYEN                                                          6/11/2020                        $23,031.21           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.40
       .
            ADYEN                                                          5/11/2020                        $61,195.45           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.41
       .
            ADYEN                                                          6/12/2020                        $10,802.68           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 28 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.42
       .
            ADYEN                                                          5/12/2020                        $18,463.99           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.43
       .
            ADYEN                                                          4/13/2020                       $125,693.24           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.44
       .
            ADYEN                                                          5/13/2020                        $34,538.02           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       .
            ADYEN                                                          4/14/2020                          $7,036.10          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.46
       .
            ADYEN                                                          5/14/2020                        $12,972.85           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.47
       .
            ADYEN                                                          4/15/2020                        $83,529.02           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.48
       .
            ADYEN                                                          5/15/2020                        $27,686.07           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.49
       .
            ADYEN                                                          4/16/2020                        $56,583.52           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 29 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.50
       .
            ADYEN                                                          4/17/2020                        $78,582.59           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.51
       .
            ADYEN                                                          3/17/2020                          $3,405.63          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.52
       .
            ADYEN                                                          3/18/2020                        $17,734.29           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.53
       .
            ADYEN                                                          5/18/2020                        $29,951.50           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.54
       .
            ADYEN                                                          3/19/2020                        $10,197.78           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.55
       .
            ADYEN                                                          5/19/2020                        $20,405.16           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.56
       .
            ADYEN                                                          4/1/2020                         $47,853.42           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.57
       .
            ADYEN                                                          6/1/2020                         $31,062.89           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 30 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.58
       .
            ADYEN                                                          5/1/2020                         $83,114.28           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.59
       .
            ADYEN                                                          4/20/2020                       $147,551.09           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.60
       .
            ADYEN                                                          3/20/2020                        $14,836.84           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.61
       .
            ADYEN                                                          5/20/2020                        $17,856.85           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.62
       .
            ADYEN                                                          4/21/2020                        $12,086.10           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.63
       .
            ADYEN                                                          5/21/2020                        $10,932.80           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.64
       .
            ADYEN                                                          4/22/2020                       $159,193.98           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.65
       .
            ADYEN                                                          5/22/2020                        $25,595.47           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 31 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.66
       .
            ADYEN                                                          4/23/2020                        $75,031.84           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.67
       .
            ADYEN                                                          3/23/2020                        $41,261.64           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.68
       .
            ADYEN                                                          4/24/2020                        $88,108.81           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.69
       .
            ADYEN                                                          3/24/2020                          $2,340.50          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.70
       .
            ADYEN                                                          3/25/2020                        $24,535.45           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.71
       .
            ADYEN                                                          5/25/2020                        $32,463.19           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.72
       .
            ADYEN                                                          3/26/2020                        $26,178.31           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.73
       .
            ADYEN                                                          5/26/2020                          $8,580.45          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 32 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.74
       .
            ADYEN                                                          4/27/2020                       $151,075.62           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.75
       .
            ADYEN                                                          3/27/2020                        $35,338.36           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.76
       .
            ADYEN                                                          5/27/2020                            $166.73          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.77
       .
            ADYEN                                                          4/28/2020                          $7,952.87          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.78
       .
            ADYEN                                                          5/28/2020                        $28,944.63           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.79
       .
            ADYEN                                                          4/29/2020                        $99,376.15           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.80
       .
            ADYEN                                                          5/29/2020                        $15,368.68           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.81
       .
            ADYEN                                                          4/2/2020                         $49,471.97           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 33 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.82
       .
            ADYEN                                                          6/2/2020                           $6,432.37          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.83
       .
            ADYEN                                                          4/30/2020                          $2,760.57          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.84
       .
            ADYEN                                                          3/30/2020                        $59,530.20           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.85
       .
            ADYEN                                                          5/30/2020                            $280.61          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.86
       .
            ADYEN                                                          3/31/2020                          $1,275.14          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.87
       .
            ADYEN                                                          5/31/2020                          $4,307.22          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.88
       .
            ADYEN                                                          4/3/2020                         $59,605.42           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.89
       .
            ADYEN                                                          6/3/2020                         $18,537.13           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 34 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.90
       .
            ADYEN                                                          6/4/2020                         $18,662.94           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.91
       .
            ADYEN                                                          5/4/2020                         $79,965.05           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.92
       .
            ADYEN                                                          6/5/2020                         $12,119.08           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.93
       .
            ADYEN                                                          5/5/2020                         $12,196.40           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.94
       .
            ADYEN                                                          4/6/2020                        $139,303.85           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.95
       .
            ADYEN                                                          5/6/2020                         $61,053.31           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.96
       .
            ADYEN                                                          4/7/2020                           $9,738.57          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.97
       .
            ADYEN                                                          5/7/2020                         $25,669.71           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 35 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.98
       .
            ADYEN                                                          4/8/2020                         $45,773.42           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.99
       .
            ADYEN                                                          6/8/2020                         $28,733.08           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.10
       0.
            ADYEN                                                          5/8/2020                         $43,643.85           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.10
       1.
            ADYEN                                                          4/9/2020                         $68,750.98           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.10
       2.
            ADYEN                                                          6/9/2020                           $2,192.65          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.10
       3.
            ADYEN                                                          4/9/2020                        $264,489.37           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other DEPOSIT


       3.10
       4.
            ADYEN                                                          4/10/2020                       $110,073.98           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other DEPOSIT


       3.10
       5.
            ADYEN                                                          4/13/2020                     $8,724,134.73           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other DEPOSIT




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 36 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       6.
            ADYEN                                                          4/14/2020                       $842,107.85           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other DEPOSIT


       3.10
       7.
            ADYEN                                                          4/15/2020                       $217,949.18           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other DEPOSIT


       3.10
       8.
            ADYEN                                                          4/16/2020                       $324,422.76           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other DEPOSIT


       3.10
       9.
            ADYEN                                                          4/17/2020                     $6,680,748.65           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other DEPOSIT


       3.11
       0.
            ADYEN                                                          4/22/2020                      $-163,926.52           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other DEPOSIT
                                                                                                                               ADJUSTMENT

       3.11
       1.
            ADYEN                                                          3/17/2020                       $159,969.28           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.11
       2.
            ADYEN                                                          3/18/2020                        $22,518.88           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.11
       3.
            ADYEN                                                          3/19/2020                        $14,968.53           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 37 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       4.
            ADYEN                                                          3/20/2020                          $8,487.72          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.11
       5.
            ADYEN                                                          3/23/2020                       $163,383.28           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.11
       6.
            ADYEN                                                          3/24/2020                        $10,882.76           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.11
       7.
            ADYEN                                                          3/25/2020                        $11,023.10           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.11
       8.
            ADYEN                                                          3/26/2020                        $13,484.50           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.11
       9.
            ADYEN                                                          3/27/2020                          $8,315.14          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.12
       0.
            ADYEN                                                          3/30/2020                       $281,690.79           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.12
       1.
            ADYEN                                                          3/31/2020                        $18,921.07           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 38 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       2.
            ADYEN                                                          4/1/2020                         $15,084.31           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.12
       3.
            ADYEN                                                          4/2/2020                         $14,780.39           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.12
       4.
            ADYEN                                                          4/3/2020                         $10,453.07           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.12
       5.
            ADYEN                                                          4/6/2020                        $185,572.37           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.12
       6.
            ADYEN                                                          4/7/2020                        $109,570.89           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.12
       7.
            ADYEN                                                          4/8/2020                         $14,117.98           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.12
       8.
            ADYEN                                                          4/9/2020                         $14,859.83           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.12
       9.
            ADYEN                                                          4/10/2020                          $9,289.71          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 39 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.13
       0.
            ADYEN                                                          4/13/2020                       $182,557.74           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.13
       1.
            ADYEN                                                          4/14/2020                        $18,964.31           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.13
       2.
            ADYEN                                                          4/15/2020                        $12,828.85           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.13
       3.
            ADYEN                                                          4/16/2020                        $23,939.74           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.13
       4.
            ADYEN                                                          4/17/2020                       $132,855.98           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.13
       5.
            ADYEN                                                          4/20/2020                        $49,183.04           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.13
       6.
            ADYEN                                                          4/21/2020                          $1,626.08          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.13
       7.
            ADYEN                                                          4/22/2020                        $12,596.82           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 19
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 40 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.13
       8.
            ADYEN                                                          4/23/2020                          $5,889.05          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.13
       9.
            ADYEN                                                          4/24/2020                          $7,377.90          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.14
       0.
            ADYEN                                                          4/27/2020                        $12,694.12           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.14
       1.
            ADYEN                                                          4/28/2020                          $1,123.32          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.14
       2.
            ADYEN                                                          4/29/2020                          $7,528.46          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.14
       3.
            ADYEN                                                          4/30/2020                          $3,080.32          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.14
       4.
            ADYEN                                                          5/1/2020                           $4,426.86          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.14
       5.
            ADYEN                                                          5/4/2020                           $8,980.11          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 41 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       6.
            ADYEN                                                          5/5/2020                           $1,483.84          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.14
       7.
            ADYEN                                                          5/6/2020                         $35,114.25           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.14
       8.
            ADYEN                                                          5/7/2020                           $2,847.03          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.14
       9.
            ADYEN                                                          5/8/2020                           $4,142.46          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       0.
            ADYEN                                                          5/11/2020                          $7,462.34          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       1.
            ADYEN                                                          5/12/2020                          $1,357.12          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       2.
            ADYEN                                                          5/13/2020                          $3,671.84          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       3.
            ADYEN                                                          5/14/2020                          $2,326.84          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 42 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       4.
            ADYEN                                                          5/15/2020                          $2,271.77          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       5.
            ADYEN                                                          5/18/2020                          $4,328.08          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       6.
            ADYEN                                                          5/19/2020                          $2,697.76          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       7.
            ADYEN                                                          5/20/2020                          $3,295.55          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       8.
            ADYEN                                                          5/21/2020                          $2,245.19          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       9.
            ADYEN                                                          5/22/2020                          $2,595.42          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.16
       0.
            ADYEN                                                          5/25/2020                          $4,668.70          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.16
       1.
            ADYEN                                                          5/26/2020                          $2,110.14          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 43 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       2.
            ADYEN                                                          5/27/2020                          $1,026.47          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.16
       3.
            ADYEN                                                          5/28/2020                          $3,604.81          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.16
       4.
            ADYEN                                                          5/29/2020                          $2,177.47          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.16
       5.
            ADYEN                                                          6/1/2020                           $5,716.36          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.16
       6.
            ADYEN                                                          6/2/2020                           $1,486.47          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.16
       7.
            ADYEN                                                          6/3/2020                           $2,792.60          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.16
       8.
            ADYEN                                                          6/4/2020                           $2,451.01          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.16
       9.
            ADYEN                                                          6/5/2020                           $2,080.60          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 23
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 44 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       0.
            ADYEN                                                          6/8/2020                           $4,644.87          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.17
       1.
            ADYEN                                                          6/9/2020                           $1,250.18          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.17
       2.
            ADYEN                                                          6/10/2020                        $89,728.73           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.17
       3.
            ADYEN                                                          6/11/2020                          $2,772.03          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.17
       4.
            ADYEN                                                          6/12/2020                          $1,938.99          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.17
       5.
            ADYEN                                                          3/17/2020                        $21,368.32           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.17
       6.
            ADYEN                                                          3/18/2020                       $115,538.96           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.17
       7.
            ADYEN                                                          3/19/2020                        $62,075.93           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 45 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       8.
            ADYEN                                                          3/20/2020                        $58,820.35           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.17
       9.
            ADYEN                                                          3/23/2020                        $21,777.88           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.18
       0.
            ADYEN                                                          3/24/2020                        $18,529.52           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.18
       1.
            ADYEN                                                          3/25/2020                        $11,278.11           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.18
       2.
            ADYEN                                                          3/26/2020                          $4,553.45          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.18
       3.
            ADYEN                                                          3/27/2020                        $16,963.22           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.18
       4.
            ADYEN                                                          3/30/2020                        $29,863.23           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.18
       5.
            ADYEN                                                          3/31/2020                            $136.06          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 46 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       6.
            ADYEN                                                          4/1/2020                           $8,670.97          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.18
       7.
            ADYEN                                                          4/2/2020                         $14,763.53           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.18
       8.
            ADYEN                                                          4/3/2020                         $68,903.05           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.18
       9.
            ADYEN                                                          4/6/2020                        $283,649.23           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.19
       0.
            ADYEN                                                          4/7/2020                         $37,314.97           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.19
       1.
            ADYEN                                                          4/8/2020                         $56,685.90           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.19
       2.
            ADYEN                                                          4/9/2020                         $39,921.28           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.19
       3.
            ADYEN                                                          4/10/2020                        $30,100.84           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 26
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 47 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.19
       4.
            ADYEN                                                          4/13/2020                        $78,090.47           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.19
       5.
            ADYEN                                                          4/14/2020                        $19,080.11           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.19
       6.
            ADYEN                                                          4/15/2020                        $30,177.12           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.19
       7.
            ADYEN                                                          4/16/2020                        $15,538.12           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.19
       8.
            ADYEN                                                          4/17/2020                        $39,095.81           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.19
       9.
            ADYEN                                                          4/20/2020                     $1,818,310.17           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.20
       0.
            ADYEN                                                          4/21/2020                          $5,946.27          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.20
       1.
            ADYEN                                                          4/22/2020                        $32,072.12           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 48 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.20
       2.
            ADYEN                                                          4/23/2020                            $783.54          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.20
       3.
            ADYEN                                                          4/24/2020                          $6,752.93          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.20
       4.
            ADYEN                                                          4/27/2020                        $13,742.16           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.20
       5.
            ADYEN                                                          4/28/2020                            $228.38          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.20
       6.
            ADYEN                                                          4/29/2020                        $16,251.34           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.20
       7.
            ADYEN                                                          4/30/2020                            $589.58          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.20
       8.
            ADYEN                                                          5/1/2020                         $18,118.83           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.20
       9.
            ADYEN                                                          5/4/2020                        $164,372.42           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 49 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.21
       0.
            ADYEN                                                          5/5/2020                           $7,106.37          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.21
       1.
            ADYEN                                                          5/6/2020                         $10,025.01           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.21
       2.
            ADYEN                                                          5/7/2020                         $10,392.77           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.21
       3.
            ADYEN                                                          5/8/2020                         $12,108.59           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.21
       4.
            ADYEN                                                          5/11/2020                        $71,278.95           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.21
       5.
            ADYEN                                                          5/12/2020                          $1,807.09          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.21
       6.
            ADYEN                                                          5/13/2020                        $10,567.83           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.21
       7.
            ADYEN                                                          5/14/2020                        $15,500.69           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 50 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.21
       8.
            ADYEN                                                          5/15/2020                        $10,173.10           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.21
       9.
            ADYEN                                                          5/18/2020                        $27,932.86           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.22
       0.
            ADYEN                                                          5/19/2020                          $4,301.12          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.22
       1.
            ADYEN                                                          5/20/2020                        $18,229.35           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.22
       2.
            ADYEN                                                          5/21/2020                        $12,785.02           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.22
       3.
            ADYEN                                                          5/22/2020                        $14,632.72           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.22
       4.
            ADYEN                                                          5/25/2020                        $13,119.25           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.22
       5.
            ADYEN                                                          5/26/2020                        $19,584.21           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 30
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 51 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.22
       6.
            ADYEN                                                          5/27/2020                          $5,140.24          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.22
       7.
            ADYEN                                                          5/28/2020                        $10,281.99           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.22
       8.
            ADYEN                                                          5/29/2020                        $10,249.54           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.22
       9.
            ADYEN                                                          5/31/2020                            $123.61          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.23
       0.
            ADYEN                                                          6/1/2020                         $27,467.17           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.23
       1.
            ADYEN                                                          6/2/2020                             $430.77          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.23
       2.
            ADYEN                                                          6/3/2020                           $9,448.44          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.23
       3.
            ADYEN                                                          6/4/2020                         $13,959.56           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 31
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 52 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       4.
            ADYEN                                                          6/5/2020                           $7,699.19          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.23
       5.
            ADYEN                                                          6/8/2020                         $24,070.75           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.23
       6.
            ADYEN                                                          6/9/2020                           $1,992.64          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.23
       7.
            ADYEN                                                          6/10/2020                          $4,674.22          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.23
       8.
            ADYEN                                                          6/11/2020                        $10,277.77           Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.23
       9.
            ADYEN                                                          6/12/2020                          $1,723.25          Secured debt
               274 BRANNAN ST #600                                                                                               Unsecured loan repayments
               SAN FRANCISCO, CA 94107                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.24
       0.
            AKIN GUMP STRAUSS HAUER & FELD                                 5/7/2020                         $18,528.73           Secured debt
               LLP                                                                                                               Unsecured loan repayments
               1333 NEW HAMPSHIRE AVE NW                                                                                         Suppliers or vendors
               WASHINGTON, DC 20036
                                                                                                                                 Services
                                                                                                                                 Other


       3.24
       1.
            ALAMEDA COUNTY WATER DISTRICT                                  4/14/2020                          $1,377.85          Secured debt
               P.O. BOX 45676                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94145-0676                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 32
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 53 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.24
       2.
            ALAMEDA COUNTY WATER DISTRICT                                  4/21/2020                            $608.47          Secured debt
               P.O. BOX 45676                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94145-0676                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.24
       3.
            ALAMEDA COUNTY WATER DISTRICT                                  4/23/2020                              $84.36         Secured debt
               P.O. BOX 45676                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94145-0676                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.24
       4.
            ALAMEDA COUNTY WATER DISTRICT                                  6/12/2020                            $507.28          Secured debt
               P.O. BOX 45676                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94145-0676                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.24
       5.
            ALARMCO INC                                                    5/14/2020                            $140.00          Secured debt
               2007 LAS VEGAS BLVD. SOUTH                                                                                        Unsecured loan repayments
               LAS VEGAS, NV 89104-2555                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.24
       6.
            ALERT ALARM HAWAII                                             4/21/2020                              $78.12         Secured debt
               2668 WAIWAI LOOP                                                                                                  Unsecured loan repayments
               HONOLULU, HI 96819                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.24
       7.
            ALERT ALARM HAWAII                                             5/19/2020                              $39.06         Secured debt
               2668 WAIWAI LOOP                                                                                                  Unsecured loan repayments
               HONOLULU, HI 96819                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.24
       8.
            ALERT ALARM HAWAII                                             6/11/2020                              $39.06         Secured debt
               2668 WAIWAI LOOP                                                                                                  Unsecured loan repayments
               HONOLULU, HI 96819                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.24
       9.
            ALLIANCE ELECTRIC                                              5/19/2020                            $165.00          Secured debt
               9912 BUSINESS PARK DRIVE                                                                                          Unsecured loan repayments
               SUITE 195                                                                                                         Suppliers or vendors
               SACRAMENTO, CA 95827                                                                                              Services
                                                                                                                                 Other Security Costs




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 54 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       0.
            ALPHA IMAGING CONSULTANTS PL                                   4/24/2020                            $378.67          Secured debt
               145 E 32ND ST                                                                                                     Unsecured loan repayments
               NEW YORK, NY 10016                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       1.
            AMANDA NGUYEN                                                  4/7/2020                           $3,687.84          Secured debt
               13319 ASHLAND POINT LN                                                                                            Unsecured loan repayments
               CYPRESS, CA 77429                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


       3.25
       2.
            AMARO, GUSTAVO                                                 4/23/2020                              $88.55         Secured debt
               3800 W WILSON ST #321                                                                                             Unsecured loan repayments
               BANNING, CA 922203442                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       3.
            AMARO, GUSTAVO                                                 4/23/2020                              $83.95         Secured debt
               3800 W WILSON ST #321                                                                                             Unsecured loan repayments
               BANNING, CA 922203442                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       4.
            AMAZON                                                         4/23/2020                            $388.06          Secured debt
               410 TERRY AVE., NORTH                                                                                             Unsecured loan repayments
               SEATTLE, WA 98109-5210                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other SELLER FEES


       3.25
       5.
            AMAZON                                                         5/7/2020                           $1,504.83          Secured debt
               410 TERRY AVE., NORTH                                                                                             Unsecured loan repayments
               SEATTLE, WA 98109-5210                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other SELLER FEES


       3.25
       6.
            AMAZON                                                         5/21/2020                          $1,259.60          Secured debt
               410 TERRY AVE., NORTH                                                                                             Unsecured loan repayments
               SEATTLE, WA 98109-5210                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other SELLER FEES


       3.25
       7.
            AMAZON                                                         6/4/2020                           $1,855.26          Secured debt
               410 TERRY AVE., NORTH                                                                                             Unsecured loan repayments
               SEATTLE, WA 98109-5210                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other SELLER FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 34
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 55 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       8.
            AMERICAN DEPO, INC.                                            5/22/2020                            $910.50          Secured debt
               PO BOX 468                                                                                                        Unsecured loan repayments
               HARBOR CITY,, CA 90710                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       9.
            AMERICAN DEPO, INC.                                            5/22/2020                            $450.00          Secured debt
               PO BOX 468                                                                                                        Unsecured loan repayments
               HARBOR CITY,, CA 90710                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.26
       0.
            AMERICAN EXPRESS                                               3/17/2020                            $324.22          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.26
       1.
            AMERICAN EXPRESS                                               3/18/2020                            $494.34          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.26
       2.
            AMERICAN EXPRESS                                               3/19/2020                          $4,590.74          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.26
       3.
            AMERICAN EXPRESS                                               3/20/2020                          $1,879.86          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.26
       4.
            AMERICAN EXPRESS                                               3/23/2020                          $4,236.55          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.26
       5.
            AMERICAN EXPRESS                                               3/24/2020                          $2,982.04          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 35
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 56 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.26
       6.
            AMERICAN EXPRESS                                               3/25/2020                          $4,772.91          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.26
       7.
            AMERICAN EXPRESS                                               3/26/2020                          $2,913.57          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.26
       8.
            AMERICAN EXPRESS                                               3/27/2020                            $311.87          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.26
       9.
            AMERICAN EXPRESS                                               3/30/2020                          $2,888.49          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.27
       0.
            AMERICAN EXPRESS                                               3/31/2020                          $6,010.87          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.27
       1.
            AMERICAN EXPRESS                                               4/1/2020                           $5,352.37          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.27
       2.
            AMERICAN EXPRESS                                               4/2/2020                           $5,484.46          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.27
       3.
            AMERICAN EXPRESS                                               4/3/2020                           $4,793.27          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 36
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 57 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.27
       4.
            AMERICAN EXPRESS                                               4/6/2020                         $13,741.52           Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.27
       5.
            AMERICAN EXPRESS                                               4/7/2020                           $7,255.63          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.27
       6.
            AMERICAN EXPRESS                                               4/8/2020                           $4,104.14          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.27
       7.
            AMERICAN EXPRESS                                               4/9/2020                           $4,378.48          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.27
       8.
            AMERICAN EXPRESS                                               4/10/2020                          $3,115.30          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.27
       9.
            AMERICAN EXPRESS                                               4/13/2020                          $8,351.77          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.28
       0.
            AMERICAN EXPRESS                                               4/14/2020                          $9,418.35          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.28
       1.
            AMERICAN EXPRESS                                               4/15/2020                          $5,331.26          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 37
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 58 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.28
       2.
            AMERICAN EXPRESS                                               4/16/2020                          $5,333.63          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.28
       3.
            AMERICAN EXPRESS                                               4/17/2020                          $6,330.29          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.28
       4.
            AMERICAN EXPRESS                                               4/20/2020                          $9,846.52          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.28
       5.
            AMERICAN EXPRESS                                               4/21/2020                          $7,816.89          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.28
       6.
            AMERICAN EXPRESS                                               4/22/2020                          $8,891.54          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.28
       7.
            AMERICAN EXPRESS                                               4/23/2020                        $11,347.95           Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.28
       8.
            AMERICAN EXPRESS                                               4/24/2020                          $3,473.81          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.28
       9.
            AMERICAN EXPRESS                                               4/27/2020                        $13,540.44           Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 38
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 59 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.29
       0.
            AMERICAN EXPRESS                                               4/28/2020                          $6,381.76          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.29
       1.
            AMERICAN EXPRESS                                               4/29/2020                          $2,877.98          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.29
       2.
            AMERICAN EXPRESS                                               4/30/2020                          $4,271.33          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.29
       3.
            AMERICAN EXPRESS                                               5/1/2020                           $5,627.12          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.29
       4.
            AMERICAN EXPRESS                                               5/4/2020                           $5,877.41          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.29
       5.
            AMERICAN EXPRESS                                               5/5/2020                           $3,022.71          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.29
       6.
            AMERICAN EXPRESS                                               5/6/2020                           $2,067.62          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.29
       7.
            AMERICAN EXPRESS                                               5/7/2020                           $1,444.16          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 39
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 60 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.29
       8.
            AMERICAN EXPRESS                                               5/8/2020                           $4,551.38          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.29
       9.
            AMERICAN EXPRESS                                               5/11/2020                          $6,481.52          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.30
       0.
            AMERICAN EXPRESS                                               5/12/2020                          $4,711.78          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.30
       1.
            AMERICAN EXPRESS                                               5/13/2020                          $2,473.14          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.30
       2.
            AMERICAN EXPRESS                                               5/14/2020                          $9,450.22          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.30
       3.
            AMERICAN EXPRESS                                               5/15/2020                          $1,220.27          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.30
       4.
            AMERICAN EXPRESS                                               5/18/2020                          $7,497.92          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.30
       5.
            AMERICAN EXPRESS                                               5/19/2020                          $3,168.01          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 61 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.30
       6.
            AMERICAN EXPRESS                                               5/20/2020                          $3,378.22          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.30
       7.
            AMERICAN EXPRESS                                               5/21/2020                          $2,635.94          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.30
       8.
            AMERICAN EXPRESS                                               5/22/2020                          $3,099.46          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.30
       9.
            AMERICAN EXPRESS                                               5/26/2020                          $5,817.44          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.31
       0.
            AMERICAN EXPRESS                                               5/27/2020                          $3,765.74          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.31
       1.
            AMERICAN EXPRESS                                               5/28/2020                            $696.32          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.31
       2.
            AMERICAN EXPRESS                                               5/29/2020                            $444.24          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.31
       3.
            AMERICAN EXPRESS                                               6/1/2020                           $4,124.98          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 41
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 62 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.31
       4.
            AMERICAN EXPRESS                                               6/2/2020                           $3,228.46          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.31
       5.
            AMERICAN EXPRESS                                               6/3/2020                           $2,277.94          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.31
       6.
            AMERICAN EXPRESS                                               6/4/2020                             $259.27          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.31
       7.
            AMERICAN EXPRESS                                               6/5/2020                           $3,966.07          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.31
       8.
            AMERICAN EXPRESS                                               6/8/2020                           $1,388.89          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.31
       9.
            AMERICAN EXPRESS                                               6/9/2020                           $4,348.75          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.32
       0.
            AMERICAN EXPRESS                                               6/10/2020                          $4,158.01          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.32
       1.
            AMERICAN EXPRESS                                               6/11/2020                          $3,037.43          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 42
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 63 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.32
       2.
            AMERICAN EXPRESS                                               6/12/2020                            $877.83          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.32
       3.
            AMERICAN EXPRESS                                               3/17/2020                          $3,614.00          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.32
       4.
            AMERICAN EXPRESS                                               3/18/2020                          $2,100.90          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.32
       5.
            AMERICAN EXPRESS                                               3/19/2020                        $18,580.31           Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.32
       6.
            AMERICAN EXPRESS                                               3/20/2020                          $1,744.88          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.32
       7.
            AMERICAN EXPRESS                                               3/23/2020                          $2,383.16          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.32
       8.
            AMERICAN EXPRESS                                               3/24/2020                        $14,770.73           Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.32
       9.
            AMERICAN EXPRESS                                               3/25/2020                            $696.78          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 43
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 64 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.33
       0.
            AMERICAN EXPRESS                                               3/26/2020                            $642.19          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.33
       1.
            AMERICAN EXPRESS                                               3/27/2020                            $750.70          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.33
       2.
            AMERICAN EXPRESS                                               3/30/2020                          $2,052.18          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.33
       3.
            AMERICAN EXPRESS                                               3/31/2020                        $26,657.13           Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.33
       4.
            AMERICAN EXPRESS                                               4/1/2020                             $625.39          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.33
       5.
            AMERICAN EXPRESS                                               4/2/2020                           $1,067.05          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.33
       6.
            AMERICAN EXPRESS                                               4/3/2020                             $912.94          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.33
       7.
            AMERICAN EXPRESS                                               4/6/2020                             $665.85          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 44
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 65 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.33
       8.
            AMERICAN EXPRESS                                               4/7/2020                         $12,576.43           Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.33
       9.
            AMERICAN EXPRESS                                               4/8/2020                           $1,907.94          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.34
       0.
            AMERICAN EXPRESS                                               4/9/2020                         $10,536.96           Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.34
       1.
            AMERICAN EXPRESS                                               4/10/2020                            $719.52          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.34
       2.
            AMERICAN EXPRESS                                               4/13/2020                            $610.41          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.34
       3.
            AMERICAN EXPRESS                                               4/14/2020                            $166.63          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.34
       4.
            AMERICAN EXPRESS                                               4/15/2020                        $13,829.91           Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.34
       5.
            AMERICAN EXPRESS                                               4/16/2020                          $3,358.92          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 45
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 66 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.34
       6.
            AMERICAN EXPRESS                                               4/17/2020                            $385.46          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.34
       7.
            AMERICAN EXPRESS                                               4/20/2020                        $17,315.18           Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.34
       8.
            AMERICAN EXPRESS                                               4/21/2020                              $35.84         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.34
       9.
            AMERICAN EXPRESS                                               4/22/2020                         $-1,707.66          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       0.
            AMERICAN EXPRESS                                               4/23/2020                              $30.48         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       1.
            AMERICAN EXPRESS                                               4/24/2020                              $84.71         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       2.
            AMERICAN EXPRESS                                               4/27/2020                            $137.27          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       3.
            AMERICAN EXPRESS                                               4/28/2020                              $72.85         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 67 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.35
       4.
            AMERICAN EXPRESS                                               4/29/2020                              $43.80         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       5.
            AMERICAN EXPRESS                                               4/30/2020                              $12.33         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       6.
            AMERICAN EXPRESS                                               5/1/2020                               $33.15         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       7.
            AMERICAN EXPRESS                                               5/4/2020                             $118.22          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       8.
            AMERICAN EXPRESS                                               5/5/2020                               $92.88         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       9.
            AMERICAN EXPRESS                                               5/6/2020                               $86.89         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       0.
            AMERICAN EXPRESS                                               5/7/2020                               $36.09         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       1.
            AMERICAN EXPRESS                                               5/8/2020                               $37.87         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 47
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 68 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.36
       2.
            AMERICAN EXPRESS                                               5/11/2020                              $59.93         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       3.
            AMERICAN EXPRESS                                               5/13/2020                              $89.24         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       4.
            AMERICAN EXPRESS                                               5/14/2020                              $52.31         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       5.
            AMERICAN EXPRESS                                               5/15/2020                              $62.32         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       6.
            AMERICAN EXPRESS                                               5/18/2020                            $120.76          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       7.
            AMERICAN EXPRESS                                               5/19/2020                              $41.75         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       8.
            AMERICAN EXPRESS                                               5/20/2020                              $81.44         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       9.
            AMERICAN EXPRESS                                               5/21/2020                              $63.61         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 48
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 69 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.37
       0.
            AMERICAN EXPRESS                                               5/22/2020                              $68.18         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.37
       1.
            AMERICAN EXPRESS                                               5/26/2020                            $226.54          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.37
       2.
            AMERICAN EXPRESS                                               5/27/2020                              $46.22         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.37
       3.
            AMERICAN EXPRESS                                               5/28/2020                              $46.09         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.37
       4.
            AMERICAN EXPRESS                                               5/29/2020                              $58.51         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.37
       5.
            AMERICAN EXPRESS                                               6/1/2020                             $165.62          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.37
       6.
            AMERICAN EXPRESS                                               6/2/2020                               $98.81         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.37
       7.
            AMERICAN EXPRESS                                               6/3/2020                             $150.48          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 70 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.37
       8.
            AMERICAN EXPRESS                                               6/4/2020                               $76.25         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.37
       9.
            AMERICAN EXPRESS                                               6/5/2020                             $147.80          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.38
       0.
            AMERICAN EXPRESS                                               6/8/2020                             $277.83          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.38
       1.
            AMERICAN EXPRESS                                               6/9/2020                               $80.81         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.38
       2.
            AMERICAN EXPRESS                                               6/10/2020                              $81.06         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.38
       3.
            AMERICAN EXPRESS                                               6/11/2020                              $73.16         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.38
       4.
            AMERICAN EXPRESS                                               6/12/2020                            $142.25          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.38
       5.
            AMERICAN EXPRESS                                               3/17/2020                          $2,972.34          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 50
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 71 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.38
       6.
            AMERICAN EXPRESS                                               3/18/2020                          $3,597.76          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.38
       7.
            AMERICAN EXPRESS                                               3/19/2020                            $815.22          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.38
       8.
            AMERICAN EXPRESS                                               3/20/2020                          $5,554.30          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.38
       9.
            AMERICAN EXPRESS                                               3/23/2020                        $13,683.21           Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.39
       0.
            AMERICAN EXPRESS                                               3/24/2020                            $334.38          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.39
       1.
            AMERICAN EXPRESS                                               3/25/2020                            $260.15          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.39
       2.
            AMERICAN EXPRESS                                               3/26/2020                          $1,522.24          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.39
       3.
            AMERICAN EXPRESS                                               3/27/2020                            $597.60          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 51
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 72 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.39
       4.
            AMERICAN EXPRESS                                               3/30/2020                          $1,401.32          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.39
       5.
            AMERICAN EXPRESS                                               3/31/2020                            $763.99          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.39
       6.
            AMERICAN EXPRESS                                               4/1/2020                           $1,177.54          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.39
       7.
            AMERICAN EXPRESS                                               4/3/2020                           $1,410.07          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.39
       8.
            AMERICAN EXPRESS                                               4/6/2020                         $20,057.40           Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.39
       9.
            AMERICAN EXPRESS                                               4/7/2020                           $3,019.35          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.40
       0.
            AMERICAN EXPRESS                                               4/8/2020                           $1,846.55          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.40
       1.
            AMERICAN EXPRESS                                               4/9/2020                           $1,740.71          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 52
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 73 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.40
       2.
            AMERICAN EXPRESS                                               4/10/2020                          $3,418.28          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.40
       3.
            AMERICAN EXPRESS                                               4/13/2020                          $9,124.05          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.40
       4.
            AMERICAN EXPRESS                                               4/14/2020                          $1,408.38          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.40
       5.
            AMERICAN EXPRESS                                               4/15/2020                            $892.24          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.40
       6.
            AMERICAN EXPRESS                                               4/16/2020                          $2,375.51          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.40
       7.
            AMERICAN EXPRESS                                               4/17/2020                          $1,471.45          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.40
       8.
            AMERICAN EXPRESS                                               4/20/2020                          $4,833.81          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.40
       9.
            AMERICAN EXPRESS                                               4/21/2020                          $1,444.06          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 53
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 74 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.41
       0.
            AMERICAN EXPRESS                                               4/22/2020                       $138,128.93           Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.41
       1.
            AMERICAN EXPRESS                                               4/23/2020                            $283.51          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.41
       2.
            AMERICAN EXPRESS                                               4/24/2020                            $402.91          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.41
       3.
            AMERICAN EXPRESS                                               4/27/2020                          $3,414.67          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.41
       4.
            AMERICAN EXPRESS                                               4/28/2020                            $270.83          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.41
       5.
            AMERICAN EXPRESS                                               4/29/2020                              $48.50         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.41
       6.
            AMERICAN EXPRESS                                               5/1/2020                             $430.06          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.41
       7.
            AMERICAN EXPRESS                                               5/4/2020                           $1,679.93          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 54
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 75 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.41
       8.
            AMERICAN EXPRESS                                               5/5/2020                             $559.43          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.41
       9.
            AMERICAN EXPRESS                                               5/7/2020                             $167.91          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.42
       0.
            AMERICAN EXPRESS                                               5/8/2020                           $1,726.78          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.42
       1.
            AMERICAN EXPRESS                                               5/11/2020                          $4,018.32          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.42
       2.
            AMERICAN EXPRESS                                               5/13/2020                          $5,893.61          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.42
       3.
            AMERICAN EXPRESS                                               5/15/2020                            $608.51          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.42
       4.
            AMERICAN EXPRESS                                               5/18/2020                          $3,937.67          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.42
       5.
            AMERICAN EXPRESS                                               5/19/2020                          $1,172.82          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 76 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.42
       6.
            AMERICAN EXPRESS                                               5/20/2020                            $236.85          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.42
       7.
            AMERICAN EXPRESS                                               5/22/2020                            $822.00          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.42
       8.
            AMERICAN EXPRESS                                               5/26/2020                          $4,850.40          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.42
       9.
            AMERICAN EXPRESS                                               5/27/2020                              $84.99         Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.43
       0.
            AMERICAN EXPRESS                                               5/29/2020                            $318.42          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.43
       1.
            AMERICAN EXPRESS                                               6/1/2020                           $3,776.20          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.43
       2.
            AMERICAN EXPRESS                                               6/2/2020                             $679.89          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.43
       3.
            AMERICAN EXPRESS                                               6/3/2020                             $196.97          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 56
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 77 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.43
       4.
            AMERICAN EXPRESS                                               6/5/2020                           $1,294.14          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.43
       5.
            AMERICAN EXPRESS                                               6/8/2020                           $1,249.26          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.43
       6.
            AMERICAN EXPRESS                                               6/9/2020                             $732.73          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.43
       7.
            AMERICAN EXPRESS                                               6/12/2020                          $1,076.40          Secured debt
               2401 W BEHREND DR.                                                                                                Unsecured loan repayments
               PHOENIX, AZ 85027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other REFUNDS


       3.43
       8.
            AMPLITUDE INC                                                  6/12/2020                        $18,750.15           Secured debt
               631 HOWARD STREET                                                                                                 Unsecured loan repayments
               FLOOR 5                                                                                                           Suppliers or vendors
               SAN FRANCISCO, CA 94105-3934                                                                                      Services
                                                                                                                                 Other Software as a Service


       3.43
       9.
            ANAPLAN INC                                                    4/2/2020                           $3,024.66          Secured debt
               50 HAWTHORNE ST                                                                                                   Unsecured loan repayments
               SAN FRANCISCO, CA 94105                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Software as a Service


       3.44
       0.
            ANDERSON KILL AND OLICK P C                                    5/7/2020                         $34,803.24           Secured debt
               1717 PENNSYLVANIA AVE NW                                                                                          Unsecured loan repayments
               SUITE 200                                                                                                         Suppliers or vendors
               WASHINGTON, DC 20006
                                                                                                                                 Services
                                                                                                                                 Other


       3.44
       1.
            ANDERSON KILL AND OLICK P C                                    6/11/2020                          $4,660.22          Secured debt
               1717 PENNSYLVANIA AVE NW                                                                                          Unsecured loan repayments
               SUITE 200                                                                                                         Suppliers or vendors
               WASHINGTON, DC 20006
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 57
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 78 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.44
       2.
            ANESTHESIA CONSULTANTS OF CA                                   4/1/2020                             $173.18          Secured debt
               14700 28TH AVE N STE 120                                                                                          Unsecured loan repayments
               PLYMOUTH, MN 55447                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.44
       3.
            APPLE                                                          3/31/2020                            $480.00          Secured debt
               ONE APPLE PARKWAY                                                                                                 Unsecured loan repayments
               CUPERTINO, CA 95014                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other COMMISSION


       3.44
       4.
            APPLE VALLEY RANCHOS WATER                                     3/24/2020                          $4,981.87          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX 7005                                                                                                       Suppliers or vendors
               APPLE VALLEY, CA 92307                                                                                            Services
                                                                                                                                 Other Water


       3.44
       5.
            APPLE VALLEY RANCHOS WATER                                     4/21/2020                            $182.57          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX 7005                                                                                                       Suppliers or vendors
               APPLE VALLEY, CA 92307                                                                                            Services
                                                                                                                                 Other Water


       3.44
       6.
            APPLE VALLEY RANCHOS WATER                                     5/12/2020                            $182.57          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX 7005                                                                                                       Suppliers or vendors
               APPLE VALLEY, CA 92307                                                                                            Services
                                                                                                                                 Other Water


       3.44
       7.
            APPLE VALLEY RANCHOS WATER                                     5/21/2020                          $1,455.38          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX 7005                                                                                                       Suppliers or vendors
               APPLE VALLEY, CA 92307                                                                                            Services
                                                                                                                                 Other Water


       3.44
       8.
            APPLE VALLEY RANCHOS WATER                                     6/12/2020                            $182.57          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX 7005                                                                                                       Suppliers or vendors
               APPLE VALLEY, CA 92307                                                                                            Services
                                                                                                                                 Other Water


       3.44
       9.
            ARLINGTON UTILITIES                                            3/24/2020                          $3,088.10          Secured debt
               P.O. BOX 90020                                                                                                    Unsecured loan repayments
               ARLINGTON, TX 760043020                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 58
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 79 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.45
       0.
            ARLINGTON UTILITIES                                            4/28/2020                          $1,896.70          Secured debt
               P.O. BOX 90020                                                                                                    Unsecured loan repayments
               ARLINGTON, TX 760043020                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.45
       1.
            ARLINGTON UTILITIES                                            5/26/2020                          $2,331.78          Secured debt
               P.O. BOX 90020                                                                                                    Unsecured loan repayments
               ARLINGTON, TX 760043020                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.45
       2.
            ARNOLD & PORTER                                                6/2/2020                        $543,035.94           Secured debt
               P.O. BOX 759451                                                                                                   Unsecured loan repayments
               BALTIMORE, MD 21275-9451                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.45
       3.
            ARS LLC                                                        5/5/2020                               $30.00         Secured debt
               P.O. BOX 3399                                                                                                     Unsecured loan repayments
               TORRANCE, CA 905103399                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.45
       4.
            ARS LLC                                                        5/5/2020                               $30.00         Secured debt
               P.O. BOX 3399                                                                                                     Unsecured loan repayments
               TORRANCE, CA 905103399                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.45
       5.
            ARS LLC                                                        5/5/2020                               $75.00         Secured debt
               P.O. BOX 3399                                                                                                     Unsecured loan repayments
               TORRANCE, CA 905103399                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.45
       6.
            ARS LLC                                                        5/5/2020                             $180.00          Secured debt
               P.O. BOX 3399                                                                                                     Unsecured loan repayments
               TORRANCE, CA 905103399                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.45
       7.
            ARS LLC                                                        5/5/2020                             $180.00          Secured debt
               P.O. BOX 3399                                                                                                     Unsecured loan repayments
               TORRANCE, CA 905103399                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 59
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 80 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.45
       8.
            ARS LLC                                                        5/5/2020                               $75.00         Secured debt
               P.O. BOX 3399                                                                                                     Unsecured loan repayments
               TORRANCE, CA 905103399                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.45
       9.
            ARTHUR TING                                                    4/9/2020                             $171.67          Secured debt
               39470 PASEO PADRE PKWY                                                                                            Unsecured loan repayments
               FREMONT, CA 94538                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.46
       0.
            ARTHUR TING                                                    4/9/2020                             $171.67          Secured debt
               39470 PASEO PADRE PK STE                                                                                          Unsecured loan repayments
               FREMONT, CA 94538                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.46
       1.
            ARTHUR TING                                                    4/13/2020                            $171.67          Secured debt
               39470 PASEO PADRE PKWY                                                                                            Unsecured loan repayments
               FREMONT, CA 94538                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.46
       2.
            ARTHUR TING                                                    5/22/2020                            $171.67          Secured debt
               39470 PASEO PADRE PK STE                                                                                          Unsecured loan repayments
               FREMONT, CA 94538                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.46
       3.
            ASAP SECURITY SERVICES                                         4/21/2020                              $99.90         Secured debt
               8713 FALLBROOK DR.                                                                                                Unsecured loan repayments
               HOUSTON, TX 77064                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.46
       4.
            ASAP SECURITY SERVICES                                         5/5/2020                               $27.06         Secured debt
               8713 FALLBROOK DR.                                                                                                Unsecured loan repayments
               HOUSTON, TX 77064                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.46
       5.
            ASAP SECURITY SERVICES                                         5/19/2020                              $49.95         Secured debt
               8713 FALLBROOK DR.                                                                                                Unsecured loan repayments
               HOUSTON, TX 77064                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 60
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 81 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.46
       6.
            AT&T SUMMARY                                                   3/17/2020                          $1,009.56          Secured debt
               PAYMENT CENTER                                                                                                    Unsecured loan repayments
               SACRAMENTO, CA 95887-0001                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.46
       7.
            AT&T SUMMARY                                                   3/27/2020                          $7,773.20          Secured debt
               PAYMENT CENTER                                                                                                    Unsecured loan repayments
               SACRAMENTO, CA 95887-0001                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.46
       8.
            AT&T SUMMARY                                                   4/14/2020                          $1,010.09          Secured debt
               PAYMENT CENTER                                                                                                    Unsecured loan repayments
               SACRAMENTO, CA 95887-0001                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.46
       9.
            AT&T SUMMARY                                                   4/23/2020                          $7,762.70          Secured debt
               PAYMENT CENTER                                                                                                    Unsecured loan repayments
               SACRAMENTO, CA 95887-0001                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.47
       0.
            AT&T SUMMARY                                                   5/21/2020                          $1,009.33          Secured debt
               PAYMENT CENTER                                                                                                    Unsecured loan repayments
               SACRAMENTO, CA 95887-0001                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.47
       1.
            AT&T SUMMARY                                                   5/28/2020                          $7,762.22          Secured debt
               PAYMENT CENTER                                                                                                    Unsecured loan repayments
               SACRAMENTO, CA 95887-0001                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.47
       2.
            AT&T WI FI SERVICES                                            3/17/2020                          $2,722.85          Secured debt
               PO BOX 5005                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-5005                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.47
       3.
            AT&T WI FI SERVICES                                            3/24/2020                            $230.05          Secured debt
               PO BOX 5005                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-5005                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 61
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 82 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.47
       4.
            AT&T WI FI SERVICES                                            4/7/2020                             $197.21          Secured debt
               PO BOX 5005                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-5005                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.47
       5.
            AT&T WI FI SERVICES                                            4/14/2020                              $68.10         Secured debt
               PO BOX 5005                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-5005                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.47
       6.
            AT&T WI FI SERVICES                                            4/21/2020                            $230.05          Secured debt
               PO BOX 5005                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-5005                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.47
       7.
            AT&T WI FI SERVICES                                            4/23/2020                          $2,664.00          Secured debt
               PO BOX 5005                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-5005                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.47
       8.
            AT&T WI FI SERVICES                                            4/30/2020                            $757.15          Secured debt
               PO BOX 5005                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-5005                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.47
       9.
            AT&T WI FI SERVICES                                            5/7/2020                               $58.85         Secured debt
               PO BOX 5005                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-5005                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.48
       0.
            AT&T WI FI SERVICES                                            5/21/2020                          $3,464.05          Secured debt
               PO BOX 5005                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-5005                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 62
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 83 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.48
       1.
            AT&T WI FI SERVICES                                            6/4/2020                             $187.15          Secured debt
               PO BOX 5005                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-5005                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.48
       2.
            AT&T WI FI SERVICES                                            6/12/2020                              $58.85         Secured debt
               PO BOX 5005                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-5005                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.48
       3.
            ATMOS ENERGY/78108                                             3/17/2020                          $1,350.94          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.48
       4.
            ATMOS ENERGY/78108                                             3/24/2020                        $12,750.83           Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.48
       5.
            ATMOS ENERGY/78108                                             3/27/2020                          $2,579.94          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.48
       6.
            ATMOS ENERGY/78108                                             3/31/2020                          $4,100.19          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.48
       7.
            ATMOS ENERGY/78108                                             4/7/2020                           $5,874.91          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.48
       8.
            ATMOS ENERGY/78108                                             4/14/2020                          $3,995.36          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 63
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 84 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.48
       9.
            ATMOS ENERGY/78108                                             4/21/2020                          $2,161.37          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.49
       0.
            ATMOS ENERGY/78108                                             4/23/2020                          $5,101.30          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.49
       1.
            ATMOS ENERGY/78108                                             4/28/2020                          $7,103.43          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.49
       2.
            ATMOS ENERGY/78108                                             4/30/2020                          $1,542.98          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.49
       3.
            ATMOS ENERGY/78108                                             5/5/2020                             $593.21          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.49
       4.
            ATMOS ENERGY/78108                                             5/12/2020                          $1,500.36          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.49
       5.
            ATMOS ENERGY/78108                                             5/14/2020                          $4,207.63          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.49
       6.
            ATMOS ENERGY/78108                                             5/19/2020                            $125.78          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 64
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 85 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.49
       7.
            ATMOS ENERGY/78108                                             5/21/2020                          $4,682.26          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.49
       8.
            ATMOS ENERGY/78108                                             5/26/2020                          $3,021.10          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.49
       9.
            ATMOS ENERGY/78108                                             5/28/2020                            $242.71          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.50
       0.
            ATMOS ENERGY/78108                                             5/29/2020                          $1,983.18          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.50
       1.
            ATMOS ENERGY/78108                                             6/2/2020                           $1,131.43          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.50
       2.
            ATMOS ENERGY/78108                                             6/10/2020                            $152.58          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.50
       3.
            ATMOS ENERGY/78108                                             6/12/2020                          $2,149.89          Secured debt
               1820 E. SKYHARBOR CIRCLE S.                                                                                       Unsecured loan repayments
               PHOENIX, AZ 85034                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.50
       4.
            AULA, SHEILA                                                   3/30/2020                          $2,502.76          Secured debt
               6718 JELLICO AVE                                                                                                  Unsecured loan repayments
               VAN NUYS, CA 914065319                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 65
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 86 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.50
       5.
            AULA, SHEILA                                                   4/13/2020                          $2,502.76          Secured debt
               6718 JELLICO AVE                                                                                                  Unsecured loan repayments
               VAN NUYS, CA 914065319                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.50
       6.
            AULA, SHEILA                                                   4/27/2020                          $2,502.76          Secured debt
               6718 JELLICO AVE                                                                                                  Unsecured loan repayments
               VAN NUYS, CA 914065319                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.50
       7.
            AULA, SHEILA                                                   5/11/2020                            $893.84          Secured debt
               6718 JELLICO AVE                                                                                                  Unsecured loan repayments
               VAN NUYS, CA 914065319                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.50
       8.
            AURIEMMA, SANDRA                                               3/26/2020                            $375.42          Secured debt
               2181 LAKESIDE RD                                                                                                  Unsecured loan repayments
               VISTA, CA 920847711                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.50
       9.
            AURIEMMA, SANDRA                                               4/9/2020                             $375.42          Secured debt
               2181 LAKESIDE RD                                                                                                  Unsecured loan repayments
               VISTA, CA 920847711                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.51
       0.
            AURIEMMA, SANDRA                                               4/23/2020                            $375.42          Secured debt
               2181 LAKESIDE RD                                                                                                  Unsecured loan repayments
               VISTA, CA 920847711                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.51
       1.
            AURIEMMA, SANDRA                                               5/7/2020                             $375.42          Secured debt
               2181 LAKESIDE RD                                                                                                  Unsecured loan repayments
               VISTA, CA 920847711                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.51
       2.
            AURIEMMA, SANDRA                                               5/21/2020                            $375.42          Secured debt
               2181 LAKESIDE RD                                                                                                  Unsecured loan repayments
               VISTA, CA 920847711                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 66
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 87 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.51
       3.
            AURORA WATER                                                   4/7/2020                           $8,174.69          Secured debt
               P.O. BOX 719117                                                                                                   Unsecured loan repayments
               DENVER, CO 80271-9117                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.51
       4.
            AURORA WATER                                                   4/23/2020                          $4,171.07          Secured debt
               P.O. BOX 719117                                                                                                   Unsecured loan repayments
               DENVER, CO 80271-9117                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.51
       5.
            AURORA WATER                                                   5/12/2020                          $1,043.16          Secured debt
               P.O. BOX 719117                                                                                                   Unsecured loan repayments
               DENVER, CO 80271-9117                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.51
       6.
            AURORA WATER                                                   5/28/2020                            $882.36          Secured debt
               P.O. BOX 719117                                                                                                   Unsecured loan repayments
               DENVER, CO 80271-9117                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.51
       7.
            AURORA WATER                                                   6/2/2020                           $2,202.76          Secured debt
               P.O. BOX 719117                                                                                                   Unsecured loan repayments
               DENVER, CO 80271-9117                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.51
       8.
            AURORA WATER                                                   6/4/2020                             $996.20          Secured debt
               P.O. BOX 719117                                                                                                   Unsecured loan repayments
               DENVER, CO 80271-9117                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.51
       9.
            AUSTIN-TRAVIS COUNTY HEALTH                                    4/7/2020                             $884.00          Secured debt
               HUMAN SERVICES DEPARTMENT                                                                                         Unsecured loan repayments
               ENVIRONMENTAL HEALTH SERVICES                                                                                     Suppliers or vendors
               DIVISION                                                                                                          Services
               AUSTIN, TX 78714
                                                                                                                                 Other Permits and Licenses


       3.52
       0.
            B & O SURGICAL ASSISTANTS LLC                                  4/16/2020                            $158.68          Secured debt
               2100 WEST LOOP S STE 1200                                                                                         Unsecured loan repayments
               HOUSTON, TX 77027                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 67
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 88 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.52
       1.
            BAKERSFIELD FOOT AND ANKLE                                     4/13/2020                              $69.32         Secured debt
               500 OLD RIVER RD STE 185                                                                                          Unsecured loan repayments
               BAKERSFIELD, CA 93311                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.52
       2.
            BAKERSFIELD FOOT AND ANKLE                                     4/28/2020                              $69.32         Secured debt
               500 OLD RIVER RD STE 185                                                                                          Unsecured loan repayments
               BAKERSFIELD, CA 93311                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.52
       3.
            BALTIMORE GAS AND ELECTRIC                                     4/7/2020                           $3,763.91          Secured debt
               PO BOX 13070                                                                                                      Unsecured loan repayments
               C/O CONSTELLATION ENERGY                                                                                          Suppliers or vendors
               GROUP                                                                                                             Services
               PHILADELPHIA, PA 19101-3070
                                                                                                                                 Other Electric


       3.52
       4.
            BALTIMORE GAS AND ELECTRIC                                     4/28/2020                          $1,776.32          Secured debt
               PO BOX 13070                                                                                                      Unsecured loan repayments
               C/O CONSTELLATION ENERGY                                                                                          Suppliers or vendors
               GROUP                                                                                                             Services
               PHILADELPHIA, PA 19101-3070
                                                                                                                                 Other Electric


       3.52
       5.
            BALTIMORE GAS AND ELECTRIC                                     5/29/2020                          $1,657.92          Secured debt
               PO BOX 13070                                                                                                      Unsecured loan repayments
               C/O CONSTELLATION ENERGY                                                                                          Suppliers or vendors
               GROUP                                                                                                             Services
               PHILADELPHIA, PA 19101-3070
                                                                                                                                 Other Electric


       3.52
       6.
            BANK OF HAWAII                                                 3/25/2020                            $584.47          Secured debt
               111 S KING ST                                                                                                     Unsecured loan repayments
               HONOLULU, HI 96813                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other BANK FEES


       3.52
       7.
            BANK OF HAWAII                                                 4/24/2020                            $478.02          Secured debt
               111 S KING ST                                                                                                     Unsecured loan repayments
               HONOLULU, HI 96813                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other BANK FEES


       3.52
       8.
            BANK OF HAWAII                                                 5/27/2020                            $272.54          Secured debt
               111 S KING ST                                                                                                     Unsecured loan repayments
               HONOLULU, HI 96813                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other BANK FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 89 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.52
       9.
            BANNER LIFE                                                    3/31/2020                          $2,296.24          Secured debt
               P.O. BOX 71226                                                                                                    Unsecured loan repayments
               CHARLOTTE, NC 28272-1226                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.53
       0.
            BARGER LAW GROUP PC                                            6/11/2020                          $7,436.00          Secured debt
               5005 MEADOWS ROAD                                                                                                 Unsecured loan repayments
               SUITE 130                                                                                                         Suppliers or vendors
               LAKE OSWEGO, OR 97035                                                                                             Services
                                                                                                                                 Other Legal Costs


       3.53
       1.
            BARTER HOUSE PRODUCTIONS INC                                   4/2/2020                                $0.01         Secured debt
               1026 E ELMWOOD AVE                                                                                                Unsecured loan repayments
               BURBANK, CA 91501                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.53
       2.
            BAY ALARM INC                                                  4/21/2020                            $496.14          Secured debt
               1290 HAMMERWOOD AVE, SUITE D                                                                                      Unsecured loan repayments
               SUNNYVALE, CA 94089                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.53
       3.
            BAY ALARM INC                                                  5/5/2020                             $496.14          Secured debt
               1290 HAMMERWOOD AVE, SUITE D                                                                                      Unsecured loan repayments
               SUNNYVALE, CA 94089                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.53
       4.
            BAY ALARM INC                                                  5/19/2020                            $363.83          Secured debt
               1290 HAMMERWOOD AVE, SUITE D                                                                                      Unsecured loan repayments
               SUNNYVALE, CA 94089                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.53
       5.
            BEACH CITIES ORTHOPEDICS AND S                                 3/23/2020                            $109.29          Secured debt
               400 S SEPULVEDA BLVD STE                                                                                          Unsecured loan repayments
               MANHATTAN BEACH, CA 90266                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.53
       6.
            BEACH CITIES ORTHOPEDICS AND S                                 5/25/2020                            $109.29          Secured debt
               400 S SEPULVEDA BLVD STE                                                                                          Unsecured loan repayments
               MANHATTAN BEACH, CA 90266                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 69
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 90 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.53
       7.
            BEILINSON ADVISORY GROUP                                       4/14/2020                               $0.01         Secured debt
               718 NORTH CRESCENT DR.                                                                                            Unsecured loan repayments
               BEVERLY HILLS, CA 90210                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.53
       8.
            BEILINSON ADVISORY GROUP                                       4/16/2020                        $50,000.00           Secured debt
               718 NORTH CRESCENT DR.                                                                                            Unsecured loan repayments
               BEVERLY HILLS, CA 90210                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.53
       9.
            BEILINSON ADVISORY GROUP                                       5/5/2020                         $25,000.00           Secured debt
               718 NORTH CRESCENT DR.                                                                                            Unsecured loan repayments
               BEVERLY HILLS, CA 90210                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.54
       0.
            BEILINSON ADVISORY GROUP                                       5/12/2020                        $25,000.00           Secured debt
               718 NORTH CRESCENT DR.                                                                                            Unsecured loan repayments
               BEVERLY HILLS, CA 90210                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.54
       1.
            BEILINSON ADVISORY GROUP                                       6/4/2020                         $50,000.00           Secured debt
               718 NORTH CRESCENT DR.                                                                                            Unsecured loan repayments
               BEVERLY HILLS, CA 90210                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.54
       2.
            BELL, JEANETTE                                                 3/25/2020                            $378.81          Secured debt
               4650 AVENIDA DEL ESTE                                                                                             Unsecured loan repayments
               YORBA LINDA, CA 928863005                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.54
       3.
            BEVERLY RADIOLOGY MEDICAL                                      3/20/2020                              $30.92         Secured debt
               GROU                                                                                                              Unsecured loan repayments
               PO BOX 101418                                                                                                     Suppliers or vendors
               PASADENA, CA 91189                                                                                                Services
                                                                                                                                 Other Workers Comp Claim


       3.54
       4.
            BEVERLY RADIOLOGY MEDICAL                                      4/21/2020                            $154.49          Secured debt
               GROU                                                                                                              Unsecured loan repayments
               PO BOX 101418                                                                                                     Suppliers or vendors
               PASADENA, CA 91189                                                                                                Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 70
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 91 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.54
       5.
            BLACK HILLS ENERGY                                             4/7/2020                           $1,712.36          Secured debt
               PO BOX 6001                                                                                                       Unsecured loan repayments
               RAPID CITY, SD 57709-6001                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.54
       6.
            BLACK HILLS ENERGY                                             4/28/2020                            $936.50          Secured debt
               PO BOX 6001                                                                                                       Unsecured loan repayments
               RAPID CITY, SD 57709-6001                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.54
       7.
            BLACK HILLS ENERGY                                             5/28/2020                            $532.98          Secured debt
               PO BOX 6001                                                                                                       Unsecured loan repayments
               RAPID CITY, SD 57709-6001                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.54
       8.
            BLUE SHIELD OF CALIFORNIA                                      3/17/2020                        $77,885.46           Secured debt
               P.O. BOX 272560                                                                                                   Unsecured loan repayments
               CHICO, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.54
       9.
            BLUE SHIELD OF CALIFORNIA                                      3/24/2020                       $176,252.57           Secured debt
               P.O. BOX 272560                                                                                                   Unsecured loan repayments
               CHICO, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.55
       0.
            BLUE SHIELD OF CALIFORNIA                                      3/27/2020                       $225,017.41           Secured debt
               P.O. BOX 272560                                                                                                   Unsecured loan repayments
               CHICO, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.55
       1.
            BLUE SHIELD OF CALIFORNIA                                      3/31/2020                        $68,040.23           Secured debt
               P.O. BOX 272560                                                                                                   Unsecured loan repayments
               CHICO, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 71
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 92 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.55
       2.
            BLUE SHIELD OF CALIFORNIA                                      4/7/2020                         $74,602.22           Secured debt
               P.O. BOX 272560                                                                                                   Unsecured loan repayments
               CHICO, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.55
       3.
            BLUE SHIELD OF CALIFORNIA                                      4/14/2020                       $334,896.75           Secured debt
               P.O. BOX 272560                                                                                                   Unsecured loan repayments
               CHICO, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.55
       4.
            BLUE SHIELD OF CALIFORNIA                                      4/21/2020                       $208,616.34           Secured debt
               P.O. BOX 272560                                                                                                   Unsecured loan repayments
               CHICO, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.55
       5.
            BLUE SHIELD OF CALIFORNIA                                      4/30/2020                       $147,702.57           Secured debt
               P.O. BOX 272560                                                                                                   Unsecured loan repayments
               CHICO, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.55
       6.
            BLUE SHIELD OF CALIFORNIA                                      5/7/2020                         $84,691.76           Secured debt
               P.O. BOX 272560                                                                                                   Unsecured loan repayments
               CHICO, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.55
       7.
            BLUE SHIELD OF CALIFORNIA                                      5/14/2020                       $251,867.05           Secured debt
               P.O. BOX 272560                                                                                                   Unsecured loan repayments
               CHICO, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.55
       8.
            BLUE SHIELD OF CALIFORNIA                                      5/21/2020                       $103,035.11           Secured debt
               P.O. BOX 272560                                                                                                   Unsecured loan repayments
               CHICO, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 72
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 93 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.55
       9.
            BLUE SHIELD OF CALIFORNIA                                      5/28/2020                        $76,104.34           Secured debt
               P.O. BOX 272560                                                                                                   Unsecured loan repayments
               CHICO, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.56
       0.
            BLUE SHIELD OF CALIFORNIA                                      5/29/2020                        $27,126.23           Secured debt
               P.O. BOX 272560                                                                                                   Unsecured loan repayments
               CHICO, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.56
       1.
            BLUE SHIELD OF CALIFORNIA                                      6/4/2020                        $139,811.55           Secured debt
               P.O. BOX 272560                                                                                                   Unsecured loan repayments
               CHICO, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.56
       2.
            BLUE SHIELD OF CALIFORNIA                                      6/11/2020                       $127,303.93           Secured debt
               P.O. BOX 272560                                                                                                   Unsecured loan repayments
               CHICO, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.56
       3.
            BLUE SHIELD OF CALIFORNIA                                      6/12/2020                       $211,692.17           Secured debt
               P.O. BOX 272560                                                                                                   Unsecured loan repayments
               CHICO, CA 95927-2560                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.56
       4.
            BLUIP INC                                                      4/7/2020                         $11,940.54           Secured debt
               PO BOX 508                                                                                                        Unsecured loan repayments
               BURBANK, CA 91503                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.56
       5.
            BLUIP INC                                                      4/23/2020                        $11,469.46           Secured debt
               PO BOX 508                                                                                                        Unsecured loan repayments
               BURBANK, CA 91503                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 73
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 94 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.56
       6.
            BOARD OF WATER SUPPLY                                          4/7/2020                             $344.42          Secured debt
               CITY AND COUNTY OF HONOLULU                                                                                       Unsecured loan repayments
               630 SOUTH BERETANIA STREET                                                                                        Suppliers or vendors
               HONOLULU, HI 96813                                                                                                Services
                                                                                                                                 Other Water


       3.56
       7.
            BOARD OF WATER SUPPLY                                          4/30/2020                              $88.91         Secured debt
               CITY AND COUNTY OF HONOLULU                                                                                       Unsecured loan repayments
               630 SOUTH BERETANIA STREET                                                                                        Suppliers or vendors
               HONOLULU, HI 96813                                                                                                Services
                                                                                                                                 Other Water


       3.56
       8.
            BOARD OF WATER SUPPLY                                          6/4/2020                             $108.95          Secured debt
               CITY AND COUNTY OF HONOLULU                                                                                       Unsecured loan repayments
               630 SOUTH BERETANIA STREET                                                                                        Suppliers or vendors
               HONOLULU, HI 96813                                                                                                Services
                                                                                                                                 Other Water


       3.56
       9.
            BOX 24 STUDIO                                                  5/7/2020                           $7,000.00          Secured debt
               945 LAKE STREET                                                                                                   Unsecured loan repayments
               VENICE, CA 90291                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Agency Fees


       3.57
       0.
            BOX 24 STUDIO                                                  6/11/2020                        $22,000.00           Secured debt
               945 LAKE STREET                                                                                                   Unsecured loan repayments
               VENICE, CA 90291                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Agency Fees


       3.57
       1.
            BRANNON, DAVID                                                 3/26/2020                            $668.90          Secured debt
               5019 SOUTHRIDGE AVE                                                                                               Unsecured loan repayments
               LOS ANGELES, CA 900431506                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.57
       2.
            BRANNON, DAVID                                                 4/9/2020                             $668.90          Secured debt
               5019 SOUTHRIDGE AVE                                                                                               Unsecured loan repayments
               LOS ANGELES, CA 900431506                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.57
       3.
            BRANNON, DAVID                                                 4/23/2020                            $668.90          Secured debt
               5019 SOUTHRIDGE AVE                                                                                               Unsecured loan repayments
               LOS ANGELES, CA 900431506                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 74
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 95 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.57
       4.
            BRANNON, DAVID                                                 5/7/2020                             $668.90          Secured debt
               5019 SOUTHRIDGE AVE                                                                                               Unsecured loan repayments
               LOS ANGELES, CA 900431506                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.57
       5.
            BRANNON, DAVID                                                 5/21/2020                            $668.90          Secured debt
               5019 SOUTHRIDGE AVE                                                                                               Unsecured loan repayments
               LOS ANGELES, CA 900431506                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.57
       6.
            BRANNON, DAVID                                                 6/4/2020                             $668.90          Secured debt
               5019 SOUTHRIDGE AVE                                                                                               Unsecured loan repayments
               LOS ANGELES, CA 900431506                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.57
       7.
            BRIGHT HOUSE NETWORKS                                          3/24/2020                            $184.98          Secured debt
               PO BOX 30574                                                                                                      Unsecured loan repayments
               TAMPA, FL 33630-3574                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.57
       8.
            BRIGHT HOUSE NETWORKS                                          4/7/2020                             $204.98          Secured debt
               PO BOX 30574                                                                                                      Unsecured loan repayments
               TAMPA, FL 33630-3574                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.57
       9.
            BRIGHT HOUSE NETWORKS                                          4/23/2020                            $184.98          Secured debt
               PO BOX 30574                                                                                                      Unsecured loan repayments
               TAMPA, FL 33630-3574                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.58
       0.
            BRIGHT HOUSE NETWORKS                                          4/30/2020                            $204.98          Secured debt
               PO BOX 30574                                                                                                      Unsecured loan repayments
               TAMPA, FL 33630-3574                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 75
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 96 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.58
       1.
            BRIGHT HOUSE NETWORKS                                          5/21/2020                            $184.98          Secured debt
               PO BOX 30574                                                                                                      Unsecured loan repayments
               TAMPA, FL 33630-3574                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.58
       2.
            BRIGHT HOUSE NETWORKS                                          6/4/2020                             $204.98          Secured debt
               PO BOX 30574                                                                                                      Unsecured loan repayments
               TAMPA, FL 33630-3574                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.58
       3.
            BRINKS INCORPORATED                                            4/7/2020                                $0.01         Secured debt
               7373 SOLUTIONS CENTER                                                                                             Unsecured loan repayments
               CHICAGO, IL 60677-7003                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.58
       4.
            BROWN SIMS                                                     3/23/2020                          $6,801.93          Secured debt
               1177 WEST LOOP SOUTH                                                                                              Unsecured loan repayments
               TENTH FLOOR                                                                                                       Suppliers or vendors
               HOUSTON, TX 77027                                                                                                 Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.58
       5.
            BROWN SIMS                                                     3/19/2020                          $8,667.90          Secured debt
               1177 WEST LOOP SOUTH                                                                                              Unsecured loan repayments
               TENTH FLOOR                                                                                                       Suppliers or vendors
               HOUSTON, TX 77027                                                                                                 Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.58
       6.
            BROWN SIMS                                                     3/18/2020                            $963.30          Secured debt
               1177 WEST LOOP SOUTH                                                                                              Unsecured loan repayments
               TENTH FLOOR                                                                                                       Suppliers or vendors
               HOUSTON, TX 77027                                                                                                 Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.58
       7.
            BRYAN BURKE                                                    4/2/2020                                $0.01         Secured debt
               6551 WARNER AVE                                                                                                   Unsecured loan repayments
               # 201                                                                                                             Suppliers or vendors
               HUNTINGTON BEACH, CA 92647                                                                                        Services
                                                                                                                                 Other Public Relations




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 76
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 97 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.58
       8.
            BURBANK WATER AND POWER                                        4/21/2020                          $8,536.86          Secured debt
               PO BOX 631                                                                                                        Unsecured loan repayments
               BURBANK, CA 91503-0631                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.58
       9.
            BURBANK WATER AND POWER                                        5/14/2020                          $6,465.23          Secured debt
               PO BOX 631                                                                                                        Unsecured loan repayments
               BURBANK, CA 91503-0631                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.59
       0.
            BURBANK WATER AND POWER                                        6/12/2020                          $5,600.47          Secured debt
               PO BOX 631                                                                                                        Unsecured loan repayments
               BURBANK, CA 91503-0631                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.59
       1.
            BUREAU OF NATIONAL AFFAIRS                                     6/4/2020                         $16,969.00           Secured debt
               ATTN: ACCOUNTS RECEIVABLE                                                                                         Unsecured loan repayments
               P.O. BOX 419889                                                                                                   Suppliers or vendors
               BOSTON, MA 02241-9889                                                                                             Services
                                                                                                                                 Other Dues & Subscriptions


       3.59
       2.
            BUSINESS WIRE INC                                              6/8/2020                           $5,590.00          Secured debt
               101 CALIFORNIA ST                                                                                                 Unsecured loan repayments
               20TH FL                                                                                                           Suppliers or vendors
               SAN FRANCISCO, CA 94111                                                                                           Services
                                                                                                                                 Other Professional Fees


       3.59
       3.
            BUSINESS WIRE INC                                              6/12/2020                          $1,326.00          Secured debt
               101 CALIFORNIA ST                                                                                                 Unsecured loan repayments
               20TH FL                                                                                                           Suppliers or vendors
               SAN FRANCISCO, CA 94111                                                                                           Services
                                                                                                                                 Other Professional Fees


       3.59
       4.
            BYTE TECHNOLOGY                                                3/26/2020                               $0.01         Secured debt
               101 GLACIER POINT                                                                                                 Unsecured loan repayments
               SUITE A                                                                                                           Suppliers or vendors
               SAN RAFAEL, CA 94901                                                                                              Services
                                                                                                                                 Other Banking Fees


       3.59
       5.
            CABELL, ROBERT                                                 3/17/2020                            $971.00          Secured debt
               10618 CREEKTREE DR                                                                                                Unsecured loan repayments
               HOUSTON, TX 770704036                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 77
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 98 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.59
       6.
            CABELL, ROBERT                                                 3/24/2020                            $971.00          Secured debt
               10618 CREEKTREE DR                                                                                                Unsecured loan repayments
               HOUSTON, TX 770704036                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.59
       7.
            CABELL, ROBERT                                                 3/31/2020                            $971.00          Secured debt
               10618 CREEKTREE DR                                                                                                Unsecured loan repayments
               HOUSTON, TX 770704036                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.59
       8.
            CABLEVISION                                                    4/14/2020                            $152.99          Secured debt
               1111 STEWARD AVENUE                                                                                               Unsecured loan repayments
               BETHPAGE, NY 11714                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.59
       9.
            CABLEVISION                                                    5/12/2020                            $152.99          Secured debt
               1111 STEWARD AVENUE                                                                                               Unsecured loan repayments
               BETHPAGE, NY 11714                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.60
       0.
            CABLEVISION                                                    6/10/2020                              $80.31         Secured debt
               1111 STEWARD AVENUE                                                                                               Unsecured loan repayments
               BETHPAGE, NY 11714                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.60
       1.
            CAC SPECIALTY                                                  6/12/2020                     $2,645,484.22           Secured debt
               115 OFFICE PARK DRIVE                                                                                             Unsecured loan repayments
               BIRMINGHAM, AL 35223                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Prepaid Insurance


       3.60
       2.
            CALIFORNIA ENVIRONMENTAL                                       4/2/2020                                $0.01         Secured debt
               SYSTEM INC                                                                                                        Unsecured loan repayments
               12265 LOCKSLEY LANE                                                                                               Suppliers or vendors
               AUBURN, CA 95602                                                                                                  Services
                                                                                                                                 Other Security Costs


       3.60
       3.
            CALIFORNIA FACILITY SPECIALTIES                                6/11/2020                               $0.01         Secured debt
               INC                                                                                                               Unsecured loan repayments
               976 HARTFORD TURNPIKE                                                                                             Suppliers or vendors
               WATERFORD, CT 6385                                                                                                Services
                                                                                                                                 Other Security Costs




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 78
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 99 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.60
       4.
            CALIFORNIA WATER SERVICE                                       3/24/2020                          $4,260.56          Secured debt
               P.O. BOX 940001                                                                                                   Unsecured loan repayments
               SAN JOSE, CA 95194-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.60
       5.
            CALIFORNIA WATER SERVICE                                       3/27/2020                          $1,329.61          Secured debt
               P.O. BOX 940001                                                                                                   Unsecured loan repayments
               SAN JOSE, CA 95194-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.60
       6.
            CALIFORNIA WATER SERVICE                                       3/31/2020                            $193.24          Secured debt
               P.O. BOX 940001                                                                                                   Unsecured loan repayments
               SAN JOSE, CA 95194-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.60
       7.
            CALIFORNIA WATER SERVICE                                       4/7/2020                           $1,666.76          Secured debt
               P.O. BOX 940001                                                                                                   Unsecured loan repayments
               SAN JOSE, CA 95194-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.60
       8.
            CALIFORNIA WATER SERVICE                                       4/14/2020                          $2,049.80          Secured debt
               P.O. BOX 940001                                                                                                   Unsecured loan repayments
               SAN JOSE, CA 95194-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.60
       9.
            CALIFORNIA WATER SERVICE                                       4/21/2020                            $661.36          Secured debt
               P.O. BOX 940001                                                                                                   Unsecured loan repayments
               SAN JOSE, CA 95194-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.61
       0.
            CALIFORNIA WATER SERVICE                                       4/23/2020                            $318.80          Secured debt
               P.O. BOX 940001                                                                                                   Unsecured loan repayments
               SAN JOSE, CA 95194-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.61
       1.
            CALIFORNIA WATER SERVICE                                       4/28/2020                            $185.44          Secured debt
               P.O. BOX 940001                                                                                                   Unsecured loan repayments
               SAN JOSE, CA 95194-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 79
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 100 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.61
       2.
            CALIFORNIA WATER SERVICE                                       4/30/2020                              $72.25         Secured debt
               P.O. BOX 940001                                                                                                   Unsecured loan repayments
               SAN JOSE, CA 95194-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.61
       3.
            CALIFORNIA WATER SERVICE                                       5/5/2020                             $222.86          Secured debt
               P.O. BOX 940001                                                                                                   Unsecured loan repayments
               SAN JOSE, CA 95194-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.61
       4.
            CALIFORNIA WATER SERVICE                                       5/14/2020                            $254.73          Secured debt
               P.O. BOX 940001                                                                                                   Unsecured loan repayments
               SAN JOSE, CA 95194-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.61
       5.
            CALIFORNIA WATER SERVICE                                       5/19/2020                            $158.92          Secured debt
               P.O. BOX 940001                                                                                                   Unsecured loan repayments
               SAN JOSE, CA 95194-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.61
       6.
            CALIFORNIA WATER SERVICE                                       5/26/2020                            $275.65          Secured debt
               P.O. BOX 940001                                                                                                   Unsecured loan repayments
               SAN JOSE, CA 95194-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.61
       7.
            CALIFORNIA WATER SERVICE                                       5/29/2020                              $62.44         Secured debt
               P.O. BOX 940001                                                                                                   Unsecured loan repayments
               SAN JOSE, CA 95194-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.61
       8.
            CALIFORNIA WATER SERVICE                                       6/4/2020                           $1,370.26          Secured debt
               P.O. BOX 940001                                                                                                   Unsecured loan repayments
               SAN JOSE, CA 95194-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.61
       9.
            CALIFORNIA WATER SERVICE                                       6/12/2020                            $249.67          Secured debt
               P.O. BOX 940001                                                                                                   Unsecured loan repayments
               SAN JOSE, CA 95194-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 80
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 101 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.62
       0.
            CALIFORNIA WATER SERVICE                                       3/17/2020                            $781.95          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               BOX 940001                                                                                                        Suppliers or vendors
               SAN JOSE, CA 951940001                                                                                            Services
                                                                                                                                 Other Water


       3.62
       1.
            CALIFORNIA WATER SERVICE                                       3/24/2020                          $1,831.14          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               BOX 940001                                                                                                        Suppliers or vendors
               SAN JOSE, CA 951940001                                                                                            Services
                                                                                                                                 Other Water


       3.62
       2.
            CALIFORNIA WATER SERVICE                                       4/7/2020                             $165.14          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               BOX 940001                                                                                                        Suppliers or vendors
               SAN JOSE, CA 951940001                                                                                            Services
                                                                                                                                 Other Water


       3.62
       3.
            CALIFORNIA WATER SERVICE                                       4/14/2020                            $443.87          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               BOX 940001                                                                                                        Suppliers or vendors
               SAN JOSE, CA 951940001                                                                                            Services
                                                                                                                                 Other Water


       3.62
       4.
            CALIFORNIA WATER SERVICE                                       4/21/2020                            $336.21          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               BOX 940001                                                                                                        Suppliers or vendors
               SAN JOSE, CA 951940001                                                                                            Services
                                                                                                                                 Other Water


       3.62
       5.
            CALIFORNIA WATER SERVICE                                       5/19/2020                            $115.56          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               BOX 940001                                                                                                        Suppliers or vendors
               SAN JOSE, CA 951940001                                                                                            Services
                                                                                                                                 Other Water


       3.62
       6.
            CALIFORNIA WATER SERVICE                                       5/26/2020                              $74.10         Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               BOX 940001                                                                                                        Suppliers or vendors
               SAN JOSE, CA 951940001                                                                                            Services
                                                                                                                                 Other Water


       3.62
       7.
            CALIFORNIA WATER SERVICE                                       6/4/2020                             $165.14          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               BOX 940001                                                                                                        Suppliers or vendors
               SAN JOSE, CA 951940001                                                                                            Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 81
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 102 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.62
       8.
            CALIFORNIA WATER SERVICE                                       6/12/2020                            $784.51          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               BOX 940001                                                                                                        Suppliers or vendors
               SAN JOSE, CA 951940001                                                                                            Services
                                                                                                                                 Other Water


       3.62
       9.
            CALITHO                                                        6/2/2020                         $63,714.34           Secured debt
               2312 STANWELL DRIVE                                                                                               Unsecured loan repayments
               CONCORD, CA 94520                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Supplies


       3.63
       0.
            CALITHO                                                        6/12/2020                          $5,708.84          Secured debt
               2312 STANWELL DRIVE                                                                                               Unsecured loan repayments
               CONCORD, CA 94520                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Supplies


       3.63
       1.
            CARLSBAD SURGERY CENTER                                        3/25/2020                          $2,543.96          Secured debt
               6121 PASEO DEL NORTE STE                                                                                          Unsecured loan repayments
               CARLSBAD, CA 92011                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.63
       2.
            CCCMA CORP                                                     4/1/2020                             $181.07          Secured debt
               8543 LUPINE CT                                                                                                    Unsecured loan repayments
               PLEASANTON, CA 94588                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.63
       3.
            CCCMA CORP                                                     4/7/2020                             $110.49          Secured debt
               8543 LUPINE CT                                                                                                    Unsecured loan repayments
               PLEASANTON, CA 94588                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.63
       4.
            CCCMA CORP                                                     4/13/2020                            $110.49          Secured debt
               8543 LUPINE CT                                                                                                    Unsecured loan repayments
               PLEASANTON, CA 94588                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.63
       5.
            CCCMA CORP                                                     4/14/2020                            $110.49          Secured debt
               8543 LUPINE CT                                                                                                    Unsecured loan repayments
               PLEASANTON, CA 94588                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 82
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 103 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.63
       6.
            CEDARS SINAI MEDICAL CARE FOU                                  5/13/2020                            $199.88          Secured debt
               PO BOX 54679                                                                                                      Unsecured loan repayments
               LOS ANGELES, CA 90054                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.63
       7.
            CEDARS SINAI MEDICAL CARE FOUN                                 5/8/2020                             $108.56          Secured debt
               PO BOX 54679 STE 101                                                                                              Unsecured loan repayments
               LOS ANGELES, CA 90054                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.63
       8.
            CENTER POINT ENERGY SERVICES                                   4/7/2020                         $42,822.28           Secured debt
               INC                                                                                                               Unsecured loan repayments
               PO BOX 301149                                                                                                     Suppliers or vendors
               DALLAS, TX 75303-1149                                                                                             Services
                                                                                                                                 Other Gas


       3.63
       9.
            CENTER POINT ENERGY SERVICES                                   5/12/2020                            $664.70          Secured debt
               INC                                                                                                               Unsecured loan repayments
               PO BOX 301149                                                                                                     Suppliers or vendors
               DALLAS, TX 75303-1149                                                                                             Services
                                                                                                                                 Other Gas


       3.64
       0.
            CENTER POINT ENERGY SERVICES                                   5/26/2020                        $17,639.63           Secured debt
               INC                                                                                                               Unsecured loan repayments
               PO BOX 301149                                                                                                     Suppliers or vendors
               DALLAS, TX 75303-1149                                                                                             Services
                                                                                                                                 Other Gas


       3.64
       1.
            CENTER POINT ENERGY SERVICES                                   5/28/2020                          $3,991.92          Secured debt
               INC                                                                                                               Unsecured loan repayments
               PO BOX 301149                                                                                                     Suppliers or vendors
               DALLAS, TX 75303-1149                                                                                             Services
                                                                                                                                 Other Gas


       3.64
       2.
            CENTER POINT ENERGY SERVICES                                   5/29/2020                            $933.57          Secured debt
               INC                                                                                                               Unsecured loan repayments
               PO BOX 301149                                                                                                     Suppliers or vendors
               DALLAS, TX 75303-1149                                                                                             Services
                                                                                                                                 Other Gas


       3.64
       3.
            CENTER POINT ENERGY SERVICES                                   6/4/2020                           $9,649.94          Secured debt
               INC                                                                                                               Unsecured loan repayments
               PO BOX 301149                                                                                                     Suppliers or vendors
               DALLAS, TX 75303-1149                                                                                             Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 83
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 104 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.64
       4.
            CENTURYLINK SERVICES GROUP LLC                                 3/17/2020                            $686.32          Secured debt
               P.O. BOX 2961                                                                                                     Unsecured loan repayments
               PHOENIX, AZ 85062-2961                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.64
       5.
            CENTURYLINK SERVICES GROUP LLC                                 3/27/2020                            $185.85          Secured debt
               P.O. BOX 2961                                                                                                     Unsecured loan repayments
               PHOENIX, AZ 85062-2961                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.64
       6.
            CENTURYLINK SERVICES GROUP LLC                                 4/7/2020                               $58.97         Secured debt
               P.O. BOX 2961                                                                                                     Unsecured loan repayments
               PHOENIX, AZ 85062-2961                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.64
       7.
            CENTURYLINK SERVICES GROUP LLC                                 4/14/2020                            $437.55          Secured debt
               P.O. BOX 2961                                                                                                     Unsecured loan repayments
               PHOENIX, AZ 85062-2961                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.64
       8.
            CENTURYLINK SERVICES GROUP LLC                                 4/21/2020                            $254.44          Secured debt
               P.O. BOX 2961                                                                                                     Unsecured loan repayments
               PHOENIX, AZ 85062-2961                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.64
       9.
            CENTURYLINK SERVICES GROUP LLC                                 4/23/2020                            $185.48          Secured debt
               P.O. BOX 2961                                                                                                     Unsecured loan repayments
               PHOENIX, AZ 85062-2961                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.65
       0.
            CENTURYLINK SERVICES GROUP LLC                                 4/30/2020                              $58.76         Secured debt
               P.O. BOX 2961                                                                                                     Unsecured loan repayments
               PHOENIX, AZ 85062-2961                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.65
       1.
            CENTURYLINK SERVICES GROUP LLC                                 5/14/2020                            $437.55          Secured debt
               P.O. BOX 2961                                                                                                     Unsecured loan repayments
               PHOENIX, AZ 85062-2961                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 84
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 105 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.65
       2.
            CENTURYLINK SERVICES GROUP LLC                                 5/21/2020                            $348.96          Secured debt
               P.O. BOX 2961                                                                                                     Unsecured loan repayments
               PHOENIX, AZ 85062-2961                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.65
       3.
            CENTURYLINK SERVICES GROUP LLC                                 5/28/2020                              $90.99         Secured debt
               P.O. BOX 2961                                                                                                     Unsecured loan repayments
               PHOENIX, AZ 85062-2961                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.65
       4.
            CENTURYLINK SERVICES GROUP LLC                                 6/4/2020                               $58.82         Secured debt
               P.O. BOX 2961                                                                                                     Unsecured loan repayments
               PHOENIX, AZ 85062-2961                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.65
       5.
            CENTURYLINK SERVICES GROUP LLC                                 6/12/2020                            $601.03          Secured debt
               P.O. BOX 2961                                                                                                     Unsecured loan repayments
               PHOENIX, AZ 85062-2961                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.65
       6.
            CERRITOS SURGERY CENTER                                        4/24/2020                              $60.45         Secured debt
               30025 ALICIA PKWY STE 157                                                                                         Unsecured loan repayments
               LAGUNA NIGUEL, CA 92677                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.65
       7.
            CERRITOS SURGERY CENTER                                        5/1/2020                           $9,922.97          Secured debt
               30055 ALICIA PKWY STE 157                                                                                         Unsecured loan repayments
               LAGUNA NIGUEL, CA 92677                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.65
       8.
            CHAD DANIEL SELTZER                                            3/24/2020                          $1,440.00          Secured debt
               1110 OHIO AVE                                                                                                     Unsecured loan repayments
               APT 26                                                                                                            Suppliers or vendors
               LONG BEACH, CA 90804                                                                                              Services
                                                                                                                                 Other Legal Settlement


       3.65
       9.
            CHAIR, WORKERS COMPENSATION                                    5/19/2020                              $50.00         Secured debt
               BRD                                                                                                               Unsecured loan repayments
               FINANCE UNIT                                                                                                      Suppliers or vendors
               328 STATE STREET                                                                                                  Services
               SCHENECTADY, NY 123052318
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 85
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 106 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.66
       0.
            CHARTER COMMUNICATIONS                                         3/17/2020                          $1,548.90          Secured debt
               PO BOX 790261                                                                                                     Unsecured loan repayments
               SAINT LOUIS, MO 63179-0261                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.66
       1.
            CHARTER COMMUNICATIONS                                         3/24/2020                            $629.79          Secured debt
               PO BOX 790261                                                                                                     Unsecured loan repayments
               SAINT LOUIS, MO 63179-0261                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.66
       2.
            CHARTER COMMUNICATIONS                                         3/27/2020                            $932.06          Secured debt
               PO BOX 790261                                                                                                     Unsecured loan repayments
               SAINT LOUIS, MO 63179-0261                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.66
       3.
            CHARTER COMMUNICATIONS                                         4/14/2020                            $673.36          Secured debt
               PO BOX 790261                                                                                                     Unsecured loan repayments
               SAINT LOUIS, MO 63179-0261                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.66
       4.
            CHARTER COMMUNICATIONS                                         4/21/2020                          $1,079.09          Secured debt
               PO BOX 790261                                                                                                     Unsecured loan repayments
               SAINT LOUIS, MO 63179-0261                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.66
       5.
            CHARTER COMMUNICATIONS                                         4/23/2020                            $991.91          Secured debt
               PO BOX 790261                                                                                                     Unsecured loan repayments
               SAINT LOUIS, MO 63179-0261                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.66
       6.
            CHARTER COMMUNICATIONS                                         4/30/2020                            $364.96          Secured debt
               PO BOX 790261                                                                                                     Unsecured loan repayments
               SAINT LOUIS, MO 63179-0261                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 86
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 107 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.66
       7.
            CHARTER COMMUNICATIONS                                         5/14/2020                            $399.00          Secured debt
               PO BOX 790261                                                                                                     Unsecured loan repayments
               SAINT LOUIS, MO 63179-0261                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.66
       8.
            CHARTER COMMUNICATIONS                                         5/21/2020                          $1,558.43          Secured debt
               PO BOX 790261                                                                                                     Unsecured loan repayments
               SAINT LOUIS, MO 63179-0261                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.66
       9.
            CHARTER COMMUNICATIONS                                         6/4/2020                           $1,016.91          Secured debt
               PO BOX 790261                                                                                                     Unsecured loan repayments
               SAINT LOUIS, MO 63179-0261                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.67
       0.
            CHARTER COMMUNICATIONS - 60229                                 3/24/2020                            $613.87          Secured debt
               PO BOX 60229                                                                                                      Unsecured loan repayments
               LOS ANGELES, CA 90060-0229                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.67
       1.
            CHARTER COMMUNICATIONS - 60229                                 6/2/2020                             $613.87          Secured debt
               PO BOX 60229                                                                                                      Unsecured loan repayments
               LOS ANGELES, CA 90060-0229                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.67
       2.
            CHARTER COMMUNICATIONS - 60229                                 6/10/2020                            $471.04          Secured debt
               PO BOX 60229                                                                                                      Unsecured loan repayments
               LOS ANGELES, CA 90060-0229                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.67
       3.
            CHARTER COMMUNICATIONS - 60229                                 6/12/2020                            $466.04          Secured debt
               PO BOX 60229                                                                                                      Unsecured loan repayments
               LOS ANGELES, CA 90060-0229                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 87
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 108 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.67
       4.
            CHARTERWOOD MUD                                                3/17/2020                          $1,117.00          Secured debt
               P.O. BOX 4241                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77210-4241                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.67
       5.
            CHARTERWOOD MUD                                                4/14/2020                          $1,011.70          Secured debt
               P.O. BOX 4241                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77210-4241                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.67
       6.
            CHARTERWOOD MUD                                                5/12/2020                          $1,141.30          Secured debt
               P.O. BOX 4241                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77210-4241                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.67
       7.
            CINGULAR WIRELESS SUMMARY -                                    3/24/2020                          $3,034.99          Secured debt
               650553                                                                                                            Unsecured loan repayments
               P.O. BOX 650553                                                                                                   Suppliers or vendors
               DALLAS, TX 75265-0553                                                                                             Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.67
       8.
            CINGULAR WIRELESS SUMMARY -                                    4/23/2020                          $2,793.28          Secured debt
               650553                                                                                                            Unsecured loan repayments
               P.O. BOX 650553                                                                                                   Suppliers or vendors
               DALLAS, TX 75265-0553                                                                                             Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.67
       9.
            CINGULAR WIRELESS SUMMARY -                                    6/4/2020                           $2,762.07          Secured debt
               650553                                                                                                            Unsecured loan repayments
               P.O. BOX 650553                                                                                                   Suppliers or vendors
               DALLAS, TX 75265-0553                                                                                             Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.68
       0.
            CINTAS CORPORATION NO 2                                        4/21/2020                            $100.00          Secured debt
               4320 E. MIRALOMA AVENUE                                                                                           Unsecured loan repayments
               ANAHIEM, CA 92807                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 88
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 109 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.68
       1.
            CINTAS CORPORATION NO 2                                        5/19/2020                              $50.00         Secured debt
               4320 E. MIRALOMA AVENUE                                                                                           Unsecured loan repayments
               ANAHIEM, CA 92807                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.68
       2.
            CISION US INC                                                  4/16/2020                        $16,480.00           Secured debt
               P.O. BOX 417215                                                                                                   Unsecured loan repayments
               BOSTON, MA 2241                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Software as a Service


       3.68
       3.
            CITIZENS UTILITIES COMPANY                                     3/24/2020                          $2,380.00          Secured debt
               PO BOX 78357                                                                                                      Unsecured loan repayments
               PHOENIX, AZ 85062                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.68
       4.
            CITIZENS UTILITIES COMPANY                                     3/27/2020                          $1,889.96          Secured debt
               PO BOX 78357                                                                                                      Unsecured loan repayments
               PHOENIX, AZ 85062                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.68
       5.
            CITIZENS UTILITIES COMPANY                                     4/7/2020                               $86.62         Secured debt
               PO BOX 78357                                                                                                      Unsecured loan repayments
               PHOENIX, AZ 85062                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.68
       6.
            CITIZENS UTILITIES COMPANY                                     4/14/2020                          $1,179.23          Secured debt
               PO BOX 78357                                                                                                      Unsecured loan repayments
               PHOENIX, AZ 85062                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.68
       7.
            CITIZENS UTILITIES COMPANY                                     4/21/2020                          $2,877.17          Secured debt
               PO BOX 78357                                                                                                      Unsecured loan repayments
               PHOENIX, AZ 85062                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.68
       8.
            CITIZENS UTILITIES COMPANY                                     4/28/2020                            $315.16          Secured debt
               PO BOX 78357                                                                                                      Unsecured loan repayments
               PHOENIX, AZ 85062                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 89
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 110 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.68
       9.
            CITIZENS UTILITIES COMPANY                                     4/30/2020                              $86.62         Secured debt
               PO BOX 78357                                                                                                      Unsecured loan repayments
               PHOENIX, AZ 85062                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.69
       0.
            CITIZENS UTILITIES COMPANY                                     5/7/2020                               $59.96         Secured debt
               PO BOX 78357                                                                                                      Unsecured loan repayments
               PHOENIX, AZ 85062                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.69
       1.
            CITIZENS UTILITIES COMPANY                                     5/26/2020                          $5,635.75          Secured debt
               PO BOX 78357                                                                                                      Unsecured loan repayments
               PHOENIX, AZ 85062                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.69
       2.
            CITIZENS UTILITIES COMPANY                                     5/28/2020                            $229.71          Secured debt
               PO BOX 78357                                                                                                      Unsecured loan repayments
               PHOENIX, AZ 85062                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.69
       3.
            CITIZENS UTILITIES COMPANY                                     6/10/2020                            $890.78          Secured debt
               PO BOX 78357                                                                                                      Unsecured loan repayments
               PHOENIX, AZ 85062                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.69
       4.
            CITY OF ORANGE                                                 4/7/2020                           $3,182.20          Secured debt
               FINANCE DEPARTMENT                                                                                                Unsecured loan repayments
               P.O. BOX 11024                                                                                                    Suppliers or vendors
               ORANGE, CA 926688124                                                                                              Services
                                                                                                                                 Other Water


       3.69
       5.
            CITY OF ORANGE                                                 4/30/2020                            $449.65          Secured debt
               FINANCE DEPARTMENT                                                                                                Unsecured loan repayments
               P.O. BOX 11024                                                                                                    Suppliers or vendors
               ORANGE, CA 926688124                                                                                              Services
                                                                                                                                 Other Water


       3.69
       6.
            CITY OF ORANGE                                                 5/26/2020                            $450.79          Secured debt
               FINANCE DEPARTMENT                                                                                                Unsecured loan repayments
               P.O. BOX 11024                                                                                                    Suppliers or vendors
               ORANGE, CA 926688124                                                                                              Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 90
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 111 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.69
       7.
            CITY AND COUNTY OF DENVER                                      4/28/2020                              $25.00         Secured debt
               ALARMS                                                                                                            Unsecured loan repayments
               DIVISION, MANAGER OF FINANCE                                                                                      Suppliers or vendors
               PO BOX 650781                                                                                                     Services
               DALLAS, TX 75265-0781
                                                                                                                                 Other Permits and Licenses


       3.69
       8.
            CITY OF LAKEWOOD                                               4/28/2020                          $2,347.55          Secured debt
               5050 CLARK AVE                                                                                                    Unsecured loan repayments
               LAKEWOOD, CA 90712                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.69
       9.
            CITY OF PETALUMA                                               3/17/2020                            $759.45          Secured debt
               P.O. BOX 61                                                                                                       Unsecured loan repayments
               PETALUMA, CA 94953-6011                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.70
       0.
            CITY OF PLEASANTON                                             4/14/2020                            $175.69          Secured debt
               P.O.BOX 520                                                                                                       Unsecured loan repayments
               PLEASANTON, CA 945660802                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.70
       1.
            CITY OF PLEASANTON                                             4/21/2020                        $10,188.48           Secured debt
               P.O.BOX 520                                                                                                       Unsecured loan repayments
               PLEASANTON, CA 945660802                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.70
       2.
            CITY OF PLEASANTON                                             6/10/2020                          $2,340.48          Secured debt
               P.O.BOX 520                                                                                                       Unsecured loan repayments
               PLEASANTON, CA 945660802                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.70
       3.
            CITY OF PLEASANTON                                             6/12/2020                            $528.14          Secured debt
               P.O.BOX 520                                                                                                       Unsecured loan repayments
               PLEASANTON, CA 945660802                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.70
       4.
            CITY OF SUNNYVALE                                              3/24/2020                          $2,980.23          Secured debt
               P.O. BOX 4000                                                                                                     Unsecured loan repayments
               SUNNYVALE, CA 94088                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 91
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 112 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.70
       5.
            CITY OF SUNNYVALE                                              4/7/2020                           $5,016.83          Secured debt
               P.O. BOX 4000                                                                                                     Unsecured loan repayments
               SUNNYVALE, CA 94088                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.70
       6.
            CITY OF SUNNYVALE                                              4/14/2020                        $17,675.78           Secured debt
               P.O. BOX 4000                                                                                                     Unsecured loan repayments
               SUNNYVALE, CA 94088                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.70
       7.
            CITY OF SUNNYVALE                                              4/23/2020                          $3,103.83          Secured debt
               P.O. BOX 4000                                                                                                     Unsecured loan repayments
               SUNNYVALE, CA 94088                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.70
       8.
            CITY OF SUNNYVALE                                              5/21/2020                          $6,704.12          Secured debt
               P.O. BOX 4000                                                                                                     Unsecured loan repayments
               SUNNYVALE, CA 94088                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.70
       9.
            CITY OF ALLEN                                                  3/24/2020                            $287.16          Secured debt
               UTILITY DEPARTMENT                                                                                                Unsecured loan repayments
               305 CENTURY PARKWAY                                                                                               Suppliers or vendors
               ALLEN, TX 75013                                                                                                   Services
                                                                                                                                 Other Water


       3.71
       0.
            CITY OF ALLEN                                                  4/7/2020                               $87.26         Secured debt
               UTILITY DEPARTMENT                                                                                                Unsecured loan repayments
               305 CENTURY PARKWAY                                                                                               Suppliers or vendors
               ALLEN, TX 75013                                                                                                   Services
                                                                                                                                 Other Water


       3.71
       1.
            CITY OF ALLEN                                                  4/21/2020                              $87.26         Secured debt
               UTILITY DEPARTMENT                                                                                                Unsecured loan repayments
               305 CENTURY PARKWAY                                                                                               Suppliers or vendors
               ALLEN, TX 75013                                                                                                   Services
                                                                                                                                 Other Water


       3.71
       2.
            CITY OF ALLEN                                                  4/28/2020                            $205.42          Secured debt
               UTILITY DEPARTMENT                                                                                                Unsecured loan repayments
               305 CENTURY PARKWAY                                                                                               Suppliers or vendors
               ALLEN, TX 75013                                                                                                   Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 92
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 113 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.71
       3.
            CITY OF ALLEN                                                  5/21/2020                            $565.76          Secured debt
               UTILITY DEPARTMENT                                                                                                Unsecured loan repayments
               305 CENTURY PARKWAY                                                                                               Suppliers or vendors
               ALLEN, TX 75013                                                                                                   Services
                                                                                                                                 Other Water


       3.71
       4.
            CITY OF ALLEN                                                  5/28/2020                               $8.73         Secured debt
               UTILITY DEPARTMENT                                                                                                Unsecured loan repayments
               305 CENTURY PARKWAY                                                                                               Suppliers or vendors
               ALLEN, TX 75013                                                                                                   Services
                                                                                                                                 Other Water


       3.71
       5.
            CITY OF ALLEN                                                  6/2/2020                             $195.01          Secured debt
               UTILITY DEPARTMENT                                                                                                Unsecured loan repayments
               305 CENTURY PARKWAY                                                                                               Suppliers or vendors
               ALLEN, TX 75013                                                                                                   Services
                                                                                                                                 Other Water


       3.71
       6.
            CITY OF ANAHEIM                                                3/24/2020                              $96.84         Secured debt
               PUBLIC UTILITIES DEPARTMENT                                                                                       Unsecured loan repayments
               P.O. BOX 3069                                                                                                     Suppliers or vendors
               ANAHEIM, CA 928033069                                                                                             Services
                                                                                                                                 Other Water


       3.71
       7.
            CITY OF ANAHEIM                                                3/27/2020                          $8,775.85          Secured debt
               PUBLIC UTILITIES DEPARTMENT                                                                                       Unsecured loan repayments
               P.O. BOX 3069                                                                                                     Suppliers or vendors
               ANAHEIM, CA 928033069                                                                                             Services
                                                                                                                                 Other Water


       3.71
       8.
            CITY OF ANAHEIM                                                4/7/2020                         $10,625.52           Secured debt
               PUBLIC UTILITIES DEPARTMENT                                                                                       Unsecured loan repayments
               P.O. BOX 3069                                                                                                     Suppliers or vendors
               ANAHEIM, CA 928033069                                                                                             Services
                                                                                                                                 Other Water


       3.71
       9.
            CITY OF ANAHEIM                                                4/14/2020                          $2,684.67          Secured debt
               PUBLIC UTILITIES DEPARTMENT                                                                                       Unsecured loan repayments
               P.O. BOX 3069                                                                                                     Suppliers or vendors
               ANAHEIM, CA 928033069                                                                                             Services
                                                                                                                                 Other Water


       3.72
       0.
            CITY OF ANAHEIM                                                4/21/2020                              $51.92         Secured debt
               PUBLIC UTILITIES DEPARTMENT                                                                                       Unsecured loan repayments
               P.O. BOX 3069                                                                                                     Suppliers or vendors
               ANAHEIM, CA 928033069                                                                                             Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 93
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 114 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.72
       1.
            CITY OF ANAHEIM                                                4/28/2020                          $3,681.10          Secured debt
               PUBLIC UTILITIES DEPARTMENT                                                                                       Unsecured loan repayments
               P.O. BOX 3069                                                                                                     Suppliers or vendors
               ANAHEIM, CA 928033069                                                                                             Services
                                                                                                                                 Other Water


       3.72
       2.
            CITY OF ANAHEIM                                                4/30/2020                          $4,865.87          Secured debt
               PUBLIC UTILITIES DEPARTMENT                                                                                       Unsecured loan repayments
               P.O. BOX 3069                                                                                                     Suppliers or vendors
               ANAHEIM, CA 928033069                                                                                             Services
                                                                                                                                 Other Water


       3.72
       3.
            CITY OF ANAHEIM                                                5/12/2020                          $2,207.78          Secured debt
               PUBLIC UTILITIES DEPARTMENT                                                                                       Unsecured loan repayments
               P.O. BOX 3069                                                                                                     Suppliers or vendors
               ANAHEIM, CA 928033069                                                                                             Services
                                                                                                                                 Other Water


       3.72
       4.
            CITY OF ANAHEIM                                                5/21/2020                              $55.90         Secured debt
               PUBLIC UTILITIES DEPARTMENT                                                                                       Unsecured loan repayments
               P.O. BOX 3069                                                                                                     Suppliers or vendors
               ANAHEIM, CA 928033069                                                                                             Services
                                                                                                                                 Other Water


       3.72
       5.
            CITY OF ANAHEIM                                                5/26/2020                          $3,838.39          Secured debt
               PUBLIC UTILITIES DEPARTMENT                                                                                       Unsecured loan repayments
               P.O. BOX 3069                                                                                                     Suppliers or vendors
               ANAHEIM, CA 928033069                                                                                             Services
                                                                                                                                 Other Water


       3.72
       6.
            CITY OF ANAHEIM                                                6/4/2020                           $3,334.83          Secured debt
               PUBLIC UTILITIES DEPARTMENT                                                                                       Unsecured loan repayments
               P.O. BOX 3069                                                                                                     Suppliers or vendors
               ANAHEIM, CA 928033069                                                                                             Services
                                                                                                                                 Other Water


       3.72
       7.
            CITY OF ANAHEIM                                                6/10/2020                          $2,587.57          Secured debt
               PUBLIC UTILITIES DEPARTMENT                                                                                       Unsecured loan repayments
               P.O. BOX 3069                                                                                                     Suppliers or vendors
               ANAHEIM, CA 928033069                                                                                             Services
                                                                                                                                 Other Water


       3.72
       8.
            CITY OF ANTIOCH                                                4/21/2020                            $676.94          Secured debt
               FINANCE DEPARTMENT                                                                                                Unsecured loan repayments
               P.O. BOX 5008                                                                                                     Suppliers or vendors
               ANTIOCH, CA 94531-5008                                                                                            Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 94
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 115 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.72
       9.
            CITY OF ANTIOCH                                                5/12/2020                            $188.19          Secured debt
               FINANCE DEPARTMENT                                                                                                Unsecured loan repayments
               P.O. BOX 5008                                                                                                     Suppliers or vendors
               ANTIOCH, CA 94531-5008                                                                                            Services
                                                                                                                                 Other Water


       3.73
       0.
            CITY OF ANTIOCH                                                6/12/2020                            $193.94          Secured debt
               FINANCE DEPARTMENT                                                                                                Unsecured loan repayments
               P.O. BOX 5008                                                                                                     Suppliers or vendors
               ANTIOCH, CA 94531-5008                                                                                            Services
                                                                                                                                 Other Water


       3.73
       1.
            CITY OF ARCADIA                                                4/7/2020                           $2,299.14          Secured debt
               BUSINESS LICENSE OFFICE                                                                                           Unsecured loan repayments
               PO BOX 60021                                                                                                      Suppliers or vendors
               ARCADIA, CA 91066-6021                                                                                            Services
                                                                                                                                 Other Water


       3.73
       2.
            CITY OF ARCADIA                                                5/19/2020                          $1,155.00          Secured debt
               BUSINESS LICENSE OFFICE                                                                                           Unsecured loan repayments
               PO BOX 60021                                                                                                      Suppliers or vendors
               ARCADIA, CA 91066-6021                                                                                            Services
                                                                                                                                 Other Water


       3.73
       3.
            CITY OF ARCADIA                                                5/29/2020                            $406.07          Secured debt
               BUSINESS LICENSE OFFICE                                                                                           Unsecured loan repayments
               PO BOX 60021                                                                                                      Suppliers or vendors
               ARCADIA, CA 91066-6021                                                                                            Services
                                                                                                                                 Other Water


       3.73
       4.
            CITY OF ARVADA                                                 3/24/2020                            $546.10          Secured debt
               8101 RALSTON ROAD                                                                                                 Unsecured loan repayments
               ARVADA, CO 80002                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Sales Tax Payable


       3.73
       5.
            CITY OF ARVADA                                                 4/21/2020                            $372.52          Secured debt
               8101 RALSTON ROAD                                                                                                 Unsecured loan repayments
               ARVADA, CO 80002                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Sales Tax Payable


       3.73
       6.
            CITY OF AUBURN                                                 3/27/2020                            $913.16          Secured debt
               25 WEST MAIN STREET                                                                                               Unsecured loan repayments
               AUBURN, WA 98001                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 95
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 116 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.73
       7.
            CITY OF AUBURN                                                 4/23/2020                            $582.91          Secured debt
               25 WEST MAIN STREET                                                                                               Unsecured loan repayments
               AUBURN, WA 98001                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.73
       8.
            CITY OF AUBURN                                                 5/26/2020                            $384.26          Secured debt
               25 WEST MAIN STREET                                                                                               Unsecured loan repayments
               AUBURN, WA 98001                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.73
       9.
            CITY OF AURORA                                                 3/24/2020                          $1,572.26          Secured debt
               1470 S. HAVANA STREET                                                                                             Unsecured loan repayments
               ROOM 120                                                                                                          Suppliers or vendors
               AURORA, CO 80012                                                                                                  Services
                                                                                                                                 Other Sales Tax Payable


       3.74
       0.
            CITY OF AURORA                                                 4/21/2020                          $1,059.45          Secured debt
               1470 S. HAVANA STREET                                                                                             Unsecured loan repayments
               ROOM 120                                                                                                          Suppliers or vendors
               AURORA, CO 80012                                                                                                  Services
                                                                                                                                 Other Sales Tax Payable


       3.74
       1.
            CITY OF AURORA                                                 5/21/2020                            $330.67          Secured debt
               1470 S. HAVANA STREET                                                                                             Unsecured loan repayments
               ROOM 120                                                                                                          Suppliers or vendors
               AURORA, CO 80012                                                                                                  Services
                                                                                                                                 Other Sales Tax Payable


       3.74
       2.
            CITY OF AUSTIN                                                 3/17/2020                        $13,480.36           Secured debt
               721 BARTON SPRINGS                                                                                                Unsecured loan repayments
               PLUGERVILLE, TX 78704-1145                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.74
       3.
            CITY OF AUSTIN                                                 3/24/2020                          $7,315.15          Secured debt
               721 BARTON SPRINGS                                                                                                Unsecured loan repayments
               PLUGERVILLE, TX 78704-1145                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.74
       4.
            CITY OF AUSTIN                                                 3/27/2020                          $8,850.86          Secured debt
               721 BARTON SPRINGS                                                                                                Unsecured loan repayments
               PLUGERVILLE, TX 78704-1145                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 96
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 117 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.74
       5.
            CITY OF AUSTIN                                                 4/7/2020                         $14,889.07           Secured debt
               721 BARTON SPRINGS                                                                                                Unsecured loan repayments
               PLUGERVILLE, TX 78704-1145                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.74
       6.
            CITY OF AUSTIN                                                 4/14/2020                        $11,453.79           Secured debt
               721 BARTON SPRINGS                                                                                                Unsecured loan repayments
               PLUGERVILLE, TX 78704-1145                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.74
       7.
            CITY OF AUSTIN                                                 4/23/2020                          $5,747.03          Secured debt
               721 BARTON SPRINGS                                                                                                Unsecured loan repayments
               PLUGERVILLE, TX 78704-1145                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.74
       8.
            CITY OF AUSTIN                                                 4/28/2020                          $8,119.41          Secured debt
               721 BARTON SPRINGS                                                                                                Unsecured loan repayments
               PLUGERVILLE, TX 78704-1145                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.74
       9.
            CITY OF AUSTIN                                                 5/7/2020                           $4,906.99          Secured debt
               721 BARTON SPRINGS                                                                                                Unsecured loan repayments
               PLUGERVILLE, TX 78704-1145                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.75
       0.
            CITY OF AUSTIN                                                 5/14/2020                          $8,242.51          Secured debt
               721 BARTON SPRINGS                                                                                                Unsecured loan repayments
               PLUGERVILLE, TX 78704-1145                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.75
       1.
            CITY OF AUSTIN                                                 5/19/2020                          $3,577.22          Secured debt
               721 BARTON SPRINGS                                                                                                Unsecured loan repayments
               PLUGERVILLE, TX 78704-1145                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.75
       2.
            CITY OF AUSTIN                                                 5/26/2020                            $116.50          Secured debt
               721 BARTON SPRINGS                                                                                                Unsecured loan repayments
               PLUGERVILLE, TX 78704-1145                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 97
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 118 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.75
       3.
            CITY OF AUSTIN                                                 5/28/2020                          $7,459.97          Secured debt
               721 BARTON SPRINGS                                                                                                Unsecured loan repayments
               PLUGERVILLE, TX 78704-1145                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.75
       4.
            CITY OF AUSTIN                                                 6/4/2020                           $5,502.17          Secured debt
               721 BARTON SPRINGS                                                                                                Unsecured loan repayments
               PLUGERVILLE, TX 78704-1145                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.75
       5.
            CITY OF AUSTIN                                                 6/10/2020                          $8,788.76          Secured debt
               721 BARTON SPRINGS                                                                                                Unsecured loan repayments
               PLUGERVILLE, TX 78704-1145                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.75
       6.
            CITY OF BAKERSFIELD                                            4/14/2020                            $536.96          Secured debt
               P.O. BOX 2057                                                                                                     Unsecured loan repayments
               BAKERSFIELD, CA 93303                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.75
       7.
            CITY OF BAKERSFIELD                                            5/7/2020                             $536.96          Secured debt
               P.O. BOX 2057                                                                                                     Unsecured loan repayments
               BAKERSFIELD, CA 93303                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.75
       8.
            CITY OF BAKERSFIELD                                            6/10/2020                            $536.96          Secured debt
               P.O. BOX 2057                                                                                                     Unsecured loan repayments
               BAKERSFIELD, CA 93303                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.75
       9.
            CITY OF BAYTOWN                                                4/7/2020                           $1,622.85          Secured debt
               2505 MARKET ST                                                                                                    Unsecured loan repayments
               BAYTOWN, TX 77520                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.76
       0.
            CITY OF BAYTOWN                                                4/28/2020                          $1,214.05          Secured debt
               2505 MARKET ST                                                                                                    Unsecured loan repayments
               BAYTOWN, TX 77520                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 98
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 119 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.76
       1.
            CITY OF BAYTOWN                                                5/28/2020                            $431.49          Secured debt
               2505 MARKET ST                                                                                                    Unsecured loan repayments
               BAYTOWN, TX 77520                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.76
       2.
            CITY OF BEAVERTON                                              3/17/2020                          $4,144.61          Secured debt
               P.O. BOX 4755                                                                                                     Unsecured loan repayments
               BEAVERTON, OR 97076                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.76
       3.
            CITY OF BEAVERTON                                              3/27/2020                              $16.00         Secured debt
               P.O. BOX 4755                                                                                                     Unsecured loan repayments
               BEAVERTON, OR 97076                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.76
       4.
            CITY OF BEAVERTON                                              4/7/2020                           $3,079.98          Secured debt
               P.O. BOX 4755                                                                                                     Unsecured loan repayments
               BEAVERTON, OR 97076                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.76
       5.
            CITY OF BEAVERTON                                              4/21/2020                          $3,848.30          Secured debt
               P.O. BOX 4755                                                                                                     Unsecured loan repayments
               BEAVERTON, OR 97076                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.76
       6.
            CITY OF BEAVERTON                                              4/30/2020                              $16.00         Secured debt
               P.O. BOX 4755                                                                                                     Unsecured loan repayments
               BEAVERTON, OR 97076                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.76
       7.
            CITY OF BEAVERTON                                              5/12/2020                          $2,158.92          Secured debt
               P.O. BOX 4755                                                                                                     Unsecured loan repayments
               BEAVERTON, OR 97076                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.76
       8.
            CITY OF BEAVERTON                                              5/14/2020                          $2,502.41          Secured debt
               P.O. BOX 4755                                                                                                     Unsecured loan repayments
               BEAVERTON, OR 97076                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 99
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 120 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.76
       9.
            CITY OF BEAVERTON                                              6/10/2020                          $1,746.52          Secured debt
               P.O. BOX 4755                                                                                                     Unsecured loan repayments
               BEAVERTON, OR 97076                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.77
       0.
            CITY OF BEAVERTON                                              6/12/2020                          $2,720.18          Secured debt
               P.O. BOX 4755                                                                                                     Unsecured loan repayments
               BEAVERTON, OR 97076                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.77
       1.
            CITY OF BEAVERTON-BEAVERTON                                    4/21/2020                            $244.26          Secured debt
               CENTRAL PLAN                                                                                                      Unsecured loan repayments
               4755 SW GRIFFITH                                                                                                  Suppliers or vendors
               BEAVERTON, OR 97005                                                                                               Services
                                                                                                                                 Other Gas


       3.77
       2.
            CITY OF BEAVERTON-BEAVERTON                                    5/14/2020                              $34.21         Secured debt
               CENTRAL PLAN                                                                                                      Unsecured loan repayments
               4755 SW GRIFFITH                                                                                                  Suppliers or vendors
               BEAVERTON, OR 97005                                                                                               Services
                                                                                                                                 Other Gas


       3.77
       3.
            CITY OF BEAVERTON-BEAVERTON                                    6/12/2020                              $23.66         Secured debt
               CENTRAL PLAN                                                                                                      Unsecured loan repayments
               4755 SW GRIFFITH                                                                                                  Suppliers or vendors
               BEAVERTON, OR 97005                                                                                               Services
                                                                                                                                 Other Gas


       3.77
       4.
            CITY OF BEDFORD                                                3/24/2020                          $2,012.82          Secured debt
               P.O. BOX 327                                                                                                      Unsecured loan repayments
               BEDFORD, TX 76095-0327                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.77
       5.
            CITY OF BEDFORD                                                4/23/2020                          $1,066.28          Secured debt
               P.O. BOX 327                                                                                                      Unsecured loan repayments
               BEDFORD, TX 76095-0327                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.77
       6.
            CITY OF BEDFORD                                                5/21/2020                            $972.02          Secured debt
               P.O. BOX 327                                                                                                      Unsecured loan repayments
               BEDFORD, TX 76095-0327                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 100
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 121 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.77
       7.
            CITY OF BELLEVUE                                               4/21/2020                            $454.90          Secured debt
               LOCKBOX                                                                                                           Unsecured loan repayments
               P.O. BOX 34372                                                                                                    Suppliers or vendors
               SEATTLE, WA 98124                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.77
       8.
            CITY OF BOTHELL                                                4/7/2020                         $10,951.86           Secured debt
               P.O. BOX 24927                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98124-0927                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.77
       9.
            CITY OF BOTHELL                                                5/5/2020                             $595.00          Secured debt
               P.O. BOX 24927                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98124-0927                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.78
       0.
            CITY OF BOTHELL                                                6/4/2020                           $3,353.87          Secured debt
               P.O. BOX 24927                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98124-0927                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.78
       1.
            CITY OF BOULDER                                                3/24/2020                          $2,552.44          Secured debt
               1777 BROADWAY                                                                                                     Unsecured loan repayments
               BOULDER, CO 80302                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.78
       2.
            CITY OF BOULDER                                                4/21/2020                          $1,393.56          Secured debt
               1777 BROADWAY                                                                                                     Unsecured loan repayments
               BOULDER, CO 80302                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.78
       3.
            CITY OF BOULDER                                                5/21/2020                              $13.94         Secured debt
               1777 BROADWAY                                                                                                     Unsecured loan repayments
               BOULDER, CO 80302                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.78
       4.
            CITY OF BOULDER                                                5/26/2020                            $725.66          Secured debt
               1777 BROADWAY                                                                                                     Unsecured loan repayments
               BOULDER, CO 80302                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 101
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 122 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.78
       5.
            CITY OF BOYNTON BEACH                                          3/24/2020                          $1,426.64          Secured debt
               FL/UTILITIES DEPARTMENT                                                                                           Unsecured loan repayments
               100 EAST BOYNTON BEACH BLVD                                                                                       Suppliers or vendors
               BOYNTON, FL 33435                                                                                                 Services
                                                                                                                                 Other Trash


       3.78
       6.
            CITY OF BOYNTON BEACH                                          4/21/2020                            $812.10          Secured debt
               FL/UTILITIES DEPARTMENT                                                                                           Unsecured loan repayments
               100 EAST BOYNTON BEACH BLVD                                                                                       Suppliers or vendors
               BOYNTON, FL 33435                                                                                                 Services
                                                                                                                                 Other Trash


       3.78
       7.
            CITY OF BOYNTON BEACH                                          5/19/2020                            $998.80          Secured debt
               FL/UTILITIES DEPARTMENT                                                                                           Unsecured loan repayments
               100 EAST BOYNTON BEACH BLVD                                                                                       Suppliers or vendors
               BOYNTON, FL 33435                                                                                                 Services
                                                                                                                                 Other Trash


       3.78
       8.
            CITY OF BREA                                                   4/7/2020                           $1,024.65          Secured debt
               P.O. BOX 2237                                                                                                     Unsecured loan repayments
               BREA, CA 92822-2237                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.78
       9.
            CITY OF BREA                                                   6/2/2020                             $240.90          Secured debt
               P.O. BOX 2237                                                                                                     Unsecured loan repayments
               BREA, CA 92822-2237                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.79
       0.
            CITY OF CAMARILLO                                              4/7/2020                           $2,213.32          Secured debt
               601 CARMEN DRIVE                                                                                                  Unsecured loan repayments
               CAMARILLO, CA 93011                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.79
       1.
            CITY OF CAMARILLO                                              4/30/2020                          $1,599.52          Secured debt
               601 CARMEN DRIVE                                                                                                  Unsecured loan repayments
               CAMARILLO, CA 93011                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.79
       2.
            CITY OF CAMARILLO                                              6/2/2020                             $303.72          Secured debt
               601 CARMEN DRIVE                                                                                                  Unsecured loan repayments
               CAMARILLO, CA 93011                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 102
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 123 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.79
       3.
            CITY OF CARLSBAD                                               4/7/2020                           $2,390.43          Secured debt
               MUNICIPAL WATER DISTRICT                                                                                          Unsecured loan repayments
               5950 EL CAMINO REAL                                                                                               Suppliers or vendors
               CARLSBAD, CA 92008                                                                                                Services
                                                                                                                                 Other Water


       3.79
       4.
            CITY OF CARLSBAD                                               5/26/2020                          $1,527.49          Secured debt
               MUNICIPAL WATER DISTRICT                                                                                          Unsecured loan repayments
               5950 EL CAMINO REAL                                                                                               Suppliers or vendors
               CARLSBAD, CA 92008                                                                                                Services
                                                                                                                                 Other Water


       3.79
       5.
            CITY OF CARLSBAD                                               5/28/2020                            $529.77          Secured debt
               MUNICIPAL WATER DISTRICT                                                                                          Unsecured loan repayments
               5950 EL CAMINO REAL                                                                                               Suppliers or vendors
               CARLSBAD, CA 92008                                                                                                Services
                                                                                                                                 Other Water


       3.79
       6.
            CITY OF CARROLLTON                                             4/7/2020                             $338.08          Secured debt
               P.O. BOX 115125                                                                                                   Unsecured loan repayments
               CARROLLTON, TX 75011-5125                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.79
       7.
            CITY OF CARROLLTON                                             4/28/2020                            $193.48          Secured debt
               P.O. BOX 115125                                                                                                   Unsecured loan repayments
               CARROLLTON, TX 75011-5125                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.79
       8.
            CITY OF CARROLLTON                                             5/26/2020                              $99.49         Secured debt
               P.O. BOX 115125                                                                                                   Unsecured loan repayments
               CARROLLTON, TX 75011-5125                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.79
       9.
            CITY OF CEDAR HILL, TX                                         3/24/2020                            $621.06          Secured debt
               P.O. BOX 96                                                                                                       Unsecured loan repayments
               CEDAR HILL, TX 75104                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.80
       0.
            CITY OF CEDAR HILL, TX                                         4/21/2020                            $471.33          Secured debt
               P.O. BOX 96                                                                                                       Unsecured loan repayments
               CEDAR HILL, TX 75104                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 103
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 124 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.80
       1.
            CITY OF CEDAR HILL, TX                                         5/19/2020                              $61.56         Secured debt
               P.O. BOX 96                                                                                                       Unsecured loan repayments
               CEDAR HILL, TX 75104                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.80
       2.
            CITY OF CENTENNIAL                                             4/21/2020                            $363.09          Secured debt
               PO BOX 17383                                                                                                      Unsecured loan repayments
               DENVER, CO 80217-0383                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Miscellaneous Income


       3.80
       3.
            CITY OF CERRITOS                                               3/24/2020                          $2,610.52          Secured debt
               WATER BILLING                                                                                                     Unsecured loan repayments
               P.O. BOX 51761                                                                                                    Suppliers or vendors
               LOS ANGELES, CA 90051-6061                                                                                        Services
                                                                                                                                 Other Water


       3.80
       4.
            CITY OF CERRITOS                                               5/26/2020                          $1,060.12          Secured debt
               WATER BILLING                                                                                                     Unsecured loan repayments
               P.O. BOX 51761                                                                                                    Suppliers or vendors
               LOS ANGELES, CA 90051-6061                                                                                        Services
                                                                                                                                 Other Water


       3.80
       5.
            CITY OF CHINO HILLS                                            4/7/2020                           $2,428.06          Secured debt
               BUSINESS SUPPORT CENTER                                                                                           Unsecured loan repayments
               8839 N. CEDAR AVENUE                                                                                              Suppliers or vendors
               FRESNO, CA 93720                                                                                                  Services
                                                                                                                                 Other Water


       3.80
       6.
            CITY OF CHINO HILLS                                            4/28/2020                            $592.08          Secured debt
               BUSINESS SUPPORT CENTER                                                                                           Unsecured loan repayments
               8839 N. CEDAR AVENUE                                                                                              Suppliers or vendors
               FRESNO, CA 93720                                                                                                  Services
                                                                                                                                 Other Water


       3.80
       7.
            CITY OF CHINO HILLS                                            5/26/2020                            $254.90          Secured debt
               BUSINESS SUPPORT CENTER                                                                                           Unsecured loan repayments
               8839 N. CEDAR AVENUE                                                                                              Suppliers or vendors
               FRESNO, CA 93720                                                                                                  Services
                                                                                                                                 Other Water


       3.80
       8.
            CITY OF CHULA VISTA                                            4/14/2020                            $940.84          Secured debt
               PLANNING & BUILDING DEPT.                                                                                         Unsecured loan repayments
               ATTN: MAUREEN CASPER                                                                                              Suppliers or vendors
               CHULA VISTA, CA 91910                                                                                             Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 104
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 125 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.80
       9.
            CITY OF CHULA VISTA                                            6/10/2020                            $672.58          Secured debt
               PLANNING & BUILDING DEPT.                                                                                         Unsecured loan repayments
               ATTN: MAUREEN CASPER                                                                                              Suppliers or vendors
               CHULA VISTA, CA 91910                                                                                             Services
                                                                                                                                 Other Water


       3.81
       0.
            CITY OF COLORADO SPRINGS                                       3/24/2020                            $686.64          Secured debt
               SALES TAX DIVISION                                                                                                Unsecured loan repayments
               PO BOX 2408                                                                                                       Suppliers or vendors
               COLORADO SPRINGS, CO 80901-2408                                                                                   Services
                                                                                                                                 Other Sales Tax Payable


       3.81
       1.
            CITY OF COLORADO SPRINGS                                       4/21/2020                            $455.08          Secured debt
               SALES TAX DIVISION                                                                                                Unsecured loan repayments
               PO BOX 2408                                                                                                       Suppliers or vendors
               COLORADO SPRINGS, CO 80901-2408                                                                                   Services
                                                                                                                                 Other Sales Tax Payable


       3.81
       2.
            CITY OF COMPTON                                                4/7/2020                           $1,826.50          Secured debt
               205 S WILLOWBROOK AVE                                                                                             Unsecured loan repayments
               COMPTON, CA 90220                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.81
       3.
            CITY OF CORONA                                                 4/14/2020                            $715.35          Secured debt
               815 W 6TH ST                                                                                                      Unsecured loan repayments
               CORONA, CA 91720                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.81
       4.
            CITY OF CORONA                                                 5/7/2020                             $435.11          Secured debt
               815 W 6TH ST                                                                                                      Unsecured loan repayments
               CORONA, CA 91720                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.81
       5.
            CITY OF CORONA                                                 6/10/2020                            $430.59          Secured debt
               815 W 6TH ST                                                                                                      Unsecured loan repayments
               CORONA, CA 91720                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.81
       6.
            CITY OF COSTA MESA                                             4/14/2020                            $114.00          Secured debt
               PO BOX 1200                                                                                                       Unsecured loan repayments
               77 FAIR DRIVE                                                                                                     Suppliers or vendors
               COSTA MESA, CA 92628-1200                                                                                         Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 105
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 126 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.81
       7.
            CITY OF DALLAS                                                 4/14/2020                              $94.00         Secured debt
               SPECIAL COLLECTION                                                                                                Unsecured loan repayments
               DALLAS, TX 75313-9076                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.81
       8.
            CITY OF DALY CITY                                              3/27/2020                          $6,777.29          Secured debt
               UTILITY BILLING DIVISION                                                                                          Unsecured loan repayments
               333 - 90TH STREET                                                                                                 Suppliers or vendors
               DALY CITY, CA 94015-1895                                                                                          Services
                                                                                                                                 Other Water


       3.81
       9.
            CITY OF DALY CITY                                              5/28/2020                            $630.79          Secured debt
               UTILITY BILLING DIVISION                                                                                          Unsecured loan repayments
               333 - 90TH STREET                                                                                                 Suppliers or vendors
               DALY CITY, CA 94015-1895                                                                                          Services
                                                                                                                                 Other Water


       3.82
       0.
            CITY OF DOWNEY                                                 4/14/2020                          $1,787.89          Secured debt
               11111 BROOKSHIRE AVE                                                                                              Unsecured loan repayments
               DOWNEY, CA 90241                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.82
       1.
            CITY OF DOWNEY                                                 4/23/2020                            $104.42          Secured debt
               11111 BROOKSHIRE AVE                                                                                              Unsecured loan repayments
               DOWNEY, CA 90241                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.82
       2.
            CITY OF DOWNEY                                                 6/10/2020                            $155.29          Secured debt
               11111 BROOKSHIRE AVE                                                                                              Unsecured loan repayments
               DOWNEY, CA 90241                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.82
       3.
            CITY OF EL CAJON, CA                                           5/5/2020                           $3,032.79          Secured debt
               BUSINESS LICENSE DIVISION                                                                                         Unsecured loan repayments
               200 CIVIC CENTER WAY                                                                                              Suppliers or vendors
               EL CAJON, CA 92020-3916                                                                                           Services
                                                                                                                                 Other Water


       3.82
       4.
            CITY OF ENGLEWOOD                                              3/24/2020                            $167.23          Secured debt
               REVENUE DIVISION                                                                                                  Unsecured loan repayments
               1000 ENGLEWOOD PARKWAY                                                                                            Suppliers or vendors
               ENGLEWOOD, CO 80110                                                                                               Services
                                                                                                                                 Other Sales Tax Payable




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 106
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 127 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.82
       5.
            CITY OF ENGLEWOOD                                              4/21/2020                              $91.77         Secured debt
               REVENUE DIVISION                                                                                                  Unsecured loan repayments
               1000 ENGLEWOOD PARKWAY                                                                                            Suppliers or vendors
               ENGLEWOOD, CO 80110                                                                                               Services
                                                                                                                                 Other Sales Tax Payable


       3.82
       6.
            CITY OF ENGLEWOOD                                              5/12/2020                          $1,558.89          Secured debt
               REVENUE DIVISION                                                                                                  Unsecured loan repayments
               1000 ENGLEWOOD PARKWAY                                                                                            Suppliers or vendors
               ENGLEWOOD, CO 80110                                                                                               Services
                                                                                                                                 Other Sales Tax Payable


       3.82
       7.
            CITY OF ENGLEWOOD                                              5/21/2020                            $623.77          Secured debt
               REVENUE DIVISION                                                                                                  Unsecured loan repayments
               1000 ENGLEWOOD PARKWAY                                                                                            Suppliers or vendors
               ENGLEWOOD, CO 80110                                                                                               Services
                                                                                                                                 Other Sales Tax Payable


       3.82
       8.
            CITY OF ENGLEWOOD                                              6/12/2020                          $4,425.77          Secured debt
               REVENUE DIVISION                                                                                                  Unsecured loan repayments
               1000 ENGLEWOOD PARKWAY                                                                                            Suppliers or vendors
               ENGLEWOOD, CO 80110                                                                                               Services
                                                                                                                                 Other Sales Tax Payable


       3.82
       9.
            CITY OF ESCONDIDO                                              4/14/2020                          $3,186.98          Secured debt
               UTILITY BILLING                                                                                                   Unsecured loan repayments
               PO BOX 460009                                                                                                     Suppliers or vendors
               ESCONDIDO, CA 92046                                                                                               Services
                                                                                                                                 Other Water


       3.83
       0.
            CITY OF ESCONDIDO                                              4/21/2020                          $1,460.39          Secured debt
               UTILITY BILLING                                                                                                   Unsecured loan repayments
               PO BOX 460009                                                                                                     Suppliers or vendors
               ESCONDIDO, CA 92046                                                                                               Services
                                                                                                                                 Other Water


       3.83
       1.
            CITY OF ESCONDIDO                                              5/12/2020                          $1,888.99          Secured debt
               UTILITY BILLING                                                                                                   Unsecured loan repayments
               PO BOX 460009                                                                                                     Suppliers or vendors
               ESCONDIDO, CA 92046                                                                                               Services
                                                                                                                                 Other Water


       3.83
       2.
            CITY OF ESCONDIDO                                              6/12/2020                            $684.10          Secured debt
               UTILITY BILLING                                                                                                   Unsecured loan repayments
               PO BOX 460009                                                                                                     Suppliers or vendors
               ESCONDIDO, CA 92046                                                                                               Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 107
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 128 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.83
       3.
            CITY OF EULESS                                                 4/7/2020                           $1,123.63          Secured debt
               PO BOX 1545                                                                                                       Unsecured loan repayments
               EULESS, TX 76039                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.83
       4.
            CITY OF EULESS                                                 4/30/2020                            $465.09          Secured debt
               PO BOX 1545                                                                                                       Unsecured loan repayments
               EULESS, TX 76039                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.83
       5.
            CITY OF EULESS                                                 5/29/2020                            $335.36          Secured debt
               PO BOX 1545                                                                                                       Unsecured loan repayments
               EULESS, TX 76039                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.83
       6.
            CITY OF EVERETT                                                4/21/2020                            $611.37          Secured debt
               2930 WESTMORE AVE                                                                                                 Unsecured loan repayments
               EVERETT, WA 98201                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.83
       7.
            CITY OF FAIRVIEW                                               3/27/2020                          $1,546.60          Secured debt
               500 STATE HWY 5                                                                                                   Unsecured loan repayments
               FAIRVIEW, TX 75069                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.83
       8.
            CITY OF FAIRVIEW                                               4/23/2020                            $595.75          Secured debt
               500 STATE HWY 5                                                                                                   Unsecured loan repayments
               FAIRVIEW, TX 75069                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.83
       9.
            CITY OF FAIRVIEW                                               5/21/2020                            $849.40          Secured debt
               500 STATE HWY 5                                                                                                   Unsecured loan repayments
               FAIRVIEW, TX 75069                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.84
       0.
            CITY OF FOLSOM                                                 4/7/2020                           $1,743.53          Secured debt
               P.O. BOX 2140                                                                                                     Unsecured loan repayments
               FOLSOM, CA 957632140                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 108
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 129 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.84
       1.
            CITY OF FOLSOM                                                 5/5/2020                           $1,396.37          Secured debt
               P.O. BOX 2140                                                                                                     Unsecured loan repayments
               FOLSOM, CA 957632140                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.84
       2.
            CITY OF FONTANA                                                4/21/2020                          $8,326.12          Secured debt
               8353 SIERRA AVENUE                                                                                                Unsecured loan repayments
               FONTANA, CA 92335                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.84
       3.
            CITY OF FONTANA                                                4/28/2020                          $1,597.50          Secured debt
               8353 SIERRA AVENUE                                                                                                Unsecured loan repayments
               FONTANA, CA 92335                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.84
       4.
            CITY OF FONTANA - BUSINESS                                     3/17/2020                          $7,169.00          Secured debt
               LICENSE                                                                                                           Unsecured loan repayments
               8353 SIERRA AVENUE                                                                                                Suppliers or vendors
               FONTANA, CA 92335                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.84
       5.
            CITY OF FORT COLLINS                                           3/24/2020                            $609.90          Secured debt
               215 N MASON ST 2ND FLOOR                                                                                          Unsecured loan repayments
               FORT COLLINS, CO 80524                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Sales Tax Payable


       3.84
       6.
            CITY OF FORT COLLINS                                           4/21/2020                            $336.04          Secured debt
               215 N MASON ST 2ND FLOOR                                                                                          Unsecured loan repayments
               FORT COLLINS, CO 80524                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Sales Tax Payable


       3.84
       7.
            CITY OF FORT COLLINS                                           5/21/2020                              $96.13         Secured debt
               215 N MASON ST 2ND FLOOR                                                                                          Unsecured loan repayments
               FORT COLLINS, CO 80524                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Sales Tax Payable


       3.84
       8.
            CITY OF FORT WORTH                                             4/7/2020                           $1,160.00          Secured debt
               PUBLIC HEALTH DEPT                                                                                                Unsecured loan repayments
               CODE COMPLIANCE- CONSUMER                                                                                         Suppliers or vendors
               HEALTH                                                                                                            Services
               FORT WORTH, TX 76104
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 109
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 130 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.84
       9.
            CITY OF FORT WORTH                                             4/28/2020                            $580.00          Secured debt
               PUBLIC HEALTH DEPT                                                                                                Unsecured loan repayments
               CODE COMPLIANCE- CONSUMER                                                                                         Suppliers or vendors
               HEALTH                                                                                                            Services
               FORT WORTH, TX 76104
                                                                                                                                 Other Permits and Licenses


       3.85
       0.
            CITY OF FOUNTAIN VALLEY                                        3/27/2020                          $7,783.91          Secured debt
               P.O. BOX 8030                                                                                                     Unsecured loan repayments
               FOUNTAIN VALLEY, CA 92728-9030                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.85
       1.
            CITY OF FOUNTAIN VALLEY                                        4/7/2020                             $150.85          Secured debt
               P.O. BOX 8030                                                                                                     Unsecured loan repayments
               FOUNTAIN VALLEY, CA 92728-9030                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.85
       2.
            CITY OF FOUNTAIN VALLEY                                        4/21/2020                            $610.42          Secured debt
               P.O. BOX 8030                                                                                                     Unsecured loan repayments
               FOUNTAIN VALLEY, CA 92728-9030                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.85
       3.
            CITY OF FOUNTAIN VALLEY                                        5/19/2020                          $1,234.16          Secured debt
               P.O. BOX 8030                                                                                                     Unsecured loan repayments
               FOUNTAIN VALLEY, CA 92728-9030                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.85
       4.
            CITY OF FOUNTAIN VALLEY                                        6/12/2020                            $285.70          Secured debt
               P.O. BOX 8030                                                                                                     Unsecured loan repayments
               FOUNTAIN VALLEY, CA 92728-9030                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.85
       5.
            CITY OF FREMONT                                                3/17/2020                              $30.00         Secured debt
               FIRE DEPARTMENT                                                                                                   Unsecured loan repayments
               P.O. BOX 5006                                                                                                     Suppliers or vendors
               FREMONT, CA 94537-5006                                                                                            Services
                                                                                                                                 Other Permits and Licenses


       3.85
       6.
            CITY OF FREMONT                                                3/31/2020                          $3,242.54          Secured debt
               FIRE DEPARTMENT                                                                                                   Unsecured loan repayments
               P.O. BOX 5006                                                                                                     Suppliers or vendors
               FREMONT, CA 94537-5006                                                                                            Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 110
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 131 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.85
       7.
            CITY OF FRIENDSWOOD                                            4/14/2020                          $3,363.77          Secured debt
               PO BOX 1266                                                                                                       Unsecured loan repayments
               FRIENDSWOOD, TX 77549-1286                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.85
       8.
            CITY OF FRIENDSWOOD                                            4/28/2020                              $72.00         Secured debt
               PO BOX 1266                                                                                                       Unsecured loan repayments
               FRIENDSWOOD, TX 77549-1286                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.85
       9.
            CITY OF FRIENDSWOOD                                            6/12/2020                          $2,452.41          Secured debt
               PO BOX 1266                                                                                                       Unsecured loan repayments
               FRIENDSWOOD, TX 77549-1286                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.86
       0.
            CITY OF FRISCO                                                 3/24/2020                          $1,897.67          Secured debt
               3865 PRESTON RD                                                                                                   Unsecured loan repayments
               FRISCO, TX 75034                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.86
       1.
            CITY OF FRISCO                                                 4/21/2020                          $1,311.24          Secured debt
               3865 PRESTON RD                                                                                                   Unsecured loan repayments
               FRISCO, TX 75034                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.86
       2.
            CITY OF FRISCO                                                 4/23/2020                              $94.91         Secured debt
               3865 PRESTON RD                                                                                                   Unsecured loan repayments
               FRISCO, TX 75034                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.86
       3.
            CITY OF FRISCO                                                 5/14/2020                            $515.40          Secured debt
               3865 PRESTON RD                                                                                                   Unsecured loan repayments
               FRISCO, TX 75034                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.86
       4.
            CITY OF FRISCO                                                 5/21/2020                              $94.91         Secured debt
               3865 PRESTON RD                                                                                                   Unsecured loan repayments
               FRISCO, TX 75034                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 111
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 132 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.86
       5.
            CITY OF FULLERTON                                              3/24/2020                          $5,928.06          Secured debt
               303 W. COMMONWEALTH                                                                                               Unsecured loan repayments
               FULLERTON, CA 92632                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.86
       6.
            CITY OF FULLERTON                                              4/21/2020                          $2,326.46          Secured debt
               303 W. COMMONWEALTH                                                                                               Unsecured loan repayments
               FULLERTON, CA 92632                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.86
       7.
            CITY OF FULLERTON                                              5/19/2020                          $1,712.61          Secured debt
               303 W. COMMONWEALTH                                                                                               Unsecured loan repayments
               FULLERTON, CA 92632                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.86
       8.
            CITY OF FULLERTON                                              5/21/2020                          $1,269.58          Secured debt
               303 W. COMMONWEALTH                                                                                               Unsecured loan repayments
               FULLERTON, CA 92632                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.86
       9.
            CITY OF GLADSTONE                                              4/7/2020                             $993.30          Secured debt
               525 PORTLAND AVE                                                                                                  Unsecured loan repayments
               GLADSTONE, OR 97027                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.87
       0.
            CITY OF GLADSTONE                                              5/7/2020                           $1,195.23          Secured debt
               525 PORTLAND AVE                                                                                                  Unsecured loan repayments
               GLADSTONE, OR 97027                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.87
       1.
            CITY OF GLADSTONE                                              6/2/2020                               $25.00         Secured debt
               525 PORTLAND AVE                                                                                                  Unsecured loan repayments
               GLADSTONE, OR 97027                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.87
       2.
            CITY OF GLADSTONE                                              6/4/2020                             $875.97          Secured debt
               525 PORTLAND AVE                                                                                                  Unsecured loan repayments
               GLADSTONE, OR 97027                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 112
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 133 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.87
       3.
            CITY OF GLENDALE                                               3/17/2020                        $15,776.41           Secured debt
               PUBLIC SERVICE DEPARTMENT                                                                                         Unsecured loan repayments
               P.O. BOX 1711                                                                                                     Suppliers or vendors
               GLENDALE, CA 91206                                                                                                Services
                                                                                                                                 Other Electric


       3.87
       4.
            CITY OF GLENDALE                                               4/21/2020                        $12,981.20           Secured debt
               PUBLIC SERVICE DEPARTMENT                                                                                         Unsecured loan repayments
               P.O. BOX 1711                                                                                                     Suppliers or vendors
               GLENDALE, CA 91206                                                                                                Services
                                                                                                                                 Other Electric


       3.87
       5.
            CITY OF GLENDALE                                               5/12/2020                          $3,172.93          Secured debt
               PUBLIC SERVICE DEPARTMENT                                                                                         Unsecured loan repayments
               P.O. BOX 1711                                                                                                     Suppliers or vendors
               GLENDALE, CA 91206                                                                                                Services
                                                                                                                                 Other Electric


       3.87
       6.
            CITY OF GLENDALE                                               5/29/2020                          $8,239.43          Secured debt
               PUBLIC SERVICE DEPARTMENT                                                                                         Unsecured loan repayments
               P.O. BOX 1711                                                                                                     Suppliers or vendors
               GLENDALE, CA 91206                                                                                                Services
                                                                                                                                 Other Electric


       3.87
       7.
            CITY OF GLENDORA                                               3/17/2020                            $515.51          Secured debt
               BUSINESS LICENSE                                                                                                  Unsecured loan repayments
               8839 N CEDAR AVE                                                                                                  Suppliers or vendors
               FRESNO, CA 93720                                                                                                  Services
                                                                                                                                 Other Permits and Licenses


       3.87
       8.
            CITY OF GLENDORA                                               4/7/2020                           $2,640.33          Secured debt
               BUSINESS LICENSE                                                                                                  Unsecured loan repayments
               8839 N CEDAR AVE                                                                                                  Suppliers or vendors
               FRESNO, CA 93720                                                                                                  Services
                                                                                                                                 Other Permits and Licenses


       3.87
       9.
            CITY OF GLENDORA                                               5/21/2020                            $527.01          Secured debt
               BUSINESS LICENSE                                                                                                  Unsecured loan repayments
               8839 N CEDAR AVE                                                                                                  Suppliers or vendors
               FRESNO, CA 93720                                                                                                  Services
                                                                                                                                 Other Permits and Licenses


       3.88
       0.
            CITY OF GRAND PRAIRIE                                          3/24/2020                            $400.00          Secured debt
               P.O. BOX 532473                                                                                                   Unsecured loan repayments
               GRAND PRAIRIE, TX 75053                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 113
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 134 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.88
       1.
            CITY OF GRAND PRAIRIE                                          4/14/2020                          $1,163.02          Secured debt
               P.O. BOX 532473                                                                                                   Unsecured loan repayments
               GRAND PRAIRIE, TX 75053                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.88
       2.
            CITY OF GRAND PRAIRIE                                          5/12/2020                            $228.30          Secured debt
               P.O. BOX 532473                                                                                                   Unsecured loan repayments
               GRAND PRAIRIE, TX 75053                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.88
       3.
            CITY OF GRAND PRAIRIE                                          6/4/2020                             $237.46          Secured debt
               P.O. BOX 532473                                                                                                   Unsecured loan repayments
               GRAND PRAIRIE, TX 75053                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.88
       4.
            CITY OF GREELEY                                                4/7/2020                           $1,026.72          Secured debt
               DIRECTOR OF FINANCE                                                                                               Unsecured loan repayments
               P.O. BOX 1928                                                                                                     Suppliers or vendors
               GREELEY, CO 80632-1928                                                                                            Services
                                                                                                                                 Other Water


       3.88
       5.
            CITY OF GREELEY                                                4/21/2020                          $1,081.39          Secured debt
               DIRECTOR OF FINANCE                                                                                               Unsecured loan repayments
               P.O. BOX 1928                                                                                                     Suppliers or vendors
               GREELEY, CO 80632-1928                                                                                            Services
                                                                                                                                 Other Water


       3.88
       6.
            CITY OF GREELEY                                                6/2/2020                           $1,108.56          Secured debt
               DIRECTOR OF FINANCE                                                                                               Unsecured loan repayments
               P.O. BOX 1928                                                                                                     Suppliers or vendors
               GREELEY, CO 80632-1928                                                                                            Services
                                                                                                                                 Other Water


       3.88
       7.
            CITY OF GREENACRES                                             3/31/2020                              $63.00         Secured debt
               GREENACRES CITY HALL                                                                                              Unsecured loan repayments
               5800 MELALEUCA LANE                                                                                               Suppliers or vendors
               GREENACRES, FL 33463                                                                                              Services
                                                                                                                                 Other Permits and Licenses


       3.88
       8.
            CITY OF HENDERSON                                              3/17/2020                            $640.00          Secured debt
               BUILDING & FIRE SAFETY                                                                                            Unsecured loan repayments
               DEPARTMENT                                                                                                        Suppliers or vendors
               P.O. BOX 95050                                                                                                    Services
               HENDERSON, NV 89009-5050
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 114
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 135 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.88
       9.
            CITY OF HENDERSON - UTILITY                                    4/21/2020                          $1,113.68          Secured debt
               SERVICES                                                                                                          Unsecured loan repayments
               PO BOX 95011                                                                                                      Suppliers or vendors
               HENDERSON, NV 89009                                                                                               Services
                                                                                                                                 Other Water


       3.89
       0.
            CITY OF HENDERSON - UTILITY                                    4/28/2020                            $278.17          Secured debt
               SERVICES                                                                                                          Unsecured loan repayments
               PO BOX 95011                                                                                                      Suppliers or vendors
               HENDERSON, NV 89009                                                                                               Services
                                                                                                                                 Other Water


       3.89
       1.
            CITY OF HENDERSON - UTILITY                                    6/4/2020                             $294.91          Secured debt
               SERVICES                                                                                                          Unsecured loan repayments
               PO BOX 95011                                                                                                      Suppliers or vendors
               HENDERSON, NV 89009                                                                                               Services
                                                                                                                                 Other Water


       3.89
       2.
            CITY OF HERMOSA BEACH                                          4/14/2020                          $5,488.71          Secured debt
               1315 VALLEY DRIVE, ROOM 101                                                                                       Unsecured loan repayments
               HERMOSA BEACH, CA 90254                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.89
       3.
            CITY OF HILLSBORO                                              3/24/2020                          $2,770.78          Secured debt
               UTILITIES COMMISSION                                                                                              Unsecured loan repayments
               123 W. MAIN ST                                                                                                    Suppliers or vendors
               HILLSBORO, OR 97123-3999                                                                                          Services
                                                                                                                                 Other Water


       3.89
       4.
            CITY OF HILLSBORO                                              4/23/2020                          $1,849.07          Secured debt
               UTILITIES COMMISSION                                                                                              Unsecured loan repayments
               123 W. MAIN ST                                                                                                    Suppliers or vendors
               HILLSBORO, OR 97123-3999                                                                                          Services
                                                                                                                                 Other Water


       3.89
       5.
            CITY OF HILLSBORO                                              5/21/2020                          $1,798.51          Secured debt
               UTILITIES COMMISSION                                                                                              Unsecured loan repayments
               123 W. MAIN ST                                                                                                    Suppliers or vendors
               HILLSBORO, OR 97123-3999                                                                                          Services
                                                                                                                                 Other Water


       3.89
       6.
            CITY OF HOMESTEAD                                              4/7/2020                         $10,433.87           Secured debt
               PO BOX 900430                                                                                                     Unsecured loan repayments
               HOMESTEAD, FL 33090-0430                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 115
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 136 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.89
       7.
            CITY OF HOMESTEAD                                              4/30/2020                          $4,150.83          Secured debt
               PO BOX 900430                                                                                                     Unsecured loan repayments
               HOMESTEAD, FL 33090-0430                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.89
       8.
            CITY OF HOMESTEAD                                              5/29/2020                          $3,909.67          Secured debt
               PO BOX 900430                                                                                                     Unsecured loan repayments
               HOMESTEAD, FL 33090-0430                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.89
       9.
            CITY OF HOUSTON                                                3/17/2020                            $568.25          Secured debt
               SIGN ADMINISTRATION                                                                                               Unsecured loan repayments
               PO BOX 61167                                                                                                      Suppliers or vendors
               HOUSTON, TX 77208-1167                                                                                            Services
                                                                                                                                 Other Permits and Licenses


       3.90
       0.
            CITY OF HOUSTON                                                3/24/2020                            $355.72          Secured debt
               SIGN ADMINISTRATION                                                                                               Unsecured loan repayments
               PO BOX 61167                                                                                                      Suppliers or vendors
               HOUSTON, TX 77208-1167                                                                                            Services
                                                                                                                                 Other Permits and Licenses


       3.90
       1.
            CITY OF HOUSTON FIRE                                           4/21/2020                          $1,007.90          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               PO BOX 3625                                                                                                       Suppliers or vendors
               HOUSTON, TX 77253                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.90
       2.
            CITY OF HOUSTON FIRE                                           4/28/2020                            $177.84          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               PO BOX 3625                                                                                                       Suppliers or vendors
               HOUSTON, TX 77253                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.90
       3.
            CITY OF HOUSTON FIRE                                           5/19/2020                              $88.92         Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               PO BOX 3625                                                                                                       Suppliers or vendors
               HOUSTON, TX 77253                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.90
       4.
            CITY OF HOUSTON POLICE                                         3/17/2020                            $148.22          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               ALARM DETAIL                                                                                                      Suppliers or vendors
               PO BOX 741009                                                                                                     Services
               HOUSTON, TX 77274
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 116
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 137 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.90
       5.
            CITY OF HOUSTON, WATER                                         3/17/2020                            $303.26          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water


       3.90
       6.
            CITY OF HOUSTON, WATER                                         3/24/2020                          $8,507.29          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water


       3.90
       7.
            CITY OF HOUSTON, WATER                                         3/27/2020                          $1,532.77          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water


       3.90
       8.
            CITY OF HOUSTON, WATER                                         4/7/2020                           $3,434.82          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water


       3.90
       9.
            CITY OF HOUSTON, WATER                                         4/14/2020                          $2,099.69          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water


       3.91
       0.
            CITY OF HOUSTON, WATER                                         4/21/2020                          $1,516.62          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water


       3.91
       1.
            CITY OF HOUSTON, WATER                                         4/23/2020                          $1,208.89          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water


       3.91
       2.
            CITY OF HOUSTON, WATER                                         4/28/2020                            $571.95          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 117
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 138 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.91
       3.
            CITY OF HOUSTON, WATER                                         4/30/2020                          $2,664.29          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water


       3.91
       4.
            CITY OF HOUSTON, WATER                                         5/12/2020                              $49.17         Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water


       3.91
       5.
            CITY OF HOUSTON, WATER                                         5/14/2020                            $537.23          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water


       3.91
       6.
            CITY OF HOUSTON, WATER                                         5/21/2020                          $8,025.49          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water


       3.91
       7.
            CITY OF HOUSTON, WATER                                         5/26/2020                            $279.72          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water


       3.91
       8.
            CITY OF HOUSTON, WATER                                         5/28/2020                            $574.02          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water


       3.91
       9.
            CITY OF HOUSTON, WATER                                         5/29/2020                          $6,058.43          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water


       3.92
       0.
            CITY OF HOUSTON, WATER                                         6/2/2020                             $136.40          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 118
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 139 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.92
       1.
            CITY OF HOUSTON, WATER                                         6/10/2020                              $71.89         Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water


       3.92
       2.
            CITY OF HOUSTON, WATER                                         6/12/2020                            $707.63          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               P.O. BOX 1560                                                                                                     Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Water


       3.92
       3.
            CITY OF HUNTINGTON BEACH                                       3/24/2020                          $1,144.98          Secured debt
               P.O. BOX 711                                                                                                      Unsecured loan repayments
               HUNTINGTON BEACH, CA 92648                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.92
       4.
            CITY OF HUNTINGTON BEACH                                       3/27/2020                            $469.00          Secured debt
               P.O. BOX 711                                                                                                      Unsecured loan repayments
               HUNTINGTON BEACH, CA 92648                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.92
       5.
            CITY OF HUNTINGTON BEACH                                       4/21/2020                          $1,229.43          Secured debt
               P.O. BOX 711                                                                                                      Unsecured loan repayments
               HUNTINGTON BEACH, CA 92648                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.92
       6.
            CITY OF HUNTINGTON BEACH                                       4/23/2020                            $271.61          Secured debt
               P.O. BOX 711                                                                                                      Unsecured loan repayments
               HUNTINGTON BEACH, CA 92648                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.92
       7.
            CITY OF HUNTINGTON BEACH                                       4/28/2020                            $180.26          Secured debt
               P.O. BOX 711                                                                                                      Unsecured loan repayments
               HUNTINGTON BEACH, CA 92648                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.92
       8.
            CITY OF HUNTINGTON BEACH                                       5/12/2020                            $142.33          Secured debt
               P.O. BOX 711                                                                                                      Unsecured loan repayments
               HUNTINGTON BEACH, CA 92648                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 119
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 140 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.92
       9.
            CITY OF HUNTINGTON BEACH                                       5/14/2020                            $539.18          Secured debt
               P.O. BOX 711                                                                                                      Unsecured loan repayments
               HUNTINGTON BEACH, CA 92648                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.93
       0.
            CITY OF HUNTINGTON BEACH                                       5/26/2020                            $411.64          Secured debt
               P.O. BOX 711                                                                                                      Unsecured loan repayments
               HUNTINGTON BEACH, CA 92648                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.93
       1.
            CITY OF IRVING                                                 3/17/2020                            $400.00          Secured debt
               INSPECTIONS DEPARTMENT                                                                                            Unsecured loan repayments
               P.O. BOX 152288                                                                                                   Suppliers or vendors
               IRVING, TX 75015-2288                                                                                             Services
                                                                                                                                 Other Permits and Licenses


       3.93
       2.
            CITY OF IRVING                                                 4/7/2020                             $186.21          Secured debt
               INSPECTIONS DEPARTMENT                                                                                            Unsecured loan repayments
               P.O. BOX 152288                                                                                                   Suppliers or vendors
               IRVING, TX 75015-2288                                                                                             Services
                                                                                                                                 Other Permits and Licenses


       3.93
       3.
            CITY OF IRVING                                                 4/14/2020                          $3,017.30          Secured debt
               INSPECTIONS DEPARTMENT                                                                                            Unsecured loan repayments
               P.O. BOX 152288                                                                                                   Suppliers or vendors
               IRVING, TX 75015-2288                                                                                             Services
                                                                                                                                 Other Permits and Licenses


       3.93
       4.
            CITY OF IRVING                                                 4/30/2020                          $2,460.87          Secured debt
               INSPECTIONS DEPARTMENT                                                                                            Unsecured loan repayments
               P.O. BOX 152288                                                                                                   Suppliers or vendors
               IRVING, TX 75015-2288                                                                                             Services
                                                                                                                                 Other Permits and Licenses


       3.93
       5.
            CITY OF IRVING                                                 5/7/2020                             $112.39          Secured debt
               INSPECTIONS DEPARTMENT                                                                                            Unsecured loan repayments
               P.O. BOX 152288                                                                                                   Suppliers or vendors
               IRVING, TX 75015-2288                                                                                             Services
                                                                                                                                 Other Permits and Licenses


       3.93
       6.
            CITY OF IRVING                                                 5/21/2020                          $2,032.93          Secured debt
               INSPECTIONS DEPARTMENT                                                                                            Unsecured loan repayments
               P.O. BOX 152288                                                                                                   Suppliers or vendors
               IRVING, TX 75015-2288                                                                                             Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 120
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 141 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.93
       7.
            CITY OF ISSAQUAH                                               4/21/2020                          $1,794.03          Secured debt
               ATTN: FINANCE DEPARTMENT                                                                                          Unsecured loan repayments
               PO BOX 1307                                                                                                       Suppliers or vendors
               ISSAQUAH, WA 98027-1307                                                                                           Services
                                                                                                                                 Other Permits and Licenses


       3.93
       8.
            CITY OF JACINTO CITY                                           4/14/2020                          $1,857.54          Secured debt
               10301 MARKET STREET ROAD                                                                                          Unsecured loan repayments
               JACINTO CITY, TX 77029                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.93
       9.
            CITY OF JACINTO CITY                                           5/7/2020                             $752.10          Secured debt
               10301 MARKET STREET ROAD                                                                                          Unsecured loan repayments
               JACINTO CITY, TX 77029                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.94
       0.
            CITY OF JACINTO CITY                                           6/10/2020                              $31.80         Secured debt
               10301 MARKET STREET ROAD                                                                                          Unsecured loan repayments
               JACINTO CITY, TX 77029                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.94
       1.
            CITY OF KATY                                                   4/14/2020                            $704.67          Secured debt
               PO BOX 617                                                                                                        Unsecured loan repayments
               KATY, TX 77492-0617                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.94
       2.
            CITY OF KATY                                                   5/12/2020                            $344.21          Secured debt
               PO BOX 617                                                                                                        Unsecured loan repayments
               KATY, TX 77492-0617                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.94
       3.
            CITY OF KATY                                                   6/10/2020                            $308.93          Secured debt
               PO BOX 617                                                                                                        Unsecured loan repayments
               KATY, TX 77492-0617                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.94
       4.
            CITY OF KENT                                                   4/30/2020                          $2,043.57          Secured debt
               220 4TH AVENUE SOUTH                                                                                              Unsecured loan repayments
               KENT, WA 98032-5895                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Miscellaneous
                                                                                                                               Expense


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 121
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 142 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.94
       5.
            CITY OF LAFAYETTE                                              3/24/2020                            $172.10          Secured debt
               REVENUE DIVISION                                                                                                  Unsecured loan repayments
               1290 S. PUBLIC RD                                                                                                 Suppliers or vendors
               LAFAYETTE, CO 80026                                                                                               Services
                                                                                                                                 Other Permits and Licenses


       3.94
       6.
            CITY OF LAFAYETTE                                              4/21/2020                            $134.90          Secured debt
               REVENUE DIVISION                                                                                                  Unsecured loan repayments
               1290 S. PUBLIC RD                                                                                                 Suppliers or vendors
               LAFAYETTE, CO 80026                                                                                               Services
                                                                                                                                 Other Permits and Licenses


       3.94
       7.
            CITY OF LAFAYETTE                                              5/29/2020                          $1,146.03          Secured debt
               REVENUE DIVISION                                                                                                  Unsecured loan repayments
               1290 S. PUBLIC RD                                                                                                 Suppliers or vendors
               LAFAYETTE, CO 80026                                                                                               Services
                                                                                                                                 Other Permits and Licenses


       3.94
       8.
            CITY OF LAKEWOOD                                               3/24/2020                            $529.00          Secured debt
               SALES/USE TAX RETURN                                                                                              Unsecured loan repayments
               P.O. BOX 261450                                                                                                   Suppliers or vendors
               LAKEWOOD, CO 80226-9450                                                                                           Services
                                                                                                                                 Other Permits and Licenses


       3.94
       9.
            CITY OF LAKEWOOD                                               4/21/2020                            $401.00          Secured debt
               SALES/USE TAX RETURN                                                                                              Unsecured loan repayments
               P.O. BOX 261450                                                                                                   Suppliers or vendors
               LAKEWOOD, CO 80226-9450                                                                                           Services
                                                                                                                                 Other Permits and Licenses


       3.95
       0.
            CITY OF LAKEWOOD                                               5/21/2020                            $157.00          Secured debt
               SALES/USE TAX RETURN                                                                                              Unsecured loan repayments
               P.O. BOX 261450                                                                                                   Suppliers or vendors
               LAKEWOOD, CO 80226-9450                                                                                           Services
                                                                                                                                 Other Permits and Licenses


       3.95
       1.
            CITY OF LAS VEGAS                                              3/17/2020                            $200.00          Secured debt
               CITY OF LAS VEGAS, BUSINESS                                                                                       Unsecured loan repayments
               LICENSE                                                                                                           Suppliers or vendors
               DEPT OF PLANNING BUSINESS                                                                                         Services
               LICENSING
               LOS ANGELES, CA 90074-8018                                                                                        Other Permits and Licenses


       3.95
       2.
            CITY OF LAS VEGAS                                              4/21/2020                            $250.00          Secured debt
               CITY OF LAS VEGAS, BUSINESS                                                                                       Unsecured loan repayments
               LICENSE                                                                                                           Suppliers or vendors
               DEPT OF PLANNING BUSINESS                                                                                         Services
               LICENSING
               LOS ANGELES, CA 90074-8018                                                                                        Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 122
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 143 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.95
       3.
            CITY OF LAS VEGAS ANNUAL SEWER                                 3/17/2020                          $2,483.57          Secured debt
               SERV FEES                                                                                                         Unsecured loan repayments
               DEPT. OF FINANCE & BUSINESS                                                                                       Suppliers or vendors
               SERVICES                                                                                                          Services
               P.O. BOX 52794
               PHOENIX, AZ 85072-2794                                                                                            Other Water


       3.95
       4.
            CITY OF LAS VEGAS ANNUAL SEWER                                 6/12/2020                          $2,483.57          Secured debt
               SERV FEES                                                                                                         Unsecured loan repayments
               DEPT. OF FINANCE & BUSINESS                                                                                       Suppliers or vendors
               SERVICES                                                                                                          Services
               P.O. BOX 52794
               PHOENIX, AZ 85072-2794                                                                                            Other Water


       3.95
       5.
            CITY OF LEAGUE CITY                                            3/17/2020                          $1,238.29          Secured debt
               330 WEST WALKER                                                                                                   Unsecured loan repayments
               LEAGUE CITY, TX 77573                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.95
       6.
            CITY OF LEAGUE CITY                                            4/7/2020                           $1,154.13          Secured debt
               330 WEST WALKER                                                                                                   Unsecured loan repayments
               LEAGUE CITY, TX 77573                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.95
       7.
            CITY OF LEAGUE CITY                                            5/19/2020                            $870.09          Secured debt
               330 WEST WALKER                                                                                                   Unsecured loan repayments
               LEAGUE CITY, TX 77573                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.95
       8.
            CITY OF LEAGUE CITY                                            6/12/2020                              $27.01         Secured debt
               330 WEST WALKER                                                                                                   Unsecured loan repayments
               LEAGUE CITY, TX 77573                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.95
       9.
            CITY OF LEWISVILLE                                             3/17/2020                              $50.00         Secured debt
               PO BOX 299002                                                                                                     Unsecured loan repayments
               LEWISVILLE, TX 750299002                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.96
       0.
            CITY OF LEWISVILLE                                             3/24/2020                            $895.59          Secured debt
               PO BOX 299002                                                                                                     Unsecured loan repayments
               LEWISVILLE, TX 750299002                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 123
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 144 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.96
       1.
            CITY OF LEWISVILLE                                             4/21/2020                            $864.25          Secured debt
               PO BOX 299002                                                                                                     Unsecured loan repayments
               LEWISVILLE, TX 750299002                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.96
       2.
            CITY OF LEWISVILLE                                             5/19/2020                            $334.53          Secured debt
               PO BOX 299002                                                                                                     Unsecured loan repayments
               LEWISVILLE, TX 750299002                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.96
       3.
            CITY OF LEWISVILLE                                             6/12/2020                            $335.95          Secured debt
               PO BOX 299002                                                                                                     Unsecured loan repayments
               LEWISVILLE, TX 750299002                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.96
       4.
            CITY OF LITTLETON                                              4/21/2020                            $675.39          Secured debt
               2255 W BERRY AVE                                                                                                  Unsecured loan repayments
               LITTLETON, CO 80165-0002                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Miscellaneous
                                                                                                                               Expense

       3.96
       5.
            CITY OF LIVERMORE                                              3/24/2020                          $1,215.19          Secured debt
               1052 S. LIVERMORE AVE                                                                                             Unsecured loan repayments
               LIVEMORE, CA 94550-4899                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.96
       6.
            CITY OF LIVERMORE                                              3/27/2020                            $865.13          Secured debt
               1052 S. LIVERMORE AVE                                                                                             Unsecured loan repayments
               LIVEMORE, CA 94550-4899                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.96
       7.
            CITY OF LIVERMORE                                              4/28/2020                            $826.63          Secured debt
               1052 S. LIVERMORE AVE                                                                                             Unsecured loan repayments
               LIVEMORE, CA 94550-4899                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.96
       8.
            CITY OF LIVERMORE                                              5/28/2020                            $652.38          Secured debt
               1052 S. LIVERMORE AVE                                                                                             Unsecured loan repayments
               LIVEMORE, CA 94550-4899                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 124
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 145 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.96
       9.
            CITY OF LONG BEACH                                             3/31/2020                          $1,520.00          Secured debt
               333 W. OCEAN BLVD, 4TH FLOOR                                                                                      Unsecured loan repayments
               LONG BEACH, CA 90802                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.97
       0.
            CITY OF LONG BEACH                                             3/24/2020                          $4,780.10          Secured debt
               UTILITY BILLING DEPARTMENT                                                                                        Unsecured loan repayments
               P.O. BOX 630                                                                                                      Suppliers or vendors
               LONG BEACH, CA 90842-0001                                                                                         Services
                                                                                                                                 Other Water


       3.97
       1.
            CITY OF LONG BEACH                                             3/27/2020                            $780.51          Secured debt
               UTILITY BILLING DEPARTMENT                                                                                        Unsecured loan repayments
               P.O. BOX 630                                                                                                      Suppliers or vendors
               LONG BEACH, CA 90842-0001                                                                                         Services
                                                                                                                                 Other Water


       3.97
       2.
            CITY OF LONG BEACH                                             4/21/2020                            $126.79          Secured debt
               UTILITY BILLING DEPARTMENT                                                                                        Unsecured loan repayments
               P.O. BOX 630                                                                                                      Suppliers or vendors
               LONG BEACH, CA 90842-0001                                                                                         Services
                                                                                                                                 Other Water


       3.97
       3.
            CITY OF LONG BEACH                                             4/28/2020                          $3,077.85          Secured debt
               UTILITY BILLING DEPARTMENT                                                                                        Unsecured loan repayments
               P.O. BOX 630                                                                                                      Suppliers or vendors
               LONG BEACH, CA 90842-0001                                                                                         Services
                                                                                                                                 Other Water


       3.97
       4.
            CITY OF LONG BEACH                                             5/5/2020                             $395.00          Secured debt
               UTILITY BILLING DEPARTMENT                                                                                        Unsecured loan repayments
               P.O. BOX 630                                                                                                      Suppliers or vendors
               LONG BEACH, CA 90842-0001                                                                                         Services
                                                                                                                                 Other Water


       3.97
       5.
            CITY OF LONG BEACH                                             5/21/2020                            $118.61          Secured debt
               UTILITY BILLING DEPARTMENT                                                                                        Unsecured loan repayments
               P.O. BOX 630                                                                                                      Suppliers or vendors
               LONG BEACH, CA 90842-0001                                                                                         Services
                                                                                                                                 Other Water


       3.97
       6.
            CITY OF LONG BEACH                                             5/26/2020                              $25.10         Secured debt
               UTILITY BILLING DEPARTMENT                                                                                        Unsecured loan repayments
               P.O. BOX 630                                                                                                      Suppliers or vendors
               LONG BEACH, CA 90842-0001                                                                                         Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 125
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 146 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.97
       7.
            CITY OF LOS ANGELES                                            3/17/2020                            $119.90          Secured debt
               PUBLIC WORKS / SANITATION                                                                                         Unsecured loan repayments
               PO BOX 30749                                                                                                      Suppliers or vendors
               LOS ANGELES, CA 90030-0749                                                                                        Services
                                                                                                                                 Other Permits and Licenses


       3.97
       8.
            CITY OF LOS ANGELES                                            3/24/2020                          $1,774.00          Secured debt
               PUBLIC WORKS / SANITATION                                                                                         Unsecured loan repayments
               PO BOX 30749                                                                                                      Suppliers or vendors
               LOS ANGELES, CA 90030-0749                                                                                        Services
                                                                                                                                 Other Permits and Licenses


       3.97
       9.
            CITY OF LOS ANGELES                                            3/27/2020                            $396.75          Secured debt
               PUBLIC WORKS / SANITATION                                                                                         Unsecured loan repayments
               PO BOX 30749                                                                                                      Suppliers or vendors
               LOS ANGELES, CA 90030-0749                                                                                        Services
                                                                                                                                 Other Permits and Licenses


       3.98
       0.
            CITY OF LOS ANGELES                                            4/7/2020                             $688.67          Secured debt
               PUBLIC WORKS / SANITATION                                                                                         Unsecured loan repayments
               PO BOX 30749                                                                                                      Suppliers or vendors
               LOS ANGELES, CA 90030-0749                                                                                        Services
                                                                                                                                 Other Permits and Licenses


       3.98
       1.
            CITY OF LYNNWOOD                                               4/7/2020                         $10,648.88           Secured debt
               BUSINESS LICENSE/REGISTRATION                                                                                     Unsecured loan repayments
               19100 44TH AVENUE WEST                                                                                            Suppliers or vendors
               LYNNWOOD, WA 98046-5008                                                                                           Services
                                                                                                                                 Other Water


       3.98
       2.
            CITY OF LYNNWOOD                                               5/29/2020                          $1,117.42          Secured debt
               BUSINESS LICENSE/REGISTRATION                                                                                     Unsecured loan repayments
               19100 44TH AVENUE WEST                                                                                            Suppliers or vendors
               LYNNWOOD, WA 98046-5008                                                                                           Services
                                                                                                                                 Other Water


       3.98
       3.
            CITY OF LYNNWOOD                                               6/2/2020                             $774.99          Secured debt
               BUSINESS LICENSE/REGISTRATION                                                                                     Unsecured loan repayments
               19100 44TH AVENUE WEST                                                                                            Suppliers or vendors
               LYNNWOOD, WA 98046-5008                                                                                           Services
                                                                                                                                 Other Water


       3.98
       4.
            CITY OF MANHATTAN BEACH                                        3/24/2020                            $223.00          Secured debt
               1400 HIGHLAND AVE                                                                                                 Unsecured loan repayments
               MANHATTAN BEACH, CA 902664795                                                                                     Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 126
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 147 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.98
       5.
            CITY OF MANHATTAN BEACH                                        3/31/2020                          $8,288.35          Secured debt
               1400 HIGHLAND AVE                                                                                                 Unsecured loan repayments
               MANHATTAN BEACH, CA 902664795                                                                                     Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.98
       6.
            CITY OF MANSFIELD                                              3/24/2020                          $1,183.26          Secured debt
               1101 N WALNUT CREEK DR                                                                                            Unsecured loan repayments
               MANSFIELD, TX 76063                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.98
       7.
            CITY OF MANSFIELD                                              4/21/2020                            $637.27          Secured debt
               1101 N WALNUT CREEK DR                                                                                            Unsecured loan repayments
               MANSFIELD, TX 76063                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.98
       8.
            CITY OF MANSFIELD                                              5/26/2020                            $389.66          Secured debt
               1101 N WALNUT CREEK DR                                                                                            Unsecured loan repayments
               MANSFIELD, TX 76063                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.98
       9.
            CITY OF MANTECA                                                3/24/2020                            $772.32          Secured debt
               1001 W. CENTER ST.                                                                                                Unsecured loan repayments
               MANTECA, CA 95336                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.99
       0.
            CITY OF MANTECA                                                4/23/2020                            $592.50          Secured debt
               1001 W. CENTER ST.                                                                                                Unsecured loan repayments
               MANTECA, CA 95336                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.99
       1.
            CITY OF MANTECA                                                5/26/2020                            $285.91          Secured debt
               1001 W. CENTER ST.                                                                                                Unsecured loan repayments
               MANTECA, CA 95336                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.99
       2.
            CITY OF MCKINNEY                                               4/14/2020                          $2,068.40          Secured debt
               PO BOX 8000                                                                                                       Unsecured loan repayments
               MCKINNEY, TX 75070-8000                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 127
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 148 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.99
       3.
            CITY OF MCKINNEY                                               4/28/2020                            $682.81          Secured debt
               PO BOX 8000                                                                                                       Unsecured loan repayments
               MCKINNEY, TX 75070-8000                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.99
       4.
            CITY OF MCKINNEY                                               5/26/2020                          $1,185.85          Secured debt
               PO BOX 8000                                                                                                       Unsecured loan repayments
               MCKINNEY, TX 75070-8000                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.99
       5.
            CITY OF MESQUITE UTILITIES                                     3/27/2020                          $3,119.89          Secured debt
               P.O. BOX 850287                                                                                                   Unsecured loan repayments
               MESQUITE, TX 751850287                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.99
       6.
            CITY OF MESQUITE UTILITIES                                     4/23/2020                          $2,603.64          Secured debt
               P.O. BOX 850287                                                                                                   Unsecured loan repayments
               MESQUITE, TX 751850287                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.99
       7.
            CITY OF MESQUITE UTILITIES                                     5/28/2020                          $2,516.62          Secured debt
               P.O. BOX 850287                                                                                                   Unsecured loan repayments
               MESQUITE, TX 751850287                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.99
       8.
            CITY OF MILPITAS, CA                                           3/27/2020                          $2,726.49          Secured debt
               455 EAST CALAVERAS BLVD.                                                                                          Unsecured loan repayments
               MILPITAS, CA 95035                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.99
       9.
            CITY OF MILPITAS, CA                                           4/14/2020                          $8,139.40          Secured debt
               455 EAST CALAVERAS BLVD.                                                                                          Unsecured loan repayments
               MILPITAS, CA 95035                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       00.
            CITY OF MILPITAS, CA                                           5/21/2020                            $877.63          Secured debt
               455 EAST CALAVERAS BLVD.                                                                                          Unsecured loan repayments
               MILPITAS, CA 95035                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 128
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 149 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       01.
            CITY OF MILPITAS, CA                                           6/2/2020                             $375.55          Secured debt
               455 EAST CALAVERAS BLVD.                                                                                          Unsecured loan repayments
               MILPITAS, CA 95035                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       02.
            CITY OF MIRAMAR,FL                                             3/24/2020                          $3,307.66          Secured debt
               2300 CIVIC CENTER PLACE                                                                                           Unsecured loan repayments
               MIRAMAR, FL 33025                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       03.
            CITY OF MIRAMAR,FL                                             4/28/2020                          $1,805.16          Secured debt
               2300 CIVIC CENTER PLACE                                                                                           Unsecured loan repayments
               MIRAMAR, FL 33025                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       04.
            CITY OF MIRAMAR,FL                                             5/21/2020                          $1,211.36          Secured debt
               2300 CIVIC CENTER PLACE                                                                                           Unsecured loan repayments
               MIRAMAR, FL 33025                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       05.
            CITY OF MONROVIA                                               3/24/2020                            $229.79          Secured debt
               415 S. IVY AVE.                                                                                                   Unsecured loan repayments
               MONROVIA, CA 910162888                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       06.
            CITY OF MONROVIA                                               4/14/2020                            $224.93          Secured debt
               415 S. IVY AVE.                                                                                                   Unsecured loan repayments
               MONROVIA, CA 910162888                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       07.
            CITY OF MONROVIA                                               5/12/2020                            $140.80          Secured debt
               415 S. IVY AVE.                                                                                                   Unsecured loan repayments
               MONROVIA, CA 910162888                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       08.
            CITY OF MONROVIA                                               6/12/2020                            $127.60          Secured debt
               415 S. IVY AVE.                                                                                                   Unsecured loan repayments
               MONROVIA, CA 910162888                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 129
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 150 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       09.
            CITY OF MONTCLAIR                                              4/21/2020                            $141.60          Secured debt
               9750 CENTRAL AVE                                                                                                  Unsecured loan repayments
               MONTCLAIR, CA 91763                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       10.
            CITY OF MONTCLAIR                                              6/10/2020                              $57.12         Secured debt
               9750 CENTRAL AVE                                                                                                  Unsecured loan repayments
               MONTCLAIR, CA 91763                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       11.
            CITY OF MONTEREY PARK CA                                       3/17/2020                          $5,692.98          Secured debt
               320 WEST MEWMARK AVE                                                                                              Unsecured loan repayments
               MONTEREY PARK, CA 91754-2896                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       12.
            CITY OF MONTEREY PARK CA                                       5/29/2020                          $1,739.62          Secured debt
               320 WEST MEWMARK AVE                                                                                              Unsecured loan repayments
               MONTEREY PARK, CA 91754-2896                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       13.
            CITY OF MORGAN HILL                                            3/24/2020                          $1,363.09          Secured debt
               ALARM PROGRAM                                                                                                     Unsecured loan repayments
               P.O. BOX 141715                                                                                                   Suppliers or vendors
               IRVING, TX 75014-1715                                                                                             Services
                                                                                                                                 Other Water


       3.10
       14.
            CITY OF MORGAN HILL                                            4/23/2020                            $707.89          Secured debt
               ALARM PROGRAM                                                                                                     Unsecured loan repayments
               P.O. BOX 141715                                                                                                   Suppliers or vendors
               IRVING, TX 75014-1715                                                                                             Services
                                                                                                                                 Other Water


       3.10
       15.
            CITY OF MORGAN HILL                                            5/26/2020                            $278.89          Secured debt
               ALARM PROGRAM                                                                                                     Unsecured loan repayments
               P.O. BOX 141715                                                                                                   Suppliers or vendors
               IRVING, TX 75014-1715                                                                                             Services
                                                                                                                                 Other Water


       3.10
       16.
            CITY OF MORGAN HILL                                            6/2/2020                             $106.00          Secured debt
               ALARM PROGRAM                                                                                                     Unsecured loan repayments
               P.O. BOX 141715                                                                                                   Suppliers or vendors
               IRVING, TX 75014-1715                                                                                             Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 130
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 151 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       17.
            CITY OF MOUNTAIN VIEW                                          4/21/2020                        $14,972.02           Secured debt
               FILE NO. 73015                                                                                                    Unsecured loan repayments
               P.O. BOX 60000                                                                                                    Suppliers or vendors
               SAN FRANCSICO, CA 941603015                                                                                       Services
                                                                                                                                 Other Trash


       3.10
       18.
            CITY OF MOUNTAIN VIEW                                          5/5/2020                           $1,026.00          Secured debt
               FILE NO. 73015                                                                                                    Unsecured loan repayments
               P.O. BOX 60000                                                                                                    Suppliers or vendors
               SAN FRANCSICO, CA 941603015                                                                                       Services
                                                                                                                                 Other Trash


       3.10
       19.
            CITY OF MURPHY                                                 3/24/2020                          $3,409.76          Secured debt
               206 NORTH MURPHY RD                                                                                               Unsecured loan repayments
               MURPHY, TX 75094                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       20.
            CITY OF MURPHY                                                 4/21/2020                          $1,735.92          Secured debt
               206 NORTH MURPHY RD                                                                                               Unsecured loan repayments
               MURPHY, TX 75094                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       21.
            CITY OF MURPHY                                                 5/19/2020                            $622.97          Secured debt
               206 NORTH MURPHY RD                                                                                               Unsecured loan repayments
               MURPHY, TX 75094                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       22.
            CITY OF NORTH LAS VEGAS                                        4/23/2020                          $1,407.20          Secured debt
               FINANCE DEPARTMENT                                                                                                Unsecured loan repayments
               P.O. BOX 4146                                                                                                     Suppliers or vendors
               NORTH LAS VEGAS, NV 89036-4146                                                                                    Services
                                                                                                                                 Other Trash


       3.10
       23.
            CITY OF NORTH LAS VEGAS                                        5/26/2020                          $1,065.90          Secured debt
               FINANCE DEPARTMENT                                                                                                Unsecured loan repayments
               P.O. BOX 4146                                                                                                     Suppliers or vendors
               NORTH LAS VEGAS, NV 89036-4146                                                                                    Services
                                                                                                                                 Other Trash


       3.10
       24.
            CITY OF NORTH MIAMI BEACH                                      5/14/2020                          $2,181.03          Secured debt
               P.O. BOX 600427                                                                                                   Unsecured loan repayments
               NORTH MIAMI BEACH, FL 33160-0427                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 131
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 152 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       25.
            CITY OF NORTH MIAMI BEACH                                      5/26/2020                          $1,893.33          Secured debt
               P.O. BOX 600427                                                                                                   Unsecured loan repayments
               NORTH MIAMI BEACH, FL 33160-0427                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       26.
            CITY OF NORTH MIAMI BEACH                                      6/10/2020                            $405.40          Secured debt
               P.O. BOX 600427                                                                                                   Unsecured loan repayments
               NORTH MIAMI BEACH, FL 33160-0427                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       27.
            CITY OF NORTH RICHLAND HILLS                                   3/31/2020                            $326.00          Secured debt
               P.O. BOX 820609                                                                                                   Unsecured loan repayments
               NORTH RICHLAND HILLS, TX 76182                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.10
       28.
            CITY OF OAKLAND                                                5/12/2020                              $35.00         Secured debt
               FIRE PREVENTION BUREAU                                                                                            Unsecured loan repayments
               250 FRANK H OGAWA PLAZA, SUITE                                                                                    Suppliers or vendors
               3341                                                                                                              Services
               OAKLAND, CA 94612
                                                                                                                                 Other Permits and Licenses


       3.10
       29.
            CITY OF OCEANSIDE                                              4/7/2020                           $4,110.76          Secured debt
               300 NORTH COAST HIGHWAY                                                                                           Unsecured loan repayments
               OCEANSIDE, CA 92054                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.10
       30.
            CITY OF OCEANSIDE                                              4/28/2020                          $1,090.79          Secured debt
               300 NORTH COAST HIGHWAY                                                                                           Unsecured loan repayments
               OCEANSIDE, CA 92054                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.10
       31.
            CITY OF OCEANSIDE                                              5/28/2020                          $1,081.38          Secured debt
               300 NORTH COAST HIGHWAY                                                                                           Unsecured loan repayments
               OCEANSIDE, CA 92054                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.10
       32.
            CITY OF OLYMPIA                                                4/21/2020                            $514.87          Secured debt
               CITY TREASURER                                                                                                    Unsecured loan repayments
               PO BOX 2009                                                                                                       Suppliers or vendors
               OLYMPIA, WA 98507                                                                                                 Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 132
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 153 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       33.
            CITY OF OLYMPIA, WA                                            3/24/2020                          $1,932.24          Secured debt
               621 BLACK LAKE BLVD SW                                                                                            Unsecured loan repayments
               OLYMPIA, WA 98502                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.10
       34.
            CITY OF OLYMPIA, WA                                            4/21/2020                          $1,411.53          Secured debt
               621 BLACK LAKE BLVD SW                                                                                            Unsecured loan repayments
               OLYMPIA, WA 98502                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.10
       35.
            CITY OF OLYMPIA, WA                                            5/12/2020                            $651.49          Secured debt
               621 BLACK LAKE BLVD SW                                                                                            Unsecured loan repayments
               OLYMPIA, WA 98502                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.10
       36.
            CITY OF ONTARIO                                                3/17/2020                          $4,078.17          Secured debt
               303 EAST B STREET                                                                                                 Unsecured loan repayments
               ONTARIO, CA 91764                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.10
       37.
            CITY OF ONTARIO                                                4/21/2020                          $2,495.64          Secured debt
               303 EAST B STREET                                                                                                 Unsecured loan repayments
               ONTARIO, CA 91764                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.10
       38.
            CITY OF ONTARIO                                                5/19/2020                            $886.40          Secured debt
               303 EAST B STREET                                                                                                 Unsecured loan repayments
               ONTARIO, CA 91764                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.10
       39.
            CITY OF ORANGE                                                 5/26/2020                            $885.00          Secured debt
               PO BOX 11024                                                                                                      Unsecured loan repayments
               ORANGE, CA 92856-8124                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.10
       40.
            CITY OF OXNARD                                                 3/17/2020                            $580.94          Secured debt
               UTILITY BILLING                                                                                                   Unsecured loan repayments
               305 W. THIRD                                                                                                      Suppliers or vendors
               OXNARD, CA 93030                                                                                                  Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 133
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 154 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       41.
            CITY OF OXNARD                                                 4/14/2020                          $4,972.47          Secured debt
               UTILITY BILLING                                                                                                   Unsecured loan repayments
               305 W. THIRD                                                                                                      Suppliers or vendors
               OXNARD, CA 93030                                                                                                  Services
                                                                                                                                 Other Water


       3.10
       42.
            CITY OF OXNARD                                                 4/21/2020                            $468.47          Secured debt
               UTILITY BILLING                                                                                                   Unsecured loan repayments
               305 W. THIRD                                                                                                      Suppliers or vendors
               OXNARD, CA 93030                                                                                                  Services
                                                                                                                                 Other Water


       3.10
       43.
            CITY OF OXNARD                                                 5/7/2020                             $370.14          Secured debt
               UTILITY BILLING                                                                                                   Unsecured loan repayments
               305 W. THIRD                                                                                                      Suppliers or vendors
               OXNARD, CA 93030                                                                                                  Services
                                                                                                                                 Other Water


       3.10
       44.
            CITY OF OXNARD                                                 5/21/2020                            $309.15          Secured debt
               UTILITY BILLING                                                                                                   Unsecured loan repayments
               305 W. THIRD                                                                                                      Suppliers or vendors
               OXNARD, CA 93030                                                                                                  Services
                                                                                                                                 Other Water


       3.10
       45.
            CITY OF OXNARD                                                 6/10/2020                            $189.27          Secured debt
               UTILITY BILLING                                                                                                   Unsecured loan repayments
               305 W. THIRD                                                                                                      Suppliers or vendors
               OXNARD, CA 93030                                                                                                  Services
                                                                                                                                 Other Water


       3.10
       46.
            CITY OF OXNARD                                                 6/12/2020                            $188.18          Secured debt
               UTILITY BILLING                                                                                                   Unsecured loan repayments
               305 W. THIRD                                                                                                      Suppliers or vendors
               OXNARD, CA 93030                                                                                                  Services
                                                                                                                                 Other Water


       3.10
       47.
            CITY OF PACIFICA                                               5/12/2020                            $332.00          Secured debt
               PACIFICA FIRE DEPARTMENT                                                                                          Unsecured loan repayments
               FIRE PREVENTION BUREAU                                                                                            Suppliers or vendors
               DALY CITY, CA 94015                                                                                               Services
                                                                                                                                 Other


       3.10
       48.
            CITY OF PASADENA                                               5/19/2020                            $873.00          Secured debt
               BUSINESS SERVICES SECTION                                                                                         Unsecured loan repayments
               100 N. GARFIELD AVE. #N106                                                                                        Suppliers or vendors
               PASADENA, CA 91109-7215                                                                                           Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 134
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 155 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       49.
            CITY OF PASADENA                                               5/26/2020                          $1,373.29          Secured debt
               BUSINESS SERVICES SECTION                                                                                         Unsecured loan repayments
               100 N. GARFIELD AVE. #N106                                                                                        Suppliers or vendors
               PASADENA, CA 91109-7215                                                                                           Services
                                                                                                                                 Other Permits and Licenses


       3.10
       50.
            CITY OF PASADENA - MUNICIPAL                                   3/24/2020                          $1,065.95          Secured debt
               SERVICES                                                                                                          Unsecured loan repayments
               BUSINESS SERVICE SECTION                                                                                          Suppliers or vendors
               100 N. GARFIELD AVE RM 121                                                                                        Services
               PASADENA, CA 91109-7220
                                                                                                                                 Other Water


       3.10
       51.
            CITY OF PASADENA - MUNICIPAL                                   4/7/2020                             $846.52          Secured debt
               SERVICES                                                                                                          Unsecured loan repayments
               BUSINESS SERVICE SECTION                                                                                          Suppliers or vendors
               100 N. GARFIELD AVE RM 121                                                                                        Services
               PASADENA, CA 91109-7220
                                                                                                                                 Other Water


       3.10
       52.
            CITY OF PASADENA - MUNICIPAL                                   4/14/2020                          $2,283.02          Secured debt
               SERVICES                                                                                                          Unsecured loan repayments
               BUSINESS SERVICE SECTION                                                                                          Suppliers or vendors
               100 N. GARFIELD AVE RM 121                                                                                        Services
               PASADENA, CA 91109-7220
                                                                                                                                 Other Water


       3.10
       53.
            CITY OF PASADENA - MUNICIPAL                                   4/21/2020                            $712.58          Secured debt
               SERVICES                                                                                                          Unsecured loan repayments
               BUSINESS SERVICE SECTION                                                                                          Suppliers or vendors
               100 N. GARFIELD AVE RM 121                                                                                        Services
               PASADENA, CA 91109-7220
                                                                                                                                 Other Water


       3.10
       54.
            CITY OF PASADENA - MUNICIPAL                                   5/12/2020                        $23,605.73           Secured debt
               SERVICES                                                                                                          Unsecured loan repayments
               BUSINESS SERVICE SECTION                                                                                          Suppliers or vendors
               100 N. GARFIELD AVE RM 121                                                                                        Services
               PASADENA, CA 91109-7220
                                                                                                                                 Other Water


       3.10
       55.
            CITY OF PASADENA - MUNICIPAL                                   5/14/2020                            $773.43          Secured debt
               SERVICES                                                                                                          Unsecured loan repayments
               BUSINESS SERVICE SECTION                                                                                          Suppliers or vendors
               100 N. GARFIELD AVE RM 121                                                                                        Services
               PASADENA, CA 91109-7220
                                                                                                                                 Other Water


       3.10
       56.
            CITY OF PASADENA - MUNICIPAL                                   6/2/2020                             $413.56          Secured debt
               SERVICES                                                                                                          Unsecured loan repayments
               BUSINESS SERVICE SECTION                                                                                          Suppliers or vendors
               100 N. GARFIELD AVE RM 121                                                                                        Services
               PASADENA, CA 91109-7220
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 135
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 156 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       57.
            CITY OF PASADENA - MUNICIPAL                                   6/10/2020                        $12,131.86           Secured debt
               SERVICES                                                                                                          Unsecured loan repayments
               BUSINESS SERVICE SECTION                                                                                          Suppliers or vendors
               100 N. GARFIELD AVE RM 121                                                                                        Services
               PASADENA, CA 91109-7220
                                                                                                                                 Other Water


       3.10
       58.
            CITY OF PASADENA - MUNICIPAL                                   6/12/2020                            $575.59          Secured debt
               SERVICES                                                                                                          Unsecured loan repayments
               BUSINESS SERVICE SECTION                                                                                          Suppliers or vendors
               100 N. GARFIELD AVE RM 121                                                                                        Services
               PASADENA, CA 91109-7220
                                                                                                                                 Other Water


       3.10
       59.
            CITY OF PASADENA, TEXAS                                        3/24/2020                            $834.73          Secured debt
               WATER DEPARTMENT                                                                                                  Unsecured loan repayments
               P.O. BOX 1337                                                                                                     Suppliers or vendors
               PASADENA, TX 77501                                                                                                Services
                                                                                                                                 Other Water


       3.10
       60.
            CITY OF PASADENA, TEXAS                                        4/21/2020                            $594.18          Secured debt
               WATER DEPARTMENT                                                                                                  Unsecured loan repayments
               P.O. BOX 1337                                                                                                     Suppliers or vendors
               PASADENA, TX 77501                                                                                                Services
                                                                                                                                 Other Water


       3.10
       61.
            CITY OF PASADENA, TEXAS                                        5/19/2020                            $187.46          Secured debt
               WATER DEPARTMENT                                                                                                  Unsecured loan repayments
               P.O. BOX 1337                                                                                                     Suppliers or vendors
               PASADENA, TX 77501                                                                                                Services
                                                                                                                                 Other Water


       3.10
       62.
            CITY OF PEARLAND, TX                                           4/14/2020                          $1,489.88          Secured debt
               3519 LIBERTY DRIVE                                                                                                Unsecured loan repayments
               PEARLAND, TX 77581                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       63.
            CITY OF PEARLAND, TX                                           4/30/2020                          $1,201.16          Secured debt
               3519 LIBERTY DRIVE                                                                                                Unsecured loan repayments
               PEARLAND, TX 77581                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       64.
            CITY OF PEARLAND, TX                                           5/29/2020                          $1,919.56          Secured debt
               3519 LIBERTY DRIVE                                                                                                Unsecured loan repayments
               PEARLAND, TX 77581                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 136
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 157 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       65.
            CITY OF PEMBROKE, FL                                           3/24/2020                          $3,056.82          Secured debt
               13975 PEMBROKE ROAD                                                                                               Unsecured loan repayments
               PEMBROKE PINES, FL 33027                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       66.
            CITY OF PEMBROKE, FL                                           4/21/2020                          $3,536.19          Secured debt
               13975 PEMBROKE ROAD                                                                                               Unsecured loan repayments
               PEMBROKE PINES, FL 33027                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       67.
            CITY OF PEMBROKE, FL                                           5/26/2020                          $4,047.52          Secured debt
               13975 PEMBROKE ROAD                                                                                               Unsecured loan repayments
               PEMBROKE PINES, FL 33027                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       68.
            CITY OF PETALUMA                                               3/24/2020                          $1,911.32          Secured debt
               P.O. BOX 61                                                                                                       Unsecured loan repayments
               PETALUMA, CA 94953                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       69.
            CITY OF PETALUMA                                               4/21/2020                          $1,394.18          Secured debt
               P.O. BOX 61                                                                                                       Unsecured loan repayments
               PETALUMA, CA 94953                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       70.
            CITY OF PETALUMA                                               5/14/2020                            $144.30          Secured debt
               P.O. BOX 61                                                                                                       Unsecured loan repayments
               PETALUMA, CA 94953                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       71.
            CITY OF PFLUGERVILLE                                           4/7/2020                             $721.30          Secured debt
               DEVELOPMENT SERVICES CENTER                                                                                       Unsecured loan repayments
               201-B EAST PECAN ST.                                                                                              Suppliers or vendors
               PFLUGERVILLE, TX 78660                                                                                            Services
                                                                                                                                 Other Water


       3.10
       72.
            CITY OF PFLUGERVILLE                                           4/23/2020                            $501.28          Secured debt
               DEVELOPMENT SERVICES CENTER                                                                                       Unsecured loan repayments
               201-B EAST PECAN ST.                                                                                              Suppliers or vendors
               PFLUGERVILLE, TX 78660                                                                                            Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 137
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 158 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       73.
            CITY OF PFLUGERVILLE                                           5/28/2020                            $915.96          Secured debt
               DEVELOPMENT SERVICES CENTER                                                                                       Unsecured loan repayments
               201-B EAST PECAN ST.                                                                                              Suppliers or vendors
               PFLUGERVILLE, TX 78660                                                                                            Services
                                                                                                                                 Other Water


       3.10
       74.
            CITY OF PLANO                                                  4/7/2020                           $2,088.88          Secured debt
               P.O. BOX 861990                                                                                                   Unsecured loan repayments
               PLANO, TX 750861990                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       75.
            CITY OF PLANO                                                  4/23/2020                          $1,660.75          Secured debt
               P.O. BOX 861990                                                                                                   Unsecured loan repayments
               PLANO, TX 750861990                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       76.
            CITY OF PLANO                                                  4/30/2020                          $1,207.45          Secured debt
               P.O. BOX 861990                                                                                                   Unsecured loan repayments
               PLANO, TX 750861990                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       77.
            CITY OF PLANO                                                  5/21/2020                          $1,833.56          Secured debt
               P.O. BOX 861990                                                                                                   Unsecured loan repayments
               PLANO, TX 750861990                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       78.
            CITY OF PLANO                                                  6/10/2020                            $942.55          Secured debt
               P.O. BOX 861990                                                                                                   Unsecured loan repayments
               PLANO, TX 750861990                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       79.
            CITY OF PLANTATION                                             4/14/2020                          $2,144.79          Secured debt
               P.O. BOX 189044                                                                                                   Unsecured loan repayments
               PLANTATION, FL 33318                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       80.
            CITY OF PLANTATION                                             5/7/2020                             $765.07          Secured debt
               P.O. BOX 189044                                                                                                   Unsecured loan repayments
               PLANTATION, FL 33318                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 138
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 159 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       81.
            CITY OF PLANTATION                                             6/10/2020                            $734.71          Secured debt
               P.O. BOX 189044                                                                                                   Unsecured loan repayments
               PLANTATION, FL 33318                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       82.
            CITY OF PORTLAND - WATER                                       3/17/2020                          $5,907.02          Secured debt
               BUREAU OF WATER WORKS                                                                                             Unsecured loan repayments
               BUREAU OF ENVIRONMENTAL                                                                                           Suppliers or vendors
               SERVICES                                                                                                          Services
               PORTLAND, OR 97204
                                                                                                                                 Other Water


       3.10
       83.
            CITY OF PORTLAND - WATER                                       4/7/2020                           $5,800.59          Secured debt
               BUREAU OF WATER WORKS                                                                                             Unsecured loan repayments
               BUREAU OF ENVIRONMENTAL                                                                                           Suppliers or vendors
               SERVICES                                                                                                          Services
               PORTLAND, OR 97204
                                                                                                                                 Other Water


       3.10
       84.
            CITY OF PORTLAND - WATER                                       4/14/2020                          $2,657.49          Secured debt
               BUREAU OF WATER WORKS                                                                                             Unsecured loan repayments
               BUREAU OF ENVIRONMENTAL                                                                                           Suppliers or vendors
               SERVICES                                                                                                          Services
               PORTLAND, OR 97204
                                                                                                                                 Other Water


       3.10
       85.
            CITY OF PORTLAND - WATER                                       4/30/2020                            $417.05          Secured debt
               BUREAU OF WATER WORKS                                                                                             Unsecured loan repayments
               BUREAU OF ENVIRONMENTAL                                                                                           Suppliers or vendors
               SERVICES                                                                                                          Services
               PORTLAND, OR 97204
                                                                                                                                 Other Water


       3.10
       86.
            CITY OF PORTLAND - WATER                                       5/12/2020                          $1,243.69          Secured debt
               BUREAU OF WATER WORKS                                                                                             Unsecured loan repayments
               BUREAU OF ENVIRONMENTAL                                                                                           Suppliers or vendors
               SERVICES                                                                                                          Services
               PORTLAND, OR 97204
                                                                                                                                 Other Water


       3.10
       87.
            CITY OF PORTLAND - WATER                                       5/29/2020                            $222.09          Secured debt
               BUREAU OF WATER WORKS                                                                                             Unsecured loan repayments
               BUREAU OF ENVIRONMENTAL                                                                                           Suppliers or vendors
               SERVICES                                                                                                          Services
               PORTLAND, OR 97204
                                                                                                                                 Other Water


       3.10
       88.
            CITY OF PORTLAND - WATER                                       6/12/2020                            $617.03          Secured debt
               BUREAU OF WATER WORKS                                                                                             Unsecured loan repayments
               BUREAU OF ENVIRONMENTAL                                                                                           Suppliers or vendors
               SERVICES                                                                                                          Services
               PORTLAND, OR 97204
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 139
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 160 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       89.
            CITY OF PUYALLUP                                               4/21/2020                          $1,797.36          Secured debt
               UTILITIES BILLING AND CUSTOMER                                                                                    Unsecured loan repayments
               SERVICE                                                                                                           Suppliers or vendors
               PO BOX 35160                                                                                                      Services
               SEATTLE, WA 98124-5160
                                                                                                                                 Other Trash


       3.10
       90.
            CITY OF PUYALLUP                                               5/29/2020                          $1,195.52          Secured debt
               UTILITIES BILLING AND CUSTOMER                                                                                    Unsecured loan repayments
               SERVICE                                                                                                           Suppliers or vendors
               PO BOX 35160                                                                                                      Services
               SEATTLE, WA 98124-5160
                                                                                                                                 Other Trash


       3.10
       91.
            CITY OF RANCHO CORDOVA                                         4/7/2020                             $103.00          Secured debt
               BUSINESS LICENSE                                                                                                  Unsecured loan repayments
               2729 PROSPECT PARK DRIVE                                                                                          Suppliers or vendors
               RANCHO CORDOVA, CA 95670                                                                                          Services
                                                                                                                                 Other Permits and Licenses


       3.10
       92.
            CITY OF REDLANDS                                               4/21/2020                          $2,258.01          Secured debt
               PO BOX 6903                                                                                                       Unsecured loan repayments
               REDLANDS, CA 92375-0903                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       93.
            CITY OF REDMOND                                                4/21/2020                          $3,860.61          Secured debt
               15670 NE 85TH STREET                                                                                              Unsecured loan repayments
               REDMOND, WA 98073-9710                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       94.
            CITY OF REDMOND                                                5/12/2020                            $254.72          Secured debt
               15670 NE 85TH STREET                                                                                              Unsecured loan repayments
               REDMOND, WA 98073-9710                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       95.
            CITY OF REDMOND                                                6/12/2020                            $274.37          Secured debt
               15670 NE 85TH STREET                                                                                              Unsecured loan repayments
               REDMOND, WA 98073-9710                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       96.
            CITY OF REDWOOD CITY                                           4/14/2020                          $7,032.47          Secured debt
               P.O. BOX 3629                                                                                                     Unsecured loan repayments
               REDWOOD CITY, CA 94064-3629                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 140
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 161 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       97.
            CITY OF REDWOOD CITY                                           5/7/2020                           $1,446.21          Secured debt
               P.O. BOX 3629                                                                                                     Unsecured loan repayments
               REDWOOD CITY, CA 94064-3629                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       98.
            CITY OF REDWOOD CITY                                           6/2/2020                               $96.00         Secured debt
               P.O. BOX 3629                                                                                                     Unsecured loan repayments
               REDWOOD CITY, CA 94064-3629                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.10
       99.
            CITY OF REDWOOD CITY                                           6/10/2020                          $1,342.86          Secured debt
               P.O. BOX 3629                                                                                                     Unsecured loan repayments
               REDWOOD CITY, CA 94064-3629                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       00.
            CITY OF RENO                                                   4/28/2020                            $146.40          Secured debt
               490 SOUTH CENTER                                                                                                  Unsecured loan repayments
               RENO, NV 89501                                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       01.
            CITY OF RENO                                                   5/12/2020                              $26.00         Secured debt
               490 SOUTH CENTER                                                                                                  Unsecured loan repayments
               RENO, NV 89501                                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       02.
            CITY OF RENTON WA                                              4/14/2020                          $4,347.12          Secured debt
               1055 SOUTH GRADY WAY                                                                                              Unsecured loan repayments
               RENTON, WA 98055                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       03.
            CITY OF RENTON WA                                              5/5/2020                           $1,832.33          Secured debt
               1055 SOUTH GRADY WAY                                                                                              Unsecured loan repayments
               RENTON, WA 98055                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       04.
            CITY OF RENTON WA                                              6/10/2020                          $1,754.15          Secured debt
               1055 SOUTH GRADY WAY                                                                                              Unsecured loan repayments
               RENTON, WA 98055                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 141
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 162 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       05.
            CITY OF RICHARDSON                                             3/24/2020                          $2,889.09          Secured debt
               PO BOX 831907                                                                                                     Unsecured loan repayments
               RICHARDSON, TX 75083                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.11
       06.
            CITY OF RICHARDSON                                             4/23/2020                          $1,056.43          Secured debt
               PO BOX 831907                                                                                                     Unsecured loan repayments
               RICHARDSON, TX 75083                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.11
       07.
            CITY OF RICHARDSON                                             5/29/2020                            $598.61          Secured debt
               PO BOX 831907                                                                                                     Unsecured loan repayments
               RICHARDSON, TX 75083                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.11
       08.
            CITY OF RICHARDSON HEALTH DIST.                                5/26/2020                            $400.00          Secured debt
               P.O. BOX 830309                                                                                                   Unsecured loan repayments
               RICHARDSON, TX 75083-0309                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.11
       09.
            CITY OF ROCKTOWN                                               4/7/2020                             $967.69          Secured debt
               3885 SOUTH GOLIAD ST                                                                                              Unsecured loan repayments
               ROCKWALL, TX 75087                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       10.
            CITY OF ROCKTOWN                                               5/28/2020                              $86.26         Secured debt
               3885 SOUTH GOLIAD ST                                                                                              Unsecured loan repayments
               ROCKWALL, TX 75087                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       11.
            CITY OF ROHNERT PARK                                           4/21/2020                        $22,186.82           Secured debt
               500 CITY CENTER DRIVE                                                                                             Unsecured loan repayments
               ROHNERT PARK, CA 94928                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       12.
            CITY OF ROSENBERG                                              3/17/2020                          $2,087.58          Secured debt
               PO BOX 631                                                                                                        Unsecured loan repayments
               ROSENBERG, TX 77471-0631                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 142
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 163 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       13.
            CITY OF ROSENBERG                                              4/14/2020                          $1,199.18          Secured debt
               PO BOX 631                                                                                                        Unsecured loan repayments
               ROSENBERG, TX 77471-0631                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.11
       14.
            CITY OF ROSENBERG                                              5/12/2020                            $660.66          Secured debt
               PO BOX 631                                                                                                        Unsecured loan repayments
               ROSENBERG, TX 77471-0631                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.11
       15.
            CITY OF ROSENBERG                                              6/10/2020                            $841.16          Secured debt
               PO BOX 631                                                                                                        Unsecured loan repayments
               ROSENBERG, TX 77471-0631                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.11
       16.
            CITY OF ROSEVILLE                                              4/23/2020                          $5,766.94          Secured debt
               311 VERNON STREET                                                                                                 Unsecured loan repayments
               ROSEVILLE, CA 75678-2634                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       17.
            CITY OF ROSEVILLE                                              5/19/2020                          $1,963.28          Secured debt
               311 VERNON STREET                                                                                                 Unsecured loan repayments
               ROSEVILLE, CA 75678-2634                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       18.
            CITY OF ROSEVILLE                                              6/12/2020                          $2,307.61          Secured debt
               311 VERNON STREET                                                                                                 Unsecured loan repayments
               ROSEVILLE, CA 75678-2634                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       19.
            CITY OF ROUND ROCK, TX                                         3/24/2020                            $931.16          Secured debt
               211 EAST MAIN                                                                                                     Unsecured loan repayments
               ROUND ROCK, TX 78664-5299                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       20.
            CITY OF ROUND ROCK, TX                                         4/21/2020                            $815.60          Secured debt
               211 EAST MAIN                                                                                                     Unsecured loan repayments
               ROUND ROCK, TX 78664-5299                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 143
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 164 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       21.
            CITY OF ROUND ROCK, TX                                         5/14/2020                            $379.83          Secured debt
               211 EAST MAIN                                                                                                     Unsecured loan repayments
               ROUND ROCK, TX 78664-5299                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       22.
            CITY OF ROUND ROCK, TX                                         6/12/2020                            $384.78          Secured debt
               211 EAST MAIN                                                                                                     Unsecured loan repayments
               ROUND ROCK, TX 78664-5299                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       23.
            CITY OF SALEM                                                  4/7/2020                             $804.05          Secured debt
               PO BOX 555                                                                                                        Unsecured loan repayments
               SALEM, OR 97308                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       24.
            CITY OF SALEM                                                  4/30/2020                            $773.49          Secured debt
               PO BOX 555                                                                                                        Unsecured loan repayments
               SALEM, OR 97308                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       25.
            CITY OF SALEM                                                  5/29/2020                            $773.49          Secured debt
               PO BOX 555                                                                                                        Unsecured loan repayments
               SALEM, OR 97308                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       26.
            CITY OF SAN BERNARDINO                                         3/24/2020                          $1,634.31          Secured debt
               CITY CLERK                                                                                                        Unsecured loan repayments
               P.O. BOX 1318                                                                                                     Suppliers or vendors
               SAN BERNARDINO, CA 92418                                                                                          Services
                                                                                                                                 Other Water


       3.11
       27.
            CITY OF SAN BERNARDINO                                         4/21/2020                          $1,698.00          Secured debt
               CITY CLERK                                                                                                        Unsecured loan repayments
               P.O. BOX 1318                                                                                                     Suppliers or vendors
               SAN BERNARDINO, CA 92418                                                                                          Services
                                                                                                                                 Other Water


       3.11
       28.
            CITY OF SAN BERNARDINO                                         5/14/2020                          $1,503.83          Secured debt
               CITY CLERK                                                                                                        Unsecured loan repayments
               P.O. BOX 1318                                                                                                     Suppliers or vendors
               SAN BERNARDINO, CA 92418                                                                                          Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 144
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 165 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       29.
            CITY OF SAN CLEMENTE                                           3/24/2020                          $2,252.55          Secured debt
               100 AVE PRESIDIO                                                                                                  Unsecured loan repayments
               SAN CLEMENTE, CA 92672                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       30.
            CITY OF SAN CLEMENTE                                           4/7/2020                           $5,813.00          Secured debt
               100 AVE PRESIDIO                                                                                                  Unsecured loan repayments
               SAN CLEMENTE, CA 92672                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       31.
            CITY OF SAN CLEMENTE                                           4/21/2020                          $1,649.46          Secured debt
               100 AVE PRESIDIO                                                                                                  Unsecured loan repayments
               SAN CLEMENTE, CA 92672                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       32.
            CITY OF SAN CLEMENTE                                           5/14/2020                            $928.54          Secured debt
               100 AVE PRESIDIO                                                                                                  Unsecured loan repayments
               SAN CLEMENTE, CA 92672                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       33.
            CITY OF SAN CLEMENTE                                           6/12/2020                            $769.10          Secured debt
               100 AVE PRESIDIO                                                                                                  Unsecured loan repayments
               SAN CLEMENTE, CA 92672                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       34.
            CITY OF SAN DIEGO                                              3/17/2020                            $234.00          Secured debt
               OFFICE OF THE CITY TREASURUER                                                                                     Unsecured loan repayments
               BUSINESS TAX PROGRAM                                                                                              Suppliers or vendors
               SAN DIEGO, CA 92112-2289                                                                                          Services
                                                                                                                                 Other Permits and Licenses


       3.11
       35.
            CITY OF SAN DIEGO                                              4/28/2020                          $1,174.00          Secured debt
               OFFICE OF THE CITY TREASURUER                                                                                     Unsecured loan repayments
               BUSINESS TAX PROGRAM                                                                                              Suppliers or vendors
               SAN DIEGO, CA 92112-2289                                                                                          Services
                                                                                                                                 Other Permits and Licenses


       3.11
       36.
            CITY OF SAN DIEGO                                              5/19/2020                            $379.00          Secured debt
               OFFICE OF THE CITY TREASURUER                                                                                     Unsecured loan repayments
               BUSINESS TAX PROGRAM                                                                                              Suppliers or vendors
               SAN DIEGO, CA 92112-2289                                                                                          Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 145
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 166 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       37.
            CITY OF SAN DIEGO                                              5/26/2020                               $4.00         Secured debt
               OFFICE OF THE CITY TREASURUER                                                                                     Unsecured loan repayments
               BUSINESS TAX PROGRAM                                                                                              Suppliers or vendors
               SAN DIEGO, CA 92112-2289                                                                                          Services
                                                                                                                                 Other Permits and Licenses


       3.11
       38.
            CITY OF SAN JOSE                                               3/17/2020                          $1,120.00          Secured debt
               BUSINESS TAX                                                                                                      Unsecured loan repayments
               P.O. BOX 39000                                                                                                    Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Permits and Licenses


       3.11
       39.
            CITY OF SAN JOSE                                               3/31/2020                            $100.00          Secured debt
               BUSINESS TAX                                                                                                      Unsecured loan repayments
               P.O. BOX 39000                                                                                                    Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Permits and Licenses


       3.11
       40.
            CITY OF SAN JOSE                                               4/7/2020                             $300.00          Secured debt
               BUSINESS TAX                                                                                                      Unsecured loan repayments
               P.O. BOX 39000                                                                                                    Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Permits and Licenses


       3.11
       41.
            CITY OF SAN JOSE                                               4/14/2020                              $50.00         Secured debt
               BUSINESS TAX                                                                                                      Unsecured loan repayments
               P.O. BOX 39000                                                                                                    Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Permits and Licenses


       3.11
       42.
            CITY OF SAN JOSE                                               5/5/2020                             $562.50          Secured debt
               BUSINESS TAX                                                                                                      Unsecured loan repayments
               P.O. BOX 39000                                                                                                    Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Permits and Licenses


       3.11
       43.
            CITY OF SAN JOSE                                               6/10/2020                          $2,719.10          Secured debt
               BUSINESS TAX                                                                                                      Unsecured loan repayments
               P.O. BOX 39000                                                                                                    Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Permits and Licenses


       3.11
       44.
            CITY OF SAN JUAN CAPISTRANO                                    3/17/2020                          $1,323.25          Secured debt
               CUSTOMER SERVICE                                                                                                  Unsecured loan repayments
               PO BOX 7000                                                                                                       Suppliers or vendors
               ARTESIA, CA 90702-7000                                                                                            Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 146
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 167 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       45.
            CITY OF SAN JUAN CAPISTRANO                                    4/14/2020                            $168.88          Secured debt
               CUSTOMER SERVICE                                                                                                  Unsecured loan repayments
               PO BOX 7000                                                                                                       Suppliers or vendors
               ARTESIA, CA 90702-7000                                                                                            Services
                                                                                                                                 Other Water


       3.11
       46.
            CITY OF SAN JUAN CAPISTRANO                                    4/21/2020                            $934.95          Secured debt
               CUSTOMER SERVICE                                                                                                  Unsecured loan repayments
               PO BOX 7000                                                                                                       Suppliers or vendors
               ARTESIA, CA 90702-7000                                                                                            Services
                                                                                                                                 Other Water


       3.11
       47.
            CITY OF SAN JUAN CAPISTRANO                                    5/5/2020                             $168.88          Secured debt
               CUSTOMER SERVICE                                                                                                  Unsecured loan repayments
               PO BOX 7000                                                                                                       Suppliers or vendors
               ARTESIA, CA 90702-7000                                                                                            Services
                                                                                                                                 Other Water


       3.11
       48.
            CITY OF SAN JUAN CAPISTRANO                                    5/19/2020                            $459.39          Secured debt
               CUSTOMER SERVICE                                                                                                  Unsecured loan repayments
               PO BOX 7000                                                                                                       Suppliers or vendors
               ARTESIA, CA 90702-7000                                                                                            Services
                                                                                                                                 Other Water


       3.11
       49.
            CITY OF SAN JUAN CAPISTRANO                                    6/10/2020                            $168.88          Secured debt
               CUSTOMER SERVICE                                                                                                  Unsecured loan repayments
               PO BOX 7000                                                                                                       Suppliers or vendors
               ARTESIA, CA 90702-7000                                                                                            Services
                                                                                                                                 Other Water


       3.11
       50.
            CITY OF SAN RAMON                                              5/12/2020                            $404.00          Secured debt
               BUSINESS LICENSE DEPARTMENT                                                                                       Unsecured loan repayments
               7000 BOLLINGER CANYON RD                                                                                          Suppliers or vendors
               SAN RAMON, CA 94583                                                                                               Services
                                                                                                                                 Other Permits and Licenses


       3.11
       51.
            CITY OF SANTA ANA                                              3/17/2020                          $2,522.00          Secured debt
               MUNICIPAL SERVICES                                                                                                Unsecured loan repayments
               PO BOX 1964                                                                                                       Suppliers or vendors
               SANTA ANA, CA 92702                                                                                               Services
                                                                                                                                 Other Permits and Licenses


       3.11
       52.
            CITY OF SANTA ANA                                              4/14/2020                          $3,473.69          Secured debt
               MUNICIPAL SERVICES                                                                                                Unsecured loan repayments
               PO BOX 1964                                                                                                       Suppliers or vendors
               SANTA ANA, CA 92702                                                                                               Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 147
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 168 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       53.
            CITY OF SANTA ANA                                              5/12/2020                          $1,169.59          Secured debt
               MUNICIPAL SERVICES                                                                                                Unsecured loan repayments
               PO BOX 1964                                                                                                       Suppliers or vendors
               SANTA ANA, CA 92702                                                                                               Services
                                                                                                                                 Other Permits and Licenses


       3.11
       54.
            CITY OF SANTA ANA                                              6/12/2020                            $574.21          Secured debt
               MUNICIPAL SERVICES                                                                                                Unsecured loan repayments
               PO BOX 1964                                                                                                       Suppliers or vendors
               SANTA ANA, CA 92702                                                                                               Services
                                                                                                                                 Other Permits and Licenses


       3.11
       55.
            CITY OF SANTA BARBARA                                          3/17/2020                            $780.00          Secured debt
               P.O. BOX 1990                                                                                                     Unsecured loan repayments
               SANTA BARBARA, CA 93102                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.11
       56.
            CITY OF SANTA FE SPRINGS, CA                                   3/24/2020                          $1,979.66          Secured debt
               ATTN: WATER UTILITY                                                                                               Unsecured loan repayments
               11710 TELGRAPH RD.                                                                                                Suppliers or vendors
               SANTA FE, CA 90670                                                                                                Services
                                                                                                                                 Other Water


       3.11
       57.
            CITY OF SANTA FE SPRINGS, CA                                   5/14/2020                            $725.58          Secured debt
               ATTN: WATER UTILITY                                                                                               Unsecured loan repayments
               11710 TELGRAPH RD.                                                                                                Suppliers or vendors
               SANTA FE, CA 90670                                                                                                Services
                                                                                                                                 Other Water


       3.11
       58.
            CITY OF SANTA MONICA                                           4/28/2020                        $16,326.62           Secured debt
               UTILITIES DIVISION                                                                                                Unsecured loan repayments
               P O BOX 2200                                                                                                      Suppliers or vendors
               SANTA MONICA, CA 90407-2200                                                                                       Services
                                                                                                                                 Other Water


       3.11
       59.
            CITY OF SANTA MONICA                                           5/12/2020                              $39.11         Secured debt
               UTILITIES DIVISION                                                                                                Unsecured loan repayments
               P O BOX 2200                                                                                                      Suppliers or vendors
               SANTA MONICA, CA 90407-2200                                                                                       Services
                                                                                                                                 Other Water


       3.11
       60.
            CITY OF SANTA ROSA                                             3/31/2020                              $15.00         Secured debt
               FIRE DEPARTMENT                                                                                                   Unsecured loan repayments
               2373 CIRCADIAN WAY                                                                                                Suppliers or vendors
               SANTA ROSA, CA 95407                                                                                              Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 148
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 169 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       61.
            CITY OF SEATTLE                                                3/17/2020                            $114.50          Secured debt
               P.O. BOX 34907                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98124-1907                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.11
       62.
            CITY OF SEATTLE                                                3/24/2020                          $6,908.06          Secured debt
               P.O. BOX 34907                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98124-1907                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.11
       63.
            CITY OF SEATTLE                                                4/7/2020                         $10,821.19           Secured debt
               P.O. BOX 34907                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98124-1907                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.11
       64.
            CITY OF SEATTLE                                                4/21/2020                          $6,281.63          Secured debt
               P.O. BOX 34907                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98124-1907                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.11
       65.
            CITY OF SEATTLE                                                4/23/2020                          $2,306.01          Secured debt
               P.O. BOX 34907                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98124-1907                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.11
       66.
            CITY OF SEATTLE                                                4/30/2020                          $7,449.09          Secured debt
               P.O. BOX 34907                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98124-1907                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.11
       67.
            CITY OF SEATTLE                                                5/19/2020                          $5,198.90          Secured debt
               P.O. BOX 34907                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98124-1907                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.11
       68.
            CITY OF SEATTLE                                                5/21/2020                          $2,590.45          Secured debt
               P.O. BOX 34907                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98124-1907                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 149
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 170 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       69.
            CITY OF SIMI VALLEY                                            3/24/2020                            $531.74          Secured debt
               PO BOX 1680                                                                                                       Unsecured loan repayments
               SIMI VALLEY, CA 93062                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       70.
            CITY OF SIMI VALLEY                                            4/7/2020                           $1,913.00          Secured debt
               PO BOX 1680                                                                                                       Unsecured loan repayments
               SIMI VALLEY, CA 93062                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       71.
            CITY OF SIMI VALLEY                                            4/23/2020                          $2,467.38          Secured debt
               PO BOX 1680                                                                                                       Unsecured loan repayments
               SIMI VALLEY, CA 93062                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       72.
            CITY OF SIMI VALLEY                                            5/29/2020                            $231.66          Secured debt
               PO BOX 1680                                                                                                       Unsecured loan repayments
               SIMI VALLEY, CA 93062                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       73.
            CITY OF SOUTHLAKE, TX                                          3/24/2020                          $2,468.37          Secured debt
               1400 MAIN STREET, SUITE 200                                                                                       Unsecured loan repayments
               SOUTHLAKE, TX 76092                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       74.
            CITY OF SOUTHLAKE, TX                                          4/21/2020                          $2,537.27          Secured debt
               1400 MAIN STREET, SUITE 200                                                                                       Unsecured loan repayments
               SOUTHLAKE, TX 76092                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       75.
            CITY OF SOUTHLAKE, TX                                          5/21/2020                          $1,919.28          Secured debt
               1400 MAIN STREET, SUITE 200                                                                                       Unsecured loan repayments
               SOUTHLAKE, TX 76092                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       76.
            CITY OF STOCKTON                                               3/17/2020                          $1,045.58          Secured debt
               PO BOX 201005                                                                                                     Unsecured loan repayments
               STOCKTON, CA 95201-9005                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 150
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 171 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       77.
            CITY OF STOCKTON                                               3/24/2020                              $36.76         Secured debt
               PO BOX 201005                                                                                                     Unsecured loan repayments
               STOCKTON, CA 95201-9005                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       78.
            CITY OF STOCKTON                                               4/7/2020                           $1,903.15          Secured debt
               PO BOX 201005                                                                                                     Unsecured loan repayments
               STOCKTON, CA 95201-9005                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       79.
            CITY OF STOCKTON                                               4/14/2020                          $1,311.92          Secured debt
               PO BOX 201005                                                                                                     Unsecured loan repayments
               STOCKTON, CA 95201-9005                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       80.
            CITY OF STOCKTON                                               4/23/2020                            $136.38          Secured debt
               PO BOX 201005                                                                                                     Unsecured loan repayments
               STOCKTON, CA 95201-9005                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       81.
            CITY OF STOCKTON                                               5/12/2020                            $845.93          Secured debt
               PO BOX 201005                                                                                                     Unsecured loan repayments
               STOCKTON, CA 95201-9005                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       82.
            CITY OF STOCKTON                                               5/26/2020                            $136.38          Secured debt
               PO BOX 201005                                                                                                     Unsecured loan repayments
               STOCKTON, CA 95201-9005                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       83.
            CITY OF STOCKTON                                               6/12/2020                            $665.15          Secured debt
               PO BOX 201005                                                                                                     Unsecured loan repayments
               STOCKTON, CA 95201-9005                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       84.
            CITY OF SUGAR LAND                                             3/27/2020                          $2,353.73          Secured debt
               P.O. BOX 5029                                                                                                     Unsecured loan repayments
               SUGAR LAND, TX 77487-5029                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 151
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 172 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       85.
            CITY OF SUGAR LAND                                             4/14/2020                          $1,683.41          Secured debt
               P.O. BOX 5029                                                                                                     Unsecured loan repayments
               SUGAR LAND, TX 77487-5029                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       86.
            CITY OF SUGAR LAND                                             4/21/2020                              $10.00         Secured debt
               P.O. BOX 5029                                                                                                     Unsecured loan repayments
               SUGAR LAND, TX 77487-5029                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       87.
            CITY OF SUGAR LAND                                             5/12/2020                            $559.46          Secured debt
               P.O. BOX 5029                                                                                                     Unsecured loan repayments
               SUGAR LAND, TX 77487-5029                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       88.
            CITY OF SUGAR LAND                                             6/4/2020                             $173.59          Secured debt
               P.O. BOX 5029                                                                                                     Unsecured loan repayments
               SUGAR LAND, TX 77487-5029                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       89.
            CITY OF SUNRISE                                                4/7/2020                           $5,930.11          Secured debt
               BUSINESS TAX RECEIPT DIVISION                                                                                     Unsecured loan repayments
               1601 NW 136 AVE                                                                                                   Suppliers or vendors
               SUNRISE, FL 33323                                                                                                 Services
                                                                                                                                 Other Gas


       3.11
       90.
            CITY OF SUNRISE                                                4/30/2020                          $2,060.28          Secured debt
               BUSINESS TAX RECEIPT DIVISION                                                                                     Unsecured loan repayments
               1601 NW 136 AVE                                                                                                   Suppliers or vendors
               SUNRISE, FL 33323                                                                                                 Services
                                                                                                                                 Other Gas


       3.11
       91.
            CITY OF SUNRISE                                                6/4/2020                           $1,932.20          Secured debt
               BUSINESS TAX RECEIPT DIVISION                                                                                     Unsecured loan repayments
               1601 NW 136 AVE                                                                                                   Suppliers or vendors
               SUNRISE, FL 33323                                                                                                 Services
                                                                                                                                 Other Gas


       3.11
       92.
            CITY OF TACOMA WASHINGTON                                      4/21/2020                          $2,605.93          Secured debt
               747 MARKET ST                                                                                                     Unsecured loan repayments
               ROOM 246                                                                                                          Suppliers or vendors
               TACOMA, WA 98402                                                                                                  Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 152
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 173 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       93.
            CITY OF TAMARAC                                                3/24/2020                            $858.36          Secured debt
               P.O. BOX 24641                                                                                                    Unsecured loan repayments
               WEST PALM BEACH, FL 33416-4641                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       94.
            CITY OF TAMARAC                                                4/7/2020                           $4,749.99          Secured debt
               P.O. BOX 24641                                                                                                    Unsecured loan repayments
               WEST PALM BEACH, FL 33416-4641                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       95.
            CITY OF TAMARAC                                                4/23/2020                            $737.76          Secured debt
               P.O. BOX 24641                                                                                                    Unsecured loan repayments
               WEST PALM BEACH, FL 33416-4641                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       96.
            CITY OF TAMARAC                                                5/7/2020                           $1,719.28          Secured debt
               P.O. BOX 24641                                                                                                    Unsecured loan repayments
               WEST PALM BEACH, FL 33416-4641                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       97.
            CITY OF TAMARAC                                                5/21/2020                            $858.36          Secured debt
               P.O. BOX 24641                                                                                                    Unsecured loan repayments
               WEST PALM BEACH, FL 33416-4641                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       98.
            CITY OF TAMARAC                                                5/26/2020                              $14.88         Secured debt
               P.O. BOX 24641                                                                                                    Unsecured loan repayments
               WEST PALM BEACH, FL 33416-4641                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.11
       99.
            CITY OF TAMARAC                                                6/4/2020                           $2,011.42          Secured debt
               P.O. BOX 24641                                                                                                    Unsecured loan repayments
               WEST PALM BEACH, FL 33416-4641                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       00.
            CITY OF TEMECULA                                               5/12/2020                              $50.00         Secured debt
               41000 MAIN STREET                                                                                                 Unsecured loan repayments
               TEMECULA, CA 92589                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 153
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 174 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       01.
            CITY OF THOUSAND OAKS                                          3/17/2020                          $6,389.83          Secured debt
               ATTN: MAGGIE - COMM. DEV.                                                                                         Unsecured loan repayments
               2100 THOUSAND OAKS BLVD                                                                                           Suppliers or vendors
               THOUSAND OAKS, CA 91362-2903                                                                                      Services
                                                                                                                                 Other Water


       3.12
       02.
            CITY OF THOUSAND OAKS                                          4/21/2020                          $6,478.51          Secured debt
               ATTN: MAGGIE - COMM. DEV.                                                                                         Unsecured loan repayments
               2100 THOUSAND OAKS BLVD                                                                                           Suppliers or vendors
               THOUSAND OAKS, CA 91362-2903                                                                                      Services
                                                                                                                                 Other Water


       3.12
       03.
            CITY OF THOUSAND OAKS                                          5/14/2020                          $4,797.35          Secured debt
               ATTN: MAGGIE - COMM. DEV.                                                                                         Unsecured loan repayments
               2100 THOUSAND OAKS BLVD                                                                                           Suppliers or vendors
               THOUSAND OAKS, CA 91362-2903                                                                                      Services
                                                                                                                                 Other Water


       3.12
       04.
            CITY OF THOUSAND OAKS                                          6/12/2020                          $4,835.05          Secured debt
               ATTN: MAGGIE - COMM. DEV.                                                                                         Unsecured loan repayments
               2100 THOUSAND OAKS BLVD                                                                                           Suppliers or vendors
               THOUSAND OAKS, CA 91362-2903                                                                                      Services
                                                                                                                                 Other Water


       3.12
       05.
            CITY OF TORRANCE                                               4/7/2020                           $3,393.57          Secured debt
               18234-36 PRAIRIE AVENUE                                                                                           Unsecured loan repayments
               TORRANCE, CA 90504                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       06.
            CITY OF TORRANCE                                               6/4/2020                             $463.49          Secured debt
               18234-36 PRAIRIE AVENUE                                                                                           Unsecured loan repayments
               TORRANCE, CA 90504                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       07.
            CITY OF TUALATIN, OR                                           4/14/2020                          $3,860.85          Secured debt
               18880 SW MARTINAZZI AVENUE                                                                                        Unsecured loan repayments
               TUALATIN, OR 97062-7099                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       08.
            CITY OF TUALATIN, OR                                           5/7/2020                           $3,096.42          Secured debt
               18880 SW MARTINAZZI AVENUE                                                                                        Unsecured loan repayments
               TUALATIN, OR 97062-7099                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 154
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 175 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       09.
            CITY OF TUALATIN, OR                                           6/4/2020                           $2,694.25          Secured debt
               18880 SW MARTINAZZI AVENUE                                                                                        Unsecured loan repayments
               TUALATIN, OR 97062-7099                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       10.
            CITY OF UPLAND, CA                                             4/7/2020                           $2,829.49          Secured debt
               685 W FOOTHILL BLVD                                                                                               Unsecured loan repayments
               UPLAND, CA 91785                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       11.
            CITY OF UPLAND, CA                                             6/12/2020                            $430.09          Secured debt
               685 W FOOTHILL BLVD                                                                                               Unsecured loan repayments
               UPLAND, CA 91785                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       12.
            CITY OF VANCOUVER                                              3/17/2020                              $50.00         Secured debt
               2323 GENERAL ANDERSON AVENUE                                                                                      Unsecured loan repayments
               PO BOX 8875                                                                                                       Suppliers or vendors
               VANCOUVER, WA 98666                                                                                               Services
                                                                                                                                 Other Permits and Licenses


       3.12
       13.
            CITY OF VANCOUVER                                              4/14/2020                          $6,408.34          Secured debt
               2323 GENERAL ANDERSON AVENUE                                                                                      Unsecured loan repayments
               PO BOX 8875                                                                                                       Suppliers or vendors
               VANCOUVER, WA 98666                                                                                               Services
                                                                                                                                 Other Permits and Licenses


       3.12
       14.
            CITY OF VANCOUVER                                              4/21/2020                          $2,945.78          Secured debt
               2323 GENERAL ANDERSON AVENUE                                                                                      Unsecured loan repayments
               PO BOX 8875                                                                                                       Suppliers or vendors
               VANCOUVER, WA 98666                                                                                               Services
                                                                                                                                 Other Permits and Licenses


       3.12
       15.
            CITY OF VANCOUVER                                              4/28/2020                              $20.00         Secured debt
               2323 GENERAL ANDERSON AVENUE                                                                                      Unsecured loan repayments
               PO BOX 8875                                                                                                       Suppliers or vendors
               VANCOUVER, WA 98666                                                                                               Services
                                                                                                                                 Other Permits and Licenses


       3.12
       16.
            CITY OF VANCOUVER                                              5/12/2020                          $3,023.91          Secured debt
               2323 GENERAL ANDERSON AVENUE                                                                                      Unsecured loan repayments
               PO BOX 8875                                                                                                       Suppliers or vendors
               VANCOUVER, WA 98666                                                                                               Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 155
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 176 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       17.
            CITY OF VANCOUVER                                              5/29/2020                            $590.86          Secured debt
               2323 GENERAL ANDERSON AVENUE                                                                                      Unsecured loan repayments
               PO BOX 8875                                                                                                       Suppliers or vendors
               VANCOUVER, WA 98666                                                                                               Services
                                                                                                                                 Other Permits and Licenses


       3.12
       18.
            CITY OF VANCOUVER                                              6/10/2020                            $866.24          Secured debt
               2323 GENERAL ANDERSON AVENUE                                                                                      Unsecured loan repayments
               PO BOX 8875                                                                                                       Suppliers or vendors
               VANCOUVER, WA 98666                                                                                               Services
                                                                                                                                 Other Permits and Licenses


       3.12
       19.
            CITY OF WEST HOLLYWOOD                                         4/14/2020                          $4,997.31          Secured debt
               8300 SANTA MONICA BLVD                                                                                            Unsecured loan repayments
               WEST HOLLYWOOD, CA 90069                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.12
       20.
            CITY OF WESTMINSTER                                            3/24/2020                            $249.83          Secured debt
               FINANCE DEPT SALES TAX DIVISION                                                                                   Unsecured loan repayments
               4800 WEST 92ND AVENUE                                                                                             Suppliers or vendors
               WESTMINISTER, CO 80031-6387                                                                                       Services
                                                                                                                                 Other Sales Tax Payable


       3.12
       21.
            CITY OF WESTMINSTER                                            4/21/2020                            $257.57          Secured debt
               FINANCE DEPT SALES TAX DIVISION                                                                                   Unsecured loan repayments
               4800 WEST 92ND AVENUE                                                                                             Suppliers or vendors
               WESTMINISTER, CO 80031-6387                                                                                       Services
                                                                                                                                 Other Sales Tax Payable


       3.12
       22.
            CITY OF WESTMINSTER                                            4/23/2020                          $1,251.72          Secured debt
               FINANCE DEPT SALES TAX DIVISION                                                                                   Unsecured loan repayments
               4800 WEST 92ND AVENUE                                                                                             Suppliers or vendors
               WESTMINISTER, CO 80031-6387                                                                                       Services
                                                                                                                                 Other Sales Tax Payable


       3.12
       23.
            CITY OF YONKERS                                                5/12/2020                          $7,337.62          Secured debt
               DEPT # 116021                                                                                                     Unsecured loan repayments
               BINGHAMTON, NY 13902-5211                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       24.
            CITY OF YORBA LINDA                                            6/2/2020                               $44.00         Secured debt
               4845 CASA LOMA AVE.                                                                                               Unsecured loan repayments
               YORBA LINDA, CA 92886                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 156
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 177 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       25.
            CITY TREASURER                                                 3/24/2020                          $5,642.03          Secured debt
               WATER UTILITIES DEPARTMENT                                                                                        Unsecured loan repayments
               SAN DIEGO, CA 921870001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       26.
            CITY TREASURER                                                 3/27/2020                          $3,242.45          Secured debt
               WATER UTILITIES DEPARTMENT                                                                                        Unsecured loan repayments
               SAN DIEGO, CA 921870001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       27.
            CITY TREASURER                                                 3/31/2020                          $9,997.39          Secured debt
               WATER UTILITIES DEPARTMENT                                                                                        Unsecured loan repayments
               SAN DIEGO, CA 921870001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       28.
            CITY TREASURER                                                 4/7/2020                         $19,522.65           Secured debt
               WATER UTILITIES DEPARTMENT                                                                                        Unsecured loan repayments
               SAN DIEGO, CA 921870001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       29.
            CITY TREASURER                                                 4/14/2020                        $11,324.19           Secured debt
               WATER UTILITIES DEPARTMENT                                                                                        Unsecured loan repayments
               SAN DIEGO, CA 921870001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       30.
            CITY TREASURER                                                 4/21/2020                            $538.95          Secured debt
               WATER UTILITIES DEPARTMENT                                                                                        Unsecured loan repayments
               SAN DIEGO, CA 921870001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       31.
            CITY TREASURER                                                 5/7/2020                               $71.56         Secured debt
               WATER UTILITIES DEPARTMENT                                                                                        Unsecured loan repayments
               SAN DIEGO, CA 921870001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       32.
            CITY TREASURER                                                 5/12/2020                          $4,343.51          Secured debt
               WATER UTILITIES DEPARTMENT                                                                                        Unsecured loan repayments
               SAN DIEGO, CA 921870001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 157
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 178 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       33.
            CITY TREASURER                                                 5/19/2020                          $5,276.03          Secured debt
               WATER UTILITIES DEPARTMENT                                                                                        Unsecured loan repayments
               SAN DIEGO, CA 921870001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       34.
            CITY TREASURER                                                 5/21/2020                            $201.38          Secured debt
               WATER UTILITIES DEPARTMENT                                                                                        Unsecured loan repayments
               SAN DIEGO, CA 921870001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       35.
            CITY TREASURER                                                 5/26/2020                              $10.00         Secured debt
               WATER UTILITIES DEPARTMENT                                                                                        Unsecured loan repayments
               SAN DIEGO, CA 921870001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       36.
            CITY TREASURER                                                 6/2/2020                             $337.82          Secured debt
               WATER UTILITIES DEPARTMENT                                                                                        Unsecured loan repayments
               SAN DIEGO, CA 921870001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       37.
            CITY TREASURER                                                 6/10/2020                            $385.92          Secured debt
               WATER UTILITIES DEPARTMENT                                                                                        Unsecured loan repayments
               SAN DIEGO, CA 921870001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       38.
            CITY TREASURER - TACOMA                                        4/14/2020                          $1,719.54          Secured debt
               P.O. BOX 11010                                                                                                    Unsecured loan repayments
               TACOMA, WA 98411-1010                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       39.
            CITY TREASURER - TACOMA                                        5/7/2020                           $1,516.34          Secured debt
               P.O. BOX 11010                                                                                                    Unsecured loan repayments
               TACOMA, WA 98411-1010                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       40.
            CITY TREASURER - TACOMA                                        5/28/2020                            $157.04          Secured debt
               P.O. BOX 11010                                                                                                    Unsecured loan repayments
               TACOMA, WA 98411-1010                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 158
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 179 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       41.
            CITY TREASURER - TACOMA                                        6/2/2020                           $3,982.09          Secured debt
               P.O. BOX 11010                                                                                                    Unsecured loan repayments
               TACOMA, WA 98411-1010                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       42.
            CITY TREASURER - TACOMA                                        6/4/2020                           $1,266.56          Secured debt
               P.O. BOX 11010                                                                                                    Unsecured loan repayments
               TACOMA, WA 98411-1010                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       43.
            CITY TREASURER - TACOMA                                        6/12/2020                        $10,624.83           Secured debt
               P.O. BOX 11010                                                                                                    Unsecured loan repayments
               TACOMA, WA 98411-1010                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       44.
            CLARK COUNTY DEPT. OF BUSINESS                                 4/21/2020                            $350.00          Secured debt
               LICENSE                                                                                                           Unsecured loan repayments
               P.O. BOX 551810                                                                                                   Suppliers or vendors
               LAS VEGAS, NV 89155-1810                                                                                          Services
                                                                                                                                 Other Permits and Licenses


       3.12
       45.
            CLARK COUNTY HEALTH DEPT.                                      3/17/2020                          $3,891.00          Secured debt
               P.O. BOX 9825                                                                                                     Unsecured loan repayments
               VANCOUVER, WA 98666-8825                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.12
       46.
            CLARK PUBLIC UTILITIES                                         3/17/2020                          $7,035.12          Secured debt
               PO BOX 8989                                                                                                       Unsecured loan repayments
               VANCOUVER, WA 98668                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.12
       47.
            CLARK PUBLIC UTILITIES                                         3/24/2020                            $761.70          Secured debt
               PO BOX 8989                                                                                                       Unsecured loan repayments
               VANCOUVER, WA 98668                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.12
       48.
            CLARK PUBLIC UTILITIES                                         4/14/2020                          $7,643.18          Secured debt
               PO BOX 8989                                                                                                       Unsecured loan repayments
               VANCOUVER, WA 98668                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 159
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 180 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       49.
            CLARK PUBLIC UTILITIES                                         4/23/2020                            $617.28          Secured debt
               PO BOX 8989                                                                                                       Unsecured loan repayments
               VANCOUVER, WA 98668                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.12
       50.
            CLARK PUBLIC UTILITIES                                         5/12/2020                            $428.27          Secured debt
               PO BOX 8989                                                                                                       Unsecured loan repayments
               VANCOUVER, WA 98668                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.12
       51.
            CLARK PUBLIC UTILITIES                                         5/14/2020                            $662.80          Secured debt
               PO BOX 8989                                                                                                       Unsecured loan repayments
               VANCOUVER, WA 98668                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.12
       52.
            CLARK PUBLIC UTILITIES                                         5/19/2020                          $1,443.72          Secured debt
               PO BOX 8989                                                                                                       Unsecured loan repayments
               VANCOUVER, WA 98668                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.12
       53.
            CLARK PUBLIC UTILITIES                                         5/21/2020                            $583.85          Secured debt
               PO BOX 8989                                                                                                       Unsecured loan repayments
               VANCOUVER, WA 98668                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.12
       54.
            CLARK PUBLIC UTILITIES                                         6/10/2020                            $518.61          Secured debt
               PO BOX 8989                                                                                                       Unsecured loan repayments
               VANCOUVER, WA 98668                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.12
       55.
            CLARK PUBLIC UTILITIES                                         6/12/2020                          $2,187.72          Secured debt
               PO BOX 8989                                                                                                       Unsecured loan repayments
               VANCOUVER, WA 98668                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.12
       56.
            CLASSIC PROTECTION SYSTEMS                                     4/28/2020                            $146.14          Secured debt
               1648 W. SAM HOUSTON PARKWAY                                                                                       Unsecured loan repayments
               NORTH                                                                                                             Suppliers or vendors
               HOUSTON, TX 77043                                                                                                 Services
                                                                                                                                 Other Security Costs




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 160
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 181 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       57.
            CLEAR LAKE CITY WATER, TX                                      4/14/2020                            $156.54          Secured debt
               900 BAY AREA BLVD.                                                                                                Unsecured loan repayments
               HOUSTON, TX 77058-2691                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       58.
            CLEAR LAKE CITY WATER, TX                                      5/5/2020                               $11.00         Secured debt
               900 BAY AREA BLVD.                                                                                                Unsecured loan repayments
               HOUSTON, TX 77058-2691                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       59.
            CLEAR LAKE CITY WATER, TX                                      6/2/2020                               $11.00         Secured debt
               900 BAY AREA BLVD.                                                                                                Unsecured loan repayments
               HOUSTON, TX 77058-2691                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.12
       60.
            CLERK OF CIRCUIT COURT                                         5/5/2020                             $106.00          Secured debt
               14735 MAIN STREET                                                                                                 Unsecured loan repayments
               UPPER MARLBORO, MD 20772-9987                                                                                     Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.12
       61.
            COASTAL FAMILY MEDICINE                                        5/25/2020                              $97.70         Secured debt
               PO BOX 3699                                                                                                       Unsecured loan repayments
               NEWPORT BEACH, CA 92659                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.12
       62.
            COBALT LLP                                                     6/11/2020                          $2,450.00          Secured debt
               1912 BONITA AVE                                                                                                   Unsecured loan repayments
               BERKELEY, CA 94704                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Legal Costs


       3.12
       63.
            COLORADO BOILER INSPECTION                                     3/17/2020                              $80.00         Secured debt
               BRANCH                                                                                                            Unsecured loan repayments
               FINANCE OFFICE - BOILER                                                                                           Suppliers or vendors
               INSPECTION                                                                                                        Services
               P.O. BOX 628
               DENVER, CO 80201-0628                                                                                             Other Permits and Licenses


       3.12
       64.
            COLORADO BOILER INSPECTION                                     3/31/2020                            $125.00          Secured debt
               BRANCH                                                                                                            Unsecured loan repayments
               FINANCE OFFICE - BOILER                                                                                           Suppliers or vendors
               INSPECTION                                                                                                        Services
               P.O. BOX 628
               DENVER, CO 80201-0628                                                                                             Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 161
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 182 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       65.
            COLORADO DEPARTMENT OF                                         3/24/2020                        $11,049.76           Secured debt
               REVENUE                                                                                                           Unsecured loan repayments
               STATE OF COLORADO                                                                                                 Suppliers or vendors
               DEPARTMENT OF REVENUE                                                                                             Services
               DENVER, CO 80261-0013
                                                                                                                                 Other Use Tax Payable


       3.12
       66.
            COLORADO DEPARTMENT OF                                         4/21/2020                          $7,594.62          Secured debt
               REVENUE                                                                                                           Unsecured loan repayments
               STATE OF COLORADO                                                                                                 Suppliers or vendors
               DEPARTMENT OF REVENUE                                                                                             Services
               DENVER, CO 80261-0013
                                                                                                                                 Other Use Tax Payable


       3.12
       67.
            COLORADO DEPARTMENT OF                                         5/21/2020                          $3,057.00          Secured debt
               REVENUE                                                                                                           Unsecured loan repayments
               STATE OF COLORADO                                                                                                 Suppliers or vendors
               DEPARTMENT OF REVENUE                                                                                             Services
               DENVER, CO 80261-0013
                                                                                                                                 Other Use Tax Payable


       3.12
       68.
            COLORADO SPRINGS UTILITIES                                     3/24/2020                          $7,680.97          Secured debt
               P.O. BOX 1103                                                                                                     Unsecured loan repayments
               COLORADO SPRINGS, CO 80947-0010                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.12
       69.
            COLORADO SPRINGS UTILITIES                                     4/7/2020                           $8,133.96          Secured debt
               P.O. BOX 1103                                                                                                     Unsecured loan repayments
               COLORADO SPRINGS, CO 80947-0010                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.12
       70.
            COLORADO SPRINGS UTILITIES                                     4/21/2020                          $6,871.59          Secured debt
               P.O. BOX 1103                                                                                                     Unsecured loan repayments
               COLORADO SPRINGS, CO 80947-0010                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.12
       71.
            COLORADO SPRINGS UTILITIES                                     4/23/2020                          $4,716.85          Secured debt
               P.O. BOX 1103                                                                                                     Unsecured loan repayments
               COLORADO SPRINGS, CO 80947-0010                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.12
       72.
            COLORADO SPRINGS UTILITIES                                     4/28/2020                          $3,294.22          Secured debt
               P.O. BOX 1103                                                                                                     Unsecured loan repayments
               COLORADO SPRINGS, CO 80947-0010                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 162
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 183 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       73.
            COLORADO SPRINGS UTILITIES                                     5/21/2020                          $3,058.46          Secured debt
               P.O. BOX 1103                                                                                                     Unsecured loan repayments
               COLORADO SPRINGS, CO 80947-0010                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.12
       74.
            COLORADO SPRINGS UTILITIES                                     5/29/2020                          $2,917.38          Secured debt
               P.O. BOX 1103                                                                                                     Unsecured loan repayments
               COLORADO SPRINGS, CO 80947-0010                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.12
       75.
            COLORADO SPRINGS UTILITIES                                     6/2/2020                           $4,312.17          Secured debt
               P.O. BOX 1103                                                                                                     Unsecured loan repayments
               COLORADO SPRINGS, CO 80947-0010                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.12
       76.
            COMCAST 660618                                                 3/17/2020                            $256.53          Secured debt
               PO BOX 660618                                                                                                     Unsecured loan repayments
               DALLAS, TX 75266-0618                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.12
       77.
            COMCAST 660618                                                 3/24/2020                          $1,502.72          Secured debt
               PO BOX 660618                                                                                                     Unsecured loan repayments
               DALLAS, TX 75266-0618                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.12
       78.
            COMCAST 660618                                                 4/7/2020                             $457.04          Secured debt
               PO BOX 660618                                                                                                     Unsecured loan repayments
               DALLAS, TX 75266-0618                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.12
       79.
            COMCAST 660618                                                 4/14/2020                          $1,045.26          Secured debt
               PO BOX 660618                                                                                                     Unsecured loan repayments
               DALLAS, TX 75266-0618                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.12
       80.
            COMCAST 660618                                                 4/21/2020                          $1,190.33          Secured debt
               PO BOX 660618                                                                                                     Unsecured loan repayments
               DALLAS, TX 75266-0618                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 163
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 184 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       81.
            COMCAST 660618                                                 4/30/2020                            $698.22          Secured debt
               PO BOX 660618                                                                                                     Unsecured loan repayments
               DALLAS, TX 75266-0618                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.12
       82.
            COMCAST 660618                                                 5/7/2020                             $598.67          Secured debt
               PO BOX 660618                                                                                                     Unsecured loan repayments
               DALLAS, TX 75266-0618                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.12
       83.
            COMCAST 660618                                                 5/12/2020                            $353.15          Secured debt
               PO BOX 660618                                                                                                     Unsecured loan repayments
               DALLAS, TX 75266-0618                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.12
       84.
            COMCAST 660618                                                 5/14/2020                            $355.47          Secured debt
               PO BOX 660618                                                                                                     Unsecured loan repayments
               DALLAS, TX 75266-0618                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.12
       85.
            COMCAST 660618                                                 5/21/2020                            $834.86          Secured debt
               PO BOX 660618                                                                                                     Unsecured loan repayments
               DALLAS, TX 75266-0618                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.12
       86.
            COMCAST 660618                                                 6/2/2020                             $385.83          Secured debt
               PO BOX 660618                                                                                                     Unsecured loan repayments
               DALLAS, TX 75266-0618                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.12
       87.
            COMCAST CABLE COMMUNICATIONS                                   3/17/2020                          $3,570.50          Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.12
       88.
            COMCAST CABLE COMMUNICATIONS                                   3/24/2020                          $1,651.71          Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 164
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 185 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       89.
            COMCAST CABLE COMMUNICATIONS                                   3/27/2020                        $10,332.59           Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.12
       90.
            COMCAST CABLE COMMUNICATIONS                                   4/7/2020                           $1,307.72          Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.12
       91.
            COMCAST CABLE COMMUNICATIONS                                   4/14/2020                          $3,459.20          Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.12
       92.
            COMCAST CABLE COMMUNICATIONS                                   4/21/2020                            $970.07          Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.12
       93.
            COMCAST CABLE COMMUNICATIONS                                   4/23/2020                        $11,572.88           Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.12
       94.
            COMCAST CABLE COMMUNICATIONS                                   4/28/2020                            $935.82          Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.12
       95.
            COMCAST CABLE COMMUNICATIONS                                   4/30/2020                            $750.30          Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 165
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 186 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       96.
            COMCAST CABLE COMMUNICATIONS                                   5/5/2020                             $529.78          Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.12
       97.
            COMCAST CABLE COMMUNICATIONS                                   5/7/2020                           $3,239.82          Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.12
       98.
            COMCAST CABLE COMMUNICATIONS                                   5/12/2020                            $651.16          Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.12
       99.
            COMCAST CABLE COMMUNICATIONS                                   5/14/2020                            $718.01          Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.13
       00.
            COMCAST CABLE COMMUNICATIONS                                   5/19/2020                            $285.37          Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.13
       01.
            COMCAST CABLE COMMUNICATIONS                                   5/21/2020                        $11,594.62           Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.13
       02.
            COMCAST CABLE COMMUNICATIONS                                   5/26/2020                            $271.87          Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 166
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 187 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.13
       03.
            COMCAST CABLE COMMUNICATIONS                                   5/28/2020                            $219.38          Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.13
       04.
            COMCAST CABLE COMMUNICATIONS                                   6/2/2020                             $777.94          Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.13
       05.
            COMCAST CABLE COMMUNICATIONS                                   6/12/2020                          $3,239.82          Secured debt
               MGMT LLC                                                                                                          Unsecured loan repayments
               PO BOX 37601                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19101                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.13
       06.
            COMCAST CORPORATION                                            3/17/2020                          $1,463.29          Secured debt
               ONE COMCAST CENTER                                                                                                Unsecured loan repayments
               32ND FLOOR                                                                                                        Suppliers or vendors
               PHILADELPHIA, PA 19103                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.13
       07.
            COMCAST CORPORATION                                            3/24/2020                          $1,357.55          Secured debt
               ONE COMCAST CENTER                                                                                                Unsecured loan repayments
               32ND FLOOR                                                                                                        Suppliers or vendors
               PHILADELPHIA, PA 19103                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.13
       08.
            COMCAST CORPORATION                                            3/27/2020                            $549.69          Secured debt
               ONE COMCAST CENTER                                                                                                Unsecured loan repayments
               32ND FLOOR                                                                                                        Suppliers or vendors
               PHILADELPHIA, PA 19103                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.13
       09.
            COMCAST CORPORATION                                            4/7/2020                             $389.66          Secured debt
               ONE COMCAST CENTER                                                                                                Unsecured loan repayments
               32ND FLOOR                                                                                                        Suppliers or vendors
               PHILADELPHIA, PA 19103                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 167
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 188 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.13
       10.
            COMCAST CORPORATION                                            4/14/2020                          $1,753.09          Secured debt
               ONE COMCAST CENTER                                                                                                Unsecured loan repayments
               32ND FLOOR                                                                                                        Suppliers or vendors
               PHILADELPHIA, PA 19103                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.13
       11.
            COMCAST CORPORATION                                            4/21/2020                          $1,172.54          Secured debt
               ONE COMCAST CENTER                                                                                                Unsecured loan repayments
               32ND FLOOR                                                                                                        Suppliers or vendors
               PHILADELPHIA, PA 19103                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.13
       12.
            COMCAST CORPORATION                                            4/23/2020                            $549.87          Secured debt
               ONE COMCAST CENTER                                                                                                Unsecured loan repayments
               32ND FLOOR                                                                                                        Suppliers or vendors
               PHILADELPHIA, PA 19103                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.13
       13.
            COMCAST CORPORATION                                            4/30/2020                            $195.15          Secured debt
               ONE COMCAST CENTER                                                                                                Unsecured loan repayments
               32ND FLOOR                                                                                                        Suppliers or vendors
               PHILADELPHIA, PA 19103                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.13
       14.
            COMCAST CORPORATION                                            5/7/2020                           $1,377.04          Secured debt
               ONE COMCAST CENTER                                                                                                Unsecured loan repayments
               32ND FLOOR                                                                                                        Suppliers or vendors
               PHILADELPHIA, PA 19103                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.13
       15.
            COMCAST CORPORATION                                            5/14/2020                            $195.01          Secured debt
               ONE COMCAST CENTER                                                                                                Unsecured loan repayments
               32ND FLOOR                                                                                                        Suppliers or vendors
               PHILADELPHIA, PA 19103                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.13
       16.
            COMCAST CORPORATION                                            5/21/2020                          $1,307.37          Secured debt
               ONE COMCAST CENTER                                                                                                Unsecured loan repayments
               32ND FLOOR                                                                                                        Suppliers or vendors
               PHILADELPHIA, PA 19103                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 168
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 189 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.13
       17.
            COMCAST CORPORATION                                            6/4/2020                           $1,134.50          Secured debt
               ONE COMCAST CENTER                                                                                                Unsecured loan repayments
               32ND FLOOR                                                                                                        Suppliers or vendors
               PHILADELPHIA, PA 19103                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.13
       18.
            COMCAST CORPORATION                                            6/12/2020                          $1,566.50          Secured debt
               ONE COMCAST CENTER                                                                                                Unsecured loan repayments
               32ND FLOOR                                                                                                        Suppliers or vendors
               PHILADELPHIA, PA 19103                                                                                            Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.13
       19.
            COMED                                                          3/24/2020                            $790.85          Secured debt
               PO BOX 6111                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-6111                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       20.
            COMED                                                          4/14/2020                            $799.56          Secured debt
               PO BOX 6111                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-6111                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       21.
            COMED                                                          4/21/2020                            $785.00          Secured debt
               PO BOX 6111                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-6111                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       22.
            COMED                                                          5/12/2020                              $48.51         Secured debt
               PO BOX 6111                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-6111                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       23.
            COMED                                                          5/19/2020                          $3,545.68          Secured debt
               PO BOX 6111                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-6111                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       24.
            COMPTON MUNICIPAL WATER DEPT                                   4/21/2020                            $672.41          Secured debt
               205 SOUTH WILLOWBROOK AVENUE                                                                                      Unsecured loan repayments
               COMPTON, CA 90051                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 169
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 190 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.13
       25.
            COMPTON MUNICIPAL WATER DEPT                                   5/14/2020                            $136.20          Secured debt
               205 SOUTH WILLOWBROOK AVENUE                                                                                      Unsecured loan repayments
               COMPTON, CA 90051                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.13
       26.
            COMPTON MUNICIPAL WATER DEPT                                   6/12/2020                            $139.77          Secured debt
               205 SOUTH WILLOWBROOK AVENUE                                                                                      Unsecured loan repayments
               COMPTON, CA 90051                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.13
       27.
            COMPTROLLER OF MARYLAND                                        3/24/2020                          $1,633.30          Secured debt
               PO BOX 17405                                                                                                      Unsecured loan repayments
               BALTIMORE, MD 21297-1405                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Miscellaneous Income


       3.13
       28.
            COMPTROLLER OF MARYLAND                                        4/21/2020                          $1,088.47          Secured debt
               PO BOX 17405                                                                                                      Unsecured loan repayments
               BALTIMORE, MD 21297-1405                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Miscellaneous Income


       3.13
       29.
            CON EDISON                                                     3/24/2020                        $39,921.75           Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric


       3.13
       30.
            CON EDISON                                                     3/27/2020                          $3,701.23          Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric


       3.13
       31.
            CON EDISON                                                     3/31/2020                          $3,001.83          Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric


       3.13
       32.
            CON EDISON                                                     4/7/2020                           $6,298.38          Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 170
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 191 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.13
       33.
            CON EDISON                                                     4/14/2020                        $35,049.24           Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric


       3.13
       34.
            CON EDISON                                                     4/21/2020                          $7,463.97          Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric


       3.13
       35.
            CON EDISON                                                     4/23/2020                        $17,036.13           Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric


       3.13
       36.
            CON EDISON                                                     4/28/2020                          $4,620.46          Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric


       3.13
       37.
            CON EDISON                                                     4/30/2020                          $1,971.17          Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric


       3.13
       38.
            CON EDISON                                                     5/5/2020                           $1,606.82          Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric


       3.13
       39.
            CON EDISON                                                     5/7/2020                           $3,325.20          Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric


       3.13
       40.
            CON EDISON                                                     5/12/2020                          $5,925.74          Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 171
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 192 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.13
       41.
            CON EDISON                                                     5/19/2020                        $14,496.73           Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric


       3.13
       42.
            CON EDISON                                                     5/21/2020                          $2,240.69          Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric


       3.13
       43.
            CON EDISON                                                     5/26/2020                          $1,429.80          Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric


       3.13
       44.
            CON EDISON                                                     5/28/2020                          $2,986.20          Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric


       3.13
       45.
            CON EDISON                                                     6/2/2020                           $2,604.16          Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric


       3.13
       46.
            CON EDISON                                                     6/4/2020                           $2,580.77          Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric


       3.13
       47.
            CON EDISON                                                     6/10/2020                          $6,933.53          Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric


       3.13
       48.
            CON EDISON                                                     6/12/2020                          $1,978.82          Secured debt
               COOPER STATION                                                                                                    Unsecured loan repayments
               P.O. BOX 138                                                                                                      Suppliers or vendors
               NEW YORK, NY 10276-0138                                                                                           Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 172
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 193 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.13
       49.
            CONSERVICE                                                     3/24/2020                        $14,717.17           Secured debt
               507 NORTHGATE COMMERCIAL                                                                                          Unsecured loan repayments
               507 NE NORTHGATE WAY                                                                                              Suppliers or vendors
               SEATTLE, WA 98125                                                                                                 Services
                                                                                                                                 Other Water


       3.13
       50.
            CONSERVICE                                                     4/14/2020                        $12,349.40           Secured debt
               507 NORTHGATE COMMERCIAL                                                                                          Unsecured loan repayments
               507 NE NORTHGATE WAY                                                                                              Suppliers or vendors
               SEATTLE, WA 98125                                                                                                 Services
                                                                                                                                 Other Water


       3.13
       51.
            CONSERVICE                                                     5/19/2020                          $1,583.28          Secured debt
               507 NORTHGATE COMMERCIAL                                                                                          Unsecured loan repayments
               507 NE NORTHGATE WAY                                                                                              Suppliers or vendors
               SEATTLE, WA 98125                                                                                                 Services
                                                                                                                                 Other Water


       3.13
       52.
            CONSERVICE                                                     6/12/2020                          $1,794.30          Secured debt
               507 NORTHGATE COMMERCIAL                                                                                          Unsecured loan repayments
               507 NE NORTHGATE WAY                                                                                              Suppliers or vendors
               SEATTLE, WA 98125                                                                                                 Services
                                                                                                                                 Other Water


       3.13
       53.
            CONSTELLATION NEWENERGY GAS                                    3/17/2020                        $36,678.13           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       54.
            CONSTELLATION NEWENERGY GAS                                    3/24/2020                        $95,234.51           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       55.
            CONSTELLATION NEWENERGY GAS                                    3/27/2020                        $24,433.81           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       56.
            CONSTELLATION NEWENERGY GAS                                    3/31/2020                        $35,005.89           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 173
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 194 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.13
       57.
            CONSTELLATION NEWENERGY GAS                                    4/7/2020                         $73,130.87           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       58.
            CONSTELLATION NEWENERGY GAS                                    4/14/2020                        $46,561.40           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       59.
            CONSTELLATION NEWENERGY GAS                                    4/21/2020                        $33,310.87           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       60.
            CONSTELLATION NEWENERGY GAS                                    4/28/2020                        $17,496.32           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       61.
            CONSTELLATION NEWENERGY GAS                                    4/30/2020                        $14,180.13           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       62.
            CONSTELLATION NEWENERGY GAS                                    5/5/2020                           $4,175.37          Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       63.
            CONSTELLATION NEWENERGY GAS                                    5/7/2020                         $23,384.88           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       64.
            CONSTELLATION NEWENERGY GAS                                    5/12/2020                        $11,787.89           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 174
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 195 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.13
       65.
            CONSTELLATION NEWENERGY GAS                                    5/14/2020                        $11,598.15           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       66.
            CONSTELLATION NEWENERGY GAS                                    5/19/2020                        $19,512.46           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       67.
            CONSTELLATION NEWENERGY GAS                                    5/21/2020                        $13,118.19           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       68.
            CONSTELLATION NEWENERGY GAS                                    5/26/2020                        $10,612.41           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       69.
            CONSTELLATION NEWENERGY GAS                                    5/28/2020                          $6,684.48          Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       70.
            CONSTELLATION NEWENERGY GAS                                    5/29/2020                          $7,042.27          Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       71.
            CONSTELLATION NEWENERGY GAS                                    6/2/2020                         $11,975.00           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       72.
            CONSTELLATION NEWENERGY GAS                                    6/4/2020                           $5,106.62          Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 175
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 196 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.13
       73.
            CONSTELLATION NEWENERGY GAS                                    6/10/2020                        $41,896.38           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       74.
            CONSTELLATION NEWENERGY GAS                                    6/12/2020                        $13,731.05           Secured debt
               DIVISION LLC                                                                                                      Unsecured loan repayments
               10 S DEARBORN STREET 51ST FLOOR                                                                                   Suppliers or vendors
               CHICAGO, IL 60603                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       75.
            CONTINENTAL 1500 ROSECRANS LLC                                 3/26/2020                               $0.01         Secured debt
               P.O. BOX 840964                                                                                                   Unsecured loan repayments
               LOS ANGELES, CA 90084-0964                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Banking Fees


       3.13
       76.
            CONTINENTAL 1500 ROSECRANS LLC                                 3/31/2020                               $0.01         Secured debt
               P.O. BOX 840964                                                                                                   Unsecured loan repayments
               LOS ANGELES, CA 90084-0964                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Banking Fees


       3.13
       77.
            CONTRA COSTA                                                   3/24/2020                            $199.00          Secured debt
               ENVIRONMENTAL HEALTH                                                                                              Unsecured loan repayments
               2120 DIAMOND BLVD                                                                                                 Suppliers or vendors
               CONCORD, CA 94520                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.13
       78.
            CORPORATION SERVICE COMPANY                                    4/23/2020                        $30,590.00           Secured debt
               251 LITTLE FALLS DRIVE                                                                                            Unsecured loan repayments
               WILMINGTON, DE 19808                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.13
       79.
            CORTNEY S CRIBARI                                              6/11/2020                               $0.01         Secured debt
               939 QUARTERHORSE LN                                                                                               Unsecured loan repayments
               OAK PARK, CA 91377                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.13
       80.
            COSERV                                                         3/24/2020                          $4,237.25          Secured debt
               7701 SOUTH STEMMONS                                                                                               Unsecured loan repayments
               CORINTH, TX 76210                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 176
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 197 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.13
       81.
            COSERV                                                         4/7/2020                         $10,583.49           Secured debt
               7701 SOUTH STEMMONS                                                                                               Unsecured loan repayments
               CORINTH, TX 76210                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       82.
            COSERV                                                         4/21/2020                          $3,643.59          Secured debt
               7701 SOUTH STEMMONS                                                                                               Unsecured loan repayments
               CORINTH, TX 76210                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       83.
            COSERV                                                         4/28/2020                          $2,786.57          Secured debt
               7701 SOUTH STEMMONS                                                                                               Unsecured loan repayments
               CORINTH, TX 76210                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       84.
            COSERV                                                         5/5/2020                           $2,467.13          Secured debt
               7701 SOUTH STEMMONS                                                                                               Unsecured loan repayments
               CORINTH, TX 76210                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       85.
            COSERV                                                         5/21/2020                          $3,601.14          Secured debt
               7701 SOUTH STEMMONS                                                                                               Unsecured loan repayments
               CORINTH, TX 76210                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       86.
            COSERV                                                         5/28/2020                          $2,610.94          Secured debt
               7701 SOUTH STEMMONS                                                                                               Unsecured loan repayments
               CORINTH, TX 76210                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       87.
            COSERV                                                         6/10/2020                          $5,384.98          Secured debt
               7701 SOUTH STEMMONS                                                                                               Unsecured loan repayments
               CORINTH, TX 76210                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.13
       88.
            COSTAR REAL ESTATE MANAGER                                     3/24/2020                        $65,317.08           Secured debt
               INC.                                                                                                              Unsecured loan repayments
               1331 L STREET NW                                                                                                  Suppliers or vendors
               WASHINGTON, DC 20005-4293                                                                                         Services
                                                                                                                                 Other Software as a Service




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 177
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 198 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.13
       89.
            COTTONE, SALVATORE                                             4/8/2020                             $619.52          Secured debt
               151 W 106TH ST APT 2B                                                                                             Unsecured loan repayments
               NEW YORK, NY 100253727                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.13
       90.
            COTTONE, SALVATORE                                             4/22/2020                            $619.52          Secured debt
               151 W 106TH ST APT 2B                                                                                             Unsecured loan repayments
               NEW YORK, NY 100253727                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.13
       91.
            COTTONE, SALVATORE                                             5/1/2020                             $619.52          Secured debt
               151 W 106TH ST APT 2B                                                                                             Unsecured loan repayments
               NEW YORK, NY 100253727                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.13
       92.
            COTTONWOOD IMPROVEMENT                                         4/28/2020                            $780.00          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               8620 HIGHLAND DRIVE                                                                                               Suppliers or vendors
               SANDY, UT 84093                                                                                                   Services
                                                                                                                                 Other Water


       3.13
       93.
            COUNTY OF ALAMEDA                                              4/7/2020                             $229.00          Secured debt
               ENVIRONMENTAL SERVICES                                                                                            Unsecured loan repayments
               P.O. BOX N                                                                                                        Suppliers or vendors
               ALAMEDA, CA 94501-0108                                                                                            Services
                                                                                                                                 Other Permits and Licenses


       3.13
       94.
            COUNTY OF ALAMEDA                                              4/14/2020                          $3,793.00          Secured debt
               ENVIRONMENTAL SERVICES                                                                                            Unsecured loan repayments
               P.O. BOX N                                                                                                        Suppliers or vendors
               ALAMEDA, CA 94501-0108                                                                                            Services
                                                                                                                                 Other Permits and Licenses


       3.13
       95.
            COUNTY OF ALAMEDA                                              5/12/2020                            $229.00          Secured debt
               ENVIRONMENTAL SERVICES                                                                                            Unsecured loan repayments
               P.O. BOX N                                                                                                        Suppliers or vendors
               ALAMEDA, CA 94501-0108                                                                                            Services
                                                                                                                                 Other Permits and Licenses


       3.13
       96.
            COUNTY OF RIVERSIDE                                            3/24/2020                            $842.00          Secured debt
               DIVISION OF WEIGHTS & MEASURES                                                                                    Unsecured loan repayments
               P.O. BOX 1089                                                                                                     Suppliers or vendors
               RIVERSIDE, CA 92502-3012                                                                                          Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 178
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 199 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.13
       97.
            COUNTY OF RIVERSIDE                                            4/28/2020                          $1,051.00          Secured debt
               DIVISION OF WEIGHTS & MEASURES                                                                                    Unsecured loan repayments
               P.O. BOX 1089                                                                                                     Suppliers or vendors
               RIVERSIDE, CA 92502-3012                                                                                          Services
                                                                                                                                 Other Permits and Licenses


       3.13
       98.
            COUNTY OF RIVERSIDE                                            5/26/2020                            $812.00          Secured debt
               DIVISION OF WEIGHTS & MEASURES                                                                                    Unsecured loan repayments
               P.O. BOX 1089                                                                                                     Suppliers or vendors
               RIVERSIDE, CA 92502-3012                                                                                          Services
                                                                                                                                 Other Permits and Licenses


       3.13
       99.
            COUNTY OF SACRAMENTO                                           4/7/2020                           $2,475.44          Secured debt
               ENVIRONMENTAL MANAGEMENT                                                                                          Unsecured loan repayments
               DEPARTMENT                                                                                                        Suppliers or vendors
               10590 ARMSTRONG AVENUE                                                                                            Services
               MATHER, CA 95655
                                                                                                                                 Other Permits and Licenses


       3.14
       00.
            COUNTY OF SAN BERNARDINO                                       3/24/2020                          $4,509.00          Secured debt
               AGRICULTURE/WEIGHTS AND                                                                                           Unsecured loan repayments
               MEASURES                                                                                                          Suppliers or vendors
               777 EAST RIALTO AVENUE                                                                                            Services
               SAN BERNARDINO, CA 92415
                                                                                                                                 Other Permits and Licenses


       3.14
       01.
            COUNTY OF SAN BERNARDINO                                       3/31/2020                            $880.00          Secured debt
               AGRICULTURE/WEIGHTS AND                                                                                           Unsecured loan repayments
               MEASURES                                                                                                          Suppliers or vendors
               777 EAST RIALTO AVENUE                                                                                            Services
               SAN BERNARDINO, CA 92415
                                                                                                                                 Other Permits and Licenses


       3.14
       02.
            COUNTY OF SAN DIEGO                                            3/24/2020                            $824.00          Secured debt
               DEPT.OF AGRICULTURE                                                                                               Unsecured loan repayments
               WEIGHTS & MEASURES                                                                                                Suppliers or vendors
               SAN DIEGO, CA 92123                                                                                               Services
                                                                                                                                 Other Permits and Licenses


       3.14
       03.
            COUNTY OF SAN DIEGO                                            4/21/2020                            $484.00          Secured debt
               DEPT.OF AGRICULTURE                                                                                               Unsecured loan repayments
               WEIGHTS & MEASURES                                                                                                Suppliers or vendors
               SAN DIEGO, CA 92123                                                                                               Services
                                                                                                                                 Other Permits and Licenses


       3.14
       04.
            COUNTY OF SAN DIEGO                                            5/5/2020                             $340.00          Secured debt
               DEPT.OF AGRICULTURE                                                                                               Unsecured loan repayments
               WEIGHTS & MEASURES                                                                                                Suppliers or vendors
               SAN DIEGO, CA 92123                                                                                               Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 179
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 200 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       05.
            COUNTY OF SONOMA                                               4/7/2020                             $657.00          Secured debt
               DEPT. OF HEALTH SERVICES                                                                                          Unsecured loan repayments
               625 5TH STREET                                                                                                    Suppliers or vendors
               SANTA ROSA, CA 95404                                                                                              Services
                                                                                                                                 Other Permits and Licenses


       3.14
       06.
            COUNTY OF SONOMA                                               4/21/2020                          $3,086.00          Secured debt
               DEPT. OF HEALTH SERVICES                                                                                          Unsecured loan repayments
               625 5TH STREET                                                                                                    Suppliers or vendors
               SANTA ROSA, CA 95404                                                                                              Services
                                                                                                                                 Other Permits and Licenses


       3.14
       07.
            COUNTY OF VENTURA                                              4/14/2020                            $620.06          Secured debt
               ENVIRONMENTAL HEALTH DEPT                                                                                         Unsecured loan repayments
               800 S VICTORIA AVE                                                                                                Suppliers or vendors
               VENTURA, CA 93009-1730                                                                                            Services
                                                                                                                                 Other Permits and Licenses


       3.14
       08.
            COVENTRY HEALTH CARE DBA FIRST                                 3/18/2020                              $21.23         Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       09.
            COVENTRY HEALTH CARE DBA FIRST                                 3/19/2020                            $125.27          Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       10.
            COVENTRY HEALTH CARE DBA FIRST                                 3/19/2020                          $1,729.00          Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       11.
            COVENTRY HEALTH CARE DBA FIRST                                 3/24/2020                          $2,590.66          Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       12.
            COVENTRY HEALTH CARE DBA FIRST                                 3/26/2020                              $83.89         Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 180
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 201 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       13.
            COVENTRY HEALTH CARE DBA FIRST                                 4/2/2020                               $21.68         Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       14.
            COVENTRY HEALTH CARE DBA FIRST                                 4/2/2020                               $47.88         Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       15.
            COVENTRY HEALTH CARE DBA FIRST                                 4/2/2020                               $10.83         Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       16.
            COVENTRY HEALTH CARE DBA FIRST                                 4/17/2020                              $10.53         Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       17.
            COVENTRY HEALTH CARE DBA FIRST                                 4/24/2020                          $1,718.59          Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       18.
            COVENTRY HEALTH CARE DBA FIRST                                 4/24/2020                              $12.25         Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       19.
            COVENTRY HEALTH CARE DBA FIRST                                 4/24/2020                              $66.00         Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       20.
            COVENTRY HEALTH CARE DBA FIRST                                 4/27/2020                              $83.89         Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 181
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 202 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       21.
            COVENTRY HEALTH CARE DBA FIRST                                 4/30/2020                              $46.48         Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       22.
            COVENTRY HEALTH CARE DBA FIRST                                 5/19/2020                               $9.95         Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       23.
            COVENTRY HEALTH CARE DBA FIRST                                 5/19/2020                              $12.61         Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       24.
            COVENTRY HEALTH CARE DBA FIRST                                 5/20/2020                              $11.73         Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       25.
            COVENTRY HEALTH CARE DBA FIRST                                 5/22/2020                              $66.00         Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       26.
            COVENTRY HEALTH CARE DBA FIRST                                 5/28/2020                              $46.48         Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       27.
            COVENTRY HEALTH CARE DBA FIRST                                 5/29/2020                              $83.89         Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       28.
            COVENTRY HEALTH CARE DBA FIRST                                 6/9/2020                                $8.05         Secured debt
               SCRIPT                                                                                                            Unsecured loan repayments
               24160 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 182
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 203 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       29.
            COX BUSINESS                                                   3/17/2020                            $197.01          Secured debt
               P.O. BOX 53280                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85072-3280                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.14
       30.
            COX BUSINESS                                                   3/24/2020                            $331.41          Secured debt
               P.O. BOX 53280                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85072-3280                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.14
       31.
            COX BUSINESS                                                   3/27/2020                          $5,047.08          Secured debt
               P.O. BOX 53280                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85072-3280                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.14
       32.
            COX BUSINESS                                                   4/7/2020                             $705.64          Secured debt
               P.O. BOX 53280                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85072-3280                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.14
       33.
            COX BUSINESS                                                   4/14/2020                          $1,731.69          Secured debt
               P.O. BOX 53280                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85072-3280                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.14
       34.
            COX BUSINESS                                                   4/21/2020                          $2,401.50          Secured debt
               P.O. BOX 53280                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85072-3280                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.14
       35.
            COX BUSINESS                                                   4/23/2020                          $1,048.40          Secured debt
               P.O. BOX 53280                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85072-3280                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 183
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 204 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       36.
            COX BUSINESS                                                   4/30/2020                            $749.79          Secured debt
               P.O. BOX 53280                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85072-3280                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.14
       37.
            COX BUSINESS                                                   5/21/2020                          $3,032.39          Secured debt
               P.O. BOX 53280                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85072-3280                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.14
       38.
            COX BUSINESS                                                   5/28/2020                          $2,352.89          Secured debt
               P.O. BOX 53280                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85072-3280                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.14
       39.
            COX BUSINESS                                                   6/4/2020                           $1,098.67          Secured debt
               P.O. BOX 53280                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85072-3280                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.14
       40.
            COX COMMUNICATION - 6058                                       3/31/2020                            $254.32          Secured debt
               P.O. BOX 6058                                                                                                     Unsecured loan repayments
               CYPRESS, CA 90630-0058                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.14
       41.
            COX COMMUNICATION - 6058                                       4/7/2020                             $385.05          Secured debt
               P.O. BOX 6058                                                                                                     Unsecured loan repayments
               CYPRESS, CA 90630-0058                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.14
       42.
            COX COMMUNICATION - 6058                                       4/28/2020                            $254.32          Secured debt
               P.O. BOX 6058                                                                                                     Unsecured loan repayments
               CYPRESS, CA 90630-0058                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 184
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 205 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       43.
            COX COMMUNICATION - 6058                                       5/7/2020                             $385.05          Secured debt
               P.O. BOX 6058                                                                                                     Unsecured loan repayments
               CYPRESS, CA 90630-0058                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.14
       44.
            COX COMMUNICATION - 6058                                       5/28/2020                            $254.32          Secured debt
               P.O. BOX 6058                                                                                                     Unsecured loan repayments
               CYPRESS, CA 90630-0058                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.14
       45.
            COX COMMUNICATIONS - 53262                                     3/17/2020                            $192.39          Secured debt
               750 N RANCHO RD                                                                                                   Unsecured loan repayments
               LAS VEGAS, NV 89106                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.14
       46.
            COX COMMUNICATIONS - 53262                                     3/24/2020                            $439.26          Secured debt
               750 N RANCHO RD                                                                                                   Unsecured loan repayments
               LAS VEGAS, NV 89106                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.14
       47.
            COX COMMUNICATIONS - 53262                                     4/21/2020                            $908.50          Secured debt
               750 N RANCHO RD                                                                                                   Unsecured loan repayments
               LAS VEGAS, NV 89106                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.14
       48.
            COX COMMUNICATIONS - 53262                                     5/5/2020                             $306.85          Secured debt
               750 N RANCHO RD                                                                                                   Unsecured loan repayments
               LAS VEGAS, NV 89106                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.14
       49.
            COX COMMUNICATIONS - 53262                                     5/12/2020                            $192.39          Secured debt
               750 N RANCHO RD                                                                                                   Unsecured loan repayments
               LAS VEGAS, NV 89106                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.14
       50.
            COX COMMUNICATIONS - 53262                                     5/19/2020                            $440.83          Secured debt
               750 N RANCHO RD                                                                                                   Unsecured loan repayments
               LAS VEGAS, NV 89106                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 185
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 206 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       51.
            CSG INTERACTIVE MESSAGING INC                                  5/14/2020                        $59,936.27           Secured debt
               9555 MAROON CIRCLE                                                                                                Unsecured loan repayments
               ENGLEWOOD, CO 80112                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Collection Fees


       3.14
       52.
            CUCAMONGA COUNTY WATER DIST.                                   4/7/2020                           $1,445.69          Secured debt
               P.O. BOX 638                                                                                                      Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       53.
            CUCAMONGA COUNTY WATER DIST.                                   5/7/2020                             $166.70          Secured debt
               P.O. BOX 638                                                                                                      Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       54.
            CUCAMONGA COUNTY WATER DIST.                                   6/10/2020                            $162.88          Secured debt
               P.O. BOX 638                                                                                                      Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       55.
            CUMMING & PARTNERS                                             6/12/2020                          $3,200.00          Secured debt
               2 ST. CLAIR AVENUE EAST SUITE 901                                                                                 Unsecured loan repayments
               ATTN: NADEEN AHAMAD                                                                                               Suppliers or vendors
               TORONTO                                                                                                           Services
               CANADA, ON M4T 2T5
                                                                                                                                 Other Legal Costs


       3.14
       56.
            DAIJOGO & PEDERSEN LLP                                         4/2/2020                           $7,500.00          Secured debt
               21 TAMAL VISTA BLVD                                                                                               Unsecured loan repayments
               SUITE 295                                                                                                         Suppliers or vendors
               CORTE MADERA, CA 94925
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       57.
            DAIJOGO & PEDERSEN LLP                                         6/11/2020                          $7,534.04          Secured debt
               21 TAMAL VISTA BLVD                                                                                               Unsecured loan repayments
               SUITE 295                                                                                                         Suppliers or vendors
               CORTE MADERA, CA 94925
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       58.
            DAIJOGO & PEDERSEN LLP                                         6/11/2020                          $1,301.45          Secured debt
               21 TAMAL VISTA BLVD                                                                                               Unsecured loan repayments
               SUITE 295                                                                                                         Suppliers or vendors
               CORTE MADERA, CA 94925
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 186
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 207 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       59.
            DALLAS WATER UTILITIES                                         3/24/2020                            $373.64          Secured debt
               CITY HALL 1 AN                                                                                                    Unsecured loan repayments
               DALLAS, TX 75277                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       60.
            DALLAS WATER UTILITIES                                         4/7/2020                           $1,905.29          Secured debt
               CITY HALL 1 AN                                                                                                    Unsecured loan repayments
               DALLAS, TX 75277                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       61.
            DALLAS WATER UTILITIES                                         4/21/2020                            $169.64          Secured debt
               CITY HALL 1 AN                                                                                                    Unsecured loan repayments
               DALLAS, TX 75277                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       62.
            DALLAS WATER UTILITIES                                         5/5/2020                           $1,379.78          Secured debt
               CITY HALL 1 AN                                                                                                    Unsecured loan repayments
               DALLAS, TX 75277                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       63.
            DALLAS WATER UTILITIES                                         5/19/2020                              $64.97         Secured debt
               CITY HALL 1 AN                                                                                                    Unsecured loan repayments
               DALLAS, TX 75277                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       64.
            DALLAS WATER UTILITIES                                         6/10/2020                          $1,471.18          Secured debt
               CITY HALL 1 AN                                                                                                    Unsecured loan repayments
               DALLAS, TX 75277                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       65.
            DANIEL ROJAS                                                   4/21/2020                          $2,293.18          Secured debt
               500 TEALRIDGE LN                                                                                                  Unsecured loan repayments
               DESOTO, TX 75115                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


       3.14
       66.
            DAVE BUNCH                                                     4/30/2020                          $1,293.33          Secured debt
               6252 POWELL RD.                                                                                                   Unsecured loan repayments
               PARKER, CO 80134                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 187
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 208 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       67.
            DAVE BUNCH                                                     5/12/2020                          $1,293.33          Secured debt
               6252 POWELL RD.                                                                                                   Unsecured loan repayments
               PARKER, CO 80134                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


       3.14
       68.
            DAVID NEMESCHANSKY                                             4/7/2020                             $813.61          Secured debt
               40 ROSE AVE APT 5                                                                                                 Unsecured loan repayments
               LOS ANGELES, CA 90291                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Employee Recruiting
                                                                                                                               Cost & Adv

       3.14
       69.
            DAVID PANG                                                     3/17/2020                          $1,171.87          Secured debt
               5674 STONERIDGE DR STE 11                                                                                         Unsecured loan repayments
               PLEASANTON, CA 94588                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.14
       70.
            DELOITTE CONSULTING LLP                                        6/12/2020                       $676,908.12           Secured debt
               4022 SELLIS DRIVE                                                                                                 Unsecured loan repayments
               HERMITAGE, TN 37076                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       71.
            DELOITTE CONSULTING LLP                                        6/12/2020                        $33,091.88           Secured debt
               4022 SELLIS DRIVE                                                                                                 Unsecured loan repayments
               HERMITAGE, TN 37076                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       72.
            DELTA DENTAL PLAN                                              3/20/2020                        $30,988.11           Secured debt
               P.O. BOX 44460                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.14
       73.
            DELTA DENTAL PLAN                                              3/24/2020                        $34,049.50           Secured debt
               P.O. BOX 44460                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 188
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 209 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       74.
            DELTA DENTAL PLAN                                              3/31/2020                        $16,634.70           Secured debt
               P.O. BOX 44460                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.14
       75.
            DELTA DENTAL PLAN                                              4/7/2020                         $13,848.93           Secured debt
               P.O. BOX 44460                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.14
       76.
            DELTA DENTAL PLAN                                              4/14/2020                        $17,118.88           Secured debt
               P.O. BOX 44460                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.14
       77.
            DELTA DENTAL PLAN                                              4/21/2020                          $6,776.15          Secured debt
               P.O. BOX 44460                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.14
       78.
            DELTA DENTAL PLAN                                              4/28/2020                          $8,607.45          Secured debt
               P.O. BOX 44460                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.14
       79.
            DELTA DENTAL PLAN                                              5/5/2020                           $4,611.10          Secured debt
               P.O. BOX 44460                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.14
       80.
            DELTA DENTAL PLAN                                              5/12/2020                          $8,917.50          Secured debt
               P.O. BOX 44460                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 189
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 210 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       81.
            DELTA DENTAL PLAN                                              5/14/2020                          $8,312.50          Secured debt
               P.O. BOX 44460                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.14
       82.
            DELTA DENTAL PLAN                                              5/19/2020                        $13,864.10           Secured debt
               P.O. BOX 44460                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.14
       83.
            DELTA DENTAL PLAN                                              5/26/2020                          $9,293.20          Secured debt
               P.O. BOX 44460                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.14
       84.
            DELTA DENTAL PLAN                                              6/2/2020                         $11,666.30           Secured debt
               P.O. BOX 44460                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.14
       85.
            DELTA DENTAL PLAN                                              6/9/2020                         $25,089.00           Secured debt
               P.O. BOX 44460                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.14
       86.
            DELTA DENTAL PLAN                                              6/11/2020                          $8,274.00          Secured debt
               P.O. BOX 44460                                                                                                    Unsecured loan repayments
               SAN FRANCISCO, CA 94142                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.14
       87.
            DENTON COUNTY FRESH WATER                                      3/24/2020                          $2,198.50          Secured debt
               SUPPLY                                                                                                            Unsecured loan repayments
               2540 KING ARTHUR                                                                                                  Suppliers or vendors
               STE 220                                                                                                           Services
               LEWISVILLE, TX 75056
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 190
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 211 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       88.
            DENTON COUNTY FRESH WATER                                      4/21/2020                          $1,228.91          Secured debt
               SUPPLY                                                                                                            Unsecured loan repayments
               2540 KING ARTHUR                                                                                                  Suppliers or vendors
               STE 220                                                                                                           Services
               LEWISVILLE, TX 75056
                                                                                                                                 Other Water


       3.14
       89.
            DENTON COUNTY FRESH WATER                                      5/19/2020                            $226.68          Secured debt
               SUPPLY                                                                                                            Unsecured loan repayments
               2540 KING ARTHUR                                                                                                  Suppliers or vendors
               STE 220                                                                                                           Services
               LEWISVILLE, TX 75056
                                                                                                                                 Other Water


       3.14
       90.
            DENVER WATER                                                   3/24/2020                          $1,791.31          Secured debt
               P.O. BOX 173343                                                                                                   Unsecured loan repayments
               DENVER, CO 80217-3343                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       91.
            DENVER WATER                                                   3/27/2020                            $954.01          Secured debt
               P.O. BOX 173343                                                                                                   Unsecured loan repayments
               DENVER, CO 80217-3343                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       92.
            DENVER WATER                                                   4/7/2020                             $999.95          Secured debt
               P.O. BOX 173343                                                                                                   Unsecured loan repayments
               DENVER, CO 80217-3343                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       93.
            DENVER WATER                                                   4/14/2020                            $254.93          Secured debt
               P.O. BOX 173343                                                                                                   Unsecured loan repayments
               DENVER, CO 80217-3343                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       94.
            DENVER WATER                                                   4/21/2020                            $212.12          Secured debt
               P.O. BOX 173343                                                                                                   Unsecured loan repayments
               DENVER, CO 80217-3343                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       95.
            DENVER WATER                                                   4/23/2020                            $193.43          Secured debt
               P.O. BOX 173343                                                                                                   Unsecured loan repayments
               DENVER, CO 80217-3343                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 191
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 212 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       96.
            DENVER WATER                                                   4/30/2020                            $121.31          Secured debt
               P.O. BOX 173343                                                                                                   Unsecured loan repayments
               DENVER, CO 80217-3343                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       97.
            DENVER WATER                                                   5/12/2020                            $136.16          Secured debt
               P.O. BOX 173343                                                                                                   Unsecured loan repayments
               DENVER, CO 80217-3343                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       98.
            DENVER WATER                                                   5/19/2020                            $228.14          Secured debt
               P.O. BOX 173343                                                                                                   Unsecured loan repayments
               DENVER, CO 80217-3343                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.14
       99.
            DENVER WATER                                                   5/26/2020                            $201.44          Secured debt
               P.O. BOX 173343                                                                                                   Unsecured loan repayments
               DENVER, CO 80217-3343                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.15
       00.
            DENVER WATER                                                   5/28/2020                          $5,903.12          Secured debt
               P.O. BOX 173343                                                                                                   Unsecured loan repayments
               DENVER, CO 80217-3343                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.15
       01.
            DENVER WATER                                                   5/29/2020                            $123.98          Secured debt
               P.O. BOX 173343                                                                                                   Unsecured loan repayments
               DENVER, CO 80217-3343                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.15
       02.
            DENVER WATER                                                   6/10/2020                            $127.38          Secured debt
               P.O. BOX 173343                                                                                                   Unsecured loan repayments
               DENVER, CO 80217-3343                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.15
       03.
            DEPARTMENT OF LABOR &                                          4/28/2020                        $55,174.75           Secured debt
               INDUSTRIES                                                                                                        Unsecured loan repayments
               DOSH CASHIER                                                                                                      Suppliers or vendors
               P.O. BOX 44835                                                                                                    Services
               OLYMPIA, WA 98504-4835
                                                                                                                                  Other Workers Comp
                                                                                                                               Insurance


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 192
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 213 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       04.
            DESERT ORTHOPAEDIC CENTER                                      3/19/2020                              $87.44         Secured debt
               PO BOX 50509                                                                                                      Unsecured loan repayments
               HENDERSON, NV 89016                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.15
       05.
            DESERT ORTHOPAEDIC CENTER LTD                                  3/19/2020                              $87.44         Secured debt
               PO BOX 50509                                                                                                      Unsecured loan repayments
               HENDERSON, NV 89016                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.15
       06.
            DEVAUX, ANDREA                                                 3/24/2020                            $174.08          Secured debt
               599 S ELISEO DR APT 8                                                                                             Unsecured loan repayments
               GREENBRAE, CA 949042252                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.15
       07.
            DEVAUX, ANDREA                                                 4/2/2020                            $-174.08          Secured debt
               599 S ELISEO DR APT 8                                                                                             Unsecured loan repayments
               GREENBRAE, CA 949042252                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.15
       08.
            DEVAUX, ANDREA                                                 4/3/2020                             $174.08          Secured debt
               599 S ELISEO DR APT 8                                                                                             Unsecured loan repayments
               GREENBRAE, CA 949042252                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.15
       09.
            DHMG MERCY                                                     5/26/2020                            $142.18          Secured debt
               PO BOX 742016                                                                                                     Unsecured loan repayments
               LOS ANGELES, CA 90074                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.15
       10.
            DHR INTERNATIONAL                                              5/19/2020                          $5,711.02          Secured debt
               121 NORTH JEFFERSON STREET                                                                                        Unsecured loan repayments
               CHICAGO, IL 60661                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Professional Fees


       3.15
       11.
            DIAMOND COMMUNICATIONS INC                                     4/30/2020                            $240.00          Secured debt
               P.O. BOX 328                                                                                                      Unsecured loan repayments
               MADERA, CA 93639                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 193
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 214 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       12.
            DIAMOND COMMUNICATIONS INC                                     6/2/2020                             $395.00          Secured debt
               P.O. BOX 328                                                                                                      Unsecured loan repayments
               MADERA, CA 93639                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.15
       13.
            DIAMOND COMMUNICATIONS INC                                     6/11/2020                            $240.00          Secured debt
               P.O. BOX 328                                                                                                      Unsecured loan repayments
               MADERA, CA 93639                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.15
       14.
            DIETZE AND DAVIS PC                                            6/12/2020                          $3,982.00          Secured debt
               2060 BROADWAY STE                                                                                                 Unsecured loan repayments
               400                                                                                                               Suppliers or vendors
               BOULDER, CO 80302                                                                                                 Services
                                                                                                                                 Other Legal Costs


       3.15
       15.
            DIJONNE MARCELINO                                              4/23/2020                          $6,000.00          Secured debt
               9052 WINTHROP SPRINGS RD                                                                                          Unsecured loan repayments
               LAS VEGAS, NV 89139                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Social Media


       3.15
       16.
            DIJONNE MARCELINO                                              6/9/2020                           $1,200.00          Secured debt
               9052 WINTHROP SPRINGS RD                                                                                          Unsecured loan repayments
               LAS VEGAS, NV 89139                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Social Media


       3.15
       17.
            DIRECT ENERGY BUSINESS                                         3/17/2020                        $11,988.43           Secured debt
               P.O. BOX 905243                                                                                                   Unsecured loan repayments
               CHARLOTTE, NC 28290-5243                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.15
       18.
            DIRECT ENERGY BUSINESS                                         3/24/2020                          $1,255.40          Secured debt
               P.O. BOX 905243                                                                                                   Unsecured loan repayments
               CHARLOTTE, NC 28290-5243                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.15
       19.
            DIRECT ENERGY BUSINESS                                         4/14/2020                            $756.66          Secured debt
               P.O. BOX 905243                                                                                                   Unsecured loan repayments
               CHARLOTTE, NC 28290-5243                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 194
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 215 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       20.
            DIRECT ENERGY BUSINESS                                         4/21/2020                          $9,690.05          Secured debt
               P.O. BOX 905243                                                                                                   Unsecured loan repayments
               CHARLOTTE, NC 28290-5243                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.15
       21.
            DIRECT ENERGY BUSINESS                                         4/23/2020                            $810.41          Secured debt
               P.O. BOX 905243                                                                                                   Unsecured loan repayments
               CHARLOTTE, NC 28290-5243                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.15
       22.
            DIRECT ENERGY BUSINESS                                         5/12/2020                          $7,732.08          Secured debt
               P.O. BOX 905243                                                                                                   Unsecured loan repayments
               CHARLOTTE, NC 28290-5243                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.15
       23.
            DIRECT ENERGY BUSINESS                                         5/28/2020                            $677.33          Secured debt
               P.O. BOX 905243                                                                                                   Unsecured loan repayments
               CHARLOTTE, NC 28290-5243                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.15
       24.
            DIRECT ENERGY BUSINESS                                         6/10/2020                            $340.76          Secured debt
               P.O. BOX 905243                                                                                                   Unsecured loan repayments
               CHARLOTTE, NC 28290-5243                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.15
       25.
            DIRECT ENERGY BUSINESS                                         6/12/2020                          $4,385.58          Secured debt
               P.O. BOX 905243                                                                                                   Unsecured loan repayments
               CHARLOTTE, NC 28290-5243                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.15
       26.
            DIRECT SYSTEMS SUPPORT                                         4/23/2020                        $50,629.00           Secured debt
               9020 KENAMAR DR, SUITE 201                                                                                        Unsecured loan repayments
               SAN DIEGO, CA 92121                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other R&M Contracts


       3.15
       27.
            DISCOVER                                                       3/17/2020                            $972.00          Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 195
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 216 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       28.
            DISCOVER                                                       3/18/2020                            $371.44          Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.15
       29.
            DISCOVER                                                       3/19/2020                              $56.34         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.15
       30.
            DISCOVER                                                       4/1/2020                               $83.98         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.15
       31.
            DISCOVER                                                       4/7/2020                           $2,800.00          Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.15
       32.
            DISCOVER                                                       4/14/2020                            $828.00          Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.15
       33.
            DISCOVER                                                       4/28/2020                            $510.00          Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.15
       34.
            DISCOVER                                                       4/29/2020                            $556.00          Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.15
       35.
            DISCOVER                                                       5/11/2020                            $199.92          Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 196
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 217 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       36.
            DISCOVER                                                       5/15/2020                            $697.99          Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.15
       37.
            DISCOVER                                                       5/27/2020                            $536.00          Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.15
       38.
            DISCOVER                                                       3/17/2020                            $185.24          Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       39.
            DISCOVER                                                       3/18/2020                              $60.45         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       40.
            DISCOVER                                                       3/19/2020                              $51.98         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       41.
            DISCOVER                                                       3/20/2020                              $31.91         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       42.
            DISCOVER                                                       3/23/2020                              $10.49         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       43.
            DISCOVER                                                       3/24/2020                               $6.65         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 197
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 218 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       44.
            DISCOVER                                                       3/25/2020                               $3.05         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       45.
            DISCOVER                                                       3/26/2020                              $12.16         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       46.
            DISCOVER                                                       3/27/2020                               $1.30         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       47.
            DISCOVER                                                       3/30/2020                               $5.84         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       48.
            DISCOVER                                                       3/31/2020                               $3.28         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       49.
            DISCOVER                                                       4/1/2020                               $-1.78         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       50.
            DISCOVER                                                       4/3/2020                               $27.98         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       51.
            DISCOVER                                                       4/7/2020                              $-46.61         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 198
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 219 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       52.
            DISCOVER                                                       4/14/2020                             $-16.66         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       53.
            DISCOVER                                                       4/21/2020                               $1.78         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       54.
            DISCOVER                                                       4/28/2020                              $-8.82         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       55.
            DISCOVER                                                       4/29/2020                              $-9.61         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       56.
            DISCOVER                                                       5/11/2020                              $-5.20         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       57.
            DISCOVER                                                       5/12/2020                               $2.60         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       58.
            DISCOVER                                                       5/15/2020                             $-12.73         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       59.
            DISCOVER                                                       5/21/2020                               $1.55         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 199
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 220 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       60.
            DISCOVER                                                       5/22/2020                               $0.61         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       61.
            DISCOVER                                                       5/26/2020                               $1.35         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       62.
            DISCOVER                                                       5/27/2020                              $-9.51         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       63.
            DISCOVER                                                       5/28/2020                               $0.52         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       64.
            DISCOVER                                                       6/2/2020                                $2.90         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       65.
            DISCOVER                                                       6/4/2020                                $1.32         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       66.
            DISCOVER                                                       6/5/2020                                $4.68         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       67.
            DISCOVER                                                       6/9/2020                                $2.89         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 200
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 221 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       68.
            DISCOVER                                                       6/12/2020                               $1.08         Secured debt
               8500 GOVERNORS HILL DRIVE                                                                                         Unsecured loan repayments
               CINCINNATI, OH 45249                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.15
       69.
            DISH                                                           3/24/2020                          $1,880.95          Secured debt
               P.O. BOX 94063                                                                                                    Unsecured loan repayments
               PALATINE, IL 60094-4063                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.15
       70.
            DISH                                                           4/7/2020                             $334.59          Secured debt
               P.O. BOX 94063                                                                                                    Unsecured loan repayments
               PALATINE, IL 60094-4063                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.15
       71.
            DISH                                                           4/14/2020                            $215.31          Secured debt
               P.O. BOX 94063                                                                                                    Unsecured loan repayments
               PALATINE, IL 60094-4063                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.15
       72.
            DISH                                                           4/21/2020                          $1,751.91          Secured debt
               P.O. BOX 94063                                                                                                    Unsecured loan repayments
               PALATINE, IL 60094-4063                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.15
       73.
            DISH                                                           4/30/2020                            $143.55          Secured debt
               P.O. BOX 94063                                                                                                    Unsecured loan repayments
               PALATINE, IL 60094-4063                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.15
       74.
            DISH                                                           5/12/2020                            $215.31          Secured debt
               P.O. BOX 94063                                                                                                    Unsecured loan repayments
               PALATINE, IL 60094-4063                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.15
       75.
            DISH                                                           5/21/2020                          $1,880.95          Secured debt
               P.O. BOX 94063                                                                                                    Unsecured loan repayments
               PALATINE, IL 60094-4063                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 201
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 222 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       76.
            DLA PIPER LLP                                                  6/11/2020                        $48,197.50           Secured debt
               6225 SMITH AVENUE                                                                                                 Unsecured loan repayments
               BALTIMORE, MD 21209                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Legal Costs


       3.15
       77.
            DOMINION VIRGINIA POWER                                        4/7/2020                         $13,911.41           Secured debt
               PO BOX 26543                                                                                                      Unsecured loan repayments
               RICHMOND, VA 23290-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.15
       78.
            DOMINION VIRGINIA POWER                                        4/28/2020                          $2,676.92          Secured debt
               PO BOX 26543                                                                                                      Unsecured loan repayments
               RICHMOND, VA 23290-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.15
       79.
            DOMINION VIRGINIA POWER                                        5/5/2020                           $1,709.19          Secured debt
               PO BOX 26543                                                                                                      Unsecured loan repayments
               RICHMOND, VA 23290-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.15
       80.
            DOMINION VIRGINIA POWER                                        5/7/2020                           $1,990.40          Secured debt
               PO BOX 26543                                                                                                      Unsecured loan repayments
               RICHMOND, VA 23290-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.15
       81.
            DOMINION VIRGINIA POWER                                        5/28/2020                          $2,635.36          Secured debt
               PO BOX 26543                                                                                                      Unsecured loan repayments
               RICHMOND, VA 23290-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.15
       82.
            DOMINION VIRGINIA POWER                                        6/10/2020                          $3,825.58          Secured debt
               PO BOX 26543                                                                                                      Unsecured loan repayments
               RICHMOND, VA 23290-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.15
       83.
            DONALD ALLEN                                                   4/14/2020                          $2,300.34          Secured debt
               9437 DANBURY ST.                                                                                                  Unsecured loan repayments
               CYPRESS, CA 90630                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 202
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 223 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       84.
            DONALD PANG MD                                                 4/10/2020                            $170.03          Secured debt
               38162 GLENMOOR DR                                                                                                 Unsecured loan repayments
               FREMONT, CA 94536                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.15
       85.
            DUCERA PARTNERS LLC                                            6/2/2020                        $310,000.00           Secured debt
               499 PARK AVENUE                                                                                                   Unsecured loan repayments
               FLOOR 16                                                                                                          Suppliers or vendors
               NEW YORK, NY 10022
                                                                                                                                 Services
                                                                                                                                 Other


       3.15
       86.
            DUKE ENERGY                                                    3/24/2020                        $21,894.26           Secured debt
               PO BOX 1004                                                                                                       Unsecured loan repayments
               CHARLOTTE, NC 28201-1004                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.15
       87.
            DUKE ENERGY                                                    4/14/2020                          $5,618.04          Secured debt
               PO BOX 1004                                                                                                       Unsecured loan repayments
               CHARLOTTE, NC 28201-1004                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.15
       88.
            DUKE ENERGY                                                    4/21/2020                        $11,006.96           Secured debt
               PO BOX 1004                                                                                                       Unsecured loan repayments
               CHARLOTTE, NC 28201-1004                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.15
       89.
            DUKE ENERGY                                                    4/23/2020                          $4,708.60          Secured debt
               PO BOX 1004                                                                                                       Unsecured loan repayments
               CHARLOTTE, NC 28201-1004                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.15
       90.
            DUKE ENERGY                                                    5/7/2020                           $2,394.42          Secured debt
               PO BOX 1004                                                                                                       Unsecured loan repayments
               CHARLOTTE, NC 28201-1004                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.15
       91.
            DUKE ENERGY                                                    5/14/2020                              $82.03         Secured debt
               PO BOX 1004                                                                                                       Unsecured loan repayments
               CHARLOTTE, NC 28201-1004                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 203
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 224 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       92.
            DUKE ENERGY                                                    5/19/2020                          $3,138.58          Secured debt
               PO BOX 1004                                                                                                       Unsecured loan repayments
               CHARLOTTE, NC 28201-1004                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.15
       93.
            DUKE ENERGY                                                    5/21/2020                          $5,787.30          Secured debt
               PO BOX 1004                                                                                                       Unsecured loan repayments
               CHARLOTTE, NC 28201-1004                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.15
       94.
            DUKE ENERGY                                                    6/10/2020                          $3,042.69          Secured debt
               PO BOX 1004                                                                                                       Unsecured loan repayments
               CHARLOTTE, NC 28201-1004                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.15
       95.
            DUMITRU, NOELLE                                                4/14/2020                          $8,551.54          Secured debt
               1569 OAK HILL WAY                                                                                                 Unsecured loan repayments
               ROSEVILLE, CA 956614017                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.15
       96.
            EAST BAY MUNICIPAL UTILITY                                     3/24/2020                          $7,563.91          Secured debt
               EBMUND PAYMENT CENTER                                                                                             Unsecured loan repayments
               PO BOX 1000                                                                                                       Suppliers or vendors
               OAKLAND, CA 94649-0001                                                                                            Services
                                                                                                                                 Other Water


       3.15
       97.
            EAST BAY MUNICIPAL UTILITY                                     4/7/2020                           $5,582.98          Secured debt
               EBMUND PAYMENT CENTER                                                                                             Unsecured loan repayments
               PO BOX 1000                                                                                                       Suppliers or vendors
               OAKLAND, CA 94649-0001                                                                                            Services
                                                                                                                                 Other Water


       3.15
       98.
            EAST BAY MUNICIPAL UTILITY                                     4/21/2020                          $5,104.47          Secured debt
               EBMUND PAYMENT CENTER                                                                                             Unsecured loan repayments
               PO BOX 1000                                                                                                       Suppliers or vendors
               OAKLAND, CA 94649-0001                                                                                            Services
                                                                                                                                 Other Water


       3.15
       99.
            EAST BAY MUNICIPAL UTILITY                                     4/23/2020                          $2,254.06          Secured debt
               EBMUND PAYMENT CENTER                                                                                             Unsecured loan repayments
               PO BOX 1000                                                                                                       Suppliers or vendors
               OAKLAND, CA 94649-0001                                                                                            Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 204
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 225 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       00.
            EAST BAY MUNICIPAL UTILITY                                     4/28/2020                          $3,136.33          Secured debt
               EBMUND PAYMENT CENTER                                                                                             Unsecured loan repayments
               PO BOX 1000                                                                                                       Suppliers or vendors
               OAKLAND, CA 94649-0001                                                                                            Services
                                                                                                                                 Other Water


       3.16
       01.
            EAST BAY MUNICIPAL UTILITY                                     4/30/2020                          $5,008.03          Secured debt
               EBMUND PAYMENT CENTER                                                                                             Unsecured loan repayments
               PO BOX 1000                                                                                                       Suppliers or vendors
               OAKLAND, CA 94649-0001                                                                                            Services
                                                                                                                                 Other Water


       3.16
       02.
            EAST BAY MUNICIPAL UTILITY                                     5/14/2020                          $1,813.87          Secured debt
               EBMUND PAYMENT CENTER                                                                                             Unsecured loan repayments
               PO BOX 1000                                                                                                       Suppliers or vendors
               OAKLAND, CA 94649-0001                                                                                            Services
                                                                                                                                 Other Water


       3.16
       03.
            EAST BAY MUNICIPAL UTILITY                                     6/2/2020                             $226.36          Secured debt
               EBMUND PAYMENT CENTER                                                                                             Unsecured loan repayments
               PO BOX 1000                                                                                                       Suppliers or vendors
               OAKLAND, CA 94649-0001                                                                                            Services
                                                                                                                                 Other Water


       3.16
       04.
            EAST BAY MUNICIPAL UTILITY                                     6/4/2020                           $2,827.95          Secured debt
               EBMUND PAYMENT CENTER                                                                                             Unsecured loan repayments
               PO BOX 1000                                                                                                       Suppliers or vendors
               OAKLAND, CA 94649-0001                                                                                            Services
                                                                                                                                 Other Water


       3.16
       05.
            EAST BAY SHOULDER CLINIC                                       3/27/2020                            $930.07          Secured debt
               PO BOX 1298                                                                                                       Unsecured loan repayments
               LAFAYETTE, CA 94549                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.16
       06.
            EAST BAY SHOULDER CLINIC                                       4/10/2020                            $125.31          Secured debt
               PO BOX 1298                                                                                                       Unsecured loan repayments
               LAFAYETTE, CA 94549                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.16
       07.
            EAST BAY SHOULDER CLINIC                                       4/13/2020                              $12.50         Secured debt
               PO BOX 1298                                                                                                       Unsecured loan repayments
               LAFAYETTE, CA 94549                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 205
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 226 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       08.
            EAST BAY SHOULDER CLINIC                                       5/8/2020                             $835.56          Secured debt
               PO BOX 1298                                                                                                       Unsecured loan repayments
               LAFAYETTE, CA 94549                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.16
       09.
            EAST COAST ORTHOTIC PROSTHETIC                                 3/30/2020                            $318.75          Secured debt
               PO BOX 662                                                                                                        Unsecured loan repayments
               DEER PARK, NY 11729                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.16
       10.
            EAST COAST ORTHOTIC PROSTHETIC                                 4/1/2020                               $38.25         Secured debt
               PO BOX 662                                                                                                        Unsecured loan repayments
               DEER PARK, NY 11729                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.16
       11.
            EAST WEST BANK                                                 4/28/2020                               $0.01         Secured debt
               C/O CHARLES DUNN REAL ESTATE                                                                                      Unsecured loan repayments
               SERVICES                                                                                                          Suppliers or vendors
               800 W. SIXTH STREET 6TH FLOOR                                                                                     Services
               LOS ANGELES, CA 90017
                                                                                                                                 Other Rent Payable


       3.16
       12.
            EASTERN MUNICIPAL WATER DIST.                                  3/24/2020                            $657.78          Secured debt
               P.O. BOX 8300                                                                                                     Unsecured loan repayments
               PERRIS, CA 92572-8300                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.16
       13.
            EASTERN MUNICIPAL WATER DIST.                                  3/27/2020                          $2,227.19          Secured debt
               P.O. BOX 8300                                                                                                     Unsecured loan repayments
               PERRIS, CA 92572-8300                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.16
       14.
            EASTERN MUNICIPAL WATER DIST.                                  4/14/2020                            $433.00          Secured debt
               P.O. BOX 8300                                                                                                     Unsecured loan repayments
               PERRIS, CA 92572-8300                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.16
       15.
            EASTERN MUNICIPAL WATER DIST.                                  4/21/2020                            $587.29          Secured debt
               P.O. BOX 8300                                                                                                     Unsecured loan repayments
               PERRIS, CA 92572-8300                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 206
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 227 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       16.
            EASTERN MUNICIPAL WATER DIST.                                  4/23/2020                            $478.81          Secured debt
               P.O. BOX 8300                                                                                                     Unsecured loan repayments
               PERRIS, CA 92572-8300                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.16
       17.
            EASTERN MUNICIPAL WATER DIST.                                  4/28/2020                          $1,005.98          Secured debt
               P.O. BOX 8300                                                                                                     Unsecured loan repayments
               PERRIS, CA 92572-8300                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.16
       18.
            EASTERN MUNICIPAL WATER DIST.                                  5/19/2020                            $524.57          Secured debt
               P.O. BOX 8300                                                                                                     Unsecured loan repayments
               PERRIS, CA 92572-8300                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.16
       19.
            EASTERN MUNICIPAL WATER DIST.                                  5/26/2020                          $1,623.44          Secured debt
               P.O. BOX 8300                                                                                                     Unsecured loan repayments
               PERRIS, CA 92572-8300                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.16
       20.
            EASTERN MUNICIPAL WATER DIST.                                  6/12/2020                            $483.62          Secured debt
               P.O. BOX 8300                                                                                                     Unsecured loan repayments
               PERRIS, CA 92572-8300                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.16
       21.
            EASYLINK SERVICES                                              3/17/2020                            $217.67          Secured debt
               XPEDITE SYSTEMS LLC                                                                                               Unsecured loan repayments
               PO BOX 116451                                                                                                     Suppliers or vendors
               ATALNTA, GA 30368-6451                                                                                            Services
                                                                                                                                 Other Telephone


       3.16
       22.
            EASYLINK SERVICES                                              4/14/2020                            $224.05          Secured debt
               XPEDITE SYSTEMS LLC                                                                                               Unsecured loan repayments
               PO BOX 116451                                                                                                     Suppliers or vendors
               ATALNTA, GA 30368-6451                                                                                            Services
                                                                                                                                 Other Telephone


       3.16
       23.
            EASYLINK SERVICES                                              5/21/2020                            $217.75          Secured debt
               XPEDITE SYSTEMS LLC                                                                                               Unsecured loan repayments
               PO BOX 116451                                                                                                     Suppliers or vendors
               ATALNTA, GA 30368-6451                                                                                            Services
                                                                                                                                 Other Telephone




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 207
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 228 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       24.
            EASYLINK SERVICES                                              6/12/2020                            $217.75          Secured debt
               XPEDITE SYSTEMS LLC                                                                                               Unsecured loan repayments
               PO BOX 116451                                                                                                     Suppliers or vendors
               ATALNTA, GA 30368-6451                                                                                            Services
                                                                                                                                 Other Telephone


       3.16
       25.
            EDELMAN                                                        4/30/2020                        $59,931.25           Secured debt
               C/O JP MORGAN CHASE, N.A.                                                                                         Unsecured loan repayments
               21992 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673-1219
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       26.
            EDELMAN                                                        6/2/2020                         $50,000.00           Secured debt
               C/O JP MORGAN CHASE, N.A.                                                                                         Unsecured loan repayments
               21992 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673-1219
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       27.
            EDELMAN                                                        6/4/2020                        $100,000.00           Secured debt
               C/O JP MORGAN CHASE, N.A.                                                                                         Unsecured loan repayments
               21992 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673-1219
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       28.
            EDELMAN                                                        6/10/2020                        $75,000.00           Secured debt
               C/O JP MORGAN CHASE, N.A.                                                                                         Unsecured loan repayments
               21992 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673-1219
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       29.
            EDELMAN                                                        6/11/2020                        $36,185.00           Secured debt
               C/O JP MORGAN CHASE, N.A.                                                                                         Unsecured loan repayments
               21992 NETWORK PLACE                                                                                               Suppliers or vendors
               CHICAGO, IL 60673-1219
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       30.
            ELIZABETHTOWN GAS                                              3/17/2020                          $5,271.66          Secured debt
               P.O. BOX 11811                                                                                                    Unsecured loan repayments
               NEWARK, NJ 07101-8111                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       31.
            ELIZABETHTOWN GAS                                              4/7/2020                           $3,615.79          Secured debt
               P.O. BOX 11811                                                                                                    Unsecured loan repayments
               NEWARK, NJ 07101-8111                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 208
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 229 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       32.
            ELIZABETHTOWN GAS                                              4/14/2020                          $2,827.59          Secured debt
               P.O. BOX 11811                                                                                                    Unsecured loan repayments
               NEWARK, NJ 07101-8111                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       33.
            ELIZABETHTOWN GAS                                              4/28/2020                            $738.10          Secured debt
               P.O. BOX 11811                                                                                                    Unsecured loan repayments
               NEWARK, NJ 07101-8111                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       34.
            ELIZABETHTOWN GAS                                              5/5/2020                           $1,612.78          Secured debt
               P.O. BOX 11811                                                                                                    Unsecured loan repayments
               NEWARK, NJ 07101-8111                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       35.
            ELIZABETHTOWN GAS                                              5/12/2020                            $483.49          Secured debt
               P.O. BOX 11811                                                                                                    Unsecured loan repayments
               NEWARK, NJ 07101-8111                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       36.
            ELIZABETHTOWN GAS                                              6/4/2020                           $1,157.00          Secured debt
               P.O. BOX 11811                                                                                                    Unsecured loan repayments
               NEWARK, NJ 07101-8111                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       37.
            ELIZABETHTOWN GAS                                              6/10/2020                            $477.18          Secured debt
               P.O. BOX 11811                                                                                                    Unsecured loan repayments
               NEWARK, NJ 07101-8111                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       38.
            ELIZABETHTOWN GAS                                              6/12/2020                            $344.54          Secured debt
               P.O. BOX 11811                                                                                                    Unsecured loan repayments
               NEWARK, NJ 07101-8111                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       39.
            ENCOMPASS SPECIALTY NETWORK                                    4/6/2020                             $108.56          Secured debt
               LL                                                                                                                Unsecured loan repayments
               PO BOX 772098                                                                                                     Suppliers or vendors
               DETROIT, MI 48277                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 209
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 230 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       40.
            ENCOMPASS SPECIALTY NETWORK                                    4/8/2020                             $108.56          Secured debt
               LL                                                                                                                Unsecured loan repayments
               PO BOX 772098                                                                                                     Suppliers or vendors
               DETROIT, MI 48277                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.16
       41.
            ENTERGY GULF STATES, INC.                                      3/17/2020                          $7,947.38          Secured debt
               639 LOYOLA AVENUE                                                                                                 Unsecured loan repayments
               NEW ORLEANS, LA 70113                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.16
       42.
            ENTERGY GULF STATES, INC.                                      4/14/2020                          $7,050.82          Secured debt
               639 LOYOLA AVENUE                                                                                                 Unsecured loan repayments
               NEW ORLEANS, LA 70113                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.16
       43.
            ENTERGY GULF STATES, INC.                                      5/14/2020                          $4,719.22          Secured debt
               639 LOYOLA AVENUE                                                                                                 Unsecured loan repayments
               NEW ORLEANS, LA 70113                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.16
       44.
            ENTERGY GULF STATES, INC.                                      6/12/2020                          $6,020.19          Secured debt
               639 LOYOLA AVENUE                                                                                                 Unsecured loan repayments
               NEW ORLEANS, LA 70113                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.16
       45.
            EPIC IMAGING PC                                                5/28/2020                            $854.28          Secured debt
               PO BOX 35145                                                                                                      Unsecured loan repayments
               SEATTLE, WA 98124                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.16
       46.
            EQUIAN                                                         6/2/2020                             $864.05          Secured debt
               PO BOX 32100                                                                                                      Unsecured loan repayments
               LOUISVILLE, KY 40232                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.16
       47.
            EVANS, NYOKA                                                   3/20/2020                        $47,000.00           Secured debt
               9 CRESTHILL DRIVE APT A                                                                                           Unsecured loan repayments
               NYACK, NY 10960                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 210
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 231 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       48.
            EVANS, NYOKA                                                   3/26/2020                              $26.29         Secured debt
               9 CRESTHILL DRIVE APT A                                                                                           Unsecured loan repayments
               NYACK, NY 10960                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.16
       49.
            EVEREST COMMUNICATIONS                                         5/5/2020                                $0.01         Secured debt
               1051 MARGATE DRIVE                                                                                                Unsecured loan repayments
               GREENWOOD, IN 46143                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Banking Fees


       3.16
       50.
            EVEREST COMMUNICATIONS                                         5/7/2020                           $3,000.00          Secured debt
               1051 MARGATE DRIVE                                                                                                Unsecured loan repayments
               GREENWOOD, IN 46143                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Banking Fees


       3.16
       51.
            EXAMWORKS INC                                                  4/9/2020                             $750.00          Secured debt
               3280 PEACHTREE ROAD NE                                                                                            Unsecured loan repayments
               ATLANTA, GA 30305                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.16
       52.
            FABIAN VANCOTT                                                 5/26/2020                          $5,000.00          Secured debt
               215 SOUTH STATE STREET                                                                                            Unsecured loan repayments
               SUITE 1200                                                                                                        Suppliers or vendors
               SALT LAKE, UT 84111-2323                                                                                          Services
                                                                                                                                 Other Legal Costs


       3.16
       53.
            FAIRFAX WATER                                                  3/24/2020                          $8,098.23          Secured debt
               P.O. BOX 71076                                                                                                    Unsecured loan repayments
               CHARLOTTE, NC 28272-1076                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.16
       54.
            FAIRFAX WATER                                                  4/28/2020                          $5,445.84          Secured debt
               P.O. BOX 71076                                                                                                    Unsecured loan repayments
               CHARLOTTE, NC 28272-1076                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.16
       55.
            FAIRFIELD MUNICIPAL UTILITIES                                  4/14/2020                          $1,607.92          Secured debt
               1000 WEBSTER STREET                                                                                               Unsecured loan repayments
               FAIRFIELD, CA 945334883                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 211
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 232 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       56.
            FAIRFIELD MUNICIPAL UTILITIES                                  5/12/2020                            $837.07          Secured debt
               1000 WEBSTER STREET                                                                                               Unsecured loan repayments
               FAIRFIELD, CA 945334883                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.16
       57.
            FAIRFIELD MUNICIPAL UTILITIES                                  6/12/2020                            $508.17          Secured debt
               1000 WEBSTER STREET                                                                                               Unsecured loan repayments
               FAIRFIELD, CA 945334883                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.16
       58.
            FANNING & FIORE LLP                                            3/20/2020                          $8,000.00          Secured debt
               401 FRANKLIN AVE.                                                                                                 Unsecured loan repayments
               STE. 208                                                                                                          Suppliers or vendors
               GARDEN CITY, NY 11530                                                                                             Services
                                                                                                                                 Other Workers Comp Claim


       3.16
       59.
            FARMERS ELECTRIC                                               3/24/2020                          $7,844.11          Secured debt
               COOPERATIVE,TX                                                                                                    Unsecured loan repayments
               2000 EAST I 30                                                                                                    Suppliers or vendors
               GREENVILLE, TX 75403                                                                                              Services
                                                                                                                                 Other Electric


       3.16
       60.
            FARMERS ELECTRIC                                               4/28/2020                          $5,706.36          Secured debt
               COOPERATIVE,TX                                                                                                    Unsecured loan repayments
               2000 EAST I 30                                                                                                    Suppliers or vendors
               GREENVILLE, TX 75403                                                                                              Services
                                                                                                                                 Other Electric


       3.16
       61.
            FARMERS ELECTRIC                                               5/26/2020                          $5,294.22          Secured debt
               COOPERATIVE,TX                                                                                                    Unsecured loan repayments
               2000 EAST I 30                                                                                                    Suppliers or vendors
               GREENVILLE, TX 75403                                                                                              Services
                                                                                                                                 Other Electric


       3.16
       62.
            FIELDS, GWENDOLYN                                              3/30/2020                            $375.44          Secured debt
               9676 HARVARD ST                                                                                                   Unsecured loan repayments
               BELLFLOWER, CA 907063633                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.16
       63.
            FIELDS, GWENDOLYN                                              4/13/2020                            $375.44          Secured debt
               9676 HARVARD ST                                                                                                   Unsecured loan repayments
               BELLFLOWER, CA 907063633                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 212
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 233 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       64.
            FIELDS, GWENDOLYN                                              4/27/2020                            $375.44          Secured debt
               9676 HARVARD ST                                                                                                   Unsecured loan repayments
               BELLFLOWER, CA 907063633                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.16
       65.
            FIELDS, GWENDOLYN                                              5/11/2020                            $375.44          Secured debt
               9676 HARVARD ST                                                                                                   Unsecured loan repayments
               BELLFLOWER, CA 907063633                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.16
       66.
            FIELDS, GWENDOLYN                                              6/8/2020                             $375.44          Secured debt
               9676 HARVARD ST                                                                                                   Unsecured loan repayments
               BELLFLOWER, CA 907063633                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.16
       67.
            FIRE RESPONSE INC                                              5/12/2020                          $1,110.53          Secured debt
               135-36 130TH STREET                                                                                               Unsecured loan repayments
               SOUTH OZONE PARK, NY 11420                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.16
       68.
            FIRE SAFE PROTECTION SERVICES                                  5/12/2020                            $540.00          Secured debt
               LP                                                                                                                Unsecured loan repayments
               P.O. BOX 1759 DEPT 620                                                                                            Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.16
       69.
            FIRE SAFE PROTECTION SERVICES                                  5/14/2020                            $350.00          Secured debt
               LP                                                                                                                Unsecured loan repayments
               P.O. BOX 1759 DEPT 620                                                                                            Suppliers or vendors
               HOUSTON, TX 77251                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.16
       70.
            FIRETROL PROTECTION SYSTEMS                                    4/21/2020                            $281.45          Secured debt
               4360 W. CHANDLER BLVD                                                                                             Unsecured loan repayments
               SUITE 1                                                                                                           Suppliers or vendors
               CHANDLER, AZ 85226                                                                                                Services
                                                                                                                                 Other R&M Discretionary


       3.16
       71.
            FIVE STAR TRANSPORT                                            4/30/2020                       $239,731.28           Secured debt
               18530 DAMON DRIVE                                                                                                 Unsecured loan repayments
               HESPERIA, CA 92345                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other R&M Discretionary




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 213
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 234 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       72.
            FIVE STAR TRANSPORT                                            5/5/2020                         $12,792.84           Secured debt
               18530 DAMON DRIVE                                                                                                 Unsecured loan repayments
               HESPERIA, CA 92345                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other R&M Discretionary


       3.16
       73.
            FLORIDA CITY GAS/1559                                          3/24/2020                            $696.75          Secured debt
               12 W JERSEY                                                                                                       Unsecured loan repayments
               ELIZABETH, NJ 7201                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       74.
            FLORIDA CITY GAS/1559                                          4/7/2020                           $2,390.50          Secured debt
               12 W JERSEY                                                                                                       Unsecured loan repayments
               ELIZABETH, NJ 7201                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       75.
            FLORIDA CITY GAS/1559                                          4/14/2020                            $160.97          Secured debt
               12 W JERSEY                                                                                                       Unsecured loan repayments
               ELIZABETH, NJ 7201                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       76.
            FLORIDA CITY GAS/1559                                          4/28/2020                            $141.29          Secured debt
               12 W JERSEY                                                                                                       Unsecured loan repayments
               ELIZABETH, NJ 7201                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       77.
            FLORIDA CITY GAS/1559                                          4/30/2020                              $68.36         Secured debt
               12 W JERSEY                                                                                                       Unsecured loan repayments
               ELIZABETH, NJ 7201                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       78.
            FLORIDA CITY GAS/1559                                          5/7/2020                               $41.18         Secured debt
               12 W JERSEY                                                                                                       Unsecured loan repayments
               ELIZABETH, NJ 7201                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       79.
            FLORIDA CITY GAS/1559                                          5/14/2020                              $49.76         Secured debt
               12 W JERSEY                                                                                                       Unsecured loan repayments
               ELIZABETH, NJ 7201                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 214
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 235 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       80.
            FLORIDA CITY GAS/1559                                          5/28/2020                              $36.75         Secured debt
               12 W JERSEY                                                                                                       Unsecured loan repayments
               ELIZABETH, NJ 7201                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       81.
            FLORIDA CITY GAS/1559                                          5/29/2020                              $64.77         Secured debt
               12 W JERSEY                                                                                                       Unsecured loan repayments
               ELIZABETH, NJ 7201                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       82.
            FLORIDA CITY GAS/1559                                          6/4/2020                               $96.59         Secured debt
               12 W JERSEY                                                                                                       Unsecured loan repayments
               ELIZABETH, NJ 7201                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       83.
            FLORIDA CITY GAS/1559                                          6/10/2020                              $37.75         Secured debt
               12 W JERSEY                                                                                                       Unsecured loan repayments
               ELIZABETH, NJ 7201                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       84.
            FLORIDA CITY GAS/1559                                          6/12/2020                              $66.47         Secured debt
               12 W JERSEY                                                                                                       Unsecured loan repayments
               ELIZABETH, NJ 7201                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.16
       85.
            FLORIDA DEPARTMENT OF HEALTH                                   5/19/2020                          $1,918.00          Secured debt
               IN ORANGE COUNTY                                                                                                  Unsecured loan repayments
               1001 EXECUTIVE CENTER DRIVE                                                                                       Suppliers or vendors
               ORLANDO, FL 32803                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.16
       86.
            FLORIDA DEPARTMENT OF HEALTH                                   5/26/2020                            $190.00          Secured debt
               IN ORANGE COUNTY                                                                                                  Unsecured loan repayments
               1001 EXECUTIVE CENTER DRIVE                                                                                       Suppliers or vendors
               ORLANDO, FL 32803                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.16
       87.
            FLORIDA DEPARTMENT OF REVENUE                                  3/24/2020                       $242,221.32           Secured debt
               5050 W. TENNESSEE ST                                                                                              Unsecured loan repayments
               TALLAHASSEE, FL 32399-0128                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Miscellaneous Income




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 215
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 236 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       88.
            FLORIDA DEPARTMENT OF REVENUE                                  4/21/2020                       $186,937.21           Secured debt
               5050 W. TENNESSEE ST                                                                                              Unsecured loan repayments
               TALLAHASSEE, FL 32399-0128                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Miscellaneous Income


       3.16
       89.
            FLORIDA DEPARTMENT OF REVENUE                                  5/21/2020                              $99.92         Secured debt
               5050 W. TENNESSEE ST                                                                                              Unsecured loan repayments
               TALLAHASSEE, FL 32399-0128                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Miscellaneous Income


       3.16
       90.
            FLORIDA DEPT OF AGRICULTURE                                    3/17/2020                            $300.00          Secured debt
               AND CONSUMER                                                                                                      Unsecured loan repayments
               FDACS-HEALTH STUDIO PROGRAM                                                                                       Suppliers or vendors
               PO BOX 6700                                                                                                       Services
               TALLAHASSEE, FL 32314-6700
                                                                                                                                 Other Permits and Licenses


       3.16
       91.
            FLORIDA DEPT OF AGRICULTURE                                    4/14/2020                            $300.00          Secured debt
               AND CONSUMER                                                                                                      Unsecured loan repayments
               FDACS-HEALTH STUDIO PROGRAM                                                                                       Suppliers or vendors
               PO BOX 6700                                                                                                       Services
               TALLAHASSEE, FL 32314-6700
                                                                                                                                 Other Permits and Licenses


       3.16
       92.
            FLORIDA DEPT OF AGRICULTURE                                    4/28/2020                            $300.00          Secured debt
               AND CONSUMER                                                                                                      Unsecured loan repayments
               FDACS-HEALTH STUDIO PROGRAM                                                                                       Suppliers or vendors
               PO BOX 6700                                                                                                       Services
               TALLAHASSEE, FL 32314-6700
                                                                                                                                 Other Permits and Licenses


       3.16
       93.
            FLORIDA DEPT OF AGRICULTURE                                    5/5/2020                             $300.00          Secured debt
               AND CONSUMER                                                                                                      Unsecured loan repayments
               FDACS-HEALTH STUDIO PROGRAM                                                                                       Suppliers or vendors
               PO BOX 6700                                                                                                       Services
               TALLAHASSEE, FL 32314-6700
                                                                                                                                 Other Permits and Licenses


       3.16
       94.
            FLORIDA FIRE SAFETY INC                                        5/14/2020                            $437.63          Secured debt
               8208 NW 14TH ST                                                                                                   Unsecured loan repayments
               DORAL, FL 33126                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other R&M Discretionary


       3.16
       95.
            FLORIDA POWER & LIGHT CO                                       3/24/2020                        $25,650.64           Secured debt
               P.O. BOX 025576                                                                                                   Unsecured loan repayments
               MIAMI, FL 33102                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 216
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 237 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       96.
            FLORIDA POWER & LIGHT CO                                       3/27/2020                          $6,585.05          Secured debt
               P.O. BOX 025576                                                                                                   Unsecured loan repayments
               MIAMI, FL 33102                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.16
       97.
            FLORIDA POWER & LIGHT CO                                       4/7/2020                         $22,694.79           Secured debt
               P.O. BOX 025576                                                                                                   Unsecured loan repayments
               MIAMI, FL 33102                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.16
       98.
            FLORIDA POWER & LIGHT CO                                       4/14/2020                          $5,669.62          Secured debt
               P.O. BOX 025576                                                                                                   Unsecured loan repayments
               MIAMI, FL 33102                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.16
       99.
            FLORIDA POWER & LIGHT CO                                       4/21/2020                          $3,728.97          Secured debt
               P.O. BOX 025576                                                                                                   Unsecured loan repayments
               MIAMI, FL 33102                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.17
       00.
            FLORIDA POWER & LIGHT CO                                       4/23/2020                        $18,201.71           Secured debt
               P.O. BOX 025576                                                                                                   Unsecured loan repayments
               MIAMI, FL 33102                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.17
       01.
            FLORIDA POWER & LIGHT CO                                       4/28/2020                          $6,387.29          Secured debt
               P.O. BOX 025576                                                                                                   Unsecured loan repayments
               MIAMI, FL 33102                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.17
       02.
            FLORIDA POWER & LIGHT CO                                       5/7/2020                           $3,572.60          Secured debt
               P.O. BOX 025576                                                                                                   Unsecured loan repayments
               MIAMI, FL 33102                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.17
       03.
            FLORIDA POWER & LIGHT CO                                       5/12/2020                          $2,874.72          Secured debt
               P.O. BOX 025576                                                                                                   Unsecured loan repayments
               MIAMI, FL 33102                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 217
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 238 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       04.
            FLORIDA POWER & LIGHT CO                                       5/21/2020                          $8,793.48          Secured debt
               P.O. BOX 025576                                                                                                   Unsecured loan repayments
               MIAMI, FL 33102                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.17
       05.
            FLORIDA POWER & LIGHT CO                                       5/26/2020                          $4,676.76          Secured debt
               P.O. BOX 025576                                                                                                   Unsecured loan repayments
               MIAMI, FL 33102                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.17
       06.
            FLORIDA POWER & LIGHT CO                                       5/28/2020                          $2,869.02          Secured debt
               P.O. BOX 025576                                                                                                   Unsecured loan repayments
               MIAMI, FL 33102                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.17
       07.
            FLORIDA POWER & LIGHT CO                                       5/29/2020                            $852.80          Secured debt
               P.O. BOX 025576                                                                                                   Unsecured loan repayments
               MIAMI, FL 33102                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.17
       08.
            FLORIDA POWER & LIGHT CO                                       6/4/2020                           $5,406.63          Secured debt
               P.O. BOX 025576                                                                                                   Unsecured loan repayments
               MIAMI, FL 33102                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.17
       09.
            FLORIDA POWER & LIGHT CO                                       6/10/2020                              $12.28         Secured debt
               P.O. BOX 025576                                                                                                   Unsecured loan repayments
               MIAMI, FL 33102                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.17
       10.
            FLORIDA POWER & LIGHT CO                                       6/12/2020                          $3,227.23          Secured debt
               P.O. BOX 025576                                                                                                   Unsecured loan repayments
               MIAMI, FL 33102                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.17
       11.
            FLORIDA PUBLIC UTILITIES CO WEST                               4/7/2020                             $491.22          Secured debt
               PALM B                                                                                                            Unsecured loan repayments
               401 S. DIXIE HWY                                                                                                  Suppliers or vendors
               WEST PALM BEACH, FL 33401                                                                                         Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 218
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 239 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       12.
            FLORIDA PUBLIC UTILITIES CO WEST                               4/14/2020                            $774.78          Secured debt
               PALM B                                                                                                            Unsecured loan repayments
               401 S. DIXIE HWY                                                                                                  Suppliers or vendors
               WEST PALM BEACH, FL 33401                                                                                         Services
                                                                                                                                 Other Gas


       3.17
       13.
            FLORIDA PUBLIC UTILITIES CO WEST                               5/7/2020                             $552.60          Secured debt
               PALM B                                                                                                            Unsecured loan repayments
               401 S. DIXIE HWY                                                                                                  Suppliers or vendors
               WEST PALM BEACH, FL 33401                                                                                         Services
                                                                                                                                 Other Gas


       3.17
       14.
            FLORIDA PUBLIC UTILITIES CO WEST                               6/4/2020                             $275.59          Secured debt
               PALM B                                                                                                            Unsecured loan repayments
               401 S. DIXIE HWY                                                                                                  Suppliers or vendors
               WEST PALM BEACH, FL 33401                                                                                         Services
                                                                                                                                 Other Gas


       3.17
       15.
            FLORIDA PUBLIC UTILITIES CO WEST                               6/10/2020                            $270.98          Secured debt
               PALM B                                                                                                            Unsecured loan repayments
               401 S. DIXIE HWY                                                                                                  Suppliers or vendors
               WEST PALM BEACH, FL 33401                                                                                         Services
                                                                                                                                 Other Gas


       3.17
       16.
            FONDREN ORTHOPEDIC GROUP LLP                                   6/12/2020                            $219.82          Secured debt
               7401 S MAIN                                                                                                       Unsecured loan repayments
               HOUSTON, TX 77030                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       17.
            FONDREN ORTHOPEDIC GROUP LLP                                   6/12/2020                            $472.10          Secured debt
               7401 S MAIN                                                                                                       Unsecured loan repayments
               HOUSTON, TX 77030                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       18.
            FONTANA WATER COMPANY                                          3/17/2020                          $1,350.45          Secured debt
               PO BOX 5970                                                                                                       Unsecured loan repayments
               EL MONTE, CA 917341970                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       19.
            FONTANA WATER COMPANY                                          4/14/2020                            $646.78          Secured debt
               PO BOX 5970                                                                                                       Unsecured loan repayments
               EL MONTE, CA 917341970                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 219
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 240 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       20.
            FONTANA WATER COMPANY                                          5/14/2020                              $95.37         Secured debt
               PO BOX 5970                                                                                                       Unsecured loan repayments
               EL MONTE, CA 917341970                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       21.
            FONTANA WATER COMPANY                                          6/12/2020                              $87.14         Secured debt
               PO BOX 5970                                                                                                       Unsecured loan repayments
               EL MONTE, CA 917341970                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       22.
            FOOT SPECIALISTS OF MEMORIAL                                   4/13/2020                              $78.00         Secured debt
               PO BOX 18681                                                                                                      Unsecured loan repayments
               BELFAST, ME 4915                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       23.
            FOOT SPECIALISTS OF MEMORIAL                                   5/22/2020                            $321.33          Secured debt
               PO BOX 18681                                                                                                      Unsecured loan repayments
               BELFAST, ME 4915                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       24.
            FORT COLLINS UTILITIES                                         3/24/2020                          $8,709.54          Secured debt
               330 SOUTH COLLEGE                                                                                                 Unsecured loan repayments
               FORT COLLINS, CO 80522                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.17
       25.
            FORT COLLINS UTILITIES                                         4/21/2020                          $7,937.37          Secured debt
               330 SOUTH COLLEGE                                                                                                 Unsecured loan repayments
               FORT COLLINS, CO 80522                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.17
       26.
            FORT COLLINS UTILITIES                                         5/19/2020                          $2,646.78          Secured debt
               330 SOUTH COLLEGE                                                                                                 Unsecured loan repayments
               FORT COLLINS, CO 80522                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.17
       27.
            FORT COLLINS UTILITIES                                         5/21/2020                          $3,551.25          Secured debt
               330 SOUTH COLLEGE                                                                                                 Unsecured loan repayments
               FORT COLLINS, CO 80522                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 220
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 241 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       28.
            FORT WORTH WATER DEPARTMENT                                    3/24/2020                        $11,252.12           Secured debt
               100 THROCKMORTON                                                                                                  Unsecured loan repayments
               FORT WORTH, TX 76102                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       29.
            FORT WORTH WATER DEPARTMENT                                    3/27/2020                          $2,182.49          Secured debt
               100 THROCKMORTON                                                                                                  Unsecured loan repayments
               FORT WORTH, TX 76102                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       30.
            FORT WORTH WATER DEPARTMENT                                    4/7/2020                           $5,039.07          Secured debt
               100 THROCKMORTON                                                                                                  Unsecured loan repayments
               FORT WORTH, TX 76102                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       31.
            FORT WORTH WATER DEPARTMENT                                    4/21/2020                          $3,558.68          Secured debt
               100 THROCKMORTON                                                                                                  Unsecured loan repayments
               FORT WORTH, TX 76102                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       32.
            FORT WORTH WATER DEPARTMENT                                    4/23/2020                          $3,343.82          Secured debt
               100 THROCKMORTON                                                                                                  Unsecured loan repayments
               FORT WORTH, TX 76102                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       33.
            FORT WORTH WATER DEPARTMENT                                    4/28/2020                          $3,454.68          Secured debt
               100 THROCKMORTON                                                                                                  Unsecured loan repayments
               FORT WORTH, TX 76102                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       34.
            FORT WORTH WATER DEPARTMENT                                    5/5/2020                             $368.00          Secured debt
               100 THROCKMORTON                                                                                                  Unsecured loan repayments
               FORT WORTH, TX 76102                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       35.
            FORT WORTH WATER DEPARTMENT                                    5/19/2020                            $904.22          Secured debt
               100 THROCKMORTON                                                                                                  Unsecured loan repayments
               FORT WORTH, TX 76102                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 221
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 242 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       36.
            FORT WORTH WATER DEPARTMENT                                    5/21/2020                          $2,417.02          Secured debt
               100 THROCKMORTON                                                                                                  Unsecured loan repayments
               FORT WORTH, TX 76102                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       37.
            FORT WORTH WATER DEPARTMENT                                    5/26/2020                            $885.60          Secured debt
               100 THROCKMORTON                                                                                                  Unsecured loan repayments
               FORT WORTH, TX 76102                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       38.
            FORT WORTH WATER DEPARTMENT                                    5/28/2020                          $2,588.70          Secured debt
               100 THROCKMORTON                                                                                                  Unsecured loan repayments
               FORT WORTH, TX 76102                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       39.
            FORT WORTH WATER DEPARTMENT                                    6/10/2020                            $368.00          Secured debt
               100 THROCKMORTON                                                                                                  Unsecured loan repayments
               FORT WORTH, TX 76102                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       40.
            FREMONT AMBULATORY SURGERY                                     4/1/2020                           $7,187.05          Secured debt
               CEN                                                                                                               Unsecured loan repayments
               39350 CIVIC CENTER D STE                                                                                          Suppliers or vendors
               FREMONT, CA 94538                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       41.
            FRIED FRANK HARRIS                                             5/7/2020                        $143,495.20           Secured debt
               SHRIVER & JACOBSON LLP                                                                                            Unsecured loan repayments
               ONE NEW YORK PLAZA                                                                                                Suppliers or vendors
               NEW YORK, NY 10004
                                                                                                                                 Services
                                                                                                                                 Other


       3.17
       42.
            FRIED FRANK HARRIS                                             6/11/2020                          $8,202.35          Secured debt
               SHRIVER & JACOBSON LLP                                                                                            Unsecured loan repayments
               ONE NEW YORK PLAZA                                                                                                Suppliers or vendors
               NEW YORK, NY 10004
                                                                                                                                 Services
                                                                                                                                 Other


       3.17
       43.
            FRONTIER                                                       3/17/2020                            $786.98          Secured debt
               P.O. BOX 79146                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85062-9146                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 222
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 243 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       44.
            FRONTIER                                                       3/24/2020                            $370.48          Secured debt
               P.O. BOX 79146                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85062-9146                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.17
       45.
            FRONTIER                                                       4/7/2020                           $1,643.54          Secured debt
               P.O. BOX 79146                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85062-9146                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.17
       46.
            FRONTIER                                                       4/14/2020                            $786.98          Secured debt
               P.O. BOX 79146                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85062-9146                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.17
       47.
            FRONTIER                                                       4/21/2020                            $207.00          Secured debt
               P.O. BOX 79146                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85062-9146                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.17
       48.
            FRONTIER                                                       4/30/2020                            $655.44          Secured debt
               P.O. BOX 79146                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85062-9146                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.17
       49.
            FRONTIER                                                       5/7/2020                             $430.57          Secured debt
               P.O. BOX 79146                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85062-9146                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.17
       50.
            FRONTIER                                                       5/14/2020                            $786.98          Secured debt
               P.O. BOX 79146                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85062-9146                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 223
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 244 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       51.
            FRONTIER                                                       5/21/2020                            $743.97          Secured debt
               P.O. BOX 79146                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85062-9146                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.17
       52.
            FRONTIER                                                       6/4/2020                           $1,460.24          Secured debt
               P.O. BOX 79146                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85062-9146                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.17
       53.
            FRONTIER                                                       6/12/2020                            $412.75          Secured debt
               P.O. BOX 79146                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85062-9146                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.17
       54.
            FRUITLAND MUTUAL WATER CO                                      4/7/2020                             $585.74          Secured debt
               P.O. BOX 73759                                                                                                    Unsecured loan repayments
               PUYALLUP, WA 98373                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       55.
            FRUITLAND MUTUAL WATER CO                                      5/5/2020                             $458.03          Secured debt
               P.O. BOX 73759                                                                                                    Unsecured loan repayments
               PUYALLUP, WA 98373                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       56.
            FRUITLAND MUTUAL WATER CO                                      6/4/2020                             $397.56          Secured debt
               P.O. BOX 73759                                                                                                    Unsecured loan repayments
               PUYALLUP, WA 98373                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.17
       57.
            G4S COMPLIANCE & INVESTIGATIONS                                5/19/2020                              $55.00         Secured debt
               PO BOX 277469                                                                                                     Unsecured loan repayments
               ATLANTA, GA 303847469                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 224
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 245 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       58.
            GALLAGHER BASSETT SERVICES INC                                 4/10/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.17
       59.
            GALLAGHER BASSETT SERVICES INC                                 5/4/2020                               $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.17
       60.
            GALLAGHER BASSETT SERVICES INC                                 4/5/2020                               $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.17
       61.
            GALLAGHER BASSETT SERVICES INC                                 6/14/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.17
       62.
            GALLAGHER BASSETT SERVICES INC                                 5/6/2020                               $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.17
       63.
            GALLAGHER BASSETT SERVICES INC                                 4/24/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.17
       64.
            GALLAGHER BASSETT SERVICES INC                                 3/18/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 225
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 246 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       65.
            GALLAGHER BASSETT SERVICES INC                                 6/10/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.17
       66.
            GALLAGHER BASSETT SERVICES INC                                 3/26/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.17
       67.
            GALLAGHER BASSETT SERVICES INC                                 6/5/2020                               $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.17
       68.
            GALLAGHER BASSETT SERVICES INC                                 4/10/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.17
       69.
            GALLAGHER BASSETT SERVICES INC                                 3/26/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.17
       70.
            GALLAGHER BASSETT SERVICES INC                                 5/7/2020                               $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.17
       71.
            GALLAGHER BASSETT SERVICES INC                                 5/6/2020                               $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 226
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 247 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       72.
            GALLAGHER BASSETT SERVICES INC                                 3/19/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       73.
            GALLAGHER BASSETT SERVICES INC                                 3/19/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       74.
            GALLAGHER BASSETT SERVICES INC                                 3/20/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       75.
            GALLAGHER BASSETT SERVICES INC                                 3/22/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       76.
            GALLAGHER BASSETT SERVICES INC                                 3/23/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       77.
            GALLAGHER BASSETT SERVICES INC                                 3/25/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       78.
            GALLAGHER BASSETT SERVICES INC                                 3/26/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       79.
            GALLAGHER BASSETT SERVICES INC                                 3/27/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 227
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 248 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       80.
            GALLAGHER BASSETT SERVICES INC                                 3/30/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       81.
            GALLAGHER BASSETT SERVICES INC                                 4/6/2020                               $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       82.
            GALLAGHER BASSETT SERVICES INC                                 4/6/2020                             $897.97          Secured debt
               SUBRO FEES-ACCOUNTING-RD                                                                                          Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       83.
            GALLAGHER BASSETT SERVICES INC                                 4/8/2020                               $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       84.
            GALLAGHER BASSETT SERVICES INC                                 4/8/2020                               $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       85.
            GALLAGHER BASSETT SERVICES INC                                 4/21/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       86.
            GALLAGHER BASSETT SERVICES INC                                 4/29/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       87.
            GALLAGHER BASSETT SERVICES INC                                 4/30/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 228
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 249 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       88.
            GALLAGHER BASSETT SERVICES INC                                 5/5/2020                               $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       89.
            GALLAGHER BASSETT SERVICES INC                                 5/12/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       90.
            GALLAGHER BASSETT SERVICES INC                                 5/17/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       91.
            GALLAGHER BASSETT SERVICES INC                                 5/18/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       92.
            GALLAGHER BASSETT SERVICES INC                                 5/19/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       93.
            GALLAGHER BASSETT SERVICES INC                                 5/19/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       94.
            GALLAGHER BASSETT SERVICES INC                                 5/20/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       95.
            GALLAGHER BASSETT SERVICES INC                                 5/24/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 229
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 250 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       96.
            GALLAGHER BASSETT SERVICES INC                                 5/24/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       97.
            GALLAGHER BASSETT SERVICES INC                                 6/3/2020                               $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       98.
            GALLAGHER BASSETT SERVICES INC                                 6/7/2020                               $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.17
       99.
            GALLAGHER BASSETT SERVICES INC                                 6/9/2020                               $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       00.
            GALLAGHER BASSETT SERVICES INC                                 6/10/2020                              $12.00         Secured debt
               INDEX FEE - 3RD FLR ACCTN                                                                                         Unsecured loan repayments
               2850 GOLF ROAD                                                                                                    Suppliers or vendors
               ROLLING MEADOWS, IL 60008                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       01.
            GALLAGHER BASSETT SERVICES                                     5/15/2020                            $300.00          Secured debt
               INC.                                                                                                              Unsecured loan repayments
               GBCS FEES-ACCOUNTING                                                                                              Suppliers or vendors
               2850 GOLF RD -3RD FL                                                                                              Services
               ROLLING MEADOWS, IL 60008
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.18
       02.
            GALLAGHER BASSETT SERVICES                                     4/2/2020                             $708.80          Secured debt
               MNGD CARE                                                                                                         Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       03.
            GALLAGHER BASSETT SERVICES                                     4/28/2020                            $468.60          Secured debt
               MNGD CARE                                                                                                         Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 230
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 251 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       04.
            GALLAGHER BASSETT SERVICES                                     5/28/2020                          $1,163.22          Secured debt
               MNGD CARE                                                                                                         Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       05.
            GALLAGHER BASSETT SERVICES,                                    4/2/2020                           $1,834.00          Secured debt
               INC.                                                                                                              Unsecured loan repayments
               15763 COLLECTION CENTER DRIVE                                                                                     Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Professional Fees


       3.18
       06.
            GALLAGHER BASSETT SERVICES,                                    4/7/2020                        $597,347.08           Secured debt
               INC.                                                                                                              Unsecured loan repayments
               15763 COLLECTION CENTER DRIVE                                                                                     Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Professional Fees


       3.18
       07.
            GALLAGHER BASSETT SERVICES,                                    4/14/2020                        $25,524.63           Secured debt
               INC.                                                                                                              Unsecured loan repayments
               15763 COLLECTION CENTER DRIVE                                                                                     Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Professional Fees


       3.18
       08.
            GALLAGHER BASSETT SERVICES,                                    4/21/2020                        $11,993.46           Secured debt
               INC.                                                                                                              Unsecured loan repayments
               15763 COLLECTION CENTER DRIVE                                                                                     Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Professional Fees


       3.18
       09.
            GALLAGHER BASSETT SERVICES,                                    5/5/2020                           $3,575.95          Secured debt
               INC.                                                                                                              Unsecured loan repayments
               15763 COLLECTION CENTER DRIVE                                                                                     Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Professional Fees


       3.18
       10.
            GALLAGHER BASSETT SERVICES,                                    5/7/2020                        $152,851.93           Secured debt
               INC.                                                                                                              Unsecured loan repayments
               15763 COLLECTION CENTER DRIVE                                                                                     Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Professional Fees


       3.18
       11.
            GALLAGHER BASSETT SERVICES,                                    6/2/2020                           $7,663.08          Secured debt
               INC.                                                                                                              Unsecured loan repayments
               15763 COLLECTION CENTER DRIVE                                                                                     Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Professional Fees




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 231
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 252 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       12.
            GALLAGHER BASSETT SERVICES,                                    6/10/2020                        $97,391.99           Secured debt
               INC.                                                                                                              Unsecured loan repayments
               15763 COLLECTION CENTER DRIVE                                                                                     Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Professional Fees


       3.18
       13.
            GALLAGHER BASSETT SERVICES,                                    6/11/2020                          $4,038.00          Secured debt
               INC.                                                                                                              Unsecured loan repayments
               15763 COLLECTION CENTER DRIVE                                                                                     Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Professional Fees


       3.18
       14.
            GALLAGHER BASSETT                                              3/19/2020                            $117.35          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       15.
            GALLAGHER BASSETT                                              3/19/2020                            $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       16.
            GALLAGHER BASSETT                                              3/19/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       17.
            GALLAGHER BASSETT                                              3/19/2020                            $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       18.
            GALLAGHER BASSETT                                              3/19/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       19.
            GALLAGHER BASSETT                                              3/19/2020                            $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 232
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 253 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       20.
            GALLAGHER BASSETT                                              3/19/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       21.
            GALLAGHER BASSETT                                              3/19/2020                            $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       22.
            GALLAGHER BASSETT                                              3/19/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       23.
            GALLAGHER BASSETT                                              3/19/2020                            $420.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       24.
            GALLAGHER BASSETT                                              3/19/2020                            $540.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       25.
            GALLAGHER BASSETT                                              3/19/2020                            $210.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       26.
            GALLAGHER BASSETT                                              3/19/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       27.
            GALLAGHER BASSETT                                              3/19/2020                            $810.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 233
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 254 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       28.
            GALLAGHER BASSETT                                              3/19/2020                            $315.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       29.
            GALLAGHER BASSETT                                              3/23/2020                            $697.32          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       30.
            GALLAGHER BASSETT                                              3/24/2020                            $117.35          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       31.
            GALLAGHER BASSETT                                              3/24/2020                            $117.35          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       32.
            GALLAGHER BASSETT                                              3/24/2020                            $117.35          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       33.
            GALLAGHER BASSETT                                              3/24/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       34.
            GALLAGHER BASSETT                                              3/24/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       35.
            GALLAGHER BASSETT                                              3/24/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 234
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 255 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       36.
            GALLAGHER BASSETT                                              3/24/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       37.
            GALLAGHER BASSETT                                              3/24/2020                            $291.20          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       38.
            GALLAGHER BASSETT                                              3/24/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       39.
            GALLAGHER BASSETT                                              3/24/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       40.
            GALLAGHER BASSETT                                              3/24/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       41.
            GALLAGHER BASSETT                                              3/24/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       42.
            GALLAGHER BASSETT                                              3/24/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       43.
            GALLAGHER BASSETT                                              3/24/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 235
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 256 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       44.
            GALLAGHER BASSETT                                              3/24/2020                            $123.20          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       45.
            GALLAGHER BASSETT                                              3/24/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       46.
            GALLAGHER BASSETT                                              3/24/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       47.
            GALLAGHER BASSETT                                              3/24/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       48.
            GALLAGHER BASSETT                                              3/24/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       49.
            GALLAGHER BASSETT                                              3/24/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       50.
            GALLAGHER BASSETT                                              3/25/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       51.
            GALLAGHER BASSETT                                              3/25/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 236
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 257 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       52.
            GALLAGHER BASSETT                                              3/28/2020                          $5,505.84          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       53.
            GALLAGHER BASSETT                                              4/2/2020                             $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       54.
            GALLAGHER BASSETT                                              4/2/2020                             $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       55.
            GALLAGHER BASSETT                                              4/2/2020                             $724.84          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       56.
            GALLAGHER BASSETT                                              4/2/2020                             $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       57.
            GALLAGHER BASSETT                                              4/2/2020                             $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       58.
            GALLAGHER BASSETT                                              4/2/2020                             $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       59.
            GALLAGHER BASSETT                                              4/2/2020                             $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 237
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 258 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       60.
            GALLAGHER BASSETT                                              4/2/2020                             $145.60          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       61.
            GALLAGHER BASSETT                                              4/2/2020                             $465.56          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       62.
            GALLAGHER BASSETT                                              4/2/2020                             $420.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       63.
            GALLAGHER BASSETT                                              4/2/2020                           $1,080.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       64.
            GALLAGHER BASSETT                                              4/2/2020                             $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       65.
            GALLAGHER BASSETT                                              4/2/2020                             $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       66.
            GALLAGHER BASSETT                                              4/6/2020                             $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       67.
            GALLAGHER BASSETT                                              4/9/2020                             $313.60          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 238
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 259 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       68.
            GALLAGHER BASSETT                                              4/9/2020                             $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       69.
            GALLAGHER BASSETT                                              4/9/2020                             $117.35          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       70.
            GALLAGHER BASSETT                                              4/10/2020                            $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       71.
            GALLAGHER BASSETT                                              4/10/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       72.
            GALLAGHER BASSETT                                              4/17/2020                            $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       73.
            GALLAGHER BASSETT                                              4/17/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       74.
            GALLAGHER BASSETT                                              4/17/2020                            $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       75.
            GALLAGHER BASSETT                                              4/17/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 239
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 260 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       76.
            GALLAGHER BASSETT                                              4/17/2020                            $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       77.
            GALLAGHER BASSETT                                              4/17/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       78.
            GALLAGHER BASSETT                                              4/19/2020                            $274.40          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       79.
            GALLAGHER BASSETT                                              4/24/2020                            $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       80.
            GALLAGHER BASSETT                                              4/24/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       81.
            GALLAGHER BASSETT                                              4/24/2020                          $1,045.04          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       82.
            GALLAGHER BASSETT                                              4/24/2020                            $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       83.
            GALLAGHER BASSETT                                              4/24/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 240
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 261 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       84.
            GALLAGHER BASSETT                                              4/24/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       85.
            GALLAGHER BASSETT                                              4/27/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       86.
            GALLAGHER BASSETT                                              4/27/2020                            $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       87.
            GALLAGHER BASSETT                                              4/27/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       88.
            GALLAGHER BASSETT                                              4/28/2020                            $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       89.
            GALLAGHER BASSETT                                              4/28/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       90.
            GALLAGHER BASSETT                                              4/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       91.
            GALLAGHER BASSETT                                              4/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 241
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 262 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       92.
            GALLAGHER BASSETT                                              4/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       93.
            GALLAGHER BASSETT                                              4/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       94.
            GALLAGHER BASSETT                                              4/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       95.
            GALLAGHER BASSETT                                              4/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       96.
            GALLAGHER BASSETT                                              4/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       97.
            GALLAGHER BASSETT                                              4/28/2020                            $910.20          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       98.
            GALLAGHER BASSETT                                              4/28/2020                            $134.40          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.18
       99.
            GALLAGHER BASSETT                                              4/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 242
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 263 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.19
       00.
            GALLAGHER BASSETT                                              4/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       01.
            GALLAGHER BASSETT                                              4/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       02.
            GALLAGHER BASSETT                                              4/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       03.
            GALLAGHER BASSETT                                              4/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       04.
            GALLAGHER BASSETT                                              5/1/2020                             $212.80          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       05.
            GALLAGHER BASSETT                                              5/1/2020                             $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       06.
            GALLAGHER BASSETT                                              5/1/2020                           $1,775.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       07.
            GALLAGHER BASSETT                                              5/3/2020                             $127.40          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 243
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 264 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.19
       08.
            GALLAGHER BASSETT                                              5/5/2020                             $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       09.
            GALLAGHER BASSETT                                              5/5/2020                             $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       10.
            GALLAGHER BASSETT                                              5/5/2020                             $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       11.
            GALLAGHER BASSETT                                              5/5/2020                             $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       12.
            GALLAGHER BASSETT                                              5/5/2020                             $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       13.
            GALLAGHER BASSETT                                              5/5/2020                             $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       14.
            GALLAGHER BASSETT                                              5/19/2020                            $117.35          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       15.
            GALLAGHER BASSETT                                              5/19/2020                            $100.80          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 244
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 265 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.19
       16.
            GALLAGHER BASSETT                                              5/19/2020                            $168.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       17.
            GALLAGHER BASSETT                                              5/19/2020                            $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       18.
            GALLAGHER BASSETT                                              5/19/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       19.
            GALLAGHER BASSETT                                              5/22/2020                            $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       20.
            GALLAGHER BASSETT                                              5/22/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       21.
            GALLAGHER BASSETT                                              5/22/2020                            $246.40          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       22.
            GALLAGHER BASSETT                                              5/22/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       23.
            GALLAGHER BASSETT                                              5/27/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 245
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 266 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.19
       24.
            GALLAGHER BASSETT                                              5/28/2020                            $540.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       25.
            GALLAGHER BASSETT                                              5/28/2020                            $210.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       26.
            GALLAGHER BASSETT                                              5/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       27.
            GALLAGHER BASSETT                                              5/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       28.
            GALLAGHER BASSETT                                              5/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       29.
            GALLAGHER BASSETT                                              5/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       30.
            GALLAGHER BASSETT                                              5/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       31.
            GALLAGHER BASSETT                                              5/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 246
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 267 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.19
       32.
            GALLAGHER BASSETT                                              5/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       33.
            GALLAGHER BASSETT                                              5/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       34.
            GALLAGHER BASSETT                                              5/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       35.
            GALLAGHER BASSETT                                              5/28/2020                            $290.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       36.
            GALLAGHER BASSETT                                              5/28/2020                            $372.40          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       37.
            GALLAGHER BASSETT                                              6/3/2020                             $540.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       38.
            GALLAGHER BASSETT                                              6/3/2020                             $210.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       39.
            GALLAGHER BASSETT                                              6/3/2020                             $810.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 247
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 268 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.19
       40.
            GALLAGHER BASSETT                                              6/3/2020                             $315.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       41.
            GALLAGHER BASSETT                                              6/9/2020                             $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       42.
            GALLAGHER BASSETT                                              6/9/2020                             $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       43.
            GALLAGHER BASSETT                                              6/9/2020                             $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       44.
            GALLAGHER BASSETT                                              6/9/2020                             $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       45.
            GALLAGHER BASSETT                                              6/9/2020                             $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       46.
            GALLAGHER BASSETT                                              6/11/2020                            $270.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       47.
            GALLAGHER BASSETT                                              6/11/2020                            $105.00          Secured debt
               SERVICESMEDINSIGHTS                                                                                               Unsecured loan repayments
               15763 COLLECTION CENTER D                                                                                         Suppliers or vendors
               CHICAGO, IL 60693                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 248
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 269 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.19
       48.
            GALLAGHER BASSETTMANAGED                                       3/17/2020                              $33.59         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       49.
            GALLAGHER BASSETTMANAGED                                       3/17/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       50.
            GALLAGHER BASSETTMANAGED                                       3/17/2020                              $14.56         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       51.
            GALLAGHER BASSETTMANAGED                                       3/17/2020                              $10.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       52.
            GALLAGHER BASSETTMANAGED                                       3/17/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       53.
            GALLAGHER BASSETTMANAGED                                       3/17/2020                              $45.34         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       54.
            GALLAGHER BASSETTMANAGED                                       3/18/2020                               $0.10         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       55.
            GALLAGHER BASSETTMANAGED                                       3/18/2020                              $61.31         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 249
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 270 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.19
       56.
            GALLAGHER BASSETTMANAGED                                       3/18/2020                              $11.95         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       57.
            GALLAGHER BASSETTMANAGED                                       3/18/2020                          $6,033.54          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       58.
            GALLAGHER BASSETTMANAGED                                       3/18/2020                               $0.10         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       59.
            GALLAGHER BASSETTMANAGED                                       3/18/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       60.
            GALLAGHER BASSETTMANAGED                                       3/18/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       61.
            GALLAGHER BASSETTMANAGED                                       3/18/2020                              $10.16         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       62.
            GALLAGHER BASSETTMANAGED                                       3/18/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       63.
            GALLAGHER BASSETTMANAGED                                       3/19/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 250
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 271 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.19
       64.
            GALLAGHER BASSETTMANAGED                                       3/19/2020                              $13.82         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       65.
            GALLAGHER BASSETTMANAGED                                       3/19/2020                              $13.82         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       66.
            GALLAGHER BASSETTMANAGED                                       3/19/2020                              $21.40         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       67.
            GALLAGHER BASSETTMANAGED                                       3/19/2020                              $10.57         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       68.
            GALLAGHER BASSETTMANAGED                                       3/19/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       69.
            GALLAGHER BASSETTMANAGED                                       3/19/2020                              $10.52         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       70.
            GALLAGHER BASSETTMANAGED                                       3/19/2020                               $0.71         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       71.
            GALLAGHER BASSETTMANAGED                                       3/20/2020                          $1,596.88          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 251
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 272 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.19
       72.
            GALLAGHER BASSETTMANAGED                                       3/20/2020                               $0.10         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       73.
            GALLAGHER BASSETTMANAGED                                       3/20/2020                              $36.42         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       74.
            GALLAGHER BASSETTMANAGED                                       3/20/2020                              $56.44         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       75.
            GALLAGHER BASSETTMANAGED                                       3/20/2020                              $45.06         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       76.
            GALLAGHER BASSETTMANAGED                                       3/20/2020                              $20.67         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       77.
            GALLAGHER BASSETTMANAGED                                       3/20/2020                              $20.08         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       78.
            GALLAGHER BASSETTMANAGED                                       3/20/2020                              $13.77         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       79.
            GALLAGHER BASSETTMANAGED                                       3/20/2020                              $14.65         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 252
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 273 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.19
       80.
            GALLAGHER BASSETTMANAGED                                       3/20/2020                              $13.91         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       81.
            GALLAGHER BASSETTMANAGED                                       3/20/2020                              $16.95         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       82.
            GALLAGHER BASSETTMANAGED                                       3/20/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       83.
            GALLAGHER BASSETTMANAGED                                       3/20/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       84.
            GALLAGHER BASSETTMANAGED                                       3/20/2020                              $11.68         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       85.
            GALLAGHER BASSETTMANAGED                                       3/20/2020                              $16.15         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       86.
            GALLAGHER BASSETTMANAGED                                       3/20/2020                              $17.83         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       87.
            GALLAGHER BASSETTMANAGED                                       3/21/2020                              $22.73         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 253
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 274 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.19
       88.
            GALLAGHER BASSETTMANAGED                                       3/21/2020                              $12.82         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       89.
            GALLAGHER BASSETTMANAGED                                       3/21/2020                              $15.19         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       90.
            GALLAGHER BASSETTMANAGED                                       3/21/2020                              $16.09         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       91.
            GALLAGHER BASSETTMANAGED                                       3/21/2020                              $63.27         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       92.
            GALLAGHER BASSETTMANAGED                                       3/21/2020                              $63.27         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       93.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                            $235.96          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       94.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                              $11.35         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       95.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                              $61.74         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 254
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 275 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.19
       96.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                              $17.41         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       97.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                              $11.81         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       98.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                              $12.90         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.19
       99.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                          $2,934.16          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       00.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                            $553.65          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       01.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                            $569.50          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       02.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       03.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                              $10.45         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 255
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 276 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.20
       04.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                              $26.46         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       05.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                              $10.87         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       06.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                              $17.96         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       07.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                              $10.25         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       08.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                              $14.33         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       09.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                              $80.38         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       10.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                              $17.58         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       11.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                              $79.70         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 256
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 277 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.20
       12.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                              $17.83         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       13.
            GALLAGHER BASSETTMANAGED                                       3/23/2020                              $49.68         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       14.
            GALLAGHER BASSETTMANAGED                                       3/24/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       15.
            GALLAGHER BASSETTMANAGED                                       3/24/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       16.
            GALLAGHER BASSETTMANAGED                                       3/24/2020                              $17.80         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       17.
            GALLAGHER BASSETTMANAGED                                       3/24/2020                              $15.06         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       18.
            GALLAGHER BASSETTMANAGED                                       3/24/2020                            $901.47          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       19.
            GALLAGHER BASSETTMANAGED                                       3/24/2020                            $588.02          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 257
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 278 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.20
       20.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                              $15.47         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       21.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                              $25.34         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       22.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                              $30.97         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       23.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                              $25.34         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       24.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                              $25.34         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       25.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                              $25.34         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       26.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                              $37.56         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       27.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                              $23.56         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 258
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 279 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.20
       28.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                              $56.44         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       29.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       30.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                              $20.08         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       31.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                              $20.67         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       32.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                              $32.76         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       33.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                              $14.94         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       34.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       35.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 259
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 280 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.20
       36.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                              $14.52         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       37.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                              $91.84         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       38.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                              $32.11         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       39.
            GALLAGHER BASSETTMANAGED                                       3/25/2020                              $16.95         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       40.
            GALLAGHER BASSETTMANAGED                                       3/26/2020                              $22.73         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       41.
            GALLAGHER BASSETTMANAGED                                       3/26/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       42.
            GALLAGHER BASSETTMANAGED                                       3/26/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       43.
            GALLAGHER BASSETTMANAGED                                       3/26/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 260
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 281 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.20
       44.
            GALLAGHER BASSETTMANAGED                                       3/26/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       45.
            GALLAGHER BASSETTMANAGED                                       3/26/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       46.
            GALLAGHER BASSETTMANAGED                                       3/26/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       47.
            GALLAGHER BASSETTMANAGED                                       3/26/2020                              $20.52         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       48.
            GALLAGHER BASSETTMANAGED                                       3/26/2020                              $30.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       49.
            GALLAGHER BASSETTMANAGED                                       3/26/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       50.
            GALLAGHER BASSETTMANAGED                                       3/26/2020                              $23.84         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       51.
            GALLAGHER BASSETTMANAGED                                       3/26/2020                              $13.56         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 261
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 282 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.20
       52.
            GALLAGHER BASSETTMANAGED                                       3/26/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       53.
            GALLAGHER BASSETTMANAGED                                       3/26/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       54.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                              $14.26         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       55.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                            $268.49          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       56.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       57.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       58.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       59.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 262
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 283 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.20
       60.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                              $20.88         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       61.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                              $10.84         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       62.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       63.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                              $54.72         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       64.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                              $61.27         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       65.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                              $80.34         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       66.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                              $84.06         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       67.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                              $32.75         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 263
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 284 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.20
       68.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                              $43.39         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       69.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                              $11.00         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       70.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                              $18.39         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       71.
            GALLAGHER BASSETTMANAGED                                       3/27/2020                              $24.62         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       72.
            GALLAGHER BASSETTMANAGED                                       3/30/2020                              $14.26         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       73.
            GALLAGHER BASSETTMANAGED                                       3/30/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       74.
            GALLAGHER BASSETTMANAGED                                       3/30/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       75.
            GALLAGHER BASSETTMANAGED                                       3/30/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 264
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 285 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.20
       76.
            GALLAGHER BASSETTMANAGED                                       3/30/2020                              $25.25         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       77.
            GALLAGHER BASSETTMANAGED                                       3/30/2020                              $14.30         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       78.
            GALLAGHER BASSETTMANAGED                                       3/30/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       79.
            GALLAGHER BASSETTMANAGED                                       4/1/2020                             $569.10          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       80.
            GALLAGHER BASSETTMANAGED                                       4/1/2020                             $766.53          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       81.
            GALLAGHER BASSETTMANAGED                                       4/1/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       82.
            GALLAGHER BASSETTMANAGED                                       4/1/2020                             $196.55          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       83.
            GALLAGHER BASSETTMANAGED                                       4/1/2020                               $14.89         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 265
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 286 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.20
       84.
            GALLAGHER BASSETTMANAGED                                       4/1/2020                               $15.68         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       85.
            GALLAGHER BASSETTMANAGED                                       4/1/2020                               $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       86.
            GALLAGHER BASSETTMANAGED                                       4/1/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       87.
            GALLAGHER BASSETTMANAGED                                       4/1/2020                               $11.39         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       88.
            GALLAGHER BASSETTMANAGED                                       4/1/2020                               $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       89.
            GALLAGHER BASSETTMANAGED                                       4/1/2020                               $21.84         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       90.
            GALLAGHER BASSETTMANAGED                                       4/1/2020                               $21.84         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       91.
            GALLAGHER BASSETTMANAGED                                       4/1/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 266
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 287 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.20
       92.
            GALLAGHER BASSETTMANAGED                                       4/1/2020                               $12.16         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       93.
            GALLAGHER BASSETTMANAGED                                       4/1/2020                               $10.57         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       94.
            GALLAGHER BASSETTMANAGED                                       4/1/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       95.
            GALLAGHER BASSETTMANAGED                                       4/2/2020                               $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       96.
            GALLAGHER BASSETTMANAGED                                       4/2/2020                               $16.14         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       97.
            GALLAGHER BASSETTMANAGED                                       4/2/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       98.
            GALLAGHER BASSETTMANAGED                                       4/2/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.20
       99.
            GALLAGHER BASSETTMANAGED                                       4/2/2020                               $11.88         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 267
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 288 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.21
       00.
            GALLAGHER BASSETTMANAGED                                       4/3/2020                               $23.56         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       01.
            GALLAGHER BASSETTMANAGED                                       4/3/2020                               $20.96         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       02.
            GALLAGHER BASSETTMANAGED                                       4/3/2020                               $36.20         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       03.
            GALLAGHER BASSETTMANAGED                                       4/3/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       04.
            GALLAGHER BASSETTMANAGED                                       4/3/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       05.
            GALLAGHER BASSETTMANAGED                                       4/3/2020                               $15.08         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       06.
            GALLAGHER BASSETTMANAGED                                       4/3/2020                                $9.83         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       07.
            GALLAGHER BASSETTMANAGED                                       4/3/2020                               $10.00         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 268
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 289 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.21
       08.
            GALLAGHER BASSETTMANAGED                                       4/3/2020                               $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       09.
            GALLAGHER BASSETTMANAGED                                       4/3/2020                               $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       10.
            GALLAGHER BASSETTMANAGED                                       4/4/2020                               $16.77         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       11.
            GALLAGHER BASSETTMANAGED                                       4/4/2020                               $37.02         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       12.
            GALLAGHER BASSETTMANAGED                                       4/4/2020                               $13.63         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       13.
            GALLAGHER BASSETTMANAGED                                       4/4/2020                               $13.65         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       14.
            GALLAGHER BASSETTMANAGED                                       4/6/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       15.
            GALLAGHER BASSETTMANAGED                                       4/6/2020                               $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 269
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 290 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.21
       16.
            GALLAGHER BASSETTMANAGED                                       4/6/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       17.
            GALLAGHER BASSETTMANAGED                                       4/6/2020                               $10.08         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       18.
            GALLAGHER BASSETTMANAGED                                       4/6/2020                               $16.14         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       19.
            GALLAGHER BASSETTMANAGED                                       4/6/2020                               $16.14         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       20.
            GALLAGHER BASSETTMANAGED                                       4/6/2020                               $16.14         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       21.
            GALLAGHER BASSETTMANAGED                                       4/6/2020                               $16.14         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       22.
            GALLAGHER BASSETTMANAGED                                       4/6/2020                               $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       23.
            GALLAGHER BASSETTMANAGED                                       4/6/2020                             $289.82          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 270
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 291 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.21
       24.
            GALLAGHER BASSETTMANAGED                                       4/6/2020                               $22.27         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       25.
            GALLAGHER BASSETTMANAGED                                       4/6/2020                               $36.94         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       26.
            GALLAGHER BASSETTMANAGED                                       4/6/2020                               $23.56         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       27.
            GALLAGHER BASSETTMANAGED                                       4/7/2020                             $718.88          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       28.
            GALLAGHER BASSETTMANAGED                                       4/7/2020                               $73.38         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       29.
            GALLAGHER BASSETTMANAGED                                       4/7/2020                               $26.46         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       30.
            GALLAGHER BASSETTMANAGED                                       4/7/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       31.
            GALLAGHER BASSETTMANAGED                                       4/7/2020                               $24.41         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 271
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 292 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.21
       32.
            GALLAGHER BASSETTMANAGED                                       4/7/2020                               $12.94         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       33.
            GALLAGHER BASSETTMANAGED                                       4/7/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       34.
            GALLAGHER BASSETTMANAGED                                       4/7/2020                               $11.13         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       35.
            GALLAGHER BASSETTMANAGED                                       4/7/2020                               $32.78         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       36.
            GALLAGHER BASSETTMANAGED                                       4/7/2020                               $11.13         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       37.
            GALLAGHER BASSETTMANAGED                                       4/7/2020                               $58.82         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       38.
            GALLAGHER BASSETTMANAGED                                       4/7/2020                               $63.02         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       39.
            GALLAGHER BASSETTMANAGED                                       4/8/2020                             $197.89          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 272
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 293 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.21
       40.
            GALLAGHER BASSETTMANAGED                                       4/8/2020                               $16.14         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       41.
            GALLAGHER BASSETTMANAGED                                       4/8/2020                               $16.14         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       42.
            GALLAGHER BASSETTMANAGED                                       4/8/2020                               $16.14         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       43.
            GALLAGHER BASSETTMANAGED                                       4/8/2020                               $11.04         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       44.
            GALLAGHER BASSETTMANAGED                                       4/8/2020                               $10.46         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       45.
            GALLAGHER BASSETTMANAGED                                       4/8/2020                               $23.26         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       46.
            GALLAGHER BASSETTMANAGED                                       4/9/2020                               $11.04         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       47.
            GALLAGHER BASSETTMANAGED                                       4/9/2020                                $9.87         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 273
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 294 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.21
       48.
            GALLAGHER BASSETTMANAGED                                       4/9/2020                               $20.67         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       49.
            GALLAGHER BASSETTMANAGED                                       4/9/2020                               $19.63         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       50.
            GALLAGHER BASSETTMANAGED                                       4/9/2020                               $20.96         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       51.
            GALLAGHER BASSETTMANAGED                                       4/9/2020                               $12.03         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       52.
            GALLAGHER BASSETTMANAGED                                       4/9/2020                               $12.03         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       53.
            GALLAGHER BASSETTMANAGED                                       4/9/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       54.
            GALLAGHER BASSETTMANAGED                                       4/9/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       55.
            GALLAGHER BASSETTMANAGED                                       4/9/2020                               $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 274
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 295 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.21
       56.
            GALLAGHER BASSETTMANAGED                                       4/9/2020                               $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       57.
            GALLAGHER BASSETTMANAGED                                       4/9/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       58.
            GALLAGHER BASSETTMANAGED                                       4/9/2020                               $13.71         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       59.
            GALLAGHER BASSETTMANAGED                                       4/9/2020                               $10.95         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       60.
            GALLAGHER BASSETTMANAGED                                       4/9/2020                                $9.78         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       61.
            GALLAGHER BASSETTMANAGED                                       4/9/2020                               $81.93         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       62.
            GALLAGHER BASSETTMANAGED                                       4/9/2020                               $89.91         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       63.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 275
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 296 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.21
       64.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                              $25.01         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       65.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       66.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                              $29.21         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       67.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                              $56.44         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       68.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                              $56.44         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       69.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                              $19.42         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       70.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                              $20.72         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       71.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                              $20.67         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 276
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 297 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.21
       72.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       73.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                              $13.67         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       74.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                              $36.39         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       75.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                              $19.18         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       76.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                              $13.67         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       77.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                              $31.71         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       78.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       79.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                              $15.97         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 277
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 298 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.21
       80.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                               $9.83         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       81.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                              $23.86         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       82.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                              $16.09         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       83.
            GALLAGHER BASSETTMANAGED                                       4/10/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       84.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $14.26         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       85.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $11.28         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       86.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $29.53         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       87.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                               $9.61         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 278
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 299 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.21
       88.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $70.65         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       89.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                            $248.90          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       90.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       91.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $57.17         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       92.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       93.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $18.77         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       94.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $10.40         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       95.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $10.38         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 279
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 300 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.21
       96.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       97.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       98.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.21
       99.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $12.03         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       00.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $16.28         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       01.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $19.26         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       02.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $13.08         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       03.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 280
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 301 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.22
       04.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $11.13         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       05.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $10.11         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       06.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $16.91         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       07.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $14.30         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       08.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                              $16.38         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       09.
            GALLAGHER BASSETTMANAGED                                       4/13/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       10.
            GALLAGHER BASSETTMANAGED                                       4/14/2020                              $19.88         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       11.
            GALLAGHER BASSETTMANAGED                                       4/14/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 281
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 302 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.22
       12.
            GALLAGHER BASSETTMANAGED                                       4/14/2020                              $37.07         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       13.
            GALLAGHER BASSETTMANAGED                                       4/14/2020                            $335.93          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       14.
            GALLAGHER BASSETTMANAGED                                       4/14/2020                              $14.51         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       15.
            GALLAGHER BASSETTMANAGED                                       4/14/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       16.
            GALLAGHER BASSETTMANAGED                                       4/14/2020                              $11.13         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       17.
            GALLAGHER BASSETTMANAGED                                       4/14/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       18.
            GALLAGHER BASSETTMANAGED                                       4/14/2020                            $168.18          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       19.
            GALLAGHER BASSETTMANAGED                                       4/15/2020                              $73.22         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 282
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 303 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.22
       20.
            GALLAGHER BASSETTMANAGED                                       4/15/2020                              $10.46         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       21.
            GALLAGHER BASSETTMANAGED                                       4/15/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       22.
            GALLAGHER BASSETTMANAGED                                       4/15/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       23.
            GALLAGHER BASSETTMANAGED                                       4/15/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       24.
            GALLAGHER BASSETTMANAGED                                       4/15/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       25.
            GALLAGHER BASSETTMANAGED                                       4/15/2020                              $14.52         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       26.
            GALLAGHER BASSETTMANAGED                                       4/16/2020                          $1,377.34          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       27.
            GALLAGHER BASSETTMANAGED                                       4/16/2020                            $244.75          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 283
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 304 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.22
       28.
            GALLAGHER BASSETTMANAGED                                       4/16/2020                              $13.42         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       29.
            GALLAGHER BASSETTMANAGED                                       4/16/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       30.
            GALLAGHER BASSETTMANAGED                                       4/16/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       31.
            GALLAGHER BASSETTMANAGED                                       4/17/2020                               $9.98         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       32.
            GALLAGHER BASSETTMANAGED                                       4/17/2020                              $14.51         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       33.
            GALLAGHER BASSETTMANAGED                                       4/17/2020                              $18.39         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       34.
            GALLAGHER BASSETTMANAGED                                       4/17/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       35.
            GALLAGHER BASSETTMANAGED                                       4/17/2020                              $14.51         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 284
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 305 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.22
       36.
            GALLAGHER BASSETTMANAGED                                       4/17/2020                              $17.90         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       37.
            GALLAGHER BASSETTMANAGED                                       4/17/2020                               $9.83         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       38.
            GALLAGHER BASSETTMANAGED                                       4/17/2020                              $62.98         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       39.
            GALLAGHER BASSETTMANAGED                                       4/18/2020                              $17.49         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       40.
            GALLAGHER BASSETTMANAGED                                       4/18/2020                              $17.49         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       41.
            GALLAGHER BASSETTMANAGED                                       4/18/2020                              $24.49         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       42.
            GALLAGHER BASSETTMANAGED                                       4/18/2020                              $13.98         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       43.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $11.35         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 285
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 306 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.22
       44.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $28.09         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       45.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $14.43         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       46.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $14.72         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       47.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $11.28         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       48.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $13.12         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       49.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $41.44         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       50.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $23.37         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       51.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $17.27         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 286
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 307 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.22
       52.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $11.28         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       53.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $11.35         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       54.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $11.97         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       55.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $10.45         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       56.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $11.77         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       57.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $11.16         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       58.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $38.35         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       59.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $12.37         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 287
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 308 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.22
       60.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                               $9.78         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       61.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       62.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $17.14         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       63.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       64.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       65.
            GALLAGHER BASSETTMANAGED                                       4/21/2020                              $11.17         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       66.
            GALLAGHER BASSETTMANAGED                                       4/22/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       67.
            GALLAGHER BASSETTMANAGED                                       4/22/2020                               $9.85         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 288
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 309 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.22
       68.
            GALLAGHER BASSETTMANAGED                                       4/22/2020                              $21.84         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       69.
            GALLAGHER BASSETTMANAGED                                       4/22/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       70.
            GALLAGHER BASSETTMANAGED                                       4/23/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       71.
            GALLAGHER BASSETTMANAGED                                       4/23/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       72.
            GALLAGHER BASSETTMANAGED                                       4/23/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       73.
            GALLAGHER BASSETTMANAGED                                       4/23/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       74.
            GALLAGHER BASSETTMANAGED                                       4/23/2020                              $47.31         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       75.
            GALLAGHER BASSETTMANAGED                                       4/24/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 289
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 310 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.22
       76.
            GALLAGHER BASSETTMANAGED                                       4/24/2020                              $11.19         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       77.
            GALLAGHER BASSETTMANAGED                                       4/24/2020                              $17.49         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       78.
            GALLAGHER BASSETTMANAGED                                       4/24/2020                            $132.12          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       79.
            GALLAGHER BASSETTMANAGED                                       4/25/2020                              $13.55         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       80.
            GALLAGHER BASSETTMANAGED                                       4/25/2020                              $13.68         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       81.
            GALLAGHER BASSETTMANAGED                                       4/27/2020                              $10.45         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       82.
            GALLAGHER BASSETTMANAGED                                       4/27/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       83.
            GALLAGHER BASSETTMANAGED                                       4/27/2020                               $1.03         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 290
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 311 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.22
       84.
            GALLAGHER BASSETTMANAGED                                       4/27/2020                              $15.41         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       85.
            GALLAGHER BASSETTMANAGED                                       4/27/2020                              $21.84         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       86.
            GALLAGHER BASSETTMANAGED                                       4/27/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       87.
            GALLAGHER BASSETTMANAGED                                       4/28/2020                              $18.77         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       88.
            GALLAGHER BASSETTMANAGED                                       4/28/2020                              $11.31         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       89.
            GALLAGHER BASSETTMANAGED                                       4/28/2020                              $10.92         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       90.
            GALLAGHER BASSETTMANAGED                                       4/28/2020                              $14.94         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       91.
            GALLAGHER BASSETTMANAGED                                       4/28/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 291
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 312 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.22
       92.
            GALLAGHER BASSETTMANAGED                                       4/28/2020                              $11.75         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       93.
            GALLAGHER BASSETTMANAGED                                       4/28/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       94.
            GALLAGHER BASSETTMANAGED                                       4/28/2020                              $10.18         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       95.
            GALLAGHER BASSETTMANAGED                                       4/29/2020                              $97.00         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       96.
            GALLAGHER BASSETTMANAGED                                       4/29/2020                              $10.49         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       97.
            GALLAGHER BASSETTMANAGED                                       4/29/2020                              $10.16         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       98.
            GALLAGHER BASSETTMANAGED                                       4/29/2020                              $22.94         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.22
       99.
            GALLAGHER BASSETTMANAGED                                       4/29/2020                              $13.34         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 292
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 313 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       00.
            GALLAGHER BASSETTMANAGED                                       4/29/2020                              $13.34         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       01.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                               $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       02.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                               $41.05         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       03.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                               $69.14         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       04.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       05.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                                $0.91         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       06.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                               $42.86         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       07.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                               $51.65         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 293
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 314 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       08.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       09.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                             $151.18          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       10.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                               $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       11.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       12.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                               $10.11         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       13.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                               $14.81         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       14.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                               $14.88         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       15.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                               $19.58         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 294
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 315 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       16.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                               $19.58         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       17.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                               $19.23         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       18.
            GALLAGHER BASSETTMANAGED                                       5/1/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       19.
            GALLAGHER BASSETTMANAGED                                       5/2/2020                               $18.52         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       20.
            GALLAGHER BASSETTMANAGED                                       5/2/2020                               $17.83         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       21.
            GALLAGHER BASSETTMANAGED                                       5/4/2020                             $834.56          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       22.
            GALLAGHER BASSETTMANAGED                                       5/4/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       23.
            GALLAGHER BASSETTMANAGED                                       5/4/2020                               $49.01         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 295
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 316 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       24.
            GALLAGHER BASSETTMANAGED                                       5/5/2020                               $12.64         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       25.
            GALLAGHER BASSETTMANAGED                                       5/5/2020                               $14.06         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       26.
            GALLAGHER BASSETTMANAGED                                       5/5/2020                               $14.94         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       27.
            GALLAGHER BASSETTMANAGED                                       5/5/2020                                $9.78         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       28.
            GALLAGHER BASSETTMANAGED                                       5/5/2020                               $41.52         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       29.
            GALLAGHER BASSETTMANAGED                                       5/5/2020                                $9.98         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       30.
            GALLAGHER BASSETTMANAGED                                       5/5/2020                               $29.96         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       31.
            GALLAGHER BASSETTMANAGED                                       5/5/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 296
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 317 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       32.
            GALLAGHER BASSETTMANAGED                                       5/6/2020                             $415.28          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       33.
            GALLAGHER BASSETTMANAGED                                       5/6/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       34.
            GALLAGHER BASSETTMANAGED                                       5/6/2020                               $10.16         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       35.
            GALLAGHER BASSETTMANAGED                                       5/6/2020                               $11.31         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       36.
            GALLAGHER BASSETTMANAGED                                       5/6/2020                               $11.31         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       37.
            GALLAGHER BASSETTMANAGED                                       5/6/2020                               $11.31         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       38.
            GALLAGHER BASSETTMANAGED                                       5/6/2020                               $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       39.
            GALLAGHER BASSETTMANAGED                                       5/6/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 297
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 318 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       40.
            GALLAGHER BASSETTMANAGED                                       5/6/2020                               $10.46         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       41.
            GALLAGHER BASSETTMANAGED                                       5/8/2020                             $168.00          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       42.
            GALLAGHER BASSETTMANAGED                                       5/8/2020                               $26.46         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       43.
            GALLAGHER BASSETTMANAGED                                       5/8/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       44.
            GALLAGHER BASSETTMANAGED                                       5/8/2020                               $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       45.
            GALLAGHER BASSETTMANAGED                                       5/8/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       46.
            GALLAGHER BASSETTMANAGED                                       5/8/2020                               $19.58         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       47.
            GALLAGHER BASSETTMANAGED                                       5/8/2020                               $10.44         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 298
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 319 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       48.
            GALLAGHER BASSETTMANAGED                                       5/11/2020                              $17.30         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       49.
            GALLAGHER BASSETTMANAGED                                       5/11/2020                              $16.28         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       50.
            GALLAGHER BASSETTMANAGED                                       5/11/2020                              $20.29         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       51.
            GALLAGHER BASSETTMANAGED                                       5/11/2020                            $487.33          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       52.
            GALLAGHER BASSETTMANAGED                                       5/11/2020                              $67.41         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       53.
            GALLAGHER BASSETTMANAGED                                       5/11/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       54.
            GALLAGHER BASSETTMANAGED                                       5/12/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       55.
            GALLAGHER BASSETTMANAGED                                       5/12/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 299
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 320 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       56.
            GALLAGHER BASSETTMANAGED                                       5/13/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       57.
            GALLAGHER BASSETTMANAGED                                       5/13/2020                            $157.21          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       58.
            GALLAGHER BASSETTMANAGED                                       5/14/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       59.
            GALLAGHER BASSETTMANAGED                                       5/14/2020                              $12.54         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       60.
            GALLAGHER BASSETTMANAGED                                       5/14/2020                               $9.78         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       61.
            GALLAGHER BASSETTMANAGED                                       5/14/2020                              $22.65         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       62.
            GALLAGHER BASSETTMANAGED                                       5/14/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       63.
            GALLAGHER BASSETTMANAGED                                       5/14/2020                              $10.18         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 300
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 321 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       64.
            GALLAGHER BASSETTMANAGED                                       5/15/2020                              $14.56         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       65.
            GALLAGHER BASSETTMANAGED                                       5/15/2020                              $34.14         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       66.
            GALLAGHER BASSETTMANAGED                                       5/15/2020                               $9.57         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       67.
            GALLAGHER BASSETTMANAGED                                       5/15/2020                              $10.33         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       68.
            GALLAGHER BASSETTMANAGED                                       5/15/2020                              $23.74         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       69.
            GALLAGHER BASSETTMANAGED                                       5/15/2020                               $9.93         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       70.
            GALLAGHER BASSETTMANAGED                                       5/15/2020                              $11.36         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       71.
            GALLAGHER BASSETTMANAGED                                       5/15/2020                              $12.54         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 301
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 322 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       72.
            GALLAGHER BASSETTMANAGED                                       5/15/2020                              $21.71         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       73.
            GALLAGHER BASSETTMANAGED                                       5/15/2020                              $23.80         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       74.
            GALLAGHER BASSETTMANAGED                                       5/15/2020                              $15.25         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       75.
            GALLAGHER BASSETTMANAGED                                       5/15/2020                            $746.50          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       76.
            GALLAGHER BASSETTMANAGED                                       5/18/2020                              $23.64         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       77.
            GALLAGHER BASSETTMANAGED                                       5/18/2020                            $218.55          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       78.
            GALLAGHER BASSETTMANAGED                                       5/18/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       79.
            GALLAGHER BASSETTMANAGED                                       5/19/2020                              $14.76         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 302
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 323 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       80.
            GALLAGHER BASSETTMANAGED                                       5/19/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       81.
            GALLAGHER BASSETTMANAGED                                       5/19/2020                              $39.81         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       82.
            GALLAGHER BASSETTMANAGED                                       5/19/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       83.
            GALLAGHER BASSETTMANAGED                                       5/19/2020                              $13.85         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       84.
            GALLAGHER BASSETTMANAGED                                       5/20/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       85.
            GALLAGHER BASSETTMANAGED                                       5/20/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       86.
            GALLAGHER BASSETTMANAGED                                       5/20/2020                              $10.46         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       87.
            GALLAGHER BASSETTMANAGED                                       5/20/2020                              $16.52         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 303
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 324 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       88.
            GALLAGHER BASSETTMANAGED                                       5/21/2020                              $74.52         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       89.
            GALLAGHER BASSETTMANAGED                                       5/21/2020                              $68.31         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       90.
            GALLAGHER BASSETTMANAGED                                       5/21/2020                              $68.31         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       91.
            GALLAGHER BASSETTMANAGED                                       5/21/2020                              $54.10         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       92.
            GALLAGHER BASSETTMANAGED                                       5/21/2020                              $48.60         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       93.
            GALLAGHER BASSETTMANAGED                                       5/21/2020                              $15.76         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       94.
            GALLAGHER BASSETTMANAGED                                       5/21/2020                              $16.46         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       95.
            GALLAGHER BASSETTMANAGED                                       5/21/2020                              $13.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 304
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 325 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       96.
            GALLAGHER BASSETTMANAGED                                       5/21/2020                              $13.57         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       97.
            GALLAGHER BASSETTMANAGED                                       5/22/2020                              $18.14         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       98.
            GALLAGHER BASSETTMANAGED                                       5/22/2020                              $61.75         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.23
       99.
            GALLAGHER BASSETTMANAGED                                       5/22/2020                              $11.28         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       00.
            GALLAGHER BASSETTMANAGED                                       5/22/2020                              $11.33         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       01.
            GALLAGHER BASSETTMANAGED                                       5/22/2020                              $27.35         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       02.
            GALLAGHER BASSETTMANAGED                                       5/22/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       03.
            GALLAGHER BASSETTMANAGED                                       5/22/2020                              $12.03         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 305
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 326 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.24
       04.
            GALLAGHER BASSETTMANAGED                                       5/22/2020                            $148.66          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       05.
            GALLAGHER BASSETTMANAGED                                       5/22/2020                              $19.99         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       06.
            GALLAGHER BASSETTMANAGED                                       5/22/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       07.
            GALLAGHER BASSETTMANAGED                                       5/23/2020                              $22.65         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       08.
            GALLAGHER BASSETTMANAGED                                       5/25/2020                              $12.90         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       09.
            GALLAGHER BASSETTMANAGED                                       5/25/2020                              $13.43         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       10.
            GALLAGHER BASSETTMANAGED                                       5/25/2020                              $13.70         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       11.
            GALLAGHER BASSETTMANAGED                                       5/25/2020                              $23.46         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 306
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 327 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.24
       12.
            GALLAGHER BASSETTMANAGED                                       5/26/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       13.
            GALLAGHER BASSETTMANAGED                                       5/26/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       14.
            GALLAGHER BASSETTMANAGED                                       5/26/2020                              $16.64         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       15.
            GALLAGHER BASSETTMANAGED                                       5/26/2020                              $11.28         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       16.
            GALLAGHER BASSETTMANAGED                                       5/26/2020                              $10.51         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       17.
            GALLAGHER BASSETTMANAGED                                       5/26/2020                              $11.28         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       18.
            GALLAGHER BASSETTMANAGED                                       5/26/2020                              $15.40         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       19.
            GALLAGHER BASSETTMANAGED                                       5/26/2020                               $9.63         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 307
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 328 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.24
       20.
            GALLAGHER BASSETTMANAGED                                       5/26/2020                              $10.15         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       21.
            GALLAGHER BASSETTMANAGED                                       5/26/2020                              $10.31         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       22.
            GALLAGHER BASSETTMANAGED                                       5/27/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       23.
            GALLAGHER BASSETTMANAGED                                       5/27/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       24.
            GALLAGHER BASSETTMANAGED                                       5/28/2020                               $9.78         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       25.
            GALLAGHER BASSETTMANAGED                                       5/28/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       26.
            GALLAGHER BASSETTMANAGED                                       5/28/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       27.
            GALLAGHER BASSETTMANAGED                                       5/29/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 308
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 329 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.24
       28.
            GALLAGHER BASSETTMANAGED                                       5/29/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       29.
            GALLAGHER BASSETTMANAGED                                       5/29/2020                            $132.12          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       30.
            GALLAGHER BASSETTMANAGED                                       6/1/2020                               $85.58         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       31.
            GALLAGHER BASSETTMANAGED                                       6/1/2020                               $21.19         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       32.
            GALLAGHER BASSETTMANAGED                                       6/1/2020                               $14.56         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       33.
            GALLAGHER BASSETTMANAGED                                       6/1/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       34.
            GALLAGHER BASSETTMANAGED                                       6/2/2020                                $9.61         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       35.
            GALLAGHER BASSETTMANAGED                                       6/2/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 309
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 330 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.24
       36.
            GALLAGHER BASSETTMANAGED                                       6/2/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       37.
            GALLAGHER BASSETTMANAGED                                       6/2/2020                               $13.71         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       38.
            GALLAGHER BASSETTMANAGED                                       6/2/2020                               $12.19         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       39.
            GALLAGHER BASSETTMANAGED                                       6/2/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       40.
            GALLAGHER BASSETTMANAGED                                       6/2/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       41.
            GALLAGHER BASSETTMANAGED                                       6/2/2020                               $13.71         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       42.
            GALLAGHER BASSETTMANAGED                                       6/2/2020                               $13.71         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       43.
            GALLAGHER BASSETTMANAGED                                       6/3/2020                                $1.44         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 310
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 331 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.24
       44.
            GALLAGHER BASSETTMANAGED                                       6/3/2020                                $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       45.
            GALLAGHER BASSETTMANAGED                                       6/3/2020                                $1.15         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       46.
            GALLAGHER BASSETTMANAGED                                       6/3/2020                             $148.66          Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       47.
            GALLAGHER BASSETTMANAGED                                       6/3/2020                               $17.98         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       48.
            GALLAGHER BASSETTMANAGED                                       6/3/2020                               $13.67         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       49.
            GALLAGHER BASSETTMANAGED                                       6/3/2020                               $13.67         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       50.
            GALLAGHER BASSETTMANAGED                                       6/4/2020                               $14.03         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       51.
            GALLAGHER BASSETTMANAGED                                       6/4/2020                               $11.47         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 311
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 332 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.24
       52.
            GALLAGHER BASSETTMANAGED                                       6/4/2020                               $23.17         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       53.
            GALLAGHER BASSETTMANAGED                                       6/6/2020                               $10.40         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       54.
            GALLAGHER BASSETTMANAGED                                       6/8/2020                               $28.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       55.
            GALLAGHER BASSETTMANAGED                                       6/9/2020                               $11.29         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       56.
            GALLAGHER BASSETTMANAGED                                       6/10/2020                              $13.67         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       57.
            GALLAGHER BASSETTMANAGED                                       6/10/2020                              $13.67         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       58.
            GALLAGHER BASSETTMANAGED                                       6/10/2020                              $14.51         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       59.
            GALLAGHER BASSETTMANAGED                                       6/10/2020                              $13.71         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 312
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 333 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.24
       60.
            GALLAGHER BASSETTMANAGED                                       6/11/2020                              $12.51         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       61.
            GALLAGHER BASSETTMANAGED                                       6/11/2020                               $9.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       62.
            GALLAGHER BASSETTMANAGED                                       6/12/2020                              $62.66         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       63.
            GALLAGHER BASSETTMANAGED                                       6/12/2020                              $11.50         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       64.
            GALLAGHER BASSETTMANAGED                                       6/12/2020                              $13.71         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       65.
            GALLAGHER BASSETTMANAGED                                       6/13/2020                              $20.18         Secured debt
               CARE SERVIC                                                                                                       Unsecured loan repayments
               INV FEES ACCOUNTING - 3RD                                                                                         Suppliers or vendors
               ROLLING MEADOW, IL 60008                                                                                          Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       66.
            GALVESTON COUNTY HEALTH                                        5/26/2020                            $270.00          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               P.O. BOX 939                                                                                                      Suppliers or vendors
               LA MARQUE, TX 77568                                                                                               Services
                                                                                                                                 Other Permits and Licenses


       3.24
       67.
            GARDEN GROVE, CITY OF                                          3/24/2020                          $3,935.52          Secured debt
               PO BOX 3070                                                                                                       Unsecured loan repayments
               GARDEN GROVE, CA 92842-3070                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 313
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 334 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.24
       68.
            GARDEN GROVE, CITY OF                                          3/27/2020                            $107.13          Secured debt
               PO BOX 3070                                                                                                       Unsecured loan repayments
               GARDEN GROVE, CA 92842-3070                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.24
       69.
            GARDEN GROVE, CITY OF                                          5/21/2020                          $1,352.79          Secured debt
               PO BOX 3070                                                                                                       Unsecured loan repayments
               GARDEN GROVE, CA 92842-3070                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.24
       70.
            GARY L BAKER MD A PROF CORP                                    4/8/2020                             $143.48          Secured debt
               1801 W OLYMPIC BLVD FILE                                                                                          Unsecured loan repayments
               PASADENA, CA 91199                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       71.
            GARY L BAKER MD A PROF CORP                                    5/22/2020                            $139.03          Secured debt
               1801 W OLYMPIC BLVD FILE                                                                                          Unsecured loan repayments
               PASADENA, CA 91199                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       72.
            GARY L BAKER MD A PROF CORP                                    6/2/2020                                $7.70         Secured debt
               1801 W OLYMPIC BLVD FILE                                                                                          Unsecured loan repayments
               PASADENA, CA 91199                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       73.
            GEMINI DUPLICATION INC.                                        4/6/2020                             $180.00          Secured debt
               6020 WEST OAKS                                                                                                    Unsecured loan repayments
               SUITE 310                                                                                                         Suppliers or vendors
               ROCKLIN, CA 95765                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       74.
            GEMINI DUPLICATION, INC                                        4/25/2020                            $180.00          Secured debt
               6020 WEST OAKS BLVD.                                                                                              Unsecured loan repayments
               STE 310                                                                                                           Suppliers or vendors
               ROCKLIN, CA 95765                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       75.
            GEORGE PANAYOTIDIS                                             3/26/2020                            $108.96          Secured debt
               276 RIVERSIDE DR                                                                                                  Unsecured loan repayments
               NEW YORK, NY 10025                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 314
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 335 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.24
       76.
            GEORGE PANAYOTIDIS                                             3/27/2020                            $108.96          Secured debt
               276 RIVERSIDE DR                                                                                                  Unsecured loan repayments
               NEW YORK, NY 10025                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       77.
            GEORGE PANAYOTIDIS                                             3/27/2020                            $108.96          Secured debt
               276 RIVERSIDE DR                                                                                                  Unsecured loan repayments
               NEW YORK, NY 10025                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       78.
            GEORGE PANAYOTIDIS                                             3/27/2020                            $108.96          Secured debt
               276 RIVERSIDE DR                                                                                                  Unsecured loan repayments
               NEW YORK, NY 10025                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       79.
            GEORGE PANAYOTIDIS                                             3/30/2020                            $108.96          Secured debt
               276 RIVERSIDE DR                                                                                                  Unsecured loan repayments
               NEW YORK, NY 10025                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       80.
            GERALD OPPEDISANO                                              6/2/2020                           $1,264.76          Secured debt
               29 N. 2ND ST                                                                                                      Unsecured loan repayments
               CORTLANDT MANOR, NY 10567                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


       3.24
       81.
            GLOBAL CAPACITY                                                4/23/2020                            $402.95          Secured debt
               DEPT. 33408                                                                                                       Unsecured loan repayments
               PO BOX 39000                                                                                                      Suppliers or vendors
               SAN FRANCISCO, CA 94139-0001                                                                                      Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.24
       82.
            GLOBAL CAPACITY                                                5/21/2020                            $402.95          Secured debt
               DEPT. 33408                                                                                                       Unsecured loan repayments
               PO BOX 39000                                                                                                      Suppliers or vendors
               SAN FRANCISCO, CA 94139-0001                                                                                      Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.24
       83.
            GOLDBERG SEGALLA                                               3/28/2020                              $28.00         Secured debt
               665 MAIN STREET                                                                                                   Unsecured loan repayments
               BUFFALO, NY 14203                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 315
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 336 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.24
       84.
            GOLDBERG SEGALLA                                               5/5/2020                             $119.00          Secured debt
               665 MAIN STREET                                                                                                   Unsecured loan repayments
               BUFFALO, NY 14203                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       85.
            GOLDBERG SEGALLA LLP                                           5/19/2020                            $204.00          Secured debt
               665 MAIN STREET                                                                                                   Unsecured loan repayments
               BUFFALO, NY 14203                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.24
       86.
            GOOGLE                                                         3/31/2020                            $197.00          Secured debt
               1600 AMPHITHEATRE PKWY                                                                                            Unsecured loan repayments
               MOUNTAIN VIEW, CA 94043                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other COMMISSION


       3.24
       87.
            GREAT OAKS WATER CO                                            4/7/2020                           $1,215.10          Secured debt
               PO BOX 23490                                                                                                      Unsecured loan repayments
               SAN JOSE, CA 95153                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.24
       88.
            GREAT OAKS WATER CO                                            5/7/2020                             $287.41          Secured debt
               PO BOX 23490                                                                                                      Unsecured loan repayments
               SAN JOSE, CA 95153                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.24
       89.
            GREAT OAKS WATER CO                                            6/4/2020                             $235.59          Secured debt
               PO BOX 23490                                                                                                      Unsecured loan repayments
               SAN JOSE, CA 95153                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.24
       90.
            GREENUP HARTSTON                                               4/5/2020                               $18.50         Secured debt
               ROSENFIELD,LLP                                                                                                    Unsecured loan repayments
               15060 VENTURA BOULEVARD                                                                                           Suppliers or vendors
               SUITE 100                                                                                                         Services
               SHERMAN OAKS, CA 91403
                                                                                                                                 Other Workers Comp Claim


       3.24
       91.
            GREENUP HARTSTON                                               5/25/2020                              $18.50         Secured debt
               ROSENFIELD,LLP                                                                                                    Unsecured loan repayments
               15060 VENTURA BOULEVARD                                                                                           Suppliers or vendors
               SUITE 100                                                                                                         Services
               SHERMAN OAKS, CA 91403
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 316
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 337 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.24
       92.
            GREENUP HARTSTON                                               5/25/2020                              $55.50         Secured debt
               ROSENFIELD,LLP                                                                                                    Unsecured loan repayments
               15060 VENTURA BOULEVARD                                                                                           Suppliers or vendors
               SUITE 100                                                                                                         Services
               SHERMAN OAKS, CA 91403
                                                                                                                                 Other Workers Comp Claim


       3.24
       93.
            GREENUP HARTSTON                                               5/25/2020                          $2,238.50          Secured debt
               ROSENFIELD,LLP                                                                                                    Unsecured loan repayments
               15060 VENTURA BOULEVARD                                                                                           Suppliers or vendors
               SUITE 100                                                                                                         Services
               SHERMAN OAKS, CA 91403
                                                                                                                                 Other Workers Comp Claim


       3.24
       94.
            GREENUP HARTSTON                                               5/25/2020                            $111.00          Secured debt
               ROSENFIELD,LLP                                                                                                    Unsecured loan repayments
               15060 VENTURA BOULEVARD                                                                                           Suppliers or vendors
               SUITE 100                                                                                                         Services
               SHERMAN OAKS, CA 91403
                                                                                                                                 Other Workers Comp Claim


       3.24
       95.
            GREENUP HARTSTON                                               5/25/2020                            $425.50          Secured debt
               ROSENFIELD,LLP                                                                                                    Unsecured loan repayments
               15060 VENTURA BOULEVARD                                                                                           Suppliers or vendors
               SUITE 100                                                                                                         Services
               SHERMAN OAKS, CA 91403
                                                                                                                                 Other Workers Comp Claim


       3.24
       96.
            GREENUP HARTSTON                                               5/25/2020                            $185.00          Secured debt
               ROSENFIELD,LLP                                                                                                    Unsecured loan repayments
               15060 VENTURA BOULEVARD                                                                                           Suppliers or vendors
               SUITE 100                                                                                                         Services
               SHERMAN OAKS, CA 91403
                                                                                                                                 Other Workers Comp Claim


       3.24
       97.
            GREENUP HARTSTON                                               5/25/2020                              $74.00         Secured debt
               ROSENFIELD,LLP                                                                                                    Unsecured loan repayments
               15060 VENTURA BOULEVARD                                                                                           Suppliers or vendors
               SUITE 100                                                                                                         Services
               SHERMAN OAKS, CA 91403
                                                                                                                                 Other Workers Comp Claim


       3.24
       98.
            GREENUP HARTSTON                                               5/25/2020                              $37.00         Secured debt
               ROSENFIELD,LLP                                                                                                    Unsecured loan repayments
               15060 VENTURA BOULEVARD                                                                                           Suppliers or vendors
               SUITE 100                                                                                                         Services
               SHERMAN OAKS, CA 91403
                                                                                                                                 Other Workers Comp Claim


       3.24
       99.
            GREENUP HARTSTON                                               5/25/2020                            $740.00          Secured debt
               ROSENFIELD,LLP                                                                                                    Unsecured loan repayments
               15060 VENTURA BOULEVARD                                                                                           Suppliers or vendors
               SUITE 100                                                                                                         Services
               SHERMAN OAKS, CA 91403
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 317
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 338 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       00.
            GREENUP HARTSTON                                               5/25/2020                            $980.50          Secured debt
               ROSENFIELD,LLP                                                                                                    Unsecured loan repayments
               15060 VENTURA BOULEVARD                                                                                           Suppliers or vendors
               SUITE 100                                                                                                         Services
               SHERMAN OAKS, CA 91403
                                                                                                                                 Other Workers Comp Claim


       3.25
       01.
            GREENUP, HARTSTON & ROSENFELD                                  3/18/2020                              $92.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       02.
            GREENUP, HARTSTON & ROSENFELD                                  3/19/2020                              $18.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       03.
            GREENUP, HARTSTON & ROSENFELD                                  3/19/2020                              $92.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       04.
            GREENUP, HARTSTON & ROSENFELD                                  3/19/2020                            $148.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       05.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                          $1,295.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       06.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                              $37.00         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       07.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                            $185.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 318
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 339 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       08.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                            $185.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       09.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                            $111.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       10.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                            $148.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       11.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                              $37.00         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       12.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                          $1,313.50          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       13.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                              $18.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       14.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                            $462.50          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       15.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                            $185.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 319
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 340 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       16.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                              $55.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       17.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                              $55.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       18.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                              $18.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       19.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                          $1,813.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       20.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                              $37.00         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       21.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                            $111.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       22.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                            $185.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       23.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                            $666.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 320
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 341 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       24.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                            $148.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       25.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                            $259.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       26.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                            $499.50          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       27.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                            $148.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       28.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                            $185.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       29.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                            $148.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       30.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                            $370.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       31.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                              $18.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 321
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 342 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       32.
            GREENUP, HARTSTON & ROSENFELD                                  3/21/2020                            $185.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       33.
            GREENUP, HARTSTON & ROSENFELD                                  3/22/2020                              $37.00         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       34.
            GREENUP, HARTSTON & ROSENFELD                                  3/22/2020                            $185.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       35.
            GREENUP, HARTSTON & ROSENFELD                                  3/22/2020                              $37.00         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       36.
            GREENUP, HARTSTON & ROSENFELD                                  3/22/2020                            $222.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       37.
            GREENUP, HARTSTON & ROSENFELD                                  3/22/2020                              $55.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       38.
            GREENUP, HARTSTON & ROSENFELD                                  3/22/2020                              $55.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       39.
            GREENUP, HARTSTON & ROSENFELD                                  3/22/2020                              $74.00         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 322
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 343 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       40.
            GREENUP, HARTSTON & ROSENFELD                                  4/6/2020                             $851.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       41.
            GREENUP, HARTSTON & ROSENFELD                                  4/7/2020                             $166.50          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       42.
            GREENUP, HARTSTON & ROSENFELD                                  4/7/2020                           $1,110.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       43.
            GREENUP, HARTSTON & ROSENFELD                                  4/7/2020                               $37.00         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       44.
            GREENUP, HARTSTON & ROSENFELD                                  4/7/2020                             $166.50          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       45.
            GREENUP, HARTSTON & ROSENFELD                                  4/7/2020                               $37.00         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       46.
            GREENUP, HARTSTON & ROSENFELD                                  4/7/2020                             $296.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       47.
            GREENUP, HARTSTON & ROSENFELD                                  4/7/2020                               $92.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 323
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 344 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       48.
            GREENUP, HARTSTON & ROSENFELD                                  4/7/2020                               $37.00         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       49.
            GREENUP, HARTSTON & ROSENFELD                                  4/7/2020                               $92.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       50.
            GREENUP, HARTSTON & ROSENFELD                                  4/7/2020                             $407.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       51.
            GREENUP, HARTSTON & ROSENFELD                                  4/7/2020                             $351.50          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       52.
            GREENUP, HARTSTON & ROSENFELD                                  4/7/2020                             $351.50          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       53.
            GREENUP, HARTSTON & ROSENFELD                                  4/7/2020                             $795.50          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       54.
            GREENUP, HARTSTON & ROSENFELD                                  4/7/2020                               $18.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       55.
            GREENUP, HARTSTON & ROSENFELD                                  4/7/2020                               $74.00         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 324
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 345 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       56.
            GREENUP, HARTSTON & ROSENFELD                                  4/7/2020                               $92.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       57.
            GREENUP, HARTSTON & ROSENFELD                                  4/7/2020                             $166.50          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       58.
            GREENUP, HARTSTON & ROSENFELD                                  4/8/2020                             $222.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       59.
            GREENUP, HARTSTON & ROSENFELD                                  4/8/2020                             $240.50          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       60.
            GREENUP, HARTSTON & ROSENFELD                                  5/17/2020                            $222.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       61.
            GREENUP, HARTSTON & ROSENFELD                                  5/22/2020                          $1,554.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       62.
            GREENUP, HARTSTON & ROSENFELD                                  6/1/2020                             $222.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       63.
            GREENUP, HARTSTON & ROSENFELD                                  6/1/2020                               $92.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 325
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 346 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       64.
            GREENUP, HARTSTON & ROSENFELD                                  6/1/2020                             $647.50          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       65.
            GREENUP, HARTSTON & ROSENFELD                                  6/1/2020                               $92.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       66.
            GREENUP, HARTSTON & ROSENFELD                                  6/1/2020                               $18.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       67.
            GREENUP, HARTSTON & ROSENFELD                                  6/1/2020                             $333.00          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       68.
            GREENUP, HARTSTON & ROSENFELD                                  6/1/2020                               $55.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       69.
            GREENUP, HARTSTON & ROSENFELD                                  6/2/2020                             $129.50          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       70.
            GREENUP, HARTSTON & ROSENFELD                                  6/2/2020                             $203.50          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       71.
            GREENUP, HARTSTON & ROSENFELD                                  6/2/2020                               $37.00         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 326
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 347 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       72.
            GREENUP, HARTSTON & ROSENFELD                                  6/8/2020                           $1,720.50          Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       73.
            GREENUP, HARTSTON & ROSENFELD                                  6/12/2020                              $92.50         Secured debt
               15060 VENTURA BLVD.,                                                                                              Unsecured loan repayments
               STE 100                                                                                                           Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       74.
            GREENWAY ELECTRICAL SERVICES                                   3/26/2020                               $0.01         Secured debt
               LLC                                                                                                               Unsecured loan repayments
               2718 PEMBERTON DRIVE                                                                                              Suppliers or vendors
               APOPKA, FL 32703-9455                                                                                             Services
                                                                                                                                 Other Security Costs


       3.25
       75.
            GUS J GROOS IV                                                 4/21/2020                          $3,249.38          Secured debt
               6686 WOOSTER CT.                                                                                                  Unsecured loan repayments
               CASTRO VALLEY, CA 94552                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


       3.25
       76.
            HALLEY LENISE,                                                 3/24/2020                            $589.35          Secured debt
               872 WORCESTER AVE                                                                                                 Unsecured loan repayments
               PASADENA, CA 911044256                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       77.
            HALLEY, LENISE                                                 3/24/2020                            $589.35          Secured debt
               872 WORCESTER AVE                                                                                                 Unsecured loan repayments
               PASADENA, CA 911044256                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       78.
            HALLEY, LENISE                                                 3/24/2020                           $-589.35          Secured debt
               872 WORCESTER AVE                                                                                                 Unsecured loan repayments
               PASADENA, CA 911044256                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       79.
            HALLEY, LENISE                                                 4/7/2020                             $468.53          Secured debt
               872 WORCESTER AVE                                                                                                 Unsecured loan repayments
               PASADENA, CA 911044256                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 327
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 348 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       80.
            HALLEY, LENISE                                                 4/9/2020                             $468.52          Secured debt
               872 WORCESTER AVE                                                                                                 Unsecured loan repayments
               PASADENA, CA 911044256                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       81.
            HALLEY, LENISE                                                 4/23/2020                            $468.52          Secured debt
               872 WORCESTER AVE                                                                                                 Unsecured loan repayments
               PASADENA, CA 911044256                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       82.
            HALLEY, LENISE                                                 5/7/2020                             $468.52          Secured debt
               872 WORCESTER AVE                                                                                                 Unsecured loan repayments
               PASADENA, CA 911044256                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       83.
            HALLEY, LENISE                                                 5/21/2020                            $468.52          Secured debt
               872 WORCESTER AVE                                                                                                 Unsecured loan repayments
               PASADENA, CA 911044256                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       84.
            HALLEY, LENISE                                                 6/4/2020                             $468.52          Secured debt
               872 WORCESTER AVE                                                                                                 Unsecured loan repayments
               PASADENA, CA 911044256                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       85.
            HAMBAROFF, PETER                                               3/23/2020                            $915.24          Secured debt
               7306 CARSON RIVER RD                                                                                              Unsecured loan repayments
               BAKERSFIELD, CA 933114503                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       86.
            HAMBAROFF, PETER                                               4/6/2020                             $340.20          Secured debt
               7306 CARSON RIVER RD                                                                                              Unsecured loan repayments
               BAKERSFIELD, CA 933114503                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       87.
            HAMBAROFF, PETER                                               4/6/2020                             $878.58          Secured debt
               7306 CARSON RIVER RD                                                                                              Unsecured loan repayments
               BAKERSFIELD, CA 933114503                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 328
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 349 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       88.
            HAMBAROFF, PETER                                               4/9/2020                             $952.61          Secured debt
               7306 CARSON RIVER RD                                                                                              Unsecured loan repayments
               BAKERSFIELD, CA 933114503                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       89.
            HAMBAROFF, PETER                                               4/22/2020                          $1,269.10          Secured debt
               7306 CARSON RIVER RD                                                                                              Unsecured loan repayments
               BAKERSFIELD, CA 933114503                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       90.
            HAMBAROFF, PETER                                               5/6/2020                           $1,366.72          Secured debt
               7306 CARSON RIVER RD                                                                                              Unsecured loan repayments
               BAKERSFIELD, CA 933114503                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       91.
            HAMBAROFF, PETER                                               5/20/2020                          $1,366.72          Secured debt
               7306 CARSON RIVER RD                                                                                              Unsecured loan repayments
               BAKERSFIELD, CA 933114503                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       92.
            HAMBAROFF, PETER                                               6/3/2020                           $1,366.72          Secured debt
               7306 CARSON RIVER RD                                                                                              Unsecured loan repayments
               BAKERSFIELD, CA 933114503                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       93.
            HAMPTON PINES EMERG PHYS LLC                                   5/26/2020                               $8.55         Secured debt
               PO BOX 37865                                                                                                      Unsecured loan repayments
               PHILADELPHIA, PA 19101                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       94.
            HANSEN DANIELLE,                                               5/11/2020                            $351.76          Secured debt
               14901 BRAEBURN RD                                                                                                 Unsecured loan repayments
               TUSTIN, CA 92780                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       95.
            HARGROVE, DARLENN                                              3/26/2020                            $736.44          Secured debt
               2123 CUTTING BLVD                                                                                                 Unsecured loan repayments
               RICHMOND, CA 948042747                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 329
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 350 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       96.
            HARGROVE, DARLENN                                              4/9/2020                             $736.44          Secured debt
               2123 CUTTING BLVD                                                                                                 Unsecured loan repayments
               RICHMOND, CA 948042747                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       97.
            HARGROVE, DARLENN                                              4/23/2020                            $736.44          Secured debt
               2123 CUTTING BLVD                                                                                                 Unsecured loan repayments
               RICHMOND, CA 948042747                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       98.
            HARGROVE, DARLENN                                              4/23/2020                            $217.35          Secured debt
               2123 CUTTING BLVD                                                                                                 Unsecured loan repayments
               RICHMOND, CA 948042747                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.25
       99.
            HARGROVE, DARLENN                                              5/7/2020                             $736.44          Secured debt
               2123 CUTTING BLVD                                                                                                 Unsecured loan repayments
               RICHMOND, CA 948042747                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.26
       00.
            HARGROVE, DARLENN                                              5/21/2020                            $736.44          Secured debt
               2123 CUTTING BLVD                                                                                                 Unsecured loan repayments
               RICHMOND, CA 948042747                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.26
       01.
            HARGROVE, DARLENN                                              6/4/2020                             $736.44          Secured debt
               2123 CUTTING BLVD                                                                                                 Unsecured loan repayments
               RICHMOND, CA 948042747                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.26
       02.
            HARRIS CO. M.U.D. #132                                         3/24/2020                            $700.10          Secured debt
               PO BOX 725                                                                                                        Unsecured loan repayments
               ALIEF, TX 77411                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.26
       03.
            HARRIS CO. M.U.D. #132                                         4/23/2020                            $397.70          Secured debt
               PO BOX 725                                                                                                        Unsecured loan repayments
               ALIEF, TX 77411                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 330
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 351 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.26
       04.
            HARRIS CO. M.U.D. #132                                         5/19/2020                              $28.00         Secured debt
               PO BOX 725                                                                                                        Unsecured loan repayments
               ALIEF, TX 77411                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.26
       05.
            HARRIS CO. M.U.D. #132                                         6/12/2020                              $28.00         Secured debt
               PO BOX 725                                                                                                        Unsecured loan repayments
               ALIEF, TX 77411                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.26
       06.
            HARRIS COUNTY ALARM DETAIL                                     3/17/2020                              $10.00         Secured debt
               9418 JENSEN DRIVE, STE. A                                                                                         Unsecured loan repayments
               HOUSTON, TX 77093                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.26
       07.
            HARRIS COUNTY ALARM DETAIL                                     5/26/2020                              $10.00         Secured debt
               9418 JENSEN DRIVE, STE. A                                                                                         Unsecured loan repayments
               HOUSTON, TX 77093                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.26
       08.
            HARRIS COUNTY MUD #275                                         3/24/2020                          $1,094.85          Secured debt
               ECO-RESOURCES INC                                                                                                 Unsecured loan repayments
               ATTN: RENEE                                                                                                       Suppliers or vendors
               SUGARLAND, TX 77478                                                                                               Services
                                                                                                                                 Other Water


       3.26
       09.
            HARRIS COUNTY MUD #275                                         4/28/2020                            $795.90          Secured debt
               ECO-RESOURCES INC                                                                                                 Unsecured loan repayments
               ATTN: RENEE                                                                                                       Suppliers or vendors
               SUGARLAND, TX 77478                                                                                               Services
                                                                                                                                 Other Water


       3.26
       10.
            HARRIS COUNTY MUD #275                                         5/29/2020                              $36.60         Secured debt
               ECO-RESOURCES INC                                                                                                 Unsecured loan repayments
               ATTN: RENEE                                                                                                       Suppliers or vendors
               SUGARLAND, TX 77478                                                                                               Services
                                                                                                                                 Other Water


       3.26
       11.
            HAWAII DENTAL SERVICE                                          4/14/2020                          $3,195.66          Secured debt
               P.O. BOX 30500                                                                                                    Unsecured loan repayments
               HONOLULU, HI 96820-0500                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 331
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 352 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.26
       12.
            HAWAII DENTAL SERVICE                                          5/14/2020                          $3,124.94          Secured debt
               P.O. BOX 30500                                                                                                    Unsecured loan repayments
               HONOLULU, HI 96820-0500                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.26
       13.
            HAWAII DENTAL SERVICE                                          6/11/2020                          $3,049.80          Secured debt
               P.O. BOX 30500                                                                                                    Unsecured loan repayments
               HONOLULU, HI 96820-0500                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.26
       14.
            HAWAII MEDICAL SERVICE                                         4/14/2020                        $39,976.92           Secured debt
               ASSOCIATION                                                                                                       Unsecured loan repayments
               PO BOX 29330                                                                                                      Suppliers or vendors
               HONOLULU, HI 96820-1730                                                                                           Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.26
       15.
            HAWAII MEDICAL SERVICE                                         5/14/2020                        $35,640.68           Secured debt
               ASSOCIATION                                                                                                       Unsecured loan repayments
               PO BOX 29330                                                                                                      Suppliers or vendors
               HONOLULU, HI 96820-1730                                                                                           Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.26
       16.
            HAWAII MEDICAL SERVICE                                         6/11/2020                        $35,640.68           Secured debt
               ASSOCIATION                                                                                                       Unsecured loan repayments
               PO BOX 29330                                                                                                      Suppliers or vendors
               HONOLULU, HI 96820-1730                                                                                           Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.26
       17.
            HAWAII STATE TAX COLLECTOR                                     3/24/2020                       $153,653.82           Secured debt
               OAHU DISTRICT OFFICE                                                                                              Unsecured loan repayments
               PO BOX 1425                                                                                                       Suppliers or vendors
               HONOLULU, HI 968061425                                                                                            Services
                                                                                                                                 Other Permits and Licenses


       3.26
       18.
            HAWAII STATE TAX COLLECTOR                                     4/21/2020                       $130,395.49           Secured debt
               OAHU DISTRICT OFFICE                                                                                              Unsecured loan repayments
               PO BOX 1425                                                                                                       Suppliers or vendors
               HONOLULU, HI 968061425                                                                                            Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 332
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 353 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.26
       19.
            HAWAII STATE TAX COLLECTOR                                     5/21/2020                          $4,156.94          Secured debt
               OAHU DISTRICT OFFICE                                                                                              Unsecured loan repayments
               PO BOX 1425                                                                                                       Suppliers or vendors
               HONOLULU, HI 968061425                                                                                            Services
                                                                                                                                 Other Permits and Licenses


       3.26
       20.
            HAWAIIAN ELECTRIC CO INC                                       3/17/2020                        $19,239.38           Secured debt
               PO BOX 3978                                                                                                       Unsecured loan repayments
               900 RICHARDS STREET                                                                                               Suppliers or vendors
               HONOLULU, HI 96812                                                                                                Services
                                                                                                                                 Other Electric


       3.26
       21.
            HAWAIIAN ELECTRIC CO INC                                       3/24/2020                        $25,862.48           Secured debt
               PO BOX 3978                                                                                                       Unsecured loan repayments
               900 RICHARDS STREET                                                                                               Suppliers or vendors
               HONOLULU, HI 96812                                                                                                Services
                                                                                                                                 Other Electric


       3.26
       22.
            HAWAIIAN ELECTRIC CO INC                                       4/7/2020                             $215.01          Secured debt
               PO BOX 3978                                                                                                       Unsecured loan repayments
               900 RICHARDS STREET                                                                                               Suppliers or vendors
               HONOLULU, HI 96812                                                                                                Services
                                                                                                                                 Other Electric


       3.26
       23.
            HAWAIIAN ELECTRIC CO INC                                       4/14/2020                          $9,567.58          Secured debt
               PO BOX 3978                                                                                                       Unsecured loan repayments
               900 RICHARDS STREET                                                                                               Suppliers or vendors
               HONOLULU, HI 96812                                                                                                Services
                                                                                                                                 Other Electric


       3.26
       24.
            HAWAIIAN ELECTRIC CO INC                                       4/23/2020                        $13,870.60           Secured debt
               PO BOX 3978                                                                                                       Unsecured loan repayments
               900 RICHARDS STREET                                                                                               Suppliers or vendors
               HONOLULU, HI 96812                                                                                                Services
                                                                                                                                 Other Electric


       3.26
       25.
            HAWAIIAN ELECTRIC CO INC                                       4/28/2020                            $547.28          Secured debt
               PO BOX 3978                                                                                                       Unsecured loan repayments
               900 RICHARDS STREET                                                                                               Suppliers or vendors
               HONOLULU, HI 96812                                                                                                Services
                                                                                                                                 Other Electric


       3.26
       26.
            HAWAIIAN ELECTRIC CO INC                                       5/12/2020                          $7,117.78          Secured debt
               PO BOX 3978                                                                                                       Unsecured loan repayments
               900 RICHARDS STREET                                                                                               Suppliers or vendors
               HONOLULU, HI 96812                                                                                                Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 333
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 354 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.26
       27.
            HAWAIIAN ELECTRIC CO INC                                       5/14/2020                        $18,446.60           Secured debt
               PO BOX 3978                                                                                                       Unsecured loan repayments
               900 RICHARDS STREET                                                                                               Suppliers or vendors
               HONOLULU, HI 96812                                                                                                Services
                                                                                                                                 Other Electric


       3.26
       28.
            HAWAIIAN ELECTRIC CO INC                                       5/19/2020                          $4,649.64          Secured debt
               PO BOX 3978                                                                                                       Unsecured loan repayments
               900 RICHARDS STREET                                                                                               Suppliers or vendors
               HONOLULU, HI 96812                                                                                                Services
                                                                                                                                 Other Electric


       3.26
       29.
            HAWAIIAN ELECTRIC CO INC                                       5/21/2020                          $5,626.90          Secured debt
               PO BOX 3978                                                                                                       Unsecured loan repayments
               900 RICHARDS STREET                                                                                               Suppliers or vendors
               HONOLULU, HI 96812                                                                                                Services
                                                                                                                                 Other Electric


       3.26
       30.
            HAWAIIAN ELECTRIC CO INC                                       5/28/2020                        $19,069.44           Secured debt
               PO BOX 3978                                                                                                       Unsecured loan repayments
               900 RICHARDS STREET                                                                                               Suppliers or vendors
               HONOLULU, HI 96812                                                                                                Services
                                                                                                                                 Other Electric


       3.26
       31.
            HAWAIIAN ELECTRIC CO INC                                       5/29/2020                          $5,978.93          Secured debt
               PO BOX 3978                                                                                                       Unsecured loan repayments
               900 RICHARDS STREET                                                                                               Suppliers or vendors
               HONOLULU, HI 96812                                                                                                Services
                                                                                                                                 Other Electric


       3.26
       32.
            HAWAIIAN TELECOM                                               3/24/2020                            $281.10          Secured debt
               P.O. BOX 9688                                                                                                     Unsecured loan repayments
               MISSION HILLS, CA 91346-9688                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.26
       33.
            HAWAIIAN TELECOM                                               3/27/2020                          $1,271.62          Secured debt
               P.O. BOX 9688                                                                                                     Unsecured loan repayments
               MISSION HILLS, CA 91346-9688                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.26
       34.
            HAWAIIAN TELECOM                                               4/21/2020                            $280.83          Secured debt
               P.O. BOX 9688                                                                                                     Unsecured loan repayments
               MISSION HILLS, CA 91346-9688                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 334
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 355 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.26
       35.
            HAWAIIAN TELECOM                                               4/30/2020                          $1,270.81          Secured debt
               P.O. BOX 9688                                                                                                     Unsecured loan repayments
               MISSION HILLS, CA 91346-9688                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.26
       36.
            HAWAIIAN TELECOM                                               5/21/2020                            $280.83          Secured debt
               P.O. BOX 9688                                                                                                     Unsecured loan repayments
               MISSION HILLS, CA 91346-9688                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.26
       37.
            HAWAIIAN TELECOM                                               6/4/2020                           $1,270.81          Secured debt
               P.O. BOX 9688                                                                                                     Unsecured loan repayments
               MISSION HILLS, CA 91346-9688                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.26
       38.
            HAWLEY, AARON                                                  3/26/2020                            $389.82          Secured debt
               627 WEST WILSON AVE #A                                                                                            Unsecured loan repayments
               GLENDALE, CA 91203                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.26
       39.
            HAWLEY, AARON                                                  4/9/2020                             $389.82          Secured debt
               627 WEST WILSON AVE #A                                                                                            Unsecured loan repayments
               GLENDALE, CA 91203                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.26
       40.
            HAWLEY, AARON                                                  4/23/2020                            $389.82          Secured debt
               627 WEST WILSON AVE #A                                                                                            Unsecured loan repayments
               GLENDALE, CA 91203                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.26
       41.
            HAWLEY, AARON                                                  5/7/2020                             $389.82          Secured debt
               627 WEST WILSON AVE #A                                                                                            Unsecured loan repayments
               GLENDALE, CA 91203                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.26
       42.
            HAWLEY, AARON                                                  5/21/2020                            $389.82          Secured debt
               627 WEST WILSON AVE #A                                                                                            Unsecured loan repayments
               GLENDALE, CA 91203                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 335
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 356 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.26
       43.
            HAWLEY, AARON                                                  6/4/2020                             $389.82          Secured debt
               627 WEST WILSON AVE #A                                                                                            Unsecured loan repayments
               GLENDALE, CA 91203                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.26
       44.
            HAYWARD WATER SYSTEM                                           4/7/2020                         $11,641.88           Secured debt
               P.O. BOX 6004                                                                                                     Unsecured loan repayments
               HAYWARD, CA 94540                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.26
       45.
            HAYWARD WATER SYSTEM                                           5/29/2020                          $1,675.07          Secured debt
               P.O. BOX 6004                                                                                                     Unsecured loan repayments
               HAYWARD, CA 94540                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.26
       46.
            HEALTH EQUITY INC                                              3/24/2020                        $20,745.48           Secured debt
               15 WEST SCENIC POINTE DR SUITE                                                                                    Unsecured loan repayments
               400                                                                                                               Suppliers or vendors
               DRAPER, UT 84020                                                                                                  Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.26
       47.
            HEALTH EQUITY INC                                              4/7/2020                         $19,603.30           Secured debt
               15 WEST SCENIC POINTE DR SUITE                                                                                    Unsecured loan repayments
               400                                                                                                               Suppliers or vendors
               DRAPER, UT 84020                                                                                                  Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.26
       48.
            HEALTH EQUITY INC                                              4/21/2020                        $17,140.20           Secured debt
               15 WEST SCENIC POINTE DR SUITE                                                                                    Unsecured loan repayments
               400                                                                                                               Suppliers or vendors
               DRAPER, UT 84020                                                                                                  Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.26
       49.
            HEALTH EQUITY INC                                              5/5/2020                         $10,652.88           Secured debt
               15 WEST SCENIC POINTE DR SUITE                                                                                    Unsecured loan repayments
               400                                                                                                               Suppliers or vendors
               DRAPER, UT 84020                                                                                                  Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 336
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 357 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.26
       50.
            HEALTH EQUITY INC                                              5/19/2020                          $7,723.16          Secured debt
               15 WEST SCENIC POINTE DR SUITE                                                                                    Unsecured loan repayments
               400                                                                                                               Suppliers or vendors
               DRAPER, UT 84020                                                                                                  Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.26
       51.
            HEALTH MANAGEMENT SYSTEMS,                                     4/6/2020                           $1,562.65          Secured debt
               INC.                                                                                                              Unsecured loan repayments
               PO BOX 416522                                                                                                     Suppliers or vendors
               BOSTON, MA 22416522                                                                                               Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.26
       52.
            HEALTHCARE SUBROGATION GRP                                     3/20/2020                        $10,409.51           Secured debt
               LLCANTHEM WC                                                                                                      Unsecured loan repayments
               PO BOX 789141                                                                                                     Suppliers or vendors
               PHILADELPHIA, PA 191789141                                                                                        Services
                                                                                                                                 Other Workers Comp Claim


       3.26
       53.
            HEALTHCARE SUBROGATION GRP                                     5/5/2020                             $401.82          Secured debt
               LLCANTHEM WC                                                                                                      Unsecured loan repayments
               PO BOX 789141                                                                                                     Suppliers or vendors
               PHILADELPHIA, PA 191789141                                                                                        Services
                                                                                                                                 Other Workers Comp Claim


       3.26
       54.
            HEALTHPOINTE MED GROUP INC                                     4/3/2020                             $420.16          Secured debt
               16702 VALLEY VIEW AVE                                                                                             Unsecured loan repayments
               LA MIRADA, CA 90638                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.26
       55.
            HEALTHPOINTE MED GROUP INC                                     6/2/2020                             $110.47          Secured debt
               16702 VALLEY VIEW AVE                                                                                             Unsecured loan repayments
               LA MIRADA, CA 90638                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.26
       56.
            HELIX WATER DISTRICT                                           4/21/2020                          $2,384.89          Secured debt
               7811 UNIVERSITY AVENUE                                                                                            Unsecured loan repayments
               LA MESA, CA 91941-4927                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.26
       57.
            HELIX WATER DISTRICT                                           6/12/2020                            $241.69          Secured debt
               7811 UNIVERSITY AVENUE                                                                                            Unsecured loan repayments
               LA MESA, CA 91941-4927                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 337
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 358 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.26
       58.
            HERALD EMERGENCY PHYS PLLC                                     5/8/2020                             $207.24          Secured debt
               PO BOX 99100                                                                                                      Unsecured loan repayments
               LAS VEGAS, NV 89193                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.26
       59.
            HIGHLANDS RANCH METRO                                          4/7/2020                           $1,149.64          Secured debt
               DISTRICTS                                                                                                         Unsecured loan repayments
               62 WEST PLAZA DRIVE                                                                                               Suppliers or vendors
               HIGHLANDS RANCH, CO 80129                                                                                         Services
                                                                                                                                 Other Electric


       3.26
       60.
            HIGHLANDS RANCH METRO                                          4/14/2020                          $1,119.17          Secured debt
               DISTRICTS                                                                                                         Unsecured loan repayments
               62 WEST PLAZA DRIVE                                                                                               Suppliers or vendors
               HIGHLANDS RANCH, CO 80129                                                                                         Services
                                                                                                                                 Other Electric


       3.26
       61.
            HIGHLANDS RANCH METRO                                          5/7/2020                             $642.84          Secured debt
               DISTRICTS                                                                                                         Unsecured loan repayments
               62 WEST PLAZA DRIVE                                                                                               Suppliers or vendors
               HIGHLANDS RANCH, CO 80129                                                                                         Services
                                                                                                                                 Other Electric


       3.26
       62.
            HIGHLANDS RANCH METRO                                          6/10/2020                            $597.13          Secured debt
               DISTRICTS                                                                                                         Unsecured loan repayments
               62 WEST PLAZA DRIVE                                                                                               Suppliers or vendors
               HIGHLANDS RANCH, CO 80129                                                                                         Services
                                                                                                                                 Other Electric


       3.26
       63.
            HMC LEWISVILLE TC LLC                                          6/4/2020                        $284,566.12           Secured debt
               LEWISVILE TOWN CROSSING                                                                                           Unsecured loan repayments
               PO BOX 82552 - GRY001                                                                                             Suppliers or vendors
               GOLETA, CA 93118-2552                                                                                             Services
                                                                                                                                 Other CAM Landlord


       3.26
       64.
            HOBEIKA MD                                                     4/10/2020                              $92.98         Secured debt
               1090 AMSTERDAM AVE                                                                                                Unsecured loan repayments
               NEW YORK, NY 10025                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.26
       65.
            HOUSTON DEPT. OF HEALTH &                                      3/31/2020                            $569.16          Secured debt
               HUMAN SERVICES                                                                                                    Unsecured loan repayments
               BUREAU OF CONSUMER HEALTH                                                                                         Suppliers or vendors
               SERVICES                                                                                                          Services
               P.O. BOX 300008
               HOUSTON, TX 77230-0008                                                                                            Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 338
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 359 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.26
       66.
            HOUSTON DEPT. OF HEALTH &                                      4/21/2020                            $494.53          Secured debt
               HUMAN SERVICES                                                                                                    Unsecured loan repayments
               BUREAU OF CONSUMER HEALTH                                                                                         Suppliers or vendors
               SERVICES                                                                                                          Services
               P.O. BOX 300008
               HOUSTON, TX 77230-0008                                                                                            Other Permits and Licenses


       3.26
       67.
            HOUSTON DEPT. OF HEALTH &                                      4/28/2020                            $545.44          Secured debt
               HUMAN SERVICES                                                                                                    Unsecured loan repayments
               BUREAU OF CONSUMER HEALTH                                                                                         Suppliers or vendors
               SERVICES                                                                                                          Services
               P.O. BOX 300008
               HOUSTON, TX 77230-0008                                                                                            Other Permits and Licenses


       3.26
       68.
            HOUSTON DEPT. OF HEALTH &                                      5/12/2020                            $272.72          Secured debt
               HUMAN SERVICES                                                                                                    Unsecured loan repayments
               BUREAU OF CONSUMER HEALTH                                                                                         Suppliers or vendors
               SERVICES                                                                                                          Services
               P.O. BOX 300008
               HOUSTON, TX 77230-0008                                                                                            Other Permits and Licenses


       3.26
       69.
            HOUSTON DEPT. OF HEALTH &                                      5/19/2020                            $379.44          Secured debt
               HUMAN SERVICES                                                                                                    Unsecured loan repayments
               BUREAU OF CONSUMER HEALTH                                                                                         Suppliers or vendors
               SERVICES                                                                                                          Services
               P.O. BOX 300008
               HOUSTON, TX 77230-0008                                                                                            Other Permits and Licenses


       3.26
       70.
            HR LAW, P.A.                                                   3/30/2020                          $2,022.00          Secured debt
               1560 ORANGE AVENUE,                                                                                               Unsecured loan repayments
               SUITE 500,                                                                                                        Suppliers or vendors
               WINTER PARK, FL 32789                                                                                             Services
                                                                                                                                 Other Workers Comp Claim


       3.26
       71.
            HSC LAFAYETTE LLC                                              4/3/2020                         $58,972.33           Secured debt
               PO BOX 130                                                                                                        Unsecured loan repayments
               DAPHNE, AL 36526                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Rent - Premises


       3.26
       72.
            HSG-KRE OAK LAWN PROPERTY                                      4/7/2020                                $0.01         Secured debt
               OWNER LLC                                                                                                         Unsecured loan repayments
               C/O MID-AMERICA ASSET                                                                                             Suppliers or vendors
               MANAGEMENT INC                                                                                                    Services
               ONE PARKVIEW PLAZA 9TH FLOOR
               OAKBROOK TERRACE, IL 60181                                                                                        Other Banking Fees


       3.26
       73.
            HUDSON & CALLEJA, LLC                                          3/24/2020                            $969.69          Secured debt
               8603 SOUTH DIXIE                                                                                                  Unsecured loan repayments
               HIGHWAY SUITE 315                                                                                                 Suppliers or vendors
               MIAMI, FL 33156                                                                                                   Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 339
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 360 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.26
       74.
            HUDSON & CALLEJA, LLC                                          3/24/2020                              $87.50         Secured debt
               8603 SOUTH DIXIE                                                                                                  Unsecured loan repayments
               HIGHWAY SUITE 315                                                                                                 Suppliers or vendors
               MIAMI, FL 33156                                                                                                   Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.26
       75.
            HUDSON & CALLEJA, LLC                                          3/22/2020                            $332.50          Secured debt
               8603 SOUTH DIXIE                                                                                                  Unsecured loan repayments
               HIGHWAY SUITE 315                                                                                                 Suppliers or vendors
               MIAMI, FL 33156                                                                                                   Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.26
       76.
            HYPERCORE NETWORKS                                             3/27/2020                        $10,780.04           Secured debt
               2024 W. 15TH STREET                                                                                               Unsecured loan repayments
               STE F, # 331                                                                                                      Suppliers or vendors
               PLANO, TX 75075                                                                                                   Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.26
       77.
            HYPERCORE NETWORKS                                             4/30/2020                        $11,791.41           Secured debt
               2024 W. 15TH STREET                                                                                               Unsecured loan repayments
               STE F, # 331                                                                                                      Suppliers or vendors
               PLANO, TX 75075                                                                                                   Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.26
       78.
            HYPERCORE NETWORKS                                             6/4/2020                         $11,357.22           Secured debt
               2024 W. 15TH STREET                                                                                               Unsecured loan repayments
               STE F, # 331                                                                                                      Suppliers or vendors
               PLANO, TX 75075                                                                                                   Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.26
       79.
            IDEAL MEDICAL RECORDS                                          3/17/2020                            $500.00          Secured debt
               SERVICE,INC                                                                                                       Unsecured loan repayments
               1421 N. WANDA RD                                                                                                  Suppliers or vendors
               SUITE 120V                                                                                                        Services
               ORANGE,, CA 92867
                                                                                                                                 Other Workers Comp Claim


       3.26
       80.
            IGS ENERGY                                                     3/17/2020                          $8,102.70          Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 340
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 361 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.26
       81.
            IGS ENERGY                                                     3/24/2020                        $42,229.49           Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.26
       82.
            IGS ENERGY                                                     3/27/2020                          $9,018.69          Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.26
       83.
            IGS ENERGY                                                     4/7/2020                         $43,250.19           Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.26
       84.
            IGS ENERGY                                                     4/14/2020                        $15,419.80           Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.26
       85.
            IGS ENERGY                                                     4/21/2020                        $17,162.16           Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.26
       86.
            IGS ENERGY                                                     4/23/2020                          $5,330.68          Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.26
       87.
            IGS ENERGY                                                     4/28/2020                          $4,952.25          Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.26
       88.
            IGS ENERGY                                                     4/30/2020                          $3,317.33          Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 341
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 362 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.26
       89.
            IGS ENERGY                                                     5/5/2020                           $2,884.44          Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.26
       90.
            IGS ENERGY                                                     5/7/2020                           $3,612.05          Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.26
       91.
            IGS ENERGY                                                     5/12/2020                          $2,605.57          Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.26
       92.
            IGS ENERGY                                                     5/14/2020                            $521.78          Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.26
       93.
            IGS ENERGY                                                     5/19/2020                          $3,095.29          Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.26
       94.
            IGS ENERGY                                                     5/21/2020                          $1,715.93          Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.26
       95.
            IGS ENERGY                                                     5/26/2020                            $417.66          Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.26
       96.
            IGS ENERGY                                                     5/28/2020                          $1,216.53          Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 342
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 363 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.26
       97.
            IGS ENERGY                                                     5/29/2020                          $1,064.61          Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.26
       98.
            IGS ENERGY                                                     6/2/2020                                $6.58         Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.26
       99.
            IGS ENERGY                                                     6/4/2020                           $1,716.09          Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.27
       00.
            IGS ENERGY                                                     6/10/2020                            $143.55          Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.27
       01.
            IGS ENERGY                                                     6/12/2020                          $1,430.44          Secured debt
               6100 EMERALD PAKWAY                                                                                               Unsecured loan repayments
               DUBLIN, OH 43016                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.27
       02.
            ILLINOIS DEPT OF REVENUE                                       4/21/2020                        $68,620.00           Secured debt
               P.O. BOX 19030                                                                                                    Unsecured loan repayments
               SPRINGFIELD, IL 62794-9030                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Sales Tax Payable


       3.27
       03.
            ILLINOIS DEPT OF REVENUE                                       5/21/2020                          $4,778.00          Secured debt
               P.O. BOX 19030                                                                                                    Unsecured loan repayments
               SPRINGFIELD, IL 62794-9030                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Sales Tax Payable


       3.27
       04.
            IMBER COURT REPORTERS, INC                                     5/27/2020                            $752.50          Secured debt
               27959 SMYTH DRIVE                                                                                                 Unsecured loan repayments
               VALENCIA, CA 91355                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 343
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 364 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.27
       05.
            IMPERIAL IRRIGATION DISTRICT, CA                               3/24/2020                          $8,837.88          Secured debt
               333 EAST BARIONI BLVD                                                                                             Unsecured loan repayments
               IMPERIAL, CA 92251                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.27
       06.
            IMPERIAL IRRIGATION DISTRICT, CA                               4/21/2020                          $4,437.52          Secured debt
               333 EAST BARIONI BLVD                                                                                             Unsecured loan repayments
               IMPERIAL, CA 92251                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.27
       07.
            IMPERIAL IRRIGATION DISTRICT, CA                               6/4/2020                           $2,700.19          Secured debt
               333 EAST BARIONI BLVD                                                                                             Unsecured loan repayments
               IMPERIAL, CA 92251                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.27
       08.
            INC. CONGRESS ASSOCIATES                                       5/15/2020                            $119.02          Secured debt
               PO BOX 90730                                                                                                      Unsecured loan repayments
               PASADENA, CA 91109                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       09.
            INC. CONGRESS ASSOCIATES                                       5/22/2020                            $119.02          Secured debt
               PO BOX 90730                                                                                                      Unsecured loan repayments
               PASADENA, CA 91109                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       10.
            INDIO WATER AUTHORITY                                          3/24/2020                            $738.85          Secured debt
               83101 AVENUE 45                                                                                                   Unsecured loan repayments
               INDIO, CA 99201                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.27
       11.
            INDIO WATER AUTHORITY                                          4/21/2020                            $496.20          Secured debt
               83101 AVENUE 45                                                                                                   Unsecured loan repayments
               INDIO, CA 99201                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.27
       12.
            INDIO WATER AUTHORITY                                          5/21/2020                            $294.75          Secured debt
               83101 AVENUE 45                                                                                                   Unsecured loan repayments
               INDIO, CA 99201                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 344
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 365 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.27
       13.
            INDUSTRY PUBLIC UTILITY                                        3/27/2020                          $5,072.23          Secured debt
               COMMISSION                                                                                                        Unsecured loan repayments
               380 N. SAN JACINTO ST #202                                                                                        Suppliers or vendors
               HEMET, CA 92545                                                                                                   Services
                                                                                                                                 Other Electric


       3.27
       14.
            INDUSTRY PUBLIC UTILITY                                        4/28/2020                          $2,733.53          Secured debt
               COMMISSION                                                                                                        Unsecured loan repayments
               380 N. SAN JACINTO ST #202                                                                                        Suppliers or vendors
               HEMET, CA 92545                                                                                                   Services
                                                                                                                                 Other Electric


       3.27
       15.
            INDUSTRY PUBLIC UTILITY                                        5/26/2020                              $44.31         Secured debt
               COMMISSION                                                                                                        Unsecured loan repayments
               380 N. SAN JACINTO ST #202                                                                                        Suppliers or vendors
               HEMET, CA 92545                                                                                                   Services
                                                                                                                                 Other Electric


       3.27
       16.
            INJURED WORKERS LAW GROUP,                                     6/3/2020                           $1,480.28          Secured debt
               P.C.                                                                                                              Unsecured loan repayments
               4221 WILSHIRE BLVD                                                                                                Suppliers or vendors
               STE 350                                                                                                           Services
               LOS ANGELES, CA 90010
                                                                                                                                 Other Workers Comp Claim


       3.27
       17.
            INTEGRA                                                        3/17/2020                          $1,440.85          Secured debt
               P.O. BOX 2966                                                                                                     Unsecured loan repayments
               MILWAUKEE, WI 53201-2966                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.27
       18.
            INTEGRA                                                        4/21/2020                          $1,457.76          Secured debt
               P.O. BOX 2966                                                                                                     Unsecured loan repayments
               MILWAUKEE, WI 53201-2966                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.27
       19.
            INTEGRA                                                        5/21/2020                          $1,436.15          Secured debt
               P.O. BOX 2966                                                                                                     Unsecured loan repayments
               MILWAUKEE, WI 53201-2966                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.27
       20.
            INTEGRATED ANESTHESIA MEDICAL                                  4/1/2020                             $608.70          Secured debt
               PO BOX 80094                                                                                                      Unsecured loan repayments
               CITY OF INDUSTRY, CA 91716                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 345
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 366 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.27
       21.
            INTEGRATED PAIN MANAGEMENT                                     3/17/2020                            $162.61          Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       22.
            INTEGRATED PAIN MANAGEMENT                                     3/18/2020                               $3.12         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       23.
            INTEGRATED PAIN MANAGEMENT                                     3/18/2020                               $2.99         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       24.
            INTEGRATED PAIN MANAGEMENT                                     3/20/2020                               $3.12         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       25.
            INTEGRATED PAIN MANAGEMENT                                     3/23/2020                              $59.42         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       26.
            INTEGRATED PAIN MANAGEMENT                                     3/24/2020                            $266.67          Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       27.
            INTEGRATED PAIN MANAGEMENT                                     4/13/2020                              $57.06         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       28.
            INTEGRATED PAIN MANAGEMENT                                     4/13/2020                            $109.15          Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 346
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 367 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.27
       29.
            INTEGRATED PAIN MANAGEMENT                                     4/21/2020                              $59.42         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       30.
            INTEGRATED PAIN MANAGEMENT                                     4/21/2020                              $62.77         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       31.
            INTEGRATED PAIN MANAGEMENT                                     4/21/2020                            $158.45          Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       32.
            INTEGRATED PAIN MANAGEMENT                                     4/21/2020                            $167.94          Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       33.
            INTEGRATED PAIN MANAGEMENT                                     4/21/2020                              $57.06         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       34.
            INTEGRATED PAIN MANAGEMENT                                     4/21/2020                            $116.25          Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       35.
            INTEGRATED PAIN MANAGEMENT                                     4/21/2020                              $79.39         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       36.
            INTEGRATED PAIN MANAGEMENT                                     4/21/2020                              $57.06         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 347
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 368 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.27
       37.
            INTEGRATED PAIN MANAGEMENT                                     4/21/2020                              $59.42         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       38.
            INTEGRATED PAIN MANAGEMENT                                     4/21/2020                              $53.68         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       39.
            INTEGRATED PAIN MANAGEMENT                                     5/5/2020                               $53.48         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       40.
            INTEGRATED PAIN MANAGEMENT                                     5/15/2020                            $162.63          Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       41.
            INTEGRATED PAIN MANAGEMENT                                     5/22/2020                              $57.07         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       42.
            INTEGRATED PAIN MANAGEMENT                                     5/22/2020                              $58.68         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       43.
            INTEGRATED PAIN MANAGEMENT                                     5/26/2020                              $57.07         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       44.
            INTEGRATED PAIN MANAGEMENT                                     5/26/2020                              $57.07         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 348
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 369 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.27
       45.
            INTEGRATED PAIN MANAGEMENT                                     6/1/2020                             $162.63          Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       46.
            INTEGRATED PAIN MANAGEMENT                                     6/3/2020                               $46.38         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       47.
            INTEGRATED PAIN MANAGEMENT                                     6/3/2020                               $36.88         Secured debt
               MED                                                                                                               Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94139                                                                                           Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       48.
            INTEGRATED PAIN MGMT MEDICAL                                   4/29/2020                              $70.24         Secured debt
               GRP, INC                                                                                                          Unsecured loan repayments
               PO BOX 398584                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 941398584                                                                                       Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       49.
            INTEGRITY LEGAL CORP. OF                                       3/19/2020                          $1,995.40          Secured debt
               LONGBEACH                                                                                                         Unsecured loan repayments
               PO BOX 33232                                                                                                      Suppliers or vendors
               LONG BEACH, CA 908323232                                                                                          Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.27
       50.
            INTEGRITY LEGAL CORP. OF                                       3/19/2020                            $863.26          Secured debt
               LONGBEACH                                                                                                         Unsecured loan repayments
               PO BOX 33232                                                                                                      Suppliers or vendors
               LONG BEACH, CA 908323232                                                                                          Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.27
       51.
            INTERCONN                                                      4/7/2020                           $2,374.40          Secured debt
               PO BOX 54158                                                                                                      Unsecured loan repayments
               NEW ORLEANS, LA 70154                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.27
       52.
            INTERCONN                                                      4/14/2020                          $2,053.01          Secured debt
               PO BOX 54158                                                                                                      Unsecured loan repayments
               NEW ORLEANS, LA 70154                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 349
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 370 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.27
       53.
            INTERCONN                                                      5/5/2020                           $1,046.87          Secured debt
               PO BOX 54158                                                                                                      Unsecured loan repayments
               NEW ORLEANS, LA 70154                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.27
       54.
            INTERCONN                                                      5/7/2020                               $10.68         Secured debt
               PO BOX 54158                                                                                                      Unsecured loan repayments
               NEW ORLEANS, LA 70154                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.27
       55.
            INTERCONN                                                      5/12/2020                              $48.82         Secured debt
               PO BOX 54158                                                                                                      Unsecured loan repayments
               NEW ORLEANS, LA 70154                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.27
       56.
            INTERCONN                                                      6/4/2020                             $254.96          Secured debt
               PO BOX 54158                                                                                                      Unsecured loan repayments
               NEW ORLEANS, LA 70154                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.27
       57.
            INTERCONN                                                      6/10/2020                              $26.08         Secured debt
               PO BOX 54158                                                                                                      Unsecured loan repayments
               NEW ORLEANS, LA 70154                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.27
       58.
            INTERCONN                                                      6/12/2020                              $53.28         Secured debt
               PO BOX 54158                                                                                                      Unsecured loan repayments
               NEW ORLEANS, LA 70154                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.27
       59.
            INTERMOUNTAIN RURAL ELECTRIC                                   4/14/2020                          $9,394.02          Secured debt
               ASSOCIATION                                                                                                       Unsecured loan repayments
               P.O. DRAWER A                                                                                                     Suppliers or vendors
               SEDALIA, CO 80135                                                                                                 Services
                                                                                                                                 Other Electric


       3.27
       60.
            INTERMOUNTAIN RURAL ELECTRIC                                   5/12/2020                          $6,096.15          Secured debt
               ASSOCIATION                                                                                                       Unsecured loan repayments
               P.O. DRAWER A                                                                                                     Suppliers or vendors
               SEDALIA, CO 80135                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 350
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 371 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.27
       61.
            INTERMOUNTAIN RURAL ELECTRIC                                   6/12/2020                          $5,200.14          Secured debt
               ASSOCIATION                                                                                                       Unsecured loan repayments
               P.O. DRAWER A                                                                                                     Suppliers or vendors
               SEDALIA, CO 80135                                                                                                 Services
                                                                                                                                 Other Electric


       3.27
       62.
            INTRALINKS                                                     4/21/2020                        $27,624.16           Secured debt
               PO BOX 392134                                                                                                     Unsecured loan repayments
               PITTSBURGH, PA 15251-9134                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.27
       63.
            INTRALINKS                                                     6/9/2020                         $27,624.16           Secured debt
               PO BOX 392134                                                                                                     Unsecured loan repayments
               PITTSBURGH, PA 15251-9134                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.27
       64.
            IRVINE RANCH WATER DISTRICT                                    3/17/2020                          $1,931.89          Secured debt
               P.O. BOX 57500                                                                                                    Unsecured loan repayments
               IRVINE, CA 92719-7500                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.27
       65.
            IRVINE RANCH WATER DISTRICT                                    3/24/2020                          $4,544.81          Secured debt
               P.O. BOX 57500                                                                                                    Unsecured loan repayments
               IRVINE, CA 92719-7500                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.27
       66.
            IRVINE RANCH WATER DISTRICT                                    3/27/2020                            $105.17          Secured debt
               P.O. BOX 57500                                                                                                    Unsecured loan repayments
               IRVINE, CA 92719-7500                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.27
       67.
            IRVINE RANCH WATER DISTRICT                                    3/31/2020                            $705.03          Secured debt
               P.O. BOX 57500                                                                                                    Unsecured loan repayments
               IRVINE, CA 92719-7500                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.27
       68.
            IRVINE RANCH WATER DISTRICT                                    4/7/2020                             $217.60          Secured debt
               P.O. BOX 57500                                                                                                    Unsecured loan repayments
               IRVINE, CA 92719-7500                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 351
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 372 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.27
       69.
            IRVINE RANCH WATER DISTRICT                                    4/14/2020                            $621.82          Secured debt
               P.O. BOX 57500                                                                                                    Unsecured loan repayments
               IRVINE, CA 92719-7500                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.27
       70.
            IRVINE RANCH WATER DISTRICT                                    4/21/2020                          $1,632.41          Secured debt
               P.O. BOX 57500                                                                                                    Unsecured loan repayments
               IRVINE, CA 92719-7500                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.27
       71.
            IRVINE RANCH WATER DISTRICT                                    4/23/2020                            $148.31          Secured debt
               P.O. BOX 57500                                                                                                    Unsecured loan repayments
               IRVINE, CA 92719-7500                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.27
       72.
            IRVINE RANCH WATER DISTRICT                                    4/28/2020                            $105.17          Secured debt
               P.O. BOX 57500                                                                                                    Unsecured loan repayments
               IRVINE, CA 92719-7500                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.27
       73.
            IRVINE RANCH WATER DISTRICT                                    4/30/2020                            $205.45          Secured debt
               P.O. BOX 57500                                                                                                    Unsecured loan repayments
               IRVINE, CA 92719-7500                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.27
       74.
            IRVINE RANCH WATER DISTRICT                                    5/5/2020                               $54.40         Secured debt
               P.O. BOX 57500                                                                                                    Unsecured loan repayments
               IRVINE, CA 92719-7500                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.27
       75.
            IRVINE RANCH WATER DISTRICT                                    5/7/2020                             $205.20          Secured debt
               P.O. BOX 57500                                                                                                    Unsecured loan repayments
               IRVINE, CA 92719-7500                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.27
       76.
            IRVINE RANCH WATER DISTRICT                                    5/14/2020                            $300.10          Secured debt
               P.O. BOX 57500                                                                                                    Unsecured loan repayments
               IRVINE, CA 92719-7500                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 352
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 373 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.27
       77.
            IRVINE RANCH WATER DISTRICT                                    5/21/2020                          $1,097.73          Secured debt
               P.O. BOX 57500                                                                                                    Unsecured loan repayments
               IRVINE, CA 92719-7500                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.27
       78.
            IRVINE RANCH WATER DISTRICT                                    5/29/2020                            $282.07          Secured debt
               P.O. BOX 57500                                                                                                    Unsecured loan repayments
               IRVINE, CA 92719-7500                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.27
       79.
            IRVINE RANCH WATER DISTRICT                                    6/4/2020                             $255.71          Secured debt
               P.O. BOX 57500                                                                                                    Unsecured loan repayments
               IRVINE, CA 92719-7500                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.27
       80.
            IRVINE RANCH WATER DISTRICT                                    6/10/2020                            $477.76          Secured debt
               P.O. BOX 57500                                                                                                    Unsecured loan repayments
               IRVINE, CA 92719-7500                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.27
       81.
            JACKSON LEWIS PC                                               5/12/2020                        $16,889.99           Secured debt
               P.O. BOX 416019                                                                                                   Unsecured loan repayments
               BOSTON, MA 2241                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.27
       82.
            JACKSON LEWIS PC                                               6/11/2020                            $442.35          Secured debt
               P.O. BOX 416019                                                                                                   Unsecured loan repayments
               BOSTON, MA 2241                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.27
       83.
            JACKSON LEWIS PC                                               6/11/2020                          $7,967.50          Secured debt
               P.O. BOX 416019                                                                                                   Unsecured loan repayments
               BOSTON, MA 2241                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.27
       84.
            JACO REHAB KAPOLEI LLC                                         3/19/2020                            $171.20          Secured debt
               1401 S BERETANIA ST STE 5                                                                                         Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 353
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 374 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.27
       85.
            JACO REHAB KAPOLEI LLC                                         3/27/2020                            $167.69          Secured debt
               1401 S BERETANIA ST STE 5                                                                                         Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       86.
            JACO REHAB KAPOLEI LLC                                         4/2/2020                             $171.20          Secured debt
               1401 S BERETANIA ST STE 5                                                                                         Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       87.
            JACO REHAB KAPOLEI LLC                                         4/2/2020                             $167.69          Secured debt
               1401 S BERETANIA ST STE 5                                                                                         Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       88.
            JAMES HARRIS MD LLC                                            3/17/2020                            $224.63          Secured debt
               9370 SW GREENBURG RD STE                                                                                          Unsecured loan repayments
               PORTLAND, OR 97223                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       89.
            JAMES HARRIS MD LLC                                            3/17/2020                            $153.93          Secured debt
               9370 SW GREENBURG RD STE                                                                                          Unsecured loan repayments
               PORTLAND, OR 97223                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       90.
            JASON SOLLEY                                                   4/7/2020                             $924.46          Secured debt
               2800 KIRBY DR.                                                                                                    Unsecured loan repayments
               A702                                                                                                              Suppliers or vendors
               HOUSTON, TX 77098                                                                                                 Services
                                                                                                                                 Other Payroll


       3.27
       91.
            JBL ASSET MANAGEMENT LLC                                       6/12/2020                        $53,481.39           Secured debt
               2028 HARRISON STREET                                                                                              Unsecured loan repayments
               SUITE 202                                                                                                         Suppliers or vendors
               HOLLYWOOD, FL 33020                                                                                               Services
                                                                                                                                 Other CAM Landlord


       3.27
       92.
            JEFFER MANGELS BUTLER &                                        6/11/2020                        $40,741.71           Secured debt
               MITCHELL LLP                                                                                                      Unsecured loan repayments
               1900 AVENUE OF THE STARS, 7TH FL                                                                                  Suppliers or vendors
               LOS ANGELES, CA 90067                                                                                             Services
                                                                                                                                 Other Legal Costs




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 354
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 375 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.27
       93.
            JEROME PETERSON                                                4/1/2020                           $3,357.20          Secured debt
               2500 ALTON PKWY STE 202                                                                                           Unsecured loan repayments
               IRVINE, CA 92606                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.27
       94.
            JERSEY CENTRAL POWER & LIGHT                                   3/24/2020                          $3,510.74          Secured debt
               PO BOX 16001                                                                                                      Unsecured loan repayments
               READING, PA 19612-6001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.27
       95.
            JERSEY CENTRAL POWER & LIGHT                                   3/31/2020                          $5,800.59          Secured debt
               PO BOX 16001                                                                                                      Unsecured loan repayments
               READING, PA 19612-6001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.27
       96.
            JERSEY CENTRAL POWER & LIGHT                                   4/14/2020                          $5,424.03          Secured debt
               PO BOX 16001                                                                                                      Unsecured loan repayments
               READING, PA 19612-6001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.27
       97.
            JERSEY CENTRAL POWER & LIGHT                                   5/12/2020                          $3,605.68          Secured debt
               PO BOX 16001                                                                                                      Unsecured loan repayments
               READING, PA 19612-6001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.27
       98.
            JERSEY CENTRAL POWER & LIGHT                                   5/28/2020                          $1,799.72          Secured debt
               PO BOX 16001                                                                                                      Unsecured loan repayments
               READING, PA 19612-6001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.27
       99.
            JERSEY CENTRAL POWER & LIGHT                                   6/10/2020                          $3,077.29          Secured debt
               PO BOX 16001                                                                                                      Unsecured loan repayments
               READING, PA 19612-6001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       00.
            JESSIE M DELGADO                                               4/23/2020                          $1,000.00          Secured debt
               44890 RIVERMONT TERRACE                                                                                           Unsecured loan repayments
               APT 102                                                                                                           Suppliers or vendors
               ASHBURN, VA 20147                                                                                                 Services
                                                                                                                                 Other Field Marketing




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 355
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 376 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.28
       01.
            JJJ ENTERPRISES                                                4/21/2020                            $322.50          Secured debt
               533 SOUTH VINEWOOD STREET                                                                                         Unsecured loan repayments
               ESCONDIDO, CA 92029                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other R&M Contracts


       3.28
       02.
            JJJ ENTERPRISES                                                5/19/2020                              $90.00         Secured debt
               533 SOUTH VINEWOOD STREET                                                                                         Unsecured loan repayments
               ESCONDIDO, CA 92029                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other R&M Contracts


       3.28
       03.
            JOHN MUIR HEALTH WALNUT                                        4/10/2020                              $94.24         Secured debt
               PO BOX 39000 DEPT 33370                                                                                           Unsecured loan repayments
               SAN FRANCISCO, CA 94139                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       04.
            JOHN MUIR PHYSICIAN NETWORK                                    4/7/2020                             $110.49          Secured debt
               PO BOX 39000 DEPT 34929                                                                                           Unsecured loan repayments
               SAN FRANCISCO, CA 94139                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       05.
            JOHNSON CONTROLS SECURITY                                      4/14/2020                          $8,973.09          Secured debt
               SOLUTIONS                                                                                                         Unsecured loan repayments
               P.O. BOX 371967                                                                                                   Suppliers or vendors
               PITTSBURGH, PA 15250                                                                                              Services
                                                                                                                                 Other Security Costs


       3.28
       06.
            JOHNSON CONTROLS SECURITY                                      5/12/2020                        $26,844.54           Secured debt
               SOLUTIONS                                                                                                         Unsecured loan repayments
               P.O. BOX 371967                                                                                                   Suppliers or vendors
               PITTSBURGH, PA 15250                                                                                              Services
                                                                                                                                 Other Security Costs


       3.28
       07.
            JOHNSON CONTROLS SECURITY                                      5/26/2020                          $9,573.60          Secured debt
               SOLUTIONS                                                                                                         Unsecured loan repayments
               P.O. BOX 371967                                                                                                   Suppliers or vendors
               PITTSBURGH, PA 15250                                                                                              Services
                                                                                                                                 Other Security Costs


       3.28
       08.
            JONATHAN SELF                                                  4/21/2020                            $821.43          Secured debt
               5139 POND VIEW LN                                                                                                 Unsecured loan repayments
               FAIRVIEW, TX 75069                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 356
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 377 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.28
       09.
            JONATHAN T NASSOS MD INC                                       3/20/2020                          $1,909.39          Secured debt
               PO BOX 261850                                                                                                     Unsecured loan repayments
               ENCINO, CA 91426                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       10.
            JONATHAN T NASSOS MD INC                                       4/27/2020                              $18.07         Secured debt
               PO BOX 261850                                                                                                     Unsecured loan repayments
               ENCINO, CA 91426                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       11.
            JOSE EDUARDO PADILLA                                           6/11/2020                               $0.01         Secured debt
               AV. PROVIDENCIA #208 FRACC.                                                                                       Unsecured loan repayments
               RANCHO SANTA MONICA INT.                                                                                          Suppliers or vendors
               AGUASCALIENTES                                                                                                    Services
               MEXICO, AG 20286
                                                                                                                                 Other Banking Fees


       3.28
       12.
            JURUPA COMMUNITY SERVICES DIST                                 3/24/2020                          $3,298.30          Secured debt
               8621 JURUPA ROAD                                                                                                  Unsecured loan repayments
               RIVERSIDE, CA 92509                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.28
       13.
            JURUPA COMMUNITY SERVICES DIST                                 4/21/2020                          $2,235.34          Secured debt
               8621 JURUPA ROAD                                                                                                  Unsecured loan repayments
               RIVERSIDE, CA 92509                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.28
       14.
            JURUPA COMMUNITY SERVICES DIST                                 5/21/2020                          $1,254.99          Secured debt
               8621 JURUPA ROAD                                                                                                  Unsecured loan repayments
               RIVERSIDE, CA 92509                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.28
       15.
            KAISER FOUNDATION HEALTH                                       4/14/2020                        $10,918.00           Secured debt
               PLAN OF WASHINGTON                                                                                                Unsecured loan repayments
               601 UNION ST                                                                                                      Suppliers or vendors
               SEATTLE, WA 98101                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       16.
            KAISER FOUNDATION HEALTH                                       5/14/2020                        $10,918.00           Secured debt
               PLAN OF WASHINGTON                                                                                                Unsecured loan repayments
               601 UNION ST                                                                                                      Suppliers or vendors
               SEATTLE, WA 98101                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 357
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 378 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.28
       17.
            KAISER FOUNDATION HEALTH                                       6/11/2020                        $11,729.00           Secured debt
               PLAN OF WASHINGTON                                                                                                Unsecured loan repayments
               601 UNION ST                                                                                                      Suppliers or vendors
               SEATTLE, WA 98101                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       18.
            KAISER FOUNDATION HEALTH PLAN                                  4/10/2020                              $65.60         Secured debt
               PO BOX 35145 5770                                                                                                 Unsecured loan repayments
               SEATTLE, WA 98124                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       19.
            KAISER FOUNDATION HEALTH PLAN                                  4/10/2020                            $130.84          Secured debt
               PO BOX 35145 5770                                                                                                 Unsecured loan repayments
               SEATTLE, WA 98124                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       20.
            KAISER FOUNDATION HEALTH PLAN                                  4/15/2020                            $225.37          Secured debt
               PO BOX 35145 5770                                                                                                 Unsecured loan repayments
               SEATTLE, WA 98124                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       21.
            KAISER FOUNDATION HEALTH PLAN                                  5/1/2020                               $65.34         Secured debt
               PO BOX 35145 5770                                                                                                 Unsecured loan repayments
               SEATTLE, WA 98124                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       22.
            KAISER FOUNDATION HEALTH PLAN                                  5/19/2020                              $82.49         Secured debt
               PO BOX 35145 5770                                                                                                 Unsecured loan repayments
               SEATTLE, WA 98124                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       23.
            KAISER FOUNDATION HEALTH PLAN                                  3/31/2020                          $7,420.33          Secured debt
               INC                                                                                                               Unsecured loan repayments
               ONE KAISER PLAZA                                                                                                  Suppliers or vendors
               OAKLAND, CA 94612                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 358
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 379 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.28
       24.
            KAISER FOUNDATION HEALTH PLAN                                  4/30/2020                          $6,745.61          Secured debt
               INC                                                                                                               Unsecured loan repayments
               ONE KAISER PLAZA                                                                                                  Suppliers or vendors
               OAKLAND, CA 94612                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       25.
            KAISER FOUNDATION HEALTH PLAN                                  5/29/2020                          $4,182.80          Secured debt
               INC                                                                                                               Unsecured loan repayments
               ONE KAISER PLAZA                                                                                                  Suppliers or vendors
               OAKLAND, CA 94612                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       26.
            KAISER FOUNDATION HEALTH PLAN                                  6/12/2020                          $1,296.23          Secured debt
               INC                                                                                                               Unsecured loan repayments
               ONE KAISER PLAZA                                                                                                  Suppliers or vendors
               OAKLAND, CA 94612                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       27.
            KAISER FOUNDATION HEALTH PLAN,                                 4/14/2020                        $31,633.31           Secured debt
               INC. CO                                                                                                           Unsecured loan repayments
               393 E. WALNUT STREET                                                                                              Suppliers or vendors
               PASADENA, CA 91316                                                                                                Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       28.
            KAISER FOUNDATION HEALTH PLAN,                                 5/14/2020                        $31,959.75           Secured debt
               INC. CO                                                                                                           Unsecured loan repayments
               393 E. WALNUT STREET                                                                                              Suppliers or vendors
               PASADENA, CA 91316                                                                                                Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       29.
            KAISER FOUNDATION HEALTH PLAN,                                 6/11/2020                        $29,444.63           Secured debt
               INC. CO                                                                                                           Unsecured loan repayments
               393 E. WALNUT STREET                                                                                              Suppliers or vendors
               PASADENA, CA 91316                                                                                                Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       30.
            KAISER FOUNDATION HEALTH PLAN,                                 4/14/2020                        $33,092.44           Secured debt
               INC. HI                                                                                                           Unsecured loan repayments
               393 E. WALNUT STREET                                                                                              Suppliers or vendors
               PASADENA, CA 91316                                                                                                Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 359
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 380 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.28
       31.
            KAISER FOUNDATION HEALTH PLAN,                                 5/14/2020                        $37,153.94           Secured debt
               INC. HI                                                                                                           Unsecured loan repayments
               393 E. WALNUT STREET                                                                                              Suppliers or vendors
               PASADENA, CA 91316                                                                                                Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       32.
            KAISER FOUNDATION HEALTH PLAN,                                 6/11/2020                        $49,718.20           Secured debt
               INC. HI                                                                                                           Unsecured loan repayments
               393 E. WALNUT STREET                                                                                              Suppliers or vendors
               PASADENA, CA 91316                                                                                                Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       33.
            KAISER FOUNDATION HEALTH PLAN,                                 4/14/2020                       $226,277.45           Secured debt
               INC. NO                                                                                                           Unsecured loan repayments
               393 E. WALNUT STREET                                                                                              Suppliers or vendors
               PASADENA, CA 91316                                                                                                Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       34.
            KAISER FOUNDATION HEALTH PLAN,                                 5/14/2020                       $201,076.68           Secured debt
               INC. NO                                                                                                           Unsecured loan repayments
               393 E. WALNUT STREET                                                                                              Suppliers or vendors
               PASADENA, CA 91316                                                                                                Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       35.
            KAISER FOUNDATION HEALTH PLAN,                                 6/11/2020                       $198,753.68           Secured debt
               INC. NO                                                                                                           Unsecured loan repayments
               393 E. WALNUT STREET                                                                                              Suppliers or vendors
               PASADENA, CA 91316                                                                                                Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       36.
            KAISER FOUNDATION HEALTH PLAN,                                 4/14/2020                        $34,191.19           Secured debt
               INC. NW                                                                                                           Unsecured loan repayments
               393 E. WALNUT STREET                                                                                              Suppliers or vendors
               PASADENA, CA 91316                                                                                                Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       37.
            KAISER FOUNDATION HEALTH PLAN,                                 5/14/2020                        $28,455.63           Secured debt
               INC. NW                                                                                                           Unsecured loan repayments
               393 E. WALNUT STREET                                                                                              Suppliers or vendors
               PASADENA, CA 91316                                                                                                Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 360
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 381 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.28
       38.
            KAISER FOUNDATION HEALTH PLAN,                                 6/11/2020                        $28,471.18           Secured debt
               INC. NW                                                                                                           Unsecured loan repayments
               393 E. WALNUT STREET                                                                                              Suppliers or vendors
               PASADENA, CA 91316                                                                                                Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       39.
            KAISER FOUNDATION HEALTH PLAN,                                 4/14/2020                       $316,541.26           Secured debt
               INC. SO                                                                                                           Unsecured loan repayments
               393 E. WALNUT STREET                                                                                              Suppliers or vendors
               PASADENA, CA 91316                                                                                                Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       40.
            KAISER FOUNDATION HEALTH PLAN,                                 5/14/2020                       $293,930.88           Secured debt
               INC. SO                                                                                                           Unsecured loan repayments
               393 E. WALNUT STREET                                                                                              Suppliers or vendors
               PASADENA, CA 91316                                                                                                Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       41.
            KAISER FOUNDATION HEALTH PLAN,                                 6/11/2020                       $304,435.89           Secured debt
               INC. SO                                                                                                           Unsecured loan repayments
               393 E. WALNUT STREET                                                                                              Suppliers or vendors
               PASADENA, CA 91316                                                                                                Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.28
       42.
            KENNEDY & COUVILLIER PLLC                                      3/26/2020                               $0.01         Secured debt
               3271 E. WARM SPRINGS RD                                                                                           Unsecured loan repayments
               LAS VEGAS, NV 89120                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Banking Fees


       3.28
       43.
            KENNEDY & COUVILLIER PLLC                                      6/11/2020                          $5,155.00          Secured debt
               3271 E. WARM SPRINGS RD                                                                                           Unsecured loan repayments
               LAS VEGAS, NV 89120                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Banking Fees


       3.28
       44.
            KENNEDYS CMK LLP                                               4/20/2020                            $400.00          Secured debt
               120 MOUNTAIN VIEW BLVD.,                                                                                          Unsecured loan repayments
               P.O. BOX 650                                                                                                      Suppliers or vendors
               BASKING RIDGE, NJ 7920                                                                                            Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 361
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 382 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.28
       45.
            KENNEDYS CMK LLP                                               4/20/2020                            $125.00          Secured debt
               120 MOUNTAIN VIEW BLVD.,                                                                                          Unsecured loan repayments
               P.O. BOX 650                                                                                                      Suppliers or vendors
               BASKING RIDGE, NJ 7920                                                                                            Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.28
       46.
            KENNEDYS CMK LLP                                               4/23/2020                            $264.00          Secured debt
               120 MOUNTAIN VIEW BOULEVARD                                                                                       Unsecured loan repayments
               PO BOX 650                                                                                                        Suppliers or vendors
               BASKING RIDGE, NJ 7920
                                                                                                                                 Services
                                                                                                                                 Other


       3.28
       47.
            KENNEDYS CMK LLP                                               5/12/2020                        $33,078.60           Secured debt
               120 MOUNTAIN VIEW BOULEVARD                                                                                       Unsecured loan repayments
               PO BOX 650                                                                                                        Suppliers or vendors
               BASKING RIDGE, NJ 7920
                                                                                                                                 Services
                                                                                                                                 Other


       3.28
       48.
            KENNEDYS CMK LLP                                               6/11/2020                        $25,781.00           Secured debt
               120 MOUNTAIN VIEW BOULEVARD                                                                                       Unsecured loan repayments
               PO BOX 650                                                                                                        Suppliers or vendors
               BASKING RIDGE, NJ 7920
                                                                                                                                 Services
                                                                                                                                 Other


       3.28
       49.
            KINETIX SURGERY CENTER INC                                     3/18/2020                          $5,306.04          Secured debt
               PO BOX 261097                                                                                                     Unsecured loan repayments
               ENCINO, CA 91426                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       50.
            KISSIMMEE UTILITY AUTHORITY                                    3/31/2020                          $8,117.82          Secured debt
               PO BOX 423219                                                                                                     Unsecured loan repayments
               KISSIMMEE, FL 34742-3219                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       51.
            KISSIMMEE UTILITY AUTHORITY                                    4/30/2020                          $4,699.76          Secured debt
               PO BOX 423219                                                                                                     Unsecured loan repayments
               KISSIMMEE, FL 34742-3219                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       52.
            KISSIMMEE UTILITY AUTHORITY                                    5/29/2020                          $3,675.53          Secured debt
               PO BOX 423219                                                                                                     Unsecured loan repayments
               KISSIMMEE, FL 34742-3219                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 362
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 383 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.28
       53.
            L.A. COUNTY AGRIC.                                             3/31/2020                            $200.00          Secured debt
               COMM/WTS + MEAS.                                                                                                  Unsecured loan repayments
               P.O. BOX 512399                                                                                                   Suppliers or vendors
               LOS ANGELES, CA 90051-0399                                                                                        Services
                                                                                                                                 Other


       3.28
       54.
            L.A. COUNTY TREASURER                                          3/31/2020                            $291.00          Secured debt
               TREASURER AN TAX COLLECTOR                                                                                        Unsecured loan repayments
               KENNETH HAHN HALL OF                                                                                              Suppliers or vendors
               ADMINISTRATION                                                                                                    Services
               LOS ANGELES, CA 90054
                                                                                                                                 Other Permits and Licenses


       3.28
       55.
            L.A. MUNICIPAL SERVICES                                        3/17/2020                          $7,276.26          Secured debt
               P O BOX 10324                                                                                                     Unsecured loan repayments
               VAN NUYS, CA 914100324                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       56.
            L.A. MUNICIPAL SERVICES                                        3/24/2020                        $33,857.76           Secured debt
               P O BOX 10324                                                                                                     Unsecured loan repayments
               VAN NUYS, CA 914100324                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       57.
            L.A. MUNICIPAL SERVICES                                        3/27/2020                          $6,790.07          Secured debt
               P O BOX 10324                                                                                                     Unsecured loan repayments
               VAN NUYS, CA 914100324                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       58.
            L.A. MUNICIPAL SERVICES                                        4/7/2020                         $49,984.09           Secured debt
               P O BOX 10324                                                                                                     Unsecured loan repayments
               VAN NUYS, CA 914100324                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       59.
            L.A. MUNICIPAL SERVICES                                        4/14/2020                        $12,143.24           Secured debt
               P O BOX 10324                                                                                                     Unsecured loan repayments
               VAN NUYS, CA 914100324                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       60.
            L.A. MUNICIPAL SERVICES                                        4/21/2020                          $7,316.18          Secured debt
               P O BOX 10324                                                                                                     Unsecured loan repayments
               VAN NUYS, CA 914100324                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 363
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 384 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.28
       61.
            L.A. MUNICIPAL SERVICES                                        4/23/2020                          $6,260.75          Secured debt
               P O BOX 10324                                                                                                     Unsecured loan repayments
               VAN NUYS, CA 914100324                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       62.
            L.A. MUNICIPAL SERVICES                                        4/28/2020                          $6,355.53          Secured debt
               P O BOX 10324                                                                                                     Unsecured loan repayments
               VAN NUYS, CA 914100324                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       63.
            L.A. MUNICIPAL SERVICES                                        4/30/2020                          $5,507.96          Secured debt
               P O BOX 10324                                                                                                     Unsecured loan repayments
               VAN NUYS, CA 914100324                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       64.
            L.A. MUNICIPAL SERVICES                                        5/5/2020                             $119.88          Secured debt
               P O BOX 10324                                                                                                     Unsecured loan repayments
               VAN NUYS, CA 914100324                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       65.
            L.A. MUNICIPAL SERVICES                                        5/7/2020                         $15,608.48           Secured debt
               P O BOX 10324                                                                                                     Unsecured loan repayments
               VAN NUYS, CA 914100324                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       66.
            L.A. MUNICIPAL SERVICES                                        5/19/2020                          $7,408.99          Secured debt
               P O BOX 10324                                                                                                     Unsecured loan repayments
               VAN NUYS, CA 914100324                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       67.
            L.A. MUNICIPAL SERVICES                                        5/21/2020                          $6,029.98          Secured debt
               P O BOX 10324                                                                                                     Unsecured loan repayments
               VAN NUYS, CA 914100324                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       68.
            L.A. MUNICIPAL SERVICES                                        5/28/2020                        $13,007.35           Secured debt
               P O BOX 10324                                                                                                     Unsecured loan repayments
               VAN NUYS, CA 914100324                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 364
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 385 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.28
       69.
            L.A. MUNICIPAL SERVICES                                        6/2/2020                               $42.17         Secured debt
               P O BOX 10324                                                                                                     Unsecured loan repayments
               VAN NUYS, CA 914100324                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       70.
            L.A. MUNICIPAL SERVICES                                        6/4/2020                           $8,128.01          Secured debt
               P O BOX 10324                                                                                                     Unsecured loan repayments
               VAN NUYS, CA 914100324                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       71.
            L.A. MUNICIPAL SERVICES                                        6/10/2020                          $5,288.36          Secured debt
               P O BOX 10324                                                                                                     Unsecured loan repayments
               VAN NUYS, CA 914100324                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.28
       72.
            LAGUNA DANA URGENT CARE INC                                    3/23/2020                            $104.73          Secured debt
               24060 CAMINO DEL AVI STE                                                                                          Unsecured loan repayments
               DANA POINT, CA 92629                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       73.
            LAKESHORE LAND LESSEE PT LLC                                   3/26/2020                               $0.01         Secured debt
               18101 VON KARMAN AVENUE                                                                                           Unsecured loan repayments
               SUITE 1220                                                                                                        Suppliers or vendors
               IRVINE, CA 92612                                                                                                  Services
                                                                                                                                 Other Rent Payable


       3.28
       74.
            LAKEWOOD WATER DISTRICT                                        3/24/2020                            $300.16          Secured debt
               P.O. BOX 99729                                                                                                    Unsecured loan repayments
               LAKEWOOD, WA 98499                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.28
       75.
            LAKEWOOD WATER DISTRICT                                        5/21/2020                              $87.35         Secured debt
               P.O. BOX 99729                                                                                                    Unsecured loan repayments
               LAKEWOOD, WA 98499                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.28
       76.
            LAS VEGAS                                                      5/11/2020                          $5,430.00          Secured debt
               NEUROSURGERYORTHOPAEDICS                                                                                          Unsecured loan repayments
               501 S. RANCHO DRIVE                                                                                               Suppliers or vendors
               #1-67                                                                                                             Services
               LAS VEGAS, NV 89106
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 365
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 386 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.28
       77.
            LAS VEGAS VALLEY                                               3/31/2020                          $6,738.09          Secured debt
               WATER DISTRICT                                                                                                    Unsecured loan repayments
               1001 SOUTH VALLEY VIEW BLVD.                                                                                      Suppliers or vendors
               LAS VEGAS, NV 891530001                                                                                           Services
                                                                                                                                 Other Water


       3.28
       78.
            LAS VEGAS VALLEY                                               4/7/2020                           $1,477.22          Secured debt
               WATER DISTRICT                                                                                                    Unsecured loan repayments
               1001 SOUTH VALLEY VIEW BLVD.                                                                                      Suppliers or vendors
               LAS VEGAS, NV 891530001                                                                                           Services
                                                                                                                                 Other Water


       3.28
       79.
            LAS VEGAS VALLEY                                               4/30/2020                          $5,125.00          Secured debt
               WATER DISTRICT                                                                                                    Unsecured loan repayments
               1001 SOUTH VALLEY VIEW BLVD.                                                                                      Suppliers or vendors
               LAS VEGAS, NV 891530001                                                                                           Services
                                                                                                                                 Other Water


       3.28
       80.
            LAS VEGAS VALLEY                                               6/12/2020                          $5,132.93          Secured debt
               WATER DISTRICT                                                                                                    Unsecured loan repayments
               1001 SOUTH VALLEY VIEW BLVD.                                                                                      Suppliers or vendors
               LAS VEGAS, NV 891530001                                                                                           Services
                                                                                                                                 Other Water


       3.28
       81.
            LATHAM & WATKINS LLP                                           4/2/2020                        $391,000.00           Secured debt
               555 WEST FIFTH STREET                                                                                             Unsecured loan repayments
               SUITE 800                                                                                                         Suppliers or vendors
               LOS ANGELES, CA 90013-1010
                                                                                                                                 Services
                                                                                                                                 Other


       3.28
       82.
            LATHAM & WATKINS LLP                                           4/23/2020                       $510,478.14           Secured debt
               555 WEST FIFTH STREET                                                                                             Unsecured loan repayments
               SUITE 800                                                                                                         Suppliers or vendors
               LOS ANGELES, CA 90013-1010
                                                                                                                                 Services
                                                                                                                                 Other


       3.28
       83.
            LATHAM & WATKINS LLP                                           6/2/2020                        $274,768.86           Secured debt
               555 WEST FIFTH STREET                                                                                             Unsecured loan repayments
               SUITE 800                                                                                                         Suppliers or vendors
               LOS ANGELES, CA 90013-1010
                                                                                                                                 Services
                                                                                                                                 Other


       3.28
       84.
            LAUGHLIN FALBO LEVY &MORESI                                    4/22/2020                            $135.50          Secured debt
               LLP                                                                                                               Unsecured loan repayments
               PO BOX 70907                                                                                                      Suppliers or vendors
               OAKLAND, CA 946125200                                                                                             Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 366
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 387 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.28
       85.
            LAUGHLIN FALBO LEVY &MORESI                                    5/27/2020                            $675.00          Secured debt
               LLP                                                                                                               Unsecured loan repayments
               PO BOX 70907                                                                                                      Suppliers or vendors
               OAKLAND, CA 946125200                                                                                             Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       86.
            LAUGHLIN FALBO LEVY &MORESI                                    6/1/2020                           $1,733.40          Secured debt
               LLP                                                                                                               Unsecured loan repayments
               PO BOX 70907                                                                                                      Suppliers or vendors
               OAKLAND, CA 946125200                                                                                             Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       87.
            LAUGHLIN FALBO LEVY &MORESI                                    6/9/2020                               $90.00         Secured debt
               LLP                                                                                                               Unsecured loan repayments
               PO BOX 70907                                                                                                      Suppliers or vendors
               OAKLAND, CA 946125200                                                                                             Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       88.
            LAUGHLIN FALBO LEVY &MORESI                                    6/9/2020                           $1,108.40          Secured debt
               LLP                                                                                                               Unsecured loan repayments
               PO BOX 70907                                                                                                      Suppliers or vendors
               OAKLAND, CA 946125200                                                                                             Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       89.
            LAVI                                                           3/27/2020                            $152.90          Secured debt
               4940 VAN NUYS BLVD 308                                                                                            Unsecured loan repayments
               SHERMAN OAKS, CA 91403                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       90.
            LAVI                                                           4/13/2020                            $152.90          Secured debt
               4940 VAN NUYS BLVD 308                                                                                            Unsecured loan repayments
               SHERMAN OAKS, CA 91403                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       91.
            LAVI DO                                                        3/30/2020                            $152.90          Secured debt
               4940 VAN NUYS BLVD STE 30                                                                                         Unsecured loan repayments
               SHERMAN OAKS, CA 91403                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       92.
            LAW FIRM OF AARON A HERBERT PC                                 3/17/2020                        $38,000.00           Secured debt
               8330 LYNDON B JOHNSON FREEWAY                                                                                     Unsecured loan repayments
               SUITE 700                                                                                                         Suppliers or vendors
               DALLAS, TX 75243-1253                                                                                             Services
                                                                                                                                  Other General Liability
                                                                                                                               Insurance


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 367
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 388 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.28
       93.
            LAW OFFICES LAUGHLINFALBO LEVY                                 3/22/2020                            $330.00          Secured debt
               & MORES                                                                                                           Unsecured loan repayments
               P O. BOX 70907                                                                                                    Suppliers or vendors
               OAKLAND, CA 946125200                                                                                             Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       94.
            LAW OFFICES LAUGHLINFALBO LEVY                                 5/29/2020                            $826.50          Secured debt
               & MORES                                                                                                           Unsecured loan repayments
               P O. BOX 70907                                                                                                    Suppliers or vendors
               OAKLAND, CA 946125200                                                                                             Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       95.
            LEWIS, BRISBOIS, BISGAARD &SMITH                               3/21/2020                          $9,800.00          Secured debt
               LLP                                                                                                               Unsecured loan repayments
               LAWYERS                                                                                                           Suppliers or vendors
               SUITE 4000                                                                                                        Services
               633 W. 5TH STREET
               LOS ANGELES, CA 90071                                                                                             Other General Liability
                                                                                                                               Claim

       3.28
       96.
            LEXITAS ONSITE SERVICES                                        6/2/2020                               $28.51         Secured debt
               P.O. BOX 734298                                                                                                   Unsecured loan repayments
               DEPARTMENT 3010                                                                                                   Suppliers or vendors
               DALLAS, TX 753734298                                                                                              Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       97.
            LEXITAS RWD                                                    4/20/2020                            $193.05          Secured debt
               P.O. BOX 734298                                                                                                   Unsecured loan repayments
               DEPT. 3010                                                                                                        Suppliers or vendors
               DALLAS, TX 753734298                                                                                              Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       98.
            LEXITAS RWD                                                    6/10/2020                            $334.94          Secured debt
               P.O. BOX 734298                                                                                                   Unsecured loan repayments
               DEPT. 3010                                                                                                        Suppliers or vendors
               DALLAS, TX 753734298                                                                                              Services
                                                                                                                                 Other Workers Comp Claim


       3.28
       99.
            LIBERTY MUTUAL INSURANCE                                       4/14/2020                            $189.00          Secured debt
               GROUP                                                                                                             Unsecured loan repayments
               PO BOX 91012                                                                                                      Suppliers or vendors
               CHICAGO, IL 60680-1110                                                                                            Services
                                                                                                                                  Other Workers Comp
                                                                                                                               Insurance




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 368
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 389 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.29
       00.
            LIBERTY MUTUAL INSURANCE                                       5/7/2020                             $165.00          Secured debt
               GROUP                                                                                                             Unsecured loan repayments
               PO BOX 91012                                                                                                      Suppliers or vendors
               CHICAGO, IL 60680-1110                                                                                            Services
                                                                                                                                  Other Workers Comp
                                                                                                                               Insurance

       3.29
       01.
            LISA LOCKNER                                                   4/14/2020                            $578.78          Secured debt
               32622 NW PEKIN FERRY RD                                                                                           Unsecured loan repayments
               RIDGEFIELD, WA 98642                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


       3.29
       02.
            LISA LOCKNER                                                   5/5/2020                             $578.78          Secured debt
               32622 NW PEKIN FERRY RD                                                                                           Unsecured loan repayments
               RIDGEFIELD, WA 98642                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


       3.29
       03.
            LITTLER MENDELSON                                              6/11/2020                        $34,787.38           Secured debt
               PO BOX 207137                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320-7137                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Legal Costs


       3.29
       04.
            LOCKTON COMPANIES                                              4/2/2020                        $232,334.50           Secured debt
               LLC SOUTHEAST                                                                                                     Unsecured loan repayments
               C/O BANK OF AMERICA                                                                                               Suppliers or vendors
               ATLANTA, GA 30374-1738                                                                                            Services
                                                                                                                                 Other Prepaid Insurance


       3.29
       05.
            LOCKTON COMPANIES                                              4/14/2020                       $259,467.65           Secured debt
               LLC SOUTHEAST                                                                                                     Unsecured loan repayments
               C/O BANK OF AMERICA                                                                                               Suppliers or vendors
               ATLANTA, GA 30374-1738                                                                                            Services
                                                                                                                                 Other Prepaid Insurance


       3.29
       06.
            LOCKTON COMPANIES                                              4/21/2020                       $226,600.50           Secured debt
               LLC SOUTHEAST                                                                                                     Unsecured loan repayments
               C/O BANK OF AMERICA                                                                                               Suppliers or vendors
               ATLANTA, GA 30374-1738                                                                                            Services
                                                                                                                                 Other Prepaid Insurance


       3.29
       07.
            LOCKTON COMPANIES                                              5/7/2020                        $267,303.65           Secured debt
               LLC SOUTHEAST                                                                                                     Unsecured loan repayments
               C/O BANK OF AMERICA                                                                                               Suppliers or vendors
               ATLANTA, GA 30374-1738                                                                                            Services
                                                                                                                                 Other Prepaid Insurance



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 369
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 390 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.29
       08.
            LOCKTON COMPANIES                                              5/27/2020                       $228,244.50           Secured debt
               LLC SOUTHEAST                                                                                                     Unsecured loan repayments
               C/O BANK OF AMERICA                                                                                               Suppliers or vendors
               ATLANTA, GA 30374-1738                                                                                            Services
                                                                                                                                 Other Prepaid Insurance


       3.29
       09.
            LOCKTON COMPANIES                                              6/4/2020                        $259,467.65           Secured debt
               LLC SOUTHEAST                                                                                                     Unsecured loan repayments
               C/O BANK OF AMERICA                                                                                               Suppliers or vendors
               ATLANTA, GA 30374-1738                                                                                            Services
                                                                                                                                 Other Prepaid Insurance


       3.29
       10.
            LOCKTON COMPANIES                                              6/11/2020                       $259,425.00           Secured debt
               LLC SOUTHEAST                                                                                                     Unsecured loan repayments
               C/O BANK OF AMERICA                                                                                               Suppliers or vendors
               ATLANTA, GA 30374-1738                                                                                            Services
                                                                                                                                 Other Prepaid Insurance


       3.29
       11.
            LONE TREE PHYSICAL THERAPY                                     3/25/2020                            $115.15          Secured debt
               10375 PARK MEADOWS D SUIT                                                                                         Unsecured loan repayments
               LONE TREE, CO 80124                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       12.
            LONE TREE PHYSICAL THERAPY                                     4/1/2020                             $115.15          Secured debt
               10375 PARK MEADOWS D STE                                                                                          Unsecured loan repayments
               LONE TREE, CO 80124                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       13.
            LONE TREE PHYSICAL THERAPY                                     4/3/2020                             $115.15          Secured debt
               10375 PARK MEADOWS D STE                                                                                          Unsecured loan repayments
               LONE TREE, CO 80124                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       14.
            LONE TREE PHYSICAL THERAPY                                     4/16/2020                            $176.25          Secured debt
               10375 PARK MEADOWS D STE                                                                                          Unsecured loan repayments
               LONETREE, CO 80124                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       15.
            LONE TREE PHYSICAL THERAPY                                     4/21/2020                            $176.25          Secured debt
               10375 PARK MEADOWS D STE                                                                                          Unsecured loan repayments
               LONE TREE, CO 80124                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 370
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 391 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.29
       16.
            LONE TREE PHYSICAL THERAPY                                     5/5/2020                             $133.01          Secured debt
               10375 PARK MEADOWS D STE                                                                                          Unsecured loan repayments
               LONE TREE, CO 80124                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       17.
            LONE TREE PHYSICAL THERAPY                                     5/14/2020                            $176.25          Secured debt
               10375 PARK MEADOWS D STE                                                                                          Unsecured loan repayments
               LONE TREE, CO 80124                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       18.
            LONE TREE PHYSICAL THERAPY                                     5/20/2020                              $97.88         Secured debt
               10375 PARK MEADOWS D STE                                                                                          Unsecured loan repayments
               LONE TREE, CO 80124                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       19.
            LONE TREE PHYSICAL THERAPY                                     5/28/2020                            $158.98          Secured debt
               10375 PARK MEADOWS D STE                                                                                          Unsecured loan repayments
               LONE TREE, CO 80124                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       20.
            LONG BEACH PRIME MEDICAL                                       4/13/2020                            $130.54          Secured debt
               GROUF                                                                                                             Unsecured loan repayments
               4014 LONG BEACH BLVD STE                                                                                          Suppliers or vendors
               LONG BEACH, CA 90807                                                                                              Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       21.
            LONG BEACH PRIME MEDICAL                                       3/25/2020                            $102.02          Secured debt
               GROUP                                                                                                             Unsecured loan repayments
               4014 LONG BEACH BLVD STE                                                                                          Suppliers or vendors
               LONG BEACH, CA 90807                                                                                              Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       22.
            LONG BEACH PRIME MEDICAL                                       4/28/2020                            $102.02          Secured debt
               GROUP                                                                                                             Unsecured loan repayments
               4014 LONG BEACH BLVD STE                                                                                          Suppliers or vendors
               LONG BEACH, CA 90807                                                                                              Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       23.
            LONG BEACH PRIME MEDICAL                                       5/5/2020                             $102.02          Secured debt
               GROUP                                                                                                             Unsecured loan repayments
               4014 LONG BEACH BLVD STE                                                                                          Suppliers or vendors
               LONG BEACH, CA 90807                                                                                              Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 371
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 392 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.29
       24.
            LONG BEACH PRIME MEDICAL                                       6/8/2020                             $102.02          Secured debt
               GROUP                                                                                                             Unsecured loan repayments
               4014 LONG BEACH BLVD STE                                                                                          Suppliers or vendors
               LONG BEACH, CA 90807                                                                                              Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       25.
            LONG BEACH SPORT - CA                                          5/22/2020                            $375.44          Secured debt
               3030 N BELLFLOWER BLVD                                                                                            Unsecured loan repayments
               LONG BEACH, CA 90808                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       26.
            LOPEZ & ASSOCIATES, INC.                                       4/24/2020                            $180.00          Secured debt
               13810 SAN ANTONIO DR.                                                                                             Unsecured loan repayments
               2ND FLR                                                                                                           Suppliers or vendors
               NORWALK, CA 90650                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       27.
            LOS ALTOS SCHOOL DISTRICT                                      5/5/2020                                $0.01         Secured debt
               CA FRIT OPERATIONS INC                                                                                            Unsecured loan repayments
               PO BOX 840932                                                                                                     Suppliers or vendors
               LOS ANGELES, CA 90084-0932                                                                                        Services
                                                                                                                                 Other Rent Payable


       3.29
       28.
            LOS ANGELES COUNTY TREASURER                                   3/24/2020                              $17.73         Secured debt
               DEPT. OF PUBLIC WORKS                                                                                             Unsecured loan repayments
               P.O. BOX 512150                                                                                                   Suppliers or vendors
               LOS ANGELES, CA 90051-0150                                                                                        Services
                                                                                                                                 Other Water


       3.29
       29.
            LOS ANGELES COUNTY TREASURER                                   3/27/2020                          $1,539.66          Secured debt
               DEPT. OF PUBLIC WORKS                                                                                             Unsecured loan repayments
               P.O. BOX 512150                                                                                                   Suppliers or vendors
               LOS ANGELES, CA 90051-0150                                                                                        Services
                                                                                                                                 Other Water


       3.29
       30.
            LOS ANGELES COUNTY TREASURER                                   4/23/2020                          $1,123.54          Secured debt
               DEPT. OF PUBLIC WORKS                                                                                             Unsecured loan repayments
               P.O. BOX 512150                                                                                                   Suppliers or vendors
               LOS ANGELES, CA 90051-0150                                                                                        Services
                                                                                                                                 Other Water


       3.29
       31.
            LOS ANGELES COUNTY TREASURER                                   5/7/2020                             $386.98          Secured debt
               DEPT. OF PUBLIC WORKS                                                                                             Unsecured loan repayments
               P.O. BOX 512150                                                                                                   Suppliers or vendors
               LOS ANGELES, CA 90051-0150                                                                                        Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 372
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 393 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.29
       32.
            LOS ANGELES COUNTY TREASURER                                   5/26/2020                          $1,434.58          Secured debt
               DEPT. OF PUBLIC WORKS                                                                                             Unsecured loan repayments
               P.O. BOX 512150                                                                                                   Suppliers or vendors
               LOS ANGELES, CA 90051-0150                                                                                        Services
                                                                                                                                 Other Water


       3.29
       33.
            LOS ANGELES HEART SPECIALISTS                                  4/9/2020                               $31.05         Secured debt
               18370 BURBANK BLVD STE 40                                                                                         Unsecured loan repayments
               TARZANA, CA 91356                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       34.
            LOS ANGELES HEART SPECIALISTS                                  4/21/2020                            $221.36          Secured debt
               18370 BURBANK BLVD STE 40                                                                                         Unsecured loan repayments
               TARZANA, CA 91356                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       35.
            LOS ANGELES                                                    3/31/2020                          $1,796.87          Secured debt
               ORTHOPAEDICINSTITUTE                                                                                              Unsecured loan repayments
               4955 VAN NUYS BLVD., #615                                                                                         Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       36.
            LOS ANGELES                                                    3/31/2020                            $187.50          Secured debt
               ORTHOPAEDICINSTITUTE                                                                                              Unsecured loan repayments
               4955 VAN NUYS BLVD., #615                                                                                         Suppliers or vendors
               SHERMAN OAKS, CA 91403                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       37.
            LUKE KAMEL                                                     4/13/2020                            $600.39          Secured debt
               703 PIER AVE STE B712                                                                                             Unsecured loan repayments
               HERMOSA BEACH, CA 90254                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       38.
            MACRO-PRO, INC                                                 4/30/2020                              $34.00         Secured debt
               ACCOUNTS RECEIVABLE                                                                                               Unsecured loan repayments
               P.O. BOX 90459                                                                                                    Suppliers or vendors
               LONG BEACH,, CA 908090459                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       39.
            MACRO-PRO, INC                                                 4/30/2020                            $614.20          Secured debt
               ACCOUNTS RECEIVABLE                                                                                               Unsecured loan repayments
               P.O. BOX 90459                                                                                                    Suppliers or vendors
               LONG BEACH,, CA 908090459                                                                                         Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 373
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 394 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.29
       40.
            MACRO-PRO, INC                                                 5/12/2020                            $419.53          Secured debt
               ACCOUNTS RECEIVABLE                                                                                               Unsecured loan repayments
               P.O. BOX 90459                                                                                                    Suppliers or vendors
               LONG BEACH,, CA 908090459                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       41.
            MACRO-PRO, INC                                                 5/12/2020                              $86.00         Secured debt
               ACCOUNTS RECEIVABLE                                                                                               Unsecured loan repayments
               P.O. BOX 90459                                                                                                    Suppliers or vendors
               LONG BEACH,, CA 908090459                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       42.
            MANAGED PHARMACY PROGRAMS                                      3/17/2020                              $25.78         Secured debt
               10860 N MAVINEE DR                                                                                                Unsecured loan repayments
               ORO VALLEY, AZ 85737                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       43.
            MANAGER OF FINANCE                                             3/24/2020                          $2,011.00          Secured debt
               CITY & COUNTY OF DENVER                                                                                           Unsecured loan repayments
               TREASURY DIVISION                                                                                                 Suppliers or vendors
               DENVER, CO 80217-0430                                                                                             Services
                                                                                                                                 Other Sales Tax Payable


       3.29
       44.
            MANAGER OF FINANCE                                             4/21/2020                          $1,564.00          Secured debt
               CITY & COUNTY OF DENVER                                                                                           Unsecured loan repayments
               TREASURY DIVISION                                                                                                 Suppliers or vendors
               DENVER, CO 80217-0430                                                                                             Services
                                                                                                                                 Other Sales Tax Payable


       3.29
       45.
            MANAGER OF FINANCE                                             5/21/2020                            $791.00          Secured debt
               CITY & COUNTY OF DENVER                                                                                           Unsecured loan repayments
               TREASURY DIVISION                                                                                                 Suppliers or vendors
               DENVER, CO 80217-0430                                                                                             Services
                                                                                                                                 Other Sales Tax Payable


       3.29
       46.
            MANDEL MD,                                                     4/24/2020                          $3,437.50          Secured debt
               9744 WILSHIRE BLVD STE 41                                                                                         Unsecured loan repayments
               BEVERLY HILLS, CA 902121814                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       47.
            MARBLE BRIDGE FUNDING GROUP                                    3/26/2020                               $0.01         Secured debt
               INC                                                                                                               Unsecured loan repayments
               P.O. BOX 8195                                                                                                     Suppliers or vendors
               WALNUT CREEK, CA 94596                                                                                            Services
                                                                                                                                 Other R&M Equipment <
                                                                                                                               $500


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 374
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 395 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.29
       48.
            MARION COUNTY SHERIFF'S OFFICE                                 3/24/2020                              $20.00         Secured debt
               ALARM ORDINANCE COORDINATOR                                                                                       Unsecured loan repayments
               P.O. BOX 14500                                                                                                    Suppliers or vendors
               SALEM, OR 97309                                                                                                   Services
                                                                                                                                 Other Permits and Licenses


       3.29
       49.
            MARK MALONE MD PA                                              4/6/2020                             $122.39          Secured debt
               PO BOX 674097                                                                                                     Unsecured loan repayments
               DALLAS, TX 75267                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       50.
            MARK MALONE MD PA                                              4/10/2020                            $564.72          Secured debt
               PO BOX 674097                                                                                                     Unsecured loan repayments
               DALLAS, TX 75267                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       51.
            MARK MALONE MD PA                                              5/11/2020                            $117.36          Secured debt
               PO BOX 674097                                                                                                     Unsecured loan repayments
               DALLAS, TX 75267                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       52.
            MARK MALONE MD PA                                              5/26/2020                            $104.03          Secured debt
               PO BOX 674097                                                                                                     Unsecured loan repayments
               DALLAS, TX 75267                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       53.
            MARK SCHULTZELMARK SCHULTZEL,                                  6/4/2020                             $500.00          Secured debt
               MD.                                                                                                               Unsecured loan repayments
               8221 N. FRESNO ST                                                                                                 Suppliers or vendors
               FRESNO, CA 93720                                                                                                  Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       54.
            MASS MOVEMENT INC                                              6/10/2020                       $176,272.00           Secured debt
               15922 S. WESTERN AVENUE                                                                                           Unsecured loan repayments
               GARDENA, CA 90248                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Moving Costs


       3.29
       55.
            MAUI ELECTRIC CO. LTD.                                         3/17/2020                          $9,241.60          Secured debt
               PO BOX 398                                                                                                        Unsecured loan repayments
               KAHULUI, HI 96733                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 375
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 396 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.29
       56.
            MAUI ELECTRIC CO. LTD.                                         4/14/2020                          $7,118.65          Secured debt
               PO BOX 398                                                                                                        Unsecured loan repayments
               KAHULUI, HI 96733                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.29
       57.
            MAUI ELECTRIC CO. LTD.                                         5/14/2020                          $5,476.53          Secured debt
               PO BOX 398                                                                                                        Unsecured loan repayments
               KAHULUI, HI 96733                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.29
       58.
            MAXIMUS FEDERAL SERVICES, INC.                                 3/23/2020                            $345.00          Secured debt
               PO BOX 791116                                                                                                     Unsecured loan repayments
               BALTIMORE, MD 212791116                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       59.
            MAXIMUS FEDERAL SERVICES, INC.                                 3/23/2020                            $345.00          Secured debt
               PO BOX 791116                                                                                                     Unsecured loan repayments
               BALTIMORE, MD 212791116                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       60.
            MAXIMUS FEDERAL SERVICES, INC.                                 3/26/2020                            $345.00          Secured debt
               PO BOX 791116                                                                                                     Unsecured loan repayments
               BALTIMORE, MD 212791116                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       61.
            MAXIMUS FEDERAL SERVICES, INC.                                 3/27/2020                            $345.00          Secured debt
               PO BOX 791116                                                                                                     Unsecured loan repayments
               BALTIMORE, MD 212791116                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       62.
            MAXIMUS FEDERAL SERVICES, INC.                                 3/31/2020                            $345.00          Secured debt
               PO BOX 791116                                                                                                     Unsecured loan repayments
               BALTIMORE, MD 212791116                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       63.
            MAXIMUS FEDERAL SERVICES, INC.                                 4/17/2020                            $345.00          Secured debt
               PO BOX 791116                                                                                                     Unsecured loan repayments
               BALTIMORE, MD 212791116                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 376
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 397 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.29
       64.
            MAXIMUS FEDERAL SERVICES, INC.                                 4/20/2020                            $345.00          Secured debt
               PO BOX 791116                                                                                                     Unsecured loan repayments
               BALTIMORE, MD 212791116                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       65.
            MAXIMUS FEDERAL SERVICES, INC.                                 4/21/2020                            $345.00          Secured debt
               PO BOX 791116                                                                                                     Unsecured loan repayments
               BALTIMORE, MD 212791116                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       66.
            MAXIMUS FEDERAL SERVICES, INC.                                 5/17/2020                            $345.00          Secured debt
               PO BOX 791116                                                                                                     Unsecured loan repayments
               BALTIMORE, MD 212791116                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       67.
            MAXIMUS FEDERAL SERVICES, INC.                                 5/17/2020                            $345.00          Secured debt
               PO BOX 791116                                                                                                     Unsecured loan repayments
               BALTIMORE, MD 212791116                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       68.
            MAXIMUS FEDERAL SERVICES, INC.                                 5/27/2020                            $345.00          Secured debt
               PO BOX 791116                                                                                                     Unsecured loan repayments
               BALTIMORE, MD 212791116                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       69.
            MAXIMUS FEDERAL SERVICES, INC.                                 5/28/2020                            $345.00          Secured debt
               PO BOX 791116                                                                                                     Unsecured loan repayments
               BALTIMORE, MD 212791116                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       70.
            MAXIMUS FEDERAL SERVICES, INC.                                 5/28/2020                            $345.00          Secured debt
               PO BOX 791116                                                                                                     Unsecured loan repayments
               BALTIMORE, MD 212791116                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       71.
            MAYFAIR EMERGENCY PHYSICIANS                                   3/27/2020                            $167.73          Secured debt
               PO BOX 42976                                                                                                      Unsecured loan repayments
               PHILADELPHIA, PA 19101                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 377
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 398 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.29
       72.
            MCGARRY, ELIZABETH                                             3/23/2020                            $225.00          Secured debt
               4875 ELIMA WAY APT A                                                                                              Unsecured loan repayments
               EWA BEACH, HI 967063044                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       73.
            MCGARRY, ELIZABETH                                             3/27/2020                            $900.00          Secured debt
               4875 ELIMA WAY APT A                                                                                              Unsecured loan repayments
               EWA BEACH, HI 967063044                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       74.
            MCI WORLDCOM                                                   3/17/2020                          $3,343.59          Secured debt
               P.O. BOX 371392                                                                                                   Unsecured loan repayments
               PITTSBURGH, PA 15250-7392                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.29
       75.
            MCI WORLDCOM                                                   3/24/2020                          $2,678.56          Secured debt
               P.O. BOX 371392                                                                                                   Unsecured loan repayments
               PITTSBURGH, PA 15250-7392                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.29
       76.
            MCI WORLDCOM                                                   3/27/2020                        $19,154.81           Secured debt
               P.O. BOX 371392                                                                                                   Unsecured loan repayments
               PITTSBURGH, PA 15250-7392                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.29
       77.
            MCI WORLDCOM                                                   4/7/2020                           $3,802.57          Secured debt
               P.O. BOX 371392                                                                                                   Unsecured loan repayments
               PITTSBURGH, PA 15250-7392                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.29
       78.
            MCI WORLDCOM                                                   4/21/2020                        $23,736.38           Secured debt
               P.O. BOX 371392                                                                                                   Unsecured loan repayments
               PITTSBURGH, PA 15250-7392                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.29
       79.
            MCI WORLDCOM                                                   5/21/2020                        $25,936.88           Secured debt
               P.O. BOX 371392                                                                                                   Unsecured loan repayments
               PITTSBURGH, PA 15250-7392                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 378
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 399 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.29
       80.
            MCI WORLDCOM                                                   6/4/2020                           $8,147.08          Secured debt
               P.O. BOX 371392                                                                                                   Unsecured loan repayments
               PITTSBURGH, PA 15250-7392                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.29
       81.
            MCKINNEY SH I LTD                                              5/15/2020                       $120,057.95           Secured debt
               1110 COWAN ROAD                                                                                                   Unsecured loan repayments
               CELINA, TX 75009                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Rent - Real Property
                                                                                                                               Tax

       3.29
       82.
            MCKINNEY SH I LTD                                              6/8/2020                         $71,379.16           Secured debt
               1110 COWAN ROAD                                                                                                   Unsecured loan repayments
               CELINA, TX 75009                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Rent - Real Property
                                                                                                                               Tax

       3.29
       83.
            MD, INC. JOHN G. LANE                                          3/23/2020                            $156.86          Secured debt
               FILE 2158                                                                                                         Unsecured loan repayments
               PASADENA, CA 91199                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       84.
            MD. INC JONATHAN T. NASSOS                                     3/23/2020                            $109.30          Secured debt
               PO BOX 261850                                                                                                     Unsecured loan repayments
               ENCINO, CA 91426                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       85.
            MD. INC JONATHAN T. NASSOS                                     4/7/2020                             $109.30          Secured debt
               PO BOX 261850                                                                                                     Unsecured loan repayments
               ENCINO, CA 91426                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       86.
            MD. INC JONATHAN T. NASSOS                                     4/13/2020                              $11.60         Secured debt
               PO BOX 261850                                                                                                     Unsecured loan repayments
               ENCINO, CA 91426                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       87.
            MD. INC JONATHAN T. NASSOS                                     4/14/2020                              $71.43         Secured debt
               PO BOX 261850                                                                                                     Unsecured loan repayments
               ENCINO, CA 91426                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 379
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 400 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.29
       88.
            MD. INC JONATHAN T. NASSOS                                     4/27/2020                               $3.49         Secured debt
               PO BOX 261850                                                                                                     Unsecured loan repayments
               ENCINO, CA 91426                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       89.
            MD. INC JONATHAN T. NASSOS                                     5/5/2020                               $97.70         Secured debt
               PO BOX 261850                                                                                                     Unsecured loan repayments
               ENCINO, CA 91426                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       90.
            MD. INC JONATHAN T. NASSOS                                     5/8/2020                             $109.30          Secured debt
               PO BOX 261850                                                                                                     Unsecured loan repayments
               ENCINO, CA 91426                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       91.
            MED CARE MEDICA CENTER                                         3/26/2020                            $130.50          Secured debt
               1907 DOUGLAS BLVD STE 70                                                                                          Unsecured loan repayments
               ROSEVILLE, CA 95661                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       92.
            MED CARE MEDICAL CENTER                                        3/25/2020                              $75.92         Secured debt
               1907 DOUGLAS BLVD STE 70                                                                                          Unsecured loan repayments
               ROSEVILLE, CA 95661                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       93.
            MED CARE MEDTCR CENTER                                         3/27/2020                            $103.87          Secured debt
               1907 DOUGLAS BLVD STE 70                                                                                          Unsecured loan repayments
               ROSEVILLE, CA 95661                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       94.
            MED CENTER MEDICAL CLINIC                                      4/13/2020                            $137.29          Secured debt
               1540 RIVER PARK DR STE 20                                                                                         Unsecured loan repayments
               SACRAMENTO, CA 95815                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       95.
            MED CENTER MEDICAL CLINIC                                      5/11/2020                            $137.29          Secured debt
               1540 RIVER PARK DR STE 20                                                                                         Unsecured loan repayments
               SACRAMENTO, CA 95815                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 380
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 401 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.29
       96.
            MEDHEALTH                                                      3/27/2020                            $119.01          Secured debt
               3400 W WHEATLAND RD FRNT                                                                                          Unsecured loan repayments
               DALLAS, TX 75237                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       97.
            MEDICAL CENTER OF MARIN                                        3/27/2020                            $173.09          Secured debt
               101 CASA BUENA DR                                                                                                 Unsecured loan repayments
               CORTE MADERA, CA 94925                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       98.
            MEDICAL CENTER OF MARIN                                        4/13/2020                              $70.80         Secured debt
               101 CASA BUENA DR                                                                                                 Unsecured loan repayments
               CORTE MADERA, CA 94925                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.29
       99.
            MEDICAL CENTER OF MARIN                                        5/15/2020                            $107.08          Secured debt
               101 CASA BUENA DR                                                                                                 Unsecured loan repayments
               CORTE MADERA, CA 94925                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       00.
            MEDICARE                                                       6/10/2020                        $21,295.53           Secured debt
               PO BOX 138832                                                                                                     Unsecured loan repayments
               OKLAHOMA CITY, OK 73113                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.30
       01.
            MED-LEGAL, LLC                                                 6/2/2020                               $75.00         Secured debt
               PO BOX 1288                                                                                                       Unsecured loan repayments
               WEST COVINA, CA 91793                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       02.
            MEDRISK INC                                                    3/19/2020                            $102.56          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       03.
            MEDRISK INC                                                    3/20/2020                            $167.39          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 381
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 402 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.30
       04.
            MEDRISK INC                                                    3/20/2020                            $129.69          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       05.
            MEDRISK INC                                                    3/20/2020                              $85.69         Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       06.
            MEDRISK INC                                                    3/20/2020                            $132.46          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       07.
            MEDRISK INC                                                    3/20/2020                            $135.01          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       08.
            MEDRISK INC                                                    3/20/2020                            $171.63          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       09.
            MEDRISK INC                                                    3/20/2020                            $144.54          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       10.
            MEDRISK INC                                                    3/20/2020                            $107.61          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       11.
            MEDRISK INC                                                    3/21/2020                            $120.72          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 382
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 403 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.30
       12.
            MEDRISK INC                                                    3/21/2020                            $162.99          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       13.
            MEDRISK INC                                                    3/21/2020                            $165.02          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       14.
            MEDRISK INC                                                    3/21/2020                              $87.48         Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       15.
            MEDRISK INC                                                    3/21/2020                            $110.96          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       16.
            MEDRISK INC                                                    3/21/2020                            $110.96          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       17.
            MEDRISK INC                                                    3/25/2020                            $143.36          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       18.
            MEDRISK INC                                                    3/25/2020                            $125.42          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       19.
            MEDRISK INC                                                    3/25/2020                            $208.43          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 383
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 404 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.30
       20.
            MEDRISK INC                                                    3/25/2020                            $125.42          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       21.
            MEDRISK INC                                                    3/25/2020                            $125.42          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       22.
            MEDRISK INC                                                    3/25/2020                            $125.42          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       23.
            MEDRISK INC                                                    3/25/2020                            $134.64          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       24.
            MEDRISK INC                                                    3/25/2020                            $134.64          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       25.
            MEDRISK INC                                                    3/25/2020                              $85.69         Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       26.
            MEDRISK INC                                                    3/25/2020                            $132.46          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       27.
            MEDRISK INC                                                    3/25/2020                            $135.01          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 384
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 405 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.30
       28.
            MEDRISK INC                                                    3/26/2020                            $120.72          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       29.
            MEDRISK INC                                                    4/1/2020                               $85.92         Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       30.
            MEDRISK INC                                                    4/1/2020                             $104.30          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       31.
            MEDRISK INC                                                    4/2/2020                             $110.46          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       32.
            MEDRISK INC                                                    4/3/2020                             $134.64          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       33.
            MEDRISK INC                                                    4/3/2020                             $136.31          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       34.
            MEDRISK INC                                                    4/3/2020                             $157.37          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       35.
            MEDRISK INC                                                    4/4/2020                             $108.27          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 385
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 406 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.30
       36.
            MEDRISK INC                                                    4/4/2020                             $208.11          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       37.
            MEDRISK INC                                                    4/4/2020                             $161.10          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       38.
            MEDRISK INC                                                    4/4/2020                             $163.02          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       39.
            MEDRISK INC                                                    4/6/2020                             $110.46          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       40.
            MEDRISK INC                                                    4/6/2020                             $110.46          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       41.
            MEDRISK INC                                                    4/6/2020                             $110.46          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       42.
            MEDRISK INC                                                    4/6/2020                             $110.46          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       43.
            MEDRISK INC                                                    4/6/2020                             $205.07          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 386
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 407 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.30
       44.
            MEDRISK INC                                                    4/6/2020                             $131.91          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       45.
            MEDRISK INC                                                    4/6/2020                             $134.61          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       46.
            MEDRISK INC                                                    4/8/2020                             $110.46          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       47.
            MEDRISK INC                                                    4/8/2020                             $110.46          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       48.
            MEDRISK INC                                                    4/8/2020                             $110.46          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       49.
            MEDRISK INC                                                    4/9/2020                             $135.01          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       50.
            MEDRISK INC                                                    4/9/2020                             $130.47          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       51.
            MEDRISK INC                                                    4/9/2020                             $136.31          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 387
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 408 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.30
       52.
            MEDRISK INC                                                    4/9/2020                             $167.79          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       53.
            MEDRISK INC                                                    4/10/2020                              $85.69         Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       54.
            MEDRISK INC                                                    4/10/2020                              $85.69         Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       55.
            MEDRISK INC                                                    4/10/2020                            $141.84          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       56.
            MEDRISK INC                                                    4/10/2020                            $135.22          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       57.
            MEDRISK INC                                                    4/10/2020                            $135.01          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       58.
            MEDRISK INC                                                    4/10/2020                            $164.56          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       59.
            MEDRISK INC                                                    4/10/2020                            $117.66          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 388
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 409 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.30
       60.
            MEDRISK INC                                                    4/10/2020                            $170.22          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       61.
            MEDRISK INC                                                    4/10/2020                            $135.99          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       62.
            MEDRISK INC                                                    4/10/2020                            $152.45          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       63.
            MEDRISK INC                                                    4/14/2020                            $123.53          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       64.
            MEDRISK INC                                                    4/14/2020                            $123.53          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       65.
            MEDRISK INC                                                    4/18/2020                            $103.11          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       66.
            MEDRISK INC                                                    4/18/2020                            $103.11          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       67.
            MEDRISK INC                                                    4/18/2020                            $138.70          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 389
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 410 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.30
       68.
            MEDRISK INC                                                    4/18/2020                            $187.86          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       69.
            MEDRISK INC                                                    4/21/2020                            $166.10          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       70.
            MEDRISK INC                                                    4/21/2020                            $227.37          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       71.
            MEDRISK INC                                                    4/21/2020                            $158.71          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       72.
            MEDRISK INC                                                    4/24/2020                            $169.73          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       73.
            MEDRISK INC                                                    4/24/2020                            $103.11          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       74.
            MEDRISK INC                                                    4/25/2020                            $155.18          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       75.
            MEDRISK INC                                                    4/25/2020                            $165.27          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 390
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 411 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.30
       76.
            MEDRISK INC                                                    4/28/2020                            $181.53          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       77.
            MEDRISK INC                                                    4/28/2020                            $142.04          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       78.
            MEDRISK INC                                                    4/29/2020                            $131.91          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       79.
            MEDRISK INC                                                    4/29/2020                            $139.35          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       80.
            MEDRISK INC                                                    4/29/2020                            $139.35          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       81.
            MEDRISK INC                                                    5/1/2020                             $251.07          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       82.
            MEDRISK INC                                                    5/1/2020                               $85.80         Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       83.
            MEDRISK INC                                                    5/1/2020                             $104.00          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 391
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 412 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.30
       84.
            MEDRISK INC                                                    5/1/2020                             $104.00          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       85.
            MEDRISK INC                                                    5/2/2020                             $100.67          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       86.
            MEDRISK INC                                                    5/2/2020                             $107.61          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       87.
            MEDRISK INC                                                    5/6/2020                             $181.53          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       88.
            MEDRISK INC                                                    5/6/2020                             $181.53          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       89.
            MEDRISK INC                                                    5/6/2020                             $181.53          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       90.
            MEDRISK INC                                                    5/8/2020                             $104.00          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       91.
            MEDRISK INC                                                    5/8/2020                               $66.64         Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 392
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 413 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.30
       92.
            MEDRISK INC                                                    5/14/2020                            $132.93          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       93.
            MEDRISK INC                                                    5/16/2020                            $183.46          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       94.
            MEDRISK INC                                                    5/16/2020                            $120.33          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       95.
            MEDRISK INC                                                    5/16/2020                            $120.33          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       96.
            MEDRISK INC                                                    5/19/2020                            $175.50          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       97.
            MEDRISK INC                                                    5/21/2020                            $593.03          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       98.
            MEDRISK INC                                                    5/21/2020                            $507.96          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.30
       99.
            MEDRISK INC                                                    5/21/2020                            $507.96          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 393
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 414 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.31
       00.
            MEDRISK INC                                                    5/21/2020                            $380.97          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       01.
            MEDRISK INC                                                    5/21/2020                            $158.77          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       02.
            MEDRISK INC                                                    5/21/2020                            $134.97          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       03.
            MEDRISK INC                                                    5/21/2020                            $151.18          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       04.
            MEDRISK INC                                                    5/21/2020                            $156.98          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       05.
            MEDRISK INC                                                    5/22/2020                            $212.15          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       06.
            MEDRISK INC                                                    5/23/2020                            $132.93          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       07.
            MEDRISK INC                                                    6/2/2020                             $167.79          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 394
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 415 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.31
       08.
            MEDRISK INC                                                    6/2/2020                             $167.79          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       09.
            MEDRISK INC                                                    6/3/2020                             $205.42          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       10.
            MEDRISK INC                                                    6/3/2020                             $164.87          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       11.
            MEDRISK INC                                                    6/3/2020                             $164.87          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       12.
            MEDRISK INC                                                    6/4/2020                             $267.36          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       13.
            MEDRISK INC                                                    6/4/2020                             $197.87          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       14.
            MEDRISK INC                                                    6/6/2020                               $89.86         Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       15.
            MEDRISK INC                                                    6/9/2020                             $191.54          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 395
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 416 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.31
       16.
            MEDRISK INC                                                    6/10/2020                            $164.87          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       17.
            MEDRISK INC                                                    6/10/2020                            $164.87          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       18.
            MEDRISK INC                                                    6/10/2020                            $228.54          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       19.
            MEDRISK INC                                                    6/10/2020                            $167.79          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       20.
            MEDRISK INC                                                    6/11/2020                            $164.26          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       21.
            MEDRISK INC                                                    6/12/2020                            $167.79          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       22.
            MEDRISK INC                                                    6/13/2020                            $294.02          Secured debt
               2701 RENAISSANCE BLVD, SU                                                                                         Unsecured loan repayments
               KING OF PRUSSIA, PA 19406                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       23.
            MEDVANTAGE ORTHOCARE LLC                                       4/13/2020                            $985.00          Secured debt
               MEDVA                                                                                                             Unsecured loan repayments
               1801 W OLYMPIC BLVD FILE                                                                                          Suppliers or vendors
               PASADENA, CA 91199                                                                                                Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 396
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 417 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.31
       24.
            MEMBER REFUNDS                                                 3/17/2020                          $8,506.89          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       25.
            MEMBER REFUNDS                                                 3/19/2020                          $2,333.80          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       26.
            MEMBER REFUNDS                                                 3/24/2020                          $4,611.51          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       27.
            MEMBER REFUNDS                                                 3/26/2020                          $1,894.54          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       28.
            MEMBER REFUNDS                                                 3/31/2020                          $6,418.22          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       29.
            MEMBER REFUNDS                                                 4/2/2020                             $244.96          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       30.
            MEMBER REFUNDS                                                 4/7/2020                           $4,356.47          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       31.
            MEMBER REFUNDS                                                 4/9/2020                           $1,451.76          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 397
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 418 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.31
       32.
            MEMBER REFUNDS                                                 4/14/2020                          $1,252.09          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       33.
            MEMBER REFUNDS                                                 4/16/2020                            $242.34          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       34.
            MEMBER REFUNDS                                                 4/21/2020                          $3,401.47          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       35.
            MEMBER REFUNDS                                                 4/23/2020                          $1,881.40          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       36.
            MEMBER REFUNDS                                                 4/28/2020                          $7,462.14          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       37.
            MEMBER REFUNDS                                                 4/30/2020                            $351.57          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       38.
            MEMBER REFUNDS                                                 5/5/2020                           $4,624.94          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       39.
            MEMBER REFUNDS                                                 5/7/2020                           $1,859.63          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 398
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 419 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.31
       40.
            MEMBER REFUNDS                                                 5/12/2020                          $4,039.79          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       41.
            MEMBER REFUNDS                                                 5/14/2020                            $899.29          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       42.
            MEMBER REFUNDS                                                 5/19/2020                          $2,606.10          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       43.
            MEMBER REFUNDS                                                 5/21/2020                            $954.20          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       44.
            MEMBER REFUNDS                                                 5/26/2020                          $2,709.29          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       45.
            MEMBER REFUNDS                                                 5/28/2020                            $798.06          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       46.
            MEMBER REFUNDS                                                 6/2/2020                           $6,854.10          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       47.
            MEMBER REFUNDS                                                 6/4/2020                           $1,536.97          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 399
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 420 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.31
       48.
            MEMBER REFUNDS                                                 6/9/2020                           $4,200.00          Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, n/ n/a                                                                                                       Services
                                                                                                                                 Other Member Refunds


       3.31
       49.
            MEMORIALCARE MEDICAL FOUNDATI                                  3/20/2020                            $147.64          Secured debt
               17360 BROOKHURST ST                                                                                               Unsecured loan repayments
               FOUNTAIN VALLEY, CA 92708                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       50.
            MEMORIALCARE MEDICAL FOUNDATI                                  4/2/2020                             $161.40          Secured debt
               17360 BROOKHURST ST                                                                                               Unsecured loan repayments
               FOUNTAIN VALLEY, CA 92708                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       51.
            MERIDIAN METROPOLITAN DISTRICT,                                4/14/2020                          $1,056.25          Secured debt
               CO                                                                                                                Unsecured loan repayments
               6399 SOUTH FIDDLER'S GREEN                                                                                        Suppliers or vendors
               CIRCLE                                                                                                            Services
               SUITE 10
               GREENWOOD VILLAGE, CO 80111                                                                                       Other Water


       3.31
       52.
            MERIDIAN METROPOLITAN DISTRICT,                                5/14/2020                            $109.56          Secured debt
               CO                                                                                                                Unsecured loan repayments
               6399 SOUTH FIDDLER'S GREEN                                                                                        Suppliers or vendors
               CIRCLE                                                                                                            Services
               SUITE 10
               GREENWOOD VILLAGE, CO 80111                                                                                       Other Water


       3.31
       53.
            MERIDIAN METROPOLITAN DISTRICT,                                6/12/2020                              $84.32         Secured debt
               CO                                                                                                                Unsecured loan repayments
               6399 SOUTH FIDDLER'S GREEN                                                                                        Suppliers or vendors
               CIRCLE                                                                                                            Services
               SUITE 10
               GREENWOOD VILLAGE, CO 80111                                                                                       Other Water


       3.31
       54.
            MERIDIAN RESOURCE COMPANY                                      6/2/2020                           $6,103.69          Secured debt
               SUBROGATION ANALYST                                                                                               Unsecured loan repayments
               PO BOX 659940                                                                                                     Suppliers or vendors
               SAN ANTONIO, TX 782659939                                                                                         Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.31
       55.
            MERRILL, CALLIE                                                4/16/2020                          $7,025.01          Secured debt
               8411 QUARENTINA AVE                                                                                               Unsecured loan repayments
               LAS VEGAS, NV 891490250                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 400
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 421 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.31
       56.
            MESA CONSOLIDATED WATER                                        3/27/2020                          $3,099.22          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               1965 PLACENTIA AVE                                                                                                Suppliers or vendors
               COSTA MESA, CA 92628                                                                                              Services
                                                                                                                                 Other Water


       3.31
       57.
            MESA CONSOLIDATED WATER                                        4/14/2020                          $1,481.91          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               1965 PLACENTIA AVE                                                                                                Suppliers or vendors
               COSTA MESA, CA 92628                                                                                              Services
                                                                                                                                 Other Water


       3.31
       58.
            MESA CONSOLIDATED WATER                                        4/23/2020                          $2,977.05          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               1965 PLACENTIA AVE                                                                                                Suppliers or vendors
               COSTA MESA, CA 92628                                                                                              Services
                                                                                                                                 Other Water


       3.31
       59.
            MESA CONSOLIDATED WATER                                        5/28/2020                            $912.98          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               1965 PLACENTIA AVE                                                                                                Suppliers or vendors
               COSTA MESA, CA 92628                                                                                              Services
                                                                                                                                 Other Water


       3.31
       60.
            MESA CONSOLIDATED WATER                                        5/29/2020                            $674.88          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               1965 PLACENTIA AVE                                                                                                Suppliers or vendors
               COSTA MESA, CA 92628                                                                                              Services
                                                                                                                                 Other Water


       3.31
       61.
            METLIFE                                                        3/20/2020                        $14,554.05           Secured debt
               PO BOX 8500-3895                                                                                                  Unsecured loan repayments
               PHILADELPHIA, PA 19178-3895                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Garnishments


       3.31
       62.
            METLIFE                                                        4/14/2020                          $6,127.80          Secured debt
               PO BOX 8500-3895                                                                                                  Unsecured loan repayments
               PHILADELPHIA, PA 19178-3895                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Garnishments


       3.31
       63.
            METLIFE                                                        4/21/2020                        $29,003.96           Secured debt
               PO BOX 8500-3895                                                                                                  Unsecured loan repayments
               PHILADELPHIA, PA 19178-3895                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Garnishments




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 401
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 422 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.31
       64.
            METLIFE                                                        4/23/2020                          $9,189.54          Secured debt
               PO BOX 8500-3895                                                                                                  Unsecured loan repayments
               PHILADELPHIA, PA 19178-3895                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Garnishments


       3.31
       65.
            METLIFE                                                        5/5/2020                           $5,734.59          Secured debt
               PO BOX 8500-3895                                                                                                  Unsecured loan repayments
               PHILADELPHIA, PA 19178-3895                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Garnishments


       3.31
       66.
            METLIFE                                                        5/14/2020                          $6,747.20          Secured debt
               PO BOX 8500-3895                                                                                                  Unsecured loan repayments
               PHILADELPHIA, PA 19178-3895                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Garnishments


       3.31
       67.
            METLIFE                                                        5/19/2020                          $3,468.25          Secured debt
               PO BOX 8500-3895                                                                                                  Unsecured loan repayments
               PHILADELPHIA, PA 19178-3895                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Garnishments


       3.31
       68.
            METLIFE                                                        6/11/2020                          $4,145.60          Secured debt
               PO BOX 8500-3895                                                                                                  Unsecured loan repayments
               PHILADELPHIA, PA 19178-3895                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Garnishments


       3.31
       69.
            METTEL                                                         3/24/2020                       $214,848.15           Secured debt
               55 WATER STREET                                                                                                   Unsecured loan repayments
               NEW YORK, NY 10041-3299                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.31
       70.
            METTEL                                                         4/14/2020                       $224,117.99           Secured debt
               55 WATER STREET                                                                                                   Unsecured loan repayments
               NEW YORK, NY 10041-3299                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 402
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 423 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.31
       71.
            METTEL                                                         5/7/2020                        $213,446.34           Secured debt
               55 WATER STREET                                                                                                   Unsecured loan repayments
               NEW YORK, NY 10041-3299                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.31
       72.
            METTEL                                                         5/26/2020                        $22,714.44           Secured debt
               55 WATER STREET                                                                                                   Unsecured loan repayments
               NEW YORK, NY 10041-3299                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.31
       73.
            METTEL                                                         6/12/2020                       $103,664.22           Secured debt
               55 WATER STREET                                                                                                   Unsecured loan repayments
               NEW YORK, NY 10041-3299                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.31
       74.
            MIAMI-DADE WATER AND SEWER                                     3/27/2020                          $5,423.13          Secured debt
               DEPT                                                                                                              Unsecured loan repayments
               3071 SW 38TH AVE                                                                                                  Suppliers or vendors
               MIAMI, FL 33133                                                                                                   Services
                                                                                                                                 Other Water


       3.31
       75.
            MIAMI-DADE WATER AND SEWER                                     4/28/2020                          $5,827.64          Secured debt
               DEPT                                                                                                              Unsecured loan repayments
               3071 SW 38TH AVE                                                                                                  Suppliers or vendors
               MIAMI, FL 33133                                                                                                   Services
                                                                                                                                 Other Water


       3.31
       76.
            MIAMI-DADE WATER AND SEWER                                     5/19/2020                            $726.98          Secured debt
               DEPT                                                                                                              Unsecured loan repayments
               3071 SW 38TH AVE                                                                                                  Suppliers or vendors
               MIAMI, FL 33133                                                                                                   Services
                                                                                                                                 Other Water


       3.31
       77.
            MILLER, SHANNA                                                 6/1/2020                             $325.00          Secured debt
               2448 KAREN DRIVE APT 1                                                                                            Unsecured loan repayments
               SANTA CLARA, CA 95050                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 403
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 424 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.31
       78.
            MILLER, SHANNA                                                 6/4/2020                               $64.03         Secured debt
               2448 KAREN DRIVE APT 1                                                                                            Unsecured loan repayments
               SANTA CLARA, CA 95050                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       79.
            MILLER, SHANNA                                                 6/4/2020                             $640.32          Secured debt
               2448 KAREN DRIVE APT 1                                                                                            Unsecured loan repayments
               SANTA CLARA, CA 95050                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       80.
            MISSION HOSPITAL CP                                            3/22/2020                            $168.46          Secured debt
               PO BOX 31001 1892                                                                                                 Unsecured loan repayments
               PASADENA, CA 91110                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       81.
            MISSION PEAK ORTHOPEDIC                                        5/5/2020                             $122.74          Secured debt
               PO BOX 8504                                                                                                       Unsecured loan repayments
               PASADENA, CA 91109                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       82.
            MISSION PEAK ORTHOPEDIC                                        5/26/2020                              $44.36         Secured debt
               PO BOX 8504                                                                                                       Unsecured loan repayments
               PASADENA, CA 91109                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       83.
            MITCHEL U. SILVERMAN, M.D.                                     4/17/2020                            $312.50          Secured debt
               5170 SEPULVEDA BLVD. #300                                                                                         Unsecured loan repayments
               SHERMAN OAKS, CA 914031193                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.31
       84.
            MO HEALTHNET DIVISION                                          6/2/2020                               $50.66         Secured debt
               PO BOX 1116                                                                                                       Unsecured loan repayments
               JEFFERSON CITY, MO 65102                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.31
       85.
            MO HEALTHNET DIVISION                                          6/2/2020                               $50.66         Secured debt
               PO BOX 1116                                                                                                       Unsecured loan repayments
               JEFFERSON CITY, MO 65102                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 404
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 425 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.31
       86.
            MO HEALTHNET DIVISION                                          6/2/2020                               $50.66         Secured debt
               PO BOX 1116                                                                                                       Unsecured loan repayments
               JEFFERSON CITY, MO 65102                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.31
       87.
            MO HEALTHNET DIVISION                                          6/2/2020                              $-50.66         Secured debt
               PO BOX 1116                                                                                                       Unsecured loan repayments
               JEFFERSON CITY, MO 65102                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.31
       88.
            MO HEALTHNET DIVISION                                          6/2/2020                              $-50.66         Secured debt
               PO BOX 1116                                                                                                       Unsecured loan repayments
               JEFFERSON CITY, MO 65102                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.31
       89.
            MOHAMMED KASIM                                                 5/19/2020                            $914.96          Secured debt
               1315 NW 11TH AVE                                                                                                  Unsecured loan repayments
               APT 521                                                                                                           Suppliers or vendors
               PORTLAND, OR 97209-3588                                                                                           Services
                                                                                                                                 Other Payroll


       3.31
       90.
            MONTA VISTA WATER DISTRICT                                     3/24/2020                            $477.44          Secured debt
               ACCOUNT #9750 CENTRAL AVENUE                                                                                      Unsecured loan repayments
               P.O. BOX 71                                                                                                       Suppliers or vendors
               MONTCLAIR, CA 91763                                                                                               Services
                                                                                                                                 Other Water


       3.31
       91.
            MONTA VISTA WATER DISTRICT                                     5/21/2020                            $295.77          Secured debt
               ACCOUNT #9750 CENTRAL AVENUE                                                                                      Unsecured loan repayments
               P.O. BOX 71                                                                                                       Suppliers or vendors
               MONTCLAIR, CA 91763                                                                                               Services
                                                                                                                                 Other Water


       3.31
       92.
            MORGAN LEWIS & BOCKIUS LLP                                     4/23/2020                        $44,063.08           Secured debt
               P.O. BOX 8500 S-6050                                                                                              Unsecured loan repayments
               PHILADELPHIA, PA 19178-6050                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 405
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 426 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.31
       93.
            MORGAN LEWIS & BOCKIUS LLP                                     4/23/2020                        $55,985.49           Secured debt
               P.O. BOX 8500 S-6050                                                                                              Unsecured loan repayments
               PHILADELPHIA, PA 19178-6050                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.31
       94.
            MORGAN LEWIS & BOCKIUS LLP                                     6/11/2020                        $65,480.24           Secured debt
               P.O. BOX 8500 S-6050                                                                                              Unsecured loan repayments
               PHILADELPHIA, PA 19178-6050                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.31
       95.
            MORRISON & FOERSTER LLP                                        6/12/2020                        $15,649.20           Secured debt
               P.O. BOX 742335                                                                                                   Unsecured loan repayments
               LOS ANGELES, CA 90074-2335                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Legal Costs


       3.31
       96.
            MOULTAN NIGEL WATER                                            3/24/2020                          $1,282.01          Secured debt
               23954 ALISO CREEK RD                                                                                              Unsecured loan repayments
               LAGUNA NIGUEL, CA 92677                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.31
       97.
            MOULTAN NIGEL WATER                                            4/21/2020                            $755.35          Secured debt
               23954 ALISO CREEK RD                                                                                              Unsecured loan repayments
               LAGUNA NIGUEL, CA 92677                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.31
       98.
            MOULTAN NIGEL WATER                                            5/14/2020                            $386.97          Secured debt
               23954 ALISO CREEK RD                                                                                              Unsecured loan repayments
               LAGUNA NIGUEL, CA 92677                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.31
       99.
            MOULTAN NIGEL WATER                                            6/12/2020                            $414.09          Secured debt
               23954 ALISO CREEK RD                                                                                              Unsecured loan repayments
               LAGUNA NIGUEL, CA 92677                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.32
       00.
            MSC GROUP INC                                                  5/1/2020                             $159.32          Secured debt
               PO BOX 206811                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 406
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 427 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.32
       01.
            MSC GROUP INC                                                  5/14/2020                            $966.08          Secured debt
               PO BOX 206811                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       02.
            MSC GROUP INC                                                  5/19/2020                            $483.04          Secured debt
               PO BOX 206811                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       03.
            MSC GROUP INC                                                  6/3/2020                             $241.52          Secured debt
               PO BOX 206811                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       04.
            MUD #21                                                        4/7/2020                           $2,125.18          Secured debt
               PO BOX 7580                                                                                                       Unsecured loan repayments
               THE WOODLANDS, TX 77387-7580                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.32
       05.
            MUD #21                                                        6/2/2020                             $428.23          Secured debt
               PO BOX 7580                                                                                                       Unsecured loan repayments
               THE WOODLANDS, TX 77387-7580                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.32
       06.
            MUD #60                                                        4/7/2020                               $93.12         Secured debt
               PO BOX 7580                                                                                                       Unsecured loan repayments
               THE WOODLANDS, TX 77387-7580                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.32
       07.
            MUD #60                                                        5/29/2020                            $225.32          Secured debt
               PO BOX 7580                                                                                                       Unsecured loan repayments
               THE WOODLANDS, TX 77387-7580                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.32
       08.
            MURRAY CITY UTILITIES, UT                                      3/31/2020                          $4,292.88          Secured debt
               P.O. BOX 57919/UTILITY BILLING                                                                                    Unsecured loan repayments
               MURRAY, UT 84157-0919                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 407
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 428 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.32
       09.
            MURRAY CITY UTILITIES, UT                                      4/7/2020                             $357.35          Secured debt
               P.O. BOX 57919/UTILITY BILLING                                                                                    Unsecured loan repayments
               MURRAY, UT 84157-0919                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       10.
            MURRAY CITY UTILITIES, UT                                      5/7/2020                           $3,672.54          Secured debt
               P.O. BOX 57919/UTILITY BILLING                                                                                    Unsecured loan repayments
               MURRAY, UT 84157-0919                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       11.
            MURRAY CITY UTILITIES, UT                                      5/29/2020                          $3,019.89          Secured debt
               P.O. BOX 57919/UTILITY BILLING                                                                                    Unsecured loan repayments
               MURRAY, UT 84157-0919                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       12.
            MUTUAL OF OMAHA STRUCTURED                                     6/2/2020                        $140,315.19           Secured debt
               SETTLEMENT                                                                                                        Unsecured loan repayments
               3300 MUTUAL OF OMAHA PLAZ                                                                                         Suppliers or vendors
               OMAHA, NE 68175                                                                                                   Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.32
       13.
            NATIONAL GRID                                                  3/17/2020                          $9,083.91          Secured debt
               PO BOX 11791                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-4791                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.32
       14.
            NATIONAL GRID                                                  3/24/2020                          $4,330.90          Secured debt
               PO BOX 11791                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-4791                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.32
       15.
            NATIONAL GRID                                                  3/27/2020                          $6,786.00          Secured debt
               PO BOX 11791                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-4791                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.32
       16.
            NATIONAL GRID                                                  4/14/2020                        $10,441.39           Secured debt
               PO BOX 11791                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-4791                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 408
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 429 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.32
       17.
            NATIONAL GRID                                                  4/21/2020                          $2,090.86          Secured debt
               PO BOX 11791                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-4791                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.32
       18.
            NATIONAL GRID                                                  4/23/2020                            $759.17          Secured debt
               PO BOX 11791                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-4791                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.32
       19.
            NATIONAL GRID                                                  4/28/2020                          $1,514.11          Secured debt
               PO BOX 11791                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-4791                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.32
       20.
            NATIONAL GRID                                                  5/5/2020                             $732.49          Secured debt
               PO BOX 11791                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-4791                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.32
       21.
            NATIONAL GRID                                                  5/12/2020                          $3,155.29          Secured debt
               PO BOX 11791                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-4791                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.32
       22.
            NATIONAL GRID                                                  5/14/2020                          $2,772.91          Secured debt
               PO BOX 11791                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-4791                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.32
       23.
            NATIONAL GRID                                                  5/21/2020                          $2,009.28          Secured debt
               PO BOX 11791                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-4791                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.32
       24.
            NATIONAL GRID                                                  5/26/2020                            $534.70          Secured debt
               PO BOX 11791                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-4791                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 409
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 430 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.32
       25.
            NATIONAL GRID                                                  5/28/2020                            $752.13          Secured debt
               PO BOX 11791                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-4791                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.32
       26.
            NATIONAL GRID                                                  6/10/2020                            $912.46          Secured debt
               PO BOX 11791                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-4791                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.32
       27.
            NATIONAL GRID                                                  6/12/2020                          $2,892.23          Secured debt
               PO BOX 11791                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-4791                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.32
       28.
            NEURO MEDIX INC                                                4/16/2020                            $614.87          Secured debt
               9153 WAGNER RIVER CIR                                                                                             Unsecured loan repayments
               FOUNTAIN VALLEY, CA 92708                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       29.
            NEVADA DEPARTMENT OF TAXATION                                  3/27/2020                          $5,668.51          Secured debt
               P.O. BOX 52609                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85072-2609                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Miscellaneous Income


       3.32
       30.
            NEVADA DEPARTMENT OF TAXATION                                  4/28/2020                        $22,191.26           Secured debt
               P.O. BOX 52609                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85072-2609                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Miscellaneous Income


       3.32
       31.
            NEVADA DEPARTMENT OF TAXATION                                  4/30/2020                          $8,895.51          Secured debt
               P.O. BOX 52609                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85072-2609                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Miscellaneous Income


       3.32
       32.
            NEVADA DEPARTMENT OF TAXATION                                  5/26/2020                              $11.10         Secured debt
               P.O. BOX 52609                                                                                                    Unsecured loan repayments
               PHOENIX, AZ 85072-2609                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Miscellaneous Income




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 410
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 431 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.32
       33.
            NEVADA POWER COMPANY                                           3/24/2020                        $12,213.38           Secured debt
               P.O. BOX 98855                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 891938855                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       34.
            NEVADA POWER COMPANY                                           3/27/2020                          $3,850.59          Secured debt
               P.O. BOX 98855                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 891938855                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       35.
            NEVADA POWER COMPANY                                           3/31/2020                          $4,464.09          Secured debt
               P.O. BOX 98855                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 891938855                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       36.
            NEVADA POWER COMPANY                                           4/7/2020                         $20,530.99           Secured debt
               P.O. BOX 98855                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 891938855                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       37.
            NEVADA POWER COMPANY                                           4/14/2020                          $4,657.96          Secured debt
               P.O. BOX 98855                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 891938855                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       38.
            NEVADA POWER COMPANY                                           4/21/2020                          $7,025.45          Secured debt
               P.O. BOX 98855                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 891938855                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       39.
            NEVADA POWER COMPANY                                           4/28/2020                          $8,033.77          Secured debt
               P.O. BOX 98855                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 891938855                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       40.
            NEVADA POWER COMPANY                                           4/30/2020                          $2,064.81          Secured debt
               P.O. BOX 98855                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 891938855                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 411
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 432 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.32
       41.
            NEVADA POWER COMPANY                                           5/7/2020                           $1,767.70          Secured debt
               P.O. BOX 98855                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 891938855                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       42.
            NEVADA POWER COMPANY                                           5/12/2020                          $2,138.96          Secured debt
               P.O. BOX 98855                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 891938855                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       43.
            NEVADA POWER COMPANY                                           5/14/2020                          $2,754.47          Secured debt
               P.O. BOX 98855                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 891938855                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       44.
            NEVADA POWER COMPANY                                           5/21/2020                          $3,466.67          Secured debt
               P.O. BOX 98855                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 891938855                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       45.
            NEVADA POWER COMPANY                                           5/26/2020                            $727.48          Secured debt
               P.O. BOX 98855                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 891938855                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       46.
            NEVADA POWER COMPANY                                           5/29/2020                        $12,268.37           Secured debt
               P.O. BOX 98855                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 891938855                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       47.
            NEVADA POWER COMPANY                                           6/4/2020                           $5,236.69          Secured debt
               P.O. BOX 98855                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 891938855                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       48.
            NEVADA POWER COMPANY                                           6/10/2020                          $3,171.62          Secured debt
               P.O. BOX 98855                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 891938855                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 412
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 433 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.32
       49.
            NEVADA POWER COMPANY                                           6/12/2020                          $3,861.79          Secured debt
               P.O. BOX 98855                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 891938855                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       50.
            NEW JERSEY AMERICAN WATER                                      3/24/2020                            $841.15          Secured debt
               BOX 371331                                                                                                        Unsecured loan repayments
               PITTSBURGH, PA 15250-7331                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.32
       51.
            NEW JERSEY AMERICAN WATER                                      3/27/2020                            $735.79          Secured debt
               BOX 371331                                                                                                        Unsecured loan repayments
               PITTSBURGH, PA 15250-7331                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.32
       52.
            NEW JERSEY AMERICAN WATER                                      4/21/2020                            $312.41          Secured debt
               BOX 371331                                                                                                        Unsecured loan repayments
               PITTSBURGH, PA 15250-7331                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.32
       53.
            NEW JERSEY AMERICAN WATER                                      4/30/2020                            $259.49          Secured debt
               BOX 371331                                                                                                        Unsecured loan repayments
               PITTSBURGH, PA 15250-7331                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.32
       54.
            NEW JERSEY AMERICAN WATER                                      5/19/2020                            $377.44          Secured debt
               BOX 371331                                                                                                        Unsecured loan repayments
               PITTSBURGH, PA 15250-7331                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.32
       55.
            NEW JERSEY AMERICAN WATER                                      5/21/2020                            $898.30          Secured debt
               BOX 371331                                                                                                        Unsecured loan repayments
               PITTSBURGH, PA 15250-7331                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.32
       56.
            NEW JERSEY AMERICAN WATER                                      6/12/2020                            $390.66          Secured debt
               BOX 371331                                                                                                        Unsecured loan repayments
               PITTSBURGH, PA 15250-7331                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 413
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 434 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.32
       57.
            NEW YORK AMERICAN WATER                                        3/27/2020                          $1,510.43          Secured debt
               PO BOX 371332                                                                                                     Unsecured loan repayments
               PITTSBURGH, PA 15250-7332                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.32
       58.
            NEW YORK AMERICAN WATER                                        4/23/2020                            $559.79          Secured debt
               PO BOX 371332                                                                                                     Unsecured loan repayments
               PITTSBURGH, PA 15250-7332                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.32
       59.
            NEW YORK AMERICAN WATER                                        5/21/2020                              $94.74         Secured debt
               PO BOX 371332                                                                                                     Unsecured loan repayments
               PITTSBURGH, PA 15250-7332                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.32
       60.
            NEW YORK PRESBYTERIAN HOS                                      3/23/2020                            $655.85          Secured debt
               PO BOX 6154 CHURCH STREET                                                                                         Unsecured loan repayments
               NEW YORK, NY 10249                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       61.
            NEW YORK PRESBYTERIAN HOS                                      5/1/2020                             $264.63          Secured debt
               PO BOX 6154 CHURCH STREET                                                                                         Unsecured loan repayments
               NEW YORK, NY 10249                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       62.
            NEW YORK STATE SALES TAX                                       3/24/2020                        $58,776.20           Secured debt
               NYS SALES TAX PROCESSING                                                                                          Unsecured loan repayments
               PO BOX 1205                                                                                                       Suppliers or vendors
               NEW YORK, NY 10116-1205                                                                                           Services
                                                                                                                                 Other Sales Tax Payable


       3.32
       63.
            NEW YORK STATE SALES TAX                                       4/21/2020                        $28,704.34           Secured debt
               NYS SALES TAX PROCESSING                                                                                          Unsecured loan repayments
               PO BOX 1205                                                                                                       Suppliers or vendors
               NEW YORK, NY 10116-1205                                                                                           Services
                                                                                                                                 Other Sales Tax Payable


       3.32
       64.
            NEW YORK STATE SALES TAX                                       5/21/2020                            $877.89          Secured debt
               NYS SALES TAX PROCESSING                                                                                          Unsecured loan repayments
               PO BOX 1205                                                                                                       Suppliers or vendors
               NEW YORK, NY 10116-1205                                                                                           Services
                                                                                                                                 Other Sales Tax Payable




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 414
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 435 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.32
       65.
            NICOR GAS                                                      4/21/2020                          $1,454.32          Secured debt
               PO BOX 5407                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-5407                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       66.
            NICOR GAS                                                      5/29/2020                            $538.16          Secured debt
               PO BOX 5407                                                                                                       Unsecured loan repayments
               CAROL STREAM, IL 60197-5407                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.32
       67.
            NIKOL ELAINE                                                   3/26/2020                               $0.01         Secured debt
               621 E. 21ST ST.                                                                                                   Unsecured loan repayments
               UNIT 4                                                                                                            Suppliers or vendors
               OAKLAND, CA 94606                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.32
       68.
            NORCAL MEDICAL SUPPLY INC                                      3/23/2020                            $280.65          Secured debt
               PO BOX 4495 620 PETALUMA                                                                                          Unsecured loan repayments
               PETALUMA, CA 949554495                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       69.
            NORTH COAST COUNTY WATER                                       4/21/2020                          $2,402.92          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               2400 FRANCISCO BLVD                                                                                               Suppliers or vendors
               PACIFICA, CA 94044                                                                                                Services
                                                                                                                                 Other Water


       3.32
       70.
            NORTH RICHLAND HILLS UTILITY                                   3/24/2020                          $1,368.10          Secured debt
               P.O. BOX 961092                                                                                                   Unsecured loan repayments
               FORT WORTH, TX 76161-1092                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.32
       71.
            NORTH RICHLAND HILLS UTILITY                                   4/21/2020                            $868.87          Secured debt
               P.O. BOX 961092                                                                                                   Unsecured loan repayments
               FORT WORTH, TX 76161-1092                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.32
       72.
            NORTH RICHLAND HILLS UTILITY                                   5/19/2020                            $347.62          Secured debt
               P.O. BOX 961092                                                                                                   Unsecured loan repayments
               FORT WORTH, TX 76161-1092                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 415
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 436 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.32
       73.
            NORTH SPRINGS SURGICAL ASSOCIA                                 5/4/2020                             $112.90          Secured debt
               6071 E WOODMEN RD STE 340                                                                                         Unsecured loan repayments
               COLORADO SPRINGS, CO 80923                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       74.
            NORTH SPRINGS SURGICAL ASSOCIA                                 5/13/2020                            $527.37          Secured debt
               6071 E WOODMEN RD STE 340                                                                                         Unsecured loan repayments
               COLORADO SPRINGS, CO 80923                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       75.
            NOSSAMAN LLP                                                   6/11/2020                          $3,187.50          Secured debt
               777 SOUTH FIGUEROA ST                                                                                             Unsecured loan repayments
               34TH FLOOR                                                                                                        Suppliers or vendors
               LOS ANGELES, CA 90017                                                                                             Services
                                                                                                                                 Other Legal Costs


       3.32
       76.
            NOVA MEDICAL CENTERS                                           3/18/2020                            $214.28          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       77.
            NOVA MEDICAL CENTERS                                           3/20/2020                            $125.23          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       78.
            NOVA MEDICAL CENTERS                                           3/20/2020                            $160.71          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       79.
            NOVA MEDICAL CENTERS                                           3/26/2020                            $203.14          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       80.
            NOVA MEDICAL CENTERS                                           3/27/2020                            $144.10          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 416
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 437 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.32
       81.
            NOVA MEDICAL CENTERS                                           4/1/2020                             $214.28          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       82.
            NOVA MEDICAL CENTERS                                           4/1/2020                             $185.37          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       83.
            NOVA MEDICAL CENTERS                                           4/1/2020                             $185.37          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       84.
            NOVA MEDICAL CENTERS                                           4/3/2020                             $144.68          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       85.
            NOVA MEDICAL CENTERS                                           4/9/2020                             $160.71          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       86.
            NOVA MEDICAL CENTERS                                           4/9/2020                             $102.84          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       87.
            NOVA MEDICAL CENTERS                                           4/14/2020                            $199.20          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       88.
            NOVA MEDICAL CENTERS                                           4/14/2020                            $144.68          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 417
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 438 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.32
       89.
            NOVA MEDICAL CENTERS                                           4/15/2020                            $214.28          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       90.
            NOVA MEDICAL CENTERS                                           4/17/2020                            $199.20          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       91.
            NOVA MEDICAL CENTERS                                           4/17/2020                            $205.68          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       92.
            NOVA MEDICAL CENTERS                                           4/17/2020                            $199.20          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       93.
            NOVA MEDICAL CENTERS                                           4/22/2020                            $185.37          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       94.
            NOVA MEDICAL CENTERS                                           4/27/2020                            $203.14          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       95.
            NOVA MEDICAL CENTERS                                           4/27/2020                            $185.37          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       96.
            NOVA MEDICAL CENTERS                                           4/27/2020                            $144.68          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 418
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 439 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.32
       97.
            NOVA MEDICAL CENTERS                                           5/1/2020                             $214.28          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       98.
            NOVA MEDICAL CENTERS                                           5/14/2020                            $144.68          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.32
       99.
            NOVA MEDICAL CENTERS                                           5/28/2020                            $144.68          Secured debt
               PO BOX 840066                                                                                                     Unsecured loan repayments
               DALLAS, TX 75284                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       00.
            NW NATURAL                                                     3/17/2020                          $5,633.65          Secured debt
               P.O. BOX 8905                                                                                                     Unsecured loan repayments
               PORTLAND, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.33
       01.
            NW NATURAL                                                     3/24/2020                        $10,743.43           Secured debt
               P.O. BOX 8905                                                                                                     Unsecured loan repayments
               PORTLAND, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.33
       02.
            NW NATURAL                                                     3/27/2020                          $7,468.43          Secured debt
               P.O. BOX 8905                                                                                                     Unsecured loan repayments
               PORTLAND, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.33
       03.
            NW NATURAL                                                     4/7/2020                         $10,506.01           Secured debt
               P.O. BOX 8905                                                                                                     Unsecured loan repayments
               PORTLAND, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.33
       04.
            NW NATURAL                                                     4/14/2020                          $4,963.75          Secured debt
               P.O. BOX 8905                                                                                                     Unsecured loan repayments
               PORTLAND, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 419
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 440 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.33
       05.
            NW NATURAL                                                     4/21/2020                          $3,833.74          Secured debt
               P.O. BOX 8905                                                                                                     Unsecured loan repayments
               PORTLAND, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.33
       06.
            NW NATURAL                                                     4/23/2020                            $314.95          Secured debt
               P.O. BOX 8905                                                                                                     Unsecured loan repayments
               PORTLAND, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.33
       07.
            NW NATURAL                                                     4/28/2020                          $3,648.24          Secured debt
               P.O. BOX 8905                                                                                                     Unsecured loan repayments
               PORTLAND, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.33
       08.
            NW NATURAL                                                     4/30/2020                          $2,270.14          Secured debt
               P.O. BOX 8905                                                                                                     Unsecured loan repayments
               PORTLAND, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.33
       09.
            NW NATURAL                                                     5/7/2020                             $352.65          Secured debt
               P.O. BOX 8905                                                                                                     Unsecured loan repayments
               PORTLAND, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.33
       10.
            NW NATURAL                                                     5/12/2020                            $136.95          Secured debt
               P.O. BOX 8905                                                                                                     Unsecured loan repayments
               PORTLAND, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.33
       11.
            NW NATURAL                                                     5/14/2020                            $707.89          Secured debt
               P.O. BOX 8905                                                                                                     Unsecured loan repayments
               PORTLAND, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.33
       12.
            NW NATURAL                                                     5/21/2020                          $1,331.73          Secured debt
               P.O. BOX 8905                                                                                                     Unsecured loan repayments
               PORTLAND, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 420
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 441 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.33
       13.
            NW NATURAL                                                     5/28/2020                          $1,708.79          Secured debt
               P.O. BOX 8905                                                                                                     Unsecured loan repayments
               PORTLAND, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.33
       14.
            NW NATURAL                                                     5/29/2020                          $2,133.31          Secured debt
               P.O. BOX 8905                                                                                                     Unsecured loan repayments
               PORTLAND, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.33
       15.
            NW NATURAL                                                     6/4/2020                             $480.77          Secured debt
               P.O. BOX 8905                                                                                                     Unsecured loan repayments
               PORTLAND, OR 97255-0001                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.33
       16.
            NW SURG CTR RED OAK                                            4/1/2020                           $3,127.29          Secured debt
               17322 RED OAK DR                                                                                                  Unsecured loan repayments
               HOUSTON, TX 77090                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       17.
            NYC DEPARTMENT OF FINANCE                                      3/24/2020                        $73,186.07           Secured debt
               C/O FIRST DATA                                                                                                    Unsecured loan repayments
               1150 SOUTH AVENUE                                                                                                 Suppliers or vendors
               STATEN ISLAND, NY 10314-3404                                                                                      Services
                                                                                                                                 Other Real Property Tax
                                                                                                                               Payable

       3.33
       18.
            NYC DEPT . OF BUILDING                                         3/31/2020                          $2,000.00          Secured debt
               280 BROADWAY 4TH FLOOR                                                                                            Unsecured loan repayments
               NEW YORK, NY 10007                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Deposits - Long Term


       3.33
       19.
            NYC FIRE DEPARTMENT                                            3/24/2020                            $415.00          Secured debt
               P.O. BOX 412014                                                                                                   Unsecured loan repayments
               BOSTON, MA 02241-2014                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.33
       20.
            NYC FIRE DEPARTMENT                                            4/7/2020                             $800.00          Secured debt
               P.O. BOX 412014                                                                                                   Unsecured loan repayments
               BOSTON, MA 02241-2014                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 421
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 442 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.33
       21.
            NYC WATER BOARD                                                3/17/2020                          $7,461.22          Secured debt
               PO BOX 11863                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-8163                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.33
       22.
            NYC WATER BOARD                                                4/14/2020                        $14,498.74           Secured debt
               PO BOX 11863                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-8163                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.33
       23.
            NYC WATER BOARD                                                5/21/2020                          $3,926.96          Secured debt
               PO BOX 11863                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-8163                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.33
       24.
            NYC WATER BOARD                                                6/10/2020                          $2,201.16          Secured debt
               PO BOX 11863                                                                                                      Unsecured loan repayments
               NEWARK, NJ 07101-8163                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.33
       25.
            OCCSPECIALISTS CORP                                            3/19/2020                              $20.36         Secured debt
               PO BOX 3800                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       26.
            OCCSPECIALISTS CORP                                            3/23/2020                            $166.49          Secured debt
               PO BOX 3800                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       27.
            OCCSPECIALISTS CORP                                            3/23/2020                            $238.35          Secured debt
               PO BOX 3800                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       28.
            OCCSPECIALISTS CORP                                            3/23/2020                            $262.70          Secured debt
               PO BOX 3800                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 917293800                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 422
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 443 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.33
       29.
            OCCSPECIALISTS CORP                                            3/25/2020                            $199.74          Secured debt
               PO BOX 3800                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       30.
            OCCSPECIALISTS CORP                                            4/8/2020                             $269.32          Secured debt
               PO BOX 3800                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       31.
            OCCSPECIALISTS CORP                                            4/10/2020                            $152.30          Secured debt
               PO BOX 3800                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       32.
            OCCSPECIALISTS CORP                                            4/13/2020                            $231.63          Secured debt
               PO BOX 3800                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       33.
            OCCSPECIALISTS CORP                                            4/13/2020                            $153.86          Secured debt
               PO BOX 3800                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       34.
            OCCSPECIALISTS CORP                                            4/21/2020                            $166.49          Secured debt
               PO BOX 3800                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       35.
            OCCSPECIALISTS CORP                                            4/22/2020                              $61.87         Secured debt
               PO BOX 3800                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       36.
            OCCSPECIALISTS CORP                                            4/27/2020                            $166.49          Secured debt
               PO BOX 3800                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 423
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 444 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.33
       37.
            OCCSPECIALISTS CORP                                            5/18/2020                              $12.63         Secured debt
               PO BOX 3800                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       38.
            OCCSPECIALISTS CORP                                            5/26/2020                            $177.08          Secured debt
               PO BOX 3800                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       39.
            OCCUPATIONAL HEALTH CENTERS                                    3/18/2020                            $114.70          Secured debt
               PO BOX 9008                                                                                                       Unsecured loan repayments
               BROOMFIELD, CO 80021                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       40.
            OCCUPATIONAL HEALTH CENTERS                                    3/19/2020                            $189.96          Secured debt
               PO BOX 9005                                                                                                       Unsecured loan repayments
               ADDISON, TX 75001                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       41.
            OCCUPATIONAL HEALTH CENTERS                                    3/19/2020                            $187.46          Secured debt
               PO BOX 9008                                                                                                       Unsecured loan repayments
               BROOMFIELD, CO 80021                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       42.
            OCCUPATIONAL HEALTH CENTERS                                    3/20/2020                            $103.06          Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       43.
            OCCUPATIONAL HEALTH CENTERS                                    3/23/2020                            $155.39          Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       44.
            OCCUPATIONAL HEALTH CENTERS                                    3/25/2020                            $100.86          Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 424
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 445 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.33
       45.
            OCCUPATIONAL HEALTH CENTERS                                    3/25/2020                            $147.50          Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       46.
            OCCUPATIONAL HEALTH CENTERS                                    3/26/2020                            $128.65          Secured debt
               PO BOX 9005                                                                                                       Unsecured loan repayments
               ADDISON, TX 75001                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       47.
            OCCUPATIONAL HEALTH CENTERS                                    3/30/2020                            $114.70          Secured debt
               PO BOX 9008                                                                                                       Unsecured loan repayments
               BROOMFIELD, CO 80021                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       48.
            OCCUPATIONAL HEALTH CENTERS                                    4/1/2020                             $187.14          Secured debt
               PO BOX 82549                                                                                                      Unsecured loan repayments
               HAPEVILLE, GA 30354                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       49.
            OCCUPATIONAL HEALTH CENTERS                                    4/3/2020                               $57.82         Secured debt
               PO BOX 82549                                                                                                      Unsecured loan repayments
               HAPEVILLE, GA 30354                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       50.
            OCCUPATIONAL HEALTH CENTERS                                    4/3/2020                               $88.20         Secured debt
               PO BOX 82549                                                                                                      Unsecured loan repayments
               HAPEVILLE, GA 30354                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       51.
            OCCUPATIONAL HEALTH CENTERS                                    4/7/2020                             $152.30          Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       52.
            OCCUPATIONAL HEALTH CENTERS                                    4/8/2020                             $167.93          Secured debt
               PO BOX 9008                                                                                                       Unsecured loan repayments
               BROOMFIELD, CO 80021                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 425
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 446 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.33
       53.
            OCCUPATIONAL HEALTH CENTERS                                    4/9/2020                             $254.09          Secured debt
               PO BOX 9008                                                                                                       Unsecured loan repayments
               BROOMFIELD, CO 80021                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       54.
            OCCUPATIONAL HEALTH CENTERS                                    4/9/2020                               $49.00         Secured debt
               PO BOX 9008                                                                                                       Unsecured loan repayments
               BROOMFIELD, CO 80021                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       55.
            OCCUPATIONAL HEALTH CENTERS                                    4/10/2020                              $57.82         Secured debt
               PO BOX 82549                                                                                                      Unsecured loan repayments
               HAPEVILLE, GA 30354                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       56.
            OCCUPATIONAL HEALTH CENTERS                                    4/13/2020                            $158.17          Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       57.
            OCCUPATIONAL HEALTH CENTERS                                    4/13/2020                            $106.39          Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       58.
            OCCUPATIONAL HEALTH CENTERS                                    4/13/2020                            $143.41          Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       59.
            OCCUPATIONAL HEALTH CENTERS                                    4/13/2020                              $85.51         Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       60.
            OCCUPATIONAL HEALTH CENTERS                                    4/13/2020                            $122.60          Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 426
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 447 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.33
       61.
            OCCUPATIONAL HEALTH CENTERS                                    4/15/2020                            $167.93          Secured debt
               PO BOX 9008                                                                                                       Unsecured loan repayments
               BROOMFIELD, CO 80021                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       62.
            OCCUPATIONAL HEALTH CENTERS                                    4/17/2020                              $57.82         Secured debt
               PO BOX 82549                                                                                                      Unsecured loan repayments
               HAPEVILLE, GA 30354                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       63.
            OCCUPATIONAL HEALTH CENTERS                                    4/23/2020                            $143.41          Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       64.
            OCCUPATIONAL HEALTH CENTERS                                    4/28/2020                            $119.02          Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       65.
            OCCUPATIONAL HEALTH CENTERS                                    4/29/2020                            $114.70          Secured debt
               PO BOX 9008                                                                                                       Unsecured loan repayments
               BROOMFIELD, CO 80021                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       66.
            OCCUPATIONAL HEALTH CENTERS                                    5/1/2020                             $106.39          Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       67.
            OCCUPATIONAL HEALTH CENTERS                                    5/5/2020                             $236.58          Secured debt
               PO BOX 9008                                                                                                       Unsecured loan repayments
               BROOMFIELD, CO 80021                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       68.
            OCCUPATIONAL HEALTH CENTERS                                    5/5/2020                               $83.93         Secured debt
               PO BOX 9008                                                                                                       Unsecured loan repayments
               BROOMFIELD, CO 80021                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 427
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 448 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.33
       69.
            OCCUPATIONAL HEALTH CENTERS                                    5/6/2020                             $114.70          Secured debt
               PO BOX 9008                                                                                                       Unsecured loan repayments
               BROOMFIELD, CO 80021                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       70.
            OCCUPATIONAL HEALTH CENTERS                                    5/6/2020                             $135.48          Secured debt
               PO BOX 9005                                                                                                       Unsecured loan repayments
               ADDISON, TX 75001                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       71.
            OCCUPATIONAL HEALTH CENTERS                                    5/6/2020                             $167.93          Secured debt
               PO BOX 9008                                                                                                       Unsecured loan repayments
               BROOMFIELD, CO 80021                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       72.
            OCCUPATIONAL HEALTH CENTERS                                    5/14/2020                            $119.02          Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       73.
            OCCUPATIONAL HEALTH CENTERS                                    5/15/2020                              $12.63         Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       74.
            OCCUPATIONAL HEALTH CENTERS                                    5/15/2020                            $145.54          Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       75.
            OCCUPATIONAL HEALTH CENTERS                                    5/20/2020                            $167.93          Secured debt
               PO BOX 9008                                                                                                       Unsecured loan repayments
               BROOMFIELD, CO 80021                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       76.
            OCCUPATIONAL HEALTH CENTERS                                    5/20/2020                            $136.43          Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 428
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 449 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.33
       77.
            OCCUPATIONAL HEALTH CENTERS                                    5/21/2020                            $417.11          Secured debt
               PO BOX 3700                                                                                                       Unsecured loan repayments
               RANCHO CUCAMONGA, CA 91729                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       78.
            OCCUPATIONAL HEALTH CENTERS                                    4/7/2020                               $65.21         Secured debt
               OF                                                                                                                Unsecured loan repayments
               PO BOX 3700                                                                                                       Suppliers or vendors
               RANCHO CUCAMONGA, CA 917293700                                                                                    Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       79.
            OCCUPATIONAL HEALTH CENTERS                                    5/6/2020                             $154.56          Secured debt
               OF                                                                                                                Unsecured loan repayments
               PO BOX 9005                                                                                                       Suppliers or vendors
               ADDISON, TX 75001                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       80.
            OCCUPATIONAL HEALTH CENTERS                                    5/6/2020                             $141.45          Secured debt
               OF                                                                                                                Unsecured loan repayments
               PO BOX 9005                                                                                                       Suppliers or vendors
               ADDISON, TX 75001                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       81.
            OCCUPATIONAL HEALTH CENTERS                                    5/6/2020                             $210.60          Secured debt
               OF                                                                                                                Unsecured loan repayments
               PO BOX 9005                                                                                                       Suppliers or vendors
               ADDISON, TX 75001                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       82.
            OCCUPATIONAL HEALTH CENTERS                                    5/6/2020                             $154.56          Secured debt
               OF                                                                                                                Unsecured loan repayments
               PO BOX 9005                                                                                                       Suppliers or vendors
               ADDISON, TX 75001                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       83.
            OCEAN ICE PALACE                                               4/2/2020                           $2,925.90          Secured debt
               197 CHAMBERS BRIDGE RD                                                                                            Unsecured loan repayments
               BRICK, NJ 08723-3492                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Parking Fees


       3.33
       84.
            OCEAN ICE PALACE                                               5/7/2020                         $19,171.27           Secured debt
               197 CHAMBERS BRIDGE RD                                                                                            Unsecured loan repayments
               BRICK, NJ 08723-3492                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Parking Fees




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 429
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 450 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.33
       85.
            OCM DMP LLC                                                    4/21/2020                            $527.45          Secured debt
               PO BOX 206821                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       86.
            OCM DMP LLC                                                    4/21/2020                            $445.85          Secured debt
               PO BOX 206821                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       87.
            OCM DMP LLC                                                    5/5/2020                             $309.62          Secured debt
               PO BOX 206821                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       88.
            OMELVENY & MEYERS LLP                                          4/21/2020                        $36,861.50           Secured debt
               1999 AVENUE OF THE STARS                                                                                          Unsecured loan repayments
               8TH FLOOR                                                                                                         Suppliers or vendors
               LOS ANGELES, CA 90067-6035
                                                                                                                                 Services
                                                                                                                                 Other


       3.33
       89.
            OMELVENY & MEYERS LLP                                          5/12/2020                        $52,629.25           Secured debt
               1999 AVENUE OF THE STARS                                                                                          Unsecured loan repayments
               8TH FLOOR                                                                                                         Suppliers or vendors
               LOS ANGELES, CA 90067-6035
                                                                                                                                 Services
                                                                                                                                 Other


       3.33
       90.
            OMELVENY & MEYERS LLP                                          6/2/2020                        $250,927.00           Secured debt
               1999 AVENUE OF THE STARS                                                                                          Unsecured loan repayments
               8TH FLOOR                                                                                                         Suppliers or vendors
               LOS ANGELES, CA 90067-6035
                                                                                                                                 Services
                                                                                                                                 Other


       3.33
       91.
            OMELVENY & MEYERS LLP                                          6/12/2020                       $477,315.30           Secured debt
               1999 AVENUE OF THE STARS                                                                                          Unsecured loan repayments
               8TH FLOOR                                                                                                         Suppliers or vendors
               LOS ANGELES, CA 90067-6035
                                                                                                                                 Services
                                                                                                                                 Other


       3.33
       92.
            ONE CALL MEDICAL INC                                           3/17/2020                            $415.00          Secured debt
               PO BOX 206821                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 430
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 451 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.33
       93.
            ONE CALL MEDICAL INC                                           3/23/2020                            $271.98          Secured debt
               PO BOX 206821                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       94.
            ONE CALL MEDICAL INC                                           3/23/2020                            $104.12          Secured debt
               PO BOX 206821                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       95.
            ONE CALL MEDICAL INC                                           3/23/2020                            $155.19          Secured debt
               PO BOX 206821                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       96.
            ONE CALL MEDICAL INC                                           3/24/2020                            $178.57          Secured debt
               PO BOX 206821                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       97.
            ONE CALL MEDICAL INC                                           4/6/2020                             $346.41          Secured debt
               PO BOX 206821                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       98.
            ONE CALL MEDICAL INC                                           4/10/2020                            $311.18          Secured debt
               PO BOX 206821                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.33
       99.
            ONE CALL MEDICAL INC                                           4/13/2020                            $396.23          Secured debt
               PO BOX 206821                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       00.
            ONE CALL MEDICAL INC                                           4/15/2020                            $161.28          Secured debt
               PO BOX 206821                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 431
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 452 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.34
       01.
            ONE CALL MEDICAL INC                                           5/1/2020                           $1,354.74          Secured debt
               PO BOX 206821                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       02.
            ONE CALL MEDICAL INC                                           5/1/2020                             $312.66          Secured debt
               PO BOX 206821                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       03.
            ONE CALL MEDICAL INC                                           5/15/2020                            $392.49          Secured debt
               PO BOX 206821                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       04.
            ONE CALL MEDICAL INC                                           5/22/2020                            $337.35          Secured debt
               PO BOX 206821                                                                                                     Unsecured loan repayments
               DALLAS, TX 75320                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       05.
            ONE RING NETWORKS INC                                          4/14/2020                          $1,597.00          Secured debt
               PO BOX 1360                                                                                                       Unsecured loan repayments
               ATHENS, TX 75751                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.34
       06.
            ONE RING NETWORKS INC                                          5/21/2020                          $1,597.00          Secured debt
               PO BOX 1360                                                                                                       Unsecured loan repayments
               ATHENS, TX 75751                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.34
       07.
            ONECALLCARE                                                    4/14/2020                            $225.00          Secured debt
               PO BOX 206800                                                                                                     Unsecured loan repayments
               DALLAS, TX 753206800                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       08.
            ONECALLCARE                                                    4/14/2020                              $11.50         Secured debt
               PO BOX 206800                                                                                                     Unsecured loan repayments
               DALLAS, TX 753206800                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 432
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 453 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.34
       09.
            ONECALLCARE                                                    4/29/2020                              $89.69         Secured debt
               PO BOX 206800                                                                                                     Unsecured loan repayments
               DALLAS, TX 753206800                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       10.
            ONECALLCARE                                                    4/29/2020                            $181.00          Secured debt
               PO BOX 206800                                                                                                     Unsecured loan repayments
               DALLAS, TX 753206800                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       11.
            ORANGE & ROCKLAND                                              4/7/2020                         $16,258.29           Secured debt
               390 WEST ROUTE 59                                                                                                 Unsecured loan repayments
               SPRING VALLEY, NY 10977-5300                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       12.
            ORANGE & ROCKLAND                                              4/23/2020                          $5,000.30          Secured debt
               390 WEST ROUTE 59                                                                                                 Unsecured loan repayments
               SPRING VALLEY, NY 10977-5300                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       13.
            ORANGE & ROCKLAND                                              5/26/2020                          $4,177.78          Secured debt
               390 WEST ROUTE 59                                                                                                 Unsecured loan repayments
               SPRING VALLEY, NY 10977-5300                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       14.
            ORANGE & ROCKLAND                                              5/28/2020                            $459.33          Secured debt
               390 WEST ROUTE 59                                                                                                 Unsecured loan repayments
               SPRING VALLEY, NY 10977-5300                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       15.
            ORANGE & ROCKLAND                                              6/10/2020                          $5,675.00          Secured debt
               390 WEST ROUTE 59                                                                                                 Unsecured loan repayments
               SPRING VALLEY, NY 10977-5300                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       16.
            ORANGE CITY ANESTHESIA SERVICE                                 6/2/2020                             $135.36          Secured debt
               PO BOX 637524                                                                                                     Unsecured loan repayments
               CINCINNATI, OH 45263                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 433
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 454 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.34
       17.
            ORANGE COAST MEMORIAL MEDICAL                                  5/11/2020                            $815.41          Secured debt
               PO BOX 21977                                                                                                      Unsecured loan repayments
               LONG BEACH, CA 90801                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       18.
            ORANGE COUNTY FIRE AUTHORITY                                   3/17/2020                            $958.00          Secured debt
               ACCOUNTS RECEIVABLE                                                                                               Unsecured loan repayments
               PO BOX 51985                                                                                                      Suppliers or vendors
               IRVINE, CA 92619                                                                                                  Services
                                                                                                                                 Other Permits and Licenses


       3.34
       19.
            ORANGE COUNTY FIRE AUTHORITY                                   3/31/2020                            $886.00          Secured debt
               ACCOUNTS RECEIVABLE                                                                                               Unsecured loan repayments
               PO BOX 51985                                                                                                      Suppliers or vendors
               IRVINE, CA 92619                                                                                                  Services
                                                                                                                                 Other Permits and Licenses


       3.34
       20.
            ORANGE COUNTY FIRE AUTHORITY                                   4/14/2020                            $250.00          Secured debt
               ACCOUNTS RECEIVABLE                                                                                               Unsecured loan repayments
               PO BOX 51985                                                                                                      Suppliers or vendors
               IRVINE, CA 92619                                                                                                  Services
                                                                                                                                 Other Permits and Licenses


       3.34
       21.
            ORANGE COUNTY, HEALTH CARE                                     4/21/2020                            $232.00          Secured debt
               AGENCY                                                                                                            Unsecured loan repayments
               1241 EAST DYER ROAD, SUITE 120                                                                                    Suppliers or vendors
               SANTA ANA, CA 92705-5611                                                                                          Services
                                                                                                                                 Other Permits and Licenses


       3.34
       22.
            ORANGE COUNTY, HEALTH CARE                                     5/12/2020                            $769.00          Secured debt
               AGENCY                                                                                                            Unsecured loan repayments
               1241 EAST DYER ROAD, SUITE 120                                                                                    Suppliers or vendors
               SANTA ANA, CA 92705-5611                                                                                          Services
                                                                                                                                 Other Permits and Licenses


       3.34
       23.
            ORLANDO UTILITIES COMMISSION                                   4/7/2020                         $14,249.43           Secured debt
               44 WEST JEFFERSON ST                                                                                              Unsecured loan repayments
               ORLANDO, FL 32801                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       24.
            ORLANDO UTILITIES COMMISSION                                   5/28/2020                          $5,195.90          Secured debt
               44 WEST JEFFERSON ST                                                                                              Unsecured loan repayments
               ORLANDO, FL 32801                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 434
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 455 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.34
       25.
            ORTHO ALLIANCE INC                                             5/26/2020                          $2,000.00          Secured debt
               30025 ALICIA PKWY STE 157                                                                                         Unsecured loan repayments
               LAGUNA NIGUEL, CA 92677                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       26.
            ORTHOMED LLC                                                   5/25/2020                            $589.64          Secured debt
               PO BOX 670                                                                                                        Unsecured loan repayments
               MONTEBELLO, CA 90640                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       27.
            ORTHOPAEDIC & SPINE CENTER                                     4/14/2020                          $7,412.00          Secured debt
               PO BOX 451                                                                                                        Unsecured loan repayments
               FORT COLLINS, CO 80522                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       28.
            ORTHOPAEDIC ASSOCIATES LL                                      4/14/2020                            $203.14          Secured debt
               PO BOX 644006                                                                                                     Unsecured loan repayments
               DALLAS, TX 75264                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       29.
            ORTHOPAEDIC ASSOCIATES USA                                     6/4/2020                               $73.20         Secured debt
               350 N PINE ISLAND RD STE                                                                                          Unsecured loan repayments
               PLANTATION, FL 33324                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       30.
            ORTHOPAEDIC CENTER OF SOUTH F                                  4/7/2020                             $110.70          Secured debt
               600 S PINE ISLAND RD                                                                                              Unsecured loan repayments
               PLANTATION, FL 33324                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       31.
            ORTHOPAEDIC CENTER OF SOUTH F                                  4/27/2020                            $189.90          Secured debt
               600 S PINE ISLAND RD                                                                                              Unsecured loan repayments
               PLANTATION, FL 33324                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       32.
            ORTIZ, CONSUELO                                                3/24/2020                            $300.77          Secured debt
               26120 UNDERWOOD AVE                                                                                               Unsecured loan repayments
               HAYWARD, CA 945442720                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 435
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 456 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.34
       33.
            ORTIZ, CONSUELO                                                4/7/2020                             $308.93          Secured debt
               26120 UNDERWOOD AVE                                                                                               Unsecured loan repayments
               HAYWARD, CA 945442720                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       34.
            ORTIZ, CONSUELO                                                4/17/2020                            $463.41          Secured debt
               26120 UNDERWOOD AVE                                                                                               Unsecured loan repayments
               HAYWARD, CA 945442720                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       35.
            ORTIZ, CONSUELO                                                4/30/2020                            $308.94          Secured debt
               26120 UNDERWOOD AVE                                                                                               Unsecured loan repayments
               HAYWARD, CA 945442720                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       36.
            ORTIZ, CONSUELO                                                5/14/2020                            $308.94          Secured debt
               26120 UNDERWOOD AVE                                                                                               Unsecured loan repayments
               HAYWARD, CA 945442720                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       37.
            ORTIZ, CONSUELO                                                5/28/2020                            $308.94          Secured debt
               26120 UNDERWOOD AVE                                                                                               Unsecured loan repayments
               HAYWARD, CA 945442720                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       38.
            ORTIZ, CONSUELO                                                6/11/2020                            $308.94          Secured debt
               26120 UNDERWOOD AVE                                                                                               Unsecured loan repayments
               HAYWARD, CA 945442720                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       39.
            OTAY WATER DISTRICT                                            3/24/2020                          $1,526.30          Secured debt
               2554 SWEETWATER SPRINGS BLVD.                                                                                     Unsecured loan repayments
               SPRING VALLEY, CA 91977-7299                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.34
       40.
            OTAY WATER DISTRICT                                            3/27/2020                          $3,633.40          Secured debt
               2554 SWEETWATER SPRINGS BLVD.                                                                                     Unsecured loan repayments
               SPRING VALLEY, CA 91977-7299                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 436
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 457 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.34
       41.
            OTAY WATER DISTRICT                                            4/21/2020                          $1,181.02          Secured debt
               2554 SWEETWATER SPRINGS BLVD.                                                                                     Unsecured loan repayments
               SPRING VALLEY, CA 91977-7299                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.34
       42.
            OTAY WATER DISTRICT                                            4/28/2020                            $693.74          Secured debt
               2554 SWEETWATER SPRINGS BLVD.                                                                                     Unsecured loan repayments
               SPRING VALLEY, CA 91977-7299                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.34
       43.
            OTAY WATER DISTRICT                                            5/21/2020                            $893.99          Secured debt
               2554 SWEETWATER SPRINGS BLVD.                                                                                     Unsecured loan repayments
               SPRING VALLEY, CA 91977-7299                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.34
       44.
            OTAY WATER DISTRICT                                            5/28/2020                            $783.51          Secured debt
               2554 SWEETWATER SPRINGS BLVD.                                                                                     Unsecured loan repayments
               SPRING VALLEY, CA 91977-7299                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.34
       45.
            P.U.D. NO. 1 OF SNOHOMISH COUNTY                               3/27/2020                          $9,629.42          Secured debt
               P.O. BOX 1100                                                                                                     Unsecured loan repayments
               EVERETT, WA 98206-1100                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       46.
            P.U.D. NO. 1 OF SNOHOMISH COUNTY                               4/28/2020                          $7,482.78          Secured debt
               P.O. BOX 1100                                                                                                     Unsecured loan repayments
               EVERETT, WA 98206-1100                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       47.
            P.U.D. NO. 1 OF SNOHOMISH COUNTY                               5/21/2020                          $4,181.31          Secured debt
               P.O. BOX 1100                                                                                                     Unsecured loan repayments
               EVERETT, WA 98206-1100                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       48.
            P.U.D. NO. 1 OF SNOHOMISH COUNTY                               5/28/2020                          $3,721.46          Secured debt
               P.O. BOX 1100                                                                                                     Unsecured loan repayments
               EVERETT, WA 98206-1100                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 437
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 458 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.34
       49.
            PACIFIC GAS & ELECTRIC                                         3/17/2020                        $51,869.94           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       50.
            PACIFIC GAS & ELECTRIC                                         3/24/2020                       $104,013.61           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       51.
            PACIFIC GAS & ELECTRIC                                         3/27/2020                        $61,431.11           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       52.
            PACIFIC GAS & ELECTRIC                                         3/31/2020                        $17,458.35           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       53.
            PACIFIC GAS & ELECTRIC                                         4/7/2020                         $99,938.93           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       54.
            PACIFIC GAS & ELECTRIC                                         4/14/2020                        $75,950.21           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       55.
            PACIFIC GAS & ELECTRIC                                         4/21/2020                        $49,929.16           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       56.
            PACIFIC GAS & ELECTRIC                                         4/23/2020                        $19,012.00           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 438
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 459 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.34
       57.
            PACIFIC GAS & ELECTRIC                                         4/28/2020                        $31,576.39           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       58.
            PACIFIC GAS & ELECTRIC                                         4/30/2020                        $18,975.98           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       59.
            PACIFIC GAS & ELECTRIC                                         5/5/2020                           $4,696.53          Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       60.
            PACIFIC GAS & ELECTRIC                                         5/7/2020                         $13,767.80           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       61.
            PACIFIC GAS & ELECTRIC                                         5/12/2020                          $9,859.71          Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       62.
            PACIFIC GAS & ELECTRIC                                         5/14/2020                        $23,776.50           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       63.
            PACIFIC GAS & ELECTRIC                                         5/19/2020                          $5,112.04          Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       64.
            PACIFIC GAS & ELECTRIC                                         5/21/2020                        $12,101.35           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 439
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 460 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.34
       65.
            PACIFIC GAS & ELECTRIC                                         5/26/2020                          $7,426.71          Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       66.
            PACIFIC GAS & ELECTRIC                                         5/28/2020                        $21,478.59           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       67.
            PACIFIC GAS & ELECTRIC                                         5/29/2020                        $10,330.81           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       68.
            PACIFIC GAS & ELECTRIC                                         6/2/2020                           $1,850.35          Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       69.
            PACIFIC GAS & ELECTRIC                                         6/4/2020                         $17,016.72           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       70.
            PACIFIC GAS & ELECTRIC                                         6/10/2020                        $28,018.57           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       71.
            PACIFIC GAS & ELECTRIC                                         6/12/2020                        $45,601.96           Secured debt
               885 EMBARCADERO DR                                                                                                Unsecured loan repayments
               WEST SACRAMENTO, CA 95605                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       72.
            PACIFIC GUARDIAN LIFE                                          4/28/2020                          $5,765.14          Secured debt
               1440 KAPIOLANI BLVD STE #1700                                                                                     Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Taxes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 440
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 461 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.34
       73.
            PACIFIC POWER                                                  3/24/2020                          $4,364.63          Secured debt
               1033 NE 6TH AVE                                                                                                   Unsecured loan repayments
               PORTLAND, OR 97256                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       74.
            PACIFIC POWER                                                  3/27/2020                          $2,925.70          Secured debt
               1033 NE 6TH AVE                                                                                                   Unsecured loan repayments
               PORTLAND, OR 97256                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       75.
            PACIFIC POWER                                                  4/7/2020                           $4,123.50          Secured debt
               1033 NE 6TH AVE                                                                                                   Unsecured loan repayments
               PORTLAND, OR 97256                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       76.
            PACIFIC POWER                                                  4/14/2020                          $4,802.43          Secured debt
               1033 NE 6TH AVE                                                                                                   Unsecured loan repayments
               PORTLAND, OR 97256                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       77.
            PACIFIC POWER                                                  4/21/2020                          $3,364.68          Secured debt
               1033 NE 6TH AVE                                                                                                   Unsecured loan repayments
               PORTLAND, OR 97256                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       78.
            PACIFIC POWER                                                  4/28/2020                          $4,023.97          Secured debt
               1033 NE 6TH AVE                                                                                                   Unsecured loan repayments
               PORTLAND, OR 97256                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       79.
            PACIFIC POWER                                                  5/7/2020                           $2,229.46          Secured debt
               1033 NE 6TH AVE                                                                                                   Unsecured loan repayments
               PORTLAND, OR 97256                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       80.
            PACIFIC POWER                                                  5/14/2020                          $2,677.18          Secured debt
               1033 NE 6TH AVE                                                                                                   Unsecured loan repayments
               PORTLAND, OR 97256                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 441
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 462 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.34
       81.
            PACIFIC POWER                                                  5/28/2020                          $4,053.35          Secured debt
               1033 NE 6TH AVE                                                                                                   Unsecured loan repayments
               PORTLAND, OR 97256                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       82.
            PACIFIC POWER                                                  6/12/2020                          $3,617.41          Secured debt
               1033 NE 6TH AVE                                                                                                   Unsecured loan repayments
               PORTLAND, OR 97256                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.34
       83.
            PADRE DAM MUNICIPAL                                            3/24/2020                          $4,096.34          Secured debt
               WATER DISTRICT                                                                                                    Unsecured loan repayments
               P.O. BOX 719003                                                                                                   Suppliers or vendors
               SANTEE, CA 920729003                                                                                              Services
                                                                                                                                 Other Water


       3.34
       84.
            PADRE DAM MUNICIPAL                                            4/23/2020                          $2,379.50          Secured debt
               WATER DISTRICT                                                                                                    Unsecured loan repayments
               P.O. BOX 719003                                                                                                   Suppliers or vendors
               SANTEE, CA 920729003                                                                                              Services
                                                                                                                                 Other Water


       3.34
       85.
            PADRE DAM MUNICIPAL                                            5/26/2020                          $1,365.46          Secured debt
               WATER DISTRICT                                                                                                    Unsecured loan repayments
               P.O. BOX 719003                                                                                                   Suppliers or vendors
               SANTEE, CA 920729003                                                                                              Services
                                                                                                                                 Other Water


       3.34
       86.
            PALETZ AGATSTEIN UROLOG                                        3/18/2020                          $4,612.31          Secured debt
               575 E HARDY ST STE 215                                                                                            Unsecured loan repayments
               INGLEWOOD, CA 90301                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       87.
            PALM BEACH COUNTY WATER                                        3/24/2020                            $770.81          Secured debt
               UTILITIES DEPT                                                                                                    Unsecured loan repayments
               9045 JOG RD                                                                                                       Suppliers or vendors
               WEST PALM BEACH, FL 33416-4740                                                                                    Services
                                                                                                                                 Other Water


       3.34
       88.
            PALM BEACH COUNTY WATER                                        4/21/2020                            $707.16          Secured debt
               UTILITIES DEPT                                                                                                    Unsecured loan repayments
               9045 JOG RD                                                                                                       Suppliers or vendors
               WEST PALM BEACH, FL 33416-4740                                                                                    Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 442
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 463 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.34
       89.
            PALM BEACH COUNTY WATER                                        5/19/2020                            $677.46          Secured debt
               UTILITIES DEPT                                                                                                    Unsecured loan repayments
               9045 JOG RD                                                                                                       Suppliers or vendors
               WEST PALM BEACH, FL 33416-4740                                                                                    Services
                                                                                                                                 Other Water


       3.34
       90.
            PANAYOTIDIS PT                                                 3/26/2020                            $108.96          Secured debt
               276 RIVERSIDE DR                                                                                                  Unsecured loan repayments
               NEW YORK, NY 10025                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       91.
            PANAYOTIDIS PT                                                 3/27/2020                            $108.96          Secured debt
               276 RIVERSIDE DR                                                                                                  Unsecured loan repayments
               NEW YORK, NY 10025                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       92.
            PANAYOTIDIS PT                                                 3/30/2020                            $108.96          Secured debt
               276 RIVERSIDE DR                                                                                                  Unsecured loan repayments
               NEW YORK, NY 10025                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       93.
            PANAYOTIDIS PT                                                 3/30/2020                            $108.96          Secured debt
               276 RIVERSIDE DR                                                                                                  Unsecured loan repayments
               NEW YORK, NY 10025                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       94.
            PANG MD                                                        6/1/2020                               $11.60         Secured debt
               38162 GLENMOOR DR                                                                                                 Unsecured loan repayments
               FREMONT, CA 94536                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       95.
            PANG MD,                                                       6/2/2020                             $312.48          Secured debt
               5674 STONERIDGE DR SUITE                                                                                          Unsecured loan repayments
               PLEASANTON, CA 945888500                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       96.
            PARAJON, LUIS                                                  3/20/2020                            $730.88          Secured debt
               173 W 107TH ST APT 10B                                                                                            Unsecured loan repayments
               NEW YORK, NY 100253130                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 443
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 464 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.34
       97.
            PARAJON, LUIS                                                  4/3/2020                             $730.88          Secured debt
               173 W 107TH ST APT 10B                                                                                            Unsecured loan repayments
               NEW YORK, NY 100253130                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       98.
            PARAJON, LUIS                                                  4/17/2020                            $730.88          Secured debt
               173 W 107TH ST APT 10B                                                                                            Unsecured loan repayments
               NEW YORK, NY 100253130                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.34
       99.
            PARAJON, LUIS                                                  4/28/2020                            $730.88          Secured debt
               173 W 107TH ST APT 10B                                                                                            Unsecured loan repayments
               NEW YORK, NY 100253130                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.35
       00.
            PARAJON, LUIS                                                  5/12/2020                            $730.88          Secured debt
               173 W 107TH ST APT 10B                                                                                            Unsecured loan repayments
               NEW YORK, NY 100253130                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.35
       01.
            PARAJON, LUIS                                                  5/26/2020                            $730.88          Secured debt
               173 W 107TH ST APT 10B                                                                                            Unsecured loan repayments
               NEW YORK, NY 100253130                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.35
       02.
            PARAJON, LUIS                                                  6/9/2020                             $730.88          Secured debt
               173 W 107TH ST APT 10B                                                                                            Unsecured loan repayments
               NEW YORK, NY 100253130                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.35
       03.
            PARSONS BEHLE & LATIMER                                        6/12/2020                          $3,699.90          Secured debt
               P.O. BOX 45898                                                                                                    Unsecured loan repayments
               SALT LAKE CITY, UT 84145-0898                                                                                     Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Legal Costs


       3.35
       04.
            PAYMENTECH                                                     3/17/2020                            $129.37          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 444
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 465 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.35
       05.
            PAYMENTECH                                                     3/18/2020                            $747.75          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       06.
            PAYMENTECH                                                     3/19/2020                            $299.99          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       07.
            PAYMENTECH                                                     3/20/2020                          $3,201.93          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       08.
            PAYMENTECH                                                     3/23/2020                            $790.76          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       09.
            PAYMENTECH                                                     3/24/2020                            $256.15          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       10.
            PAYMENTECH                                                     3/25/2020                              $96.33         Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       11.
            PAYMENTECH                                                     3/26/2020                            $815.20          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       12.
            PAYMENTECH                                                     3/27/2020                          $1,656.98          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 445
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 466 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.35
       13.
            PAYMENTECH                                                     3/31/2020                          $4,453.40          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       14.
            PAYMENTECH                                                     4/1/2020                           $2,884.18          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       15.
            PAYMENTECH                                                     4/2/2020                           $2,940.37          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       16.
            PAYMENTECH                                                     4/3/2020                           $2,411.90          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       17.
            PAYMENTECH                                                     4/7/2020                           $6,087.47          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       18.
            PAYMENTECH                                                     4/8/2020                             $704.24          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       19.
            PAYMENTECH                                                     4/9/2020                           $1,756.81          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       20.
            PAYMENTECH                                                     4/10/2020                          $2,503.32          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 446
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 467 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.35
       21.
            PAYMENTECH                                                     4/13/2020                             $-18.62         Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       22.
            PAYMENTECH                                                     4/14/2020                          $4,318.70          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       23.
            PAYMENTECH                                                     4/15/2020                            $399.84          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       24.
            PAYMENTECH                                                     4/16/2020                            $812.75          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       25.
            PAYMENTECH                                                     4/17/2020                            $884.00          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       26.
            PAYMENTECH                                                     4/20/2020                          $4,080.30          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       27.
            PAYMENTECH                                                     4/21/2020                          $4,616.07          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       28.
            PAYMENTECH                                                     4/22/2020                            $602.87          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 447
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 468 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.35
       29.
            PAYMENTECH                                                     4/23/2020                          $1,966.70          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       30.
            PAYMENTECH                                                     4/24/2020                          $4,755.18          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       31.
            PAYMENTECH                                                     4/27/2020                          $2,616.50          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       32.
            PAYMENTECH                                                     4/28/2020                          $9,283.19          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       33.
            PAYMENTECH                                                     4/30/2020                          $1,276.75          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       34.
            PAYMENTECH                                                     5/1/2020                           $2,374.68          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       35.
            PAYMENTECH                                                     5/4/2020                             $646.94          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       36.
            PAYMENTECH                                                     5/5/2020                           $8,177.09          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 448
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 469 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.35
       37.
            PAYMENTECH                                                     5/7/2020                           $2,026.61          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       38.
            PAYMENTECH                                                     5/8/2020                           $4,369.53          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       39.
            PAYMENTECH                                                     5/11/2020                          $1,572.14          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       40.
            PAYMENTECH                                                     5/12/2020                          $1,644.90          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       41.
            PAYMENTECH                                                     5/13/2020                          $2,259.99          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       42.
            PAYMENTECH                                                     5/14/2020                          $1,801.98          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       43.
            PAYMENTECH                                                     5/15/2020                          $1,661.00          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       44.
            PAYMENTECH                                                     5/18/2020                          $1,693.14          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 449
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 470 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.35
       45.
            PAYMENTECH                                                     5/19/2020                          $1,848.00          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       46.
            PAYMENTECH                                                     5/21/2020                            $289.99          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       47.
            PAYMENTECH                                                     5/22/2020                          $3,336.98          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       48.
            PAYMENTECH                                                     5/26/2020                          $1,296.00          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       49.
            PAYMENTECH                                                     5/27/2020                          $6,992.37          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       50.
            PAYMENTECH                                                     5/29/2020                          $3,293.23          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       51.
            PAYMENTECH                                                     6/1/2020                             $461.24          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       52.
            PAYMENTECH                                                     6/2/2020                             $955.48          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 450
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 471 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.35
       53.
            PAYMENTECH                                                     6/3/2020                               $69.00         Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       54.
            PAYMENTECH                                                     6/4/2020                           $6,266.00          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       55.
            PAYMENTECH                                                     6/5/2020                           $1,244.58          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       56.
            PAYMENTECH                                                     6/8/2020                             $396.19          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       57.
            PAYMENTECH                                                     6/9/2020                           $3,419.98          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       58.
            PAYMENTECH                                                     6/11/2020                          $1,931.99          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       59.
            PAYMENTECH                                                     6/12/2020                          $1,519.98          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.35
       60.
            PAYMENTECH                                                     3/17/2020                          $7,119.65          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 451
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 472 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.35
       61.
            PAYMENTECH                                                     3/18/2020                          $2,022.94          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       62.
            PAYMENTECH                                                     3/19/2020                          $1,957.42          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       63.
            PAYMENTECH                                                     3/20/2020                          $1,638.91          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       64.
            PAYMENTECH                                                     3/23/2020                          $1,734.58          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       65.
            PAYMENTECH                                                     3/24/2020                          $4,205.30          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       66.
            PAYMENTECH                                                     3/25/2020                          $1,122.33          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       67.
            PAYMENTECH                                                     3/26/2020                          $1,432.71          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       68.
            PAYMENTECH                                                     3/27/2020                          $1,331.96          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 452
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 473 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.35
       69.
            PAYMENTECH                                                     3/31/2020                          $3,667.57          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       70.
            PAYMENTECH                                                     4/1/2020                           $2,487.04          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       71.
            PAYMENTECH                                                     4/2/2020                           $1,188.97          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       72.
            PAYMENTECH                                                     4/3/2020                         $11,526.99           Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       73.
            PAYMENTECH                                                     4/6/2020                           $1,333.31          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       74.
            PAYMENTECH                                                     4/7/2020                           $3,489.20          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       75.
            PAYMENTECH                                                     4/8/2020                           $1,056.93          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       76.
            PAYMENTECH                                                     4/9/2020                           $1,772.28          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 453
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 474 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.35
       77.
            PAYMENTECH                                                     4/10/2020                            $992.51          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       78.
            PAYMENTECH                                                     4/13/2020                          $1,252.28          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       79.
            PAYMENTECH                                                     4/14/2020                          $2,969.93          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       80.
            PAYMENTECH                                                     4/15/2020                          $1,247.63          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       81.
            PAYMENTECH                                                     4/16/2020                          $1,255.00          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       82.
            PAYMENTECH                                                     4/17/2020                            $955.22          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       83.
            PAYMENTECH                                                     4/20/2020                            $485.60          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       84.
            PAYMENTECH                                                     4/21/2020                            $566.18          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 454
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 475 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.35
       85.
            PAYMENTECH                                                     4/22/2020                            $105.71          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       86.
            PAYMENTECH                                                     4/23/2020                            $129.94          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       87.
            PAYMENTECH                                                     4/24/2020                            $134.57          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       88.
            PAYMENTECH                                                     4/27/2020                              $89.35         Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       89.
            PAYMENTECH                                                     4/28/2020                            $597.16          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       90.
            PAYMENTECH                                                     4/29/2020                            $234.10          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       91.
            PAYMENTECH                                                     4/30/2020                            $744.34          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       92.
            PAYMENTECH                                                     5/1/2020                             $130.46          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 455
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 476 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.35
       93.
            PAYMENTECH                                                     5/4/2020                             $178.30          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       94.
            PAYMENTECH                                                     5/5/2020                           $1,909.92          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       95.
            PAYMENTECH                                                     5/6/2020                             $452.24          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       96.
            PAYMENTECH                                                     5/7/2020                             $177.93          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       97.
            PAYMENTECH                                                     5/8/2020                               $71.96         Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       98.
            PAYMENTECH                                                     5/11/2020                            $155.53          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.35
       99.
            PAYMENTECH                                                     5/12/2020                            $527.98          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       00.
            PAYMENTECH                                                     5/13/2020                            $144.76          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 456
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 477 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.36
       01.
            PAYMENTECH                                                     5/14/2020                            $147.23          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       02.
            PAYMENTECH                                                     5/15/2020                            $205.07          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       03.
            PAYMENTECH                                                     5/18/2020                              $98.77         Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       04.
            PAYMENTECH                                                     5/19/2020                          $1,051.52          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       05.
            PAYMENTECH                                                     5/20/2020                            $183.38          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       06.
            PAYMENTECH                                                     5/21/2020                            $110.06          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       07.
            PAYMENTECH                                                     5/22/2020                            $196.32          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       08.
            PAYMENTECH                                                     5/26/2020                            $249.41          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 457
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 478 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.36
       09.
            PAYMENTECH                                                     5/27/2020                            $773.12          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       10.
            PAYMENTECH                                                     5/28/2020                            $210.77          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       11.
            PAYMENTECH                                                     5/29/2020                            $527.99          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       12.
            PAYMENTECH                                                     6/1/2020                             $147.41          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       13.
            PAYMENTECH                                                     6/2/2020                             $471.80          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       14.
            PAYMENTECH                                                     6/3/2020                           $1,483.76          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       15.
            PAYMENTECH                                                     6/4/2020                               $27.20         Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       16.
            PAYMENTECH                                                     6/5/2020                             $209.66          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 458
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 479 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.36
       17.
            PAYMENTECH                                                     6/8/2020                             $381.14          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       18.
            PAYMENTECH                                                     6/9/2020                             $401.27          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       19.
            PAYMENTECH                                                     6/10/2020                            $118.29          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       20.
            PAYMENTECH                                                     6/11/2020                            $111.47          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       21.
            PAYMENTECH                                                     6/12/2020                            $141.99          Secured debt
               2118 E ELLIOT RD                                                                                                  Unsecured loan repayments
               TEMPE, AZ 85283                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.36
       22.
            PAYROLL                                                        3/20/2020                   $17,013,151.05            Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll


       3.36
       23.
            PAYROLL                                                        4/3/2020                    $13,729,247.58            Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll


       3.36
       24.
            PAYROLL                                                        4/17/2020                     $6,118,936.52           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 459
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 480 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.36
       25.
            PAYROLL                                                        4/22/2020                       $393,381.95           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll


       3.36
       26.
            PAYROLL                                                        4/30/2020                     $5,671,439.89           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll


       3.36
       27.
            PAYROLL                                                        5/1/2020                      $3,420,571.69           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll


       3.36
       28.
            PAYROLL                                                        5/15/2020                     $2,651,113.60           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll


       3.36
       29.
            PAYROLL                                                        5/29/2020                     $2,082,983.93           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll


       3.36
       30.
            PAYROLL                                                        6/10/2020                       $269,837.90           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll


       3.36
       31.
            PAYROLL                                                        6/12/2020                     $2,130,764.59           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Payroll


       3.36
       32.
            PENINSULA ORTHOPEDIC ASSOCIATE                                 4/14/2020                            $351.51          Secured debt
               1850 SULLIVAN AVE STE 330                                                                                         Unsecured loan repayments
               DALY CITY, CA 94015                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 460
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 481 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.36
       33.
            PENINSULA ORTHOPEDIC ASSOCIATE                                 4/24/2020                            $474.02          Secured debt
               1850 SULLIVAN AVE STE 330                                                                                         Unsecured loan repayments
               DALY CITY, CA 94015                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       34.
            PENINSULA ORTHOPEDIC ASSOCIATE                                 5/29/2020                            $474.02          Secured debt
               1850 SULLIVAN AVE STE 330                                                                                         Unsecured loan repayments
               DALY CITY, CA 94015                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       35.
            PEPCO                                                          3/17/2020                          $2,437.25          Secured debt
               PO BOX 13608                                                                                                      Unsecured loan repayments
               PHILADELPHIA, PA 19101                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       36.
            PEPCO                                                          4/14/2020                          $2,197.82          Secured debt
               PO BOX 13608                                                                                                      Unsecured loan repayments
               PHILADELPHIA, PA 19101                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       37.
            PEPCO                                                          5/12/2020                          $1,343.24          Secured debt
               PO BOX 13608                                                                                                      Unsecured loan repayments
               PHILADELPHIA, PA 19101                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       38.
            PEPCO                                                          6/10/2020                          $1,560.12          Secured debt
               PO BOX 13608                                                                                                      Unsecured loan repayments
               PHILADELPHIA, PA 19101                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       39.
            PETERSON DDS,                                                  6/3/2020                               $63.75         Secured debt
               2500 ALTON PKWY SUITE 202                                                                                         Unsecured loan repayments
               IRVINE, CA 92606                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       40.
            PHILLANDER KEITH,                                              5/26/2020                              $82.74         Secured debt
               3815 MITCHELL RD                                                                                                  Unsecured loan repayments
               ORLANDO, FL 328082505                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 461
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 482 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.36
       41.
            PHILLANDER, KEITH                                              3/30/2020                          $1,021.20          Secured debt
               3815 MITCHELL RD                                                                                                  Unsecured loan repayments
               ORLANDO, FL 328082505                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       42.
            PHILLANDER, KEITH                                              4/14/2020                          $1,021.20          Secured debt
               3815 MITCHELL RD                                                                                                  Unsecured loan repayments
               ORLANDO, FL 328082505                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       43.
            PHILLANDER, KEITH                                              4/28/2020                          $1,021.20          Secured debt
               3815 MITCHELL RD                                                                                                  Unsecured loan repayments
               ORLANDO, FL 328082505                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       44.
            PHILLANDER, KEITH                                              5/12/2020                          $1,021.20          Secured debt
               3815 MITCHELL RD                                                                                                  Unsecured loan repayments
               ORLANDO, FL 328082505                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       45.
            PHILLANDER, KEITH                                              5/26/2020                              $82.74         Secured debt
               3815 MITCHELL RD                                                                                                  Unsecured loan repayments
               ORLANDO, FL 328082505                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       46.
            PHILLANDER, KEITH                                              5/26/2020                             $-82.74         Secured debt
               3815 MITCHELL RD                                                                                                  Unsecured loan repayments
               ORLANDO, FL 328082505                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       47.
            PHILLANDER, KEITH                                              5/26/2020                              $22.83         Secured debt
               3815 MITCHELL RD                                                                                                  Unsecured loan repayments
               ORLANDO, FL 328082505                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       48.
            PHILLANDER, KEITH                                              5/26/2020                              $68.91         Secured debt
               3815 MITCHELL RD                                                                                                  Unsecured loan repayments
               ORLANDO, FL 328082505                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 462
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 483 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.36
       49.
            PHILLANDER, KEITH                                              5/26/2020                            $344.79          Secured debt
               3815 MITCHELL RD                                                                                                  Unsecured loan repayments
               ORLANDO, FL 328082505                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       50.
            PHILLANDER, KEITH                                              5/28/2020                          $1,046.74          Secured debt
               3815 MITCHELL RD                                                                                                  Unsecured loan repayments
               ORLANDO, FL 328082505                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       51.
            PHILLANDER, KEITH                                              6/11/2020                          $1,046.74          Secured debt
               3815 MITCHELL RD                                                                                                  Unsecured loan repayments
               ORLANDO, FL 328082505                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       52.
            PIERCE COUNTY                                                  4/7/2020                             $291.25          Secured debt
               P.O. BOX 11620                                                                                                    Unsecured loan repayments
               TACOMA, WA 98411-6620                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.36
       53.
            PIERCE COUNTY                                                  6/4/2020                             $291.25          Secured debt
               P.O. BOX 11620                                                                                                    Unsecured loan repayments
               TACOMA, WA 98411-6620                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.36
       54.
            PILLSBURY WINTHROP SHAW                                        6/11/2020                          $6,418.50          Secured debt
               PITTMAN LLP                                                                                                       Unsecured loan repayments
               P.O. BOX 2824                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94126                                                                                           Services
                                                                                                                                 Other Legal Costs


       3.36
       55.
            PJT PARTNERS LP                                                6/10/2020                       $549,193.55           Secured debt
               280 PARK AVENUE                                                                                                   Unsecured loan repayments
               NEW YORK, NY 10017                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.36
       56.
            PLANTATION POLICE DEPARTMENT                                   3/31/2020                              $20.00         Secured debt
               RECORDS DIVISION                                                                                                  Unsecured loan repayments
               451 NW 70 TERRACE                                                                                                 Suppliers or vendors
               PLANTATION, FL 33317                                                                                              Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 463
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 484 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.36
       57.
            PORTLAND GENERAL ELECTRIC                                      3/17/2020                              $46.97         Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       58.
            PORTLAND GENERAL ELECTRIC                                      3/24/2020                        $14,234.32           Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       59.
            PORTLAND GENERAL ELECTRIC                                      3/27/2020                          $6,135.85          Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       60.
            PORTLAND GENERAL ELECTRIC                                      3/31/2020                          $3,503.03          Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       61.
            PORTLAND GENERAL ELECTRIC                                      4/7/2020                           $9,576.65          Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       62.
            PORTLAND GENERAL ELECTRIC                                      4/14/2020                          $8,135.82          Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       63.
            PORTLAND GENERAL ELECTRIC                                      4/21/2020                          $7,923.56          Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       64.
            PORTLAND GENERAL ELECTRIC                                      4/23/2020                          $2,649.56          Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 464
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 485 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.36
       65.
            PORTLAND GENERAL ELECTRIC                                      4/28/2020                          $3,361.79          Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       66.
            PORTLAND GENERAL ELECTRIC                                      4/30/2020                          $4,172.72          Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       67.
            PORTLAND GENERAL ELECTRIC                                      5/7/2020                           $6,451.93          Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       68.
            PORTLAND GENERAL ELECTRIC                                      5/14/2020                          $2,036.84          Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       69.
            PORTLAND GENERAL ELECTRIC                                      5/19/2020                          $1,684.13          Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       70.
            PORTLAND GENERAL ELECTRIC                                      5/21/2020                          $1,937.34          Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       71.
            PORTLAND GENERAL ELECTRIC                                      5/26/2020                          $4,781.01          Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       72.
            PORTLAND GENERAL ELECTRIC                                      5/28/2020                          $3,554.87          Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 465
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 486 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.36
       73.
            PORTLAND GENERAL ELECTRIC                                      6/4/2020                           $1,226.47          Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       74.
            PORTLAND GENERAL ELECTRIC                                      6/10/2020                          $6,018.11          Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       75.
            PORTLAND GENERAL ELECTRIC                                      6/12/2020                          $2,078.42          Secured debt
               PO. BOX 4438                                                                                                      Unsecured loan repayments
               PORTLAND, OR 97208                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.36
       76.
            PORTLAND POLICE ADMINISTRATION                                 6/2/2020                             $125.00          Secured debt
               P.O. BOX 1867                                                                                                     Unsecured loan repayments
               PORTLAND, OR 97207                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.36
       77.
            PRESIDIUM MEDICAL INC                                          5/1/2020                               $61.56         Secured debt
               5235 MISSION OAKS BL STE                                                                                          Unsecured loan repayments
               CAMARILLO, CA 93012                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       78.
            PRICEWATERHOUSECOOPERS LLP                                     5/7/2020                        $191,681.60           Secured debt
               PO BOX 514038                                                                                                     Unsecured loan repayments
               LOS ANGELES, CA 90051-4038                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.36
       79.
            PRIMARY FUNDING CORPORATION                                    3/26/2020                               $0.01         Secured debt
               PO BOX 270830                                                                                                     Unsecured loan repayments
               SAN DIEGO, CA 92198                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Banking Fees


       3.36
       80.
            PRINDLE GOETZ BARNES &                                         6/11/2020                        $15,516.30           Secured debt
               REINHOLTZ LLP                                                                                                     Unsecured loan repayments
               310 GOLDEN SHORE                                                                                                  Suppliers or vendors
               4TH FLOOR                                                                                                         Services
               LONG BEACH, CA 90802
                                                                                                                                 Other Legal Costs




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 466
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 487 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.36
       81.
            PRINDLE, AMARO, GOETZ                                          4/29/2020                          $3,683.62          Secured debt
               HILLYARDBARNES & REINHOLTZ                                                                                        Unsecured loan repayments
               310 GOLDEN SHORE, 4TH FL                                                                                          Suppliers or vendors
               LONG BEACH, CA 90802                                                                                              Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.36
       82.
            PRINDLE, AMARO, GOETZ                                          4/29/2020                          $2,804.80          Secured debt
               HILLYARDBARNES & REINHOLTZ                                                                                        Unsecured loan repayments
               310 GOLDEN SHORE, 4TH FL                                                                                          Suppliers or vendors
               LONG BEACH, CA 90802                                                                                              Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.36
       83.
            PRINDLE, AMARO, GOETZ                                          4/29/2020                          $6,770.79          Secured debt
               HILLYARDBARNES & REINHOLTZ                                                                                        Unsecured loan repayments
               310 GOLDEN SHORE, 4TH FL                                                                                          Suppliers or vendors
               LONG BEACH, CA 90802                                                                                              Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.36
       84.
            PRINDLE, AMARO, GOETZ                                          4/29/2020                          $3,427.81          Secured debt
               HILLYARDBARNES & REINHOLTZ                                                                                        Unsecured loan repayments
               310 GOLDEN SHORE, 4TH FL                                                                                          Suppliers or vendors
               LONG BEACH, CA 90802                                                                                              Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.36
       85.
            PROACTIVE PHYSICAL THERAPY SPE                                 4/1/2020                             $160.23          Secured debt
               PO BOX 578                                                                                                        Unsecured loan repayments
               TROUTDALE, OR 97060                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       86.
            PROACTIVE PHYSICAL THERAPY SPE                                 4/3/2020                             $160.23          Secured debt
               PO BOX 578                                                                                                        Unsecured loan repayments
               TROUTDALE, OR 97060                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       87.
            PROACTIVE PHYSICAL THERAPY SPE                                 4/15/2020                            $160.23          Secured debt
               PO BOX 578                                                                                                        Unsecured loan repayments
               TROUTDALE, OR 97060                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 467
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 488 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.36
       88.
            PROACTIVE PHYSICAL THERAPY SPE                                 4/17/2020                            $206.95          Secured debt
               PO BOX 578                                                                                                        Unsecured loan repayments
               TROUTDALE, OR 97060                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       89.
            PROACTIVE PHYSICAL THERAPY SPE                                 4/21/2020                            $211.67          Secured debt
               PO BOX 578                                                                                                        Unsecured loan repayments
               TROUTDALE, OR 97060                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       90.
            PROACTIVE PHYSICAL THERAPY SPE                                 4/23/2020                            $211.67          Secured debt
               PO BOX 578                                                                                                        Unsecured loan repayments
               TROUTDALE, OR 97060                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       91.
            PROACTIVE PHYSICAL THERAPY SPE                                 4/28/2020                            $211.67          Secured debt
               PO BOX 578                                                                                                        Unsecured loan repayments
               TROUTDALE, OR 97060                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       92.
            PROACTIVE PHYSICAL THERAPY SPE                                 5/8/2020                             $160.23          Secured debt
               PO BOX 578                                                                                                        Unsecured loan repayments
               TROUTDALE, OR 97060                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       93.
            PROACTIVE PHYSICAL THERAPY SPE                                 5/12/2020                            $160.23          Secured debt
               PO BOX 578                                                                                                        Unsecured loan repayments
               TROUTDALE, OR 97060                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       94.
            PROACTIVE PHYSICAL THERAPY SPE                                 5/13/2020                            $160.23          Secured debt
               PO BOX 578                                                                                                        Unsecured loan repayments
               TROUTDALE, OR 97060                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       95.
            PROACTIVE PHYSICAL THERAPY SPE                                 5/18/2020                            $160.23          Secured debt
               PO BOX 578                                                                                                        Unsecured loan repayments
               TROUTDALE, OR 97060                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 468
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 489 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.36
       96.
            PROACTIVE PHYSICAL THERAPY SPE                                 5/20/2020                            $160.23          Secured debt
               PO BOX 578                                                                                                        Unsecured loan repayments
               TROUTDALE, OR 97060                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       97.
            PROACTIVE PHYSICAL THERAPY SPE                                 5/22/2020                            $160.23          Secured debt
               PO BOX 578                                                                                                        Unsecured loan repayments
               TROUTDALE, OR 97060                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       98.
            PROACTIVE PHYSICAL THERAPY SPE                                 5/29/2020                            $211.67          Secured debt
               PO BOX 578                                                                                                        Unsecured loan repayments
               TROUTDALE, OR 97060                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.36
       99.
            PROACTIVE PHYSICAL THERAPY SPE                                 6/11/2020                            $211.73          Secured debt
               PO BOX 578                                                                                                        Unsecured loan repayments
               TROUTDALE, OR 97060                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.37
       00.
            PROACTIVE WORKHEALTH MEDICAL                                   3/23/2020                            $139.91          Secured debt
               C                                                                                                                 Unsecured loan repayments
               PO BOX 17130                                                                                                      Suppliers or vendors
               LOS ANGELES, CA 90017                                                                                             Services
                                                                                                                                 Other Workers Comp Claim


       3.37
       01.
            PROGRESSIVE MEDICAL LLC                                        3/24/2020                            $147.92          Secured debt
               PO BOX 850001 DEPT 8019                                                                                           Unsecured loan repayments
               ORLANDO, FL 328858019                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.37
       02.
            PROGRESSIVE MEDICAL LLC                                        4/2/2020                             $149.26          Secured debt
               PO BOX 850001 DEPT 8019                                                                                           Unsecured loan repayments
               ORLANDO, FL 328858019                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.37
       03.
            PROGRESSIVE MEDICAL LLC                                        4/2/2020                               $86.11         Secured debt
               PO BOX 850001 DEPT 8019                                                                                           Unsecured loan repayments
               ORLANDO, FL 328858019                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 469
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 490 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.37
       04.
            PROGRESSIVE MEDICAL LLC                                        4/24/2020                            $875.00          Secured debt
               PO BOX 850001 DEPT 8019                                                                                           Unsecured loan repayments
               ORLANDO, FL 328858019                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.37
       05.
            PROGRESSIVE MEDICAL LLC                                        4/24/2020                            $326.82          Secured debt
               PO BOX 850001 DEPT 8019                                                                                           Unsecured loan repayments
               ORLANDO, FL 328858019                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.37
       06.
            PROTECTION ONE ALARM                                           4/14/2020                        $21,179.76           Secured debt
               MONITORING, INC                                                                                                   Unsecured loan repayments
               PO BOX 5714                                                                                                       Suppliers or vendors
               CAROL STREAM, IL 60197-5714                                                                                       Services
                                                                                                                                 Other R&M Discretionary


       3.37
       07.
            PROTECTION ONE ALARM                                           5/21/2020                          $6,844.59          Secured debt
               MONITORING, INC                                                                                                   Unsecured loan repayments
               PO BOX 5714                                                                                                       Suppliers or vendors
               CAROL STREAM, IL 60197-5714                                                                                       Services
                                                                                                                                 Other R&M Discretionary


       3.37
       08.
            PSE&G                                                          3/17/2020                          $2,709.22          Secured debt
               PO BOX 14444                                                                                                      Unsecured loan repayments
               NEW BRUNSWICK, NJ 08906-4444                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       09.
            PSE&G                                                          3/24/2020                        $13,360.96           Secured debt
               PO BOX 14444                                                                                                      Unsecured loan repayments
               NEW BRUNSWICK, NJ 08906-4444                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       10.
            PSE&G                                                          3/27/2020                          $2,488.62          Secured debt
               PO BOX 14444                                                                                                      Unsecured loan repayments
               NEW BRUNSWICK, NJ 08906-4444                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       11.
            PSE&G                                                          4/7/2020                         $20,441.45           Secured debt
               PO BOX 14444                                                                                                      Unsecured loan repayments
               NEW BRUNSWICK, NJ 08906-4444                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 470
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 491 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.37
       12.
            PSE&G                                                          4/21/2020                          $8,319.95          Secured debt
               PO BOX 14444                                                                                                      Unsecured loan repayments
               NEW BRUNSWICK, NJ 08906-4444                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       13.
            PSE&G                                                          4/23/2020                            $847.94          Secured debt
               PO BOX 14444                                                                                                      Unsecured loan repayments
               NEW BRUNSWICK, NJ 08906-4444                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       14.
            PSE&G                                                          4/28/2020                            $895.67          Secured debt
               PO BOX 14444                                                                                                      Unsecured loan repayments
               NEW BRUNSWICK, NJ 08906-4444                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       15.
            PSE&G                                                          4/30/2020                          $4,211.90          Secured debt
               PO BOX 14444                                                                                                      Unsecured loan repayments
               NEW BRUNSWICK, NJ 08906-4444                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       16.
            PSE&G                                                          5/5/2020                             $239.78          Secured debt
               PO BOX 14444                                                                                                      Unsecured loan repayments
               NEW BRUNSWICK, NJ 08906-4444                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       17.
            PSE&G                                                          5/7/2020                             $980.39          Secured debt
               PO BOX 14444                                                                                                      Unsecured loan repayments
               NEW BRUNSWICK, NJ 08906-4444                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       18.
            PSE&G                                                          5/12/2020                          $2,425.55          Secured debt
               PO BOX 14444                                                                                                      Unsecured loan repayments
               NEW BRUNSWICK, NJ 08906-4444                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       19.
            PSE&G                                                          5/14/2020                          $1,154.00          Secured debt
               PO BOX 14444                                                                                                      Unsecured loan repayments
               NEW BRUNSWICK, NJ 08906-4444                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 471
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 492 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.37
       20.
            PSE&G                                                          5/21/2020                          $3,560.95          Secured debt
               PO BOX 14444                                                                                                      Unsecured loan repayments
               NEW BRUNSWICK, NJ 08906-4444                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       21.
            PSE&G                                                          5/28/2020                          $3,568.60          Secured debt
               PO BOX 14444                                                                                                      Unsecured loan repayments
               NEW BRUNSWICK, NJ 08906-4444                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       22.
            PSE&G                                                          5/29/2020                          $1,789.30          Secured debt
               PO BOX 14444                                                                                                      Unsecured loan repayments
               NEW BRUNSWICK, NJ 08906-4444                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       23.
            PSE&G                                                          6/4/2020                             $193.51          Secured debt
               PO BOX 14444                                                                                                      Unsecured loan repayments
               NEW BRUNSWICK, NJ 08906-4444                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       24.
            PSE&G                                                          6/12/2020                          $2,463.09          Secured debt
               PO BOX 14444                                                                                                      Unsecured loan repayments
               NEW BRUNSWICK, NJ 08906-4444                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       25.
            PSEGLI                                                         3/17/2020                          $7,646.29          Secured debt
               PO BOX 9039                                                                                                       Unsecured loan repayments
               HICKSVILLE, NY 11802-9039                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.37
       26.
            PSEGLI                                                         3/27/2020                          $7,970.09          Secured debt
               PO BOX 9039                                                                                                       Unsecured loan repayments
               HICKSVILLE, NY 11802-9039                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.37
       27.
            PSEGLI                                                         3/31/2020                          $6,235.73          Secured debt
               PO BOX 9039                                                                                                       Unsecured loan repayments
               HICKSVILLE, NY 11802-9039                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 472
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 493 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.37
       28.
            PSEGLI                                                         4/14/2020                          $5,443.09          Secured debt
               PO BOX 9039                                                                                                       Unsecured loan repayments
               HICKSVILLE, NY 11802-9039                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.37
       29.
            PSEGLI                                                         4/28/2020                          $5,217.57          Secured debt
               PO BOX 9039                                                                                                       Unsecured loan repayments
               HICKSVILLE, NY 11802-9039                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.37
       30.
            PSEGLI                                                         5/14/2020                          $3,113.63          Secured debt
               PO BOX 9039                                                                                                       Unsecured loan repayments
               HICKSVILLE, NY 11802-9039                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.37
       31.
            PSEGLI                                                         5/26/2020                          $4,642.69          Secured debt
               PO BOX 9039                                                                                                       Unsecured loan repayments
               HICKSVILLE, NY 11802-9039                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.37
       32.
            PSEGLI                                                         6/4/2020                           $3,491.90          Secured debt
               PO BOX 9039                                                                                                       Unsecured loan repayments
               HICKSVILLE, NY 11802-9039                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.37
       33.
            PSEGLI                                                         6/12/2020                          $2,404.59          Secured debt
               PO BOX 9039                                                                                                       Unsecured loan repayments
               HICKSVILLE, NY 11802-9039                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.37
       34.
            PUGET SOUND ENERGY                                             3/24/2020                        $24,381.00           Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric


       3.37
       35.
            PUGET SOUND ENERGY                                             3/27/2020                          $8,123.13          Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 473
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 494 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.37
       36.
            PUGET SOUND ENERGY                                             4/7/2020                           $8,100.85          Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric


       3.37
       37.
            PUGET SOUND ENERGY                                             4/14/2020                        $12,453.35           Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric


       3.37
       38.
            PUGET SOUND ENERGY                                             4/21/2020                        $15,548.24           Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric


       3.37
       39.
            PUGET SOUND ENERGY                                             4/23/2020                        $19,191.55           Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric


       3.37
       40.
            PUGET SOUND ENERGY                                             4/28/2020                          $9,799.43          Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric


       3.37
       41.
            PUGET SOUND ENERGY                                             4/30/2020                            $717.21          Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric


       3.37
       42.
            PUGET SOUND ENERGY                                             5/12/2020                          $5,318.82          Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric


       3.37
       43.
            PUGET SOUND ENERGY                                             5/14/2020                          $1,690.03          Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 474
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 495 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.37
       44.
            PUGET SOUND ENERGY                                             5/19/2020                          $7,806.51          Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric


       3.37
       45.
            PUGET SOUND ENERGY                                             5/21/2020                          $2,136.21          Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric


       3.37
       46.
            PUGET SOUND ENERGY                                             5/26/2020                          $3,774.30          Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric


       3.37
       47.
            PUGET SOUND ENERGY                                             5/29/2020                          $2,145.43          Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric


       3.37
       48.
            PUGET SOUND ENERGY                                             6/2/2020                           $4,083.67          Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric


       3.37
       49.
            PUGET SOUND ENERGY                                             6/4/2020                           $3,810.25          Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric


       3.37
       50.
            PUGET SOUND ENERGY                                             6/10/2020                            $396.70          Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric


       3.37
       51.
            PUGET SOUND ENERGY                                             6/12/2020                            $949.62          Secured debt
               PAYMENT PROCESSNG, GEN-02W                                                                                        Unsecured loan repayments
               PO BOX 91269                                                                                                      Suppliers or vendors
               BELLEVUE, WA 98009-9269                                                                                           Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 475
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 496 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.37
       52.
            PYRO-COM SYSTEMS INC.                                          5/5/2020                             $105.00          Secured debt
               15531 CONTAINER AVE.                                                                                              Unsecured loan repayments
               HUNTINGTON BEACH, CA 92649                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.37
       53.
            PYRO-COM SYSTEMS INC.                                          6/2/2020                             $135.00          Secured debt
               15531 CONTAINER AVE.                                                                                              Unsecured loan repayments
               HUNTINGTON BEACH, CA 92649                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.37
       54.
            QUESTAR GAS                                                    3/17/2020                          $2,442.18          Secured debt
               PO BOX 45841                                                                                                      Unsecured loan repayments
               SALT LAKE CITY, UT 84139-0001                                                                                     Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       55.
            QUESTAR GAS                                                    3/24/2020                          $4,245.84          Secured debt
               PO BOX 45841                                                                                                      Unsecured loan repayments
               SALT LAKE CITY, UT 84139-0001                                                                                     Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       56.
            QUESTAR GAS                                                    4/23/2020                          $1,833.45          Secured debt
               PO BOX 45841                                                                                                      Unsecured loan repayments
               SALT LAKE CITY, UT 84139-0001                                                                                     Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       57.
            QUESTAR GAS                                                    4/30/2020                          $1,052.07          Secured debt
               PO BOX 45841                                                                                                      Unsecured loan repayments
               SALT LAKE CITY, UT 84139-0001                                                                                     Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       58.
            QUESTAR GAS                                                    5/12/2020                          $2,252.21          Secured debt
               PO BOX 45841                                                                                                      Unsecured loan repayments
               SALT LAKE CITY, UT 84139-0001                                                                                     Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       59.
            QUESTAR GAS                                                    5/14/2020                            $260.22          Secured debt
               PO BOX 45841                                                                                                      Unsecured loan repayments
               SALT LAKE CITY, UT 84139-0001                                                                                     Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 476
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 497 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.37
       60.
            QUESTAR GAS                                                    5/28/2020                            $144.82          Secured debt
               PO BOX 45841                                                                                                      Unsecured loan repayments
               SALT LAKE CITY, UT 84139-0001                                                                                     Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       61.
            QUESTAR GAS                                                    6/2/2020                             $321.19          Secured debt
               PO BOX 45841                                                                                                      Unsecured loan repayments
               SALT LAKE CITY, UT 84139-0001                                                                                     Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       62.
            QUESTAR GAS                                                    6/10/2020                            $164.68          Secured debt
               PO BOX 45841                                                                                                      Unsecured loan repayments
               SALT LAKE CITY, UT 84139-0001                                                                                     Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       63.
            QUESTAR GAS                                                    6/12/2020                            $501.61          Secured debt
               PO BOX 45841                                                                                                      Unsecured loan repayments
               SALT LAKE CITY, UT 84139-0001                                                                                     Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.37
       64.
            QWEST                                                          3/17/2020                            $427.00          Secured debt
               P.O. BOX 12480                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98111-4480                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.37
       65.
            QWEST                                                          3/24/2020                            $200.82          Secured debt
               P.O. BOX 12480                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98111-4480                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.37
       66.
            QWEST                                                          3/27/2020                            $754.12          Secured debt
               P.O. BOX 12480                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98111-4480                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 477
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 498 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.37
       67.
            QWEST                                                          4/14/2020                            $221.88          Secured debt
               P.O. BOX 12480                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98111-4480                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.37
       68.
            QWEST                                                          4/21/2020                            $200.99          Secured debt
               P.O. BOX 12480                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98111-4480                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.37
       69.
            QWEST                                                          4/23/2020                            $200.82          Secured debt
               P.O. BOX 12480                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98111-4480                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.37
       70.
            QWEST                                                          4/30/2020                            $748.40          Secured debt
               P.O. BOX 12480                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98111-4480                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.37
       71.
            QWEST                                                          5/7/2020                               $86.61         Secured debt
               P.O. BOX 12480                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98111-4480                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.37
       72.
            QWEST                                                          5/21/2020                            $536.86          Secured debt
               P.O. BOX 12480                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98111-4480                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.37
       73.
            QWEST                                                          5/28/2020                            $436.87          Secured debt
               P.O. BOX 12480                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98111-4480                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 478
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 499 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.37
       74.
            QWEST                                                          6/4/2020                             $311.53          Secured debt
               P.O. BOX 12480                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98111-4480                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.37
       75.
            QWEST                                                          6/12/2020                              $86.61         Secured debt
               P.O. BOX 12480                                                                                                    Unsecured loan repayments
               SEATTLE, WA 98111-4480                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.37
       76.
            RADIUS GLOBAL SOLUTIONS LLC                                    3/19/2020                        $52,752.92           Secured debt
               7831 GLENROY RD                                                                                                   Unsecured loan repayments
               EDINA, MN 55439                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Banking Fees


       3.37
       77.
            RADIUS GLOBAL SOLUTIONS LLC                                    5/5/2020                         $75,000.00           Secured debt
               7831 GLENROY RD                                                                                                   Unsecured loan repayments
               EDINA, MN 55439                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Banking Fees


       3.37
       78.
            RADIUS GLOBAL SOLUTIONS LLC                                    6/2/2020                        $131,655.85           Secured debt
               7831 GLENROY RD                                                                                                   Unsecured loan repayments
               EDINA, MN 55439                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Banking Fees


       3.37
       79.
            RAMSEY BOARD OF PUBLIC WORKS                                   5/19/2020                          $7,015.26          Secured debt
               WATER AND SEWER DEPARTMENT                                                                                        Unsecured loan repayments
               33 NORTH CENTRAL AVENUE                                                                                           Suppliers or vendors
               RAMSEY, NJ 7446                                                                                                   Services
                                                                                                                                 Other Water


       3.37
       80.
            RANDY DRAKE                                                    4/21/2020                          $1,843.92          Secured debt
               7011 SUNNE LN # 412                                                                                               Unsecured loan repayments
               WALNUT CREEK, CA 94597                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


       3.37
       81.
            RANDY DRAKE                                                    5/14/2020                          $1,843.92          Secured debt
               7011 SUNNE LN # 412                                                                                               Unsecured loan repayments
               WALNUT CREEK, CA 94597                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 479
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 500 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.37
       82.
            RANDY DRAKE                                                    6/10/2020                          $1,843.92          Secured debt
               7011 SUNNE LN # 412                                                                                               Unsecured loan repayments
               WALNUT CREEK, CA 94597                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


       3.37
       83.
            RASHKIN MD                                                     3/17/2020                            $250.00          Secured debt
               1350 E LOS ANGELES AVE                                                                                            Unsecured loan repayments
               STE 203                                                                                                           Suppliers or vendors
               SIMI VALLEY, CA 930657839                                                                                         Services
                                                                                                                                 Other Workers Comp Claim


       3.37
       84.
            REAVIS REHAB & WELLNESS CENTER                                 3/24/2020                            $256.24          Secured debt
               1201 S INTERSTATE 35 STE                                                                                          Unsecured loan repayments
               ROUND ROCK, TX 78664                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.37
       85.
            REAVIS REHAB & WELLNESS CENTER                                 3/24/2020                            $256.24          Secured debt
               1201 S INTERSTATE 35 STE                                                                                          Unsecured loan repayments
               ROUND ROCK, TX 78664                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.37
       86.
            RED HAWK FIRE AND SECURITY                                     5/19/2020                              $97.35         Secured debt
               PO BOX 512250                                                                                                     Unsecured loan repayments
               LOS ANGELES, CA 90051                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.37
       87.
            RED HAWK FIRE AND SECURITY                                     5/28/2020                            $101.24          Secured debt
               PO BOX 512250                                                                                                     Unsecured loan repayments
               LOS ANGELES, CA 90051                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.37
       88.
            REED SMITH                                                     5/12/2020                          $9,844.80          Secured debt
               225 FIFTH AVENUE                                                                                                  Unsecured loan repayments
               PITTSBURGH, PA 15222                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.37
       89.
            REED SMITH                                                     6/12/2020                        $21,268.80           Secured debt
               225 FIFTH AVENUE                                                                                                  Unsecured loan repayments
               PITTSBURGH, PA 15222                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 480
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 501 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.37
       90.
            RELIANT                                                        3/17/2020                        $21,816.50           Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.37
       91.
            RELIANT                                                        3/24/2020                        $90,620.45           Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.37
       92.
            RELIANT                                                        3/27/2020                        $30,140.33           Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.37
       93.
            RELIANT                                                        4/7/2020                         $70,955.89           Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.37
       94.
            RELIANT                                                        4/14/2020                        $59,983.25           Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.37
       95.
            RELIANT                                                        4/21/2020                        $22,947.62           Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.37
       96.
            RELIANT                                                        4/23/2020                        $21,522.18           Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.37
       97.
            RELIANT                                                        4/28/2020                        $18,490.94           Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 481
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 502 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.37
       98.
            RELIANT                                                        4/30/2020                          $7,489.49          Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.37
       99.
            RELIANT                                                        5/5/2020                           $1,622.83          Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.38
       00.
            RELIANT                                                        5/7/2020                         $11,506.91           Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.38
       01.
            RELIANT                                                        5/12/2020                        $28,815.18           Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.38
       02.
            RELIANT                                                        5/14/2020                        $28,400.73           Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.38
       03.
            RELIANT                                                        5/19/2020                          $6,929.92          Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.38
       04.
            RELIANT                                                        5/21/2020                        $24,271.65           Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.38
       05.
            RELIANT                                                        5/26/2020                        $18,194.40           Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 482
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 503 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.38
       06.
            RELIANT                                                        5/28/2020                          $8,777.23          Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.38
       07.
            RELIANT                                                        5/29/2020                          $5,009.26          Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.38
       08.
            RELIANT                                                        6/2/2020                           $8,580.60          Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.38
       09.
            RELIANT                                                        6/4/2020                         $11,140.16           Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.38
       10.
            RELIANT                                                        6/10/2020                        $22,028.93           Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.38
       11.
            RELIANT                                                        6/12/2020                        $49,087.68           Secured debt
               PO BOX 650475                                                                                                     Unsecured loan repayments
               DALLAS, TX 75265-0475                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.38
       12.
            RELIANT ENERGY - ENTEX                                         3/17/2020                          $2,500.98          Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       13.
            RELIANT ENERGY - ENTEX                                         3/24/2020                        $14,066.30           Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 483
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 504 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.38
       14.
            RELIANT ENERGY - ENTEX                                         3/27/2020                          $1,495.75          Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       15.
            RELIANT ENERGY - ENTEX                                         3/31/2020                          $1,336.42          Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       16.
            RELIANT ENERGY - ENTEX                                         4/7/2020                           $4,301.26          Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       17.
            RELIANT ENERGY - ENTEX                                         4/14/2020                          $3,349.71          Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       18.
            RELIANT ENERGY - ENTEX                                         4/21/2020                          $2,575.71          Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       19.
            RELIANT ENERGY - ENTEX                                         4/28/2020                            $365.22          Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       20.
            RELIANT ENERGY - ENTEX                                         4/30/2020                              $37.85         Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       21.
            RELIANT ENERGY - ENTEX                                         5/5/2020                               $92.00         Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 484
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 505 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.38
       22.
            RELIANT ENERGY - ENTEX                                         5/7/2020                             $271.33          Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       23.
            RELIANT ENERGY - ENTEX                                         5/12/2020                            $599.94          Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       24.
            RELIANT ENERGY - ENTEX                                         5/14/2020                            $739.82          Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       25.
            RELIANT ENERGY - ENTEX                                         5/19/2020                            $832.02          Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       26.
            RELIANT ENERGY - ENTEX                                         5/21/2020                            $357.66          Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       27.
            RELIANT ENERGY - ENTEX                                         5/26/2020                              $55.82         Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       28.
            RELIANT ENERGY - ENTEX                                         5/28/2020                            $234.41          Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       29.
            RELIANT ENERGY - ENTEX                                         5/29/2020                              $92.19         Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 485
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 506 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.38
       30.
            RELIANT ENERGY - ENTEX                                         6/12/2020                            $347.64          Secured debt
               P.O. BOX 1325                                                                                                     Unsecured loan repayments
               HOUSTON, TX 77251-1325                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       31.
            RELIANT IMMEDIATE CARE MEDICAL                                 3/19/2020                               $2.32         Secured debt
               PO BOX 80243                                                                                                      Unsecured loan repayments
               CITY OF INDUSTRY, CA 91716                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.38
       32.
            RIALTO WATER SERVICES                                          4/7/2020                           $2,442.29          Secured debt
               PO BOX 60450                                                                                                      Unsecured loan repayments
               LOS ANGELES, CA 90060-0450                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.38
       33.
            RIALTO WATER SERVICES                                          4/30/2020                            $243.16          Secured debt
               PO BOX 60450                                                                                                      Unsecured loan repayments
               LOS ANGELES, CA 90060-0450                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.38
       34.
            RIALTO WATER SERVICES                                          6/2/2020                             $236.53          Secured debt
               PO BOX 60450                                                                                                      Unsecured loan repayments
               LOS ANGELES, CA 90060-0450                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.38
       35.
            RICHARD CLAVERIA                                               5/11/2020                              $54.42         Secured debt
               26921 CROWN VALLEY P STE                                                                                          Unsecured loan repayments
               MISSION VIEJO, CA 92691                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.38
       36.
            RICHARDS LAYTON & FINGER P A                                   6/11/2020                        $50,000.00           Secured debt
               920 NORTH KING STREET                                                                                             Unsecured loan repayments
               WILMINGTON, DE 19801                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Professional Fees


       3.38
       37.
            RITSEMA & LYON, P.C.                                           4/16/2020                            $246.50          Secured debt
               999 18TH STREET                                                                                                   Unsecured loan repayments
               SUITE 3100                                                                                                        Suppliers or vendors
               DENVER, CO 80202                                                                                                  Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 486
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 507 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.38
       38.
            RITSEMA & LYON, P.C.ATTORNEYS AT                               3/21/2020                            $332.50          Secured debt
               LAW                                                                                                               Unsecured loan repayments
               SUITE 3100,                                                                                                       Suppliers or vendors
               999 EIGHTEENTH STREET                                                                                             Services
               DENVER, CO 80202
                                                                                                                                 Other Workers Comp Claim


       3.38
       39.
            RITSEMA & LYON, P.C.ATTORNEYS AT                               4/17/2020                            $386.50          Secured debt
               LAW                                                                                                               Unsecured loan repayments
               SUITE 3100,                                                                                                       Suppliers or vendors
               999 EIGHTEENTH STREET                                                                                             Services
               DENVER, CO 80202
                                                                                                                                 Other Workers Comp Claim


       3.38
       40.
            RIVERSIDE PUBLIC UTILITIES                                     4/7/2020                           $9,442.65          Secured debt
               3901 ORANGE ST                                                                                                    Unsecured loan repayments
               RIVERSIDE, CA 92501                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.38
       41.
            RIVERSIDE PUBLIC UTILITIES                                     4/30/2020                          $3,673.40          Secured debt
               3901 ORANGE ST                                                                                                    Unsecured loan repayments
               RIVERSIDE, CA 92501                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.38
       42.
            RIVERSIDE PUBLIC UTILITIES                                     5/29/2020                          $4,138.15          Secured debt
               3901 ORANGE ST                                                                                                    Unsecured loan repayments
               RIVERSIDE, CA 92501                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.38
       43.
            RONALD WASTEWATER DISTRICT                                     3/24/2020                            $864.74          Secured debt
               17505 LINDEN AVE N                                                                                                Unsecured loan repayments
               PO BOX 33490                                                                                                      Suppliers or vendors
               SHORELINE, WA 98133-0490                                                                                          Services
                                                                                                                                 Other Water


       3.38
       44.
            RONALD WASTEWATER DISTRICT                                     4/21/2020                            $864.74          Secured debt
               17505 LINDEN AVE N                                                                                                Unsecured loan repayments
               PO BOX 33490                                                                                                      Suppliers or vendors
               SHORELINE, WA 98133-0490                                                                                          Services
                                                                                                                                 Other Water


       3.38
       45.
            RONALD WASTEWATER DISTRICT                                     5/19/2020                            $864.74          Secured debt
               17505 LINDEN AVE N                                                                                                Unsecured loan repayments
               PO BOX 33490                                                                                                      Suppliers or vendors
               SHORELINE, WA 98133-0490                                                                                          Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 487
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 508 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.38
       46.
            ROR PARTNERS INC                                               4/8/2020                        $122,481.00           Secured debt
               973 PEARL DR                                                                                                      Unsecured loan repayments
               SAN MARCOS, CA 92078                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Agency Fees


       3.38
       47.
            ROR PARTNERS INC                                               4/30/2020                       $122,481.00           Secured debt
               973 PEARL DR                                                                                                      Unsecured loan repayments
               SAN MARCOS, CA 92078                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Agency Fees


       3.38
       48.
            ROR PARTNERS INC                                               5/28/2020                        $93,461.70           Secured debt
               973 PEARL DR                                                                                                      Unsecured loan repayments
               SAN MARCOS, CA 92078                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Agency Fees


       3.38
       49.
            ROSA RIVERA-MEJIA AND PATMETZ                                  4/6/2020                         $25,737.35           Secured debt
               HER ATTORNEY                                                                                                      Unsecured loan repayments
               DARIO, ALBERT, METZ ETALL                                                                                         Suppliers or vendors
               345 UNION STREET                                                                                                  Services
               HACKENSACK, NJ 7601
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.38
       50.
            RUIZ RIOS, NANCY                                               3/17/2020                            $194.25          Secured debt
               6220 ALDER DR. # 3809                                                                                             Unsecured loan repayments
               HOUSTON, TX 77081                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.38
       51.
            RUIZ RIOS, NANCY                                               3/24/2020                            $194.25          Secured debt
               6220 ALDER DR. # 3809                                                                                             Unsecured loan repayments
               HOUSTON, TX 77081                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.38
       52.
            RUIZ RIOS, NANCY                                               3/31/2020                            $194.25          Secured debt
               6220 ALDER DR. # 3809                                                                                             Unsecured loan repayments
               HOUSTON, TX 77081                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.38
       53.
            RUIZ RIOS, NANCY                                               4/7/2020                             $194.25          Secured debt
               6220 ALDER DR. # 3809                                                                                             Unsecured loan repayments
               HOUSTON, TX 77081                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 488
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 509 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.38
       54.
            RUIZ RIOS, NANCY                                               4/14/2020                            $194.25          Secured debt
               6220 ALDER DR. # 3809                                                                                             Unsecured loan repayments
               HOUSTON, TX 77081                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.38
       55.
            RUIZ RIOS, NANCY                                               4/21/2020                            $194.25          Secured debt
               6220 ALDER DR. # 3809                                                                                             Unsecured loan repayments
               HOUSTON, TX 77081                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.38
       56.
            RUIZ RIOS, NANCY                                               4/28/2020                            $194.25          Secured debt
               6220 ALDER DR. # 3809                                                                                             Unsecured loan repayments
               HOUSTON, TX 77081                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.38
       57.
            RUIZ RIOS, NANCY                                               5/5/2020                             $194.25          Secured debt
               6220 ALDER DR. # 3809                                                                                             Unsecured loan repayments
               HOUSTON, TX 77081                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.38
       58.
            RUIZ RIOS, NANCY                                               5/12/2020                            $194.25          Secured debt
               6220 ALDER DR. # 3809                                                                                             Unsecured loan repayments
               HOUSTON, TX 77081                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.38
       59.
            RUIZ RIOS, NANCY                                               5/19/2020                            $194.25          Secured debt
               6220 ALDER DR. # 3809                                                                                             Unsecured loan repayments
               HOUSTON, TX 77081                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.38
       60.
            RUIZ RIOS, NANCY                                               5/26/2020                            $194.25          Secured debt
               6220 ALDER DR. # 3809                                                                                             Unsecured loan repayments
               HOUSTON, TX 77081                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.38
       61.
            RUIZ RIOS, NANCY                                               5/27/2020                              $27.75         Secured debt
               6220 ALDER DR. # 3809                                                                                             Unsecured loan repayments
               HOUSTON, TX 77081                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 489
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 510 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.38
       62.
            SACRAMENTO KNEE AND SPORTS ME                                  3/23/2020                            $109.64          Secured debt
               2801 K ST STE 310                                                                                                 Unsecured loan repayments
               SACRAMENTO, CA 95816                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.38
       63.
            SACRAMENTO KNEE AND SPORTS ME                                  5/5/2020                             $213.09          Secured debt
               2801 K ST STE 310                                                                                                 Unsecured loan repayments
               SACRAMENTO, CA 95816                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.38
       64.
            SACRAMENTO MUNICIPAL UTILITY                                   3/17/2020                        $11,521.36           Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               6301 S ST                                                                                                         Suppliers or vendors
               SACRAMENTO, CA 95817                                                                                              Services
                                                                                                                                 Other Electric


       3.38
       65.
            SACRAMENTO MUNICIPAL UTILITY                                   3/24/2020                        $30,531.78           Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               6301 S ST                                                                                                         Suppliers or vendors
               SACRAMENTO, CA 95817                                                                                              Services
                                                                                                                                 Other Electric


       3.38
       66.
            SACRAMENTO MUNICIPAL UTILITY                                   3/27/2020                          $9,443.74          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               6301 S ST                                                                                                         Suppliers or vendors
               SACRAMENTO, CA 95817                                                                                              Services
                                                                                                                                 Other Electric


       3.38
       67.
            SACRAMENTO MUNICIPAL UTILITY                                   4/7/2020                         $10,227.76           Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               6301 S ST                                                                                                         Suppliers or vendors
               SACRAMENTO, CA 95817                                                                                              Services
                                                                                                                                 Other Electric


       3.38
       68.
            SACRAMENTO MUNICIPAL UTILITY                                   4/14/2020                        $20,884.21           Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               6301 S ST                                                                                                         Suppliers or vendors
               SACRAMENTO, CA 95817                                                                                              Services
                                                                                                                                 Other Electric


       3.38
       69.
            SACRAMENTO MUNICIPAL UTILITY                                   4/21/2020                        $17,648.42           Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               6301 S ST                                                                                                         Suppliers or vendors
               SACRAMENTO, CA 95817                                                                                              Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 490
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 511 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.38
       70.
            SACRAMENTO MUNICIPAL UTILITY                                   4/23/2020                          $2,337.98          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               6301 S ST                                                                                                         Suppliers or vendors
               SACRAMENTO, CA 95817                                                                                              Services
                                                                                                                                 Other Electric


       3.38
       71.
            SACRAMENTO MUNICIPAL UTILITY                                   4/28/2020                          $4,019.42          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               6301 S ST                                                                                                         Suppliers or vendors
               SACRAMENTO, CA 95817                                                                                              Services
                                                                                                                                 Other Electric


       3.38
       72.
            SACRAMENTO MUNICIPAL UTILITY                                   5/7/2020                           $6,803.77          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               6301 S ST                                                                                                         Suppliers or vendors
               SACRAMENTO, CA 95817                                                                                              Services
                                                                                                                                 Other Electric


       3.38
       73.
            SACRAMENTO MUNICIPAL UTILITY                                   5/12/2020                          $8,534.78          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               6301 S ST                                                                                                         Suppliers or vendors
               SACRAMENTO, CA 95817                                                                                              Services
                                                                                                                                 Other Electric


       3.38
       74.
            SACRAMENTO MUNICIPAL UTILITY                                   5/19/2020                          $5,052.82          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               6301 S ST                                                                                                         Suppliers or vendors
               SACRAMENTO, CA 95817                                                                                              Services
                                                                                                                                 Other Electric


       3.38
       75.
            SACRAMENTO MUNICIPAL UTILITY                                   5/21/2020                        $12,210.83           Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               6301 S ST                                                                                                         Suppliers or vendors
               SACRAMENTO, CA 95817                                                                                              Services
                                                                                                                                 Other Electric


       3.38
       76.
            SACRAMENTO MUNICIPAL UTILITY                                   5/26/2020                          $3,346.14          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               6301 S ST                                                                                                         Suppliers or vendors
               SACRAMENTO, CA 95817                                                                                              Services
                                                                                                                                 Other Electric


       3.38
       77.
            SACRAMENTO MUNICIPAL UTILITY                                   6/2/2020                           $2,136.51          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               6301 S ST                                                                                                         Suppliers or vendors
               SACRAMENTO, CA 95817                                                                                              Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 491
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 512 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.38
       78.
            SACRAMENTO MUNICIPAL UTILITY                                   6/4/2020                           $4,585.66          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               6301 S ST                                                                                                         Suppliers or vendors
               SACRAMENTO, CA 95817                                                                                              Services
                                                                                                                                 Other Electric


       3.38
       79.
            SACRAMENTO MUNICIPAL UTILITY                                   6/10/2020                        $17,142.23           Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               6301 S ST                                                                                                         Suppliers or vendors
               SACRAMENTO, CA 95817                                                                                              Services
                                                                                                                                 Other Electric


       3.38
       80.
            SACRAMENTO SUBURBAN WATER                                      3/27/2020                            $562.95          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               3701 MARCONI AVENUE                                                                                               Suppliers or vendors
               SACRAMENTO, CA 95821-5303                                                                                         Services
                                                                                                                                 Other Water


       3.38
       81.
            SACRAMENTO SUBURBAN WATER                                      4/21/2020                            $482.85          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               3701 MARCONI AVENUE                                                                                               Suppliers or vendors
               SACRAMENTO, CA 95821-5303                                                                                         Services
                                                                                                                                 Other Water


       3.38
       82.
            SACRAMENTO SUBURBAN WATER                                      4/30/2020                            $245.08          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               3701 MARCONI AVENUE                                                                                               Suppliers or vendors
               SACRAMENTO, CA 95821-5303                                                                                         Services
                                                                                                                                 Other Water


       3.38
       83.
            SACRAMENTO SUBURBAN WATER                                      5/26/2020                            $297.98          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               3701 MARCONI AVENUE                                                                                               Suppliers or vendors
               SACRAMENTO, CA 95821-5303                                                                                         Services
                                                                                                                                 Other Water


       3.38
       84.
            SACRAMENTO SUBURBAN WATER                                      6/4/2020                             $210.50          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               3701 MARCONI AVENUE                                                                                               Suppliers or vendors
               SACRAMENTO, CA 95821-5303                                                                                         Services
                                                                                                                                 Other Water


       3.38
       85.
            SACRAMENTO VALLEY ALARM                                        5/5/2020                             $344.04          Secured debt
               SECURITY SYSTEMS                                                                                                  Unsecured loan repayments
               5933 FOLSOM BLVD.                                                                                                 Suppliers or vendors
               SACRAMENTO, CA 95819                                                                                              Services
                                                                                                                                 Other Security Costs




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 492
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 513 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.38
       86.
            SACRAMENTO VALLEY ALARM                                        6/2/2020                             $172.02          Secured debt
               SECURITY SYSTEMS                                                                                                  Unsecured loan repayments
               5933 FOLSOM BLVD.                                                                                                 Suppliers or vendors
               SACRAMENTO, CA 95819                                                                                              Services
                                                                                                                                 Other Security Costs


       3.38
       87.
            SALT LAKE CITY CORP - PUBLIC                                   3/24/2020                          $2,192.25          Secured debt
               UTILITES                                                                                                          Unsecured loan repayments
               1530 S. WEST TEMPLE                                                                                               Suppliers or vendors
               SALT LAKE CITY, UT 84115                                                                                          Services
                                                                                                                                 Other Water


       3.38
       88.
            SALT LAKE CITY CORP - PUBLIC                                   4/21/2020                            $165.80          Secured debt
               UTILITES                                                                                                          Unsecured loan repayments
               1530 S. WEST TEMPLE                                                                                               Suppliers or vendors
               SALT LAKE CITY, UT 84115                                                                                          Services
                                                                                                                                 Other Water


       3.38
       89.
            SALT LAKE CITY CORP - PUBLIC                                   4/30/2020                          $1,799.73          Secured debt
               UTILITES                                                                                                          Unsecured loan repayments
               1530 S. WEST TEMPLE                                                                                               Suppliers or vendors
               SALT LAKE CITY, UT 84115                                                                                          Services
                                                                                                                                 Other Water


       3.38
       90.
            SALT LAKE CITY CORP - PUBLIC                                   5/21/2020                            $163.80          Secured debt
               UTILITES                                                                                                          Unsecured loan repayments
               1530 S. WEST TEMPLE                                                                                               Suppliers or vendors
               SALT LAKE CITY, UT 84115                                                                                          Services
                                                                                                                                 Other Water


       3.38
       91.
            SALT LAKE CITY CORP - PUBLIC                                   6/2/2020                           $1,306.67          Secured debt
               UTILITES                                                                                                          Unsecured loan repayments
               1530 S. WEST TEMPLE                                                                                               Suppliers or vendors
               SALT LAKE CITY, UT 84115                                                                                          Services
                                                                                                                                 Other Water


       3.38
       92.
            SAMMAMISH PLATEAU                                              3/24/2020                          $4,126.80          Secured debt
               1510 228TH AVE SE                                                                                                 Unsecured loan repayments
               ISSAQUAH, WA 98029                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.38
       93.
            SAMMAMISH PLATEAU                                              4/21/2020                          $1,890.31          Secured debt
               1510 228TH AVE SE                                                                                                 Unsecured loan repayments
               ISSAQUAH, WA 98029                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 493
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 514 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.38
       94.
            SAMMAMISH PLATEAU                                              5/19/2020                            $429.69          Secured debt
               1510 228TH AVE SE                                                                                                 Unsecured loan repayments
               ISSAQUAH, WA 98029                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.38
       95.
            SAMUEL JEFFREY CUSHING                                         3/26/2020                               $0.01         Secured debt
               29 WINDSOR DR                                                                                                     Unsecured loan repayments
               OAK BROOK, IL 60523                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Banking Fees


       3.38
       96.
            SAMUEL JEFFREY CUSHING                                         4/23/2020                          $1,500.00          Secured debt
               29 WINDSOR DR                                                                                                     Unsecured loan repayments
               OAK BROOK, IL 60523                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Banking Fees


       3.38
       97.
            SAN DIEGO GAS & ELECTRIC                                       3/17/2020                        $25,676.97           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       98.
            SAN DIEGO GAS & ELECTRIC                                       3/24/2020                       $106,943.42           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.38
       99.
            SAN DIEGO GAS & ELECTRIC                                       3/27/2020                        $64,382.31           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.39
       00.
            SAN DIEGO GAS & ELECTRIC                                       3/31/2020                          $8,013.15          Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.39
       01.
            SAN DIEGO GAS & ELECTRIC                                       4/7/2020                         $69,664.38           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 494
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 515 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.39
       02.
            SAN DIEGO GAS & ELECTRIC                                       4/14/2020                        $39,043.37           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.39
       03.
            SAN DIEGO GAS & ELECTRIC                                       4/21/2020                        $38,022.33           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.39
       04.
            SAN DIEGO GAS & ELECTRIC                                       4/23/2020                        $14,168.94           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.39
       05.
            SAN DIEGO GAS & ELECTRIC                                       4/28/2020                        $28,916.55           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.39
       06.
            SAN DIEGO GAS & ELECTRIC                                       4/30/2020                        $23,089.68           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.39
       07.
            SAN DIEGO GAS & ELECTRIC                                       5/5/2020                             $614.67          Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.39
       08.
            SAN DIEGO GAS & ELECTRIC                                       5/7/2020                         $20,445.24           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.39
       09.
            SAN DIEGO GAS & ELECTRIC                                       5/12/2020                          $8,940.66          Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 495
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 516 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.39
       10.
            SAN DIEGO GAS & ELECTRIC                                       5/14/2020                        $15,193.65           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.39
       11.
            SAN DIEGO GAS & ELECTRIC                                       5/19/2020                        $31,126.86           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.39
       12.
            SAN DIEGO GAS & ELECTRIC                                       5/21/2020                        $15,905.19           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.39
       13.
            SAN DIEGO GAS & ELECTRIC                                       5/26/2020                        $12,959.83           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.39
       14.
            SAN DIEGO GAS & ELECTRIC                                       5/28/2020                        $26,250.77           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.39
       15.
            SAN DIEGO GAS & ELECTRIC                                       5/29/2020                        $11,952.94           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.39
       16.
            SAN DIEGO GAS & ELECTRIC                                       6/4/2020                         $19,886.70           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.39
       17.
            SAN DIEGO GAS & ELECTRIC                                       6/10/2020                        $17,255.89           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 496
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 517 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.39
       18.
            SAN DIEGO GAS & ELECTRIC                                       6/12/2020                        $32,663.54           Secured debt
               P.O. BOX 25110                                                                                                    Unsecured loan repayments
               SANTA ANA, CA 92799-5110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.39
       19.
            SAN DIEGO IMAGING MEDICAL GRP                                  5/15/2020                              $28.98         Secured debt
               PO BOX 23540                                                                                                      Unsecured loan repayments
               SAN DIEGO, CA 92193                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.39
       20.
            SAN DIEGUITO WATER DISTRICT                                    5/5/2020                             $739.75          Secured debt
               505 S VULCAN                                                                                                      Unsecured loan repayments
               PO BOX 231010                                                                                                     Suppliers or vendors
               ENCINITAS, CA 92023                                                                                               Services
                                                                                                                                 Other Water


       3.39
       21.
            SAN FRANCISCO CITY OPTION                                      4/30/2020                        $80,077.40           Secured debt
               PO BOX 194367                                                                                                     Unsecured loan repayments
               SAN FRANCISCO, CA 94119-4367                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll Tax Liability


       3.39
       22.
            SAN FRANCISCO TAX COLLECTOR                                    3/17/2020                        $10,987.00           Secured debt
               TAX COLLECTOR'S OFFICE                                                                                            Unsecured loan repayments
               P.O. BOX 7427                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94120-7427                                                                                      Services
                                                                                                                                 Other Permits and Licenses


       3.39
       23.
            SAN FRANCISCO TAX COLLECTOR                                    4/30/2020                        $23,350.08           Secured debt
               TAX COLLECTOR'S OFFICE                                                                                            Unsecured loan repayments
               P.O. BOX 7427                                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94120-7427                                                                                      Services
                                                                                                                                 Other Permits and Licenses


       3.39
       24.
            SAN FRANCISCO WATER DEPT                                       4/7/2020                             $324.79          Secured debt
               1155 MARKET STREET, 2ND FLOOR                                                                                     Unsecured loan repayments
               SAN FRANCISCO, CA 94103                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.39
       25.
            SAN FRANCISCO WATER DEPT                                       4/14/2020                          $9,926.97          Secured debt
               1155 MARKET STREET, 2ND FLOOR                                                                                     Unsecured loan repayments
               SAN FRANCISCO, CA 94103                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 497
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 518 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.39
       26.
            SAN FRANCISCO WATER DEPT                                       6/10/2020                            $144.85          Secured debt
               1155 MARKET STREET, 2ND FLOOR                                                                                     Unsecured loan repayments
               SAN FRANCISCO, CA 94103                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.39
       27.
            SAN JOAQUIN COUNTY PUBLIC                                      4/14/2020                            $107.00          Secured debt
               HEALTH                                                                                                            Unsecured loan repayments
               ENVIRONMENTAL HEALTH DEPT                                                                                         Suppliers or vendors
               1868 E HAZELTON AVE                                                                                               Services
               STOCKTON, CA 95205
                                                                                                                                 Other Permits and Licenses


       3.39
       28.
            SAN JOAQUIN COUNTY TAX                                         4/14/2020                            $145.64          Secured debt
               COLLECTOR                                                                                                         Unsecured loan repayments
               P.O. BOX 2169                                                                                                     Suppliers or vendors
               STOCKTON, CA 95201-2169                                                                                           Services
                                                                                                                                 Other Permits and Licenses


       3.39
       29.
            SAN JOSE WATER COMPANY                                         3/27/2020                          $1,354.61          Secured debt
               374 WEST SANTA CLARA STREET                                                                                       Unsecured loan repayments
               P.O. BOX 229                                                                                                      Suppliers or vendors
               SAN JOSE, CA 95196                                                                                                Services
                                                                                                                                 Other Water


       3.39
       30.
            SAN JOSE WATER COMPANY                                         3/31/2020                          $3,925.47          Secured debt
               374 WEST SANTA CLARA STREET                                                                                       Unsecured loan repayments
               P.O. BOX 229                                                                                                      Suppliers or vendors
               SAN JOSE, CA 95196                                                                                                Services
                                                                                                                                 Other Water


       3.39
       31.
            SAN JOSE WATER COMPANY                                         4/7/2020                           $8,268.08          Secured debt
               374 WEST SANTA CLARA STREET                                                                                       Unsecured loan repayments
               P.O. BOX 229                                                                                                      Suppliers or vendors
               SAN JOSE, CA 95196                                                                                                Services
                                                                                                                                 Other Water


       3.39
       32.
            SAN JOSE WATER COMPANY                                         4/14/2020                          $1,365.08          Secured debt
               374 WEST SANTA CLARA STREET                                                                                       Unsecured loan repayments
               P.O. BOX 229                                                                                                      Suppliers or vendors
               SAN JOSE, CA 95196                                                                                                Services
                                                                                                                                 Other Water


       3.39
       33.
            SAN JOSE WATER COMPANY                                         5/12/2020                            $217.45          Secured debt
               374 WEST SANTA CLARA STREET                                                                                       Unsecured loan repayments
               P.O. BOX 229                                                                                                      Suppliers or vendors
               SAN JOSE, CA 95196                                                                                                Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 498
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 519 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.39
       34.
            SAN JOSE WATER COMPANY                                         5/26/2020                          $1,750.56          Secured debt
               374 WEST SANTA CLARA STREET                                                                                       Unsecured loan repayments
               P.O. BOX 229                                                                                                      Suppliers or vendors
               SAN JOSE, CA 95196                                                                                                Services
                                                                                                                                 Other Water


       3.39
       35.
            SAN JOSE WATER COMPANY                                         5/29/2020                          $3,306.61          Secured debt
               374 WEST SANTA CLARA STREET                                                                                       Unsecured loan repayments
               P.O. BOX 229                                                                                                      Suppliers or vendors
               SAN JOSE, CA 95196                                                                                                Services
                                                                                                                                 Other Water


       3.39
       36.
            SAN MATEO COUNTY                                               5/19/2020                          $1,044.00          Secured debt
               ENVIRONMENTAL                                                                                                     Unsecured loan repayments
               HEALTH                                                                                                            Suppliers or vendors
               2000 ALAMEDA DE LAS PULGAS STE                                                                                    Services
               100
               SAN MATEO, CA 94403-1269                                                                                          Other Permits and Licenses


       3.39
       37.
            SANDWICH ISLES COMMUNICATIONS                                  4/14/2020                          $1,396.36          Secured debt
               INC                                                                                                               Unsecured loan repayments
               PO BOX 893370                                                                                                     Suppliers or vendors
               MILILANI, HI 96789-0370                                                                                           Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.39
       38.
            SANDWICH ISLES COMMUNICATIONS                                  5/14/2020                          $1,396.36          Secured debt
               INC                                                                                                               Unsecured loan repayments
               PO BOX 893370                                                                                                     Suppliers or vendors
               MILILANI, HI 96789-0370                                                                                           Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.39
       39.
            SANDY SUBURBAN IMPROVEMENT                                     4/30/2020                            $433.15          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               8855 SOUTH 700 EAST                                                                                               Suppliers or vendors
               SANDY, UT 84070                                                                                                   Services
                                                                                                                                 Other Water


       3.39
       40.
            SANTA CLARA COUNTY                                             4/14/2020                          $1,740.00          Secured debt
               TAX COLLECTOR                                                                                                     Unsecured loan repayments
               70 W. HEDDING ST., EAST WING                                                                                      Suppliers or vendors
               SAN JOSE, CA 951101767                                                                                            Services
                                                                                                                                 Other Permits and Licenses


       3.39
       41.
            SANTA CLARA COUNTY                                             5/5/2020                             $175.00          Secured debt
               TAX COLLECTOR                                                                                                     Unsecured loan repayments
               70 W. HEDDING ST., EAST WING                                                                                      Suppliers or vendors
               SAN JOSE, CA 951101767                                                                                            Services
                                                                                                                                 Other Permits and Licenses


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 499
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 520 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.39
       42.
            SANTA CLARITA WATER DIVISION                                   4/7/2020                             $537.99          Secured debt
               22722 SOLEDAD CANYON ROAD                                                                                         Unsecured loan repayments
               SANTA CLARITA, CA 91350                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.39
       43.
            SANTA CLARITA WATER DIVISION                                   5/12/2020                            $270.67          Secured debt
               22722 SOLEDAD CANYON ROAD                                                                                         Unsecured loan repayments
               SANTA CLARITA, CA 91350                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.39
       44.
            SANTA CLARITA WATER DIVISION                                   6/2/2020                               $24.54         Secured debt
               22722 SOLEDAD CANYON ROAD                                                                                         Unsecured loan repayments
               SANTA CLARITA, CA 91350                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.39
       45.
            SANTA CLARITA WATER DIVISION                                   6/10/2020                            $288.58          Secured debt
               22722 SOLEDAD CANYON ROAD                                                                                         Unsecured loan repayments
               SANTA CLARITA, CA 91350                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.39
       46.
            SANTA CRUZ MUNICIPAL UTILITIES                                 4/7/2020                           $5,624.84          Secured debt
               P.O. BOX 682                                                                                                      Unsecured loan repayments
               SANTA CRUZ, CA 95061                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.39
       47.
            SANTA CRUZ MUNICIPAL UTILITIES                                 4/21/2020                          $1,356.91          Secured debt
               P.O. BOX 682                                                                                                      Unsecured loan repayments
               SANTA CRUZ, CA 95061                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.39
       48.
            SANTA CRUZ MUNICIPAL UTILITIES                                 4/28/2020                            $700.73          Secured debt
               P.O. BOX 682                                                                                                      Unsecured loan repayments
               SANTA CRUZ, CA 95061                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.39
       49.
            SANTA CRUZ MUNICIPAL UTILITIES                                 5/14/2020                          $1,356.91          Secured debt
               P.O. BOX 682                                                                                                      Unsecured loan repayments
               SANTA CRUZ, CA 95061                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 500
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 521 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.39
       50.
            SANTA CRUZ MUNICIPAL UTILITIES                                 5/28/2020                              $50.55         Secured debt
               P.O. BOX 682                                                                                                      Unsecured loan repayments
               SANTA CRUZ, CA 95061                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Trash


       3.39
       51.
            SANTA MARGARITA WATER DISTRICT                                 4/7/2020                           $1,847.79          Secured debt
               P.O. BOX 3549                                                                                                     Unsecured loan repayments
               MISSION VIEJO, CA 926901549                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.39
       52.
            SANTA MARGARITA WATER DISTRICT                                 4/21/2020                            $142.62          Secured debt
               P.O. BOX 3549                                                                                                     Unsecured loan repayments
               MISSION VIEJO, CA 926901549                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.39
       53.
            SANTA MARGARITA WATER DISTRICT                                 5/5/2020                           $1,246.03          Secured debt
               P.O. BOX 3549                                                                                                     Unsecured loan repayments
               MISSION VIEJO, CA 926901549                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.39
       54.
            SANTA MARGARITA WATER DISTRICT                                 5/26/2020                            $102.38          Secured debt
               P.O. BOX 3549                                                                                                     Unsecured loan repayments
               MISSION VIEJO, CA 926901549                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.39
       55.
            SANTA MARGARITA WATER DISTRICT                                 6/10/2020                          $1,309.28          Secured debt
               P.O. BOX 3549                                                                                                     Unsecured loan repayments
               MISSION VIEJO, CA 926901549                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.39
       56.
            SANTA ROSA, CITY OF                                            4/7/2020                           $5,156.03          Secured debt
               P.O. BOX 1658                                                                                                     Unsecured loan repayments
               90 SANTA ROSA AVE.                                                                                                Suppliers or vendors
               SANTA ROSA, CA 95402                                                                                              Services
                                                                                                                                 Other Water


       3.39
       57.
            SANTA ROSA, CITY OF                                            5/5/2020                             $941.23          Secured debt
               P.O. BOX 1658                                                                                                     Unsecured loan repayments
               90 SANTA ROSA AVE.                                                                                                Suppliers or vendors
               SANTA ROSA, CA 95402                                                                                              Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 501
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 522 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.39
       58.
            SANTA ROSA, CITY OF                                            6/2/2020                             $283.31          Secured debt
               P.O. BOX 1658                                                                                                     Unsecured loan repayments
               90 SANTA ROSA AVE.                                                                                                Suppliers or vendors
               SANTA ROSA, CA 95402                                                                                              Services
                                                                                                                                 Other Water


       3.39
       59.
            SCHULTZEL MD,                                                  4/1/2020                             $937.50          Secured debt
               8221 N FRESNO ST                                                                                                  Unsecured loan repayments
               FRESNO, CA 93720                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.39
       60.
            SEATTLE-KING COUNTY                                            5/19/2020                          $7,596.00          Secured debt
               DEPARTMENT OF PUBLIC HEALTH                                                                                       Unsecured loan repayments
               401 FIFTH AVE SUITE 1100E                                                                                         Suppliers or vendors
               SEATTLE, WA 98104                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.39
       61.
            SEATTLE-KING COUNTY                                            5/26/2020                          $1,266.00          Secured debt
               DEPARTMENT OF PUBLIC HEALTH                                                                                       Unsecured loan repayments
               401 FIFTH AVE SUITE 1100E                                                                                         Suppliers or vendors
               SEATTLE, WA 98104                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.39
       62.
            SECRETARY OF STATE - TEXAS                                     3/31/2020                          $1,200.00          Secured debt
               REGISTRATIONS UNIT                                                                                                Unsecured loan repayments
               PO BOX 13550                                                                                                      Suppliers or vendors
               AUSTIN, TX 78711-3550                                                                                             Services
                                                                                                                                 Other Permits and Licenses


       3.39
       63.
            SECRETARY OF STATE - TEXAS                                     4/7/2020                             $100.00          Secured debt
               REGISTRATIONS UNIT                                                                                                Unsecured loan repayments
               PO BOX 13550                                                                                                      Suppliers or vendors
               AUSTIN, TX 78711-3550                                                                                             Services
                                                                                                                                 Other Permits and Licenses


       3.39
       64.
            SECRETARY OF STATE - TEXAS                                     5/5/2020                             $700.00          Secured debt
               REGISTRATIONS UNIT                                                                                                Unsecured loan repayments
               PO BOX 13550                                                                                                      Suppliers or vendors
               AUSTIN, TX 78711-3550                                                                                             Services
                                                                                                                                 Other Permits and Licenses


       3.39
       65.
            SELECT PHYSICAL THERAPY HOLDIN                                 5/29/2020                            $905.55          Secured debt
               PO BOX 676942                                                                                                     Unsecured loan repayments
               DALLAS, TX 75267                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 502
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 523 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.39
       66.
            SEMINOLE COUNTY                                                3/24/2020                            $737.22          Secured debt
               WATER & SEWER UTILITY                                                                                             Unsecured loan repayments
               PO BOX 958443                                                                                                     Suppliers or vendors
               LAKE MARY, FL 32795-8443                                                                                          Services
                                                                                                                                 Other Water


       3.39
       67.
            SEMINOLE COUNTY                                                4/21/2020                            $438.30          Secured debt
               WATER & SEWER UTILITY                                                                                             Unsecured loan repayments
               PO BOX 958443                                                                                                     Suppliers or vendors
               LAKE MARY, FL 32795-8443                                                                                          Services
                                                                                                                                 Other Water


       3.39
       68.
            SEMINOLE COUNTY                                                5/21/2020                            $325.80          Secured debt
               WATER & SEWER UTILITY                                                                                             Unsecured loan repayments
               PO BOX 958443                                                                                                     Suppliers or vendors
               LAKE MARY, FL 32795-8443                                                                                          Services
                                                                                                                                 Other Water


       3.39
       69.
            SEVERANCE                                                      3/20/2020                        $31,787.69           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Severance


       3.39
       70.
            SEVERANCE                                                      4/3/2020                        $128,230.86           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Severance


       3.39
       71.
            SEVERANCE                                                      4/17/2020                       $190,622.39           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Severance


       3.39
       72.
            SEVERANCE                                                      5/1/2020                        $164,848.48           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Severance


       3.39
       73.
            SEVERANCE                                                      5/15/2020                       $151,430.27           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Severance




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 503
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 524 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.39
       74.
            SEVERANCE                                                      5/29/2020                       $140,004.02           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Severance


       3.39
       75.
            SEVERANCE                                                      6/12/2020                       $133,266.77           Secured debt
               N/A                                                                                                               Unsecured loan repayments
               N/A                                                                                                               Suppliers or vendors
               N/A, N/ N/A                                                                                                       Services
                                                                                                                                 Other Severance


       3.39
       76.
            SEYFARTH SHAW LLC                                              4/2/2020                         $80,000.00           Secured debt
               3807 COLLECTIONS CENTER DRIVE                                                                                     Unsecured loan repayments
               CHICAGO, IL 60693                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.39
       77.
            SEYFARTH SHAW LLC                                              6/11/2020                          $4,275.80          Secured debt
               3807 COLLECTIONS CENTER DRIVE                                                                                     Unsecured loan repayments
               CHICAGO, IL 60693                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.39
       78.
            SEYFARTH SHAW LLC                                              6/11/2020                        $17,684.37           Secured debt
               3807 COLLECTIONS CENTER DRIVE                                                                                     Unsecured loan repayments
               CHICAGO, IL 60693                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.39
       79.
            SHAMBERG, JOHNSON & BERGMAN                                    6/2/2020                             $208.21          Secured debt
               2600 GRAND BLVD.                                                                                                  Unsecured loan repayments
               STE. 550                                                                                                          Suppliers or vendors
               KANSAS CITY, MO 641084627                                                                                         Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.39
       80.
            SHAMBERG, JOHNSON &                                            6/2/2020                        $127,666.41           Secured debt
               BERGMANTRUST ACCOUNT                                                                                              Unsecured loan repayments
               2600 GRAND BLVD.                                                                                                  Suppliers or vendors
               STE. 550                                                                                                          Services
               KANSAS CITY, MO 641084627
                                                                                                                                 Other General Liability
                                                                                                                               Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 504
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 525 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.39
       81.
            SHELIA WILSON                                                  4/14/2020                          $2,500.00          Secured debt
               6531 BASALTO ST.                                                                                                  Unsecured loan repayments
               CARLSBAD, CA 92009                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Post-Retirement
                                                                                                                               Benefits

       3.39
       82.
            SHELIA WILSON                                                  5/5/2020                           $2,500.00          Secured debt
               6531 BASALTO ST.                                                                                                  Unsecured loan repayments
               CARLSBAD, CA 92009                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Post-Retirement
                                                                                                                               Benefits

       3.39
       83.
            SHORELINE WATER DISTRICT                                       4/23/2020                            $930.33          Secured debt
               P.O. BOX 55367                                                                                                    Unsecured loan repayments
               SHORELINE, WA 98155-0367                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.39
       84.
            SIEMENS INDUSTRY, INC.                                         6/11/2020                            $766.80          Secured debt
               BUILDING TECHNOLOGIES                                                                                             Unsecured loan repayments
               PO BOX 2134                                                                                                       Suppliers or vendors
               CAROL STREAM, IL 60132-2134                                                                                       Services
                                                                                                                                 Other Security Costs


       3.39
       85.
            SIERRA PACIFIC POWER COMPANY                                   3/24/2020                          $3,056.11          Secured debt
               P.O. BOX 10100                                                                                                    Unsecured loan repayments
               RENO, NV 89520                                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.39
       86.
            SIERRA PACIFIC POWER COMPANY                                   4/7/2020                           $3,068.45          Secured debt
               P.O. BOX 10100                                                                                                    Unsecured loan repayments
               RENO, NV 89520                                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.39
       87.
            SIERRA PACIFIC POWER COMPANY                                   4/21/2020                          $1,689.18          Secured debt
               P.O. BOX 10100                                                                                                    Unsecured loan repayments
               RENO, NV 89520                                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.39
       88.
            SIERRA PACIFIC POWER COMPANY                                   4/30/2020                          $1,719.34          Secured debt
               P.O. BOX 10100                                                                                                    Unsecured loan repayments
               RENO, NV 89520                                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 505
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 526 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.39
       89.
            SIERRA PACIFIC POWER COMPANY                                   5/21/2020                            $704.65          Secured debt
               P.O. BOX 10100                                                                                                    Unsecured loan repayments
               RENO, NV 89520                                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.39
       90.
            SIERRA PACIFIC POWER COMPANY                                   5/28/2020                          $1,365.02          Secured debt
               P.O. BOX 10100                                                                                                    Unsecured loan repayments
               RENO, NV 89520                                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.39
       91.
            SIMEON DACUMOS                                                 3/17/2020                          $6,000.00          Secured debt
               70 CLAREDON AVE                                                                                                   Unsecured loan repayments
               SAN FRANCISCO, CA 94114                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other General Liability
                                                                                                                               Insurance

       3.39
       92.
            SIMON LAVI                                                     5/4/2020                             $553.38          Secured debt
               4940 VAN NUYS BLVD STE 30                                                                                         Unsecured loan repayments
               SHERMAN OAKS, CA 91403                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.39
       93.
            SKYLAR ORTHOPEDICS                                             4/15/2020                            $139.87          Secured debt
               1200 ROSECRANS AVE STE 11                                                                                         Unsecured loan repayments
               MANHATTAN BEACH, CA 90266                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.39
       94.
            SKYLAR ORTHOPEDICS                                             5/11/2020                              $95.02         Secured debt
               1200 ROSECRANS AVE STE 11                                                                                         Unsecured loan repayments
               MANHATTAN BEACH, CA 90266                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.39
       95.
            SMITH, KATHLEEN                                                3/31/2020                            $171.38          Secured debt
               263 CASSOU RD                                                                                                     Unsecured loan repayments
               SAN MARCOS, CA 920699705                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.39
       96.
            SMITH, KATHLEEN                                                4/7/2020                             $508.43          Secured debt
               263 CASSOU RD                                                                                                     Unsecured loan repayments
               SAN MARCOS, CA 920699705                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 506
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 527 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.39
       97.
            SMITH, KATHLEEN                                                4/9/2020                             $508.42          Secured debt
               263 CASSOU RD                                                                                                     Unsecured loan repayments
               SAN MARCOS, CA 920699705                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.39
       98.
            SMITH, KATHLEEN                                                4/23/2020                            $508.42          Secured debt
               263 CASSOU RD                                                                                                     Unsecured loan repayments
               SAN MARCOS, CA 920699705                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.39
       99.
            SMITH, KATHLEEN                                                5/7/2020                             $508.42          Secured debt
               263 CASSOU RD                                                                                                     Unsecured loan repayments
               SAN MARCOS, CA 920699705                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.40
       00.
            SMITH, KATHLEEN                                                5/21/2020                            $508.42          Secured debt
               263 CASSOU RD                                                                                                     Unsecured loan repayments
               SAN MARCOS, CA 920699705                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.40
       01.
            SMITH, KATHLEEN                                                6/4/2020                             $508.42          Secured debt
               263 CASSOU RD                                                                                                     Unsecured loan repayments
               SAN MARCOS, CA 920699705                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.40
       02.
            SMITH, KENNY                                                   3/30/2020                          $1,369.42          Secured debt
               998 55TH ST                                                                                                       Unsecured loan repayments
               OAKLAND, CA 946083108                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.40
       03.
            SMITH, KENNY                                                   4/13/2020                          $1,369.42          Secured debt
               998 55TH ST                                                                                                       Unsecured loan repayments
               OAKLAND, CA 946083108                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.40
       04.
            SMITH, KENNY                                                   4/27/2020                         $-1,369.42          Secured debt
               998 55TH ST                                                                                                       Unsecured loan repayments
               OAKLAND, CA 946083108                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 507
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 528 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.40
       05.
            SMITH, KENNY                                                   4/27/2020                          $1,369.42          Secured debt
               998 55TH ST                                                                                                       Unsecured loan repayments
               OAKLAND, CA 946083108                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.40
       06.
            SMITH, KENNY                                                   4/27/2020                              $97.82         Secured debt
               998 55TH ST                                                                                                       Unsecured loan repayments
               OAKLAND, CA 946083108                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.40
       07.
            SNOHOMISH HEALTH DISTRICT                                      4/28/2020                          $2,470.00          Secured debt
               ENVIRONMENTAL HEALTH DIVISION                                                                                     Unsecured loan repayments
               3020 RUCKER AVENUE, SUITE 104                                                                                     Suppliers or vendors
               EVERETT, WA 98201-3900                                                                                            Services
                                                                                                                                 Other Permits and Licenses


       3.40
       08.
            SOCAL IMAGING                                                  4/24/2020                            $800.00          Secured debt
               3835 RE THOUSAND OAKS BLV                                                                                         Unsecured loan repayments
               # 385                                                                                                             Suppliers or vendors
               WESTLAKE VILLAGE, CA 91362                                                                                        Services
                                                                                                                                 Other Workers Comp Claim


       3.40
       09.
            SOFTTEK INTEGRATION SYSTEMS                                    5/14/2020                       $252,148.00           Secured debt
               INC                                                                                                               Unsecured loan repayments
               2002 SUMMIT BLVD                                                                                                  Suppliers or vendors
               SUITE 300                                                                                                         Services
               ATLANTA, GA 30319
                                                                                                                                 Other Construction In
                                                                                                                               Progress

       3.40
       10.
            SOFTTEK INTEGRATION SYSTEMS                                    6/11/2020                       $250,000.00           Secured debt
               INC                                                                                                               Unsecured loan repayments
               2002 SUMMIT BLVD                                                                                                  Suppliers or vendors
               SUITE 300                                                                                                         Services
               ATLANTA, GA 30319
                                                                                                                                 Other Construction In
                                                                                                                               Progress

       3.40
       11.
            SOLANO COUNTY                                                  5/19/2020                            $741.00          Secured debt
               675 TEXAS STREET, SUITE 5500                                                                                      Unsecured loan repayments
               FAIRFIELD, CA 94533                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.40
       12.
            SONITROL OF SW WASHINGTON                                      4/21/2020                            $150.00          Secured debt
               8510-C EAST MILL PLAIN BLVD.                                                                                      Unsecured loan repayments
               VANCOUVER, WA 98664                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other R&M Contracts


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 508
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 529 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.40
       13.
            SOOS CREEK WATER & SEWER                                       4/30/2020                            $103.96          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               PO BOX 34677                                                                                                      Suppliers or vendors
               SEATTLE, WA 98124-1677                                                                                            Services
                                                                                                                                 Other Water


       3.40
       14.
            SOOS CREEK WATER & SEWER                                       5/7/2020                           $3,400.96          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               PO BOX 34677                                                                                                      Suppliers or vendors
               SEATTLE, WA 98124-1677                                                                                            Services
                                                                                                                                 Other Water


       3.40
       15.
            SOUTH COAST AIR QUALITY                                        6/2/2020                             $137.63          Secured debt
               MANAGEMENT DISTRICT                                                                                               Unsecured loan repayments
               FILE NUMBER 54296                                                                                                 Suppliers or vendors
               LOS ANGELES, CA 90074-4296                                                                                        Services
                                                                                                                                 Other Permits and Licenses


       3.40
       16.
            SOUTH FARMINGDALE WATER                                        4/14/2020                            $820.10          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               P.O. BOX 71420                                                                                                    Suppliers or vendors
               PHILADELPHIA, PA 19176-1420                                                                                       Services
                                                                                                                                 Other Water


       3.40
       17.
            SOUTHERN CALIFORNIA EDISON                                     3/17/2020                        $83,164.41           Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       18.
            SOUTHERN CALIFORNIA EDISON                                     3/24/2020                       $117,138.61           Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       19.
            SOUTHERN CALIFORNIA EDISON                                     3/27/2020                        $37,455.44           Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       20.
            SOUTHERN CALIFORNIA EDISON                                     3/31/2020                          $9,549.74          Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 509
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 530 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.40
       21.
            SOUTHERN CALIFORNIA EDISON                                     4/7/2020                         $77,958.40           Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       22.
            SOUTHERN CALIFORNIA EDISON                                     4/14/2020                       $153,117.22           Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       23.
            SOUTHERN CALIFORNIA EDISON                                     4/21/2020                        $59,051.05           Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       24.
            SOUTHERN CALIFORNIA EDISON                                     4/23/2020                        $16,195.28           Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       25.
            SOUTHERN CALIFORNIA EDISON                                     4/28/2020                          $9,021.61          Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       26.
            SOUTHERN CALIFORNIA EDISON                                     4/30/2020                        $12,764.51           Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       27.
            SOUTHERN CALIFORNIA EDISON                                     5/5/2020                           $8,640.09          Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       28.
            SOUTHERN CALIFORNIA EDISON                                     5/7/2020                         $49,626.13           Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 510
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 531 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.40
       29.
            SOUTHERN CALIFORNIA EDISON                                     5/12/2020                        $12,222.04           Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       30.
            SOUTHERN CALIFORNIA EDISON                                     5/14/2020                        $29,399.38           Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       31.
            SOUTHERN CALIFORNIA EDISON                                     5/19/2020                        $25,006.31           Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       32.
            SOUTHERN CALIFORNIA EDISON                                     5/21/2020                        $23,901.88           Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       33.
            SOUTHERN CALIFORNIA EDISON                                     5/26/2020                          $2,817.79          Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       34.
            SOUTHERN CALIFORNIA EDISON                                     5/28/2020                        $18,309.39           Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       35.
            SOUTHERN CALIFORNIA EDISON                                     5/29/2020                            $981.52          Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       36.
            SOUTHERN CALIFORNIA EDISON                                     6/4/2020                         $60,648.28           Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 511
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 532 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.40
       37.
            SOUTHERN CALIFORNIA EDISON                                     6/10/2020                        $24,884.13           Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       38.
            SOUTHERN CALIFORNIA EDISON                                     6/12/2020                        $58,326.66           Secured debt
               P.O. BOX 600                                                                                                      Unsecured loan repayments
               ROSEMEAD, CA 917710001                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.40
       39.
            SOUTHERN CALIFORNIA GAS                                        3/17/2020                        $12,283.08           Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       40.
            SOUTHERN CALIFORNIA GAS                                        3/24/2020                        $30,066.76           Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       41.
            SOUTHERN CALIFORNIA GAS                                        3/27/2020                        $16,644.10           Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       42.
            SOUTHERN CALIFORNIA GAS                                        3/31/2020                            $668.10          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       43.
            SOUTHERN CALIFORNIA GAS                                        4/7/2020                         $37,780.08           Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       44.
            SOUTHERN CALIFORNIA GAS                                        4/14/2020                        $12,346.71           Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 512
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 533 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.40
       45.
            SOUTHERN CALIFORNIA GAS                                        4/21/2020                        $10,711.18           Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       46.
            SOUTHERN CALIFORNIA GAS                                        4/23/2020                          $1,294.75          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       47.
            SOUTHERN CALIFORNIA GAS                                        4/28/2020                          $7,578.62          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       48.
            SOUTHERN CALIFORNIA GAS                                        4/30/2020                          $2,098.42          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       49.
            SOUTHERN CALIFORNIA GAS                                        5/5/2020                             $332.62          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       50.
            SOUTHERN CALIFORNIA GAS                                        5/7/2020                           $4,818.28          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       51.
            SOUTHERN CALIFORNIA GAS                                        5/12/2020                          $1,565.25          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       52.
            SOUTHERN CALIFORNIA GAS                                        5/14/2020                          $2,346.83          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 513
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 534 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.40
       53.
            SOUTHERN CALIFORNIA GAS                                        5/19/2020                          $1,442.34          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       54.
            SOUTHERN CALIFORNIA GAS                                        5/21/2020                          $1,224.33          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       55.
            SOUTHERN CALIFORNIA GAS                                        5/26/2020                            $526.31          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       56.
            SOUTHERN CALIFORNIA GAS                                        5/28/2020                          $1,523.23          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       57.
            SOUTHERN CALIFORNIA GAS                                        5/29/2020                            $498.80          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       58.
            SOUTHERN CALIFORNIA GAS                                        6/2/2020                               $17.21         Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       59.
            SOUTHERN CALIFORNIA GAS                                        6/4/2020                           $3,469.19          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       60.
            SOUTHERN CALIFORNIA GAS                                        6/10/2020                          $4,421.27          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 514
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 535 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.40
       61.
            SOUTHERN CALIFORNIA GAS                                        6/12/2020                          $1,618.77          Secured debt
               COMPANY                                                                                                           Unsecured loan repayments
               PO BOX C                                                                                                          Suppliers or vendors
               MONTEREY PARK, CA 91756                                                                                           Services
                                                                                                                                 Other Gas


       3.40
       62.
            SOUTHERN CALIFORNIA WATER                                      3/17/2020                          $1,280.26          Secured debt
               10852 S. CHERRY STREET                                                                                            Unsecured loan repayments
               LOS ALAMITOS, CA 90720                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.40
       63.
            SOUTHERN CALIFORNIA WATER                                      3/27/2020                            $382.46          Secured debt
               10852 S. CHERRY STREET                                                                                            Unsecured loan repayments
               LOS ALAMITOS, CA 90720                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.40
       64.
            SOUTHERN CALIFORNIA WATER                                      4/7/2020                               $40.49         Secured debt
               10852 S. CHERRY STREET                                                                                            Unsecured loan repayments
               LOS ALAMITOS, CA 90720                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.40
       65.
            SOUTHERN CALIFORNIA WATER                                      4/14/2020                              $24.25         Secured debt
               10852 S. CHERRY STREET                                                                                            Unsecured loan repayments
               LOS ALAMITOS, CA 90720                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.40
       66.
            SOUTHERN CALIFORNIA WATER                                      4/23/2020                            $671.68          Secured debt
               10852 S. CHERRY STREET                                                                                            Unsecured loan repayments
               LOS ALAMITOS, CA 90720                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.40
       67.
            SOUTHERN CALIFORNIA WATER                                      5/7/2020                             $189.68          Secured debt
               10852 S. CHERRY STREET                                                                                            Unsecured loan repayments
               LOS ALAMITOS, CA 90720                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.40
       68.
            SOUTHERN CALIFORNIA WATER                                      5/29/2020                            $247.49          Secured debt
               10852 S. CHERRY STREET                                                                                            Unsecured loan repayments
               LOS ALAMITOS, CA 90720                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 515
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 536 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.40
       69.
            SOUTHERN CALIFORNIA WATER                                      6/10/2020                            $179.62          Secured debt
               10852 S. CHERRY STREET                                                                                            Unsecured loan repayments
               LOS ALAMITOS, CA 90720                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.40
       70.
            SOUTHERN UNION GAS                                             3/17/2020                            $193.83          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       71.
            SOUTHERN UNION GAS                                             3/24/2020                          $3,103.45          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       72.
            SOUTHERN UNION GAS                                             3/27/2020                            $945.12          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       73.
            SOUTHERN UNION GAS                                             4/14/2020                            $411.55          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       74.
            SOUTHERN UNION GAS                                             4/21/2020                            $477.85          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       75.
            SOUTHERN UNION GAS                                             4/28/2020                            $804.45          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       76.
            SOUTHERN UNION GAS                                             5/14/2020                            $146.31          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 516
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 537 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.40
       77.
            SOUTHERN UNION GAS                                             5/19/2020                            $147.17          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       78.
            SOUTHERN UNION GAS                                             5/28/2020                            $317.64          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       79.
            SOUTHERN UNION GAS                                             6/10/2020                              $72.46         Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       80.
            SOUTHERN UNION GAS                                             6/12/2020                              $70.50         Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       81.
            SOUTHWEST GAS CORPORATION                                      3/24/2020                          $5,497.00          Secured debt
               P.O. BOX 98890                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 89150-0101                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       82.
            SOUTHWEST GAS CORPORATION                                      3/27/2020                          $2,369.57          Secured debt
               P.O. BOX 98890                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 89150-0101                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       83.
            SOUTHWEST GAS CORPORATION                                      4/7/2020                           $5,092.27          Secured debt
               P.O. BOX 98890                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 89150-0101                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       84.
            SOUTHWEST GAS CORPORATION                                      4/14/2020                          $1,116.94          Secured debt
               P.O. BOX 98890                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 89150-0101                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 517
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 538 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.40
       85.
            SOUTHWEST GAS CORPORATION                                      4/21/2020                          $1,674.58          Secured debt
               P.O. BOX 98890                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 89150-0101                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       86.
            SOUTHWEST GAS CORPORATION                                      4/23/2020                            $535.75          Secured debt
               P.O. BOX 98890                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 89150-0101                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       87.
            SOUTHWEST GAS CORPORATION                                      4/28/2020                            $445.47          Secured debt
               P.O. BOX 98890                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 89150-0101                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       88.
            SOUTHWEST GAS CORPORATION                                      4/30/2020                            $579.90          Secured debt
               P.O. BOX 98890                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 89150-0101                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       89.
            SOUTHWEST GAS CORPORATION                                      5/5/2020                             $211.44          Secured debt
               P.O. BOX 98890                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 89150-0101                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       90.
            SOUTHWEST GAS CORPORATION                                      5/14/2020                            $343.24          Secured debt
               P.O. BOX 98890                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 89150-0101                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       91.
            SOUTHWEST GAS CORPORATION                                      5/21/2020                            $577.73          Secured debt
               P.O. BOX 98890                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 89150-0101                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       92.
            SOUTHWEST GAS CORPORATION                                      5/26/2020                            $174.13          Secured debt
               P.O. BOX 98890                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 89150-0101                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 518
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 539 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.40
       93.
            SOUTHWEST GAS CORPORATION                                      5/29/2020                            $757.76          Secured debt
               P.O. BOX 98890                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 89150-0101                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       94.
            SOUTHWEST GAS CORPORATION                                      6/4/2020                             $173.02          Secured debt
               P.O. BOX 98890                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 89150-0101                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       95.
            SOUTHWEST GAS CORPORATION                                      6/10/2020                            $203.08          Secured debt
               P.O. BOX 98890                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 89150-0101                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       96.
            SOUTHWEST GAS CORPORATION                                      6/12/2020                            $336.56          Secured debt
               P.O. BOX 98890                                                                                                    Unsecured loan repayments
               LAS VEGAS, NV 89150-0101                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.40
       97.
            SOUTHWESTERN BELL - 930170                                     3/17/2020                            $336.97          Secured debt
               P.O. BOX 930170                                                                                                   Unsecured loan repayments
               DALLAS, TX 75393-0170                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.40
       98.
            SOUTHWESTERN BELL - 930170                                     3/24/2020                          $1,094.41          Secured debt
               P.O. BOX 930170                                                                                                   Unsecured loan repayments
               DALLAS, TX 75393-0170                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.40
       99.
            SOUTHWESTERN BELL - 930170                                     3/27/2020                          $4,284.17          Secured debt
               P.O. BOX 930170                                                                                                   Unsecured loan repayments
               DALLAS, TX 75393-0170                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.41
       00.
            SOUTHWESTERN BELL - 930170                                     4/7/2020                           $1,072.82          Secured debt
               P.O. BOX 930170                                                                                                   Unsecured loan repayments
               DALLAS, TX 75393-0170                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 519
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 540 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.41
       01.
            SOUTHWESTERN BELL - 930170                                     4/14/2020                            $341.93          Secured debt
               P.O. BOX 930170                                                                                                   Unsecured loan repayments
               DALLAS, TX 75393-0170                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.41
       02.
            SOUTHWESTERN BELL - 930170                                     4/23/2020                          $1,394.44          Secured debt
               P.O. BOX 930170                                                                                                   Unsecured loan repayments
               DALLAS, TX 75393-0170                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.41
       03.
            SOUTHWESTERN BELL - 930170                                     4/30/2020                          $4,626.82          Secured debt
               P.O. BOX 930170                                                                                                   Unsecured loan repayments
               DALLAS, TX 75393-0170                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.41
       04.
            SOUTHWESTERN BELL - 930170                                     5/14/2020                            $219.35          Secured debt
               P.O. BOX 930170                                                                                                   Unsecured loan repayments
               DALLAS, TX 75393-0170                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.41
       05.
            SOUTHWESTERN BELL - 930170                                     5/21/2020                          $1,819.29          Secured debt
               P.O. BOX 930170                                                                                                   Unsecured loan repayments
               DALLAS, TX 75393-0170                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.41
       06.
            SOUTHWESTERN BELL - 930170                                     5/28/2020                          $3,875.86          Secured debt
               P.O. BOX 930170                                                                                                   Unsecured loan repayments
               DALLAS, TX 75393-0170                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.41
       07.
            SOUTHWESTERN BELL - 930170                                     6/4/2020                           $1,072.52          Secured debt
               P.O. BOX 930170                                                                                                   Unsecured loan repayments
               DALLAS, TX 75393-0170                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.41
       08.
            SPORTS BODYWORK TECHNICIAN                                     4/10/2020                            $804.00          Secured debt
               98 1910 P KAAHUMANU STREE                                                                                         Unsecured loan repayments
               PEARL CITY, HI 96782                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 520
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 541 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.41
       09.
            SPORTS BODYWORK TECHNICIAN                                     5/6/2020                             $670.00          Secured debt
               98-1910 KAAHUMANU ST                                                                                              Unsecured loan repayments
               PEARL CITY, HI 96782                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       10.
            SPRING CYPRESS UTILITY TX                                      4/14/2020                            $434.32          Secured debt
               13518 ALDINE WEST FIELD                                                                                           Unsecured loan repayments
               HOUSTON, TX 77039                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.41
       11.
            SPRING CYPRESS UTILITY TX                                      5/14/2020                            $209.00          Secured debt
               13518 ALDINE WEST FIELD                                                                                           Unsecured loan repayments
               HOUSTON, TX 77039                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.41
       12.
            SPRING CYPRESS UTILITY TX                                      6/12/2020                            $199.19          Secured debt
               13518 ALDINE WEST FIELD                                                                                           Unsecured loan repayments
               HOUSTON, TX 77039                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.41
       13.
            SPRINT-NATIONAL ACCOUNTS                                       3/24/2020                              $84.79         Secured debt
               P.O. BOX 79255                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 917169260                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.41
       14.
            SPRINT-NATIONAL ACCOUNTS                                       3/27/2020                            $422.57          Secured debt
               P.O. BOX 79255                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 917169260                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.41
       15.
            SPRINT-NATIONAL ACCOUNTS                                       4/21/2020                              $84.56         Secured debt
               P.O. BOX 79255                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 917169260                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.41
       16.
            SPRINT-NATIONAL ACCOUNTS                                       4/23/2020                            $422.57          Secured debt
               P.O. BOX 79255                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 917169260                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 521
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 542 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.41
       17.
            SPRINT-NATIONAL ACCOUNTS                                       5/28/2020                              $84.57         Secured debt
               P.O. BOX 79255                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 917169260                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.41
       18.
            SPRINT-NATIONAL ACCOUNTS                                       6/12/2020                            $422.57          Secured debt
               P.O. BOX 79255                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 917169260                                                                                    Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.41
       19.
            SPROSTY NETWORK LLC                                            4/23/2020                        $20,000.00           Secured debt
               2625 CASTILLA ISLE                                                                                                Unsecured loan repayments
               FORT LAUDERDALE, FL 33301                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Professional Fees


       3.41
       20.
            SRPS                                                           3/19/2020                              $42.37         Secured debt
               PO BOX 504591                                                                                                     Unsecured loan repayments
               SAINT LOUIS, MO 63150                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       21.
            SRPS                                                           3/20/2020                              $23.38         Secured debt
               PO BOX 504591                                                                                                     Unsecured loan repayments
               SAINT LOUIS, MO 63150                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       22.
            SRPS                                                           4/3/2020                               $42.37         Secured debt
               PO BOX 504591                                                                                                     Unsecured loan repayments
               SAINT LOUIS, MO 63150                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       23.
            SRPS                                                           4/9/2020                             $106.37          Secured debt
               PO BOX 504591                                                                                                     Unsecured loan repayments
               SAINT LOUIS, MO 63150                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       24.
            SRPS                                                           4/16/2020                              $52.61         Secured debt
               PO BOX 504591                                                                                                     Unsecured loan repayments
               SAINT LOUIS, MO 63150                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 522
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 543 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.41
       25.
            SRPS                                                           4/16/2020                              $23.38         Secured debt
               PO BOX 504591                                                                                                     Unsecured loan repayments
               SAINT LOUIS, MO 63150                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       26.
            SRPS                                                           4/17/2020                              $44.94         Secured debt
               PO BOX 504591                                                                                                     Unsecured loan repayments
               SAINT LOUIS, MO 63150                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       27.
            ST MICHAEL SURGERY CENTER LLC                                  4/14/2020                            $704.61          Secured debt
               PO BOX 3777                                                                                                       Unsecured loan repayments
               HUNTINGTON BEACH, CA 92605                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       28.
            STACEY WENDELL ERVIN                                           4/23/2020                          $3,000.00          Secured debt
               2568 PASSAMONTE DRIVE                                                                                             Unsecured loan repayments
               WINTER PARK, FL 32792                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Field Marketing


       3.41
       29.
            STANDARD INSURANCE COMPANY                                     4/7/2020                           $1,421.26          Secured debt
               PO BOX 3358                                                                                                       Unsecured loan repayments
               PORTLAND, OR 97208-3358                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.41
       30.
            STANDARD INSURANCE COMPANY                                     4/14/2020                          $1,421.26          Secured debt
               PO BOX 3358                                                                                                       Unsecured loan repayments
               PORTLAND, OR 97208-3358                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.41
       31.
            STANDARD INSURANCE COMPANY                                     6/4/2020                           $1,421.26          Secured debt
               PO BOX 3358                                                                                                       Unsecured loan repayments
               PORTLAND, OR 97208-3358                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 523
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 544 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.41
       32.
            STANLEY CONVERGENT SECURITY                                    5/14/2020                          $1,216.78          Secured debt
               SOLUTIONS                                                                                                         Unsecured loan repayments
               DEPT CH 10651                                                                                                     Suppliers or vendors
               PALATINE, IL 60055                                                                                                Services
                                                                                                                                 Other Security Costs


       3.41
       33.
            STANLEY CONVERGENT SECURITY                                    5/19/2020                          $1,965.33          Secured debt
               SOLUTIONS                                                                                                         Unsecured loan repayments
               DEPT CH 10651                                                                                                     Suppliers or vendors
               PALATINE, IL 60055                                                                                                Services
                                                                                                                                 Other Security Costs


       3.41
       34.
            STAPLES CONTRACT & COMMERCIAL                                  6/12/2020                        $30,517.51           Secured debt
               LLC                                                                                                               Unsecured loan repayments
               PO BOX 70242                                                                                                      Suppliers or vendors
               PHILADELPHIA, PA 19176-0242                                                                                       Services
                                                                                                                                 Other Supplies


       3.41
       35.
            STATCARE O & P DME PROVIDER                                    5/6/2020                             $487.50          Secured debt
               16903 RED OAK DR STE 260                                                                                          Unsecured loan repayments
               HOUSTON, TX 77090                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       36.
            STATE BOARD OF EQUALIZATION                                    3/27/2020                       $210,301.00           Secured debt
               P.O. BOX 942879                                                                                                   Unsecured loan repayments
               SACRAMENTO, CA 94279-8064                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Sales Tax Payable


       3.41
       37.
            STATE BOARD OF EQUALIZATION                                    4/30/2020                       $135,183.00           Secured debt
               P.O. BOX 942879                                                                                                   Unsecured loan repayments
               SACRAMENTO, CA 94279-8064                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Sales Tax Payable


       3.41
       38.
            STATE BOARD OF EQUALIZATION                                    5/26/2020                          $1,467.00          Secured debt
               P.O. BOX 942879                                                                                                   Unsecured loan repayments
               SACRAMENTO, CA 94279-8064                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Sales Tax Payable


       3.41
       39.
            STATE OF DELAWARE DEPARTMENT                                   5/14/2020                          $4,146.00          Secured debt
               OF STATE                                                                                                          Unsecured loan repayments
               DIVISION OF CORPORATIONS                                                                                          Suppliers or vendors
               PO BOX 898                                                                                                        Services
               DOVER, DE 19903
                                                                                                                                 Other State Franchise Tax




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 524
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 545 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.41
       40.
            STATE OF FLORIDA DEPT. OF                                      5/5/2020                           $2,500.00          Secured debt
               HEALTH                                                                                                            Unsecured loan repayments
               BROWARD COUNTY HEALTH DEPT.                                                                                       Suppliers or vendors
               ATTN: ACCOUNTS RECEIVABLE                                                                                         Services
               FT. LAUDERDALE, FL 33315-2613
                                                                                                                                 Other Permits and Licenses


       3.41
       41.
            STATE OF FLORIDA DEPT. OF                                      5/12/2020                          $1,575.00          Secured debt
               HEALTH                                                                                                            Unsecured loan repayments
               BROWARD COUNTY HEALTH DEPT.                                                                                       Suppliers or vendors
               ATTN: ACCOUNTS RECEIVABLE                                                                                         Services
               FT. LAUDERDALE, FL 33315-2613
                                                                                                                                 Other Permits and Licenses


       3.41
       42.
            STATE OF FLORIDA, DEPARTMENT OF                                6/2/2020                             $625.00          Secured debt
               HEALTH                                                                                                            Unsecured loan repayments
               MIAMI DADE COUNTY HEALTH                                                                                          Suppliers or vendors
               DEPARTMENT                                                                                                        Services
               1725 NW 167 ST
               MIAMI, FL 33056                                                                                                   Other Permits and Licenses


       3.41
       43.
            STATE OF NEW JERSEY                                            4/21/2020                       $423,286.06           Secured debt
               DIVISION OF TAXATION                                                                                              Unsecured loan repayments
               P.O. BOX 193                                                                                                      Suppliers or vendors
               TRENTON, NJ 8646                                                                                                  Services
                                                                                                                                 Other Sales Tax Payable


       3.41
       44.
            STATE STREET                                                   3/24/2020                       $477,222.48           Secured debt
               ATTN: CHRISTY RENN                                                                                                Unsecured loan repayments
               200 CLARENDON ST., 14TH FLOOR                                                                                     Suppliers or vendors
               BOSTON, MA 2116                                                                                                   Services
                                                                                                                                 Other 401(K) Contributions


       3.41
       45.
            STATE STREET                                                   4/14/2020                       $376,562.85           Secured debt
               ATTN: CHRISTY RENN                                                                                                Unsecured loan repayments
               200 CLARENDON ST., 14TH FLOOR                                                                                     Suppliers or vendors
               BOSTON, MA 2116                                                                                                   Services
                                                                                                                                 Other 401(K) Contributions


       3.41
       46.
            STATE STREET                                                   4/21/2020                       $248,041.71           Secured debt
               ATTN: CHRISTY RENN                                                                                                Unsecured loan repayments
               200 CLARENDON ST., 14TH FLOOR                                                                                     Suppliers or vendors
               BOSTON, MA 2116                                                                                                   Services
                                                                                                                                 Other 401(K) Contributions


       3.41
       47.
            STATE STREET                                                   5/5/2020                        $233,205.45           Secured debt
               ATTN: CHRISTY RENN                                                                                                Unsecured loan repayments
               200 CLARENDON ST., 14TH FLOOR                                                                                     Suppliers or vendors
               BOSTON, MA 2116                                                                                                   Services
                                                                                                                                 Other 401(K) Contributions




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 525
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 546 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.41
       48.
            STATE STREET                                                   5/19/2020                       $126,313.25           Secured debt
               ATTN: CHRISTY RENN                                                                                                Unsecured loan repayments
               200 CLARENDON ST., 14TH FLOOR                                                                                     Suppliers or vendors
               BOSTON, MA 2116                                                                                                   Services
                                                                                                                                 Other 401(K) Contributions


       3.41
       49.
            STATE STREET                                                   6/2/2020                         $99,139.00           Secured debt
               ATTN: CHRISTY RENN                                                                                                Unsecured loan repayments
               200 CLARENDON ST., 14TH FLOOR                                                                                     Suppliers or vendors
               BOSTON, MA 2116                                                                                                   Services
                                                                                                                                 Other 401(K) Contributions


       3.41
       50.
            STATE STREET                                                   6/12/2020                       $113,662.12           Secured debt
               ATTN: CHRISTY RENN                                                                                                Unsecured loan repayments
               200 CLARENDON ST., 14TH FLOOR                                                                                     Suppliers or vendors
               BOSTON, MA 2116                                                                                                   Services
                                                                                                                                 Other 401(K) Contributions


       3.41
       51.
            STEPHEN E HARE                                                 4/14/2020                               $0.01         Secured debt
               1694 SABAL PALM DR                                                                                                Unsecured loan repayments
               BOCA RATON, FL 33432                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.41
       52.
            STEPHEN E HARE                                                 4/16/2020                        $25,000.00           Secured debt
               1694 SABAL PALM DR                                                                                                Unsecured loan repayments
               BOCA RATON, FL 33432                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.41
       53.
            STEPHEN E HARE                                                 5/5/2020                         $25,000.00           Secured debt
               1694 SABAL PALM DR                                                                                                Unsecured loan repayments
               BOCA RATON, FL 33432                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.41
       54.
            STEPHEN E HARE                                                 5/12/2020                        $10,000.00           Secured debt
               1694 SABAL PALM DR                                                                                                Unsecured loan repayments
               BOCA RATON, FL 33432                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.41
       55.
            STEPHEN E HARE                                                 6/4/2020                         $35,000.00           Secured debt
               1694 SABAL PALM DR                                                                                                Unsecured loan repayments
               BOCA RATON, FL 33432                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 526
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 547 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.41
       56.
            STEWART, GREENBLATT, MANNING                                   6/10/2020                            $540.00          Secured debt
               &BAEZ                                                                                                             Unsecured loan repayments
               6800 JERICHO TURNPIKE                                                                                             Suppliers or vendors
               SUITE-100-W                                                                                                       Services
               SYOSSET, NY 11791
                                                                                                                                 Other Workers Comp Claim


       3.41
       57.
            STEWART, GREENBLATT, MANNING                                   6/10/2020                            $320.00          Secured debt
               &BAEZ                                                                                                             Unsecured loan repayments
               6800 JERICHO TURNPIKE                                                                                             Suppliers or vendors
               SUITE-100-W                                                                                                       Services
               SYOSSET, NY 11791
                                                                                                                                 Other Workers Comp Claim


       3.41
       58.
            STORMS KATHY,                                                  5/18/2020                            $320.00          Secured debt
               121 ALAMO RANCH RD                                                                                                Unsecured loan repayments
               ALAMO, CA 945072031                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       59.
            STORMS, KATHY                                                  3/23/2020                            $320.00          Secured debt
               121 ALAMO RANCH RD                                                                                                Unsecured loan repayments
               ALAMO, CA 945072031                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       60.
            STORMS, KATHY                                                  4/6/2020                             $320.00          Secured debt
               121 ALAMO RANCH RD                                                                                                Unsecured loan repayments
               ALAMO, CA 945072031                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       61.
            STORMS, KATHY                                                  4/20/2020                            $320.00          Secured debt
               121 ALAMO RANCH RD                                                                                                Unsecured loan repayments
               ALAMO, CA 945072031                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       62.
            STORMS, KATHY                                                  5/4/2020                             $320.00          Secured debt
               121 ALAMO RANCH RD                                                                                                Unsecured loan repayments
               ALAMO, CA 945072031                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       63.
            STORMS, KATHY                                                  5/18/2020                            $320.00          Secured debt
               121 ALAMO RANCH RD                                                                                                Unsecured loan repayments
               ALAMO, CA 945072031                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 527
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 548 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.41
       64.
            STORMS, KATHY                                                  5/18/2020                           $-320.00          Secured debt
               121 ALAMO RANCH RD                                                                                                Unsecured loan repayments
               ALAMO, CA 945072031                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       65.
            STORMS, KATHY                                                  6/1/2020                             $320.00          Secured debt
               121 ALAMO RANCH RD                                                                                                Unsecured loan repayments
               ALAMO, CA 945072031                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       66.
            SUBURBAN EAST SALEM WATER                                      5/12/2020                            $184.24          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               3805 LABRANCH ST. SE                                                                                              Suppliers or vendors
               SALEM, OR 97301                                                                                                   Services
                                                                                                                                 Other Water


       3.41
       67.
            SUBURBAN WATER SYSTEMS                                         3/24/2020                          $2,895.76          Secured debt
               1211 E. CENTER COURT DR.                                                                                          Unsecured loan repayments
               COVINA, CA 91724                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.41
       68.
            SUBURBAN WATER SYSTEMS                                         4/7/2020                             $520.75          Secured debt
               1211 E. CENTER COURT DR.                                                                                          Unsecured loan repayments
               COVINA, CA 91724                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.41
       69.
            SUBURBAN WATER SYSTEMS                                         4/14/2020                          $2,092.70          Secured debt
               1211 E. CENTER COURT DR.                                                                                          Unsecured loan repayments
               COVINA, CA 91724                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.41
       70.
            SUBURBAN WATER SYSTEMS                                         4/21/2020                            $883.15          Secured debt
               1211 E. CENTER COURT DR.                                                                                          Unsecured loan repayments
               COVINA, CA 91724                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.41
       71.
            SUBURBAN WATER SYSTEMS                                         4/28/2020                            $880.26          Secured debt
               1211 E. CENTER COURT DR.                                                                                          Unsecured loan repayments
               COVINA, CA 91724                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 528
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 549 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.41
       72.
            SUBURBAN WATER SYSTEMS                                         5/12/2020                            $954.92          Secured debt
               1211 E. CENTER COURT DR.                                                                                          Unsecured loan repayments
               COVINA, CA 91724                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.41
       73.
            SUBURBAN WATER SYSTEMS                                         6/2/2020                             $768.55          Secured debt
               1211 E. CENTER COURT DR.                                                                                          Unsecured loan repayments
               COVINA, CA 91724                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.41
       74.
            SUBURBAN WATER SYSTEMS                                         6/4/2020                             $203.38          Secured debt
               1211 E. CENTER COURT DR.                                                                                          Unsecured loan repayments
               COVINA, CA 91724                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.41
       75.
            SUBURBAN WATER SYSTEMS                                         6/12/2020                            $516.71          Secured debt
               1211 E. CENTER COURT DR.                                                                                          Unsecured loan repayments
               COVINA, CA 91724                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.41
       76.
            SUNVALLEY SHOPPING CENTER LLC                                  4/2/2020                                $0.01         Secured debt
               DEPARTMENT 57901                                                                                                  Unsecured loan repayments
               P.O. BOX 67000                                                                                                    Suppliers or vendors
               DETROIT, MI 48267-0579                                                                                            Services
                                                                                                                                 Other Rent Payable


       3.41
       77.
            SUPREME SECURITY SYSTEMS INC                                   5/14/2020                            $592.28          Secured debt
               PO BOX 3878                                                                                                       Unsecured loan repayments
               UNION, NJ 07083-1890                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.41
       78.
            SWEETWATER AUTHORITY                                           4/30/2020                          $1,096.66          Secured debt
               505 GARRETT AVENUE                                                                                                Unsecured loan repayments
               CHULA VISTA, CA 91910                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.41
       79.
            TACOMA - PIERCE COUNTY                                         4/7/2020                           $2,860.00          Secured debt
               HEALTH DEPARTMENT                                                                                                 Unsecured loan repayments
               3629 SOUTH D. STREET                                                                                              Suppliers or vendors
               TACOMA, WA 98418-6813                                                                                             Services
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 529
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 550 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.41
       80.
            TAGBOARD INC                                                   4/14/2020                               $0.01         Secured debt
               8383 158TH AVE NE                                                                                                 Unsecured loan repayments
               SUITE 110                                                                                                         Suppliers or vendors
               REDMOND, WA 98052                                                                                                 Services
                                                                                                                                 Other Security Costs


       3.41
       81.
            TAMPA PAIN RELIEF CENTER                                       3/17/2020                            $115.43          Secured debt
               PO BOX 636631 SUITE 100                                                                                           Unsecured loan repayments
               CINCINNATI, OH 45263                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       82.
            TAMPA PAIN RELIEF CENTER                                       4/17/2020                              $55.29         Secured debt
               PO BOX 636631 SUITE 100                                                                                           Unsecured loan repayments
               CINCINNATI, OH 45263                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       83.
            TAMPA PAIN RELIEF CENTER                                       4/29/2020                            $114.46          Secured debt
               PO BOX 636631                                                                                                     Unsecured loan repayments
               CINCINNATI, OH 45263                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       84.
            TAMPA PAIN RELIEF CENTERS                                      5/25/2020                              $65.96         Secured debt
               PO BOX 636631                                                                                                     Unsecured loan repayments
               CINCINNATI, OH 45263                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.41
       85.
            TARA SUE GALLY                                                 4/9/2020                           $2,293.18          Secured debt
               10191 EAGLE CREEK CENTER BLVD.                                                                                    Unsecured loan repayments
               ORLANDO, FL 32832                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


       3.41
       86.
            TARA SUE GALLY                                                 6/2/2020                           $1,146.59          Secured debt
               10191 EAGLE CREEK CENTER BLVD.                                                                                    Unsecured loan repayments
               ORLANDO, FL 32832                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


       3.41
       87.
            TARRANT COUNTY HEALTH                                          4/28/2020                            $500.00          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               1101 S. MAIN STREET                                                                                               Suppliers or vendors
               SUITE 2300                                                                                                        Services
               FORT WORTH, TX 76104-4802
                                                                                                                                 Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 530
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 551 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.41
       88.
            TAX COMPLIANCE, INC                                            4/23/2020                        $27,229.73           Secured debt
               13500 EVENING CREEK DRIVE N.                                                                                      Unsecured loan repayments
               SUITE 500                                                                                                         Suppliers or vendors
               SAN DIEGO, CA 92128                                                                                               Services
                                                                                                                                 Other Software as a Service


       3.41
       89.
            TAX COMPLIANCE, INC                                            5/26/2020                        $14,147.88           Secured debt
               13500 EVENING CREEK DRIVE N.                                                                                      Unsecured loan repayments
               SUITE 500                                                                                                         Suppliers or vendors
               SAN DIEGO, CA 92128                                                                                               Services
                                                                                                                                 Other Software as a Service


       3.41
       90.
            TAYLORSVILLE-BENNION                                           4/14/2020                            $502.69          Secured debt
               IMPROVEMENT DIST.                                                                                                 Unsecured loan repayments
               P.O. BOX 27513                                                                                                    Suppliers or vendors
               SALT LAKE CITY, UT 84127-0513                                                                                     Services
                                                                                                                                 Other Water


       3.41
       91.
            TAYLORSVILLE-BENNION                                           5/14/2020                            $383.87          Secured debt
               IMPROVEMENT DIST.                                                                                                 Unsecured loan repayments
               P.O. BOX 27513                                                                                                    Suppliers or vendors
               SALT LAKE CITY, UT 84127-0513                                                                                     Services
                                                                                                                                 Other Water


       3.41
       92.
            TAYLORSVILLE-BENNION                                           6/12/2020                            $383.87          Secured debt
               IMPROVEMENT DIST.                                                                                                 Unsecured loan repayments
               P.O. BOX 27513                                                                                                    Suppliers or vendors
               SALT LAKE CITY, UT 84127-0513                                                                                     Services
                                                                                                                                 Other Water


       3.41
       93.
            TECO                                                           3/17/2020                            $383.58          Secured debt
               PO BOX 31017                                                                                                      Unsecured loan repayments
               TAMPA, FL 33631-3017                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.41
       94.
            TECO                                                           3/24/2020                            $691.83          Secured debt
               PO BOX 31017                                                                                                      Unsecured loan repayments
               TAMPA, FL 33631-3017                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.41
       95.
            TECO                                                           4/7/2020                           $1,970.77          Secured debt
               PO BOX 31017                                                                                                      Unsecured loan repayments
               TAMPA, FL 33631-3017                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 531
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 552 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.41
       96.
            TECO                                                           4/14/2020                            $226.31          Secured debt
               PO BOX 31017                                                                                                      Unsecured loan repayments
               TAMPA, FL 33631-3017                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.41
       97.
            TECO                                                           4/21/2020                            $427.90          Secured debt
               PO BOX 31017                                                                                                      Unsecured loan repayments
               TAMPA, FL 33631-3017                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.41
       98.
            TECO                                                           4/28/2020                            $168.01          Secured debt
               PO BOX 31017                                                                                                      Unsecured loan repayments
               TAMPA, FL 33631-3017                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.41
       99.
            TECO                                                           4/30/2020                            $294.18          Secured debt
               PO BOX 31017                                                                                                      Unsecured loan repayments
               TAMPA, FL 33631-3017                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       00.
            TECO                                                           5/5/2020                               $45.56         Secured debt
               PO BOX 31017                                                                                                      Unsecured loan repayments
               TAMPA, FL 33631-3017                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       01.
            TECO                                                           5/12/2020                              $64.21         Secured debt
               PO BOX 31017                                                                                                      Unsecured loan repayments
               TAMPA, FL 33631-3017                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       02.
            TECO                                                           5/14/2020                              $67.17         Secured debt
               PO BOX 31017                                                                                                      Unsecured loan repayments
               TAMPA, FL 33631-3017                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       03.
            TECO                                                           5/19/2020                              $49.03         Secured debt
               PO BOX 31017                                                                                                      Unsecured loan repayments
               TAMPA, FL 33631-3017                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 532
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 553 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.42
       04.
            TECO                                                           5/21/2020                              $63.00         Secured debt
               PO BOX 31017                                                                                                      Unsecured loan repayments
               TAMPA, FL 33631-3017                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       05.
            TECO                                                           5/29/2020                            $219.28          Secured debt
               PO BOX 31017                                                                                                      Unsecured loan repayments
               TAMPA, FL 33631-3017                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       06.
            TECO                                                           6/4/2020                             $126.86          Secured debt
               PO BOX 31017                                                                                                      Unsecured loan repayments
               TAMPA, FL 33631-3017                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       07.
            TECO                                                           6/12/2020                            $179.55          Secured debt
               PO BOX 31017                                                                                                      Unsecured loan repayments
               TAMPA, FL 33631-3017                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       08.
            TERESA GOYETTE                                                 4/21/2020                          $1,107.14          Secured debt
               6304 E. LAGUNA                                                                                                    Unsecured loan repayments
               LITTLETON, CO 80130                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


       3.42
       09.
            TERESA GOYETTE                                                 5/19/2020                          $1,107.14          Secured debt
               6304 E. LAGUNA                                                                                                    Unsecured loan repayments
               LITTLETON, CO 80130                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


       3.42
       10.
            TERRI HOFFMAN-REYES                                            5/5/2020                             $764.44          Secured debt
               780 CALAMUS PALM PL.                                                                                              Unsecured loan repayments
               HENDERSON, NV 89011-2647                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


       3.42
       11.
            TEXAS STATE CONTROLLER OF                                      3/24/2020                     $1,043,008.24           Secured debt
               PUBLIC ACCTS.                                                                                                     Unsecured loan repayments
               PO BOX 13528                                                                                                      Suppliers or vendors
               AUSTIN, TX 78711-9939                                                                                             Services
                                                                                                                                 Other Miscellaneous Income




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 533
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 554 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.42
       12.
            TEXAS STATE CONTROLLER OF                                      4/21/2020                       $905,221.76           Secured debt
               PUBLIC ACCTS.                                                                                                     Unsecured loan repayments
               PO BOX 13528                                                                                                      Suppliers or vendors
               AUSTIN, TX 78711-9939                                                                                             Services
                                                                                                                                 Other Miscellaneous Income


       3.42
       13.
            TEXAS STATE CONTROLLER OF                                      5/21/2020                          $1,798.29          Secured debt
               PUBLIC ACCTS.                                                                                                     Unsecured loan repayments
               PO BOX 13528                                                                                                      Suppliers or vendors
               AUSTIN, TX 78711-9939                                                                                             Services
                                                                                                                                 Other Miscellaneous Income


       3.42
       14.
            THE GAS COMPANY                                                3/17/2020                          $1,236.85          Secured debt
               515 KAMAKEE STREET                                                                                                Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       15.
            THE GAS COMPANY                                                3/24/2020                          $5,007.26          Secured debt
               515 KAMAKEE STREET                                                                                                Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       16.
            THE GAS COMPANY                                                4/7/2020                           $2,211.66          Secured debt
               515 KAMAKEE STREET                                                                                                Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       17.
            THE GAS COMPANY                                                4/14/2020                          $6,490.18          Secured debt
               515 KAMAKEE STREET                                                                                                Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       18.
            THE GAS COMPANY                                                4/28/2020                          $1,120.29          Secured debt
               515 KAMAKEE STREET                                                                                                Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       19.
            THE GAS COMPANY                                                4/30/2020                            $258.93          Secured debt
               515 KAMAKEE STREET                                                                                                Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 534
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 555 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.42
       20.
            THE GAS COMPANY                                                5/7/2020                             $276.68          Secured debt
               515 KAMAKEE STREET                                                                                                Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       21.
            THE GAS COMPANY                                                5/12/2020                            $669.32          Secured debt
               515 KAMAKEE STREET                                                                                                Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       22.
            THE GAS COMPANY                                                5/26/2020                            $219.87          Secured debt
               515 KAMAKEE STREET                                                                                                Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       23.
            THE GAS COMPANY                                                5/29/2020                               $8.49         Secured debt
               515 KAMAKEE STREET                                                                                                Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       24.
            THE GAS COMPANY                                                6/2/2020                             $241.16          Secured debt
               515 KAMAKEE STREET                                                                                                Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       25.
            THE GAS COMPANY                                                6/10/2020                            $696.34          Secured debt
               515 KAMAKEE STREET                                                                                                Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       26.
            THE GAS COMPANY                                                6/12/2020                            $219.87          Secured debt
               515 KAMAKEE STREET                                                                                                Unsecured loan repayments
               HONOLULU, HI 96814                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.42
       27.
            THE IMAGING CENTER                                             4/9/2020                             $163.42          Secured debt
               PO BOX 271460                                                                                                     Unsecured loan repayments
               FORT COLLINS, CO 80527                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 535
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 556 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.42
       28.
            THE IMAGING CENTER                                             4/21/2020                          $1,480.00          Secured debt
               PO BOX 271460                                                                                                     Unsecured loan repayments
               FORT COLLINS, CO 805271460                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.42
       29.
            THE IMAGING CENTER                                             4/27/2020                            $310.39          Secured debt
               PO BOX 271460                                                                                                     Unsecured loan repayments
               FORT COLLINS, CO 80527                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.42
       30.
            THE RAWLINGS COMPANY LLC                                       5/19/2020                          $1,381.98          Secured debt
               PO BOX 2000                                                                                                       Unsecured loan repayments
               LAGRANGE, KY 40031                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.42
       31.
            THE RAWLINGS COMPANY LLC                                       5/18/2020                              $61.00         Secured debt
               ATTN: JENNA FLORENC                                                                                               Unsecured loan repayments
               PO BOX 2000                                                                                                       Suppliers or vendors
               LAGRANGE, KY 400312000                                                                                            Services
                                                                                                                                 Other Workers Comp Claim


       3.42
       32.
            THE TOWN OF APPLE VALLEY                                       4/14/2020                            $109.51          Secured debt
               14955 DALE EVANS PKWY                                                                                             Unsecured loan repayments
               APPLE VALLEY, CA 92307                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.42
       33.
            THE TOWN OF APPLE VALLEY                                       5/7/2020                             $554.59          Secured debt
               14955 DALE EVANS PKWY                                                                                             Unsecured loan repayments
               APPLE VALLEY, CA 92307                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.42
       34.
            THE TOWN OF APPLE VALLEY                                       6/12/2020                            $554.59          Secured debt
               14955 DALE EVANS PKWY                                                                                             Unsecured loan repayments
               APPLE VALLEY, CA 92307                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.42
       35.
            THERAPEUTIC ASSOCIATES INC                                     3/18/2020                            $251.90          Secured debt
               PO BOX 18791 SUITE 300                                                                                            Unsecured loan repayments
               BELFAST, ME 4915                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 536
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 557 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.42
       36.
            THERAPEUTIC ASSOCIATES INC                                     4/9/2020                             $267.28          Secured debt
               PO BOX 18791 SUITE 300                                                                                            Unsecured loan repayments
               BELFAST, ME 4915                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.42
       37.
            THERAPEUTIC ASSOCIATES INC                                     4/23/2020                            $247.17          Secured debt
               PO BOX 18791 SUITE 300                                                                                            Unsecured loan repayments
               BELFAST, ME 4915                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.42
       38.
            THERAPEUTIC ASSOCIATES INC                                     5/6/2020                             $200.46          Secured debt
               PO BOX 18791 SUITE 300                                                                                            Unsecured loan repayments
               BELFAST, ME 4915                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.42
       39.
            THOMAS J. GROGAN MDA MEDICAL                                   3/21/2020                            $800.00          Secured debt
               CORPORATI                                                                                                         Unsecured loan repayments
               11704 WILSHIRE BLVD                                                                                               Suppliers or vendors
               LOS ANGELES, CA 90025                                                                                             Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.42
       40.
            TILFORD, STEVE                                                 3/25/2020                            $166.63          Secured debt
               27645 SWEETBRIER LN                                                                                               Unsecured loan repayments
               MISSION VIEJO, CA 926916673                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.42
       41.
            TILFORD, STEVE                                                 3/25/2020                          $2,598.86          Secured debt
               27645 SWEETBRIER LN                                                                                               Unsecured loan repayments
               MISSION VIEJO, CA 926916673                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.42
       42.
            TILFORD, STEVE                                                 4/8/2020                           $2,598.86          Secured debt
               27645 SWEETBRIER LN                                                                                               Unsecured loan repayments
               MISSION VIEJO, CA 926916673                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.42
       43.
            TILFORD, STEVE                                                 4/22/2020                          $2,598.86          Secured debt
               27645 SWEETBRIER LN                                                                                               Unsecured loan repayments
               MISSION VIEJO, CA 926916673                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 537
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 558 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.42
       44.
            TILFORD, STEVE                                                 5/6/2020                           $2,598.86          Secured debt
               27645 SWEETBRIER LN                                                                                               Unsecured loan repayments
               MISSION VIEJO, CA 926916673                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.42
       45.
            TILFORD, STEVE                                                 5/20/2020                          $2,598.86          Secured debt
               27645 SWEETBRIER LN                                                                                               Unsecured loan repayments
               MISSION VIEJO, CA 926916673                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.42
       46.
            TILFORD, STEVE                                                 6/3/2020                           $2,598.86          Secured debt
               27645 SWEETBRIER LN                                                                                               Unsecured loan repayments
               MISSION VIEJO, CA 926916673                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.42
       47.
            TIME WARNER CABLE                                              3/17/2020                            $607.55          Secured debt
               P.O. BOX 60074                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 91716-0074                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       48.
            TIME WARNER CABLE                                              3/24/2020                          $1,377.82          Secured debt
               P.O. BOX 60074                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 91716-0074                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       49.
            TIME WARNER CABLE                                              4/7/2020                           $1,723.43          Secured debt
               P.O. BOX 60074                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 91716-0074                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       50.
            TIME WARNER CABLE                                              4/14/2020                            $259.35          Secured debt
               P.O. BOX 60074                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 91716-0074                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       51.
            TIME WARNER CABLE                                              4/21/2020                          $1,531.93          Secured debt
               P.O. BOX 60074                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 91716-0074                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 538
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 559 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.42
       52.
            TIME WARNER CABLE                                              4/23/2020                            $446.15          Secured debt
               P.O. BOX 60074                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 91716-0074                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       53.
            TIME WARNER CABLE                                              4/28/2020                            $461.44          Secured debt
               P.O. BOX 60074                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 91716-0074                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       54.
            TIME WARNER CABLE                                              5/12/2020                            $749.02          Secured debt
               P.O. BOX 60074                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 91716-0074                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       55.
            TIME WARNER CABLE                                              5/14/2020                            $666.54          Secured debt
               P.O. BOX 60074                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 91716-0074                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       56.
            TIME WARNER CABLE                                              5/19/2020                          $1,134.27          Secured debt
               P.O. BOX 60074                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 91716-0074                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       57.
            TIME WARNER CABLE                                              5/26/2020                            $446.15          Secured debt
               P.O. BOX 60074                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 91716-0074                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       58.
            TIME WARNER CABLE                                              5/29/2020                            $614.38          Secured debt
               P.O. BOX 60074                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 91716-0074                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       59.
            TIME WARNER CABLE                                              6/2/2020                             $535.53          Secured debt
               P.O. BOX 60074                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 91716-0074                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 539
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 560 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.42
       60.
            TIME WARNER CABLE                                              6/10/2020                            $304.37          Secured debt
               P.O. BOX 60074                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 91716-0074                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       61.
            TIME WARNER CABLE                                              6/12/2020                          $2,280.95          Secured debt
               P.O. BOX 60074                                                                                                    Unsecured loan repayments
               CITY OF INDUSTRY, CA 91716-0074                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       62.
            TIME WARNER CABLE ENTERPRISES                                  3/17/2020                        $13,321.79           Secured debt
               PO BOX 223085                                                                                                     Unsecured loan repayments
               PITTSBURGH, PA 15251                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.42
       63.
            TIME WARNER CABLE ENTERPRISES                                  4/14/2020                        $13,321.79           Secured debt
               PO BOX 223085                                                                                                     Unsecured loan repayments
               PITTSBURGH, PA 15251                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.42
       64.
            TIME WARNER CABLE ENTERPRISES                                  5/21/2020                        $13,287.82           Secured debt
               PO BOX 223085                                                                                                     Unsecured loan repayments
               PITTSBURGH, PA 15251                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.42
       65.
            TIME WARNER CABLE ENTERPRISES                                  6/12/2020                          $7,137.22          Secured debt
               PO BOX 223085                                                                                                     Unsecured loan repayments
               PITTSBURGH, PA 15251                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.42
       66.
            TIME WARNER CABLE OCEANIC                                      3/17/2020                            $370.71          Secured debt
               74-5605 LUHIA ST STE B-1                                                                                          Unsecured loan repayments
               KAILUA-KONA, HI 96740                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 540
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 561 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.42
       67.
            TIME WARNER CABLE OCEANIC                                      3/24/2020                            $666.51          Secured debt
               74-5605 LUHIA ST STE B-1                                                                                          Unsecured loan repayments
               KAILUA-KONA, HI 96740                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       68.
            TIME WARNER CABLE OCEANIC                                      3/27/2020                            $280.66          Secured debt
               74-5605 LUHIA ST STE B-1                                                                                          Unsecured loan repayments
               KAILUA-KONA, HI 96740                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       69.
            TIME WARNER CABLE OCEANIC                                      4/7/2020                             $346.77          Secured debt
               74-5605 LUHIA ST STE B-1                                                                                          Unsecured loan repayments
               KAILUA-KONA, HI 96740                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       70.
            TIME WARNER CABLE OCEANIC                                      4/14/2020                          $1,727.09          Secured debt
               74-5605 LUHIA ST STE B-1                                                                                          Unsecured loan repayments
               KAILUA-KONA, HI 96740                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       71.
            TIME WARNER CABLE OCEANIC                                      4/21/2020                            $798.69          Secured debt
               74-5605 LUHIA ST STE B-1                                                                                          Unsecured loan repayments
               KAILUA-KONA, HI 96740                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       72.
            TIME WARNER CABLE OCEANIC                                      4/28/2020                            $613.88          Secured debt
               74-5605 LUHIA ST STE B-1                                                                                          Unsecured loan repayments
               KAILUA-KONA, HI 96740                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       73.
            TIME WARNER CABLE OCEANIC                                      4/30/2020                            $333.29          Secured debt
               74-5605 LUHIA ST STE B-1                                                                                          Unsecured loan repayments
               KAILUA-KONA, HI 96740                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       74.
            TIME WARNER CABLE OCEANIC                                      5/12/2020                          $4,687.05          Secured debt
               74-5605 LUHIA ST STE B-1                                                                                          Unsecured loan repayments
               KAILUA-KONA, HI 96740                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 541
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 562 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.42
       75.
            TIME WARNER CABLE OCEANIC                                      5/14/2020                            $427.98          Secured debt
               74-5605 LUHIA ST STE B-1                                                                                          Unsecured loan repayments
               KAILUA-KONA, HI 96740                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       76.
            TIME WARNER CABLE OCEANIC                                      5/19/2020                            $370.71          Secured debt
               74-5605 LUHIA ST STE B-1                                                                                          Unsecured loan repayments
               KAILUA-KONA, HI 96740                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       77.
            TIME WARNER CABLE OCEANIC                                      5/26/2020                            $147.26          Secured debt
               74-5605 LUHIA ST STE B-1                                                                                          Unsecured loan repayments
               KAILUA-KONA, HI 96740                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       78.
            TIME WARNER CABLE OCEANIC                                      5/28/2020                              $52.63         Secured debt
               74-5605 LUHIA ST STE B-1                                                                                          Unsecured loan repayments
               KAILUA-KONA, HI 96740                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       79.
            TIME WARNER CABLE OCEANIC                                      5/29/2020                            $747.28          Secured debt
               74-5605 LUHIA ST STE B-1                                                                                          Unsecured loan repayments
               KAILUA-KONA, HI 96740                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       80.
            TIME WARNER CABLE OCEANIC                                      6/10/2020                          $5,033.82          Secured debt
               74-5605 LUHIA ST STE B-1                                                                                          Unsecured loan repayments
               KAILUA-KONA, HI 96740                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       81.
            TIME WARNER CABLE OCEANIC                                      6/12/2020                            $427.98          Secured debt
               74-5605 LUHIA ST STE B-1                                                                                          Unsecured loan repayments
               KAILUA-KONA, HI 96740                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Cable TV


       3.42
       82.
            TINA NGUYEN                                                    4/23/2020                          $2,000.00          Secured debt
               2660 N HASKELL AVE                                                                                                Unsecured loan repayments
               # 1161                                                                                                            Suppliers or vendors
               DALLAS, TX 75204                                                                                                  Services
                                                                                                                                 Other Field Marketing




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 542
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 563 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.42
       83.
            TNG UTILITY                                                    3/27/2020                          $2,997.02          Secured debt
               P.O. BOX 2749                                                                                                     Unsecured loan repayments
               SPRING, TX 77383                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.42
       84.
            TNG UTILITY                                                    4/28/2020                          $2,438.51          Secured debt
               P.O. BOX 2749                                                                                                     Unsecured loan repayments
               SPRING, TX 77383                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.42
       85.
            TNG UTILITY                                                    5/21/2020                          $2,355.92          Secured debt
               P.O. BOX 2749                                                                                                     Unsecured loan repayments
               SPRING, TX 77383                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.42
       86.
            TODD MACE                                                      4/30/2020                          $1,248.88          Secured debt
               812 CAMINO DE LOS MARES                                                                                           Unsecured loan repayments
               SAN CLEMENTE, CA 92673                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


       3.42
       87.
            TODD MACE                                                      5/28/2020                          $1,248.88          Secured debt
               812 CAMINO DE LOS MARES                                                                                           Unsecured loan repayments
               SAN CLEMENTE, CA 92673                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


       3.42
       88.
            TODD OLIVAS & ASSOCIATES, INC.                                 5/21/2020                            $350.00          Secured debt
               29995 TECHNOLOGY DRIVE                                                                                            Unsecured loan repayments
               #205                                                                                                              Suppliers or vendors
               MURRIETA, CA 92563                                                                                                Services
                                                                                                                                 Other Workers Comp Claim


       3.42
       89.
            TODD OLIVAS & ASSOCIATES, INC.                                 6/10/2020                            $938.00          Secured debt
               29995 TECHNOLOGY DRIVE                                                                                            Unsecured loan repayments
               #205                                                                                                              Suppliers or vendors
               MURRIETA, CA 92563                                                                                                Services
                                                                                                                                 Other Workers Comp Claim


       3.42
       90.
            TOHO WATER AUTHORITY                                           3/24/2020                            $986.99          Secured debt
               P.O. BOX 30527                                                                                                    Unsecured loan repayments
               TAMPA, FL 33630-3527                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 543
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 564 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.42
       91.
            TOHO WATER AUTHORITY                                           4/21/2020                            $437.74          Secured debt
               P.O. BOX 30527                                                                                                    Unsecured loan repayments
               TAMPA, FL 33630-3527                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.42
       92.
            TOHO WATER AUTHORITY                                           5/19/2020                            $277.19          Secured debt
               P.O. BOX 30527                                                                                                    Unsecured loan repayments
               TAMPA, FL 33630-3527                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.42
       93.
            TOWN OF APPLE VALLEY                                           5/12/2020                            $204.00          Secured debt
               14955 DALE EVANS PKWY                                                                                             Unsecured loan repayments
               APPLE VALLEY, CA 92307                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.42
       94.
            TOWN OF CASTLE ROCK                                            3/17/2020                          $1,768.63          Secured debt
               PO BOX 172727                                                                                                     Unsecured loan repayments
               DENVER, CO 80217-2727                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.42
       95.
            TOWN OF CASTLE ROCK                                            4/9/2020                             $270.01          Secured debt
               PO BOX 172727                                                                                                     Unsecured loan repayments
               DENVER, CO 80217-2727                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.42
       96.
            TOWN OF CASTLE ROCK                                            4/21/2020                          $1,370.53          Secured debt
               PO BOX 172727                                                                                                     Unsecured loan repayments
               DENVER, CO 80217-2727                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.42
       97.
            TOWN OF CASTLE ROCK                                            5/14/2020                          $1,232.35          Secured debt
               PO BOX 172727                                                                                                     Unsecured loan repayments
               DENVER, CO 80217-2727                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.42
       98.
            TOWN OF GREENBURGH                                             3/17/2020                          $1,681.06          Secured debt
               181 KNOLLWOOD ROAD                                                                                                Unsecured loan repayments
               WHITE PLAINS, NY 10607                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 544
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 565 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.42
       99.
            TOWN OF GREENBURGH                                             4/14/2020                          $1,322.66          Secured debt
               181 KNOLLWOOD ROAD                                                                                                Unsecured loan repayments
               WHITE PLAINS, NY 10607                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.43
       00.
            TOWN OF GREENBURGH                                             5/12/2020                              $53.61         Secured debt
               181 KNOLLWOOD ROAD                                                                                                Unsecured loan repayments
               WHITE PLAINS, NY 10607                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.43
       01.
            TOWN OF GREENBURGH                                             6/12/2020                              $89.83         Secured debt
               181 KNOLLWOOD ROAD                                                                                                Unsecured loan repayments
               WHITE PLAINS, NY 10607                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.43
       02.
            TOWN OF LITTLE ELM                                             3/31/2020                              $25.00         Secured debt
               100 W ELDORADO PKWY                                                                                               Unsecured loan repayments
               LITTLE ELM, TX 75068                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.43
       03.
            TOWN OF LITTLE ELM                                             4/7/2020                           $1,046.40          Secured debt
               100 W ELDORADO PKWY                                                                                               Unsecured loan repayments
               LITTLE ELM, TX 75068                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.43
       04.
            TOWN OF LITTLE ELM                                             4/30/2020                            $316.04          Secured debt
               100 W ELDORADO PKWY                                                                                               Unsecured loan repayments
               LITTLE ELM, TX 75068                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.43
       05.
            TOWN OF LITTLE ELM                                             6/2/2020                             $151.12          Secured debt
               100 W ELDORADO PKWY                                                                                               Unsecured loan repayments
               LITTLE ELM, TX 75068                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.43
       06.
            TOWN OF PARKER                                                 3/24/2020                            $316.67          Secured debt
               SALES TAX ADMINISTRATION                                                                                          Unsecured loan repayments
               PO BOX 5602                                                                                                       Suppliers or vendors
               DENVER, CO 80217-5602                                                                                             Services
                                                                                                                                 Other Miscellaneous
                                                                                                                               Expense


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 545
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 566 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.43
       07.
            TOWN OF PARKER                                                 4/21/2020                            $190.39          Secured debt
               SALES TAX ADMINISTRATION                                                                                          Unsecured loan repayments
               PO BOX 5602                                                                                                       Suppliers or vendors
               DENVER, CO 80217-5602                                                                                             Services
                                                                                                                                 Other Miscellaneous
                                                                                                                               Expense

       3.43
       08.
            TOWNSHIP OF SADDLE BROOK                                       3/17/2020                          $2,332.94          Secured debt
               93 MARKET STREET                                                                                                  Unsecured loan repayments
               SADDLE BROOK, NJ 7663                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.43
       09.
            TOWNSHIP OF SADDLE BROOK                                       6/10/2020                          $1,837.78          Secured debt
               93 MARKET STREET                                                                                                  Unsecured loan repayments
               SADDLE BROOK, NJ 7663                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.43
       10.
            TOWNSHIP OF WAYNE                                              4/14/2020                          $7,269.34          Secured debt
               UTILITY BILLING DEPT                                                                                              Unsecured loan repayments
               475 VALLEY ROAD                                                                                                   Suppliers or vendors
               WAYNE, NJ 7470                                                                                                    Services
                                                                                                                                 Other Water


       3.43
       11.
            TRI CITY ORTHOPAEDIC SURGERY M                                 3/26/2020                            $748.00          Secured debt
               3905 WARING RD                                                                                                    Unsecured loan repayments
               OCEANSIDE, CA 92056                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       12.
            TRI COUNTY ELECTRIC                                            3/17/2020                          $4,421.75          Secured debt
               COOPERATIVE                                                                                                       Unsecured loan repayments
               301 N NOLEN DR                                                                                                    Suppliers or vendors
               SOUTHLAKE, TX 76092                                                                                               Services
                                                                                                                                 Other Electric


       3.43
       13.
            TRI COUNTY ELECTRIC                                            4/21/2020                        $10,204.54           Secured debt
               COOPERATIVE                                                                                                       Unsecured loan repayments
               301 N NOLEN DR                                                                                                    Suppliers or vendors
               SOUTHLAKE, TX 76092                                                                                               Services
                                                                                                                                 Other Electric


       3.43
       14.
            TRI COUNTY ELECTRIC                                            5/14/2020                          $3,188.87          Secured debt
               COOPERATIVE                                                                                                       Unsecured loan repayments
               301 N NOLEN DR                                                                                                    Suppliers or vendors
               SOUTHLAKE, TX 76092                                                                                               Services
                                                                                                                                 Other Electric



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 546
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 567 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.43
       15.
            TRI COUNTY ELECTRIC                                            5/19/2020                          $2,062.84          Secured debt
               COOPERATIVE                                                                                                       Unsecured loan repayments
               301 N NOLEN DR                                                                                                    Suppliers or vendors
               SOUTHLAKE, TX 76092                                                                                               Services
                                                                                                                                 Other Electric


       3.43
       16.
            TRI COUNTY ELECTRIC                                            6/2/2020                           $1,549.96          Secured debt
               COOPERATIVE                                                                                                       Unsecured loan repayments
               301 N NOLEN DR                                                                                                    Suppliers or vendors
               SOUTHLAKE, TX 76092                                                                                               Services
                                                                                                                                 Other Electric


       3.43
       17.
            TRI COUNTY ELECTRIC                                            6/12/2020                          $1,809.18          Secured debt
               COOPERATIVE                                                                                                       Unsecured loan repayments
               301 N NOLEN DR                                                                                                    Suppliers or vendors
               SOUTHLAKE, TX 76092                                                                                               Services
                                                                                                                                 Other Electric


       3.43
       18.
            TRICITY MEDICAL CENTER                                         3/27/2020                            $234.42          Secured debt
               DEPT LA 23724                                                                                                     Unsecured loan repayments
               PASADENA, CA 91185                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       19.
            TRUCKEE MEADOWS WATER                                          3/24/2020                            $346.09          Secured debt
               AUTHORITY, NV                                                                                                     Unsecured loan repayments
               1155 CORPORATE BLVD.                                                                                              Suppliers or vendors
               RENO, NV 89520                                                                                                    Services
                                                                                                                                 Other Water


       3.43
       20.
            TRUCKEE MEADOWS WATER                                          4/7/2020                             $108.97          Secured debt
               AUTHORITY, NV                                                                                                     Unsecured loan repayments
               1155 CORPORATE BLVD.                                                                                              Suppliers or vendors
               RENO, NV 89520                                                                                                    Services
                                                                                                                                 Other Water


       3.43
       21.
            TRUCKEE MEADOWS WATER                                          4/21/2020                            $141.55          Secured debt
               AUTHORITY, NV                                                                                                     Unsecured loan repayments
               1155 CORPORATE BLVD.                                                                                              Suppliers or vendors
               RENO, NV 89520                                                                                                    Services
                                                                                                                                 Other Water


       3.43
       22.
            TRUCKEE MEADOWS WATER                                          4/28/2020                              $99.28         Secured debt
               AUTHORITY, NV                                                                                                     Unsecured loan repayments
               1155 CORPORATE BLVD.                                                                                              Suppliers or vendors
               RENO, NV 89520                                                                                                    Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 547
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 568 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.43
       23.
            TRUCKEE MEADOWS WATER                                          5/19/2020                            $170.90          Secured debt
               AUTHORITY, NV                                                                                                     Unsecured loan repayments
               1155 CORPORATE BLVD.                                                                                              Suppliers or vendors
               RENO, NV 89520                                                                                                    Services
                                                                                                                                 Other Water


       3.43
       24.
            TRUCKEE MEADOWS WATER                                          5/28/2020                              $99.28         Secured debt
               AUTHORITY, NV                                                                                                     Unsecured loan repayments
               1155 CORPORATE BLVD.                                                                                              Suppliers or vendors
               RENO, NV 89520                                                                                                    Services
                                                                                                                                 Other Water


       3.43
       25.
            TRUSTEES OF COLUMBIA UNIVERSI                                  4/23/2020                              $34.45         Secured debt
               PO BOX 27765                                                                                                      Unsecured loan repayments
               NEW YORK, NY 10087                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       26.
            TRUSTEES OF COLUMBIA UNIVERSI                                  5/1/2020                             $641.46          Secured debt
               PO BOX 27765                                                                                                      Unsecured loan repayments
               NEW YORK, NY 10087                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       27.
            TRUSTEES OF COLUMBIA UNIVERSTI                                 4/28/2020                              $59.70         Secured debt
               PO BOX 27765                                                                                                      Unsecured loan repayments
               NEW YORK, NY 10087                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       28.
            TWP OF PARSIPPANY-TROY HILLS                                   6/10/2020                          $3,073.14          Secured debt
               1001 PARSIPPANY BOULEVERD                                                                                         Unsecured loan repayments
               PARSIPPANY, NJ 7054                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.43
       29.
            TXU COMMUNICATIONS                                             3/17/2020                            $563.95          Secured debt
               P.O. BOX 660034                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0034                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.43
       30.
            TXU COMMUNICATIONS                                             3/27/2020                            $550.09          Secured debt
               P.O. BOX 660034                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0034                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 548
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 569 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.43
       31.
            TXU COMMUNICATIONS                                             4/7/2020                             $461.09          Secured debt
               P.O. BOX 660034                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0034                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.43
       32.
            TXU COMMUNICATIONS                                             4/21/2020                          $1,386.79          Secured debt
               P.O. BOX 660034                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0034                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.43
       33.
            TXU COMMUNICATIONS                                             4/30/2020                            $577.21          Secured debt
               P.O. BOX 660034                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0034                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.43
       34.
            TXU COMMUNICATIONS                                             5/7/2020                             $724.21          Secured debt
               P.O. BOX 660034                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0034                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.43
       35.
            TXU COMMUNICATIONS                                             5/14/2020                            $422.76          Secured debt
               P.O. BOX 660034                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0034                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.43
       36.
            TXU COMMUNICATIONS                                             5/21/2020                            $696.53          Secured debt
               P.O. BOX 660034                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0034                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.43
       37.
            TXU COMMUNICATIONS                                             6/4/2020                           $1,138.24          Secured debt
               P.O. BOX 660034                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0034                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.43
       38.
            TXU COMMUNICATIONS                                             6/12/2020                            $801.75          Secured debt
               P.O. BOX 660034                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0034                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 549
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 570 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.43
       39.
            UCLA DEPARTMENT OF MED PROF                                    3/24/2020                          $4,553.00          Secured debt
               GRP                                                                                                               Unsecured loan repayments
               100 UCLA MEDICAL PLAZA, SUITE 525                                                                                 Suppliers or vendors
               LOS ANGELES, CA 90095                                                                                             Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.43
       40.
            UCLA DEPARTMENT OF MED PROF                                    4/21/2020                          $6,873.00          Secured debt
               GRP                                                                                                               Unsecured loan repayments
               100 UCLA MEDICAL PLAZA, SUITE 525                                                                                 Suppliers or vendors
               LOS ANGELES, CA 90095                                                                                             Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.43
       41.
            UCLA IPN SCOI                                                  3/18/2020                            $210.96          Secured debt
               FILE 2939                                                                                                         Unsecured loan repayments
               LOS ANGELES, CA 90074                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       42.
            UCLA IPN SCOI                                                  4/7/2020                             $168.42          Secured debt
               FILE 2939                                                                                                         Unsecured loan repayments
               LOS ANGELES, CA 90074                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       43.
            UCLA IPN SCOI                                                  4/7/2020                             $169.89          Secured debt
               FILE 2939                                                                                                         Unsecured loan repayments
               LOS ANGELES, CA 90074                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       44.
            UCLA IPN SCOI                                                  5/14/2020                              $74.29         Secured debt
               FILE 2939                                                                                                         Unsecured loan repayments
               LOS ANGELES, CA 90074                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       45.
            UNITED NATIONAL CONSUMER                                       6/12/2020                        $20,752.00           Secured debt
               SUPPLIERS                                                                                                         Unsecured loan repayments
               1501 NE 26TH STREET                                                                                               Suppliers or vendors
               SUITE 200                                                                                                         Services
               FORT LAUDERDALE, FL 33305
                                                                                                                                 Other Supplies


       3.43
       46.
            UNITED STATES BUILDING CLEANING                                5/26/2020                          $9,950.45          Secured debt
               LLC                                                                                                               Unsecured loan repayments
               10200 EAST GIRARD AVENUE                                                                                          Suppliers or vendors
               B-400                                                                                                             Services
               DENVER, CO 80231
                                                                                                                                 Other Janitorial Services


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 550
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 571 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.43
       47.
            UNITED STATES BUILDING CLEANING                                6/2/2020                           $5,700.45          Secured debt
               LLC                                                                                                               Unsecured loan repayments
               10200 EAST GIRARD AVENUE                                                                                          Suppliers or vendors
               B-400                                                                                                             Services
               DENVER, CO 80231
                                                                                                                                 Other Janitorial Services


       3.43
       48.
            UNITED STATES BUILDING CLEANING                                6/9/2020                         $28,259.09           Secured debt
               LLC                                                                                                               Unsecured loan repayments
               10200 EAST GIRARD AVENUE                                                                                          Suppliers or vendors
               B-400                                                                                                             Services
               DENVER, CO 80231
                                                                                                                                 Other Janitorial Services


       3.43
       49.
            UNITED WATER NEW                                               3/17/2020                          $2,056.11          Secured debt
               JERSEY/HARRINGTON PARK                                                                                            Unsecured loan repayments
               190 MOORE ST                                                                                                      Suppliers or vendors
               HACKENSACK, NJ 7601                                                                                               Services
                                                                                                                                 Other Water


       3.43
       50.
            UNITED WATER NEW                                               3/24/2020                          $1,279.64          Secured debt
               JERSEY/HARRINGTON PARK                                                                                            Unsecured loan repayments
               190 MOORE ST                                                                                                      Suppliers or vendors
               HACKENSACK, NJ 7601                                                                                               Services
                                                                                                                                 Other Water


       3.43
       51.
            UNITED WATER NEW                                               3/27/2020                            $243.49          Secured debt
               JERSEY/HARRINGTON PARK                                                                                            Unsecured loan repayments
               190 MOORE ST                                                                                                      Suppliers or vendors
               HACKENSACK, NJ 7601                                                                                               Services
                                                                                                                                 Other Water


       3.43
       52.
            UNITED WATER NEW                                               4/7/2020                             $830.75          Secured debt
               JERSEY/HARRINGTON PARK                                                                                            Unsecured loan repayments
               190 MOORE ST                                                                                                      Suppliers or vendors
               HACKENSACK, NJ 7601                                                                                               Services
                                                                                                                                 Other Water


       3.43
       53.
            UNITED WATER NEW                                               4/14/2020                          $1,026.48          Secured debt
               JERSEY/HARRINGTON PARK                                                                                            Unsecured loan repayments
               190 MOORE ST                                                                                                      Suppliers or vendors
               HACKENSACK, NJ 7601                                                                                               Services
                                                                                                                                 Other Water


       3.43
       54.
            UNITED WATER NEW                                               4/21/2020                          $1,664.38          Secured debt
               JERSEY/HARRINGTON PARK                                                                                            Unsecured loan repayments
               190 MOORE ST                                                                                                      Suppliers or vendors
               HACKENSACK, NJ 7601                                                                                               Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 551
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 572 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.43
       55.
            UNITED WATER NEW                                               4/28/2020                            $220.66          Secured debt
               JERSEY/HARRINGTON PARK                                                                                            Unsecured loan repayments
               190 MOORE ST                                                                                                      Suppliers or vendors
               HACKENSACK, NJ 7601                                                                                               Services
                                                                                                                                 Other Water


       3.43
       56.
            UNITED WATER NEW                                               4/30/2020                          $1,665.89          Secured debt
               JERSEY/HARRINGTON PARK                                                                                            Unsecured loan repayments
               190 MOORE ST                                                                                                      Suppliers or vendors
               HACKENSACK, NJ 7601                                                                                               Services
                                                                                                                                 Other Water


       3.43
       57.
            UNITED WATER NEW                                               5/12/2020                            $431.63          Secured debt
               JERSEY/HARRINGTON PARK                                                                                            Unsecured loan repayments
               190 MOORE ST                                                                                                      Suppliers or vendors
               HACKENSACK, NJ 7601                                                                                               Services
                                                                                                                                 Other Water


       3.43
       58.
            UNITED WATER NEW                                               5/14/2020                            $369.73          Secured debt
               JERSEY/HARRINGTON PARK                                                                                            Unsecured loan repayments
               190 MOORE ST                                                                                                      Suppliers or vendors
               HACKENSACK, NJ 7601                                                                                               Services
                                                                                                                                 Other Water


       3.43
       59.
            UNITED WATER NEW                                               5/21/2020                            $563.05          Secured debt
               JERSEY/HARRINGTON PARK                                                                                            Unsecured loan repayments
               190 MOORE ST                                                                                                      Suppliers or vendors
               HACKENSACK, NJ 7601                                                                                               Services
                                                                                                                                 Other Water


       3.43
       60.
            UNITED WATER NEW                                               5/26/2020                            $228.27          Secured debt
               JERSEY/HARRINGTON PARK                                                                                            Unsecured loan repayments
               190 MOORE ST                                                                                                      Suppliers or vendors
               HACKENSACK, NJ 7601                                                                                               Services
                                                                                                                                 Other Water


       3.43
       61.
            UNITED WATER NEW                                               6/4/2020                               $30.33         Secured debt
               JERSEY/HARRINGTON PARK                                                                                            Unsecured loan repayments
               190 MOORE ST                                                                                                      Suppliers or vendors
               HACKENSACK, NJ 7601                                                                                               Services
                                                                                                                                 Other Water


       3.43
       62.
            UNITED WATER NEW                                               6/10/2020                            $486.32          Secured debt
               JERSEY/HARRINGTON PARK                                                                                            Unsecured loan repayments
               190 MOORE ST                                                                                                      Suppliers or vendors
               HACKENSACK, NJ 7601                                                                                               Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 552
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 573 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.43
       63.
            UNITED WATER NEW                                               6/12/2020                            $431.42          Secured debt
               JERSEY/HARRINGTON PARK                                                                                            Unsecured loan repayments
               190 MOORE ST                                                                                                      Suppliers or vendors
               HACKENSACK, NJ 7601                                                                                               Services
                                                                                                                                 Other Water


       3.43
       64.
            UNIVERSAL PAIN MANAGEMENT                                      3/17/2020                            $295.02          Secured debt
               819 AUTO CENTER DR                                                                                                Unsecured loan repayments
               PALMDALE, CA 93551                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       65.
            UNIVERSAL PAIN MANAGEMENT                                      4/7/2020                             $152.90          Secured debt
               819 AUTO CENTER DR                                                                                                Unsecured loan repayments
               PALMDALE, CA 93551                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       66.
            UNIVERSAL PAIN MANAGEMENT                                      5/1/2020                             $342.95          Secured debt
               819 AUTO CENTER DR                                                                                                Unsecured loan repayments
               PALMDALE, CA 93551                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       67.
            UNIVERSAL PAIN MANAGEMENT                                      5/19/2020                            $169.12          Secured debt
               819 AUTO CENTER DR                                                                                                Unsecured loan repayments
               PALMDALE, CA 93551                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       68.
            UNIVERSAL PAIN MANAGEMENT                                      6/1/2020                             $109.30          Secured debt
               819 AUTO CENTER DR                                                                                                Unsecured loan repayments
               PALMDALE, CA 93551                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       69.
            UNUM LIFE INSURANCE CO OF                                      3/31/2020                        $29,416.86           Secured debt
               AMERICA                                                                                                           Unsecured loan repayments
               THE BENEFITS CENTER                                                                                               Suppliers or vendors
               FRU/ BENEFIT ACCOUNTING                                                                                           Services
               CHATTANOOGA, TN 37401-9930
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.43
       70.
            UNUM LIFE INSURANCE CO OF                                      4/14/2020                        $95,107.61           Secured debt
               AMERICA                                                                                                           Unsecured loan repayments
               THE BENEFITS CENTER                                                                                               Suppliers or vendors
               FRU/ BENEFIT ACCOUNTING                                                                                           Services
               CHATTANOOGA, TN 37401-9930
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 553
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 574 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.43
       71.
            UNUM LIFE INSURANCE CO OF                                      4/28/2020                        $17,480.64           Secured debt
               AMERICA                                                                                                           Unsecured loan repayments
               THE BENEFITS CENTER                                                                                               Suppliers or vendors
               FRU/ BENEFIT ACCOUNTING                                                                                           Services
               CHATTANOOGA, TN 37401-9930
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.43
       72.
            UNUM LIFE INSURANCE CO OF                                      4/30/2020                        $10,217.84           Secured debt
               AMERICA                                                                                                           Unsecured loan repayments
               THE BENEFITS CENTER                                                                                               Suppliers or vendors
               FRU/ BENEFIT ACCOUNTING                                                                                           Services
               CHATTANOOGA, TN 37401-9930
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.43
       73.
            UNUM LIFE INSURANCE CO OF                                      5/14/2020                        $89,974.17           Secured debt
               AMERICA                                                                                                           Unsecured loan repayments
               THE BENEFITS CENTER                                                                                               Suppliers or vendors
               FRU/ BENEFIT ACCOUNTING                                                                                           Services
               CHATTANOOGA, TN 37401-9930
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.43
       74.
            UNUM LIFE INSURANCE CO OF                                      5/29/2020                        $11,002.98           Secured debt
               AMERICA                                                                                                           Unsecured loan repayments
               THE BENEFITS CENTER                                                                                               Suppliers or vendors
               FRU/ BENEFIT ACCOUNTING                                                                                           Services
               CHATTANOOGA, TN 37401-9930
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.43
       75.
            UNUM LIFE INSURANCE CO OF                                      6/11/2020                        $91,068.21           Secured debt
               AMERICA                                                                                                           Unsecured loan repayments
               THE BENEFITS CENTER                                                                                               Suppliers or vendors
               FRU/ BENEFIT ACCOUNTING                                                                                           Services
               CHATTANOOGA, TN 37401-9930
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.43
       76.
            US LEGAL SUPPORT INC.                                          4/10/2020                            $427.28          Secured debt
               PO BOX 4772                                                                                                       Unsecured loan repayments
               HOUSTON, TX 772104772                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other General Liability
                                                                                                                               Claim

       3.43
       77.
            US MEDGROUP PA                                                 3/17/2020                            $388.83          Secured debt
               PO BOX 865                                                                                                        Unsecured loan repayments
               ADDISON, TX 75001                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 554
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 575 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.43
       78.
            US MEDGROUP PA                                                 4/6/2020                             $100.81          Secured debt
               PO BOX 9010                                                                                                       Unsecured loan repayments
               BROOMFIELD, CO 80021                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       79.
            US MEDGROUP PA                                                 4/13/2020                            $151.22          Secured debt
               PO BOX 9010                                                                                                       Unsecured loan repayments
               BROOMFIELD, CO 80021                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       80.
            UTAH STATE TAX COMMISSION                                      3/27/2020                        $30,777.22           Secured debt
               SALES TAX - M                                                                                                     Unsecured loan repayments
               210 N. 1950 W.                                                                                                    Suppliers or vendors
               SALT LAKE CITY, UT 84134-0400                                                                                     Services
                                                                                                                                 Other Miscellaneous Income


       3.43
       81.
            UTAH STATE TAX COMMISSION                                      4/30/2020                        $26,388.27           Secured debt
               SALES TAX - M                                                                                                     Unsecured loan repayments
               210 N. 1950 W.                                                                                                    Suppliers or vendors
               SALT LAKE CITY, UT 84134-0400                                                                                     Services
                                                                                                                                 Other Miscellaneous Income


       3.43
       82.
            UTAH STATE TAX COMMISSION                                      5/26/2020                            $142.32          Secured debt
               SALES TAX - M                                                                                                     Unsecured loan repayments
               210 N. 1950 W.                                                                                                    Suppliers or vendors
               SALT LAKE CITY, UT 84134-0400                                                                                     Services
                                                                                                                                 Other Miscellaneous Income


       3.43
       83.
            VALLECITOS WATER DISTRICT                                      3/27/2020                            $747.16          Secured debt
               201 VALLECITOS DE ORO                                                                                             Unsecured loan repayments
               SAN MARCOS, CA 920691453                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.43
       84.
            VALLECITOS WATER DISTRICT                                      4/28/2020                            $576.96          Secured debt
               201 VALLECITOS DE ORO                                                                                             Unsecured loan repayments
               SAN MARCOS, CA 920691453                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.43
       85.
            VALLECITOS WATER DISTRICT                                      5/28/2020                            $289.82          Secured debt
               201 VALLECITOS DE ORO                                                                                             Unsecured loan repayments
               SAN MARCOS, CA 920691453                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 555
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 576 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.43
       86.
            VAN DOLSON JR MD,                                              4/17/2020                            $625.00          Secured debt
               8221 N FRESNO ST                                                                                                  Unsecured loan repayments
               FRESNO, CA 93720                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       87.
            VAN DOLSON JR MD,                                              5/22/2020                              $71.01         Secured debt
               8221 N FRESNO ST                                                                                                  Unsecured loan repayments
               FRESNO, CA 93720                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.43
       88.
            VENABLE LLP                                                    4/23/2020                       $102,952.10           Secured debt
               750 E. PRATT STREET                                                                                               Unsecured loan repayments
               SUITE 900                                                                                                         Suppliers or vendors
               BALTIMORE, MD 21202
                                                                                                                                 Services
                                                                                                                                 Other


       3.43
       89.
            VENABLE LLP                                                    6/11/2020                        $62,003.67           Secured debt
               750 E. PRATT STREET                                                                                               Unsecured loan repayments
               SUITE 900                                                                                                         Suppliers or vendors
               BALTIMORE, MD 21202
                                                                                                                                 Services
                                                                                                                                 Other


       3.43
       90.
            VENTURA WATER                                                  4/7/2020                           $4,538.89          Secured debt
               PO BOX 612770                                                                                                     Unsecured loan repayments
               SAN JOSE, CA 95161-2770                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.43
       91.
            VENTURA WATER                                                  5/26/2020                          $1,667.30          Secured debt
               PO BOX 612770                                                                                                     Unsecured loan repayments
               SAN JOSE, CA 95161-2770                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.43
       92.
            VERIZON                                                        3/24/2020                       $161,412.22           Secured debt
               P.O. BOX 660794                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0794                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.43
       93.
            VERIZON                                                        3/27/2020                              $35.20         Secured debt
               P.O. BOX 660794                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0794                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 556
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 577 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.43
       94.
            VERIZON                                                        4/21/2020                       $156,317.73           Secured debt
               P.O. BOX 660794                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0794                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.43
       95.
            VERIZON                                                        4/23/2020                              $35.01         Secured debt
               P.O. BOX 660794                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0794                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.43
       96.
            VERIZON                                                        5/21/2020                       $157,346.16           Secured debt
               P.O. BOX 660794                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0794                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.43
       97.
            VERIZON BUSINESS                                               3/17/2020                            $141.98          Secured debt
               P.O. BOX 660072                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0072                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.43
       98.
            VERIZON BUSINESS                                               3/27/2020                          $4,139.34          Secured debt
               P.O. BOX 660072                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0072                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.43
       99.
            VERIZON BUSINESS                                               4/7/2020                         $20,240.82           Secured debt
               P.O. BOX 660072                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0072                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.44
       00.
            VERIZON BUSINESS                                               4/21/2020                          $3,658.28          Secured debt
               P.O. BOX 660072                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0072                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 557
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 578 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.44
       01.
            VERIZON BUSINESS                                               4/23/2020                            $591.97          Secured debt
               P.O. BOX 660072                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0072                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.44
       02.
            VERIZON BUSINESS                                               4/30/2020                        $27,617.14           Secured debt
               P.O. BOX 660072                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0072                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.44
       03.
            VERIZON BUSINESS                                               5/21/2020                          $4,410.24          Secured debt
               P.O. BOX 660072                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0072                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.44
       04.
            VERIZON BUSINESS                                               5/28/2020                              $83.20         Secured debt
               P.O. BOX 660072                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0072                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.44
       05.
            VERIZON BUSINESS                                               6/4/2020                             $243.19          Secured debt
               P.O. BOX 660072                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0072                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.44
       06.
            VERIZON BUSINESS                                               6/12/2020                        $10,359.15           Secured debt
               P.O. BOX 660072                                                                                                   Unsecured loan repayments
               DALLAS, TX 75266-0072                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.44
       07.
            VERIZON WIRELESS                                               3/17/2020                               $3.08         Secured debt
               P.O. BOX 4001                                                                                                     Unsecured loan repayments
               INGLEWOOD, CA 90313-4001                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 558
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 579 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.44
       08.
            VERIZON WIRELESS                                               3/24/2020                          $1,894.50          Secured debt
               P.O. BOX 4001                                                                                                     Unsecured loan repayments
               INGLEWOOD, CA 90313-4001                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.44
       09.
            VERIZON WIRELESS                                               4/14/2020                        $33,631.92           Secured debt
               P.O. BOX 4001                                                                                                     Unsecured loan repayments
               INGLEWOOD, CA 90313-4001                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.44
       10.
            VERIZON WIRELESS                                               4/23/2020                          $1,424.88          Secured debt
               P.O. BOX 4001                                                                                                     Unsecured loan repayments
               INGLEWOOD, CA 90313-4001                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.44
       11.
            VERIZON WIRELESS                                               5/7/2020                         $29,696.71           Secured debt
               P.O. BOX 4001                                                                                                     Unsecured loan repayments
               INGLEWOOD, CA 90313-4001                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.44
       12.
            VERIZON WIRELESS                                               5/21/2020                          $1,427.96          Secured debt
               P.O. BOX 4001                                                                                                     Unsecured loan repayments
               INGLEWOOD, CA 90313-4001                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.44
       13.
            VERIZON WIRELESS                                               6/12/2020                        $29,133.96           Secured debt
               P.O. BOX 4001                                                                                                     Unsecured loan repayments
               INGLEWOOD, CA 90313-4001                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telecom - Data
                                                                                                                               Charges

       3.44
       14.
            VF4 CRYSTAL LAKE LLC                                           4/28/2020                               $0.01         Secured debt
               C/O HORIZON PROPERTIES AS AGENT                                                                                   Unsecured loan repayments
               18610 NW 87TH AVENUE                                                                                              Suppliers or vendors
               HIALEAH, FL 33015                                                                                                 Services
                                                                                                                                 Other Rent Payable




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 559
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 580 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.44
       15.
            VIATOUCH MEDIA INC.                                            3/23/2020                            $204.95          Secured debt
               704 SHORT BEACH ROAD                                                                                              Unsecured loan repayments
               SAINT JAMES, NY 11780-4107                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.44
       16.
            VICTOR VALLEY WATER DISTRICT                                   4/7/2020                             $168.93          Secured debt
               17185 YUMA STREET                                                                                                 Unsecured loan repayments
               VICTORVILLE, CA 92392                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.44
       17.
            VICTOR VALLEY WATER DISTRICT                                   5/7/2020                             $118.79          Secured debt
               17185 YUMA STREET                                                                                                 Unsecured loan repayments
               VICTORVILLE, CA 92392                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.44
       18.
            VICTOR VALLEY WATER DISTRICT                                   5/29/2020                            $107.89          Secured debt
               17185 YUMA STREET                                                                                                 Unsecured loan repayments
               VICTORVILLE, CA 92392                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.44
       19.
            VIRGINIA DEPT OF TAXATION                                      3/24/2020                          $1,937.62          Secured debt
               VIRGINIA RETAIL SALES & USE TAX                                                                                   Unsecured loan repayments
               PO BOX 26626                                                                                                      Suppliers or vendors
               RICHMOND, VA 23261-6626                                                                                           Services
                                                                                                                                 Other Miscellaneous Income


       3.44
       20.
            VIRGINIA DEPT OF TAXATION                                      4/21/2020                          $1,413.01          Secured debt
               VIRGINIA RETAIL SALES & USE TAX                                                                                   Unsecured loan repayments
               PO BOX 26626                                                                                                      Suppliers or vendors
               RICHMOND, VA 23261-6626                                                                                           Services
                                                                                                                                 Other Miscellaneous Income


       3.44
       21.
            VIRGINIA DEPT OF TAXATION                                      5/14/2020                              $75.00         Secured debt
               VIRGINIA RETAIL SALES & USE TAX                                                                                   Unsecured loan repayments
               PO BOX 26626                                                                                                      Suppliers or vendors
               RICHMOND, VA 23261-6626                                                                                           Services
                                                                                                                                 Other Miscellaneous Income


       3.44
       22.
            VISION SERVICE PLAN - (CA)                                     3/31/2020                        $10,152.78           Secured debt
               PO BOX 45210                                                                                                      Unsecured loan repayments
               SAN FRANCISCO, CA 94145-5210                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 560
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 581 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.44
       23.
            VISION SERVICE PLAN - (CA)                                     4/14/2020                          $1,865.04          Secured debt
               PO BOX 45210                                                                                                      Unsecured loan repayments
               SAN FRANCISCO, CA 94145-5210                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.44
       24.
            VISION SERVICE PLAN - (CA)                                     4/30/2020                          $3,391.93          Secured debt
               PO BOX 45210                                                                                                      Unsecured loan repayments
               SAN FRANCISCO, CA 94145-5210                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.44
       25.
            VISION SERVICE PLAN - (CA)                                     5/14/2020                          $1,767.00          Secured debt
               PO BOX 45210                                                                                                      Unsecured loan repayments
               SAN FRANCISCO, CA 94145-5210                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.44
       26.
            VISION SERVICE PLAN - (CA)                                     6/2/2020                           $6,411.28          Secured debt
               PO BOX 45210                                                                                                      Unsecured loan repayments
               SAN FRANCISCO, CA 94145-5210                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.44
       27.
            VISION SERVICE PLAN - (CA)                                     6/11/2020                          $1,755.60          Secured debt
               PO BOX 45210                                                                                                      Unsecured loan repayments
               SAN FRANCISCO, CA 94145-5210                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Group Health
                                                                                                                               Insurance

       3.44
       28.
            VISTA IRRIGATION DISTRICT                                      5/7/2020                           $1,917.81          Secured debt
               1391 ENGINEER STREET                                                                                              Unsecured loan repayments
               VISTA, CA 92083                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.44
       29.
            W FRITZ CONSULTING                                             4/21/2020                        $11,380.20           Secured debt
               836 KIT LANE                                                                                                      Unsecured loan repayments
               HUDSON, WI 54013                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Professional Fees




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 561
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 582 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.44
       30.
            W FRITZ CONSULTING                                             4/23/2020                               $0.01         Secured debt
               836 KIT LANE                                                                                                      Unsecured loan repayments
               HUDSON, WI 54013                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Professional Fees


       3.44
       31.
            W PATRICK BETTERMAN PC LLO                                     6/11/2020                          $1,125.00          Secured debt
               3628 N 163RD PLAZA                                                                                                Unsecured loan repayments
               OMAHA, NE 68116                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Legal Costs


       3.44
       32.
            WA STATE DEPT OF LABOR &                                       4/7/2020                             $345.79          Secured debt
               INDUSTRIES                                                                                                        Unsecured loan repayments
               PO BOX 44835                                                                                                      Suppliers or vendors
               OLYMPIA, WA 98504                                                                                                 Services
                                                                                                                                 Other Permits and Licenses


       3.44
       33.
            WAGEWORKS INC                                                  3/31/2020                        $59,085.18           Secured debt
               PO BOX 45772                                                                                                      Unsecured loan repayments
               SAN FRANCISCO, CA 94145-0772                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll - Flexible
                                                                                                                               Spending

       3.44
       34.
            WAGEWORKS INC                                                  4/30/2020                        $33,663.13           Secured debt
               PO BOX 45772                                                                                                      Unsecured loan repayments
               SAN FRANCISCO, CA 94145-0772                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll - Flexible
                                                                                                                               Spending

       3.44
       35.
            WAGEWORKS INC                                                  5/29/2020                        $26,096.41           Secured debt
               PO BOX 45772                                                                                                      Unsecured loan repayments
               SAN FRANCISCO, CA 94145-0772                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll - Flexible
                                                                                                                               Spending

       3.44
       36.
            WAGEWORKS INC                                                  6/12/2020                        $14,302.83           Secured debt
               PO BOX 45772                                                                                                      Unsecured loan repayments
               SAN FRANCISCO, CA 94145-0772                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll - Flexible
                                                                                                                               Spending




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 562
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 583 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.44
       37.
            WALNUT CREEK 2890 LLC                                          5/26/2020                          $7,168.28          Secured debt
               C/O CENTURY URBAN LLC                                                                                             Unsecured loan repayments
               235 MONTGOMERY STREET                                                                                             Suppliers or vendors
               SAN FRANCISCO, CA 94104                                                                                           Services
                                                                                                                                 Other Parking Fees


       3.44
       38.
            WALNUT VALLEY WATER DISTRICT                                   3/24/2020                          $1,831.74          Secured debt
               271 SOUTH BREA CANYON RD                                                                                          Unsecured loan repayments
               WALNUT, CA 91789                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.44
       39.
            WALNUT VALLEY WATER DISTRICT                                   4/23/2020                          $1,105.50          Secured debt
               271 SOUTH BREA CANYON RD                                                                                          Unsecured loan repayments
               WALNUT, CA 91789                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.44
       40.
            WALNUT VALLEY WATER DISTRICT                                   5/21/2020                            $176.34          Secured debt
               271 SOUTH BREA CANYON RD                                                                                          Unsecured loan repayments
               WALNUT, CA 91789                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.44
       41.
            WALNUT VALLEY WATER DISTRICT                                   6/12/2020                            $201.26          Secured debt
               271 SOUTH BREA CANYON RD                                                                                          Unsecured loan repayments
               WALNUT, CA 91789                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.44
       42.
            WASHINGTON COUNTY HEALTH                                       3/31/2020                            $560.00          Secured debt
               & HUMAN SERVICES                                                                                                  Unsecured loan repayments
               ENVIRONMENTAL HEALTH                                                                                              Suppliers or vendors
               155 N FIRST AVENUE, MS-5                                                                                          Services
               HILLSBORO, OR 97124-3072
                                                                                                                                 Other Permits and Licenses


       3.44
       43.
            WASHINGTON GAS                                                 3/24/2020                          $2,538.95          Secured debt
               101 CONSTITUTION AVENUE                                                                                           Unsecured loan repayments
               WASHINGTON, DC 20080                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.44
       44.
            WASHINGTON GAS                                                 3/31/2020                          $1,458.99          Secured debt
               101 CONSTITUTION AVENUE                                                                                           Unsecured loan repayments
               WASHINGTON, DC 20080                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 563
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 584 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.44
       45.
            WASHINGTON GAS                                                 4/14/2020                          $2,762.33          Secured debt
               101 CONSTITUTION AVENUE                                                                                           Unsecured loan repayments
               WASHINGTON, DC 20080                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.44
       46.
            WASHINGTON GAS                                                 4/23/2020                            $823.21          Secured debt
               101 CONSTITUTION AVENUE                                                                                           Unsecured loan repayments
               WASHINGTON, DC 20080                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.44
       47.
            WASHINGTON GAS                                                 5/14/2020                          $1,362.51          Secured debt
               101 CONSTITUTION AVENUE                                                                                           Unsecured loan repayments
               WASHINGTON, DC 20080                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.44
       48.
            WASHINGTON GAS                                                 6/10/2020                          $1,496.34          Secured debt
               101 CONSTITUTION AVENUE                                                                                           Unsecured loan repayments
               WASHINGTON, DC 20080                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Gas


       3.44
       49.
            WASHINGTON STATE DEPT OF                                       3/24/2020                       $526,977.52           Secured debt
               REVENUE                                                                                                           Unsecured loan repayments
               P.O. BOX 34053                                                                                                    Suppliers or vendors
               SEATTLE, WA 98124-1053                                                                                            Services
                                                                                                                                 Other Permits and Licenses


       3.44
       50.
            WASHINGTON STATE DEPT OF                                       4/21/2020                       $423,532.95           Secured debt
               REVENUE                                                                                                           Unsecured loan repayments
               P.O. BOX 34053                                                                                                    Suppliers or vendors
               SEATTLE, WA 98124-1053                                                                                            Services
                                                                                                                                 Other Permits and Licenses


       3.44
       51.
            WASHINGTON STATE DEPT OF                                       5/21/2020                            $116.14          Secured debt
               REVENUE                                                                                                           Unsecured loan repayments
               P.O. BOX 34053                                                                                                    Suppliers or vendors
               SEATTLE, WA 98124-1053                                                                                            Services
                                                                                                                                 Other Permits and Licenses


       3.44
       52.
            WASHOE COUNTY HEALTH                                           3/17/2020                            $523.00          Secured debt
               DEPARTMENT                                                                                                        Unsecured loan repayments
               ENVIRONMENTAL HEALTH SERVICES                                                                                     Suppliers or vendors
               1001 EAST NINTH STREET, BUILDING                                                                                  Services
               B
               RENO, NV 89512                                                                                                    Other Permits and Licenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 564
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 585 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.44
       53.
            WATCHLIGHT CORPORATION                                         5/14/2020                            $836.00          Secured debt
               111 S. MARSHALL AVENUE                                                                                            Unsecured loan repayments
               EL CAJON, CA 92020                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other R&M Discretionary


       3.44
       54.
            WATCHLIGHT CORPORATION                                         5/28/2020                            $207.00          Secured debt
               111 S. MARSHALL AVENUE                                                                                            Unsecured loan repayments
               EL CAJON, CA 92020                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other R&M Discretionary


       3.44
       55.
            WATCHLIGHT CORPORATION                                         6/2/2020                             $414.00          Secured debt
               111 S. MARSHALL AVENUE                                                                                            Unsecured loan repayments
               EL CAJON, CA 92020                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other R&M Discretionary


       3.44
       56.
            WELCH CONSULTING LTD                                           6/11/2020                               $0.01         Secured debt
               1716 BRIARCREST DRIVE                                                                                             Unsecured loan repayments
               # 700                                                                                                             Suppliers or vendors
               BRYAN, TX 77802-2760                                                                                              Services
                                                                                                                                 Other Banking Fees


       3.44
       57.
            WELLS FARGO                                                    4/13/2020                        $51,944.30           Secured debt
               420 MONTGOMERY STREET                                                                                             Unsecured loan repayments
               SAN FRANCISCO, CA 94104                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other BANK FEES


       3.44
       58.
            WELLS FARGO                                                    5/11/2020                        $40,325.21           Secured debt
               420 MONTGOMERY STREET                                                                                             Unsecured loan repayments
               SAN FRANCISCO, CA 94104                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other BANK FEES


       3.44
       59.
            WELLS FARGO                                                    6/11/2020                        $21,396.19           Secured debt
               420 MONTGOMERY STREET                                                                                             Unsecured loan repayments
               SAN FRANCISCO, CA 94104                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other BANK FEES


       3.44
       60.
            WELLS FARGO                                                    3/17/2020                          $2,185.71          Secured debt
               420 MONTGOMERY STREET                                                                                             Unsecured loan repayments
               SAN FRANCISCO, CA 94104                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other NSFS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 565
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 586 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.44
       61.
            WELLS FARGO                                                    3/19/2020                              $49.00         Secured debt
               420 MONTGOMERY STREET                                                                                             Unsecured loan repayments
               SAN FRANCISCO, CA 94104                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other NSFS


       3.44
       62.
            WELLS FARGO                                                    3/23/2020                              $99.00         Secured debt
               420 MONTGOMERY STREET                                                                                             Unsecured loan repayments
               SAN FRANCISCO, CA 94104                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other NSFS


       3.44
       63.
            WELLS FARGO BANK 24HF -                                        3/24/2020                       $542,313.14           Secured debt
               COMMERCIAL CARD                                                                                                   Unsecured loan repayments
               333 MARKET STREET, 14TH FLOOR                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94105-2102                                                                                      Services
                                                                                                                                 Other Various Expenses


       3.44
       64.
            WELLS FARGO BANK 24HF -                                        3/31/2020                       $526,647.77           Secured debt
               COMMERCIAL CARD                                                                                                   Unsecured loan repayments
               333 MARKET STREET, 14TH FLOOR                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94105-2102                                                                                      Services
                                                                                                                                 Other Various Expenses


       3.44
       65.
            WELLS FARGO BANK 24HF -                                        4/21/2020                        $46,813.14           Secured debt
               COMMERCIAL CARD                                                                                                   Unsecured loan repayments
               333 MARKET STREET, 14TH FLOOR                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94105-2102                                                                                      Services
                                                                                                                                 Other Various Expenses


       3.44
       66.
            WELLS FARGO BANK 24HF -                                        4/30/2020                       $147,622.23           Secured debt
               COMMERCIAL CARD                                                                                                   Unsecured loan repayments
               333 MARKET STREET, 14TH FLOOR                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94105-2102                                                                                      Services
                                                                                                                                 Other Various Expenses


       3.44
       67.
            WELLS FARGO BANK 24HF -                                        5/7/2020                         $22,956.36           Secured debt
               COMMERCIAL CARD                                                                                                   Unsecured loan repayments
               333 MARKET STREET, 14TH FLOOR                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94105-2102                                                                                      Services
                                                                                                                                 Other Various Expenses


       3.44
       68.
            WELLS FARGO BANK 24HF -                                        5/14/2020                          $9,551.54          Secured debt
               COMMERCIAL CARD                                                                                                   Unsecured loan repayments
               333 MARKET STREET, 14TH FLOOR                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94105-2102                                                                                      Services
                                                                                                                                 Other Various Expenses




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 566
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 587 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.44
       69.
            WELLS FARGO BANK 24HF -                                        5/21/2020                        $29,832.44           Secured debt
               COMMERCIAL CARD                                                                                                   Unsecured loan repayments
               333 MARKET STREET, 14TH FLOOR                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94105-2102                                                                                      Services
                                                                                                                                 Other Various Expenses


       3.44
       70.
            WELLS FARGO BANK 24HF -                                        5/29/2020                        $19,920.96           Secured debt
               COMMERCIAL CARD                                                                                                   Unsecured loan repayments
               333 MARKET STREET, 14TH FLOOR                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94105-2102                                                                                      Services
                                                                                                                                 Other Various Expenses


       3.44
       71.
            WELLS FARGO BANK 24HF -                                        6/4/2020                         $51,488.85           Secured debt
               COMMERCIAL CARD                                                                                                   Unsecured loan repayments
               333 MARKET STREET, 14TH FLOOR                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94105-2102                                                                                      Services
                                                                                                                                 Other Various Expenses


       3.44
       72.
            WELLS FARGO BANK 24HF -                                        6/12/2020                        $54,769.56           Secured debt
               COMMERCIAL CARD                                                                                                   Unsecured loan repayments
               333 MARKET STREET, 14TH FLOOR                                                                                     Suppliers or vendors
               SAN FRANCISCO, CA 94105-2102                                                                                      Services
                                                                                                                                 Other Various Expenses


       3.44
       73.
            WENDEL ROSEN BLACK AND DEAN                                    4/2/2020                        $361,000.00           Secured debt
               LLP                                                                                                               Unsecured loan repayments
               1111 BROADWAY, 24TH FLOOR                                                                                         Suppliers or vendors
               OAKLAND, CA 94607
                                                                                                                                 Services
                                                                                                                                 Other


       3.44
       74.
            WENDEL ROSEN BLACK AND DEAN                                    6/11/2020                        $63,929.85           Secured debt
               LLP                                                                                                               Unsecured loan repayments
               1111 BROADWAY, 24TH FLOOR                                                                                         Suppliers or vendors
               OAKLAND, CA 94607
                                                                                                                                 Services
                                                                                                                                 Other


       3.44
       75.
            WEST COAST FIRE & INTEGRATION                                  4/21/2020                            $260.00          Secured debt
               INC                                                                                                               Unsecured loan repayments
               P.O. BOX 4010                                                                                                     Suppliers or vendors
               CASTAIC, CA 91310-4010                                                                                            Services
                                                                                                                                 Other Security Costs


       3.44
       76.
            WEST COAST FIRE & INTEGRATION                                  5/19/2020                              $40.00         Secured debt
               INC                                                                                                               Unsecured loan repayments
               P.O. BOX 4010                                                                                                     Suppliers or vendors
               CASTAIC, CA 91310-4010                                                                                            Services
                                                                                                                                 Other Security Costs




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 567
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 588 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.44
       77.
            WEST COAST FIRE & INTEGRATION                                  5/28/2020                              $90.00         Secured debt
               INC                                                                                                               Unsecured loan repayments
               P.O. BOX 4010                                                                                                     Suppliers or vendors
               CASTAIC, CA 91310-4010                                                                                            Services
                                                                                                                                 Other Security Costs


       3.44
       78.
            WEST VALLEY WATER DISTRICT                                     4/28/2020                              $87.16         Secured debt
               855 WEST BASELINE                                                                                                 Unsecured loan repayments
               RIALTO, CA 92377-0920                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.44
       79.
            WEST VALLEY WATER DISTRICT                                     4/30/2020                            $686.79          Secured debt
               855 WEST BASELINE                                                                                                 Unsecured loan repayments
               RIALTO, CA 92377-0920                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.44
       80.
            WEST VALLEY WATER DISTRICT                                     5/28/2020                            $224.48          Secured debt
               855 WEST BASELINE                                                                                                 Unsecured loan repayments
               RIALTO, CA 92377-0920                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.44
       81.
            WESTLAKE M.U.D. #1                                             3/24/2020                          $1,097.50          Secured debt
               P.O. BOX 218025                                                                                                   Unsecured loan repayments
               HOUSTON, TX 77218-8025                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.44
       82.
            WESTLAKE M.U.D. #1                                             4/21/2020                            $947.50          Secured debt
               P.O. BOX 218025                                                                                                   Unsecured loan repayments
               HOUSTON, TX 77218-8025                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.44
       83.
            WESTLAKE M.U.D. #1                                             5/19/2020                            $587.50          Secured debt
               P.O. BOX 218025                                                                                                   Unsecured loan repayments
               HOUSTON, TX 77218-8025                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.44
       84.
            WESTMINSTER                                                    3/24/2020                          $1,222.56          Secured debt
               FINANCE                                                                                                           Unsecured loan repayments
               4800 W 92ND AVENUE                                                                                                Suppliers or vendors
               WESTMINSTER, CO 80030-6399                                                                                        Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 568
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 589 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.44
       85.
            WESTMINSTER                                                    4/28/2020                          $1,105.86          Secured debt
               FINANCE                                                                                                           Unsecured loan repayments
               4800 W 92ND AVENUE                                                                                                Suppliers or vendors
               WESTMINSTER, CO 80030-6399                                                                                        Services
                                                                                                                                 Other Water


       3.44
       86.
            WESTMINSTER                                                    5/21/2020                            $709.83          Secured debt
               FINANCE                                                                                                           Unsecured loan repayments
               4800 W 92ND AVENUE                                                                                                Suppliers or vendors
               WESTMINSTER, CO 80030-6399                                                                                        Services
                                                                                                                                 Other Water


       3.44
       87.
            WHITE CITY WATER IMPROVEMENT                                   4/28/2020                            $337.55          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               999 EAST 9800 SOUTH                                                                                               Suppliers or vendors
               SANDY, UT 84094-4066                                                                                              Services
                                                                                                                                 Other Water


       3.44
       88.
            WHITE CITY WATER IMPROVEMENT                                   5/26/2020                            $286.25          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               999 EAST 9800 SOUTH                                                                                               Suppliers or vendors
               SANDY, UT 84094-4066                                                                                              Services
                                                                                                                                 Other Water


       3.44
       89.
            WHITE CITY WATER IMPROVEMENT                                   6/12/2020                            $279.95          Secured debt
               DISTRICT                                                                                                          Unsecured loan repayments
               999 EAST 9800 SOUTH                                                                                               Suppliers or vendors
               SANDY, UT 84094-4066                                                                                              Services
                                                                                                                                 Other Water


       3.44
       90.
            WILLIAM C KIM MD INC                                           4/21/2020                              $92.32         Secured debt
               4201 TORRANCE BLVD STE 19                                                                                         Unsecured loan repayments
               TORRANCE, CA 90503                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.44
       91.
            WILLIAM C KIM MD INC                                           5/15/2020                              $59.83         Secured debt
               4201 TORRANCE BLVD STE 19                                                                                         Unsecured loan repayments
               TORRANCE, CA 90503                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.44
       92.
            WILLIAM C KIM MD INC                                           5/15/2020                              $97.70         Secured debt
               4201 TORRANCE BLVD STE 19                                                                                         Unsecured loan repayments
               TORRANCE, CA 90503                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 569
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 590 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.44
       93.
            WILLIAM C KIM MD INC                                           5/26/2020                            $189.60          Secured debt
               4201 TORRANCE BLVD STE 19                                                                                         Unsecured loan repayments
               TORRANCE, CA 90503                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Workers Comp Claim


       3.44
       94.
            WILLIAM DAWSON                                                 5/5/2020                           $1,619.62          Secured debt
               1733 ELM ST.                                                                                                      Unsecured loan repayments
               LIVERMORE, CA 94551                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Payroll


       3.44
       95.
            WORLDPAY FROM FIS                                              3/17/2020                            $984.40          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.44
       96.
            WORLDPAY FROM FIS                                              3/21/2020                            $604.86          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.44
       97.
            WORLDPAY FROM FIS                                              3/23/2020                          $1,229.13          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.44
       98.
            WORLDPAY FROM FIS                                              3/24/2020                              $32.75         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.44
       99.
            WORLDPAY FROM FIS                                              3/26/2020                              $42.96         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       00.
            WORLDPAY FROM FIS                                              3/27/2020                              $59.99         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 570
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 591 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.45
       01.
            WORLDPAY FROM FIS                                              3/30/2020                              $53.19         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       02.
            WORLDPAY FROM FIS                                              3/31/2020                              $27.76         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       03.
            WORLDPAY FROM FIS                                              4/1/2020                                $5.41         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       04.
            WORLDPAY FROM FIS                                              4/3/2020                             $701.11          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       05.
            WORLDPAY FROM FIS                                              4/7/2020                               $36.83         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       06.
            WORLDPAY FROM FIS                                              4/10/2020                          $1,225.52          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       07.
            WORLDPAY FROM FIS                                              4/11/2020                              $39.04         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       08.
            WORLDPAY FROM FIS                                              4/13/2020                               $7.75         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 571
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 592 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.45
       09.
            WORLDPAY FROM FIS                                              4/16/2020                              $37.32         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       10.
            WORLDPAY FROM FIS                                              4/17/2020                              $52.79         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       11.
            WORLDPAY FROM FIS                                              4/18/2020                              $35.82         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       12.
            WORLDPAY FROM FIS                                              4/22/2020                              $20.00         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       13.
            WORLDPAY FROM FIS                                              4/23/2020                               $3.29         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       14.
            WORLDPAY FROM FIS                                              4/24/2020                               $5.50         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       15.
            WORLDPAY FROM FIS                                              4/25/2020                            $310.82          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       16.
            WORLDPAY FROM FIS                                              4/27/2020                            $369.71          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 572
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 593 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.45
       17.
            WORLDPAY FROM FIS                                              4/29/2020                              $61.95         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       18.
            WORLDPAY FROM FIS                                              4/30/2020                            $259.99          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       19.
            WORLDPAY FROM FIS                                              5/2/2020                              $-27.69         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       20.
            WORLDPAY FROM FIS                                              5/5/2020                               $39.34         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       21.
            WORLDPAY FROM FIS                                              5/7/2020                               $39.23         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       22.
            WORLDPAY FROM FIS                                              5/8/2020                           $1,365.53          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       23.
            WORLDPAY FROM FIS                                              5/9/2020                                $9.77         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       24.
            WORLDPAY FROM FIS                                              5/11/2020                               $7.67         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 573
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 594 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.45
       25.
            WORLDPAY FROM FIS                                              5/14/2020                              $36.64         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       26.
            WORLDPAY FROM FIS                                              5/16/2020                            $458.98          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       27.
            WORLDPAY FROM FIS                                              5/18/2020                          $1,080.00          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       28.
            WORLDPAY FROM FIS                                              5/19/2020                               $3.50         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       29.
            WORLDPAY FROM FIS                                              5/21/2020                              $32.76         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       30.
            WORLDPAY FROM FIS                                              5/22/2020                              $20.00         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       31.
            WORLDPAY FROM FIS                                              5/23/2020                             $-21.84         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       32.
            WORLDPAY FROM FIS                                              5/29/2020                              $43.49         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 574
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 595 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.45
       33.
            WORLDPAY FROM FIS                                              6/12/2020                               $5.93         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other CHARGEBACKS


       3.45
       34.
            WORLDPAY FROM FIS                                              3/17/2020                        $11,599.46           Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       35.
            WORLDPAY FROM FIS                                              3/18/2020                          $3,058.32          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       36.
            WORLDPAY FROM FIS                                              3/19/2020                          $2,814.31          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       37.
            WORLDPAY FROM FIS                                              3/20/2020                              $42.54         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       38.
            WORLDPAY FROM FIS                                              3/23/2020                              $49.83         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       39.
            WORLDPAY FROM FIS                                              3/24/2020                              $92.07         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       40.
            WORLDPAY FROM FIS                                              3/25/2020                               $5.89         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 575
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 596 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.45
       41.
            WORLDPAY FROM FIS                                              3/26/2020                              $36.81         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       42.
            WORLDPAY FROM FIS                                              3/27/2020                              $24.32         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       43.
            WORLDPAY FROM FIS                                              3/30/2020                              $57.43         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       44.
            WORLDPAY FROM FIS                                              3/31/2020                              $70.96         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       45.
            WORLDPAY FROM FIS                                              4/6/2020                         $20,042.43           Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       46.
            WORLDPAY FROM FIS                                              5/5/2020                         $11,394.84           Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       47.
            WORLDPAY FROM FIS                                              5/18/2020                               $0.84         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       48.
            WORLDPAY FROM FIS                                              5/19/2020                               $1.30         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 576
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 597 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.45
       49.
            WORLDPAY FROM FIS                                              5/21/2020                              $50.96         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       50.
            WORLDPAY FROM FIS                                              5/22/2020                              $53.93         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       51.
            WORLDPAY FROM FIS                                              5/26/2020                              $42.26         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       52.
            WORLDPAY FROM FIS                                              5/27/2020                            $150.91          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       53.
            WORLDPAY FROM FIS                                              5/28/2020                              $48.79         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       54.
            WORLDPAY FROM FIS                                              5/29/2020                              $44.27         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       55.
            WORLDPAY FROM FIS                                              6/1/2020                               $47.00         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       56.
            WORLDPAY FROM FIS                                              6/2/2020                             $126.62          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 577
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 598 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.45
       57.
            WORLDPAY FROM FIS                                              6/3/2020                               $29.42         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       58.
            WORLDPAY FROM FIS                                              6/4/2020                             $125.93          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       59.
            WORLDPAY FROM FIS                                              6/5/2020                             $262.90          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       60.
            WORLDPAY FROM FIS                                              6/8/2020                             $119.15          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       61.
            WORLDPAY FROM FIS                                              6/9/2020                             $330.26          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       62.
            WORLDPAY FROM FIS                                              6/10/2020                              $94.02         Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       63.
            WORLDPAY FROM FIS                                              6/11/2020                            $137.49          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES


       3.45
       64.
            WORLDPAY FROM FIS                                              6/12/2020                            $136.66          Secured debt
               8500 GOVERNOR'S HILL DRIVE                                                                                        Unsecured loan repayments
               SYMMES TOWNSHIP, OH 45249                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other PROCESSING FEES




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 578
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 599 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.45
       65.
            XCEL ENERGY                                                    3/17/2020                        $28,386.31           Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       66.
            XCEL ENERGY                                                    3/24/2020                        $19,056.15           Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       67.
            XCEL ENERGY                                                    3/27/2020                          $8,159.99          Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       68.
            XCEL ENERGY                                                    4/7/2020                         $36,727.52           Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       69.
            XCEL ENERGY                                                    4/14/2020                        $32,016.83           Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       70.
            XCEL ENERGY                                                    4/21/2020                          $8,900.14          Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       71.
            XCEL ENERGY                                                    4/23/2020                          $6,967.09          Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       72.
            XCEL ENERGY                                                    4/28/2020                          $7,046.26          Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 579
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 600 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.45
       73.
            XCEL ENERGY                                                    4/30/2020                          $2,282.43          Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       74.
            XCEL ENERGY                                                    5/5/2020                           $1,631.55          Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       75.
            XCEL ENERGY                                                    5/7/2020                           $4,128.97          Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       76.
            XCEL ENERGY                                                    5/12/2020                        $15,573.22           Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       77.
            XCEL ENERGY                                                    5/14/2020                          $5,027.35          Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       78.
            XCEL ENERGY                                                    5/19/2020                          $1,842.09          Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       79.
            XCEL ENERGY                                                    5/21/2020                          $6,462.92          Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       80.
            XCEL ENERGY                                                    5/28/2020                          $7,672.99          Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 580
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 601 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.45
       81.
            XCEL ENERGY                                                    6/2/2020                           $4,378.59          Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       82.
            XCEL ENERGY                                                    6/4/2020                           $6,497.46          Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       83.
            XCEL ENERGY                                                    6/10/2020                          $7,534.75          Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       84.
            XCEL ENERGY                                                    6/12/2020                        $15,533.47           Secured debt
               PO BOX 9477                                                                                                       Unsecured loan repayments
               MINNEAPOLIS, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Electric


       3.45
       85.
            XO COMMUNICATIONS SERVICES LLC                                 3/17/2020                          $6,227.92          Secured debt
               8871 S. SANDY PKWY, STE. 200                                                                                      Unsecured loan repayments
               SANDY, UT 84070                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.45
       86.
            XO COMMUNICATIONS SERVICES LLC                                 4/30/2020                          $6,193.48          Secured debt
               8871 S. SANDY PKWY, STE. 200                                                                                      Unsecured loan repayments
               SANDY, UT 84070                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.45
       87.
            XO COMMUNICATIONS SERVICES LLC                                 5/14/2020                          $6,196.70          Secured debt
               8871 S. SANDY PKWY, STE. 200                                                                                      Unsecured loan repayments
               SANDY, UT 84070                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Telephone


       3.45
       88.
            YORBA LINDA WATER DISTRICT                                     4/21/2020                            $353.13          Secured debt
               PO BOX 54348                                                                                                      Unsecured loan repayments
               LOS ANGELES, CA 90054-0348                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 581
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 602 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.45
       89.
            YORBA LINDA WATER DISTRICT                                     5/12/2020                            $303.33          Secured debt
               PO BOX 54348                                                                                                      Unsecured loan repayments
               LOS ANGELES, CA 90054-0348                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.45
       90.
            YORBA LINDA WATER DISTRICT                                     6/10/2020                            $316.61          Secured debt
               PO BOX 54348                                                                                                      Unsecured loan repayments
               LOS ANGELES, CA 90054-0348                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Water


       3.45
       91.
            YOUR TRAINER INC                                               3/18/2020                       $117,975.44           Secured debt
               1514 ROBERTS DRIVE                                                                                                Unsecured loan repayments
               JACKSONVILLE BEACH, FL 32250                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other R&M Contracts


       3.45
       92.
            YOUR TRAINER INC                                               3/24/2020                       $334,591.00           Secured debt
               1514 ROBERTS DRIVE                                                                                                Unsecured loan repayments
               JACKSONVILLE BEACH, FL 32250                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other R&M Contracts


       3.45
       93.
            YOUR TRAINER INC                                               4/21/2020                        $16,771.24           Secured debt
               1514 ROBERTS DRIVE                                                                                                Unsecured loan repayments
               JACKSONVILLE BEACH, FL 32250                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other R&M Contracts


       3.45
       94.
            YOUR TRAINER INC                                               5/7/2020                        $260,038.98           Secured debt
               1514 ROBERTS DRIVE                                                                                                Unsecured loan repayments
               JACKSONVILLE BEACH, FL 32250                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other R&M Contracts


       3.45
       95.
            YOUR TRAINER INC                                               5/26/2020                       $211,427.00           Secured debt
               1514 ROBERTS DRIVE                                                                                                Unsecured loan repayments
               JACKSONVILLE BEACH, FL 32250                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other R&M Contracts


       3.45
       96.
            YOUR TRAINER INC                                               6/12/2020                        $53,394.10           Secured debt
               1514 ROBERTS DRIVE                                                                                                Unsecured loan repayments
               JACKSONVILLE BEACH, FL 32250                                                                                      Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other R&M Contracts




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 582
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 603 of 691
 Debtor       24 Hour Fitness USA, Inc.                                                                 Case number (if known) 20-11561



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.45
       97.
            ZUORA INC                                                      5/19/2020                        $75,000.00           Secured debt
               3050 S. DELAWARE STREET                                                                                           Unsecured loan repayments
               SUITE 301                                                                                                         Suppliers or vendors
               SAN MATEO, CA 94403                                                                                               Services
                                                                                                                                 Other Software as a Service


       3.45
       98.
            ZUORA INC                                                      6/9/2020                         $22,466.00           Secured debt
               3050 S. DELAWARE STREET                                                                                           Unsecured loan repayments
               SUITE 301                                                                                                         Suppliers or vendors
               SAN MATEO, CA 94403                                                                                               Services
                                                                                                                                 Other Software as a Service


       3.45
       99.
            ZUORA INC                                                      6/11/2020                       $200,000.00           Secured debt
               3050 S. DELAWARE STREET                                                                                           Unsecured loan repayments
               SUITE 301                                                                                                         Suppliers or vendors
               SAN MATEO, CA 94403                                                                                               Services
                                                                                                                                 Other Software as a Service



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Employee 1                                                  6/14/2019                        $51,569.27         Earnings
               12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.2.    Employee 1                                                  6/28/2019                        $66,063.89         Earnings
               12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.3.    Employee 1                                                  7/12/2019                        $51,569.18         Earnings
               12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.4.    Employee 1                                                  7/26/2019                        $51,569.18         Earnings
               12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.5.    Employee 1                                                  8/9/2019                         $51,569.25         Earnings
               12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 583
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 604 of 691
 Debtor       24 Hour Fitness USA, Inc.                                                                 Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.6.    Employee 1                                                  8/23/2019                        $51,569.25         Earnings
               12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.7.    Employee 1                                                  9/6/2019                         $59,037.83         Earnings
               12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.8.    Employee 1                                                  9/20/2019                        $51,569.29         Earnings
               12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.9.    Employee 1                                                  9/30/2019                          $2,605.72        Earnings
               12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.10 Employee 1                                                     10/4/2019                        $51,569.24         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.11 Employee 1                                                     10/18/2019                       $51,569.24         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.12 Employee 1                                                     11/1/2019                        $51,569.24         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.13 Employee 1                                                     11/15/2019                       $51,569.24         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.14 Employee 1                                                     11/29/2019                       $51,569.24         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.15 Employee 1                                                     12/13/2019                       $51,569.24         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.16 Employee 1                                                     12/27/2019                       $65,831.49         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.17 Employee 1                                                     12/31/2019                       $39,395.94         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 584
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 605 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.18 Employee 1                                                     1/10/2020                        $51,880.73         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.19 Employee 1                                                     1/24/2020                        $56,666.92         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.20 Employee 1                                                     2/7/2020                         $51,880.83         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.21 Employee 1                                                     2/21/2020                        $51,517.93         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.22 Employee 1                                                     3/6/2020                         $54,857.17         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.23 Employee 1                                                     3/13/2020                       $625,000.00         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.24 Employee 1                                                     3/20/2020                        $51,558.89         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.25 Employee 1                                                     4/3/2020                         $51,558.89         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.26 Employee 1                                                     4/17/2020                        $51,558.89         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.27 Employee 1                                                     4/22/2020                          $1,662.84        Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.28 Employee 1                                                     4/30/2020                     $2,500,000.00         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.29 Employee 1                                                     5/1/2020                         $51,558.89         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 585
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 606 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.30 Employee 1                                                     5/15/2020                        $51,558.89         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.31 Employee 1                                                     5/29/2020                        $51,558.89         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.32 Employee 1                                                     6/12/2020                        $78,947.02         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.33 Employee 2                                                     6/14/2019                        $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.34 Employee 2                                                     6/28/2019                        $45,417.16         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.35 Employee 2                                                     7/12/2019                        $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.36 Employee 2                                                     7/26/2019                        $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.37 Employee 2                                                     8/9/2019                         $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.38 Employee 2                                                     8/23/2019                        $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.39 Employee 2                                                     9/6/2019                         $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.40 Employee 2                                                     9/20/2019                        $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.41 Employee 2                                                     9/30/2019                          $5,033.88        Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 586
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 607 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.42 Employee 2                                                     10/4/2019                        $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.43 Employee 2                                                     10/18/2019                       $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.44 Employee 2                                                     11/1/2019                        $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.45 Employee 2                                                     11/15/2019                       $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.46 Employee 2                                                     11/29/2019                       $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.47 Employee 2                                                     12/13/2019                       $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.48 Employee 2                                                     12/27/2019                       $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.49 Employee 2                                                     12/31/2019                         $1,491.53        Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.50 Employee 2                                                     1/10/2020                        $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.51 Employee 2                                                     1/24/2020                        $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.52 Employee 2                                                     2/7/2020                         $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.53 Employee 2                                                     2/21/2020                        $45,192.31         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 587
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 608 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.54 Employee 2                                                     3/6/2020                         $40,673.08         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.55 Employee 3                                                     6/14/2019                        $13,289.79         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.56 Employee 3                                                     6/28/2019                        $12,752.79         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.57 Employee 3                                                     7/12/2019                        $12,752.79         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.58 Employee 3                                                     7/26/2019                        $12,752.79         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.59 Employee 3                                                     8/9/2019                         $12,752.79         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.60 Employee 3                                                     8/23/2019                        $12,752.79         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.61 Employee 3                                                     9/6/2019                         $12,752.79         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.62 Employee 3                                                     9/20/2019                        $12,752.79         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.63 Employee 3                                                     9/30/2019                            $803.16        Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.64 Employee 3                                                     10/4/2019                        $12,752.79         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.65 Employee 3                                                     10/18/2019                       $12,752.79         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 588
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 609 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.66 Employee 3                                                     11/1/2019                        $12,752.79         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.67 Employee 3                                                     11/15/2019                       $12,752.79         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.68 Employee 3                                                     11/29/2019                       $12,675.33         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.69 Employee 3                                                     12/13/2019                       $12,752.79         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.70 Employee 3                                                     12/27/2019                       $12,752.79         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.71 Employee 3                                                     12/31/2019                           $644.44        Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.72 Employee 3                                                     1/10/2020                        $12,741.16         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.73 Employee 3                                                     1/24/2020                        $12,741.16         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.74 Employee 3                                                     2/7/2020                         $12,741.16         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.75 Employee 3                                                     2/21/2020                        $12,741.16         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.76 Employee 3                                                     3/6/2020                         $12,741.16         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.77 Employee 3                                                     3/20/2020                        $13,027.30         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 589
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 610 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.78 Employee 3                                                     4/3/2020                         $13,027.30         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.79 Employee 3                                                     4/17/2020                        $13,027.30         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.80 Employee 3                                                     4/22/2020                            $767.16        Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.81 Employee 3                                                     4/30/2020                       $134,789.60         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.82 Employee 3                                                     5/1/2020                         $13,027.30         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.83 Employee 3                                                     5/15/2020                        $13,027.30         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.84 Employee 3                                                     5/29/2020                        $12,960.53         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.85 Employee 3                                                     6/12/2020                        $13,027.30         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.86 Employee 4                                                     6/14/2019                        $39,316.43         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.87 Employee 4                                                     6/28/2019                        $43,366.97         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.88 Employee 4                                                     7/12/2019                        $39,316.43         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.89 Employee 4                                                     7/26/2019                        $39,316.43         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 590
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 611 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.90 Employee 4                                                     8/9/2019                         $39,316.43         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.91 Employee 4                                                     8/23/2019                        $39,316.43         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.92 Employee 4                                                     9/6/2019                         $39,316.43         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.93 Employee 4                                                     9/20/2019                        $39,316.43         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.94 Employee 4                                                     9/30/2019                          $2,648.85        Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.95 Employee 4                                                     10/4/2019                        $39,316.43         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.96 Employee 4                                                     10/18/2019                       $39,316.43         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.97 Employee 4                                                     11/1/2019                        $39,316.43         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.98 Employee 4                                                     11/15/2019                       $39,316.43         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.99 Employee 4                                                     11/29/2019                       $39,316.43         Earnings
       .    12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.10 Employee 4                                                     12/13/2019                       $39,316.43         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.10 Employee 4                                                     12/27/2019                       $58,758.39         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 591
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 612 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.10 Employee 4                                                     12/31/2019                         $5,210.26        Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.10 Employee 4                                                     1/10/2020                        $39,304.80         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.10 Employee 4                                                     1/24/2020                        $39,304.80         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.10 Employee 4                                                     2/7/2020                         $39,304.80         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.10 Employee 4                                                     2/21/2020                        $39,304.80         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.10 Employee 4                                                     3/6/2020                         $39,304.80         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.10 Employee 4                                                     3/20/2020                        $39,304.80         Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.10 Employee 4                                                     4/3/2020                        $107,553.89         Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.11 Employee 5                                                     6/14/2019                        $14,980.84         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.11 Employee 5                                                     6/28/2019                        $15,109.97         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.11 Employee 5                                                     7/12/2019                        $14,980.84         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.11 Employee 5                                                     7/26/2019                        $14,980.84         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 592
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 613 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.11 Employee 5                                                     8/9/2019                         $14,980.84         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.11 Employee 5                                                     8/23/2019                        $14,980.84         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.11 Employee 5                                                     9/6/2019                         $14,980.84         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.11 Employee 5                                                     9/20/2019                        $14,980.84         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.11 Employee 5                                                     9/30/2019                              $94.11       Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.11 Employee 5                                                     10/4/2019                        $14,980.84         Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.12 Employee 5                                                     10/18/2019                       $14,980.84         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.12 Employee 5                                                     11/1/2019                        $14,980.84         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.12 Employee 5                                                     11/15/2019                       $14,980.84         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.12 Employee 5                                                     11/29/2019                       $14,980.84         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.12 Employee 5                                                     12/13/2019                       $14,980.84         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.12 Employee 5                                                     12/27/2019                       $14,980.84         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 593
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 614 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.12 Employee 5                                                     12/31/2019                           $325.80        Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.12 Employee 5                                                     1/10/2020                        $14,980.84         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.12 Employee 5                                                     1/24/2020                        $14,980.84         Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.12 Employee 5                                                     2/7/2020                         $14,980.84         Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.13 Employee 5                                                     2/21/2020                        $14,980.84         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.13 Employee 5                                                     3/6/2020                         $14,980.84         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.13 Employee 5                                                     3/13/2020                        $78,750.00         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.13 Employee 5                                                     3/20/2020                       $128,730.84         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.13 Employee 5                                                     4/3/2020                         $14,980.84         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.13 Employee 5                                                     4/17/2020                        $14,980.84         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.13 Employee 5                                                     4/30/2020                       $210,000.00         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.13 Employee 5                                                     5/1/2020                         $14,980.84         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 594
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 615 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.13 Employee 5                                                     5/15/2020                        $18,601.39         Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.13 Employee 5                                                     5/29/2020                        $14,980.84         Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.14 Employee 5                                                     6/12/2020                        $14,980.84         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.14 Employee 6                                                     6/14/2019                        $21,259.29         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.14 Employee 6                                                     6/28/2019                        $21,761.54         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.14 Employee 6                                                     7/12/2019                        $21,259.29         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.14 Employee 6                                                     7/26/2019                        $21,259.29         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.14 Employee 6                                                     8/9/2019                         $21,259.29         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.14 Employee 6                                                     8/23/2019                        $21,259.29         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.14 Employee 6                                                     9/6/2019                         $21,259.29         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.14 Employee 6                                                     9/20/2019                        $21,259.29         Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.14 Employee 6                                                     9/30/2019                            $258.41        Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 595
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 616 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.15 Employee 6                                                     10/4/2019                        $21,259.29         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.15 Employee 6                                                     10/18/2019                       $21,259.29         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.15 Employee 6                                                     11/1/2019                        $21,259.29         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.15 Employee 6                                                     11/15/2019                       $21,259.29         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.15 Employee 6                                                     11/29/2019                       $21,153.85         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.15 Employee 6                                                     12/13/2019                       $21,259.29         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.15 Employee 6                                                     12/27/2019                       $23,271.58         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.15 Employee 6                                                     12/31/2019                         $1,174.64        Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.15 Employee 6                                                     1/10/2020                        $21,247.66         Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.15 Employee 6                                                     1/24/2020                        $21,247.66         Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.16 Employee 6                                                     2/7/2020                         $21,247.66         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.16 Employee 6                                                     2/21/2020                        $21,247.66         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 596
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 617 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.16 Employee 6                                                     3/6/2020                         $21,247.66         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.16 Employee 6                                                     3/13/2020                       $154,687.50         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.16 Employee 6                                                     3/20/2020                        $21,247.66         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.16 Employee 6                                                     4/3/2020                         $21,247.66         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.16 Employee 6                                                     4/17/2020                        $21,247.66         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.16 Employee 6                                                     4/30/2020                       $825,000.00         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.16 Employee 6                                                     5/1/2020                         $21,247.66         Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.16 Employee 6                                                     5/15/2020                        $21,247.66         Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.17 Employee 6                                                     5/29/2020                        $21,153.85         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.17 Employee 6                                                     6/12/2020                        $21,247.66         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.17 Employee 7                                                     6/14/2019                        $13,461.54         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.17 Employee 7                                                     6/28/2019                        $13,662.75         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 597
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 618 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.17 Employee 7                                                     7/12/2019                        $13,461.54         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.17 Employee 7                                                     7/26/2019                        $13,461.54         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.17 Employee 7                                                     8/9/2019                         $13,461.54         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.17 Employee 7                                                     8/23/2019                        $13,461.54         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.17 Employee 7                                                     9/6/2019                         $13,461.54         Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.17 Employee 7                                                     9/20/2019                        $13,461.54         Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.18 Employee 7                                                     9/30/2019                            $106.42        Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.18 Employee 7                                                     10/4/2019                        $13,461.54         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.18 Employee 7                                                     10/18/2019                       $13,461.54         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.18 Employee 7                                                     11/1/2019                        $13,461.54         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.18 Employee 7                                                     11/15/2019                       $13,923.08         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.18 Employee 7                                                     11/29/2019                       $13,923.08         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 598
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 619 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.18 Employee 7                                                     12/13/2019                       $13,923.08         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.18 Employee 7                                                     12/27/2019                       $15,987.26         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.18 Employee 7                                                     12/31/2019                           $470.62        Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.18 Employee 7                                                     1/10/2020                        $13,923.08         Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.19 Employee 7                                                     1/24/2020                        $13,923.08         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.19 Employee 7                                                     2/7/2020                         $13,923.08         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.19 Employee 7                                                     2/21/2020                        $13,923.08         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.19 Employee 7                                                     3/6/2020                         $13,923.08         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.19 Employee 7                                                     3/13/2020                        $52,500.00         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.19 Employee 7                                                     3/20/2020                        $13,923.08         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.19 Employee 7                                                     4/3/2020                         $14,884.62         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.19 Employee 7                                                     4/17/2020                        $15,846.16         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 599
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 620 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.19 Employee 7                                                     4/30/2020                       $240,000.00         Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.19 Employee 7                                                     5/1/2020                         $15,846.16         Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.20 Employee 7                                                     5/15/2020                        $15,846.16         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.20 Employee 7                                                     5/29/2020                        $15,846.16         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.20 Employee 7                                                     6/12/2020                        $15,846.16         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.20 Employee 8                                                     6/14/2019                        $18,730.77         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.20 Employee 8                                                     6/28/2019                        $19,319.12         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.20 Employee 8                                                     7/12/2019                        $18,730.77         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.20 Employee 8                                                     7/26/2019                        $18,730.77         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.20 Employee 8                                                     8/9/2019                         $18,730.77         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.20 Employee 8                                                     8/23/2019                        $18,730.77         Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.20 Employee 8                                                     9/6/2019                         $18,730.77         Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 600
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 621 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.21 Employee 8                                                     9/20/2019                        $18,730.77         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.21 Employee 8                                                     9/30/2019                          $3,620.56        Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.21 Employee 8                                                     10/4/2019                        $18,730.77         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.21 Employee 8                                                     10/18/2019                       $18,730.77         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.21 Employee 8                                                     11/1/2019                        $18,730.77         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.21 Employee 8                                                     11/15/2019                       $18,730.77         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.21 Employee 8                                                     11/29/2019                       $18,730.77         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.21 Employee 8                                                     12/13/2019                       $18,730.77         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.21 Employee 8                                                     12/27/2019                       $18,730.77         Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.21 Employee 8                                                     12/31/2019                         $1,375.98        Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.22 Employee 8                                                     1/10/2020                        $18,730.77         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.22 Employee 8                                                     1/24/2020                        $18,730.77         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 601
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 622 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.22 Employee 8                                                     2/7/2020                         $18,730.77         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.22 Employee 8                                                     2/21/2020                        $18,730.77         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.22 Employee 8                                                     3/6/2020                         $18,730.77         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.22 Employee 8                                                     3/13/2020                       $133,593.75         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.22 Employee 8                                                     3/20/2020                        $18,730.77         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.22 Employee 8                                                     4/3/2020                         $18,730.77         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.22 Employee 8                                                     4/17/2020                        $18,730.77         Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.22 Employee 8                                                     4/30/2020                       $475,000.00         Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.23 Employee 8                                                     5/1/2020                         $18,730.77         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.23 Employee 8                                                     5/15/2020                        $18,730.77         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.23 Employee 8                                                     5/29/2020                        $18,730.77         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.23 Employee 8                                                     6/12/2020                        $18,730.77         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 602
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 623 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.23 Employee 9                                                     6/14/2019                        $11,225.36         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.23 Employee 9                                                     6/28/2019                        $11,427.48         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.23 Employee 9                                                     7/12/2019                        $11,225.36         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.23 Employee 9                                                     7/26/2019                        $11,225.36         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.23 Employee 9                                                     8/9/2019                         $11,225.36         Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.23 Employee 9                                                     8/23/2019                        $11,225.36         Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.24 Employee 9                                                     9/6/2019                         $11,225.36         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.24 Employee 9                                                     9/20/2019                        $11,225.36         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.24 Employee 9                                                     10/4/2019                        $11,225.36         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.24 Employee 9                                                     10/18/2019                       $11,225.36         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.24 Employee 9                                                     11/1/2019                        $11,225.36         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.24 Employee 9                                                     11/15/2019                       $11,225.36         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 603
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 624 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.24 Employee 9                                                     11/29/2019                       $11,225.36         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.24 Employee 9                                                     12/13/2019                       $11,225.36         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.24 Employee 9                                                     12/27/2019                       $11,225.36         Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.24 Employee 9                                                     12/31/2019                           $101.07        Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.25 Employee 9                                                     1/10/2020                        $11,225.36         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.25 Employee 9                                                     1/24/2020                        $11,225.36         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.25 Employee 9                                                     2/7/2020                         $11,225.36         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.25 Employee 9                                                     2/21/2020                        $11,225.36         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.25 Employee 9                                                     3/6/2020                         $11,225.36         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.25 Employee 9                                                     3/20/2020                        $23,180.36         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.25 Employee 9                                                     4/3/2020                         $11,590.18         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.25 Employee 9                                                     4/17/2020                        $11,590.18         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 604
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 625 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.25 Employee 9                                                     4/30/2020                       $120,538.00         Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.25 Employee 9                                                     5/1/2020                         $11,590.18         Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.26 Employee 9                                                     5/15/2020                        $23,180.36         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.26 Employee 9                                                     5/29/2020                        $11,590.18         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.26 Employee 9                                                     6/12/2020                        $11,590.18         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.26 Employee 10                                                    6/14/2019                        $10,096.16         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.26 Employee 10                                                    6/28/2019                        $20,192.31         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.26 Employee 10                                                    7/12/2019                        $20,294.57         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.26 Employee 10                                                    7/26/2019                        $20,294.57         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.26 Employee 10                                                    8/9/2019                         $20,294.57         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.26 Employee 10                                                    8/23/2019                        $20,294.57         Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.26 Employee 10                                                    9/6/2019                         $20,294.57         Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 605
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 626 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.27 Employee 10                                                    9/20/2019                        $20,294.57         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.27 Employee 10                                                    10/4/2019                        $20,294.57         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.27 Employee 10                                                    10/18/2019                       $20,294.57         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.27 Employee 10                                                    11/1/2019                        $20,294.57         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.27 Employee 10                                                    11/15/2019                       $20,294.57         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.27 Employee 10                                                    11/29/2019                       $20,192.31         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.27 Employee 10                                                    12/13/2019                       $20,294.57         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.27 Employee 10                                                    12/27/2019                       $20,294.57         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.27 Employee 10                                                    12/31/2019                         $1,652.29        Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.27 Employee 10                                                    1/10/2020                        $20,282.94         Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.28 Employee 10                                                    1/24/2020                        $20,282.94         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.28 Employee 10                                                    2/7/2020                         $20,282.94         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 606
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 627 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.28 Employee 10                                                    2/21/2020                        $20,282.94         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.28 Employee 10                                                    3/6/2020                         $20,282.94         Earnings
       3.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.28 Employee 10                                                    3/13/2020                       $114,843.75         Earnings
       4.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.28 Employee 10                                                    3/20/2020                        $20,282.94         Earnings
       5.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.28 Employee 10                                                    4/3/2020                         $20,282.94         Earnings
       6.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.28 Employee 10                                                    4/17/2020                        $20,282.94         Earnings
       7.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.28 Employee 10                                                    4/30/2020                       $525,000.00         Earnings
       8.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.28 Employee 10                                                    5/1/2020                         $20,282.94         Earnings
       9.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.29 Employee 10                                                    5/15/2020                        $20,282.94         Earnings
       0.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.29 Employee 10                                                    5/29/2020                        $20,192.31         Earnings
       1.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

       4.29 Employee 10                                                    6/12/2020                        $20,282.94         Earnings
       2.   12647 Alcosta Blvd., Suite 500
               San Ramon, CA 94583
               Redacted

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 607
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11561-KBO                        Doc 7        Filed 08/28/20            Page 628 of 691
 Debtor       24 Hour Fitness USA, Inc.                                                                 Case number (if known) 20-11561



           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken
       Refer to Global Notes                                                                                                                                      $0.00
                                                                 Last 4 digits of account number:


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    24 Hour Fitness USA, Inc. v.                      Real Estate                Superior Court of CA                         Pending
               La Costa Town Center;                                                        County of San Diego                          On appeal
               Terramar Retail Centers, LLC;                                                325 South Melrose Drive
                                                                                                                                         Concluded
               Property Development                                                         Vista, CA 92081
               Centers, LLC; Safeway, Inc.
               37-2020-00007037-CU-BC-NC

       7.2.    24 Hour Fitness USA, Inc. vs                      Real Estate                Chancery of the State of DE                  Pending
               Genesis Health Clubs of                                                      417 S. State Street                          On appeal
               Midwest LLC                                                                  Dover, DE 19901
                                                                                                                                         Concluded
               2017-0730-AGB

       7.3.    24 LLC v 24 Hour Fitness                          Real Estate                US District Court W. Dis. of                 Pending
               United States, Inc.                                                          Missouri                                     On appeal
               4:16-cv-01282-FHS                                                            400 E 9th St Ste 1510
                                                                                                                                         Concluded
                                                                                            Kansas City, MO 64106

       7.4.    24 New York, LLC and WPF v.                       Real Estate                Superior Court of NJ                         Pending
               Ocean Ice Palace                                                             Ocean County Courthouse                      On appeal
               OCN-C-83-18                                                                  118 Washington St.
                                                                                                                                         Concluded
                                                                                            Toms River, NJ 08754

       7.5.    24HF v TruFusion Soho                             Real Estate                US District Court of NV, Las                 Pending
               2:20-cv-00418-KJD-EJY                                                        Vegas                                        On appeal
                                                                                            333 Las Vegas Blvd S
                                                                                                                                         Concluded
                                                                                            Las Vegas, NV 89101

       7.6.    507 Northgate LLC vs. 24                          Real Estate                Kings County Superior                        Pending
               Hour Fitness USA, Inc                                                        Court, WA                                    On appeal
               20-2-08978-8 SEA                                                             516 3rd Ave
                                                                                                                                         Concluded
                                                                                            Seattle, WA 98104




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 608
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 629 of 691
 Debtor       24 Hour Fitness USA, Inc.                                                                 Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.7.    Aceituno, Nancy                                   Emploment Claim           Superior Court of CA Los                Pending
               20STCP00708                                                                 Angeles County                          On appeal
                                                                                           111 North Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.8.    Achenbach, Ryan (90317)                           Emploment Claim           N/A                                     Pending
               N/A                                                                                                                 On appeal
                                                                                                                                   Concluded


       7.9.    Aghishian, Marissa                                Emploment Claim           Claim                                   Pending
               N/A                                                                                                                 On appeal
                                                                                                                                   Concluded

       7.10 Aja Lynch vs. 24 Hour Fitness                        Emploment Claim           California Labor &                      Pending
       .    USA, Inc.                                                                      Workforce Dev. Agency                   On appeal
               N/A                                                                         Attn: PAGA Administrator
                                                                                                                                   Concluded
                                                                                           455 Golden Gate Avenue,
                                                                                           9th Floor
                                                                                           San Francisco, CA 94102

       7.11 Alana Allen, Sharlene Ligons                         Member Claim              Superior Court of CA Santa              Pending
       .    v. 24HR                                                                        Clara County                            On appeal
               20CV363704                                                                  191 North First Street
                                                                                                                                   Concluded
                                                                                           San Jose, CA 95110

       7.12 Albert Guerra vs 24 Hour                             Personal Injury           Harris County District Court            Pending
       .    Fitness USA                                                                    49 San Jacinto St #303                  On appeal
               2019-09670                                                                  Houston, TX 77002
                                                                                                                                   Concluded

       7.13 Alexxandra Ayala vs.                                 Emploment Claim           Department of Industrial                Pending
       .    Kellermeyer Bergensons                                                         Relations                               On appeal
               Services (90317)                                                            Labor Commissioner's
                                                                                                                                   Concluded
               WC-CM-419984                                                                Office
                                                                                           7575 Metropolitan Drive,
                                                                                           Suite 210
                                                                                           San Diego, CA 92108

       7.14 Alrad Harrison vs 24 Hour                            Personal Injury           District Court Clark County             Pending
       .    Fitness & 24 Hour Fitness                                                      333 S Las Vegas Blvd                    On appeal
               USA Inc                                                                     Las Vegas, NV 89101
                                                                                                                                   Concluded
               A-19-7921830C

       7.15 Alyssa Johnson                                       Workers'                  Workers' Compensation                   Pending
       .    ADJ10392088                                          Compensation              Appeals Board                           On appeal
                                                                                           455 Golden Gate Ave.
                                                                                                                                   Concluded
                                                                                           2nd Floor
                                                                                           San Francisco, CA
                                                                                           94102-7002

       7.16 Ana Martinez vs 24 Hour                              Personal Injury           Bronx County Supreme                    Pending
       .    Fitness USA                                                                    Court                                   On appeal
               25936/2017E                                                                 851 Grand Concourse
                                                                                                                                   Concluded
                                                                                           The Bronx, NY 10451




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 609
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 630 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.17 Anderson/Gutierrez                                   Emploment Claim           Superior Court of CA                    Pending
       .    34-2019-00266902                                                               Sacramento County                       On appeal
                                                                                           720 Ninth Street
                                                                                                                                   Concluded
                                                                                           Sacramento, CA 95814-1380

       7.18 Andre Williams                                       Member Claim              District Court of Dallas,               Pending
       .    DC-19-17428                                                                    County Texas                            On appeal
                                                                                           1100 Commerce Street
                                                                                                                                   Concluded
                                                                                           Dallas, TX 75242

       7.19 Andrew Alexander Andrade                             Member Claim              Circuit Crt. 9th Judicial Cir           Pending
       .    2019 CA 2200 OC                                                                Osceola FL                              On appeal
                                                                                           2 Courthouse Sq
                                                                                                                                   Concluded
                                                                                           Kissimmee, FL 34741

       7.20 Andrew Tivoli vs 24 Hour                             Personal Injury           17th Judicial Cir. Court                Pending
       .    Fitness USA Inc.                                                               Broward Cnty FL                         On appeal
               17-019532                                                                   Fl 201 SE 6th St
                                                                                                                                   Concluded
                                                                                           Fort Lauderdale, FL 33301

       7.21 Angelita Lara De Salazar vs                          Personal Injury           Court of NJ Passaic County              Pending
       .    24 Hour Fitness                                                                Law Division                            On appeal
               PAS-L-1327-19                                                               77 Hamilton St
                                                                                                                                   Concluded
                                                                                           Paterson, NJ 07505

       7.22 Anthony Hughes                                       Emploment Claim           Lawyers for Employee and                Pending
       .    N/A                                                                            Consumer Rights                         On appeal
                                                                                           4100 West Alameda
                                                                                                                                   Concluded
                                                                                           Avenue, Third Floor
                                                                                           Burbank, CA 91505

       7.23 Antonio Jobity vs Ian Martin                         Personal Injury           Queens County Supreme                   Pending
       .    And 24 Hour Fitness USA                                                        Court                                   On appeal
               706867/2018                                                                 88-11 Sutphin Blvd.
                                                                                                                                   Concluded
                                                                                           Jamaica, NY 11435

       7.24 Arpi Vartani vs 24 Hour                              Workers'                  Workers' Compensation                   Pending
       .    Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ11655214                                                                 6150 Van Nuys Blvd
                                                                                                                                   Concluded
                                                                                           Room 110
                                                                                           Van Nuys, CA 91401

       7.25 Arseda Kurti vs 24 Hour                              Personal Injury           Los Angeles Superior Court              Pending
       .    Fitness USA                                                                    Central Dis.                            On appeal
               18STCV07142                                                                 111 N. Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.26 Arturo Quezada vs 24 Hour                            Workers'                  Workers' Compensation                   Pending
       .    Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ10091389                                                                 320 W. 4th Street
                                                                                                                                   Concluded
                                                                                           9th Floor
                                                                                           Los Angeles, CA
                                                                                           90013-2329




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 610
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 631 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.27 Arya Khosravi                                        Member Claim              Superior Court of CA San                Pending
       .    CSM-19-861128                                                                  Francisco Cnty                          On appeal
                                                                                           Small Claims Division
                                                                                                                                   Concluded
                                                                                           400 McAllister Street, Room
                                                                                           103
                                                                                           San Francisco, CA
                                                                                           94102-4514

       7.28 Ashley Collins vs 24 Hour                            Personal Injury           Alameda Superior Court                  Pending
       .    Fitness USA                                                                    1225 Fallon Street                      On appeal
               RG19028689                                                                  Oakland, CA 94612
                                                                                                                                   Concluded

       7.29 AVG Partners I, LLC aka AVG                          Real Estate               Douglas District Court, NE              Pending
       .    Partners v. Genesis Health                                                     1701 Farnam                             On appeal
               Clubs of Midwest, LLC; and                                                  Omaha, NE 68183
                                                                                                                                   Concluded
               24 Hour Fitness USA, Inc.
               D01CI170003718

       7.30 AVG PARTNERS I, LLC, a/k/a                           Real Estate               District Court of Johnson               Pending
       .    AVG PARTNERS vs. GENESIS                                                       County Kansas                           On appeal
               HEALTH CLUBS OF                                                             100 N. Kansas Ave
                                                                                                                                   Concluded
               MIDWEST LLC; and 24 HOUR                                                    Olathe, KS 66061
               FITNESS USA, INC.,
               17CV06091

       7.31 AVG PARTNERS I, LLC, a/k/a                           Real Estate               District Court of Douglas               Pending
       .    AVG PARTNERS vs. GENESIS                                                       County NB                               On appeal
               HEALTH CLUBS OF                                                             1701 Farnam Street, 5th
                                                                                                                                   Concluded
               MIDWEST LLC; and 24 HOUR                                                    Floor
               FITNESS USA, INC.,                                                          Omaha, NE 68183
               CI 19-6926

       7.32 AVG Partners I, LLC, Plaintiff,                      Real Estate               Nebraska Court of Appeals               Pending
       .    Appellee and Cross                                                             Room 2413, State Capitol                On appeal
               Appellant, vs. Genesis Health                                               1445 K Street
                                                                                                                                   Concluded
               Clubs of Midwest LLC and 24                                                 Lincoln, NE 68509
               Hour Fitness USA, Inc.,
               Defendants, Appellants,
               Cross Appellees
               A 19-0857

       7.33 Axarlian, Gabriel - DFEH                             Member Claim              Department of Fair                      Pending
       .    matter (90319) Flat Fee                                                        Employment & Housing                    On appeal
               965595-318520                                                               2218 Kausen Drive, Suite
                                                                                                                                   Concluded
                                                                                           100
                                                                                           Elk Grove, CA 95758

       7.34 Bailey, Trevor Complaint                             Emploment Claim           17th Judicial Cir. Court                Pending
       .    CACE-19-005746                                                                 Broward Cnty FL                         On appeal
                                                                                           Fl 201 SE 6th St
                                                                                                                                   Concluded
                                                                                           Fort Lauderdale, FL 33301

       7.35 Bartz, Junko D.                                      Emploment Claim           CA Dept. of Fair                        Pending
       .    480-2020-03342                                                                 Employment & Housing                    On appeal
                                                                                           2218 Kausen Drive, Suite
                                                                                                                                   Concluded
                                                                                           100
                                                                                           Elk Grove, CA 95758




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 611
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 632 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.36 Beltran, Enrique                                     Emploment Claim           US Equal Employment                     Pending
       .    408-2020-01980                                                                 Opportunity Comm.                       On appeal
                                                                                           Los Angeles District Office
                                                                                                                                   Concluded
                                                                                           255 E. Temple Street, 4th
                                                                                           Floor
                                                                                           Los Angeles, CA 90012

       7.37 Bernardette O. Salvador vs 24                        Personal Injury           Circuit Court of the First              Pending
       .    Hour Fitness USA. Inc.                                                         Circuit Hi                              On appeal
               1CCV-XX-XXXXXXX                                                             1111 Alakea St
                                                                                                                                   Concluded
                                                                                           Honolulu, HI 96813

       7.38 Biru, Bersabeh                                       Emploment Claim           Department of Fair                      Pending
       .    201904-05894423                                                                Employment & Housing                    On appeal
                                                                                           2218 Kausen Drive, Suite
                                                                                                                                   Concluded
                                                                                           100
                                                                                           Elk Grove, CA 95758

       7.39 Brandon Robinson vs 24                               Personal Injury           Los Angeles Superior Court              Pending
       .    Hour Fitness USA Inc.                                                          Central Dis.                            On appeal
               BC719335                                                                    111 N. Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.40 Brenda Labib vs. 24HR                                Member Claim              U.S. District Court Northern            Pending
       .    4:20-cv-02134-KAW                                                              District CA                             On appeal
                                                                                           450 Golden Gate Ave
                                                                                                                                   Concluded
                                                                                           San Francisco, CA 94102

       7.41 Buckner, Tristian                                    Emploment Claim           Claim                                   Pending
       .    N/A                                                                                                                    On appeal
                                                                                                                                   Concluded

       7.42 Cal Select Builders Inc. vs. 24                      Real Estate               Los Angeles County                      Pending
       .    Hour Fitness; MGP XI-GPI                                                       Superior Court, CA                      On appeal
               Laurel Plaza, LLC; Merlone                                                  Stanley Mosk Courthouse
                                                                                                                                   Concluded
               Geier Management, LLC                                                       111 North Hill Street
               20BBCV00310                                                                 Los Angeles, CA 90012

       7.43 Caplow Denver, LLC, a                                Real Estate               District Court, Denver                  Pending
       .    California limited liability                                                   County, CO                              On appeal
               company; and Denver                                                         1437 Bannock Street
                                                                                                                                   Concluded
               Exchange, LLC, a California                                                 Denver, CO
               limited liability company dba
               Denver Exchange I, LLC vs.
               24 Hour Fitness, Inc., nka 24
               Hour Fitness USA, Inc., a
               California corporation;
               Fitness Holdings, Inc., a
               Delaware corporation; and
               any and all occupants
               2020CV31697

       7.44 Carla Fleming vs 24 Hour                             Personal Injury           Los Angeles Superior Court              Pending
       .    Fitness                                                                        Central Dis.                            On appeal
               19STCV08377                                                                 111 N. Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 612
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 633 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.45 Catalina Shoppes Fla, LLC vs.                        Real Estate               Palm Beach County Circuit               Pending
       .    24 Hour Fitness USA, Inc.                                                      Court, FL                               On appeal
               505020CA004748XXXXMB                                                        205 N Dixie Hwy
                                                                                                                                   Concluded
                                                                                           West Palm Beach, FL 33401

       7.46 Celia Somers vs 24 Hour                              Personal Injury           Los Angeles Superior Court              Pending
       .    Fitness USA Inc.                                                               Central Dis.                            On appeal
               20STCV12619                                                                 111 N. Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.47 Chantelle Steinman vs. 24                            Emploment Claim           N/A                                     Pending
       .    Hour Fitness USA, Inc.                                                                                                 On appeal
               (90317)
                                                                                                                                   Concluded
               A-19-787192-C

       7.48 Christina McPherson v. 24HR                          Member Claim              King County Superior                    Pending
       .    19-2-18391-8 SEA                                                               Court, WA                               On appeal
                                                                                           516 3rd Ave
                                                                                                                                   Concluded
                                                                                           Seattle, WA 98104

       7.49 Christopher Savage vs 24                             Workers'                  Workers' Compensation                   Pending
       .    Hour Fitness                                         Compensation              Appeals Board                           On appeal
               ADJ12173125                                                                 160 Promenade Circle #300
                                                                                                                                   Concluded
                                                                                           Sacramento, CA 95834

       7.50 Crane Court LLC, a California                        Real Estate               Contra Costa County                     Pending
       .    limited liability company vs.                                                  Superior Court, CA                      On appeal
               24 Hour Fitness USA, Inc., a                                                725 Court Street
                                                                                                                                   Concluded
               California corporation                                                      Martinez, CA 94553
               C 20-00922

       7.51 Dailey, Steve (90317)                                Emploment Claim           N/A                                     Pending
       .    N/A                                                                                                                    On appeal
                                                                                                                                   Concluded


       7.52 Daniel Wilson As Father And                          Personal Injury           Anne Arundel County                     Pending
       .    Guardian Of Daniel G. Wilson                                                   Circuit Court MD                        On appeal
               (A Minor) Vs. 24-Hour Fitness                                               8 Church Cir
                                                                                                                                   Concluded
               Of Annapolis Towne Center                                                   Annapolis, MD 21401
               C-02-CV-20-000119

       7.53 Danielle Hansen                                      Workers'                                                          Pending
       .                                                         Compensation                                                      On appeal
                                                                                                                                   Concluded

       7.54 Danny Weaver vs 24 Hour                              Personal Injury           Los Angeles Superior Court              Pending
       .    Fitness USA Inc.                                                               Central Dis.                            On appeal
               20STCV10730                                                                 111 N. Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.55 Darlenn Hargrove v. 24 Hour                          Emploment Claim           N/A                                     Pending
       .    Fitness USA, Inc. (90317)                                                                                              On appeal
               N/A
                                                                                                                                   Concluded




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 613
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 634 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.56 Darlenn Hargrove vs 24 Hour                          Workers'                  Workers' Compensation                   Pending
       .    Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ12381289                                                                 1515 Clay Street
                                                                                                                                   Concluded
                                                                                           6th Floor
                                                                                           Oakland, CA 94612

       7.57 Darren Farlow                                        Member Claim              New York Civil Court of                 Pending
       .    16437.SCNY2019 1                                                               NYC                                     On appeal
                                                                                           Small Claims
                                                                                                                                   Concluded
                                                                                           320 Jay St
                                                                                           Brooklyn, NY 11201

       7.58 Darrick Hernandez vs 24 Hour                         Personal Injury           Superior Court of CA Santa              Pending
       .    Fitness USA                                                                    Clara County                            On appeal
               19CV352677                                                                  191 North First Street
                                                                                                                                   Concluded
                                                                                           San Jose, CA 95110

       7.59 David Batson v. 24 Hour                              Emploment Claim           Washington State Human                  Pending
       .    Fitness USA, Inc. (90317)                                                      Rights Commission                       On appeal
               WSHRC: 34ECZ-0212-18-9                                                      711 S. Capitol Way, Suite
                                                                                                                                   Concluded
               EEOC: 38G-2018-00480                                                        402
                                                                                           Olympia, WA 98504

       7.60 David Brannon vs 24 Hour                             Workers'                  Workers' Compensation                   Pending
       .    Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ13009004                                                                 4720 Lincoln Blvd
                                                                                                                                   Concluded
                                                                                           2nd Floor
                                                                                           Marina Del Rey, CA 90292

       7.61 David Cramer                                         Member Claim              San Jose CA Downtown                    Pending
       .    19SC080018                                                                     Superior Courthouse                     On appeal
                                                                                           191 North First Street
                                                                                                                                   Concluded
                                                                                           San Jose, CA 95113

       7.62 David Depietto                                       Member Claim              Greenburgh County, NY                   Pending
       .    19100605                                                                                                               On appeal
                                                                                                                                   Concluded


       7.63 Deborah Schick v 24 Hour                             Member Claim              Northern District of CA                 Pending
       .    Fitness (90319)                                                                Oakland Division                        On appeal
               3:19-CV-02193                                                               450 Golden Gate Avenue
                                                                                                                                   Concluded
                                                                                           San Francisco, CA 94102

       7.64 Deborah Scott                                        Member Claim              Santa Monica, CA Santa                  Pending
       .    19SMSC019741                                                                   Monica Courthouse                       On appeal
                                                                                           1725 Main St
                                                                                                                                   Concluded
                                                                                           Santa Monica, CA 90401

       7.65 Debra Demmoy vs 24 Hour                              Workers'                  Workers' Compensation                   Pending
       .    Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ486032                                                                   1065 N. Pacificenter Drive              Concluded
                                                                                           #170
                                                                                           Anaheim, CA 92806

       7.66 Delacruz, Mark (90317)                               Emploment Claim           N/A (Demand for                         Pending
       .    N/A                                                                            Arbitration)                            On appeal
                                                                                                                                   Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 614
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 635 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.67 Diana Kuttemplon                                     Member Claim              Seattle, WA                             Pending
       .    205-00067                                                                                                              On appeal
                                                                                                                                   Concluded


       7.68 Diane Mueller vs 24 Hour                             Personal Injury           Arapahoe County District                Pending
       .    Fitness USA Inc                                                                Court CO                                On appeal
                                                                                           7325 S Potomac St #100
                                                                                                                                   Concluded
                                                                                           Centennial, CO 80112

       7.69 Diaz, Natalia                                        Emploment Claim           N/A (PAGA Notice)                       Pending
       .    N/A                                                                                                                    On appeal
                                                                                                                                   Concluded

       7.70 Dick Ling v. 24HR                                    Member Claim              Superior Court of CA                    Pending
       .    C 20-00703                                                                     Contra Consta Cnty                      On appeal
                                                                                           725 Court St
                                                                                                                                   Concluded
                                                                                           Martinez, CA 94553

       7.71 Eduardo Deras-Nava v. 24                             Real Estate               US District Court of CA N               Pending
       .    Hour Fitness                                                                   Dis. San Jose                           On appeal
               5:19-cv-03775-BLF                                                           280 S 1st St Ste 2112
                                                                                                                                   Concluded
                                                                                           San Jose, CA 95113

       7.72 Eric Long vs. 24 Hour Fitness                        Emploment Claim           Los Angeles Superior                    Pending
       .    United States, Inc. et al.                                                     Court, CA                               On appeal
               20STCV18629                                                                 Stanley Mosk Courthouse
                                                                                                                                   Concluded
                                                                                           111 North Hill Street
                                                                                           Los Angeles, CA 90012

       7.73 Ernest Diaz                                          Emploment Claim           N/A                                     Pending
       .    HRC #2017132E EEOC                                                                                                     On appeal
               #10D2018000024C
                                                                                                                                   Concluded

       7.74 Ernest Diaz v. 24 Hour Fitness                       Emploment Claim           Office of Human Rights &                Pending
       .    USA, Inc. (90317)                                                              Equity Programs                         On appeal
               HRC #2017132E EEOC                                                          12000 Government Center
                                                                                                                                   Concluded
               #10D20180024C                                                               Parkway, Ste 318
                                                                                           Fairfax, VA 22035-0093

       7.75 Esparza, Jaqueline                                   Emploment Claim           N/A (PAGA Notice)                       Pending
       .
                                                                                                                                   On appeal
                                                                                                                                   Concluded

       7.76 Faleacin Smith                                       Member Claim              Superior Court of CA San                Pending
       .    CSN-19-861749                                                                  Francisco Cnty                          On appeal
                                                                                           Small Claims Division
                                                                                                                                   Concluded
                                                                                           400 McAllister Street, Room
                                                                                           103
                                                                                           San Francisco, CA
                                                                                           94102-4514




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 615
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 636 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.77 Fato, James                                          Emploment Claim           US Equal Employment                     Pending
       .    480-2020-01683                                                                 Opportunity Comm.                       On appeal
                                                                                           Los Angeles District Office
                                                                                                                                   Concluded
                                                                                           255 E. Temple Street, 4th
                                                                                           Floor
                                                                                           Los Angeles, CA 90012

       7.78 Fermin-Rivera, Rosily                                Emploment Claim           Claim                                   Pending
       .    N/A                                                                                                                    On appeal
                                                                                                                                   Concluded

       7.79 Ferrer, Maria Silvana                                Emploment Claim           Claim                                   Pending
       .    N/A                                                                                                                    On appeal
                                                                                                                                   Concluded

       7.80 Fisher, Gregory                                      Emploment Claim           Department of Industrial                Pending
       .    WC-CM-631236                                                                   Relations                               On appeal
                                                                                           Labor Commissioner's
                                                                                                                                   Concluded
                                                                                           Office
                                                                                           300 Oceangate, Ste. 302
                                                                                           Long Beach, CA 90802

       7.81 Foundation Building Materials                        Real Estate               Los Angeles County                      Pending
       .    vs. Premier Wall Systems,                                                      Superior Court                          On appeal
               Inc.; MGP XI-GPI Laurel Plaza                                               300 East Olive Avenue
                                                                                                                                   Concluded
               , LLC; 24 Hour Fitness; Cal                                                 Burbank, CA 91502
               Select Builders, Inc.
               20BBCV00360

       7.82 Gabriel Avelar vs 24 Hour                            Workers'                  Workers' Compensation                   Pending
       .    Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ10179858                                                                 320 W. 4th Street
                                                                                                                                   Concluded
                                                                                           9th Floor
                                                                                           Los Angeles, CA
                                                                                           90013-2329

       7.83 Gabriel, Isac-Henry (90317)                          Emploment Claim           Department of Industrial                Pending
       .    WC-CM-724463                                                                   Relations                               On appeal
                                                                                           Labor Commissioner's
                                                                                                                                   Concluded
                                                                                           Office
                                                                                           2 MacArthur Place, Suite
                                                                                           800
                                                                                           Santa Ana, CA 92707

       7.84 Gary Clark vs 24 Hour Fitness                        Personal Injury           Multnomah County Circuit                Pending
       .    USA                                                                            Court                                   On appeal
               20CV10196                                                                   1021 SW 4th Avenue
                                                                                                                                   Concluded
                                                                                           Portland, OR 97204

       7.85 Genius, Joyes                                        Emploment Claim           CA Department of Industrial             Pending
       .    CM-723613                                                                      Relations                               On appeal
                                                                                           1515 Clay Street, Suite 801
                                                                                                                                   Concluded
                                                                                           Oakland, CA 94612

       7.86 George Ilco vs 24 Hour                               Personal Injury           Court of NJ Passaic County              Pending
       .    Fitness USA Inc                                                                Law Division                            On appeal
               PAS-L-001559-19                                                             77 Hamilton St
                                                                                                                                   Concluded
                                                                                           Paterson, NJ 07505

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 616
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 637 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.87 Gina Kuenzi v 24 Hour                                Member Claim              Justice Court, Precinct                 Pending
       .    Fitness USA, Inc.                                                              Three                                   On appeal
               JP03-18-SC00023773                                                          645 Grapevine Hwy, Suite
                                                                                                                                   Concluded
                                                                                           220
                                                                                           Hurst, TX 76054

       7.88 Givon Crump vs 24 Hour                               Personal Injury           Los Angeles Superior Court              Pending
       .    Fitness USA                                                                    Central Dis.                            On appeal
               BC702087                                                                    111 N. Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.89 Gladys Andrago vs 24 Hour                            Personal Injury           Nassau County Supreme                   Pending
       .    Fitness USA                                                                    Court                                   On appeal
               618204/2019                                                                 100 Supreme Ct. Drive
                                                                                                                                   Concluded
                                                                                           Mineola, NY 11501

       7.90 Glasswerks LA, Inc. vs. 24                           Real Estate               Los Angeles County                      Pending
       .    Hour Fitness USA, Inc.                                                         Superior Court, CA                      On appeal
               20STLC05900                                                                 312 North Spring Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.91 Goforth, Jeremy (90317)                              Emploment Claim           Department of Industrial                Pending
       .    WC-CM-650112                                                                   Relations                               On appeal
                                                                                           Labor Commissioner's
                                                                                                                                   Concluded
                                                                                           Office
                                                                                           31 E Channel St., Room 317
                                                                                           Stockton, CA 952020

       7.92 Guadalupe Pensado vs                                 Personal Injury           Bronx County Supreme                    Pending
       .    Proclean Maintenance                                                           Court                                   On appeal
               Systems & 24 Hour Fitness                                                   851 Grand Concourse
                                                                                                                                   Concluded
               USA                                                                         The Bronx, NY 10451
               23522/20E

       7.93 Gustavo Amaro vs 24 Hour                             Workers'                  Workers' Compensation                   Pending
       .    Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ9967647                                                                  3737 Main Street
                                                                                                                                   Concluded
                                                                                           #300 Riverside
                                                                                           Riverside, CA 92501

       7.94 Guy, A. v 24HF (Oregon BOLI)                         Member Claim              N/A                                     Pending
       .    (90319)                                                                                                                On appeal
               STPASX180315-10412
                                                                                                                                   Concluded


       7.95 Gwendolyn Fields                                     Workers'                                                          Pending
       .                                                         Compensation                                                      On appeal
                                                                                                                                   Concluded

       7.96 Hagen, David - Wage Claim                            Emploment Claim           Department of Industrial                Pending
       .    (90317)                                                                        Relations                               On appeal
               WC-CM-704785                                                                Labor Commissioner's
                                                                                                                                   Concluded
                                                                                           Office
                                                                                           2 MacArthur Place, Ste. 800
                                                                                           Santa Ana, CA 92707




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 617
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 638 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.97 Hagen, David Hagen vs. 24                            Emploment Claim           Department of Industrial                Pending
       .    Hour Fitness USA, Inc.                                                         Relations                               On appeal
               (90317)                                                                     Labor Commissioner's
                                                                                                                                   Concluded
               WC-CM-704785                                                                Office
                                                                                           2 MacArthur Place, Suite
                                                                                           800
                                                                                           Santa Ana, CA 92707

       7.98 Harold Sauls & Linda Sauls                           Personal Injury           District Court N. Dis. of TX            Pending
       .    vs 24 Hour Fitness Inc. Et Alt.                                                Fort Worth                              On appeal
               CIVIL ACTION No.                                                            100 N Calhoun St
                                                                                                                                   Concluded
               4:19-CV-00953-O                                                             Fort Worth, TX 76102

       7.99 Harris Gomez, John (90317)                           Emploment Claim                                                   Pending
       .
                                                                                                                                   On appeal
                                                                                                                                   Concluded

       7.10 Hassan, Wasileh (90317)                              Emploment Claim                                                   Pending
       0.                                                                                  2218 Kausen Drive, Suite                On appeal
                                                                                           100
                                                                                                                                   Concluded
                                                                                           Elk Grove, CA

       7.10 Healy, Aimee DFEH (90317)                            Emploment Claim           Department of Fair                      Pending
       1.   DFEH: 201808-03359426                                                          Employment & Housing                    On appeal
               EEOC: 37A-2019-01021-C                                                      2218 Kausen Drive, Suite
                                                                                                                                   Concluded
                                                                                           100
                                                                                           Elk Grove, CA 95758

       7.10 Helen Toma vs. 24 Hour                               Emploment Claim           Settlement Demand                       Pending
       2.   Fitness USA, Inc.                                                                                                      On appeal
               N/A
                                                                                                                                   Concluded

       7.10 Heney Shihad vs. 24 HR                               Member Claim              Orange County Superior                  Pending
       3.   2018-01008581-CU-MC-CXC                                                        Court, CA                               On appeal
                                                                                           700 Civic Center Drive
                                                                                                                                   Concluded
                                                                                           West Santa Ana, CA 92701

       7.10 Herminia Galvez vs 24 Hour                           Personal Injury           Los Angeles Superior Court              Pending
       4.   Fitness USA                                                                    Central Dis.                            On appeal
               19STCV32734                                                                 111 N. Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.10 Herminia Monteza & Manuel                            Personal Injury           Court of NJ Passaic County              Pending
       5.   Monteza vs 24 Hour Fitness                                                     Law Division                            On appeal
               USA Inc                                                                     77 Hamilton St
                                                                                                                                   Concluded
               PAS-L-1120-19                                                               Paterson, NJ 07505

       7.10 HGV Commercial, LLC vs. 24                           Real Estate               Denver County District                  Pending
       6.   Hour Fitness USA, Inc.                                                         Court, CO                               On appeal
               20CV31958                                                                   1437 Bannock Street
                                                                                                                                   Concluded
                                                                                           Denver, CO




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 618
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 639 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.10 Holley et al v. 24 Hour Fitness                      Emploment Claim           US Ntl. Labor Relations Brd             Pending
       7.   USA, Inc. (90317)                                                              Region 27                               On appeal
               RIC1602246                                                                  Los Angeles District Office
                                                                                                                                   Concluded
                                                                                           255 East Temple Street, 4th
                                                                                           Floor
                                                                                           Los Angeles, CA 90012

       7.10 Jack Nowosinkski vs 24 Hour                          Workers'                  Workers' Compensation                   Pending
       8.   Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ10002818                                                                 1065 N Link
                                                                                                                                   Concluded
                                                                                           #170
                                                                                           Anaheim, CA 92806

       7.10 James Herbert                                        Emploment Claim           Lawyers for Employee and                Pending
       9.   N/A                                                                            Consumer Rights                         On appeal
                                                                                           4100 West Alameda
                                                                                                                                   Concluded
                                                                                           Avenue, Third Floor
                                                                                           Burbank, CA 91505

       7.11 James Miller vs 24 Hour                              Personal Injury           Los Angeles Superior Court              Pending
       0.   Fitness USA                                                                    Central Dis.                            On appeal
               BC666461                                                                    111 N. Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.11 Jem Hill vs 24 Hour Fitness                          Personal Injury           Bronx County Supreme                    Pending
       1.   USA                                                                            Court                                   On appeal
               36038/2017E                                                                 851 Grand Concourse
                                                                                                                                   Concluded
                                                                                           The Bronx, NY 10451

       7.11 Jenkins, Russ (90317)                                Emploment Claim           Department of Industrial                Pending
       2.   WC-CM-757976                                                                   Relations                               On appeal
                                                                                           Labor Commissioner's
                                                                                                                                   Concluded
                                                                                           Office
                                                                                           7575 Metropolitan Dr., Ste.
                                                                                           210
                                                                                           San Diego, CA 92108

       7.11 Jeremy Goforth v. 24 Hour                            Emploment Claim           Department of Industrial                Pending
       3.   Fitness USA, Inc. (90317)                                                      Relations                               On appeal
               WC-CM-650112                                                                Labor Commissioner's
                                                                                                                                   Concluded
                                                                                           Office
                                                                                           31 E Channel Street, Room
                                                                                           317
                                                                                           Stockton, CA 95202

       7.11 Jerrick Johson vs 24 Hour                            Personal Injury           Tarrant County District                 Pending
       4.   Fitness                                                                        Court TX                                On appeal
               348-306989-19                                                               100 E Weatherford St
                                                                                                                                   Concluded
                                                                                           Fort Worth, TX 76196

       7.11 Jessica Blacher vs 24 Hour                           Personal Injury           Los Angeles Superior Court              Pending
       5.   Fitness                                                                        Central Dis.                            On appeal
               BC683912                                                                    111 N. Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 619
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 640 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.11 Jessica Williams                                     Member Claim              U.S. District Court Northern            Pending
       6.   Case 3:20-cv-03096                                                             District CA                             On appeal
                                                                                           450 Golden Gate Ave
                                                                                                                                   Concluded
                                                                                           San Francisco, CA 94102

       7.11 Jocabee Garcia vs 24 Hour                            Personal Injury           Santa Clara Superior Court              Pending
       7.   Fitness USA                                                                    191 N 1St St                            On appeal
               16CV302819                                                                  San Jose, CA 95113
                                                                                                                                   Concluded

       7.11 John Cooper vs Technogym                             Personal Injury           Alameda Superior Court                  Pending
       8.   & 24 Hour Fitness USA                                                          1225 Fallon Street                      On appeal
               RG17882459                                                                  Oakland, CA 94612
                                                                                                                                   Concluded

       7.11 Johnny Nunez vs 24 Hour                              Personal Injury           Westchester County                      Pending
       9.   Fitness USA                                                                    Supreme Court NY                        On appeal
               51317/2020                                                                  111 Dr.Martin Luther King
                                                                                                                                   Concluded
                                                                                           Jr Blvd
                                                                                           White Plains, NY 10601

       7.12 Jose Gomez vs 24 Hour                                Workers'                  Workers' Compensation                   Pending
       0.   Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ7930040                                                                  1515 Clay Street                        Concluded
                                                                                           6th Floor
                                                                                           Oakland, CA 94612

       7.12 Jose Ibarra                                          Emploment Claim           Lawyers for Employee and                Pending
       1.   N/A                                                                            Consumer Rights                         On appeal
                                                                                           4100 West Alameda
                                                                                                                                   Concluded
                                                                                           Avenue, Third Floor
                                                                                           Burbank, CA 91505

       7.12 Joseph Carrillo                                      Emploment Claim           Lawyers for Employee and                Pending
       2.   N/A                                                                            Consumer Rights                         On appeal
                                                                                           4100 West Alameda
                                                                                                                                   Concluded
                                                                                           Avenue, Third Floor
                                                                                           Burbank, CA 91505

       7.12 Joseph Magana                                        Emploment Claim           Lawyers for Employee and                Pending
       3.   N/A                                                                            Consumer Rights                         On appeal
                                                                                           4100 West Alameda
                                                                                                                                   Concluded
                                                                                           Avenue, Third Floor
                                                                                           Burbank, CA 91505

       7.12 Joseph Quinlan                                       Member Claim              Denver County Court Clerk               Pending
       4.   19S01176                                                                       of the Court                            On appeal
                                                                                           Traffic and Civil Division
                                                                                                                                   Concluded
                                                                                           1437 Bannock Street, Room
                                                                                           135
                                                                                           Denver, CA 80202

       7.12 Joseph Sargent                                       Emploment Claim           Havens Malczynski Grigolla              Pending
       5.   N/A                                                                            LLP                                     On appeal
                                                                                           Matthew P. Malczynski
                                                                                                                                   Concluded
                                                                                           333 West Foothill
                                                                                           Boulevard
                                                                                           Glendora, CA 91741


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 620
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 641 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.12 Josie Roland vs 24 Hour                              Workers'                  Workers' Compensation                   Pending
       6.   Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ8196109                                                                  6150 Van Nuys Blvd
                                                                                                                                   Concluded
                                                                                           Room 110
                                                                                           Van Nuys, CA 91401

       7.12 Joyes Genius v. 24 Hour                              Emploment Claim           Department of Fair                      Pending
       7.   Fitness USA, Inc. (90317)                                                      Employment & Housing                    On appeal
               EEOC: 480-2019-04187                                                        2218 Kausen Drive, Suite
                                                                                                                                   Concluded
                                                                                           100
                                                                                           Elk Grove, CA 95758

       7.12 Juliana Smith vs. 24 Hour                            Emploment Claim           Clark County District Court,            Pending
       8.   Fitness USA, Inc. (90317)                                                      NV                                      On appeal
               WC-CM-622537-JL                                                             Eighth Judicial Disrict
                                                                                                                                   Concluded
                                                                                           Court
                                                                                           200 Lewis Avenue
                                                                                           Las Vegas, NV 89101

       7.12 Julienne Sialeu vs. 24HR                             Member Claim              Kings County Supreme                    Pending
       9.   521093/2018                                                                    Court, NY                               On appeal
                                                                                           360 Adams St #4
                                                                                                                                   Concluded
                                                                                           Brooklyn, NY 11201

       7.13 Julio Garcia vs 24 Hour                              Personal Injury           Bronx County Supreme                    Pending
       0.   Fitness USA                                                                    Court                                   On appeal
               36038/2017E                                                                 851 Grand Concourse
                                                                                                                                   Concluded
                                                                                           The Bronx, NY 10451

       7.13 Justin Lopez vs 24 Hour                              Workers'                  Workers' Compensation                   Pending
       1.   Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ10514151                                                                 4720 Lincoln Blvd
                                                                                                                                   Concluded
                                                                                           2nd Floor
                                                                                           Marina Del Rey, CA 90292

       7.13 Karen Cantena vs 24 Hour                             Personal Injury           Superior Court of NJ Union              Pending
       2.   Fitness USA                                                                    County                                  On appeal
               2025                                                                        Toms River, NJ 08754
                                                                                                                                   Concluded
                                                                                           Elizabeth, NJ 07201

       7.13 Kellee Green                                         Member Claim              Superior Court of CA San                Pending
       3.   37-2019-00058792-SC-SC-CTL                                                     Diego County                            On appeal
                                                                                           330 West Broadway
                                                                                                                                   Concluded
                                                                                           San Diego, CA 92101

       7.13 Kenneth Black Ii vs 24 Hour                          Personal Injury           Tarrant County District                 Pending
       4.   Fitness USA                                                                    Court                                   On appeal
               236-309977-19                                                               100 Calhoun
                                                                                                                                   Concluded
                                                                                           Fort Worth, TX 76196

       7.13 Kenneth Mueller vs 24 Hour                           Member Claim              King County Superior                    Pending
       5.   Fitness USA Inc                                                                Court, WA                               On appeal
                                                                                           516 3rd Ave
                                                                                                                                   Concluded
                                                                                           Seattle, WA 98104




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 621
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 642 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.13 Kevin Yang vs 24 Hour                                Personal Injury           Los Angeles Superior Court              Pending
       6.   Fitness USA Inc.                                                               Central Dis.                            On appeal
               20STCV09173                                                                 111 N. Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.13 Khalil N. Howard (90317)                             Emploment Claim                                                   Pending
       7.   EEOC: 480-2019-01027                                                           Labor Commissioner's                    On appeal
                                                                                           Office
                                                                                                                                   Concluded
                                                                                           2031 Howe Avenue, Suite
                                                                                           100
                                                                                           Sacramento, CA 95825

       7.13 Khan                                                 Member Claim              Oregon                                  Pending
       8.
                                                                                                                                   On appeal
                                                                                                                                   Concluded

       7.13 Khang Nguyen vs 24 Hour                              Workers'                  Workers' Compensation                   Pending
       9.   Fitness                                              Compensation              Appeals Board                           On appeal
               DJ9119234                                                                   1065 N. Pacificenter Drive
                                                                                                                                   Concluded
                                                                                           #170
                                                                                           Anaheim, CA 92806

       7.14 Khiev v 24 HF                                        Member Claim              Department of Fair                      Pending
       0.                                                                                  Employment & Housing                    On appeal
                                                                                           2218 Kausen Drive, Suite
                                                                                                                                   Concluded
                                                                                           100
                                                                                           Elk Grove, CA 95758

       7.14 Kimberly Briley                                      Workers'                                                          Pending
       1.                                                        Compensation                                                      On appeal
                                                                                                                                   Concluded

       7.14 Koko Marina Holdings vs. 24                          Real Estate               District Court of the First             Pending
       2.   Hour Fitness USA, Inc.                                                         Circuit, HI                             On appeal
               1DRC-XX-XXXXXXX                                                             Honolulu Division
                                                                                                                                   Concluded
                                                                                           1111 Alakea Street, 10th
                                                                                           Floor Courtroom
                                                                                           Honolulu, HI

       7.14 Kornelius Waluyo vs 24 Hour                          Personal Injury           Los Angeles Superior Court              Pending
       3.   Fitness USA Inc.                                                               Central Dis.                            On appeal
               19STCV40704                                                                 111 N. Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.14 Kossow, Mikenna (90317)                              Emploment Claim           Department of Fair                      Pending
       4.   202005-10249226                                                                Employment & Housing                    On appeal
                                                                                           2218 Kausen Drive, Suite
                                                                                                                                   Concluded
                                                                                           100
                                                                                           Elk Grove, CA 95758

       7.14 Krystal Harris v. 24 Hour                            Emploment Claim           Department of Industrial                Pending
       5.   Fitness USA, Inc. (90317)                                                      Relations                               On appeal
               WC-CM-675786                                                                Labor Commissioner's
                                                                                                                                   Concluded
                                                                                           Office
                                                                                           6150 Van Nuys Boulevard,
                                                                                           Room 206
                                                                                           Van Nuys, CA 91401


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 622
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 643 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.14 Lamere Cornelius v. 24HR                             Member Claim              Stanley Mosk Courthouse                 Pending
       6.   (90319)                                                                        111 North Hill Street                   On appeal
               BC711185                                                                    Los Angeles, CA 90012
                                                                                                                                   Concluded


       7.14 Lara Manjikian                                       Workers'                                                          Pending
       7.                                                        Compensation                                                      On appeal
                                                                                                                                   Concluded

       7.14 Lara Manjikian vs 24 Hour                            Workers'                  Workers' Compensation                   Pending
       8.   Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ11261289                                                                 4720 Lincoln Blvd
                                                                                                                                   Concluded
                                                                                           2nd Floor
                                                                                           Marina Del Rey, CA 90292

       7.14 Linville, Lauren (90317)                             Emploment Claim           N/A                                     Pending
       9.   N/A                                                                            Denver Field Office                     On appeal
                                                                                           303 E. 17th Avenue, Suite
                                                                                                                                   Concluded
                                                                                           410
                                                                                           Denver, CO 80203

       7.15 Lita Abella                                          Workers'                                                          Pending
       0.                                                        Compensation                                                      On appeal
                                                                                                                                   Concluded

       7.15 Lita Abella vs 24 Hour Fitness                       Workers'                                                          Pending
       1.                                                        Compensation                                                      On appeal
                                                                                                                                   Concluded

       7.15 Lita Abella vs 24 Hour Fitness                       Workers'                  Workers' Compensation                   Pending
       2.   ADJ9690549; ADJ9690535;                              Compensation              Appeals Board                           On appeal
               ADJ10832536                                                                 1065 N Link
                                                                                                                                   Concluded
                                                                                           Anaheim, CA 92806

       7.15 Lomberto Diaz vs 24 Hour                             Personal Injury           Superior Court of NJ                    Pending
       3.   Fitness                                                                        Hudson County                           On appeal
               HUD-L-01466-19                                                              118 Washington St.
                                                                                                                                   Concluded
                                                                                           Toms River, NJ 08754
                                                                                           New Jersey City, NJ 07306

       7.15 Long Nguyen vs. 24 Hour                              Member Claim              Justice Court Harris Cnty               Pending
       4.   Fitness                                                                        TX Precinct 4                           On appeal
               GO173059                                                                    6831 Cypresswood Drive
                                                                                                                                   Concluded
                                                                                           Spring, TX 77379

       7.15 Long, Eric - Wage Claim                              Emploment Claim           Department of Industrial                Pending
       5.   (90317)                                                                        Relations                               On appeal
               WC-CM-722791                                                                Labor Commissioner's
                                                                                                                                   Concluded
                                                                                           Office
                                                                                           W. 4th St., Ste. 450
                                                                                           Los Angeles, CA 90013

       7.15 Long, Eric (90317)                                   Emploment Claim           Department of Fair                      Pending
       6.   201905-06149315                                                                Employment & Housing                    On appeal
                                                                                           2218 Kausen Drive, Suite
                                                                                                                                   Concluded
                                                                                           100
                                                                                           Elk Grove, CA 95758

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 623
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 644 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.15 Lozinski, Joe (90317)                                Emploment Claim           Texas Workforce                         Pending
       7.   EEOC: 541-2018-03424                                                           Commission                              On appeal
                                                                                           Civil Rights Division
                                                                                                                                   Concluded
                                                                                           Charge
                                                                                           Labor Commissioner's
                                                                                           Office
                                                                                           464 W. 4th Street, Room
                                                                                           348
                                                                                           San Bernardino, CA 92401

       7.15 Lu, Steve (90317)                                    Emploment Claim           Department of Industrial                Pending
       8.   WC-CM-723614                                                                   Relations                               On appeal
                                                                                           Labor Commissioner's
                                                                                                                                   Concluded
                                                                                           Office
                                                                                           950 E Blanco Rd Ste 204
                                                                                           Salinas, CA 93901

       7.15 Luis Parajon vs 24 Hour                              Workers'                  Workers' Compensation                   Pending
       9.   Fitness                                              Compensation              Appeals Board                           On appeal
               G2296052                                                                    215 W. 125th Street
                                                                                                                                   Concluded
                                                                                           4th Floor
                                                                                           New York, NY 10027

       7.16 Luis Salas vs 24 Hour Fitness                        Personal Injury           Bergen County Superior                  Pending
       0.   USA Inc., 24 Hour Fitness                                                      Court                                   On appeal
               Holdings I Corp., 24 Hour                                                   10 Main Street
                                                                                                                                   Concluded
               Fitness Worldwide                                                           Hanckensack, NJ 07601
               BER-L-4250-19

       7.16 Madrigal v. 24 Hour Fitness                          Emploment Claim           Clark County District Court,            Pending
       1.   USA, Inc. (90317)                                                              NV                                      On appeal
               30-2014-00735568-CU-OE-CX                                                   White Plains Regional
                                                                                                                                   Concluded
               C                                                                           Office
                                                                                           7-11 South Broadway, Suite
                                                                                           314
                                                                                           White Plains, NY 10601

       7.16 Malhas, Sam (90317)                                  Emploment Claim           Superior Court of CA                    Pending
       2.   30-2020-01137935-CU-OE-CX                                                      Orange County                           On appeal
               C-ROA #2                                                                    700 Civic Center Drive
                                                                                                                                   Concluded
                                                                                           West Santa Ana, CA 92701

       7.16 Marie Foster                                         Member Claim              Department of Fair                      Pending
       3.   DFEH Matter Number:                                                            Employment & Housing                    On appeal
               202002-09410227                                                             2218 Kausen Drive, Suite
                                                                                                                                   Concluded
                                                                                           100
                                                                                           Elk Grove, CA 95758

       7.16 Marin, Socorro (90317)                               Emploment Claim           N/A                                     Pending
       4.   NYS DHR: 10201273 EEOC:                                                                                                On appeal
               16GB903222
                                                                                                                                   Concluded


       7.16 Mariscal, Geronimo (PAGA)                            Emploment Claim           New York State Division of              Pending
       5.   (90317)                                                                        Human Rights                            On appeal
               N/A                                                                         55 Hanson Place, Room 900
                                                                                                                                   Concluded
                                                                                           Brooklyn, NY 11217




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 624
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 645 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.16 Marissa Aghishian v. 24 Hour                         Emploment Claim           Orange County Superior                  Pending
       6.   Fitness USA, Inc., 24 Hour                                                     Court, CA                               On appeal
               Fitness Worldwide, Inc., 24                                                 700 Civic Center Drive
                                                                                                                                   Concluded
               Hour Fitness United States,                                                 West Santa Ana, CA 92701
               Inc., Karynn Lamonda,
               Andrea Cervantes, Derrick
               Kaiklian
               30-2020-01145197-CU-WT-CJ
               C

       7.16 Marissa Vialpando vs 24 Hour                         Personal Injury           Riverside County Superior               Pending
       7.   Fitness USA Inc.                                                               Court                                   On appeal
               RIC2000522                                                                  4050 Main St.
                                                                                                                                   Concluded
                                                                                           Riverside, CA 92501

       7.16 Mark Ferrell vs. 24 Hour                             Emploment Claim           Los Angeles Superior                    Pending
       8.   Fitness USA, Inc.                                                              Court, CA                               On appeal
               19STCV02315                                                                 Stanley Mosk Courthouse
                                                                                                                                   Concluded
                                                                                           Central District
                                                                                           111 North Hill Street
                                                                                           Los Angeles, CA 90012

       7.16 Martha Mireya Galicia Michel                         Personal Injury           San Mateo County Superior               Pending
       9.   vs 24 Hour Fitness USA                                                         Court                                   On appeal
               19-CIV-07015                                                                400 County Center
                                                                                                                                   Concluded
                                                                                           Redwood City, CA 94063

       7.17 Mary Aguirre vs 24 Hour                              Workers'                  Workers' Compensation                   Pending
       0.   Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ10209825                                                                 1065 N. Pacificenter Drive
                                                                                                                                   Concluded
                                                                                           #170
                                                                                           Anaheim, CA 92806

       7.17 Matt Wilson v. 24 Hour                               Member Claim              US District Court for the               Pending
       1.   Fitness                                                                        District of ID                          On appeal
               1:20-cv-00081-BLW                                                           801 E Sherman St om 119
                                                                                                                                   Concluded
                                                                                           Pocatello, ID 83201

       7.17 Matthew Hergert vs 24 Hour                           Personal Injury           Alameda Superior Court                  Pending
       2.   Fitness USA                                                                    1225 Fallon Street                      On appeal
               HG19009510                                                                  Oakland, CA 94612
                                                                                                                                   Concluded

       7.17 Maureen Chinh vs 24 Hour                             Personal Injury           San Diego Superior Court                Pending
       3.   Fitness USA                                                                    330 West Broadway                       On appeal
               37-2019-00030208-CU-PO-CTL                                                  San Diego, CA 92101
                                                                                                                                   Concluded


       7.17 Medrano, Carlos (DLSE)                               Emploment Claim           Department of Industrial                Pending
       4.   (90317)                                                                        Relations                               On appeal
               05-70809                                                                    Labor Commissioner's
                                                                                                                                   Concluded
                                                                                           Office
                                                                                           300 Oceangate, Ste. 302
                                                                                           Long Beach, CA 90802

       7.17 Metz, Michael (90317)                                Emploment Claim           Superior Court of CA                    Pending
       5.   N/A                                                                            Contra Consta Cnty                      On appeal
                                                                                           725 Court St
                                                                                                                                   Concluded
                                                                                           Martinez, CA 94553


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 625
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 646 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.17 MGP XI-GPI Laurel Plaza,                             Real Estate               Los Angeles County                      Pending
       6.   LLC, a Delaware limited                                                        Superior Court, CA                      On appeal
               liability company v. 24 Hour                                                Stanley Mosk Branch
                                                                                                                                   Concluded
               Fitness USA, Inc., a California                                             111 N. Hill Street
               corporation                                                                 Los Angeles, CA 90012


       7.17 Michael Allford vs 24 Hour                           Personal Injury           Bergen County Superior                  Pending
       7.   Fitness USA                                                                    Court                                   On appeal
                                                                                           10 Main Street
                                                                                                                                   Concluded
                                                                                           Hanckensack, NJ 07601

       7.17 Michael Baize vs 24 Hour                             Personal Injury           Queens County Supreme                   Pending
       8.   Fitness USA                                                                    Court                                   On appeal
               701032/2020                                                                 88-11 Sutphin Blvd.
                                                                                                                                   Concluded
                                                                                           Jamaica, NY 11435

       7.17 Michael Butler                                       Emploment Claim           Lawyers for Employee and                Pending
       9.   N/A                                                                            Consumer Rights                         On appeal
                                                                                           4100 West Alameda
                                                                                                                                   Concluded
                                                                                           Avenue, Third Floor
                                                                                           Burbank, CA 91505

       7.18 Michael Martin vs 24 Hour                            Personal Injury           Fort Bend County District               Pending
       0.   Fitness USA                                                                    Court                                   On appeal
               20-DCV-274442                                                               1317 Eugene Heimann Cir
                                                                                                                                   Concluded
                                                                                           Richmond, TX 77469

       7.18 Michael Van Meter vs 24 Hour                         Personal Injury           Orange Superior Court                   Pending
       1.   Fitness USA Inc & Freemotion                                                   North Justice Center                    On appeal
               30-2019-01092992-CU-PA-NJC                                                  1275 North Berkeley
                                                                                                                                   Concluded
                                                                                           Avenue
                                                                                           Fullerton, CA 92832

       7.18 Milas Clark                                          Member Claim              Los Angeles Superior Court              Pending
       2.   BC580761                                                                       Central Dis.                            On appeal
                                                                                           111 N. Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.18 Miranda, Willis                                      Member Claim                                                      Pending
       3.   10202433                                                                                                               On appeal
                                                                                                                                   Concluded


       7.18 Mitchell, Kourtney (90317)                           Emploment Claim           Claim                                   Pending
       4.   N/A                                                                                                                    On appeal
                                                                                                                                   Concluded

       7.18 Mohammad Sezavarmanesh                               Personal Injury           Los Angeles Superior Court              Pending
       5.   vs 24 Hour Fitness USA Inc.                                                    Central Dis.                            On appeal
               20STCV21046                                                                 111 N. Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.18 Mohammadreza Amirfaryar                              Emploment Claim           Labor and Workforce                     Pending
       6.   vs. Sunset Pool Inc (90319)                                                    Development Agency                      On appeal
               VA00001548878                                                               Attn: PAGA Administrator
                                                                                                                                   Concluded
                                                                                           1515 Clay Stret, Suite 801
                                                                                           Oakland, CA 94612


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 626
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 647 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.18 Monica Lara vs 24 Hour                               Personal Injury           Los Angeles Superior Court              Pending
       7.   Fitness USA                                                                    Central Dis.                            On appeal
               19STCV30912                                                                 111 N. Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.18 Montemayor, Olivia                                   Emploment Claim           US Equal Employment                     Pending
       8.   460-2019-06837                                                                 Opportunity Comm.                       On appeal
                                                                                           Houston District Office
                                                                                                                                   Concluded
                                                                                           1919 Smith Street, 7th Floor
                                                                                           Houston, TX 77002

       7.18 Morgan Cartwright                                    Member Claim              Kings County, Washington                Pending
       9.   196-00447                                                                      District Court                          On appeal
                                                                                           516 Third Ave, Rm W-1034
                                                                                                                                   Concluded
                                                                                           Seattle, WA 98104

       7.19 Moya, Jonathan (90317)                               Emploment Claim           Superior Court of CA Los                Pending
       0.   19STCV12439                                                                    Angeles County                          On appeal
                                                                                           111 North Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.19 Nationwide EEOC                                      Emploment Claim                                                   Pending
       1.   Investigation: Gender                                                                                                  On appeal
                                                                                                                                   Concluded

       7.19 Nazareth Retail Holdings, LLC                        Real Estate               Contra Costa County                     Pending
       2.   v. 24 Hour Fitness USA, Inc.                                                   Superior Court, CA                      On appeal
               C 20-00923                                                                  725 Court Street
                                                                                                                                   Concluded
                                                                                           Martinez, CA 94553

       7.19 Nicholas Russell vs 24 Hour                          Workers'                  Workers' Compensation                   Pending
       3.   Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ10986370                                                                 300 Oceangate Drive
                                                                                                                                   Concluded
                                                                                           Room 202
                                                                                           Long Beach, CA 90802-4339

       7.19 Nigisti Azebe Tesfai Vs. 24                          Personal Injury           Superior Court of CA Los                Pending
       4.   Hour Fitness USA, Inc.                                                         Angeles County                          On appeal
               20STCV05784                                                                 312 N. Spring Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90010

       7.19 Nina Velez As Next Friend Of                         Personal Injury           Miami-Dade County Circuit               Pending
       5.   Jayden Villegas & Jayden                                                       Court FL                                On appeal
               Villegas vs 24 Hour Fitness                                                 175 NW 1St Ave
                                                                                                                                   Concluded
               USA Inc.                                                                    Miami, FL 33128
               19-009042 CA

       7.19 O'Brien, Melissa (90317)                             Emploment Claim           Superior Court of CA                    Pending
       6.                                                                                  Sacramento County                       On appeal
                                                                                           720 Ninth Street
                                                                                                                                   Concluded
                                                                                           Sacramento, CA 95814-1380

       7.19 Ortega, Ruby v. 24HF (90317)                         Emploment Claim           N/A                                     Pending
       7.   N/A                                                                                                                    On appeal
                                                                                                                                   Concluded




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 627
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 648 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.19 Padhiar, Kayla (90317)                               Emploment Claim           Superior Court of CA                    Pending
       8.   30-2019-01100808-CU-OE-CX                                                      Orange County                           On appeal
               C                                                                           700 Civic Center Drive
                                                                                                                                   Concluded
                                                                                           West Santa Ana, CA 92701

       7.19 Paulina Ayaz vs 24 Hour                              Personal Injury           Bergen County Superior                  Pending
       9.   Fitness USA                                                                    Court                                   On appeal
               BER-L-7397-19                                                               10 Main Street
                                                                                                                                   Concluded
                                                                                           Hanckensack, NJ 07601

       7.20 Pederson, Benjamin (90317)                           Emploment Claim           Department of Fair                      Pending
       0.   N/A                                                                            Employment & Housing                    On appeal
                                                                                           2218 Kausen Drive, Suite
                                                                                                                                   Concluded
                                                                                           100
                                                                                           Elk Grove, CA 95758

       7.20 Polimix USA, LLC vs 24HF                             Real Estate               Miami-Dade County Circuit               Pending
       1.   Hour Fitness USA, Inc.                                                         Court, FL                               On appeal
               2018-036327 CA 01                                                           Circuit Court 11th Judicial
                                                                                                                                   Concluded
                                                                                           Circuit

       7.20 Ralph, Mecaelan (90317)                              Emploment Claim           US Ntl. Labor Relations Brd             Pending
       2.   201901-04869522                                                                Region 27                               On appeal
                                                                                           Byron Rogers Federal
                                                                                                                                   Concluded
                                                                                           Office Building
                                                                                           1961 Stout Street, Suite
                                                                                           13-103
                                                                                           Denver, CO 80294

       7.20 Randall Chan vs 24 Hour                              Workers'                  Workers' Compensation                   Pending
       3.   Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ11223116                                                                 455 Golden Gate Ave.
                                                                                                                                   Concluded
                                                                                           2nd Floor
                                                                                           San Francisco, CA
                                                                                           94102-7002

       7.20 Razo, Christopher (90317)                            Member Claim                                                      Pending
       4.   27-CA-246718                                                                                                           On appeal
                                                                                                                                   Concluded


       7.20 Reginald Boatwright and 2                            Member Claim              Los Angeles County                      Pending
       5.   minors                                                                         Superior Court                          On appeal
               BC710771                                                                    312 N Spring St
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.20 Richard Alba                                         Member Claim              Superior Court of CA                    Pending
       6.   19SC03368                                                                      Sacramento County                       On appeal
                                                                                           Small Claims Divison
                                                                                                                                   Concluded
                                                                                           301 Bicentennial Circle
                                                                                           Sacramento, CA 95826-2701

       7.20 Richard Conn vs. 24HR                                Member Claim              U.S. District Court Northern            Pending
       7.   4:19-cv-08010-HSG                                                              District CA                             On appeal
                                                                                           450 Golden Gate Ave
                                                                                                                                   Concluded
                                                                                           San Francisco, CA 94102




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 628
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 649 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.20 Richard Hardy v 24 Hour                              Member Claim              PASSAIC Special Civil Part              Pending
       8.   Fitness (90319)                                                                77 Hamilton Street, First               On appeal
               PAS-DC-001961-19                                                            Floor
                                                                                                                                   Concluded
                                                                                           Paterson, NJ 7505

       7.20 Richard Kleinberger vs 24                            Personal Injury           Orange Superior Court                   Pending
       9.   Hour Fitness USA Inc.                                                          700 Civic Center Drive                  On appeal
               30-2020-01140313-CU-PL-CJC                                                  West Santa Ana, CA 92701
                                                                                                                                   Concluded

       7.21 Richardson, Trinity (90317)                          Emploment Claim           Department of Industrial                Pending
       0.   WC-CM-770272-SS                                                                Relations                               On appeal
                                                                                           Labor Commissioner's
                                                                                                                                   Concluded
                                                                                           Office
                                                                                           1515 Clay Street, Ste. 801
                                                                                           Oakland, CA 94612

       7.21 Rico, Matthew TRO Hearing                            Member Claim              Washington State Human                  Pending
       1.   (90317)                                                                        Rights Commission                       On appeal
                                                                                           711 S. Capitol Way, Suite
                                                                                                                                   Concluded
                                                                                           402
                                                                                           Olympia, WA 98504

       7.21 Robert Cocco vs 24 Hour                              Personal Injury           Bronx County Supreme                    Pending
       2.   Fitness                                                                        Court                                   On appeal
               30064916                                                                    851 Grand Concourse
                                                                                                                                   Concluded
                                                                                           The Bronx, NY 10451

       7.21 Robert Gonzalez v. 24 Hour                           Emploment Claim           Department of Industrial                Pending
       3.   Fitness USA, Inc. (90317)                                                      Relations                               On appeal
               WC-CM-735156                                                                Labor Commissioner's
                                                                                                                                   Concluded
                                                                                           Office
                                                                                           100 Paseo de San Antonio,
                                                                                           Room 120
                                                                                           San Jose, CA 95113

       7.21 Robert Peacock                                       Workers'                                                          Pending
       4.                                                        Compensation                                                      On appeal
                                                                                                                                   Concluded

       7.21 Robert Smith vs 24 Hour                              Personal Injury           Orange Superior Court                   Pending
       5.   Fitness USA Inc.                                                               700 Civic Center Drive                  On appeal
               30-2019-01112123-CU-PO-CJC                                                  West Santa Ana, CA 92701
                                                                                                                                   Concluded

       7.21 Robinson, Jonik (90317)                              Emploment Claim           Department of Fair                      Pending
       6.   EEOC: 551-2019-01271                                                           Employment & Housing                    On appeal
                                                                                           2218 Kausen Drive, Suite
                                                                                                                                   Concluded
                                                                                           100
                                                                                           Elk Grove, CA 95758

       7.21 Rodriguez, Andrew (90317)                            Emploment Claim           N/A                                     Pending
       7.   EEOC: 555-2019-00416                                                                                                   On appeal
                                                                                                                                   Concluded




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 629
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 650 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.21 Roger Alan vs Hoist Systems                          Personal Injury           Orange Superior Court                   Pending
       8.   30-2019-01061697-CU-PO-CJC                                                     700 Civic Center Drive                  On appeal
                                                                                           West Santa Ana, CA 92701
                                                                                                                                   Concluded

       7.21 Roofco Inc., a California                            Real Estate               Contra Costa County                     Pending
       9.   corporation vs. Cumming                                                        Superior Court, CA                      On appeal
               Construction, TA Brentwood                                                  725 Court Street
                                                                                                                                   Concluded
               LLC, 24 Hour Fitness USA,                                                   Martinez, CA 94553
               Inc.
               C20-00932

       7.22 Rosa Fernandez vs 24 Hour                            Personal Injury           Bronx County Supreme                    Pending
       0.   Fitness USA                                                                    Court                                   On appeal
                                                                                           851 Grand Concourse
                                                                                                                                   Concluded
                                                                                           The Bronx, NY 10451

       7.22 Ryan Bart vs. 24 Hour Fitness                        Emploment Claim           Utah Labor Commission                   Pending
       1.   USA, Inc. (90317)                                                              Wage Claim Unit                         On appeal
               19-01432                                                                    160 East 300 South, 3rd
                                                                                                                                   Concluded
                                                                                           Floor
                                                                                           PO Box 146630
                                                                                           Salt Lake City, UT
                                                                                           84114-6630

       7.22 Ryan Paphites vs. 24 Hour                            Emploment Claim           N/A                                     Pending
       2.   Fitness USA, Inc. (90317)                                                                                              On appeal
               N/A
                                                                                                                                   Concluded


       7.22 Sackleh, Marlena (90317)                             Emploment Claim           N/A                                     Pending
       3.   N/A                                                                                                                    On appeal
                                                                                                                                   Concluded


       7.22 Sam Adida                                            Member Claim              Pasadena, CA Pasadena                   Pending
       4.   19PDSC 03062                                                                   Courthouse                              On appeal
                                                                                           300 East Walnut Str.
                                                                                                                                   Concluded
                                                                                           Pasadena, CA 91101

       7.22 Sandra Auriemma vs 24 Hour                           Workers'                  Workers' Compensation                   Pending
       5.   Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ12418893                                                                 7575 Metropolitan Dr
                                                                                                                                   Concluded
                                                                                           Ste. 202
                                                                                           San Diego, CA 92108-4402

       7.22 Sandy Hernandez vs 24 Hour                           Personal Injury           Court of Appeal of                      Pending
       6.   Fitness                                                                        California Div. Two                     On appeal
               E071926 (SUPER. CT. No.                                                     3389 Twelfth Street
                                                                                                                                   Concluded
               RIC1507931)                                                                 Riverside, CA 92501

       7.22 Sangsick Kyeong vs 24 Hour                           Personal Injury           Bergen County Superior                  Pending
       7.   Fitness USA Inc.                                                               Court                                   On appeal
                                                                                           10 Main Street
                                                                                                                                   Concluded
                                                                                           Hanckensack, NJ 07601

       7.22 Sanjay Verma                                         Emploment Claim                                                   Pending
       8.   N/A                                                                                                                    On appeal
                                                                                                                                   Concluded


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 630
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 651 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.22 Sarah Furie vs 24 Hour                               Personal Injury           Los Angeles Superior Court              Pending
       9.   Fitness USA                                                                    Central Dis.                            On appeal
               18STCV02864                                                                 111 N. Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.23 Sean Madigan vs 24 Hour                              Workers'                  Workers' Compensation                   Pending
       0.   Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ11654032                                                                 7575 Metropolitan Dr
                                                                                                                                   Concluded
                                                                                           Ste. 202
                                                                                           San Diego, CA 92108-4402

       7.23 Sean Mccauley                                        Workers'                  Workers' Compensation                   Pending
       1.   ADJ11969573                                          Compensation              Appeals Board                           On appeal
                                                                                           6150 Van Nuys Blvd
                                                                                                                                   Concluded
                                                                                           Room 110
                                                                                           Van Nuys, CA 91401

       7.23 Serge Gernshteyn vs A&J                              Personal Injury           Kings County Supreme                    Pending
       2.   Properties And 24 Hour                                                         Court, NY                               On appeal
               Fitness                                                                     360 Adams St #4
                                                                                                                                   Concluded
               INDEX# 501608/2020                                                          Brooklyn, NY 11201

       7.23 Sharon Borelli vs 24 Hour                            Personal Injury           Santa Cruz County Superior              Pending
       3.   Fitness USA Inc.                                                               Court                                   On appeal
               20CV01015                                                                   701 Ocean Street
                                                                                                                                   Concluded
                                                                                           Room 110
                                                                                           Santa Cruz, CA 95060

       7.23 Sheena Shelton vs. 24 Hour                           Emploment Claim           Texas Workforce                         Pending
       4.   Fitness USA, Inc. (90317)                                                      Commission                              On appeal
               N/A                                                                         Civil Rights Division
                                                                                                                                   Concluded
                                                                                           Charge
                                                                                           Mickey Leland Building
                                                                                           1919 Smith Street, 7th Floor
                                                                                           Houston, TX 77002

       7.23 Sheila Aula vs 24 Hour                               Workers'                  Workers' Compensation                   Pending
       5.   Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ12467573                                                                 6150 Van Nuys Blvd
                                                                                                                                   Concluded
                                                                                           Room 110
                                                                                           Van Nuys, CA 91401

       7.23 Shelia Ward vs 24 Hour                               Personal Injury           Los Angeles Superior Court              Pending
       6.   Fitness USA Inc.                                                               Central Dis.                            On appeal
               19STCV27132                                                                 111 N. Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.23 Sherral Howard v. 24 Hour                            Emploment Claim           Washington State Human                  Pending
       7.   Fitness USA, Inc. (90317)                                                      Rights Commission                       On appeal
               WC-CM-695124                                                                711 S. Capitol Way, Suite
                                                                                                                                   Concluded
                                                                                           402
                                                                                           Olympia, WA 98504

       7.23 Sheryl Smack vs 24 Hour                              Personal Injury           Bergen County Superior                  Pending
       8.   Fitness USA Inc.                                                               Court                                   On appeal
               BER-L-003841-19                                                             10 Main Street
                                                                                                                                   Concluded
                                                                                           Hanckensack, NJ 07601


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 631
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 652 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.23 Silfa, Carlos (90317)                                Emploment Claim           US Equal Employment                     Pending
       9.   510-2019-03488                                                                 Opportunity Comm.                       On appeal
                                                                                           Miami District Office
                                                                                                                                   Concluded
                                                                                           Miami Tower, 100 S E 2nd
                                                                                           Street Ste 1500
                                                                                           Miami, FL 33131

       7.24 Silva, Larissa (90317)                               Emploment Claim           Superior Court of CA                    Pending
       0.   30-2019-01097919-CU-WT-CJ                                                      Orange County                           On appeal
               C                                                                           700 Civic Center Drive
                                                                                                                                   Concluded
                                                                                           West Santa Ana, CA 92701

       7.24 Silvia Steppan vs 24 Hour                            Personal Injury           Miami-Dade County Circuit               Pending
       1.   Fitness USA Inc.                                                               Court FL                                On appeal
               18-038129 CA 32                                                             175 NW 1St Ave
                                                                                                                                   Concluded
                                                                                           Miami, FL 33128

       7.24 Smith, Jacob (90317)                                 Emploment Claim           Department of Industrial                Pending
       2.   EEOC: 460-2019-00301                                                           Relations                               On appeal
                                                                                           Labor Commissioner's
                                                                                                                                   Concluded
                                                                                           Office
                                                                                           1515 Clay Street, Ste. 801
                                                                                           Oakland, CA 94612

       7.24 Stacy Holmes vs. 24Hr                                Real Estate               Orange County Superior                  Pending
       3.   Fitness USA, Inc.                                                              Court, CA                               On appeal
               30-2020-01134056-CU-CR-CJC                                                  700 W. Civic Center Dr.
                                                                                                                                   Concluded
                                                                                           Santa Ana, CA 92701

       7.24 Staples, Ezekiel (90317)                             Emploment Claim           Claim                                   Pending
       4.   N/A                                                                                                                    On appeal
                                                                                                                                   Concluded

       7.24 Stephan Kieffer vs 24 Hour                           Personal Injury           Dallas County Court                     Pending
       5.   Fitness                                                                        Law George L. Allen Sr.                 On appeal
               CC-20-02524-C                                                               Courts Building
                                                                                                                                   Concluded
                                                                                           600 Commerce St #5
                                                                                           Dallas, TX 75202

       7.24 Stephanie Atkins vs 24 Hour                          Personal Injury           Orange Superior Court                   Pending
       6.   Fitness USA                                                                    700 Civic Center Drive                  On appeal
               30-2019-01112262-CU-PO-CJC                                                  West Santa Ana, CA 92701
                                                                                                                                   Concluded

       7.24 Stephenson, Kyle (39017)                             Emploment Claim           Department of Industrial                Pending
       7.   WC-CM-763119                                                                   Relations                               On appeal
                                                                                           Labor Commissioner's
                                                                                                                                   Concluded
                                                                                           Office
                                                                                           6150 Van Nuys Blvd., Room
                                                                                           206
                                                                                           Van Nuys, CA 91401

       7.24 Steve Tilford vs 24 Hour                             Workers'                  Workers' Compensation                   Pending
       8.   Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ13339511                                                                 2 Macarthur Place
                                                                                                                                   Concluded
                                                                                           Ste. 600
                                                                                           Santa Ana, CA 92707


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 632
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 653 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.24 Stewart Jones                                        Member Claim              District Court S. Dis. of TX            Pending
       9.   Civil Action No. 4:19-cv-3238                                                  Houston                                 On appeal
                                                                                           515 Rusk St
                                                                                                                                   Concluded
                                                                                           Houston, TX 77002

       7.25 Stuart West                                          Emploment Claim           N/A                                     Pending
       0.   N/A                                                                                                                    On appeal
                                                                                                                                   Concluded

       7.25 Summerville, Danny (90317)                           Emploment Claim           New York State Division of              Pending
       1.   N/A                                                                            Human Rights                            On appeal
                                                                                           Office of Sexual
                                                                                                                                   Concluded
                                                                                           Harassment Issues
                                                                                           55 Hanson Place, Room 900
                                                                                           Brooklyn, NY 11217

       7.25 SUSAn Feinblatt-Grushka vs                           Personal Injury           Kings County Supreme                    Pending
       2.   24 Hour Fitness USA                                                            Court, NY                               On appeal
               509106/2018                                                                 360 Adams St #4
                                                                                                                                   Concluded
                                                                                           Brooklyn, NY 11201

       7.25 T24LLC v. 24 Hour Fitness                            Real Estate               Pierce County Superior                  Pending
       3.   20-2-06380-6                                                                   Court, WA                               On appeal
                                                                                           930 Tacoma Ave S Rm 334
                                                                                                                                   Concluded
                                                                                           Tacoma, WA 98402

       7.25 Takush Avetishyan vs 24                              Personal Injury           Los Angeles Superior Court              Pending
       4.   Hour Fitness USA                                                               Central Dis.                            On appeal
               19STCV08180                                                                 600 S Commonwealth Ave
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90005

       7.25 Taylor Jones, Bailey (90317)                         Emploment Claim           Claim                                   Pending
       5.   N/A                                                                                                                    On appeal
                                                                                                                                   Concluded

       7.25 Terri Kotinek                                        Workers'                                                          Pending
       6.                                                        Compensation                                                      On appeal
                                                                                                                                   Concluded

       7.25 Thomas Turner v. 24 Hour                             Member Claim              Union Special Civil Part 2              Pending
       7.   Fitness                                                                        Broad Street, Third Floor               On appeal
               UNN-DC-001234-19                                                            Elizabeth, NJ 7207
                                                                                                                                   Concluded


       7.25 Tina Catalano                                        Workers'                                                          Pending
       8.                                                        Compensation                                                      On appeal
                                                                                                                                   Concluded

       7.25 Trevor Ollivierre v. 24HF                            Member Claim              N/A                                     Pending
       9.   (90319)                                                                                                                On appeal
               10198866
                                                                                                                                   Concluded


       7.26 Trey Provost vs 24 Hour                              Personal Injury           District Court S. Dis. of TX            Pending
       0.   Fitness USA Civil Action No.                                                   Houston                                 On appeal
               4:17-Cv-2271                                                                515 Rusk St
                                                                                                                                   Concluded
                                                                                           Houston, TX 77002

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 633
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 654 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.26 Trinity Bautista vs. 24 Hour                         Emploment Claim           Department of Fair                      Pending
       1.   Fitness USA, Inc. (39017)                                                      Employment & Housing                    On appeal
               DFEH: 201901-04829517                                                       2218 Kausen Drive, Suite
                                                                                                                                   Concluded
               EEOC: 37A-2019-01110-C                                                      100
                                                                                           Elk Grove, CA 95758

       7.26 Troy Malveaux vs 24 Hour                             Personal Injury           Harris County District Court            Pending
       2.   Fitness USA                                                                    49 San Jacinto St #303                  On appeal
               2018-68852                                                                  Houston, TX 77002
                                                                                                                                   Concluded

       7.26 Tyler Criner                                         Emploment Claim           JML Law                                 Pending
       3.   N/A                                                                            Joseph M. Lovretovich                   On appeal
                                                                                           5855 Topanga Canyon
                                                                                                                                   Concluded
                                                                                           Boulevard, Suite 300
                                                                                           Woodland Hills, CA 91367

       7.26 Upper V, Inc. D.B.A.                                 Real Estate               Los Angeles County                      Pending
       4.   Sundance Plumbing                                                              Superior Court, CA                      On appeal
               Company vs. Cal Select                                                      300 East Olive
                                                                                                                                   Concluded
               Builders, Inc                                                               Burbank, CA 91502
               20BBCV00293

       7.26 Valley Mack (DE), LLC vs. 24                         Real Estate               District Court of Johnson               Pending
       5.   Hour Fitness USA, Inc.                                                         County Kansas                           On appeal
               16CV06975                                                                   100 N. Kansas Ave
                                                                                                                                   Concluded
                                                                                           Olathe, KS 66061

       7.26 Vanessa Gonzalez                                     Workers'                                                          Pending
       6.                                                        Compensation                                                      On appeal
                                                                                                                                   Concluded

       7.26 Vernita Davis vs 24 Hour                             Workers'                  Workers' Compensation                   Pending
       7.   Fitness                                              Compensation              Appeals Board                           On appeal
               ADJ12679507                                                                 6150 Van Nuys Blvd
                                                                                                                                   Concluded
                                                                                           Room 110
                                                                                           Van Nuys, CA 91401

       7.26 Veronika Haddad vs 24 Hour                           Personal Injury           Los Angeles Superior Court              Pending
       8.   Fitness USA                                                                    Central Dis.                            On appeal
               BC683331                                                                    111 N. Hill Street
                                                                                                                                   Concluded
                                                                                           Los Angeles, CA 90012

       7.26 Victoria Bravo vs 24 Hour                            Personal Injury           Riverside County Superior               Pending
       9.   Fitness USA                                                                    Court                                   On appeal
               RIC2000337                                                                  4050 Main St.
                                                                                                                                   Concluded
                                                                                           Riverside, CA 92501

       7.27 Vincent Gravina v. 24HR                              Member Claim              Superior Court of NJ,                   Pending
       0.   L009160-18                                                                     Bergen County                           On appeal
                                                                                           Law Division
                                                                                                                                   Concluded
                                                                                           10 Main Street
                                                                                           Hanckensack, NJ 07601

       7.27 Vorise v. 24 Hour Fitness                            Emploment Claim           N/A                                     Pending
       1.   USA, Inc. (90317)                                                                                                      On appeal
               CIV-MSC15-02051
                                                                                                                                   Concluded



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 634
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 655 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.27 Wakinson Blaise v. 24 Hour                           Emploment Claim           Florida Commission on                   Pending
       2.   Fitness USA, Inc. (90317)                                                      Human Relations                         On appeal
               FEPA: 510-2019-01012 EEOC:                                                  4075 Esplanade Way, #110
                                                                                                                                   Concluded
               510-2019-01012                                                              Tallahassee, FL 32399

       7.27 Wanda Torres v. 24 Hour                              Emploment Claim           Superior Court of CA                    Pending
       3.   Fitness USA, Inc., Andrew                                                      Contra Consta Cnty                      On appeal
               Williams, Angelo DeJesus                                                    725 Court St
                                                                                                                                   Concluded
               (90317)                                                                     Martinez, CA 94553
               10200912

       7.27 Warren Thomas vs 24 Hour                             Personal Injury           Harris County District Court            Pending
       4.   Fitness USA Inc (Dba 24 Hour                                                   49 San Jacinto St #303                  On appeal
               Fitness)                                                                    Houston, TX 77002
                                                                                                                                   Concluded
               201934939

       7.27 Wendt Industries, Inc. dba                           Real Estate               Alameda County Superior                 Pending
       5.   Club Resource Group vs. 24                                                     Court, CA                               On appeal
               Hour Fitness USA, Inc.;                                                     2233 Shoreline Drive
                                                                                                                                   Concluded
               Columbus Avenue II, LLC                                                     Alameda, CA 94501
               RG200638 84

       7.27 Wendt Industries, Inc. dba                           Real Estate               Los Angeles County                      Pending
       6.   Club Resource Group vs. 24                                                     Superior Court                          On appeal
               Hour Fitness USA, Inc.;                                                     Central Judicial District -
                                                                                                                                   Concluded
               DOME Center, LLC                                                            Stanley Mosk
               20STCV20384                                                                 111 North Hill Street
                                                                                           Los Angeles, CA 90012

       7.27 Wendt Industries, Inc. dba                           Real Estate               Orange County Superior                  Pending
       7.   Club Resource Group vs. 24                                                     Court, CA                               On appeal
               Hour Fitness USA, Inc.; Peak                                                700 Civic Center Drive West
                                                                                                                                   Concluded
               Holdings LLC                                                                Central Justice Center
               30-2020-01144940-CL-BC-CJC                                                  Santa Ana, CA 92701

       7.27 Wendt Industries, Inc. dba                           Real Estate               San Diego County Superior               Pending
       8.   Club Resource Group vs. 24                                                     Court, CA                               On appeal
               Hour Fitness USA, Inc.;                                                     330 W. Broadway
                                                                                                                                   Concluded
               Vestar Properties, Inc., dba                                                San Diego, CA 92101-3827
               Vestar Kimco Santee LP, an
               Arizona corporation
               37-2020-00018436-CL-BC-CTL

       7.27 Wendt Industries, Inc. dba                           Real Estate               San Diego County Superior               Pending
       9.   Club Resource Group vs. 24                                                     Court                                   On appeal
               Hour Fitness USA, Inc.;                                                     Hall of Justice - Central
                                                                                                                                   Concluded
               Vestar Properties, Vestar                                                   330 W. Broadway
               Development Co LF Rancho                                                    San Diego, CA 92101
               Properties
               37-2020-00017890-CU-BC-CTL

       7.28 White, Joshalyn (90317)                              Emploment Claim           Claim                                   Pending
       0.   N/A                                                                                                                    On appeal
                                                                                                                                   Concluded

       7.28 Wille Mccoy vs 24 Hour                               Personal Injury           Broward County Circuit                  Pending
       1.   Fitness                                                                        Court                                   On appeal
               20-000657                                                                   201 SE 6th St
                                                                                                                                   Concluded
                                                                                           Fort Lauderdale, FL 33301


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 635
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                        Doc 7       Filed 08/28/20             Page 656 of 691
 Debtor       24 Hour Fitness USA, Inc.                                                                 Case number (if known) 20-11561



               Case title                                        Nature of case            Court or agency's name and               Status of case
               Case number                                                                 address
       7.28 Wilson v. 24 Hour Fitness                            Member Claim              US District Court for the                   Pending
       2.   (TCPA Idaho)                                                                   District of ID                              On appeal
               1:20-CV-00081-BLW                                                           801 E Sherman St om 119
                                                                                                                                       Concluded
                                                                                           Pocatello, ID 83201

       7.28 Yashir Dheming vs 24 Hour                            Workers'                  Workers' Compensation                       Pending
       3.   Fitness                                              Compensation              Appeals Board                               On appeal
               ADJ11997952                                                                 100 Paseo De San Antonio
                                                                                                                                       Concluded
                                                                                           Room 241
                                                                                           San Jose, CA 95113

       7.28 Yolla Ghanem vs 24 Hour                              Personal Injury           Los Angeles Superior Court                  Pending
       4.   Fitness USA                                                                    Central Dis.                                On appeal
               C694296                                                                     111 N. Hill Street
                                                                                                                                       Concluded
                                                                                           Los Angeles, CA 90012

       7.28 Zachary Rapport                                      Member Claim              Superior Court of CA San                    Pending
       5.   CSM-19-861280                                                                  Francisco Cnty                              On appeal
                                                                                           Small Claims Division
                                                                                                                                       Concluded
                                                                                           400 McAllister Street, Room
                                                                                           103
                                                                                           San Francisco, CA
                                                                                           94102-4514

       7.28 Zainalizadeh, Mohtaram vs                            Emploment Claim           Marin County Superior                       Pending
       6.   24HR (90319)                                                                   3501 Civic Center Drive                     On appeal
               CIV-1700785                                                                 San Rafael, CA 94903
                                                                                                                                       Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                            Value

       9.1.    24 Hour Fitness Helping                           Cash
               Hands Foundation
               1265 Laurel Tree Ln Suite 100
               Carlsbad, CA 92011                                                                                        04/02/19                       $24,000.00

               Recipients relationship to debtor
               Affiliated non-profit




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 636
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                 Case 20-11561-KBO                         Doc 7         Filed 08/28/20                 Page 657 of 691
 Debtor       24 Hour Fitness USA, Inc.                                                                     Case number (if known) 20-11561



               Recipient's name and address                      Description of the gifts or contributions                  Dates given                    Value

       9.2.    24 Hour Fitness Helping                           Cash
               Hands Foundation
               1265 Laurel Tree Ln Suite 100
               Carlsbad, CA 92011                                                                                           11/04/19               $24,000.00

               Recipients relationship to debtor
               Affiliated non-profit


       9.3.    Augie’s Quest to Cure ALS                         Payment through credit card - Frank
               PO Box #9886                                      Napolitano
               Denver, CO 80209                                                                                             02/08/19                 $5,000.00

               Recipients relationship to debtor



       9.4.    Feeding Children Everywhere                       Payment through credit card - Mathhew
               (HQ) 830 South Ronald                             Calchera
               Reagan Blvd #142
               Longwood, FL 32750                                                                                           02/18/20                 $2,400.00

               Recipients relationship to debtor



       9.5.    Feeding Children Everywhere                       Payment through credit card - Mathhew
               (HQ) 830 South Ronald                             Calchera
               Reagan Blvd #142
               Longwood, FL 32750                                                                                           02/29/20                 $2,400.00

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss     Value of property
       how the loss occurred                                                                                                                               lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Anaheim Garden club (858) Water                           $234,010.77                                                8/18/2019             $227,267.06
       Damage - Third party vendor
       performing repairs above the club
       struck a sprinkler causing water to
       leak into the club.

       Costa Mesa club (121) Fire in the                         $450,637.60                                                3/13/2019             $710,729.12
       boiler room.


 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 637
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                         Doc 7       Filed 08/28/20            Page 658 of 691
 Debtor        24 Hour Fitness USA, Inc.                                                                Case number (if known) 20-11561



          None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates        Total amount or
                 the transfer?                                                                                                                       value
                 Address
       11.1.     Deloitte Tax LLP
                 P.O Box 844736
                 Dallas, TX 75284-4736                                                                                         10/8/2019        $59,264.00

                 Email or website address
                 https://www2.deloitte.com/us/en.ht
                 ml

                 Who made the payment, if not debtor?




       11.2.     Deloitte Tax LLP
                 P.O Box 844736
                 Dallas, TX 75284-4736                                                                                         12/31/2019       $44,914.00

                 Email or website address
                 https://www2.deloitte.com/us/en.ht
                 ml

                 Who made the payment, if not debtor?




       11.3.     Deloitte Tax LLP
                 P.O Box 844736
                 Dallas, TX 75284-4736                                                                                         5/28/2020        $85,000.00

                 Email or website address
                 https://www2.deloitte.com/us/en.ht
                 ml

                 Who made the payment, if not debtor?




       11.4.     Deloitte Tax LLP
                 P.O Box 844736
                 Dallas, TX 75284-4736                                                                                         6/12/2020        $19,163.00

                 Email or website address
                 https://www2.deloitte.com/us/en.ht
                 ml

                 Who made the payment, if not debtor?




       11.5.     FTI Consulting Inc
                 16701 Melford Blvd
                 Suite 200
                 Bowie, MD 20715                                                                                               4/16/2020                $0.01

                 Email or website address
                 https://www.fticonsulting.com/

                 Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 638
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                 Case 20-11561-KBO                         Doc 7       Filed 08/28/20            Page 659 of 691
 Debtor        24 Hour Fitness USA, Inc.                                                                Case number (if known) 20-11561



                 Who was paid or who received                        If not money, describe any property transferred           Dates       Total amount or
                 the transfer?                                                                                                                      value
                 Address
       11.6.     FTI Consulting Inc
                 16701 Melford Blvd
                 Suite 200
                 Bowie, MD 20715                                                                                               4/16/2020     $233,713.57

                 Email or website address
                 https://www.fticonsulting.com/

                 Who made the payment, if not debtor?




       11.7.     FTI Consulting Inc
                 16701 Melford Blvd
                 Suite 200
                 Bowie, MD 20715                                                                                               4/28/2020     $303,594.07

                 Email or website address
                 https://www.fticonsulting.com/

                 Who made the payment, if not debtor?




       11.8.     FTI Consulting Inc
                 16701 Melford Blvd
                 Suite 200
                 Bowie, MD 20715                                                                                               5/12/2020     $398,548.87

                 Email or website address
                 https://www.fticonsulting.com/

                 Who made the payment, if not debtor?




       11.9.     FTI Consulting Inc
                 16701 Melford Blvd
                 Suite 200
                 Bowie, MD 20715                                                                                               5/26/2020     $423,115.43

                 Email or website address
                 https://www.fticonsulting.com/

                 Who made the payment, if not debtor?




       11.10 FTI Consulting Inc
       .     16701 Melford Blvd
                 Suite 200
                 Bowie, MD 20715                                                                                               6/9/2020      $475,782.06

                 Email or website address
                 https://www.fticonsulting.com/

                 Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 639
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                 Case 20-11561-KBO                         Doc 7       Filed 08/28/20            Page 660 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



                Who was paid or who received                         If not money, describe any property transferred           Dates       Total amount or
                the transfer?                                                                                                                       value
                Address
       11.11 FTI Consulting Inc
       .     16701 Melford Blvd
                Suite 200
                Bowie, MD 20715                                                                                                6/10/2020     $584,331.89

                Email or website address
                https://www.fticonsulting.com/

                Who made the payment, if not debtor?




       11.12 Hilco Real Estate LLC
       .     5 Revere Drive
                Suite 320
                Northbrook, IL 60062                                                                                           4/3/2020      $200,000.00

                Email or website address
                https://www.hilcorealestate.com/

                Who made the payment, if not debtor?




       11.13 Hilco Real Estate LLC
       .     5 Revere Drive
                Suite 320
                Northbrook, IL 60062                                                                                           6/10/2020     $200,000.00

                Email or website address
                https://www.hilcorealestate.com/

                Who made the payment, if not debtor?




       11.14 Lazard Freres & Co LLC
       .     30 Rockefeller Plaza
                New York, NY 10112                                                                                             4/3/2020      $217,742.00

                Email or website address
                https://www.lazard.com/

                Who made the payment, if not debtor?




       11.15 Lazard Freres & Co LLC
       .     30 Rockefeller Plaza
                New York, NY 10112                                                                                             4/14/2020               $0.01

                Email or website address
                https://www.lazard.com/

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 640
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                 Case 20-11561-KBO                         Doc 7       Filed 08/28/20            Page 661 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



                Who was paid or who received                         If not money, describe any property transferred           Dates       Total amount or
                the transfer?                                                                                                                       value
                Address
       11.16 Lazard Freres & Co LLC
       .     30 Rockefeller Plaza
                New York, NY 10112                                                                                             5/12/2020     $150,000.00

                Email or website address
                https://www.lazard.com/

                Who made the payment, if not debtor?




       11.17 Lazard Freres & Co LLC
       .     30 Rockefeller Plaza
                New York, NY 10112                                                                                             6/4/2020      $150,000.00

                Email or website address
                https://www.lazard.com/

                Who made the payment, if not debtor?




       11.18 Lazard Freres & Co LLC
       .     30 Rockefeller Plaza
                New York, NY 10112                                                                                             6/12/2020   $1,334,787.24

                Email or website address
                https://www.lazard.com/

                Who made the payment, if not debtor?




       11.19 Pachulski Stang Ziehl &
       .     Jones LLP
                919 N. Market Street
                17th Floor
                Wilmington, DE 19801                                                                                           5/12/2020     $100,000.00

                Email or website address
                https://www.pszjlaw.com/

                Who made the payment, if not debtor?




       11.20 Prime Clerk LLC
       .     One Grand Central Place
                60 East 42Nd Street Suite
                1440
                New York, NY 10165                                                                                             5/14/2020     $100,000.00

                Email or website address
                https://www.primeclerk.com/

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 641
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                 Case 20-11561-KBO                         Doc 7       Filed 08/28/20            Page 662 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



                Who was paid or who received                         If not money, describe any property transferred           Dates       Total amount or
                the transfer?                                                                                                                       value
                Address
       11.21 Prime Clerk LLC
       .     One Grand Central Place
                60 East 42Nd Street Suite
                1440
                New York, NY 10165                                                                                             6/11/2020       $28,380.80

                Email or website address
                https://www.primeclerk.com/

                Who made the payment, if not debtor?




       11.22 Weil Gotshal & Manges LLP
       .     767 Fifth Avenue
                New York, NY 10153                                                                                             4/2/2020    $1,250,000.00

                Email or website address
                https://www.weil.com/

                Who made the payment, if not debtor?




       11.23 Weil Gotshal & Manges LLP
       .     767 Fifth Avenue
                New York, NY 10153                                                                                             4/21/2020     $498,941.87

                Email or website address
                https://www.weil.com/

                Who made the payment, if not debtor?




       11.24 Weil Gotshal & Manges LLP
       .     767 Fifth Avenue
                New York, NY 10153                                                                                             4/28/2020     $367,875.79

                Email or website address
                https://www.weil.com/

                Who made the payment, if not debtor?




       11.25 Weil Gotshal & Manges LLP
       .     767 Fifth Avenue
                New York, NY 10153                                                                                             5/5/2020      $158,634.38

                Email or website address
                https://www.weil.com/

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 642
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                 Case 20-11561-KBO                         Doc 7       Filed 08/28/20            Page 663 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                   Case number (if known) 20-11561



                Who was paid or who received                         If not money, describe any property transferred           Dates        Total amount or
                the transfer?                                                                                                                        value
                Address
       11.26 Weil Gotshal & Manges LLP
       .     767 Fifth Avenue
                New York, NY 10153                                                                                             5/19/2020       $514,683.81

                Email or website address
                https://www.weil.com/

                Who made the payment, if not debtor?




       11.27 Weil Gotshal & Manges LLP
       .     767 Fifth Avenue
                New York, NY 10153                                                                                             5/26/2020       $325,824.62

                Email or website address
                https://www.weil.com/

                Who made the payment, if not debtor?




       11.28 Weil Gotshal & Manges LLP
       .     767 Fifth Avenue
                New York, NY 10153                                                                                             6/2/2020        $251,724.71

                Email or website address
                https://www.weil.com/

                Who made the payment, if not debtor?




       11.29 Weil Gotshal & Manges LLP
       .     767 Fifth Avenue
                New York, NY 10153                                                                                             6/9/2020      $1,811,437.16

                Email or website address
                https://www.weil.com/

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers       Total amount or
                                                                                                                      were made                      value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 643
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 664 of 691
 Debtor        24 Hour Fitness USA, Inc.                                                                Case number (if known) 20-11561



                Who received transfer?                           Description of property transferred or                  Date transfer           Total amount or
                Address                                          payments received or debts paid in exchange             was made                         value
       13.1                                                      Customer List (Membership agreements)
       .    VASA Fitness, LLC.                                   - 50% of actual amounts received from
                1255 South 800 East                              members by VASA over five month
                Orem, UT 84097                                   period.                                                 6/11/2020                 $573,281.00

                Relationship to debtor
                Competitor


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


          Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     043 Alamo (CLOSED)                                                                                        03/19/04 - 06/14/20
                 140A Alamo Plaza
                 Alamo, CA 94507-1518

       14.2.     048 Fountain Valley Active (CLOSED)                                                                       12/30/04 - 06/14/20
                 18305 Brookhurst Street
                 Fountain Valley, CA 92708-6741

       14.3.     059 Horton Plaza Sport (CLOSED)                                                                           07/01/02 - 03/31/20
                 1 Horton Plaza
                 Space #25
                 San Diego, CA 92101-6143

       14.4.     066 Silverado Sport (CLOSED)                                                                              02/25/02 - 06/14/20
                 9875 S. Maryland Parkway
                 Las Vegas, NV 89183-7145

       14.5.     068 The Promenade Super Sport (CLOSED)                                                                    11/14/05 - 06/14/20
                 1417 Second Street
                 Santa Monica, CA 90401-2301

       14.6.     071 Downtown Chula Vista Active (CLOSED)                                                                  07/18/07 - 06/14/20
                 320 Third Avenue
                 Chula Vista, CA 91910-3911

       14.7.     074 Tropicana Super Sport (CLOSED)                                                                        06/01/01 - 06/14/20
                 5035 W. Tropicana Avenue
                 Las Vegas, NV 89103-5079

       14.8.     079 Charleston Active (CLOSED)                                                                            08/01/99 - 06/14/20
                 4480 E. Charleston Blvd.
                 Las Vegas
                 Las Vegas, NV 89104-5535

       14.9.     099 North Las Vegas Active (CLOSED)                                                                       04/01/00 - 06/14/20
                 2106 W. Craig Road
                 North Las Vegas, NV 89032-3017

       14.10 099 North Las Vegas Active (CLOSED)                                                                           04/01/00 - 06/14/20
       .     2106 W. Craig Road
                 North Las Vegas, NV 89032-3017


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 644
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 665 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.11 11002 San Marcos BFIT (CLOSED)                                                                                02/17/17 - 06/14/20
       .     641 South Rancho Sante Fe Road
                San Marcos, CA 92078-3973

       14.12 113 Glendale Active (CLOSED)                                                                                  05/01/94 - 06/14/20
       .     240 North Brand Blvd
                Glendale, CA 91203-2610

       14.13 113 Glendale Active (CLOSED)                                                                                  05/01/94 - 06/22/17
       .     240 North Brand Blvd
                Glendale, CA 91203-2610

       14.14 116 Bakersfield SW Active (CLOSED)                                                                            09/01/96 - 06/14/20
       .     4302 Gosford Road
                Bakersfield, CA 93313-4806

       14.15 117 Palmdale West Active (CLOSED)                                                                             12/01/97 - 06/14/20
       .     1335 West Avenue P
                Palmdale, CA 93551-3182

       14.16 117 Palmdale West Active (CLOSED)                                                                             12/01/97 - 06/14/20
       .     1335 West Avenue P
                Palmdale, CA 93551-3182

       14.17 120 Beverly Hills Active (CLOSED)                                                                             05/01/82 - 05/31/18
       .     9911 W. Pico Blvd.
                Los Angeles, CA 90035-2703

       14.18 121 Costa Mesa Active (CLOSED)                                                                                05/01/82 - 06/14/20
       .     1600 Adams Avenue
                Costa Mesa, CA 92626-4954

       14.19 121 Costa Mesa Active (CLOSED)                                                                                05/01/82 - 06/14/20
       .     1600 Adams Avenue
                Costa Mesa, CA 92626-4954

       14.20 123 Whittier Active                                                                                           07/31/04 - 07/30/19
       .     10125 Whittwood Drive
                Whittier, CA 90603-2314

       14.21 124 Laguna Hills Active (CLOSED)                                                                              02/01/86 - 06/14/20
       .     25252 McIntyre Street, Suite A
                Laguna Hills, CA 92653-5448

       14.22 128 Bakersfield NW Active (CLOSED)                                                                            05/01/88 - 06/14/20
       .     3633 Rosedale Highway
                Bakersfield, CA 93308-6230

       14.23 143 San Juan Capistrano Active (CLOSED)                                                                       07/01/90 - 04/12/19
       .     27131 Calle Arroyo
                #1701
                San Juan Capistrano, CA 92675-2700

       14.24 158 Aliso Viejo Active                                                                                        05/01/93 - 08/21/18
       .     27141 Aliso Creek Road
                #100
                Aliso Viejo, CA 92656-3357




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 645
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 666 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.25 166 Green Valley Active (CLOSED)                                                                              07/01/96 - 06/14/20
       .     2893 North Green Valley Parkway
                Henderson, NV 89014-0403

       14.26 167 La Jolla Sport (CLOSED)                                                                                   10/24/05 - 06/14/20
       .     7680 Girard Avenue
                Suite 200
                La Jolla, CA 92037-4420

       14.27 167 La Jolla Sport (CLOSED)                                                                                   10/24/05 - 06/14/20
       .     7680 Girard Avenue
                Suite 200
                La Jolla, CA 92037-4420

       14.28 168 Victorville Active (CLOSED)                                                                               10/01/91 - 06/14/20
       .     16200 Bear Valley Road
                Victorville, CA 92395-8400

       14.29 173 Pasadena Active (CLOSED)                                                                                  11/01/91 - 06/14/20
       .     465 North Halstead Street
                Pasadena, CA 91107-3144

       14.30 178 Grossmont Sport (CLOSED)                                                                                  03/01/96 - 01/31/20
       .     5601 Grossmont Center Drive
                La Mesa, CA 91942-3025

       14.31 189 Lakeshore Towers Ultra Sport (CLOSED                                                                      07/01/97 - 06/14/20
       .     18007 Von Karman Avenue
                Irvine, CA 92612-1003

       14.32 203 Tempe Sport (CLOSED)                                                                                      Assigned to LAF in 2015
       .     2145 E. Baseline Road
                Tempe, AZ 85283-1503

       14.33 204 Camelback Sport (CLOSED)                                                                                  Assigned to LAF in 2015
       .     3233 E. Camel Back Road
                Phoenix, AZ 85018-2307

       14.34 205 Scottsdale Sport (CLOSED)                                                                                 Assigned to LAF in 2015
       .     13220 N. Scottsdale Road
                Scottsdale, AZ 85254-4039

       14.35 210 Rainbow Super Sport (CLOSED)                                                                              02/01/95 - 06/14/20
       .     601 S. Rainbow Blvd.
                Las Vegas, NV 89145-6243

       14.36 210 Rainbow Super Sport (CLOSED)                                                                              02/01/95 - 06/14/20
       .     601 S. Rainbow Blvd.
                Las Vegas, NV 89145-6243

       14.37 210 Rainbow Super Sport (CLOSED)                                                                              02/01/95 - 06/14/20
       .     601 S. Rainbow Blvd.
                Las Vegas, NV 89145-6243

       14.38 212 Plano Super Sport (CLOSED)                                                                                01/01/96 - 06/14/20
       .     4600 West Park Blvd.
                Plano, TX 75093-2233




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 646
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 667 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.39 215 Bedford Plaza Parkway (CLOSED)                                                                            12/01/95 - 06/14/20
       .     2100 Plaza Parkway
                Bedford, TX 76021-7003

       14.40 216 Coral Springs Sport (CLOSED)                                                                              09/01/96 - 01/31/19
       .     9800 West Atlantic Blvd.
                Coral Springs, FL 33071-6552

       14.41 229 Las Vegas Mountain Vista SS (CLOSED)                                                                      05/05/18 - 06/14/20
       .     4440 E. Tropicana Avenue
                Las Vegas, NV 89121

       14.42 265 Doral East Super Sport (CLOSED)                                                                           Rejected Future Club -
       .     8700 NW 36th Street, #301                                                                                     Construction not started
                Doral, FL 33166

       14.43 266 Royal Palm Beach Super Sport (CLOSED                                                                      Rejected Future Club -
       .     11001-11161 Southern Boulevard                                                                                Construction not started
                Royal Palm Beach, FL 33411

       14.44 270 Jackson Sport (CLOSED)                                                                                    12/20/14 - 02/29/20
       .     771 Jackson Street
                Hayward, CA 94544

       14.45 271 Fremont Sport (CLOSED)                                                                                    12/20/14 - 06/14/20
       .     35630 Fremont Boulevard
                Fremont, CA 94536

       14.46 273 Alemany Sport (CLOSED)                                                                                    12/20/14 - 06/14/20
       .     3951 Alemany Blvd
                San Francisco, CA 94132

       14.47 274 Englewood Sport (CLOSED)                                                                                  12/20/14 - 06/14/20
       .     3435 S. Inca Street
                Englewood, CO 80110

       14.48 277 Colorado Blvd Sport (CLOSED)                                                                              LED was 12/31/18 (closed 11/30/18)
       .     720 South Colorado Blvd
                Denver, CO 80246-1904

       14.49 278 Belmar Sport (CLOSED)                                                                                     12/20/14 - 06/14/20
       .     360 South Teller Street
                Lakewood, CO 80226-7384

       14.50 279 Thornton Sport (CLOSED)                                                                                   12/20/14 - 03/31/19
       .     10001 Grant Street
                Thornton, CO 80229-2034

       14.51 280 Aurora City Place SS (CLOSED)                                                                             12/20/14 - 06/14/20
       .     1450 South Abilene Street
                Aurora, CO 80012-4627

       14.52 281 Springfield Sport                                                                                         12/20/14 - 07/31/18
       .     99 US Highway 22
                Springfield, NJ 7081

       14.53 281 Springfield Sport                                                                                         12/20/14 - 12/31/17
       .     99 US Highway 22
                Springfield, NJ 7081


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 647
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 668 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.54 282 Clark Sport (CLOSED)                                                                                      12/20/14 - 02/29/20
       .     140 Central Avenue
                Clark, NJ 07066-1108

       14.55 283 Saddle Brook Sport (CLOSED)                                                                               12/20/14 - 06/14/20
       .     189 US Highway 46
                Saddle Brook, NJ 07663-6215

       14.56 285 Jersey City Sport (CLOSED)                                                                                12/20/14 - 06/14/20
       .     918 Bergen Avenue
                Jersey City, NJ 07306-3002

       14.57 286 Little Neck Sport                                                                                         12/20/14 - 01/31/20
       .     245-24 Horace Harding Expressway
                Little Neck, NY 11362-2059

       14.58 289 Kings Highway Sport (CLOSED)                                                                              12/20/14 - 06/14/20
       .     945 Kings Highway
                Brooklyn, NY 11223

       14.59 291 Fordham Road Sport (CLOSED)                                                                               12/20/14 - 06/14/20
       .     2503 Grand Concourse
                Bronx, NY 10468

       14.60 292 Tilden Sport (Closed)                                                                                     12/20/14 - 01/31/20
       .     2163 Tilden Avenue
                Brooklyn, NY 11226-4002

       14.61 293 Bensonhurst Sport (CLOSED)                                                                                12/20/14 - 06/14/20
       .     1921 86th Street
                Brooklyn, NY 11214-3103

       14.62 294 Riverdale Sport (CLOSED)                                                                                  12/20/14 - 06/14/20
       .     298 West 231st
                Bronx, NY 10463-3940

       14.63 296 Sheepshead Bay Super Sport (CLOSED)                                                                       12/20/14 - 06/14/20
       .     1728 Sheepshead Bay Road
                Brooklyn, NY 11235-3605

       14.64 297 Bay Shore Super Sport (CLOSED)                                                                            12/20/14 - 06/14/20
       .     1675 Sunrise Hwy
                Bay Shore, NY 11706-6028

       14.65 299 Yonkers Sport (CLOSED)                                                                                    12/20/14 - 06/14/20
       .     589 Tuckahoe Road
                Yonkers, NY 10710-5702

       14.66 305 Richmond I Active (CLOSED)                                                                                09/12/05 - 06/14/20
       .     5721 Westheimer Road
                Houston, TX 77057-5719

       14.67 306 Campbell Active (CLOSED)                                                                                  02/28/05 - 02/28/20
       .     9336 Westview Drive
                Houston, TX 77055-6423

       14.68 307 Coit Active (CLOSED)                                                                                      10/01/96 - 06/14/20
       .     7622 Campbell Road
                Dallas, TX 75248-1704


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 648
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 669 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.69 310 Carrollton Active                                                                                         10/01/96 - 12/31/19
       .     2770 East Trinity Mills
                Carrollton, TX 75006-2230

       14.70 319 Katy Sport (CLOSED)                                                                                       04/24/04 - 06/14/20
       .     1550 S. Mason Road
                Katy, TX 77450-4558

       14.71 323 Lewisville Sport (CLOSED)                                                                                 01/01/99 - 06/14/20
       .     724 West Main Street
                #190
                Lewisville, TX 75067-3514

       14.72 331 Northpark Sport (CLOSED)                                                                                  11/01/99 - 10/15/19
       .     2718 North 118th Circle
                Omaha, NE 68164-9672

       14.73 336 Sandy Sport (CLOSED)                                                                                      05/14/00 - 06/14/20
       .     10365 South 1300 East
                Sandy, UT 84094-4681

       14.74 337 Broomfield Sport (CLOSED)                                                                                 09/01/00 - 06/14/20
       .     4650 W 120th Avenue
                Broomfield, CO 80020-3327

       14.75 342 Sugarhouse Sport (CLOSED)                                                                                 11/01/00 - 06/14/20
       .     1121 E. Ashton Avenue
                Salt Lake City, UT 84106-2301

       14.76 344 Irving Sport (CLOSED)                                                                                     04/04/00 - 06/14/20
       .     2407 West Airport Freeway
                Irving, TX 75062-6016

       14.77 349 Atascocita Sport (CLOSED)                                                                                 08/01/00 - 06/14/20
       .     7068 FM-1960 East
                Humble, TX 77346-2704

       14.78 350 Meridian Sport (CLOSED)                                                                                   11/01/01 - 06/14/20
       .     11798 Oswego Street
                Englewood, CO 80112-7000

       14.79 353 Friendswood Sport (CLOSED)                                                                                05/01/01 - 06/14/20
       .     130 West Parkwood Avenue
                Friendswood, TX 77546-5431

       14.80 354 Allen Sport (Closed)                                                                                      02/01/03 - 06/14/20
       .     510 Watters Road
                Allen, TX 75013-4914

       14.81 355 Highlands Ranch Sport (CLOSED)                                                                            11/01/02 - 06/14/20
       .     333 Dad Clark Drive
                Highlands Ranch, CO 80126-2444

       14.82 356 Highway 249 Sport (CLOSED)                                                                                04/01/01 - 06/14/20
       .     21614 Tomball Parkway
                Houston, TX 77070-1646

       14.83 360 Downtown Dallas Sport                                                                                     09/25/04 - 09/30/19
       .     700 N. Harwood Street
                Dallas, TX 75201-2908

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 649
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 670 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.84 364 Gladstone Active (CLOSED)                                                                                 04/15/05 - 04/30/20
       .     301 N.E. Englewood Road
                Kansas City, MO 64118-4536

       14.85 369 Mockingbird Active (CLOSED)                                                                               09/01/00 - 06/14/20
       .     5706 E. Mockingbird Lane
                #310
                Dallas, TX 75206-5460

       14.86 373 Round Rock Sport (CLOSED)                                                                                 05/06/04 - 06/14/20
       .     1208 N Interstate 35 Ste 300
                Round Rock, TX 78681-4204

       14.87 373 Round Rock Sport (CLOSED)                                                                                 05/06/04 - 06/14/20
       .     1208 N Interstate 35 Ste 300
                Round Rock, TX 78681-4204

       14.88 377 Lake Creek Sport                                                                                          02/18/05 - 06/14/20
       .     13802 N Hwy 183
                Austin, TX 78750-1203

       14.89 378 Metcalf Active (CLOSED)                                                                                   09/24/05 - 11/22/19
       .     7420 Metcalf Avenue
                Overland Park, KS 66204-1966

       14.90 383 Aurora Express (CLOSED)                                                                                   02/25/05 - 01/14/20
       .     18737 Hampden Avenue
                Aurora, CO 80013-3357

       14.91 391 Carrollton Woodlake SS (CLOSED)                                                                           11/23/19 - 06/14/20
       .     3050 Josey Lane
                Carrollton, TX 75006

       14.92 392 Houston Bingle Active (CLOSED)                                                                            12/17/05 - 06/14/20
       .     12708 Northwest Freeway
                Houston, TX 77092-2402

       14.93 393 Frisco Sport (CLOSED)                                                                                     09/30/05 - 06/14/20
       .     3865 Preston Road
                Frisco, TX 75034-9458

       14.94 399 Downtown Bellevue Sport (CLOSED)                                                                          06/16/05 - 03/31/20
       .     188 106th Avenue NE
                Fifth Floor
                Bellevue, WA 98004-5965

       14.95 399 Downtown Bellevue Sport (CLOSED)                                                                          06/16/05 - 03/31/20
       .     188 106th Avenue NE
                Fifth Floor
                Bellevue, WA 98004-5965

       14.96 402 Lakewood Mall Active (CLOSED)                                                                             11/01/98 - 06/14/20
       .     5919 Lakewood Towne Center Blvd, Suite K
                Suite K
                Lakewood, WA 98499-6513

       14.97 403 Ballinger Village Active (CLOSED)                                                                         11/01/98 - 06/14/20
       .     20202 Ballinger Way NE, Space A-10
                Space A-10
                Seattle, WA 98155-1144

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 650
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 671 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.98 403 Ballinger Village Active (CLOSED)                                                                         11/01/98 - 06/14/20
       .     20202 Ballinger Way NE, Space A-10
                Space A-10
                Seattle, WA 98155-1144

       14.99 428 Auburn Active (CLOSED)                                                                                    09/13/05 - 06/14/20
       .     915 Auburn Way North
                Auburn, WA 98002-4117

       14.10 431 Taylorsville Sport (CLOSED)                                                                               01/01/03 - 06/14/20
       0.    5766 South 1900 West
                Unit #16
                Taylosrville, UT 84129-3800

       14.10 433 9th Street Sport (CLOSED)                                                                                 08/30/04 - 06/14/20
       1.    5684 South 900 East
                Murray, UT 84121-1034

       14.10 434 Trolley Corners (CLOSED)                                                                                  12/31/04 - 12/31/19
       2.    515 South 700 East
                Salt Lake City, UT 84102-2871

       14.10 438 Southglenn Super Sport (CLOSED)                                                                           04/09/10 - 06/14/20
       3.    6839 South Vine Street
                Centennial, CO 80122-3492

       14.10 443 Puyallup Super Sport (CLOSED)                                                                             07/27/19 - 06/14/20
       4.    301 37th Avenue SE
                Puyallup, WA 98374

       14.10 449 Encino Super Sport (CLOSED)                                                                               Rejected Future Club -
       5.    17017 Ventura Blvd                                                                                            Construction not started
                Encino, CA 91316

       14.10 481 San Marcos Active (CLOSED)                                                                                03/01/19 - 06/14/20
       6.    641 South Rancho Santa Fe Road
                San Marcos, CA 92078-3973

       14.10 505 Capitol Sport (CLOSED)                                                                                    08/01/86 - 06/14/20
       7.    375A North Capitol Avenue
                San Jose, CA 95133-1900

       14.10 515 Vallejo Active (CLOSED)                                                                                   02/01/93 - 06/14/20
       8.    4300 Sonoma Blvd
                #408
                Vallejo, CA 94589-2200

       14.10 516 Walnut Creek Active (CLOSED)                                                                              02/01/93 - 06/14/20
       9.    2033 N. Main Street
                Walnut Creek, CA 94596-3772

       14.11 518 Marathon Plaza Sport (CLOSED)                                                                             LED was 3/31/18 (closed 3/2/18)
       0.    303 Second Street
                San Francisco, CA 94107-1366

       14.11 519 North Point Active (CLOSED)                                                                               10/01/93 - 06/14/20
       1.    350 Bay Street
                San Francisco, CA 94133-1966



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 651
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 672 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.11 533 Morgan Hill Active (CLOSED)                                                                               10/01/95 - 06/14/20
       2.    850 Tennant Station
                Morgan Hill, CA 95037-5459

       14.11 535 Manteca Sport (CLOSED)                                                                                    10/01/95 - 06/14/20
       3.    1090 North Main Street
                Manteca, CA 95336-3745

       14.11 547 Market Street Active (CLOSED)                                                                             03/01/00 - 06/14/20
       4.    2145 Market Street
                San Francisco, CA 94114-1321

       14.11 549 Reno South Sport (CLOSED)                                                                                 09/01/97 - 06/14/20
       5.    6155 Neil Road
                Reno, NV 89511-1134

       14.11 553 Aurora Sport (CLOSED)                                                                                     06/01/98 - 06/14/20
       6.    4100 South Parker Road
                Aurora, CO 80014-4132

       14.11 557 Benjamin Holt Sport (CLOSED)                                                                              08/01/98 - 06/14/20
       7.    3137 West Benjamin Holt Drive
                Stockton, CA 95219-3703

       14.11 557 Benjamin Holt Sport (CLOSED)                                                                              08/01/98 - 06/14/20
       8.    3137 West Benjamin Holt Drive
                Stockton, CA 95219-3703

       14.11 558 Maui Active (CLOSED)                                                                                      04/01/98 - 06/14/20
       9.    150 Hana Highway
                Suite 108
                Kahului, HI 96732-2331

       14.12 561 Beaverton Sport (CLOSED)                                                                                  12/17/03 - 06/14/20
       0.    4145 SW Watson Ave
                Beaverton, OR 97005-2132

       14.12 583 Berkeley Active (CLOSED)                                                                                  06/01/98 - 04/30/19
       1.    2072 Addison Street
                Berkeley, CA 94704-1104

       14.12 583 Berkeley Active (CLOSED)                                                                                  06/01/98 - 04/30/19
       2.    2072 Addison Street
                Berkeley, CA 94704-1104

       14.12 601 Milpitas Active (CLOSED)                                                                                  12/05/05 - 06/14/20
       3.    301 Jacklin Road
                Milpitas, CA 95035-3225

       14.12 608 Freehold Super Sport (CLOSED)                                                                             Rejected Future Club -
       4.    326 West Main Street                                                                                          Construction not started
                Freehold, NJ 7728

       14.12 609 Middletown Super Sport (CLOSED)                                                                           Rejected Future Club -
       5.    835 Highway 35                                                                                                Construction not started
                Middletown, NJ 7748




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 652
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 673 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.12 611 Annapolis Riva Rd Super Sport (CLOSE                                                                      09/25/09 - 06/14/20
       6.    200 Harker Place
                230
                Annapolis, MD 21401-3680

       14.12 612 Ledgewood Super Sport (CLOSED)                                                                            Rejected Future Club -
       7.    461 Route 10 Unit #01                                                                                         Construction not started
                Ledgewood, NJ 7852

       14.12 613 North Brusnwick Super Sport (CLOSED)                                                                      01/00/00 - 01/00/00
       8.    1500 Livingston Ave
                North Brunswick, NJ 8816

       14.12 614 Piscataway Super Sport (CLOSED)                                                                           11/23/19 - 06/14/20
       9.    1327 Centennial Ave
                Piscataway, NJ 8854

       14.13 617 Pembroke Pines Super Sport (CLOSED)                                                                       Rejected Future Club -
       0.    16000 Pines Boulevard                                                                                         Construction not started
                Pembroke Pines, FL 33082

       14.13 621 Coconut Grove Sport (CLOSED)                                                                              12/10/05 - 06/14/20
       1.    2982 Grand Avenue
                Miami, FL 33133-6040

       14.13 623 Pembroke Pines Sport (CLOSED)                                                                             07/01/06 - 06/14/20
       2.    8333 Pines Blvd.
                Pembroke Pines, FL 33024-6607

       14.13 623 Pembroke Pines Sport (CLOSED)                                                                             07/01/06 - 06/14/20
       3.    8333 Pines Blvd.
                Pembroke Pines, FL 33024-6607

       14.13 624 Town & Country Miami Sport (CLOSED)                                                                       05/23/08 - 06/14/20
       4.    8400 Mills Drive
                Miami, FL 33183-4807

       14.13 627 Greenacres Active (CLOSED)                                                                                03/21/08 - 06/14/20
       5.    6846 Forest Hills Blvd.
                Greenacres, FL 33413-3352

       14.13 628 Miami Cutler Ridge Sport (CLOSED)                                                                         12/07/07 - 06/14/20
       6.    20851 Dixie Drive Highway
                Miami, FL 33189-2217

       14.13 630 Boynton Beach Super Sport (CLOSED)                                                                        05/23/08 - 06/14/20
       7.    1775 North Congress Avenue
                Boynton Beach, FL 33426

       14.13 632 Orlando Orange Super Sport (CLOSED)                                                                       10/31/08 - 06/14/20
       8.    15 West Crystal Lake Street
                Orlando, FL 32806-4403

       14.13 643 Wayne Town Center Super Sport (CLOSE                                                                      12/31/15 - 06/14/20
       9.    133 Route 23
                Wayne, NJ 7470

       14.14 644 Woodbridge Township SS (CLOSED)                                                                           12/15/18 - 06/14/20
       0.    1600 Saint Georges Avenue
                Avenel, NJ 07001-1044

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 653
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 674 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.14 645 Whippany SS (CLOSED)                                                                                      06/29/19 - 06/14/20
       1.    30 Sylvan Way
                Parsippany, NJ 7054

       14.14 653 Keller Super Sport (CLOSED)                                                                               04/24/09 - 06/14/20
       2.    5901 Golden Triangle
                Fort Worth, TX 76244-4490

       14.14 654 Hasbrouck Super Sport (CLOSED)                                                                            08/04/08 - 06/14/20
       3.    459 Route 17
                Hasbrouck Heights, NJ 07604-3015

       14.14 655 Bronx Fordham Road Sport (CLOSED)                                                                         Club closed 10/6/17 (lease early
       4.    400 East Fordham Road                                                                                         terminated 12/31/19)
                Bronx, NY 10458-5039

       14.14 661 Greeley Super Sport (CLOSED)                                                                              12/07/19 - 06/14/20
       5.    3001 S. 23rd Avenue
                Greeley, CO 80631

       14.14 662 Fort Collins North Super Sport (CLOS                                                                      03/16/19 - 06/14/20
       6.    460 South College Avenue
                Fort Collins, CO 80524

       14.14 664 Littleton Belleview Sport (CLOSED)                                                                        06/27/08 - 06/14/20
       7.    2650 W. Belleview Avenue, Suite #100
                Littleton, CO 80123-7196

       14.14 671 Sienna Plantation SS (CLOSED)                                                                             01/00/00 - 01/00/00
       8.    TBD
                Missouri City, TX 77071

       14.14 677 Fry Rd Sport (CLOSED)                                                                                     12/30/05 - 06/14/20
       9.    19734 Saums Road
                Houston, TX 77084-4734

       14.15 680 Cedar Hill Sport (CLOSED)                                                                                 03/24/06 - 06/14/20
       0.    213 North Highway 67
                #100B
                Cedar Hill, TX 75104-2168

       14.15 681 North Richland Hills Sport (CLOSED)                                                                       08/14/06 - 06/14/20
       1.    6601 Northeast Loop 820
                North Richland Hills, TX 76180-6040

       14.15 682 Parmer Sport (CLOSED)                                                                                     06/01/07 - 06/14/20
       2.    12400 N IH- 35 Svc. Road Southbound
                Austin, TX 78753-1331

       14.15 684 Spring Cypress Active (CLOSED)                                                                            08/25/06 - 06/14/20
       3.    25632 Highway 290
                Cypress, TX 77429-1028

       14.15 685 West Woodlands Sport (CLOSED)                                                                             09/22/06 - 06/14/20
       4.    10860 Kuykendahl Road
                The Woodlands, TX 77381-2662

       14.15 689 Pasadena East Sport (CLOSED)                                                                              12/22/06 - 06/14/20
       5.    5946 Fairmont Parkway
                Pasadena, TX 77505-3409

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 654
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 675 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.15 690 1960 Active (CLOSED)                                                                                      09/09/06 - 06/14/20
       6.    4425 FM 1960 West
                Houston, TX 77068-3409

       14.15 692 League City Sport (CLOSED)                                                                                12/14/07 - 06/14/20
       7.    2765 Gulf Freeway South
                League City, TX 77573-6769

       14.15 701 Noe Valley Fit Lite (CLOSED)                                                                              04/14/05 - 06/14/20
       8.    3800 24th Street
                Suite #2
                San Francisco, CA 94114-3875

       14.15 704 Solano Berkeley Fit Lite (CLOSED)                                                                         09/29/07 - 06/14/20
       9.    1775 Solano Avenue
                Berkeley, CA 94707-2209

       14.16 710 Oak Lawn Super Sport (CLOSED)                                                                             Rejected Future Club - Under
       0.    SWC 95th & Pulaski                                                                                            Construction
                Oak Lawn, IL 60453

       14.16 711 Schaumburg Super Sport (CLOSED)                                                                           01/00/00 - 01/00/00
       1.    141 N Barrington Road
                Schaumburg, IL 60194-3860

       14.16 711 Schaumburg Super Sport (CLOSED)                                                                           01/00/00 - 04/30/20
       2.    141 N Barrington Road
                Schaumburg, IL 60194-3860

       14.16 712 Carol Stream Super Sport (CLOSED)                                                                         03/07/20 - 06/14/20
       3.    560 S. Schmale Road
                Carol Stream, IL 60188

       14.16 713 Buffalo Grove Super Sport (CLOSED)                                                                        Rejected Future Club -
       4.    45 East Dundee Road                                                                                           Construction not started
                Buffalo Grove, IL 60089

       14.16 714 Chicago Super Sport (CLOSED)                                                                              Rejected Future Club -
       5.    North Harlem                                                                                                  Construction not started
                Chicago, IL 60631

       14.16 715 Six Corners Super Sport (CLOSED)                                                                          Rejected Future Club -
       6.    4035 North Cicero Avenue                                                                                      Construction not started
                Chicago, IL 60641-2794

       14.16 716 Joliet Super Sport (CLOSED)                                                                               Rejected Future Club -
       7.    3340 Mall Loop Drive                                                                                          Construction not started
                Joliet, IL 60431-1057

       14.16 717 Orland Park Super Sport (CLOSED)                                                                          Rejected Future Club -
       8.    Orland Park, IL 60462                                                                                         Construction not started

       14.16 718 Algonquin Super Sport (CLOSED)                                                                            Rejected Future Club -
       9.    1621 South Randall Road                                                                                       Construction not started
                Algonquin, IL 60102

       14.17 719 Mount Prospect Super Sport (CLOSED)                                                                       Rejected Future Club -
       0.    1480 S Elmhurst Road                                                                                          Construction not started
                Mount Prospect, IL 60056


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 655
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 676 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.17 726 Soho Ultra Sport (CLOSED)                                                                                 09/09/09 - 01/25/20
       1.    136 Crosby
                New York, NY 10012-3326

       14.17 727 Madison Square Park Ultra Sport (CLO                                                                      08/15/08 - 06/14/20
       2.    225 Fifth Avenue
                New York, NY 10010-1102

       14.17 728 Midtown Ultra Sport (CLOSED)                                                                              04/24/09 - 06/14/20
       3.    153 East 53rd Street
                New York, NY 10022-4611

       14.17 732 Massapequa Super Sport (CLOSED)                                                                           12/01/18 - 06/14/20
       4.    941 Carmans Road
                Massapequa, NY 11758-3504

       14.17 735 Hicksville Super Sport (CLOSED)                                                                           Rejected Future Club -
       5.    195 North Broadway                                                                                            Construction not started
                Hicksville, NY 11801

       14.17 736 East Setauket Super Sport (CLOSED)                                                                        Rejected Future Club - Under
       6.    4054 Nesconset Highway                                                                                        Construction
                East Setauket, NY 11733

       14.17 737 East Meadow Super Sport (CLOSED)                                                                          Rejected Future Club -
       7.    2000 Hempstead Turnpike                                                                                       Construction not started
                East Meadow, NY 11554

       14.17 738 Staten Island Richmond Ave. SS (CLOS                                                                      Rejected Future Club -
       8.    2655 Richmond Ave                                                                                             Construction not started
                Staten Island, NY 10314

       14.17 751 Raleigh Midtown Super Sport (CLOSED)                                                                      Rejected Future Club -
       9.    601 E Six Forks Road                                                                                          Construction not started
                Raleigh, NC 27609

       14.18 752 Mallard Creek Super Sport (CLOSED)                                                                        Rejected Future Club -
       0.    Village at Research Park                                                                                      Construction not started
                Charlotte, NC 28262

       14.18 801 Carmichael Active (CLOSED)                                                                                12/30/05 - 06/14/20
       1.    5114 Arden Way
                Carmichael, CA 95608-6005

       14.18 803 Fairfield Sport (CLOSED)                                                                                  06/08/07 - 06/14/20
       2.    1519 Gateway Blvd.
                Fairfield, CA 94533-6902

       14.18 816 Glenarden Super Sport (CLOSED)                                                                            12/20/14 - 06/14/20
       3.    9450 Ruby Lockhart Blvd
                Lanham, MD 20706

       14.18 817 Tysons Corner Super Sport (CLOSED)                                                                        09/07/13 - 06/14/20
       4.    1500 Cornerside Blvd
                Vienna, VA 22182-2433

       14.18 822 San Jose Prospect Super Sport                                                                             Lease terminated in 2019 due to
       5.    5375 Prospect Road                                                                                            contingencies (construction never
                San Jose, CA 95129                                                                                         started)


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 656
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 677 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.18 853 Temecula Sport (CLOSED)                                                                                   02/23/07 - 06/14/20
       6.    27520 Ynez Road
                Anchor 8
                Temecula, CA 92591-4650

       14.18 858 Anaheim Garden Walk Active (CLOSED)                                                                       06/27/08 - 06/14/20
       7.    400 W. Disney Way
                Suite 94
                Anaheim, CA 92802-3600

       14.18 859-Escondido East Valley Parkway                                                                             LED was 10/6/18 (closed 9/7/18)
       8.    1529 E Valley Parkway
                Escondido, CA 92027-2315

       14.18 863 Irvine Spectrum Sport (CLOSED)                                                                            06/08/07 - 06/14/20
       9.    517 Spectrum Center Drive
                Irvine, CA 92618-2940

       14.19 864 Westminster Active (CLOSED)                                                                               12/21/07 - 06/14/20
       0.    6731 Westminster Blvd.
                Suite 113
                Westminster, CA 92683-3794

       14.19 868 Vista Sport (CLOSED)                                                                                      03/13/09 - 06/14/20
       1.    324 Sycamore Avenue
                Vista, CA 92083-7702

       14.19 901 Montclair Active (CLOSED)                                                                                 09/15/06 - 06/14/20
       2.    9750 Central Avenue
                Montclair, CA 91763-2815

       14.19 903 Simi Valley Tapo Active (CLOSED)                                                                          10/25/06 - 06/14/20
       3.    2350 Tapo Street
                Simi Valley, CA 93063-3024

       14.19 905 Downtown LA 6th St Sport (CLOSED)                                                                         12/08/06 - 06/14/20
       4.    505 S. Flower Street
                Level B
                Los Angeles, CA 90071-2022

       14.19 912 Murrieta Active (CLOSED)                                                                                  04/13/07 - 06/14/20
       5.    40396 Murrieta Hot Springs Road
                Murrieta, CA 92563-6408

       14.19 914 Molasky Active (CLOSED)                                                                                   09/10/07 - 06/14/20
       6.    100 City Parkway
                Suite 160
                Las Vegas, NV 89106-4610

       14.19 917 South Hills Plaza Active (CLOSED)                                                                         11/16/07 - 06/14/20
       7.    1422 Azusa Avenue
                West Covina, CA 91791-4121

       14.19 935 Victorville Super Sport (CLOSED)                                                                          Rejected Future Club -
       8.    11896 Amargosa Rd                                                                                             Construction not started
                Victorville, CA 92392-8133

       14.19 940 Hawaiian Gardens Super Sport (CLOSED                                                                      07/28/18 - 06/14/20
       9.    12120 Carson Street
                Hawaiian Gardens, CA 90716

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 657
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 678 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.20 951 Colorado Yale Active (CLOSED)                                                                             05/03/06 - 06/14/20
       0.    2770 South Colorado Blvd
                Denver, CO 80222-6602

       14.20 952 Renton Active (CLOSED)                                                                                    02/17/06 - 06/14/20
       1.    4110 NE 4th Street, Suite B
                Renton, WA 98059-5045

       14.20 955 Hollywood, OR Super Sport                                                                                 03/22/06 - 02/28/19
       2.    4224 NE Halsey Street
                Suite 100
                Portland, OR 97213-1539

       14.20 957 Capital Mall Active (CLOSED)                                                                              08/31/07 - 06/14/20
       3.    621 Black Lake Blvd.
                Olympia, WA 98502-5051

       14.20 958 Vancouver Andresen Sport (CLOSED)                                                                         12/14/07 - 06/14/20
       4.    2913 NE 72nd Drive
                Vancouver, WA 98661-7302

       14.20 959 N. Colorado Springs Sport (CLOSED)                                                                        12/14/07 - 06/14/20
       5.    7720 N. Academy Blvd.
                Colorado Springs, CO 80920-3258

       14.20 959 N. Colorado Springs Sport (CLOSED)                                                                        12/14/07 - 06/14/20
       6.    7720 N. Academy Blvd.
                Colorado Springs, CO 80920-3258

       14.20 961 Kent Kangley Super Sport (CLOSED)                                                                         06/13/08 - 06/14/20
       7.    12922 SE Kent Kangley Road
                Kent, WA 98030-7940

       14.20 962 Everett 19th Ave Super Sport (CLOSED                                                                      08/29/08 - 06/14/20
       8.    11014 19th Ave SE, Suite #4
                Ste #4
                Everett, WA 98208-5121

       14.20 962 Everett 19th Ave Super Sport (CLOSED                                                                      08/29/08 - 06/14/20
       9.    11014 19th Ave SE, Suite #4
                Ste #4
                Everett, WA 98208-5121

       14.21 96489 Reg Ofc_Lakeshore Towers (CLOSED)                                                                       04/01/15 - 06/14/20
       0.    18007 Von Karman Avenue
                Irvine, CA 92612

       14.21 96800 Midwest HQ - CO (CLOSED)                                                                                12/01/00 - 06/14/20
       1.    11798 Oswego Street
                Englewood, CO 80112

       14.21 96800 Midwest HQ - CO (CLOSED)                                                                                12/01/00 - 06/14/20
       2.    11798 Oswego Street
                Englewood, CO 80112

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 658
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 20-11561-KBO                        Doc 7       Filed 08/28/20             Page 679 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561




            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services         If debtor provides meals
                                                                 the debtor provides                                                  and housing, number of
                                                                                                                                      patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Refer to Global Notes
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    24 Hour Fitness Savings and Investment Plan                                                EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    24 Hour Fitness Non-Qualififed Deferred Compensation Plan                                  EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was            Last balance
               Address                                           account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 659
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 680 of 691
 Debtor        24 Hour Fitness USA, Inc.                                                                Case number (if known) 20-11561



                 Financial Institution name and                  Last 4 digits of         Type of account or          Date account was           Last balance
                 Address                                         account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.     Wells Fargo                                     XXXX-7255                   Checking                 3/2/2020                             $0.00
                 P.O. Box 63020                                                              Savings
                 San Francisco, CA 94163
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.     Wells Fargo                                     XXXX-0339                   Checking                 3/2/2020                             $0.00
                 P.O. Box 63020                                                              Savings
                 San Francisco, CA 94163
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.3.     Wells Fargo                                     XXXX-0777                   Checking                 3/2/2020                             $0.00
                 P.O. Box 63020                                                              Savings
                 San Francisco, CA 94163
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Amazon                                                        Various Amazon team                  Retail inventory - nutritional          No
       240 Mantua Grove Rd                                           members                              products                                Yes
       West Deptford, NJ 08066

       Amazon                                                        Various Amazon team                  Retail inventory - nutritional          No
       1101 E Pearl St                                               members                              products                                Yes
       Burlington, NJ 08016

       Amazon                                                        Various Amazon team                  Retail inventory - nutritional          No
       2010 Broening Highway                                         members                              products                                Yes
       Baltimore, MD 21224

       Amazon                                                        Various Amazon team                  Retail inventory - nutritional          No
       50 New Canton Way                                             members                              products                                Yes
       Robbinsville, NJ 08691




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 660
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 681 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Facility name and address                                     Names of anyone with                 Description of the contents      Do you still
                                                                     access to it                                                          have it?
       Amazon                                                        Various Amazon team                  Retail inventory - nutritional      No
       8003 Industrial Avenue                                        members                              products                            Yes
       Carteret, NJ 07008

       Amazon                                                        Various Amazon team                  Retail inventory - nutritional      No
       3575 S Orange Ave                                             members                              products                            Yes
       Fresno, CA 93725

       Amazon                                                        Various Amazon team                  Retail inventory - nutritional      No
       10550 Ella St.                                                members                              products                            Yes
       Houston, TX 77038

       Amazon                                                        Various Amazon team                  Retail inventory - nutritional      No
       546 Gulf Ave                                                  members                              products                            Yes
       Staten Island, NY 10314

       Amazon                                                        Various Amazon team                  Retail inventory - nutritional      No
       6521 W Monee Manhattan Road                                   members                              products                            Yes
       Monee, IL 60449

       Amazon                                                        Various Amazon team                  Retail inventory - nutritional      No
       1555 N. Chrisman Road                                         members                              products                            Yes
       Tracy, CA 95304

       Amazon                                                        Various Amazon team                  Retail inventory - nutritional      No
       24300 Nandina Ave.                                            members                              products                            Yes
       Moreno Valley, CA 92551

       Amazon                                                        Various Amazon team                  Retail inventory - nutritional      No
       4900 W Elkhorn Blvd                                           members                              products                            Yes
       Sacramento, CA 95835

       Amazon                                                        Various Amazon team                  Retail inventory - nutritional      No
       1760 County Line Road                                         members                              products                            Yes
       Lakeland, FL 33811

       Corodata – San Diego                                          Cynthia Runge / Wendy                46,186 Cartons of Business          No
       12375 Kerran St.                                              Davenport                            Records                             Yes
       Poway, CA 92064

       Corodata – San Jose                                           Cynthia Runge / Wendy                3,169 Cartons of Business           No
       450 Charcot Ave.                                              Davenport                            Records                             Yes
       San Jose, CA 95131

       Five Star Transport                                           Dan Lapp                             Exercise Equipment                  No
       17201 Darwin Ave                                                                                                                       Yes
       Hesperia, CA 92345

       Five Star Transport                                           Dan Lapp                             Exercise Equipment                  No
       11777 S FM730                                                                                                                          Yes
       Azle, TX 76020

       Iron Mountain                                                 Iron Mountain and 24                 Magnetic tapes used for data        No
       2942 Brooks Park Dr                                           Hour Fitness IT team                 retention. Tapes are rotated        Yes
       Las Vegas, NV 89030                                           members                              in and out of the facility
                                                                                                          based on business rules and
                                                                                                          needs.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 661
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 682 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Facility name and address                                     Names of anyone with                 Description of the contents     Do you still
                                                                     access to it                                                         have it?
       Northeast Fitness Solutions                                   Vince Leonard                        Exercise Equipment                  No
       1370 Welsh Rd                                                                                                                          Yes
       North Wales, PA 19454

       Northeast Fitness Solutions                                   Vince Leonard                        Exercise Equipment                  No
       351 N. Cannon Ave                                                                                                                      Yes
       Lansdale, PA 19446

       Staples - Xpedite Fulfillment                                 Samantha Woodman                     Employee uniform shirts             No
       8152 S. Welby Park                                            (Staples) Laura Harper                                                   Yes
       Jordan, UT 84088                                              (Staples) Ryan Eldrige
                                                                     (Staples)

       Switch - Supernap 7                                           Switch, Iron Mountain                Colocation data center              No
       7135 S Decatur Blvd                                           and 24 Hour Fitness IT               containing IT Infrastructure,       Yes
       Las Vegas, NV 89118                                           team members                         Networking and IT Security
                                                                                                          equipment in support of
                                                                                                          member facing, club and
                                                                                                          corporate users and
                                                                                                          functions

       Switch - Supernap 8                                           Switch, Iron Mountain                Colocation data center              No
       5225 W Capovilla Ave                                          and 24 Hour Fitness IT               containing IT Infrastructure,       Yes
       Las Vegas, NV 89118                                           team members                         Networking and IT Security
                                                                                                          equipment in support of
                                                                                                          member facing, club and
                                                                                                          corporate users and
                                                                                                          functions

       Taylor Communications                                         Marketing and Retail                 Marketing materials and             No
       425 S. Rockefeller Ave.                                       team members                         Retail sales supplies such as       Yes
       Ontario, CA 91761                                                                                  signs and shopping bags

       UPS Supply Chain                                              Wayne Wright (UPS                    Retail inventory including          No
       11991 Landon Drive                                            employee) Gabriel Pinedo             nutritional products, fitness       Yes
       Mira Loma, CA 91752                                           (UPS employee)                       accessories, and apparel



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                        Value
       9Round Franchising LLC                                        1850 Ocean Ave.                      Speed bags, heavy bags,                Unknown
       847 NE Main St.                                               San Francisco, CA 94112              medicine balls, free weights,
       Simpsonville, SC 29681                                                                             other training equipment

       Owner's name and address                                      Location of the property             Describe the property                        Value
       9Round Franchising LLC                                        39300 Paseo Padre Pkwy.              Speed bags, heavy bags,                Unknown
       847 NE Main St.                                               Fremont, CA 94538                    medicine balls, free weights,
       Simpsonville, SC 29681                                                                             other training equipment


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 662
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 683 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
      medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address
       00547 Market Street - CA                                      Department of Industrial                 Mold in Ceiling (Cycle         7/3/2019
                                                                     Relations OSHA                           Room), Men's Locker
                                                                     800 Royal Okas Dr. #105                  Room Floors and Walls.
                                                                     Monrovia, CA 91016                       Leak in Cycle room has
                                                                                                              been reported (4/2019),
                                                                                                              Johnson Mechanic may
                                                                                                              have found source
                                                                                                              (07/01/2019). Awaiting
                                                                                                              parts for MLR shower to
                                                                                                              verify, Awaiting parts for
                                                                                                              Ceiling Tiles, Awaiting
                                                                                                              MLR wall repair, awaiting
                                                                                                              repair for MLR floor. All
                                                                                                              documents / requests sent
                                                                                                              to DM/DFT and J.Rebb
                                                                                                              AMF

       00571 Fulton & Hurley - CA                                    Department of Industrial                 Complaint No 1477966           7/25/2019
                                                                     Relations OSHA                           alleging that the location
                                                                     800 Royal Oaks Dr #105                   is in violation of Cal OSHA
                                                                     Monrovia, CA 91016                       Code Section 5142/3203:
                                                                                                              HVAC system inside gym
                                                                                                              has not been working for 3
                                                                                                              months.

       00178 Grossmont - CA                                          Department of Industrial                 Complaint Letter- The          8/9/2019
                                                                     Relations OSHA                           employer is using epoxy
                                                                     800 Royal Oaks Dr. #105                  acrylic paint and acetone,
                                                                     Monrovia, CA 91016                       in an unventilated pool
                                                                                                              area. It is causing
                                                                                                              employees to experience
                                                                                                              headaches, throughout the
                                                                                                              gym.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 663
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20              Page 684 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address
       00508 Larkspur Super Sport - CA                               Department of Industrial                 1) The vents from the AC                  1/14/2020
                                                                     Relations OSHA                           and the ceiling blades
                                                                     800 Royal Oaks Dr. #105                  were not cleaned and pose
                                                                     Monrovia, CA 91016                       a potential hazard, T8 CCR
                                                                                                              5142(b)(1) - The HVAC
                                                                                                              system shall be inspected
                                                                                                              at least annually, and
                                                                                                              problems found during
                                                                                                              these inspections shall be
                                                                                                              corrected within a
                                                                                                              reasonable time. 2) The
                                                                                                              HVAC was not operated as
                                                                                                              required, complainant
                                                                                                              asked Manager numerous
                                                                                                              times but was told that it
                                                                                                              was up to the Regional
                                                                                                              Manager to turn it off, T8
                                                                                                              CCR 5142(a)(2)(A). - The
                                                                                                              HVAC system shall be
                                                                                                              operated continuously
                                                                                                              during working hours.

       00415 Murray Scholls - OR                                     Department of Industrial                 The facility did not have a               2/19/2020
                                                                     Relations OSHA                           safety committee holding
                                                                     1840 E Barnett Rd.                       monthly meetings.
                                                                     Medford, OR 97504

       00562 NW Portland - OR                                        Department of Industrial                 Complaint letter received                 3/16/2020
                                                                     Relations OSHA                           Item 1: Employees are told
                                                                     1840 E Barnett Rd.                       to clean with unlabeled
                                                                     Medford, OR 97504                        bottles of liquids.
                                                                                                              Chemicals and
                                                                                                              percentages unknown.


24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Two 4 One, LLC                                   Joint Venture Buyout                             EIN:         XX-XXXXXXX
             12647 Alcosta Blvd
             Suite 500                                                                                         From-To      September 2005 - December 2016
             San Ramon, CA 94583


26. Books, records, and financial statements
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 664
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 685 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.1.       Deloitte Tax LLP                                                                                                      2018 - Present
                    PO Box 844736
                    Dallas, TX 75284
       26a.2.       Marshall & Stevens Inc                                                                                                2018 - Present
                    125 South Wacker Drive
                    Suite 850
                    Chicago, IL 60606
       26a.3.       Aon (General Liability and Workes Comp A                                                                              2018 - Present
                    1900 16th Street
                    Denver, CO 80202
       26a.4.       Aon (Group Health Actuary)                                                                                            2018 - Present
                    1420 Fifth Avenue
                    Suite 1200
                    Seattle, WA 98101

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.1.       Avertium (Terra Verde)                                                                                                May 2019 - October
                    2019 PCI Compliance and Audit Services                                                                                2019
                    20601 N. 19TH AVENUE
                    Phoenix, AZ 85027
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.2.       Avertium (Terra Verde)                                                                                                March 2018 -
                    2018 PCI Compliance and Audit Services                                                                                October 2018
                    20601 N. 19TH AVENUE
                    Phoenix, AZ 85027
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.3.       Ernst & Young                                                                                                         January 2018 -
                    560 Mission Street                                                                                                    March 2019
                    Suite 1600
                    San Francisco, CA 94105
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.4.       PriceWaterhouseCoopers, LLP                                                                                           August 2018 -
                    3 Embarcadero Center                                                                                                  Present
                    San Francisco, CA 94111
       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.5.       Comyns, Smith, McCleary & Deaver, LLP                                                                                 2018 - Present
                    1777 Botelho Drive
                    Suite 350
                    Walnut Creek, CA 94596

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 665
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 686 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Korn Ferry US
                    420 Montgomery Street
                    San Francisco, CA 94104
       26c.2.       McKinsey & Company Inc United States
                    666 Fifth Avenue
                    23 Floor
                    New York, NY 10103
       26c.3.       Bain & Company Inc
                    1 Embarcadero Center
                    San Francisco, CA 94111
       26c.4.       AT Kearney Inc
                    227 W. Monroe Street
                    Chicago, IL 60606

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       See Global Notes



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Cindy Alpert
       .                                                                                     10/24/2018              $2,781,761.93

                Name and address of the person who has possession of
                inventory records
                Cindy Alpert
                Warehouse
                11991 Landon Drive
                Mira Loma, CA 91752


       27.2 Cindy Alpert
       .                                                                                     10/23/2019              $1,369,140.41

                Name and address of the person who has possession of
                inventory records
                Cindy Alpert
                Warehouse
                11991 Landon Drive
                Mira Loma, CA 91752




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 666
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 687 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.3 Cindy Alpert
       .                                                                                     Q4 2018                 $10,456,922.11

               Name and address of the person who has possession of
               inventory records
               Cindy Alpert
               24 Hour Clubs
               12647 Alcosta Blvd
               #500
               San Ramon, CA 94583


       27.4 Cindy Alpert
       .                                                                                     Q4 2019                 $9,664,196.67

               Name and address of the person who has possession of
               inventory records
               Cindy Alpert
               24 Hour Clubs
               12647 Alcosta Blvd
               #500
               San Ramon, CA 94583


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Amy Christensen                                12647 Alcosta Blvd., Suite 500                      Regional Vice President               0
                                                      San Ramon, CA 94583

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Anthony Ueber                                  12647 Alcosta Blvd., Suite 500                      Director                              0
                                                      San Ramon, CA 94583

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Anthony Ueber                                  12647 Alcosta Blvd., Suite 500                      President and Chief Executive         0
                                                      San Ramon, CA 94583                                 Officer

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Ben Randall                                    12647 Alcosta Blvd., Suite 500                      Vice President, Club                  0
                                                      San Ramon, CA 94583                                 Operations

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Beth Smits                                     12647 Alcosta Blvd., Suite 500                      Vice President, Operations            0
                                                      San Ramon, CA 94583

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Carolina Marzagao                              12647 Alcosta Blvd., Suite 500                      Vice President, Strategic and         0
                                                      San Ramon, CA 94583                                 Business Analytics

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Cathy Benson                                   12647 Alcosta Blvd., Suite 500                      Vice President of Talent and          0
                                                      San Ramon, CA 94583                                 Learning


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 667
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 688 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Charles Huff                                   12647 Alcosta Blvd., Suite 500                      Vice President, Facilities       0
                                                      San Ramon, CA 94583

       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Chris Nelson                                   12647 Alcosta Blvd., Suite 500                      Director                         0
                                                      San Ramon, CA 94583

       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Chris Nelson                                   12647 Alcosta Blvd., Suite 500                      Executive Vice President,        0
                                                      San Ramon, CA 94583                                 Chief Financial Officer and
                                                                                                          Assistant Secretary
       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Chris Schmidt                                  12647 Alcosta Blvd., Suite 500                      Vice President, Club             0
                                                      San Ramon, CA 94583                                 Operations

       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Dean Myatt                                     12647 Alcosta Blvd., Suite 500                      Vice President, General          0
                                                      San Ramon, CA 94583                                 Counsel and Secretary

       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Fenn Hall                                      12647 Alcosta Blvd., Suite 500                      Senior Vice President and        0
                                                      San Ramon, CA 94583                                 Chief Development Officer

       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Gregg Meheriuk                                 12647 Alcosta Blvd., Suite 500                      Senior Vice President,           0
                                                      San Ramon, CA 94583                                 Strategy and Transformation

       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Jason Carter                                   12647 Alcosta Blvd., Suite 500                      Vice President, Club             0
                                                      San Ramon, CA 94583                                 Operations

       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Jeremy Franke                                  12647 Alcosta Blvd., Suite 500                      Regional Vice President          0
                                                      San Ramon, CA 94583

       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Jeremy Gottlieb                                12647 Alcosta Blvd., Suite 500                      Vice President, Internal Audit   0
                                                      San Ramon, CA 94583                                 and Compliance

       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Karl Sanft                                     12647 Alcosta Blvd., Suite 500                      Executive Vice President and     0
                                                      San Ramon, CA 94583                                 Chief Operating Officer

       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Kevin Bradshaw                                 12647 Alcosta Blvd., Suite 500                      Senior Vice President, Chief     0
                                                      San Ramon, CA 94583                                 Accounting Officer and
                                                                                                          Controller




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 668
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 689 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Kimberly Griffin                               12647 Alcosta Blvd., Suite 500                      Vice President and Assistant        0
                                                      San Ramon, CA 94583                                 General Counsel

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Kristina Stebbins                              12647 Alcosta Blvd., Suite 500                      Senior Vice President,              0
                                                      San Ramon, CA 94583                                 Controller

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Marta Monetti                                  12647 Alcosta Blvd., Suite 500                      Chief Communications                0
                                                      San Ramon, CA 94583                                 Officer

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Maxine Valenzuela                              12647 Alcosta Blvd., Suite 500                      Vice President, Member              0
                                                      San Ramon, CA 94583                                 Support Services

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Meredith Klausner                              12647 Alcosta Blvd., Suite 500                      Regional Vice President             0
                                                      San Ramon, CA 94583

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Nelson Williams IV                             12647 Alcosta Blvd., Suite 500                      Vice President, Pricing and         0
                                                      San Ramon, CA 94583                                 Real Estate Capital Strategy

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Rodger Meads                                   12647 Alcosta Blvd., Suite 500                      Vice President, Finance and         0
                                                      San Ramon, CA 94583                                 Treasurer

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Tami Majer                                     12647 Alcosta Blvd., Suite 500                      Executive Vice President and        0
                                                      San Ramon, CA 94583                                 Chief Human Resources
                                                                                                          Officer
       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Timothy Segneri                                12647 Alcosta Blvd., Suite 500                      Vice President, Information         0
                                                      San Ramon, CA 94583                                 Technology



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Andrea Morales                                 12647 Alcosta Blvd., Suite 500                      Vice President, Total
                                                      San Ramon, CA 94583                                 Rewards




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 669
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 690 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Andrew Dottermusch                             12647 Alcosta Blvd., Suite 500                      Vice President, Retail
                                                      San Ramon, CA 94583

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Antoinette Dale                                12647 Alcosta Blvd., Suite 500                      Vice President, Content
                                                      San Ramon, CA 94583                                 and Programming

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Frank Napolitano                               12647 Alcosta Blvd., Suite 500                      Director
                                                      San Ramon, CA 94583

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Matthew Calchera                               12647 Alcosta Blvd., Suite 500                      Regional Vice President
                                                      San Ramon, CA 94583

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Michael J. Carney                              12647 Alcosta Blvd., Suite 500                      Vice President,
                                                      San Ramon, CA 94583                                 Marketing

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Randall Drake                                  12647 Alcosta Blvd., Suite 500                      Vice President, Fitness
                                                      San Ramon, CA 94583                                 and GX

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Thomas Lanahan                                 12647 Alcosta Blvd., Suite 500                      Vice President,
                                                      San Ramon, CA 94583                                 Operations

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Thomas Lapcevic                                12647 Alcosta Blvd., Suite 500                      Executive Vice
                                                      San Ramon, CA 94583                                 President, Chief
                                                                                                          Marketing Officer
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Troy Croghan                                   12647 Alcosta Blvd., Suite 500                      Senior Vice President,
                                                      San Ramon, CA 94583                                 Club Operations


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates            Reason for
                                                                 property                                                                 providing the value

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 670
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11561-KBO                       Doc 7        Filed 08/28/20             Page 691 of 691
 Debtor      24 Hour Fitness USA, Inc.                                                                  Case number (if known) 20-11561



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 See SOFA Part 2, Question 4
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    24 Hour Holdings I Corp.                                                                                   EIN:        XX-XXXXXXX

    24 Hour Fitness Worldwide, Inc.                                                                            EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 27, 2020

 /s/ Chris Nelson                                                       Chris Nelson
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Executive Vice President and Chief
                                            Financial Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 671
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
